Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 1 of 482 Page ID #:119
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 2 of 482 Page ID #:120
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 3 of 482 Page ID #:121
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 4 of 482 Page ID #:122




                     EXHIBIT 1




                                                                 Exhibit 1, Page 4
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 5 of 482 Page ID #:123




                    UnitedHealthcare Select Plus


                         Certificate of Coverage

                                         For
                                    the Plan AKK3
                                          of
                                Van De Pol Enterprises
                            Enrolling Group Number: 910525
                              Effective Date: May 1, 2017


                              Offered and Underwritten by
                          UnitedHealthcare Insurance Company




                                                                 Exhibit 1, Page 5
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 6 of 482 Page ID #:124




                                                                 Exhibit 1, Page 6
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 7 of 482 Page ID #:125




                                                        Table of Contents
   Schedule of Benefits.................................................................................1
     Accessing Benefits ....................................................................................................................................2
     Selecting a Primary Physician ...................................................................................................................2
     Prior Authorization .....................................................................................................................................4
     Covered Health Services which Require Prior Authorization ....................................................................4
     Care Management .....................................................................................................................................6
     Special Note Regarding Medicare.............................................................................................................6
     Benefits ......................................................................................................................................................6
     Additional Benefits Required By California Law ......................................................................................27
     Eligible Expenses ....................................................................................................................................30
     Provider Network .....................................................................................................................................32
     Second Medical Opinion..........................................................................................................................34
     Designated Facilities and Other Providers ..............................................................................................35
     Health Services from Non-Network Providers Paid as Network Benefits ...............................................35
     Limitations on Selection of Providers ......................................................................................................35
   Certificate of Coverage .............................................................................2
     Certificate of Coverage is Part of Policy ....................................................................................................2
     Changes to the Document.........................................................................................................................2
     Other Information You Should Have..........................................................................................................2
   Introduction to Your Certificate ...............................................................3
     How to Use this Document ........................................................................................................................3
     Information about Defined Terms ..............................................................................................................3
     Don't Hesitate to Contact Us .....................................................................................................................3
   Your Responsibilities ...............................................................................4
     Be Enrolled and Pay Required Contributions ............................................................................................4
     Be Aware this Benefit Plan Does Not Pay for All Health Services ............................................................4
     Decide What Services You Should Receive .............................................................................................4
     Choose Your Physician .............................................................................................................................4
     Obtain Prior Authorization .........................................................................................................................4
     Pay Your Share .........................................................................................................................................4
     Pay the Cost of Excluded Services ...........................................................................................................5
     Show Your ID Card....................................................................................................................................5
     File Claims with Complete and Accurate Information................................................................................5
     Use Your Prior Health Care Coverage ......................................................................................................5
   Our Responsibilities .................................................................................6
     Determine Benefits ....................................................................................................................................6
     Pay for Our Portion of the Cost of Covered Health Services ....................................................................6
     Pay Network Providers ..............................................................................................................................6
     Pay for Covered Health Services Provided by Non-Network Providers....................................................6
     Review and Determine Benefits in Accordance with our Reimbursement Policies ..................................6
     Offer Health Education Services to You ....................................................................................................7
   Certificate of Coverage Table of Contents ..............................................8
   Section 1: Covered Health Services ........................................................9
     Benefits for Covered Health Services........................................................................................................9
     1. Acupuncture Services............................................................................................................................9
     2. Ambulance Services ............................................................................................................................10
     3. Clinical Trials .......................................................................................................................................10
     4. Congenital Heart Disease Surgeries ...................................................................................................12
     5. Dental Services - Accident Only ..........................................................................................................12
     6. Diabetes Services................................................................................................................................13


                                                                                  i

                                                                                                                                        Exhibit 1, Page 7
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 8 of 482 Page ID #:126



     7. Diabetes Treatment .............................................................................................................................13
     8. Durable Medical Equipment ................................................................................................................13
     9. Emergency Health Services - Outpatient ............................................................................................14
     10. Hearing Aids ......................................................................................................................................15
     11. Home Health Care .............................................................................................................................15
     12. Hospice Care .....................................................................................................................................15
     13. Hospital - Inpatient Stay ....................................................................................................................16
     14. Lab, X-Ray and Diagnostics - Outpatient ..........................................................................................16
     15. Lab, X-Ray and Major Diagnostics - CT, PET Scans, MRI, MRA and Nuclear Medicine - Outpatient
     .................................................................................................................................................................16
     16. Mental Health Services......................................................................................................................17
     17. Obesity Surgery .................................................................................................................................18
     18. Ostomy Supplies................................................................................................................................18
     19. Pharmaceutical Products - Outpatient...............................................................................................18
     20. Physician Fees for Surgical and Medical Services............................................................................18
     21. Physician's Office Services................................................................................................................19
     22. Pregnancy - Maternity Services.........................................................................................................19
     23. Preventive Care Services ..................................................................................................................20
     24. Prosthetic Devices .............................................................................................................................21
     25. Reconstructive Procedures ...............................................................................................................22
     26. Rehabilitation Services - Outpatient Therapy and Manipulative Treatment ......................................22
     27. Scopic Procedures - Outpatient Diagnostic and Therapeutic ...........................................................23
     28. Skilled Nursing Facility/Inpatient Rehabilitation Facility Services .....................................................24
     29. Substance Use Disorder Services.....................................................................................................24
     30. Surgery - Outpatient ..........................................................................................................................25
     31. Temporomandibular Joint Services ...................................................................................................25
     32. Therapeutic Treatments - Outpatient.................................................................................................25
     33. Transplantation Services ...................................................................................................................26
     34. Urgent Care Center Services ............................................................................................................26
     35. Vision Examinations ..........................................................................................................................26
     Additional Benefits Required By California Law ......................................................................................26
     36. Breast Cancer Services .....................................................................................................................26
     37. Dental Anesthesia Services...............................................................................................................27
     38. Mastectomy Services ........................................................................................................................27
     39. Off-Label Drug Use and Experimental or Investigational Services ...................................................27
     40. Osteoporosis Services.......................................................................................................................28
     41. Phenylketonuria (PKU) Treatment.....................................................................................................28
     42. Prosthetic Devices - Laryngectomy...................................................................................................28
     43. Telehealth Services ...........................................................................................................................28
   Section 2: Exclusions and Limitations ..................................................29
     How We Use Headings in this Section ....................................................................................................29
     We do not Pay Benefits for Exclusions....................................................................................................29
     Benefit Limitations ...................................................................................................................................29
     A. Alternative Treatments ........................................................................................................................29
     B. Dental ..................................................................................................................................................30
     C. Devices, Appliances and Prosthetics..................................................................................................30
     D. Drugs...................................................................................................................................................31
     E. Experimental or Investigational or Unproven Services .......................................................................31
     F. Foot Care.............................................................................................................................................32
     G. Medical Supplies.................................................................................................................................32
     H. Mental Health ......................................................................................................................................33
     I. Nutrition ................................................................................................................................................33
     J. Personal Care, Comfort or Convenience.............................................................................................34
     K. Physical Appearance ..........................................................................................................................35
     L. Procedures and Treatments ................................................................................................................35


                                                                                    ii

                                                                                                                                          Exhibit 1, Page 8
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 9 of 482 Page ID #:127



     M. Providers.............................................................................................................................................36
     N. Reproduction.......................................................................................................................................37
     O. Services Provided under another Plan ...............................................................................................37
     P. Substance Use Disorders ...................................................................................................................37
     Q. Transplants .........................................................................................................................................37
     R. Travel ..................................................................................................................................................38
     S. Types of Care......................................................................................................................................38
     T. Vision and Hearing ..............................................................................................................................38
     U. All Other Exclusions ............................................................................................................................39
   Section 3: When Coverage Begins ........................................................40
     How to Enroll ...........................................................................................................................................40
     If You Are Hospitalized When Your Coverage Begins ............................................................................40
     If You Are Eligible for Medicare ...............................................................................................................40
     Who is Eligible for Coverage ...................................................................................................................40
     Eligible Person.........................................................................................................................................40
     Dependent ...............................................................................................................................................40
     When to Enroll and When Coverage Begins ...........................................................................................41
     Initial Enrollment Period...........................................................................................................................41
     Open Enrollment Period ..........................................................................................................................41
     New Eligible Persons...............................................................................................................................41
     Adding New Dependents .........................................................................................................................41
     Special Enrollment Period .......................................................................................................................41
   Section 4: When Coverage Ends ...........................................................44
     General Information about When Coverage Ends ..................................................................................44
     Events Ending Your Coverage ................................................................................................................44
     Other Events Ending Your Coverage ......................................................................................................45
     Review by the California Department of Insurance for Improper Cancellation, Rescission or Non-
     Renewal of Coverage ..............................................................................................................................45
     Coverage for a Disabled Dependent Child ..............................................................................................45
     Extended Coverage for Total Disability ...................................................................................................46
     Continuation of Coverage ........................................................................................................................46
     Extension of Continuation Coverage under State Law (Cal-COBRA) after Exhaustion of Federal
     COBRA Continuation Coverage ..............................................................................................................47
   Section 5: How to File a Claim ...............................................................48
     If You Receive Covered Health Services from a Network Provider ........................................................48
     If You Receive Covered Health Services from a Non-Network Provider ................................................48
     Payment of Benefits.................................................................................................................................49
   Section 6: Questions, Complaints and Appeals ...................................50
     IMPORTANT NOTICE - CLAIM DISPUTES............................................................................................50
     IMPORTANT NOTICE - NETWORK PROVIDER ACCESSIBILITY COMPLAINTS...............................50
     What to Do if You Have a Question.........................................................................................................50
     What to Do if You Have a Complaint.......................................................................................................51
     What to Do if You Disagree with Our Adverse Benefit Determination ....................................................51
     Post-service Claims .................................................................................................................................51
     Pre-service Requests for Benefits ...........................................................................................................51
     How to Request an Appeal ......................................................................................................................51
     Appeal Process........................................................................................................................................52
     Appeals Determinations ..........................................................................................................................52
     Pre-service Requests for Benefits and Post-service Claim Appeals.......................................................52
     Non-Urgent Pre-Service Requests Based on Medical Necessity ...........................................................52
     Concurrent Care Claims ..........................................................................................................................53
     Urgent Appeals that Require Immediate Action ......................................................................................53
     Denial of Experimental, Investigational or Unproven Services ...............................................................54
     Independent External Review Program...................................................................................................54


                                                                                 iii

                                                                                                                                      Exhibit 1, Page 9
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 10 of 482 Page ID
                                  #:128



 Section 7: Coordination of Benefits ......................................................56
   Benefits When You Have Coverage under More than One Plan ............................................................56
   When Coordination of Benefits Applies ...................................................................................................56
   Definitions ................................................................................................................................................56
   Order of Benefit Determination Rules......................................................................................................57
   Effect on the Benefits of This Plan ..........................................................................................................59
   Right to Receive and Release Needed Information ................................................................................60
   Payments Made.......................................................................................................................................61
   Right of Recovery ....................................................................................................................................61
   When Medicare is Secondary..................................................................................................................61
 Section 8: General Legal Provisions .....................................................62
   Your Relationship with Us .......................................................................................................................62
   Our Relationship with Providers and Enrolling Groups ...........................................................................62
   Your Relationship with Providers and Enrolling Groups..........................................................................63
   Notice.......................................................................................................................................................63
   Statements by Enrolling Group or Subscriber .........................................................................................63
   Incentives to Providers ............................................................................................................................63
   Incentives to You .....................................................................................................................................64
   Rebates and Other Payments .................................................................................................................64
   Administration of Benefits ........................................................................................................................64
   Administrative Services ...........................................................................................................................64
   Amendments to the Policy.......................................................................................................................64
   Information and Records .........................................................................................................................65
   Examination of Covered Persons ............................................................................................................65
   Workers' Compensation not Affected ......................................................................................................65
   Medicare Eligibility ...................................................................................................................................66
   Reimbursement - Right to Recovery .......................................................................................................66
   Refund of Overpayments.........................................................................................................................67
   Change of Beneficiary .............................................................................................................................67
   Non-Discrimination in Contract Availability or Terms ..............................................................................67
   Legal Actions ...........................................................................................................................................68
   Entire Policy.............................................................................................................................................68
 Section 9: Defined Terms .......................................................................69


       Amendments, Riders and Notices (As Applicable)
 Certificate of Coverage Amendment
 Outpatient Prescription Drug Rider
 Gender Dysphoria Rider
 Real Appeal Rider
 Language Assistance Services
 Notice of Non-Discrimination
 Important Notices under the Patient Protection and Affordable Care
 Act (PPACA)
 Statement of Employee Retirement Income Security Act of 1974
 (ERISA) Rights
 ERISA Statement


                                                                               iv

                                                                                                                                   Exhibit 1, Page 10
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 11 of 482 Page ID
                                  #:129




                                      v

                                                             Exhibit 1, Page 11
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 12 of 482 Page ID
                                  #:130




                    UnitedHealthcare Select Plus
             UnitedHealthcare Insurance Company
                          Schedule of Benefits
 IMPORTANT NOTICE - LIMITATIONS ON PROVIDER NETWORK AVAILABILITY

 Benefits are restricted to Covered Health Services provided by Network providers
 for the following: infertility services; preventive care services; transplantation
 services; vision examinations and wigs.

 Enrolled Dependents who do not reside with the Subscriber and live outside the
 Service Area must see a Network provider in order to obtain Benefits for the
 Covered Health Services listed above.

 DIRECTORY OF NETWORK PROVIDERS

 The current directory of Network providers is available online at
 www.myuhc.com. You may obtain a paper copy of the network provider directory
 at no cost by contacting Customer Care at the telephone number shown on your
 ID card.

 AVAILABILITY OF TELEPHONE TRIAGE OR SCREENING SERVICES

 Triage or screening services are the assessment of a Covered Person's health
 concerns and symptoms though communication, with a Physician, registered
 nurse or other qualified health professional acting within his or her scope of
 practice who is trained to screen or triage a Covered Person who may need care
 for the purpose of determining the urgency of the Covered Person's need for
 medical services. To access triage or screening services you should contact
 Customer Care during normal business hours at the telephone number on your ID
 card.

 In addition to accessing Customer Care, you are able to access a registered
 nurse at Optum's Nurseline, 24 hours per day, 7 days per week by contacting the
 myNurseline phone number on the back of your ID card or by visiting
 www.myuhc.com. Once logged into the www.myuhc.com portal, the Ask a Nurse
 option will be available, and you may chat online or use the phone number
 provided to you to speak to a nurse. Optum's Nurseline can help you:

 - Chat with a nurse live on www.myuhc.com.



 SBN16.CHPSLP.I.11.CA                    1

                                                                   Exhibit 1, Page 12
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 13 of 482 Page ID
                                  #:131


 - Understand treatment options.

 - Ask medication questions.

 - Choose appropriate medical care.

 - Locate available local resources.

 - Find a Physician, Hospital or specialist.

 Although triage or screening services are available 24 hours per day, 7 days per
 week, it is not intended to replace or interfere with normal Physician/patient
 communication.

 NETWORK PROVIDER ACCESSIBILITY COMPLAINTS:

 You may contact us or the California Department of Insurance if you have a
 complaint regarding your ability to access needed health care in a timely manner
 as described in IMPORTANT NOTICE - Network Provider Accessibility Complaints
 in the Certificate of Coverage under Section 6: Questions, Complaints and
 Appeals.

 ACCESS TO A NETWORK PROVIDER:

 If medically appropriate care from a qualified provider cannot be provided within
 the network, we will arrange for the required care with an available and accessible
 non-Network provider. You will only be responsible for paying the cost sharing in
 an amount equal to the cost sharing you would have otherwise paid for that
 service or a similar service if you had received the Covered Health Service from a
 Network provider.

 ANNUAL DEDUCTIBLE AND OUT-OF-POCKET MAXIMUM

 Covered Persons will have to meet a higher Annual Deductible and Out-of-Pocket
 Maximum when a non-Network provider is chosen to provide Covered Health
 Services.

 Accessing Benefits
 You can choose to receive Network Benefits or Non-Network Benefits.


 Selecting a Primary Physician
 You may select a Primary Physician to obtain Network Benefits. A Primary Physician will be able to
 coordinate all Covered Health Services and promote continuity of care. If you are the custodial parent of
 an Enrolled Dependent child, you may select a Primary Physician for that child.



 SBN16.CHPSLP.I.11.CA                                2

                                                                                       Exhibit 1, Page 13
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 14 of 482 Page ID
                                  #:132


 You may designate a pediatrician as the Primary Physician for an Enrolled Dependent child. For
 obstetrical or gynecological care, you do not need a referral from a Primary Physician and may seek care
 directly from any Network obstetrician or gynecologist.
 You may change your Primary Physician by contacting Customer Care at the telephone number shown
 on your ID card.
 Network Benefits apply to Covered Health Services that are provided by a Network Physician or other
 Network provider.

      Emergency Health Services Provided by a Non-Network Provider - Emergency Health
       Services provided by a non-Network provider will be reimbursed as set forth under Eligible
       Expenses as described at the end of this Schedule of Benefits. California Insurance Code
       §10112.27 requires a health insurer to cover Emergency Health Services in an emergency
       department of a Hospital without the need for prior authorization, regardless of whether the
       provider is a Network Provider under the plan, and subject to the same cost sharing
       required if the services were provided by Network Provider. As a result, you may be
       responsible for the difference between the amount billed by the non-Network provider and
       the reimbursement amount that is an Eligible Expense. The payments you make to non-
       Network providers for charges above the Eligible Expense do not apply towards any
       applicable Out-of-Pocket Maximum.

      Covered Health Services Provided by a Non-Network Provider that are NOT Emergency
       Health Services - Covered Health Services that are provided at a Network facility by a non-
       Network facility based Physician, when not Emergency Health Services, will be reimbursed as set
       forth under Eligible Expenses as described at the end of this Schedule of Benefits. As a result,
       you may be responsible for the difference between the amount billed by the non-Network
       facility based Physician and the reimbursement amount that is an Eligible Expense. The
       payments you make to non-Network facility based Physicians for charges above the Eligible
       Expense do not apply towards any applicable Out-of-Pocket Maximum.
 California regulation requires Network facilities to determine and disclose to the Covered Person, prior to
 the Covered Person receiving nonemergency Covered Health Services, the non-Network providers who
 are likely to be involved in providing Covered Health Services and the estimated cost of the non-Network
 providers' care to the Covered Person. This disclosure must be made sufficiently in advance of the
 scheduled Covered Health Services to afford the Covered Person a reasonable opportunity to explore
 alternate arrangements. If your Network facility does not make this disclosure sufficiently in advance of a
 scheduled Covered Health Service to afford the Covered Person a reasonable opportunity to explore
 alternate arrangements, the Covered Person should contact us for assistance in exploring alternate
 arrangements before the scheduled Covered Health Service.
 If you disagree with an Eligible Expenses determination, you can request an appeal. The complaint and
 appeals process is described under Section 6: Questions, Complaints and Appeals in the Certificate of
 Coverage. You may also call Customer Care at the telephone number on your ID card.
 You must show your identification card (ID card) every time you request health care services from a
 Network provider. If you do not show your ID card, Network providers have no way of knowing that you
 are enrolled under a UnitedHealthcare Policy. As a result, they may bill you for the entire cost of the
 services you receive.
 Additional information about the network of providers and how your Benefits may be affected
 appears at the end of this Schedule of Benefits.
 If there is a conflict between this Schedule of Benefits and any summaries provided to you by the
 Enrolling Group, this Schedule of Benefits will control.
 You must show your identification card (ID card) every time you request health care services from a
 Network provider. If you do not show your ID card, Network providers have no way of knowing that you



 SBN16.CHPSLP.I.11.CA                                 3

                                                                                        Exhibit 1, Page 14
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 15 of 482 Page ID
                                  #:133


 are enrolled under a UnitedHealthcare Policy. As a result, they may bill you for the entire cost of the
 services you receive.
 Additional information about the network of providers and how your Benefits may be affected
 appears at the end of this Schedule of Benefits.
 If there is a conflict between this Schedule of Benefits and any summaries provided to you by the
 Enrolling Group, this Schedule of Benefits will control.


 Prior Authorization
 We require prior authorization for certain Covered Health Services. In general, Network providers are
 responsible for obtaining prior authorization before they provide these services to you. There are some
 Network Benefits, however, for which you are responsible for obtaining prior authorization. Services for
 which you are required to obtain prior authorization are identified below and in the Schedule of Benefits
 table within each Covered Health Service category.
 We recommend that you confirm with us that all Covered Health Services listed below have been prior
 authorized as required. Before receiving these services from a Network provider, you may want to contact
 us to verify that the Hospital, Physician and other providers are Network providers and that they have
 obtained the required prior authorization. Network facilities and Network providers cannot bill you for
 services they fail to prior authorize as required. You can contact us by calling the telephone number for
 Customer Care on your ID card.
 When you choose to receive certain Covered Health Services from non-Network providers, you
 are responsible for obtaining prior authorization before you receive these services. Note that your
 obligation to obtain prior authorization is also applicable when a non-Network provider intends to
 admit you to a Network facility or refers you to other Network providers. Once you have obtained
 the authorization, please review it carefully so that you understand what services have been
 authorized and what providers are authorized to deliver the services that are subject to the
 authorization.
 To obtain prior authorization, call the telephone number for Customer Care on your ID card. This
 call starts the utilization review process.
 The utilization review process is a set of formal techniques designed to monitor the use of, or evaluate the
 clinical necessity, appropriateness, efficacy, or efficiency of, health care services, procedures or settings.
 Such techniques may include ambulatory review, prospective review, second opinion, certification,
 concurrent review, case management, discharge planning, retrospective review or similar programs.


 Covered Health Services which Require Prior Authorization
 Please note that prior authorization timelines apply. Refer to the applicable Benefit description in
 the Schedule of Benefits table to determine how far in advance you must obtain prior
 authorization.

      Ambulance - non-emergent air and ground.

      Breast cancer services.

      Clinical trials.

      Congenital heart disease surgery.

      Dental anesthesia services.

      Dental services - accidental Only.

      Diabetes Treatment.


 SBN16.CHPSLP.I.11.CA                                  4

                                                                                          Exhibit 1, Page 15
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 16 of 482 Page ID
                                  #:134


     Durable Medical Equipment over $1,000 in cost (either retail purchase cost or cumulative retail
      rental cost of a single item).

     Formulas/specialized foods.

     Genetic Testing - BRCA.

     Home health care.

     Hospice care - inpatient.

     Hospital inpatient care - all scheduled admissions and maternity stays exceeding 48 hours for
      normal vaginal delivery or 96 hours for a cesarean section delivery.

     Lab, X-ray and diagnostics - sleep studies.

     Lab, X-ray and major diagnostics - CT, PET Scans, MRI, MRA, Nuclear Medicine and Capsule
      Endoscopy.

     Mastectomy services.

     Mental Health Services - inpatient services (including Partial Hospitalization/Day Treatment and
      services at a Residential Treatment Facility); Intensive Outpatient Treatment programs; outpatient
      electro-convulsive treatment; psychological testing; extended outpatient treatment visits beyond 45
      - 50 minutes in duration, with or without medication management; Behavioral Health Treatment.

     Obesity surgery.

     Osteoporosis services.

     Pain management.

     Prosthetic devices over $1,000 in cost per device.

     Prosthetic devices incident to a laryngectomy.

     Reconstructive procedures, including breast reconstruction surgery following mastectomy.

     Rehabilitation services and Manipulative Treatment - physical therapy, occupational therapy,
      Manipulative Treatment and speech therapy.

     Skilled Nursing Facility and Inpatient Rehabilitation Facility services.

     Substance Use Disorder Services - inpatient services (including Partial Hospitalization/Day
      Treatment and services at a Residential Treatment Facility); Intensive Outpatient Treatment
      programs; psychological testing; extended outpatient treatment visits beyond 45 - 50 minutes in
      duration, with or without medication management.

     Surgery - only for the following outpatient surgeries: cardiac catheterization, pacemaker insertion,
      implantable cardioverter defibrillators, diagnostic catheterization and electrophysiology implant and
      sleep apnea surgeries.

     Telehealth services.

     Temporomandibular joint services.

     Therapeutics - only for the following services: dialysis, intensity modulated radiation therapy and
      MR-guided focused ultrasound.

     Transplants.



 SBN16.CHPSLP.I.11.CA                                 5

                                                                                       Exhibit 1, Page 16
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 17 of 482 Page ID
                                  #:135


 For all other services, when you choose to receive services from non-Network providers, we urge you to
 confirm with us that the services you plan to receive are Covered Health Services. That's because in
 some instances, certain procedures may not be Medically Necessary or may not otherwise meet the
 definition of a Covered Health Service, and therefore are excluded. In other instances, the same
 procedure may meet the definition of Covered Health Services. By calling before you receive treatment,
 you can check to see if the service is subject to limitations or exclusions.
 If you request a coverage determination at the time prior authorization is provided, the determination will
 be made based on the services you report you will be receiving. If the reported services differ from those
 actually received, our final coverage determination will be modified to account for those differences, and
 we will only pay Benefits based on the services actually delivered to you.
 If you choose to receive a service that is not a Medically Necessary Covered Health Service, you will be
 responsible for paying all charges and no Benefits will be paid. If you have a question regarding a
 determination of whether a service is Medically Necessary, call the telephone number for Customer Care
 on your ID card. If you disagree with a determination of whether a service is Medically Necessary, you
 can request an appeal. The complaint and appeals process is described under Section 6: Questions,
 Complaints and Appeals in the Certificate of Coverage. You may also call Customer Care at the
 telephone number on your ID card.


 Care Management
 When you seek prior authorization as required, we will work with you to implement the care management
 process and to provide you with information about additional services that are available to you, such as
 disease management programs, health education, and patient advocacy.


 Special Note Regarding Medicare
 If you are enrolled in Medicare on a primary basis (Medicare pays before we pay Benefits under the
 Policy), the prior authorization requirements do not apply to you. Since Medicare is the primary payer, we
 will pay as secondary payer as described in Section 7: Coordination of Benefits. You are not required to
 obtain authorization before receiving Covered Health Services.


 Benefits
 Annual Deductibles are calculated on a calendar year basis.
 Out-of-Pocket Maximums are calculated on a calendar year basis.
 When Benefit limits apply, the limit stated refers to any combination of Network Benefits and Non-Network
 Benefits unless otherwise specifically stated.
 Benefit limits are calculated on a calendar year basis unless otherwise specifically stated.

 Payment Term And Description                                         Amounts

 Annual Deductible

 The amount of Eligible Expenses you pay for Covered Health           Network
 Services per year before you are eligible to receive Benefits.
                                                                      $2,500 per Covered Person, not to
 Amounts paid toward the Annual Deductible for Covered                exceed $5,000 for all Covered
 Health Services that are subject to a visit or day limit will also   Persons in a family.
 be calculated against that maximum Benefit limit. As a result,
 the limited Benefit will be reduced by the number of days/visits     Non-Network
 used toward meeting the Annual Deductible.                           $4,500 per Covered Person, not to
                                                                      exceed $9,000 for all Covered

 SBN16.CHPSLP.I.11.CA                                   6

                                                                                         Exhibit 1, Page 17
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 18 of 482 Page ID
                                  #:136


 Payment Term And Description                                     Amounts

 When a Covered Person was previously covered under a             Persons in a family.
 group policy that was replaced by the group Policy, any
 amount already applied to that annual deductible provision of
 the prior policy will apply to the Annual Deductible provision
 under the Policy.
 The amount that is applied to the Annual Deductible is
 calculated on the basis of Eligible Expenses. The Annual
 Deductible does not include any amount that exceeds Eligible
 Expenses. Details about the way in which Eligible Expenses
 are determined appear at the end of the Schedule of Benefits
 table.

 Out-of-Pocket Maximum

 The maximum you pay per year for the Annual Deductible,          Network
 Copayments or Coinsurance. Once you reach the Out-of-
 Pocket Maximum, Benefits are payable at 100% of Eligible         $5,000 per Covered Person, not to
 Expenses during the rest of that year. The Out-of-Pocket         exceed $10,000 for all Covered
 Maximum applies to Covered Health Services under the Policy      Persons in a family.
 as indicated in this Schedule of Benefits, including Covered     The Out-of-Pocket Maximum includes
 Health Services provided under the Outpatient Prescription       the Annual Deductible.
 Drug Rider. The Out-of-Pocket Maximum for Network Benefits
 includes the amount you pay for both Network and Non-            Non-Network
 Network Benefits for outpatient prescription drug products
 provided under the Outpatient Prescription Drug Rider.           $10,000 per Covered Person, not to
                                                                  exceed $20,000 for all Covered
 Details about the way in which Eligible Expenses are             Persons in a family. For Non-Network
 determined appear at the end of the Schedule of Benefits         Emergency Health Services, the Out-
 table.                                                           of-Pocket Maximum is $8,350 per
                                                                  Covered Person and $15,200 for all
                                                                  Covered Persons in a family.
                                                                  The Out-of-Pocket Maximum includes
                                                                  the Annual Deductible.



 Copayment

 Copayment is the amount you pay (calculated as a set dollar amount) each time you receive certain
 Covered Health Services. When Copayments apply, the amount is listed on the following pages next to
 the description for each Covered Health Service.
 Please note that for Covered Health Services, you are responsible for paying the lesser of:

      The applicable Copayment.

      The Eligible Expense.
 Details about the way in which Eligible Expenses are determined appear at the end of the Schedule of
 Benefits table.

 Coinsurance

 Coinsurance is the amount you pay (calculated as a percentage of Eligible Expenses) each time you
 receive certain Covered Health Services.


 SBN16.CHPSLP.I.11.CA                                 7

                                                                                         Exhibit 1, Page 18
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 19 of 482 Page ID
                                  #:137


 Payment Term And Description                                   Amounts

 Details about the way in which Eligible Expenses are determined appear at the end of the Schedule of
 Benefits table.




 SBN16.CHPSLP.I.11.CA                               8

                                                                                    Exhibit 1, Page 19
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 20 of 482 Page ID
                                  #:138


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                   Apply to the          Must You Meet
                                            (The Amount We            Out-of-Pocket         Annual
                                            Pay, based on             Maximum?              Deductible?
                                            Eligible Expenses)

 1. Acupuncture Services

 Limited to 20 treatments per year.         Network
                                            100% after you pay a      Yes                   No
                                            Copayment of $20
                                            per visit
                                            Non-Network
                                            50%                       Yes                   Yes

 2. Ambulance Services

                                      Prior Authorization Requirement
     In most cases, we will initiate and direct non-Emergency ambulance transportation. If you are
 requesting non-Emergency ambulance services, you must obtain authorization as soon as reasonably
 possible prior to transport. If you fail to obtain prior authorization as required, you will be responsible for
                                paying all charges and no Benefits will be paid.

 Emergency Ambulance                        Network
                                            Ground Ambulance:
                                            80%                       Yes                   Yes
                                            Air Ambulance:
                                            80%                       Yes                   Yes
                                            Non-Network
                                            Same as Network           Same as Network       Same as Network
 Non-Emergency Ambulance                    Network
 Ground or air ambulance, as                Ground Ambulance:
 determined to be appropriate.
                                            80%                       Yes                   Yes
                                            Air Ambulance:
                                            80%                       Yes                   Yes
                                            Non-Network
                                            Same as Network           Same as Network       Same as Network

 3. Clinical Trials

                                      Prior Authorization Requirement
 You must obtain prior authorization as soon as soon as reasonably possible if participation in a clinical
  trial arises. If you fail to obtain prior authorization as required, you will be responsible for paying all


 SBN16.CHPSLP.I.11.CA                                    9

                                                                                             Exhibit 1, Page 20
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 21 of 482 Page ID
                                  #:139


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                      Benefit                 Apply to the        Must You Meet
                                             (The Amount We          Out-of-Pocket       Annual
                                             Pay, based on           Maximum?            Deductible?
                                             Eligible Expenses)
                                    charges and no Benefits will be paid.

 Depending upon the Covered Health           Network
 Service, Benefit limits are the same
 as those stated under the specific          Depending upon where the Covered Health Service is
 Benefit category in this Schedule of        provided, Benefits will be the same as those stated under
 Benefits.                                   each Covered Health Service category in this Schedule of
                                             Benefits.
 Benefits are available when the             Non-Network
 Covered Health Services are provided
 by either Network or non-Network            Depending upon where the Covered Health Service is
 providers, however if the non-Network       provided, Benefits will be the same as those stated under
 provider does not agree to accept the       each Covered Health Service category in this Schedule of
 Network level of reimbursement by           Benefits.
 signing a network provider agreement
 specifically for the patient enrolling in
 the trial, you will be responsible for
 the difference and may be billed by
 the non-Network provider.

 4. Congenital Heart Disease
 Surgeries

                                     Prior Authorization Requirement
    For Non-Network Benefits you must obtain prior authorization as soon as reasonably possible if a
    congenital heart disease (CHD) surgery arises. If you fail to obtain prior authorization as required,
                          Benefits will be reduced to 50% of Eligible Expenses.

 Network and Non-Network Benefits            Network
 under this section include only the
 inpatient facility charges for the          80%                     Yes                 Yes
 congenital heart disease (CHD)
 surgery. Depending upon where the
 Covered Health Service is provided,
 Benefits for diagnostic services,
 cardiac catheterization and non-
 surgical management of CHD will be
 the same as those stated under each
 Covered Health Service category in
 this Schedule of Benefits.
                                             Non-Network
                                             50%                     Yes                 Yes

 5. Dental Services - Accident Only

                                     Prior Authorization Requirement



 SBN16.CHPSLP.I.11.CA                                  10

                                                                                         Exhibit 1, Page 21
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 22 of 482 Page ID
                                  #:140


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                   Apply to the          Must You Meet
                                            (The Amount We            Out-of-Pocket         Annual
                                            Pay, based on             Maximum?              Deductible?
                                            Eligible Expenses)

  For Network and Non-Network Benefits you must obtain prior authorization five business days or as
 soon as reasonably possible before follow-up (post-Emergency) treatment begins. (You do not have to
 obtain prior authorization before the initial Emergency treatment.) If you fail to obtain prior authorization
                    as required, Benefits will be reduced to 50% of Eligible Expenses.

                                            Network
                                            80%                       Yes                   Yes
                                            Non-Network
                                            Same as Network           Same as Network       Same as Network

 6. Diabetes Services

                                     Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization before obtaining any Durable Medical
   Equipment for the management and treatment of diabetes that exceeds $1,000 in cost (either retail
 purchase cost or cumulative retail rental cost of a single item). If you fail to obtain prior authorization as
          required, you will be responsible for paying all charges and no Benefits will be paid.

 Diabetes Self-Management and               Network
 Training/Diabetic Eye
 Examinations/Foot Care                     Depending upon where the Covered Health Service is
                                            provided, Benefits for diabetes self-management and
                                            training/diabetic eye examinations/foot care will be the same
                                            as those stated under each Covered Health Service category
                                            in this Schedule of Benefits.
                                            Non-Network
                                            Depending upon where the Covered Health Service is
                                            provided, Benefits for diabetes self-management and
                                            training/diabetic eye examinations/foot care will be the same
                                            as those stated under each Covered Health Service category
                                            in this Schedule of Benefits.

 7. Diabetes Treatment

                                     Prior Authorization Requirement
      Depending upon where the Covered Health Service is provided, any applicable authorization
   requirements will be the same as those stated under each Covered Health Service category in this
                                        Schedule of Benefits.

 Coverage for diabetes equipment and        Network
 supplies, prescription items and
 diabetes self-management training          Depending upon where the Covered Health Service is
 programs when provided by or under         provided, Benefits will be the same as those stated under
 the direction of a Physician.              each Covered Health Service category in this Schedule of
                                            Benefits.


 SBN16.CHPSLP.I.11.CA                                  11

                                                                                            Exhibit 1, Page 22
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 23 of 482 Page ID
                                  #:141


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                   Apply to the          Must You Meet
                                           (The Amount We            Out-of-Pocket         Annual
                                           Pay, based on             Maximum?              Deductible?
                                           Eligible Expenses)

 Diabetes equipment and supplies are       Benefits for diabetes supplies will be the same as those stated
 limited to blood glucose monitors and     in the Outpatient Prescription Drug Rider.
 blood glucose testing strips, blood
 glucose monitors designed to assist
 the visually impaired, insulin pumps
 and all related necessary supplies;
 ketone urine testing strips, lancets
 and lancet puncture devices, pen
 delivery systems for the
 administration of insulin, podiatric
 devices to prevent or treat diabetes-
 related complications, insulin
 syringes, visual aids, excluding
 eyewear, to assist the visually
 impaired with proper dosing of insulin.


                                           Non-Network
                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.
                                           Benefits for diabetes supplies will be the same as those stated
                                           in the Outpatient Prescription Drug Rider.



 8. Durable Medical Equipment

                                     Prior Authorization Requirement
   For Non-Network Benefits you must obtain prior authorization before obtaining any Durable Medical
  Equipment that exceeds $1,000 in cost (either retail purchase cost or cumulative retail rental cost of a
   single item. If you fail to obtain prior authorization as required, you will be responsible for paying all
                                      charges and no Benefits will be paid.

 Benefits are limited to a single          Network
 purchase of a type of DME (including
 repair/replacement) every three           80%                       Yes                   Yes
 years. This limit does not apply to
 wound vacuums, which are limited to
 a single purchase (including
 repair/replacement) every three
 years.
 To receive Network Benefits, you
 must purchase or rent the Durable
 Medical Equipment from the vendor


 SBN16.CHPSLP.I.11.CA                                  12

                                                                                           Exhibit 1, Page 23
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 24 of 482 Page ID
                                  #:142


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                  Apply to the      Must You Meet
                                            (The Amount We           Out-of-Pocket     Annual
                                            Pay, based on            Maximum?          Deductible?
                                            Eligible Expenses)
 we identify or purchase it directly from
 the prescribing Network Physician.
                                            Non-Network
                                            50%                      Yes               Yes

 9. Emergency Health Services -
 Outpatient

 Note: If you are confined in a non-        Network
 Network Hospital after you receive
 outpatient Emergency Health                100% after you pay a     Yes               No
 Services, you must notify us within        Copayment of $250
 one business day or on the same day        per visit. If you are
 of admission if reasonably possible.       admitted as an
 We may elect to transfer you to a          inpatient to a Network
 Network Hospital as soon as it is          Hospital directly from
 medically appropriate to do so. If you     the Emergency room
 choose to stay in the non-Network          you will not have to
 Hospital after the date we decide a        pay this Copayment.
 transfer is medically appropriate,         The Benefits for an
 Network Benefits will not be provided.     Inpatient Stay in a
 Non-Network Benefits may be                Network Hospital will
 available if the continued stay is         apply instead.
 determined to be a Covered Health
 Service.
 Eligible Expenses for Emergency
 Health Services provided by a non-
 Network provider will be determined
 as described below under Eligible
 Expenses in this Schedule of
 Benefits. As a result, you may be
 responsible for the difference
 between the amount billed by the
 non-Network provider and the
 amount we determine to be an
 Eligible Expense for
 reimbursement. (Please see
 "Accessing Benefits" at the
 beginning of this Schedule of
 Benefits for additional
 information.)


                                            Non-Network
                                            Same as Network          Same as Network   Same as Network


 SBN16.CHPSLP.I.11.CA                                  13

                                                                                       Exhibit 1, Page 24
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 25 of 482 Page ID
                                  #:143


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                 Apply to the         Must You Meet
                                            (The Amount We          Out-of-Pocket        Annual
                                            Pay, based on           Maximum?             Deductible?
                                            Eligible Expenses)

 10. Hearing Aids

 Limited to $2,500 in Eligible Expenses     Network
 every year. Benefits are further limited
 to a single purchase (including            80%                     Yes                  Yes
 repair/replacement) per hearing
 impaired ear every three years.
                                            Non-Network
                                            50%                     Yes                  Yes

 11. Home Health Care

                                     Prior Authorization Requirement
    For Non-Network Benefits you must obtain prior authorization five business days or as soon as
 reasonably possible before receiving services or as soon as is reasonably possible. If you fail to obtain
         prior authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

 Limited to 100 visits per year. One        Network
 visit equals up to four hours of skilled
 care services.                             80%                     Yes                  Yes

 This visit limit does not include any
 service which is billed only for the
 administration of intravenous infusion.
                                            Non-Network
                                            50%                     Yes                  Yes

 12. Hospice Care

                                     Prior Authorization Requirement
 For Non-Network Benefits you must obtain prior authorization five business days before admission for
  an Inpatient Stay in a hospice facility or as soon as is reasonably possible. If you fail to obtain prior
            authorization as required, Benefits will be reduced to 50% of Eligible Expenses.
 In addition, for Non-Network Benefits, you must contact us within 24 hours of admission for an Inpatient
                                         Stay in a hospice facility.

                                            Network
                                            80%                     Yes                  Yes
                                            Non-Network
                                            50%                     Yes                  Yes

 13. Hospital - Inpatient Stay



 SBN16.CHPSLP.I.11.CA                                 14

                                                                                         Exhibit 1, Page 25
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 26 of 482 Page ID
                                  #:144


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                  Apply to the          Must You Meet
                                          (The Amount We           Out-of-Pocket         Annual
                                          Pay, based on            Maximum?              Deductible?
                                          Eligible Expenses)

                                   Prior Authorization Requirement
 For Non-Network Benefits for a scheduled admission, you must obtain prior authorization five business
 days before admission, or as soon as is reasonably possible for non-scheduled admissions (including
 Emergency admissions). If you fail to obtain prior authorization as required, Benefits will be reduced to
                                       50% of Eligible Expenses.
  In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
 admissions or as soon as is reasonably possible for non-scheduled admissions (including Emergency
                                             admissions).

                                          Network
                                          80%                      Yes                   Yes
                                          Non-Network
                                          50%                      Yes                   Yes

 14. Lab, X-Ray and Diagnostics -
 Outpatient

                                   Prior Authorization Requirement
  For Non-Network Benefits for sleep studies, you must obtain prior authorization five business days or
    as soon as reasonably possible before scheduled services are received. If you fail to obtain prior
            authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

 Lab Testing - Outpatient                 Network
                                          100%                     Yes                   No
                                          Non-Network
                                          50%                      Yes                   Yes
 X-Ray and Other Diagnostic               Network
 Testing - Outpatient
                                          100%                     Yes                   No
                                          Non-Network
                                          50%                      Yes                   Yes

 15. Lab, X-Ray and Major
 Diagnostics - CT, PET, MRI, MRA
 and Nuclear Medicine - Outpatient

                                   Prior Authorization Requirement
     For Non-Network Benefits you must obtain prior authorization five business days or as soon as
 reasonably possible before scheduled services are received or, for non-scheduled services, within one
  business day or as soon as is reasonably possible. If you fail to obtain prior authorization as required,

 SBN16.CHPSLP.I.11.CA                                15

                                                                                         Exhibit 1, Page 26
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 27 of 482 Page ID
                                  #:145


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                           (The Amount We            Out-of-Pocket        Annual
                                           Pay, based on             Maximum?             Deductible?
                                           Eligible Expenses)
                          Benefits will be reduced to 50% of Eligible Expenses.

                                           Network
                                           80%                       Yes                  Yes
                                           Non-Network
                                           50%                       Yes                  Yes

 16. Mental Health Services

                                    Prior Authorization Requirement
     For Non-Network Benefits for a scheduled admission for Mental Health Services (including an
  admission for Partial Hospitalization/Day Treatment and services at a Residential Treatment Facility)
   you must obtain authorization prior to the admission or as soon as is reasonably possible for non-
                                          scheduled admissions.
 In addition, for Non-Network Benefits you must obtain prior authorization before the following services
      are received. Services requiring prior authorization: Intensive Outpatient Treatment programs;
   outpatient electro-convulsive treatment; psychological testing; extended outpatient treatment visits
     beyond 45 - 50 minutes in duration, with or without medication management; Behavioral Health
                                                 Services.
      If you fail to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible
                                                   Expenses.

                                           Network
                                           Inpatient
                                           80%                       Yes                  Yes
                                           Outpatient
                                           100% after you pay a      Yes                  No
                                           Copayment of $40
                                           per visit
                                           80% for Partial           Yes                  Yes
                                           Hospitalization/Intens
                                           ive Outpatient
                                           Treatment
                                           Non-Network
                                           Inpatient
                                           50%                       Yes                  Yes
                                           Outpatient




 SBN16.CHPSLP.I.11.CA                                   16

                                                                                           Exhibit 1, Page 27
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 28 of 482 Page ID
                                  #:146


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                  Apply to the         Must You Meet
                                          (The Amount We           Out-of-Pocket        Annual
                                          Pay, based on            Maximum?             Deductible?
                                          Eligible Expenses)

                                          50%                      Yes                  Yes
                                          50% for Partial          Yes                  Yes
                                          Hospitalization/Intens
                                          ive Outpatient
                                          Treatment

 17. Obesity Surgery

                                   Prior Authorization Requirement
 You must obtain prior authorization as soon as reasonably possible if obesity surgery arises. If you fail
    to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible Expenses.
  In addition, for Non-Network Benefits you must contact us 24 hours before admission for an Inpatient
                                                 Stay.
 It is important that you notify us regarding your intention to have surgery. Your notification will
    open the opportunity to become enrolled in programs that are designed to achieve the best
                                         outcomes for you.

                                          Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.
                                          Non-Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.



 18. Ostomy Supplies

                                          Network
                                          80%                      Yes                  Yes
                                          Non-Network
                                          50%                      Yes                  Yes

 19. Pharmaceutical Products -
 Outpatient

                                          Network
                                          80%                      Yes                  Yes


 SBN16.CHPSLP.I.11.CA                                17

                                                                                        Exhibit 1, Page 28
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 29 of 482 Page ID
                                  #:147


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                   Apply to the       Must You Meet
                                           (The Amount We            Out-of-Pocket      Annual
                                           Pay, based on             Maximum?           Deductible?
                                           Eligible Expenses)

                                           Non-Network
                                           50%                       Yes                Yes

 20. Physician Fees for Surgical and
 Medical Services

 Covered Health Services provided by       Network
 a non-Network facility based
 Physician in a Network facility will be   80%                       Yes                Yes
 paid at the Network Benefits level,
 however Eligible Expenses will be
 determined as described below under
 Eligible Expenses in this Schedule of
 Benefits. As a result, you may be
 responsible to the non-Network
 facility based Physician for any
 amount billed that is greater than
 the amount we determine to be an
 Eligible Expense. In order to obtain
 the highest level of Benefits, you
 should confirm the Network status
 of these providers prior to
 obtaining Covered Health Services.
 (Please see "Accessing Benefits"
 at the beginning of this Schedule
 of Benefits for additional
 information.)


                                           Non-Network
                                           50%                       Yes                Yes

 21. Physician's Office Services

                                    Prior Authorization Requirement
 For Non-Network Benefits you must obtain prior authorization as soon as is reasonably possible before
  Genetic Testing - BRCA is performed. If you fail to obtain prior authorization as required, Benefits will
                               be reduced to 50% of Eligible Expenses.

 In addition to the office visit           Network
 Copayment stated in this section, the
 Copayments/Coinsurance and any            100% after you pay a      Yes                No
 deductible for the following services     Copayment of $20
 apply when the Covered Health             per visit for a Primary
 Service is performed in a Physician's     Physician office visit
 office:                                   or $40 per visit for a
                                           Specialist Physician


 SBN16.CHPSLP.I.11.CA                                 18

                                                                                         Exhibit 1, Page 29
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 30 of 482 Page ID
                                  #:148


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                  Apply to the         Must You Meet
                                            (The Amount We           Out-of-Pocket        Annual
                                            Pay, based on            Maximum?             Deductible?
                                            Eligible Expenses)

         Major diagnostic and nuclear      office visit
          medicine described under Lab,
          X-Ray and Major Diagnostics -
          CT, PET, MRI, MRA and
          Nuclear Medicine - Outpatient.

         Outpatient Pharmaceutical
          Products described under
          Pharmaceutical Products -
          Outpatient.

         Diagnostic and therapeutic
          scopic procedures described
          under Scopic Procedures -
          Outpatient Diagnostic and
          Therapeutic.

         Outpatient surgery procedures
          described under Surgery -
          Outpatient.

         Outpatient therapeutic
          procedures described under
          Therapeutic Treatments -
          Outpatient.


                                            Non-Network
                                            50%                      Yes                  Yes



 22. Pregnancy - Maternity Services

    We encourage you to notify us regarding your Pregnancy. Your notification will open the
 opportunity to become enrolled in prenatal programs that you may enrolled in that are designed
                     to achieve the best outcomes for you and your baby.
                                      Prior Authorization Requirement
      You may receive obstetrical and gynecological Covered Health Services directly from a Physician
       without a referral or seeking prior authorization. For Non-Network Benefits you must obtain prior
     authorization as soon as reasonably possible if the Inpatient Stay for the mother and/or the newborn
      will be more than 48 hours for the mother and newborn child following a normal vaginal delivery, or
     more than 96 hours for the mother and newborn child following a cesarean section delivery. If you fail
        to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

 We pay for Covered Health Services         Network
 incurred if you participate in the
                                            Benefits will be the same as those stated under each Covered

 SBN16.CHPSLP.I.11.CA                                      19

                                                                                          Exhibit 1, Page 30
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 31 of 482 Page ID
                                  #:149


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                  Benefit                  Apply to the         Must You Meet
                                         (The Amount We           Out-of-Pocket        Annual
                                         Pay, based on            Maximum?             Deductible?
                                         Eligible Expenses)
 Expanded Alpha-Fetoprotein (AFP)        Health Service category in this Schedule of Benefits except
 program, a statewide prenatal testing   that an Annual Deductible will not apply for a newborn child
 program administered by the State       whose length of stay in the Hospital is the same as the
 Department of Health Services.          mother's length of stay. Benefits for office visits for prenatal
                                         care received from a Network provider are covered without
                                         cost sharing during the entire course of the Covered Person's
                                         pregnancy.
                                         Non-Network
                                         Benefits will be the same as those stated under each Covered
                                         Health Service category in this Schedule of Benefits except
                                         that an Annual Deductible will not apply for a newborn child
                                         whose length of stay in the Hospital is the same as the
                                         mother's length of stay.

 23. Preventive Care Services

 Physician office services               Network
                                         100%                     No                   No
                                         Non-Network
                                         Non-Network              Non-Network          Non-Network
                                         Benefits are not         Benefits are not     Benefits are not
                                         available.               available.           available.
 Lab, X-ray or other preventive tests    Network
                                         100%                     No                   No
                                         Non-Network
                                         Non-Network              Non-Network          Non-Network
                                         Benefits are not         Benefits are not     Benefits are not
                                         available.               available.           available.
 Breast pumps                            Network
                                         100%                     No                   No
                                         Non-Network
                                         Non-Network              Non-Network          Non-Network
                                         Benefits are not         Benefits are not     Benefits are not
                                         available.               available.           available.

 24. Prosthetic Devices

                                   Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization before obtaining prosthetic devices that


 SBN16.CHPSLP.I.11.CA                               20

                                                                                       Exhibit 1, Page 31
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 32 of 482 Page ID
                                  #:150


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                      Benefit                   Apply to the         Must You Meet
                                             (The Amount We            Out-of-Pocket        Annual
                                             Pay, based on             Maximum?             Deductible?
                                             Eligible Expenses)
       exceed $1,000 in cost per device. If you fail to obtain prior authorization as required, you will be
                      responsible for paying all charges and no Benefits will be paid.

                                             Network
                                             80%                       Yes                  Yes
                                             Non-Network
                                             50%                       Yes                  Yes

 25. Reconstructive Procedures

                                       Prior Authorization Requirement
        For Non-Network Benefits you must obtain prior authorization five business days or as soon as
     reasonably possible before a scheduled reconstructive procedure is performed or, for non-scheduled
      procedures, within one business day or as soon as is reasonably possible. If you fail to obtain prior
               authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

                                             Network
                                             Depending upon where the Covered Health Service is
                                             provided, Benefits will be the same as those stated under
                                             each Covered Health Service category in this Schedule of
                                             Benefits.


                                             Non-Network
                                             Depending upon where the Covered Health Service is
                                             provided, Benefits will be the same as those stated under
                                             each Covered Health Service category in this Schedule of
                                             Benefits.



 26. Rehabilitation Services -
 Outpatient Therapy and
 Manipulative Treatment

                                       Prior Authorization Requirement
        For Non-Network Benefits you must obtain prior authorization five business days or as soon as
     reasonably possible before receiving physical therapy, occupational therapy, Manipulative Treatment
      and speech therapy or as soon as is reasonably possible. If you fail to obtain prior authorization as
                       required, Benefits will be reduced to 50% of Eligible Expenses.

 Limited per year as follows:                Network

         20 visits of physical therapy.     100% after you pay a      Yes                  No
                                             Copayment of $20


 SBN16.CHPSLP.I.11.CA                                   21

                                                                                            Exhibit 1, Page 32
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 33 of 482 Page ID
                                  #:151


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                 Apply to the         Must You Meet
                                           (The Amount We          Out-of-Pocket        Annual
                                           Pay, based on           Maximum?             Deductible?
                                           Eligible Expenses)

      20 visits of occupational           per visit
       therapy.

      24 Manipulative Treatments.

      20 visits of speech therapy.

      20 visits of pulmonary
       rehabilitation therapy.

      36 visits of cardiac
       rehabilitation therapy.

      30 visits of post-cochlear
       implant aural therapy.

      20 visits of cognitive
       rehabilitation therapy.
 Visit limits are not applied to
 occupational therapy, physical
 therapy or speech therapy for the
 Medically Necessary treatment of a
 health condition, including pervasive
 developmental disorder or Autism
 Spectrum Disorders.


                                           Non-Network
                                           50%                     Yes                  Yes

 27. Scopic Procedures - Outpatient
 Diagnostic and Therapeutic

                                           Network
                                           80%                     Yes                  Yes
                                           Non-Network
                                           50%                     Yes                  Yes

 28. Skilled Nursing
 Facility/Inpatient Rehabilitation
 Facility Services

                                      Prior Authorization Requirement
 For Non-Network Benefits for a scheduled admission, you must obtain prior authorization five business
   days or as soon as reasonably possible before admission, or as soon as is reasonably possible for
 non-scheduled admissions. If you fail to obtain prior authorization as required, Benefits will be reduced

 SBN16.CHPSLP.I.11.CA                                  22

                                                                                        Exhibit 1, Page 33
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 34 of 482 Page ID
                                  #:152


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                           (The Amount We            Out-of-Pocket        Annual
                                           Pay, based on             Maximum?             Deductible?
                                           Eligible Expenses)
                                       to 50% of Eligible Expenses.
  In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
 admissions or as soon as is reasonably possible for non-scheduled admissions (including Emergency
                                             admissions).

 Limited to 60 days per year.              Network
                                           80%                       Yes                  Yes
                                           Non-Network
                                           50%                       Yes                  Yes

 29. Substance Use Disorder
 Services

                                    Prior Authorization Requirement
  For Non-Network Benefits for a scheduled admission for Substance Use Disorder Services (including
    an admission for Partial Hospitalization/Day Treatment and services at a Residential Treatment
  Facility) you must obtain authorization prior to the admission or as soon as is reasonably possible for
                                        non-scheduled admissions.
 In addition, for Non-Network Benefits you must obtain prior authorization before the following services
     are received. Services requiring prior authorization: Intensive Outpatient Treatment programs;
 psychological testing; extended outpatient treatment visits beyond 45 - 50 minutes in duration, with or
                                    without medication management.
      If you fail to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible
                                                   Expenses.

                                           Network
                                           Inpatient
                                           80%                       Yes                  Yes
                                           Outpatient
                                           100% after you pay a      Yes                  No
                                           Copayment of $40
                                           per visit
                                           80% for Partial           Yes                  Yes
                                           Hospitalization/Intens
                                           ive Outpatient
                                           Treatment
                                           Non-Network
                                           Inpatient



 SBN16.CHPSLP.I.11.CA                                   23

                                                                                           Exhibit 1, Page 34
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 35 of 482 Page ID
                                  #:153


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                  Apply to the         Must You Meet
                                           (The Amount We           Out-of-Pocket        Annual
                                           Pay, based on            Maximum?             Deductible?
                                           Eligible Expenses)

                                           50%                      Yes                  Yes
                                           Outpatient
                                           50%                      Yes                  Yes
                                           50% for Partial          Yes                  Yes
                                           Hospitalization/Intens
                                           ive Outpatient
                                           Treatment

 30. Surgery - Outpatient

                                    Prior Authorization Requirement
   For Non-Network Benefits for cardiac catheterization, pacemaker insertion, implantable cardioverter
   defibrillators, diagnostic catheterization and electrophysiology implant and sleep apnea surgery you
  must obtain prior authorization five business days or as soon as reasonably possible before scheduled
     services are received or, for non-scheduled services, within one business day or as soon as is
 reasonably possible. If you fail to obtain prior authorization as required, Benefits will be reduced to 50%
                                             of Eligible Expenses.

                                           Network
                                           80%                      Yes                  Yes
                                           Non-Network
                                           50%                      Yes                  Yes

 31. Temporomandibular Joint
 Services

                                    Prior Authorization Requirement
     For Non-Network Benefits you must obtain prior authorization five business days or as soon as
 reasonably possible before temporomandibular joint services are performed during an Inpatient Stay in
    a Hospital. If you fail to obtain prior authorization as required, Benefits will be reduced to 50% of
                                               Eligible Expenses.

 Covered Health Services are payable       Network
 in the same manner as surgery for
 other medical conditions.                 Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.
                                           Non-Network
                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of



 SBN16.CHPSLP.I.11.CA                                   24

                                                                                         Exhibit 1, Page 35
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 36 of 482 Page ID
                                  #:154


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                  Apply to the         Must You Meet
                                          (The Amount We           Out-of-Pocket        Annual
                                          Pay, based on            Maximum?             Deductible?
                                          Eligible Expenses)
                                          Benefits.



 32. Therapeutic Treatments -
 Outpatient

                                   Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization for the following outpatient therapeutic
  services five business days before scheduled services are received or, for non-scheduled services,
 within one business day or as soon as is reasonably possible. Services that require prior authorization:
 dialysis, intensity modulated radiation therapy and MR-guided focused ultrasound. If you fail to obtain
          prior authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

                                          Network
                                          80%                      Yes                  Yes
                                          Non-Network
                                          50%                      Yes                  Yes

 33. Transplantation Services

                                   Prior Authorization Requirement
    For Network Benefits you must obtain prior authorization as soon as the possibility of a transplant
 arises (and before the time a pre-transplantation evaluation is performed at a transplant center). If you
    don't obtain prior authorization and if, as a result, the services are not performed at a Designated
                                 Facility, Network Benefits will not be paid.

 For Network Benefits, transplantation    Network
 services must be received at a
 Designated Facility. We do not           Depending upon where the Covered Health Service is
 require that cornea transplants be       provided, Benefits will be the same as those stated under
 performed at a Designated Facility in    each Covered Health Service category in this Schedule of
 order for you to receive Network         Benefits.
 Benefits.
                                          Non-Network
                                          Non-Network Benefits are not available.



 34. Urgent Care Center Services

 In addition to the Copayment stated in   Network
 this section, the
 Copayments/Coinsurance and any           100% after you pay a     Yes                  No
 deductible for the following services    Copayment of $125
 apply when the Covered Health

 SBN16.CHPSLP.I.11.CA                                 25

                                                                                        Exhibit 1, Page 36
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 37 of 482 Page ID
                                  #:155


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                 Benefit                Apply to the       Must You Meet
                                        (The Amount We         Out-of-Pocket      Annual
                                        Pay, based on          Maximum?           Deductible?
                                        Eligible Expenses)
 Service is performed at an Urgent      per visit
 Care Center:

      Major diagnostic and nuclear
       medicine described under Lab,
       X-Ray and Major Diagnostics -
       CT, PET, MRI, MRA and
       Nuclear Medicine - Outpatient.

      Outpatient Pharmaceutical
       Products described under
       Pharmaceutical Products -
       Outpatient.

      Diagnostic and therapeutic
       scopic procedures described
       under Scopic Procedures -
       Outpatient Diagnostic and
       Therapeutic.

      Outpatient surgery procedures
       described under Surgery -
       Outpatient.

      Outpatient therapeutic
       procedures described under
       Therapeutic Treatments -
       Outpatient.


                                        Non-Network
                                        50%                    Yes                Yes

 35. Virtual Visits

 Benefits are available only when       Network
 services are delivered through a
 Designated Virtual Network Provider.   100% after you pay a   Yes                No
 You can find a Designated Virtual      Copayment of $20
 Network Provider by going to           per visit
 www.myuhc.com or by calling
 Customer Care at the telephone
 number on your ID card.
                                        Non-Network
                                        Non-Network            Non-Network        Non-Network
                                        Benefits are not       Benefits are not   Benefits are not
                                        available.             available.         available.


 SBN16.CHPSLP.I.11.CA                               26

                                                                                  Exhibit 1, Page 37
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 38 of 482 Page ID
                                  #:156


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                  Apply to the         Must You Meet
                                          (The Amount We           Out-of-Pocket        Annual
                                          Pay, based on            Maximum?             Deductible?
                                          Eligible Expenses)

 36. Vision Examinations

 Limited to 1 exam every 2 years.         Network
                                          100% after you pay a     Yes                  No
                                          Copayment of $20
                                          per visit
                                          Non-Network
                                          Non-Network              Non-Network          Non-Network
                                          Benefits are not         Benefits are not     Benefits are not
                                          available.               available.           available.


 Additional Benefits Required By California Law
 37. Breast Cancer Services

                                    Prior Authorization Requirement
        Depending upon where the Covered Health Service is provided, any applicable authorization
     requirements will be the same as those stated under each Covered Health Service category in this
                                          Schedule of Benefits.

                                          Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.
                                          Non-Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.

 38. Dental Anesthesia Services

                                    Prior Authorization Requirement
 For Non-Network Benefits for a scheduled admission, you must obtain prior authorization five business
 days before admission, or as soon as is reasonably possible for non-scheduled admissions (including
 Emergency admissions). If you fail to obtain prior authorization as required, Benefits will be reduced to
                                       50% of Eligible Expenses.

 Services are limited to Covered          Network
 Persons who are one of the following:
                                          80%                      Yes                  Yes
       A child under seven years of


 SBN16.CHPSLP.I.11.CA                                27

                                                                                        Exhibit 1, Page 38
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 39 of 482 Page ID
                                  #:157


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                 Apply to the        Must You Meet
                                          (The Amount We          Out-of-Pocket       Annual
                                          Pay, based on           Maximum?            Deductible?
                                          Eligible Expenses)
        age.

       A person who is
        developmentally disabled,
        regardless of age.

       A person whose health is
        compromised and for whom
        general anesthesia is required,
        regardless of age.


                                          Non-Network
                                          50%                     Yes                 Yes

 39. Mastectomy Services

                                    Prior Authorization Requirement
        Depending upon where the Covered Health Service is provided, any applicable authorization
     requirements will be the same as those stated under each Covered Health Service category in this
                                          Schedule of Benefits.

                                          Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.
                                          Non-Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.

 40. Off-Label Drug Use and
 Experimental or Investigational
 Services

                                          Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.
                                          Non-Network
                                          Depending upon where the Covered Health Service is


 SBN16.CHPSLP.I.11.CA                               28

                                                                                      Exhibit 1, Page 39
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 40 of 482 Page ID
                                  #:158


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                  Benefit                 Apply to the        Must You Meet
                                         (The Amount We          Out-of-Pocket       Annual
                                         Pay, based on           Maximum?            Deductible?
                                         Eligible Expenses)
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.

 41. Osteoporosis Services

                                  Prior Authorization Requirement
      Depending upon where the Covered Health Service is provided, any applicable authorization
   requirements will be the same as those stated under each Covered Health Service category in this
                                        Schedule of Benefits.

                                         Network
                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.
                                         Non-Network
                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.

 42. Phenylketonuria (PKU)
 Treatment

                                  Prior Authorization Requirement
   For Non-Network Benefits, you must obtain prior authorization before obtaining formulas or special
  food products for the management and treatment of Phenylketonuria (PKU). If you fail to obtain prior
            authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

                                         Network
                                         80%                     Yes                 Yes
                                         Non-Network
                                         50%                     Yes                 Yes

 43. Prosthetic Devices -
 Laryngectomy

                                  Prior Authorization Requirement
      Depending upon where the Covered Health Service is provided, any applicable authorization
   requirements will be the same as those stated under each Covered Health Service category in this
                                        Schedule of Benefits.




 SBN16.CHPSLP.I.11.CA                              29

                                                                                     Exhibit 1, Page 40
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 41 of 482 Page ID
                                  #:159


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                 Apply to the        Must You Meet
                                          (The Amount We          Out-of-Pocket       Annual
                                          Pay, based on           Maximum?            Deductible?
                                          Eligible Expenses)

                                          Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.
                                          Non-Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.

 44. Telehealth Services

                                   Prior Authorization Requirement
        Depending upon where the Covered Health Service is provided, any applicable authorization
     requirements will be the same as those stated under each Covered Health Service category in this
                                          Schedule of Benefits.

                                          Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.
                                          Non-Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.


 Eligible Expenses
 Benefits for Covered Health Services are based on Eligible Expenses. For Network Benefits for Covered
 Health Services provided by a Network provider, you are not responsible for any difference between
 Eligible Expenses and the amount the provider bills. For Covered Health Services provided by a non-
 Network provider (other than services otherwise arranged by us), you will be responsible to the non-
 Network provider for any amount billed that is greater than the amount that is an Eligible Expense as
 described below. For Covered Health Services provided by a Non-Network provider, you will be
 responsible to the non-Network provider for any amount billed that is greater than the amount that is an
 Eligible Expense as described below.
 For Network Benefits, Eligible Expenses are based on the following:

       When Covered Health Services are received from a Network provider, Eligible Expenses are our
        contracted fee(s) with that provider.


 SBN16.CHPSLP.I.11.CA                               30

                                                                                      Exhibit 1, Page 41
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 42 of 482 Page ID
                                  #:160


      When Covered Health Services are received from a non-Network provider as arranged by us,
       Eligible Expenses are billed charges unless a lower amount is negotiated or authorized by law.
 For Non-Network Benefits, Eligible Expenses are based on either of the following:

      When Covered Health Services are received from a non-Network provider, Eligible Expenses are
       determined, based on:
            Negotiated rates agreed to by the non-Network provider and either us or one of our vendors,
             affiliates or subcontractors.
            If rates have not been negotiated, then one of the following amounts:
             ♦     Eligible Expenses are determined based on 110% of the published rates allowed by
                   the Centers for Medicare and Medicaid Services (CMS) for Medicare for the same or
                   similar service within the geographic market, with the exception of the following:

                         50% of CMS for the same or similar laboratory service.

                         45% of CMS for the same or similar durable medical equipment, or CMS
                          competitive bid rates.
             ♦     When a rate is not published by CMS for the service, we use an available gap
                   methodology to determine a rate for the service as follows:

                         For services other than Pharmaceutical Products, we use a gap methodology
                          established by OptumInsight and/or a third party vendor that uses a relative
                          value scale. The relative value scale is usually based on the difficulty, time,
                          work, risk and resources of the service. If the relative value scale(s) currently in
                          use become no longer available, we will use a comparable scale(s). We and
                          OptumInsight are related companies through common ownership by
                          UnitedHealth Group. Refer to our website at www.myuhc.com for information
                          regarding the vendor that provides the applicable gap fill relative value scale
                          information.

                         For Pharmaceutical Products, we use gap methodologies that are similar to the
                          pricing methodology used by CMS, and produce fees based on published
                          acquisition costs or average wholesale price for the pharmaceuticals. These
                          methodologies are currently created by RJ Health Systems, Thomson Reuters
                          (published in its Red Book), or UnitedHealthcare based on an internally
                          developed pharmaceutical pricing resource.

                         When a rate is not published by CMS for the service and a gap methodology
                          does not apply to the service, the Eligible Expense is based on 50% of the
                          provider's billed charge.
             We update the CMS published rate data on a regular basis when updated data from CMS
             becomes available. These updates are typically implemented within 30 to 90 days after CMS
             updates its data.
             IMPORTANT NOTICE: Non-Network providers may bill you for any difference between the
             provider's billed charges and the Eligible Expense described here.
 For Covered Health Services received at a Network facility on a non-Emergency basis from a non-
 Network facility based Physician, the Eligible Expense is based on 110% of the published rates
 allowed by the Centers for Medicare and Medicaid Services (CMS) for the same or similar service within
 the geographic market with the exception of the following:

      50% of CMS for the same or similar laboratory service.


 SBN16.CHPSLP.I.11.CA                                31

                                                                                         Exhibit 1, Page 42
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 43 of 482 Page ID
                                  #:161


      45% of CMS for the same or similar durable medical equipment, or CMS competitive bid rates.
 When a rate is not published by CMS for the service, we use a gap methodology established by
 OptumInsight and/or a third party vendor that uses a relative value scale. The relative value scale is
 usually based on the difficulty, time, work, risk and resources of the service. If the relative value scale
 currently in use becomes no longer available, we will use a comparable scale(s). We and OptumInsight
 are related companies through common ownership by UnitedHealth Group. Refer to our website at
 www.myuhc.com for information regarding the vendor that provides the applicable gap fill relative value
 scale information.
 For Pharmaceutical Products, we use gap methodologies that are similar to the pricing methodology used
 by CMS, and produce fees based on published acquisition costs or average wholesale price for the
 pharmaceuticals. These methodologies are currently created by RJ Health Systems, Thomson Reuters
 (published in its Red Book), or UnitedHealthcare based on an internally developed pharmaceutical pricing
 resource.
 When a rate is not published by CMS for the service and a gap methodology does not apply to the
 service, the Eligible Expense is based on 50% of the provider's billed charge.
 IMPORTANT NOTICE: Non-Network facility based Physicians may bill you for any difference between the
 Physician's billed charges and the Eligible Expense described here.
 For Emergency Health Services provided by a non-Network provider, the Eligible Expense is a rate
 agreed upon by the non-Network provider or determined based upon the higher of:

      The median amount negotiated with Network providers for the same service.

      110% of the published rates allowed by the Centers for Medicare and Medicaid Services (CMS) for
       the same or similar service within the geographic market.
 When a rate is not published by CMS for the service, we use a gap methodology established by
 OptumInsight and/or a third party vendor that uses a relative value scale. The relative value scale is
 usually based on the difficulty, time, work, risk and resources of the service. If the relative value scale
 currently in use becomes no longer available, we will use a comparable scale(s). We and OptumInsight
 are related companies through common ownership by UnitedHealth Group. Refer to our website at
 www.myuhc.com for information regarding the vendor that provides the applicable gap fill relative value
 scale information.
 For Pharmaceutical Products, we use gap methodologies that are similar to the pricing methodology used
 by CMS, and produce fees based on published acquisition costs or average wholesale price for the
 pharmaceuticals. These methodologies are currently created by RJ Health Systems, Thomson Reuters
 (published in its Red Book), or UnitedHealthcare based on an internally developed pharmaceutical pricing
 resource.
 When a rate is not published by CMS for the service and a gap methodology does not apply to the
 service, the Eligible Expense is based on 50% of the provider's billed charge.
 IMPORTANT NOTICE: Non-Network providers may bill you for any difference between the provider's
 billed charges and the Eligible Expense described here.

      When Covered Health Services are received from a Network provider, Eligible Expenses are our
       contracted fee(s) with that provider.


 Provider Network
 We arrange for health care providers to participate in a Network. Network providers are independent
 practitioners. They are not our employees. It is your responsibility to select your provider.




 SBN16.CHPSLP.I.11.CA                                 32

                                                                                          Exhibit 1, Page 43
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 44 of 482 Page ID
                                  #:162


 Our credentialing process confirms public information about the providers' licenses and other credentials,
 but does not assure the quality of the services provided.
 Before obtaining services you should always verify the Network status of a provider. A provider's status
 may change. You can verify the provider's status by calling Customer Care. A directory of providers is
 available online at www.myuhc.com or by calling Customer Care at the telephone number on your ID card
 to request a copy.
 It is possible that you might not be able to obtain services from a particular Network provider. The network
 of providers is subject to change. Or you might find that a particular Network provider may not be
 accepting new patients. If a provider leaves the Network or is otherwise not available to you, you must
 choose another Network provider to get Network Benefits.
 If medically appropriate care from a qualified provider cannot be provided within the network, we
 will arrange for the required care with an available and accessible non-Network provider. You will
 only be responsible for paying the cost sharing in an amount equal to the cost sharing you would
 have otherwise paid for that service or a similar service if you had received the Covered Health
 Service from a Network provider.
 If you are currently undergoing a course of treatment utilizing a non-Network Physician or health care
 facility, you may be eligible to receive transition of care Benefits. This transition period is available for
 specific medical services and for limited periods of time. If you have questions regarding this transition of
 care reimbursement policy or would like help determining whether you are eligible for transition of care
 Benefits, please contact Customer Care at the telephone number on your ID card.
       Continuity of Care
       If you are undergoing a course of treatment with a Network provider for one of the medical
       conditions below, and the Network provider caring for you is terminated from the Network by us, we
       can arrange, at your request and subject to the provider's agreement, for continuation of Covered
       Health Services rendered by the terminated provider for the time periods shown below.
       Copayments, deductibles or other cost sharing components will be the same as you would have
       paid for a provider currently contracting with us.
       Medical conditions and time periods for which treatment by a terminated Network provider will be
       covered under the Policy are:
             An acute condition. An acute condition is a medical condition that involves a sudden onset
              of symptoms due to a health condition or other medical problem that requires prompt
              medical attention and that has a limited duration. Completion of Covered Health Services will
              be provided for the duration of the acute condition.
             A serious chronic condition. A serious chronic condition is a medical condition due to a
              disease, health condition, or other medical problem or medical disorder that is serious in
              nature and that persists without full cure or worsens over an extended period of time or
              requires ongoing treatment to maintain remission or prevent deterioration. Completion of
              Covered Health Services will be provided for a period of time necessary to complete a
              course of treatment and to arrange for a safe transfer to another Network provider, as
              determined by us in consultation with the Covered Person and the terminated Network
              provider and consistent with good professional practice. Completion of Covered Health
              Services under this provision will not exceed 12 months from termination date of the
              provider's agreement.
             A pregnancy. A pregnancy is the three trimesters of pregnancy and the immediate
              postpartum period. Completion of Covered Health Services will be provided for the duration
              of the pregnancy.
             A terminal illness. A terminal illness is an incurable or irreversible condition that has a high
              probability of causing death within one year or less. Completion of Covered Health Services


 SBN16.CHPSLP.I.11.CA                                 33

                                                                                          Exhibit 1, Page 44
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 45 of 482 Page ID
                                  #:163


              will be provided for the duration of a terminal illness, which may exceed 12 months from the
              termination date of the provider's agreement.
             The care of a newborn child between birth and age 36 months. Completion of Covered
              Health Services will not exceed 12 months from the termination date of the provider's
              agreement.
             Performance of a surgery or other procedure. Performance of a surgery or other
              procedure that has been recommended and documented by the Network provider to occur
              within 180 days of the termination date of the provider's agreement.
       This section does not apply to treatment by a provider or provider group whose contract with us
       has been terminated or not renewed for reasons relating to medical disciplinary cause or reason,
       fraud or other criminal activity.
 Do not assume that a Network provider's agreement includes all Covered Health Services. Some Network
 providers contract with us to provide only certain Covered Health Services, but not all Covered Health
 Services. Some Network providers choose to be a Network provider for only some of our products. Refer
 to your provider directory or contact us for assistance.


 Second Medical Opinion
 A second medical opinion is a reevaluation of your condition or health care treatment by an appropriately
 qualified Physician or appropriately qualified health care professional. When a second opinion is
 requested by you or by a Network Physician or health professional that is treating you, we will authorize a
 second opinion by an appropriately qualified health care professional. The Physician or appropriately
 qualified health care professional acting within his or her scope of practice, must possess the clinical
 background necessary for examining the illness or condition associated with the request for a second
 medical opinion.
 Second medical opinions will be provided or authorized in the following circumstances:

      When you question the reasonableness or necessity of recommended surgical procedures;

      When you question a diagnosis or treatment plan for a condition that threatens loss of life, loss of
       limb, loss of bodily function, or substantial impairment (including, but not limited to, a chronic
       condition);

      When the clinical indications are not clear, or are complex and confusing;

      When a diagnosis is in doubt due to conflicting test results;

      When the treating Physician is unable to diagnose the condition;

      When the treatment plan in progress is not improving your medical condition within an appropriate
       period of time given the diagnosis, and you request a second opinion regarding the diagnosis or
       continuance of the treatment;

      When you have attempted to follow the treatment plan or consulted with the initial treating
       Physician and still have serious concerns about the diagnosis or treatment.
 In most cases, you or your treating Physician or health care professional will request a second medical
 opinion without consulting us. However, in the event that we approve a request by you for a second
 medical opinion, you shall be responsible only for the costs of applicable copayments that are required for
 similar referrals.
 The second medical opinion will be documented in a consultation report, which will be made available to
 you and your treating Physician or health care professional. It will include any recommended procedures
 or tests that the Physician or health care professional giving the second opinion believes are appropriate.


 SBN16.CHPSLP.I.11.CA                                34

                                                                                        Exhibit 1, Page 45
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 46 of 482 Page ID
                                  #:164


 Please Note: The fact that an appropriately qualified Physician or health care professional gives a
 second medical opinion and recommends a particular treatment, diagnostic test or service does not
 necessarily mean that the recommended action is medically necessary or a Covered Health Service. If
 the recommended action is not medically necessary or is not a Covered Health Service, you will also
 remain responsible for paying any appropriate fees to the Physician or health care professional that
 performs that recommended action.


 Designated Facilities and Other Providers
 If you have a medical condition that needs special services, we may direct you to a Designated Facility
 and/or a Designated Physician chosen by us. Medical conditions that may require special services
 include medical conditions that require transplantation services or obesity surgery. Case management
 would enable the member to be directed to the appropriate facility/physician to maximize care.
 If you require certain complex Covered Health Services for which expertise is limited, we may direct you
 to a Network facility or provider that is outside your local geographic area. If you are required to travel to
 obtain such Covered Health Services from a Designated Facility or Designated Physician, we may
 reimburse certain travel expenses.
 In both cases, Network Benefits will only be paid if your Covered Health Services for that condition are
 provided by or arranged by the Designated Facility, Designated Physician or other provider chosen by us.
 You or your Network Physician must notify us of special service needs (such as transplants or cancer
 treatment) that might warrant referral to a Designated Facility or Designated Physician. If you do not notify
 us in advance, and if you receive services from a non-Network facility (regardless of whether it is a
 Designated Facility) or other non-Network provider, Network Benefits will not be paid. Non-Network
 Benefits may be available if the special needs services you receive are Covered Health Services for
 which Benefits are provided under the Policy.


 Health Services from Non-Network Providers Paid as Network
 Benefits
 If specific Covered Health Services are not available from a Network provider, you may be eligible for
 Network Benefits when Covered Health Services are received from non-Network providers. In this
 situation, your Network Physician will notify us and, if we confirm that care is not available from a Network
 provider, we will work with you and your Network Physician to coordinate care through a non-Network
 provider.


 Limitations on Selection of Providers
 If you are using health care services in a harmful or abusive manner, or with harmful frequency, your
 selection of Network providers may be limited. If this happens, we may require you to select a single
 Network Physician to provide and coordinate all future Covered Health Services.
 If you don't make a selection within 31 days of the date we notify you, we will select a single Network
 Physician for you.
 If you fail to use the selected Network Physician, Covered Health Services will be paid as Non-Network
 Benefits.
 If you disagree with a Benefit determination, you can request an appeal. The complaint and appeals
 process is described under Section 6: Questions, Complaints and Appeals in the Certificate of Coverage.
 You may also call Customer Care at the telephone number on your ID card.




 SBN16.CHPSLP.I.11.CA                                  35

                                                                                           Exhibit 1, Page 46
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 47 of 482 Page ID
                                  #:165




             UnitedHealthcare Insurance Company
                                  185 Asylum Street
                           Hartford, Connecticut 06103-0450
                                    860-702-5000


 IMPORTANT NOTICE: This Policy restricts certain Benefits to Covered
 Health Services provided by Network providers only. A complete
 notice that lists the Benefits subject to this restriction is included in
 the Schedule of Benefits.




                              Regulated by:
                California Department of Insurance
                Consumer Communication Bureau
              300 South Spring Street, South Tower
                         Los Angeles, CA 90013
                         1-800-927-HELP (4357)
                           TDD: 800-482-4833

 COC.ACA15.CER.I.11.CA                    1

                                                              Exhibit 1, Page 47
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 48 of 482 Page ID
                                  #:166




                                  Certificate of Coverage
                  UnitedHealthcare Insurance Company
 Certificate of Coverage is Part of Policy
 This Certificate of Coverage (Certificate) is part of the Policy that is a legal document between
 UnitedHealthcare Insurance Company and the Enrolling Group to provide Benefits to Covered Persons,
 subject to the terms, conditions, exclusions and limitations of the Policy. We issue the Policy based on the
 Enrolling Group's application and payment of the required Policy Charges.
 In addition to this Certificate the Policy includes:

       The Group Policy.

       The Schedule of Benefits.

       The Enrolling Group's application.

       Riders, including the Outpatient Prescription Drug Rider.

       Amendments.
 You can review the Policy at the office of the Enrolling Group during regular business hours.


 Changes to the Document
 We may from time to time modify this Certificate by attaching legal documents called Riders and/or
 Amendments that may change certain provisions of this Certificate. If there are material changes in any of
 the terms of the Policy, UnitedHealthcare will provide sixty (60) days advance notice to the Enrolling
 Group. The Enrolling Group shall be responsible for delivering the notice to all Covered Persons and to
 other persons eligible for coverage.
 No one can make any changes to the Policy unless those changes are in writing.


 Other Information You Should Have
 We have the right to change, modify, withdraw or add Benefits, or to terminate the Policy, as permitted by
 law, without your approval.
 On its effective date, this Certificate replaces and overrules any Certificate that we may have previously
 issued to you. This Certificate will in turn be overruled by any Certificate we issue to you in the future.
 The Policy will take effect on the date specified in the Policy. Coverage under the Policy will begin at
 12:01 a.m. and end at 12:00 midnight in the time zone of the Enrolling Group's location. The Policy will
 remain in effect as long as the Policy Charges are paid when they are due, subject to termination of the
 Policy.
 We are delivering the Policy in the State of California. The Policy is governed by ERISA unless the
 Enrolling Group is not an employee welfare benefit plan as defined by ERISA. To the extent that state law
 applies, the laws of the State of California are the laws that govern the Policy.
 PLEASE READ THE FOLLOWING INFORMATION SO YOU WILL KNOW FROM WHOM OR WHAT
 GROUP OF PROVIDERS HEALTH CARE MAY BE OBTAINED.



 COC.ACA15.CER.I.11.CA                                  2

                                                                                         Exhibit 1, Page 48
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 49 of 482 Page ID
                                  #:167




                        Introduction to Your Certificate
 We are pleased to provide you with this Certificate. This Certificate and the other Policy documents
 describe your Benefits, as well as your rights and responsibilities, under the Policy.


 How to Use this Document
 We encourage you to read your Certificate and any attached Riders and/or Amendments carefully.
 We especially encourage you to review the Benefit limitations of this Certificate by reading the attached
 Schedule of Benefits along with Section 1: Covered Health Services and Section 2: Exclusions and
 Limitations. You should also carefully read Section 8: General Legal Provisions to better understand how
 this Certificate and your Benefits work. You should call us if you have questions about the limits of the
 coverage available to you.
 Many of the sections of this Certificate are related to other sections of the document. You may not have
 all of the information you need by reading just one section. We also encourage you to keep your
 Certificate and Schedule of Benefits and any attachments in a safe place for your future reference.
 If there is a conflict between this Certificate and any summaries provided to you by the Enrolling Group,
 this Certificate will control.
 Please be aware that your Physician is not responsible for knowing or communicating your Benefits.


 Information about Defined Terms
 Because this Certificate is part of a legal document, we want to give you information about the document
 that will help you understand it. Certain capitalized words have special meanings. We have defined these
 words in Section 9: Defined Terms. You can refer to Section 9: Defined Terms as you read this document
 to have a clearer understanding of your Certificate.
 When we use the words "we," "us," and "our" in this document, we are referring to UnitedHealthcare
 Insurance Company. When we use the words "you" and "your," we are referring to people who are
 Covered Persons, as that term is defined in Section 9: Defined Terms.


 Don't Hesitate to Contact Us
 Throughout the document you will find statements that encourage you to contact us for further
 information. Whenever you have a question or concern regarding your Benefits, please call us using the
 telephone number for Customer Care listed on your ID card. It will be our pleasure to assist you.




 COC.ACA15.CER.I.11.CA                                3

                                                                                        Exhibit 1, Page 49
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 50 of 482 Page ID
                                  #:168




                                  Your Responsibilities
 Be Enrolled and Pay Required Contributions
 Benefits are available to you only if you are enrolled for coverage under the Policy. Your enrollment
 options, and the corresponding dates that coverage begins, are listed in Section 3: When Coverage
 Begins. To be enrolled with us and receive Benefits, both of the following apply:

      Your enrollment must be in accordance with the Policy issued to your Enrolling Group, including
       the eligibility requirements.

      You must qualify as a Subscriber or his or her Dependent as those terms are defined in Section 9:
       Defined Terms.
 Your Enrolling Group may require you to make certain payments to them, in order for you to remain
 enrolled under the Policy and receive Benefits. If you have questions about this, contact your Enrolling
 Group.


 Be Aware this Benefit Plan Does Not Pay for All Health Services
 Your right to Benefits is limited to Covered Health Services. The extent of this Benefit plan's payments for
 Covered Health Services and any obligation that you may have to pay for a portion of the cost of those
 Covered Health Services is set forth in the Schedule of Benefits.


 Decide What Services You Should Receive
 Care decisions are between you and your Physicians. We do not make decisions about the kind of care
 you should or should not receive.


 Choose Your Physician
 It is your responsibility to select the health care professionals who will deliver care to you. We arrange for
 Physicians and other health care professionals and facilities to participate in a Network. Our credentialing
 process confirms public information about the professionals' and facilities' licenses and other credentials,
 but does not assure the quality of their services. These professionals and facilities are independent
 practitioners and entities that are solely responsible for the care they deliver.


 Obtain Prior Authorization
 Some Covered Health Services require prior authorization. In general, Physicians and other health care
 professionals who participate in a Network are responsible for obtaining prior authorization. However, if
 you choose to receive Covered Health Services from a non-Network provider, you are responsible for
 obtaining prior authorization before you receive the services. For detailed information on the Covered
 Health Services that require prior authorization, please refer to the Schedule of Benefits.


 Pay Your Share
 You must meet any applicable deductible and pay a Copayment and/or Coinsurance for most Covered
 Health Services. These payments are due at the time of service or when billed by the Physician, provider
 or facility. Any applicable deductible, Copayment and Coinsurance amounts are listed in the Schedule of
 Benefits. You must also pay any amount that exceeds Eligible Expenses.




 COC.ACA15.CER.I.11.CA                                 4

                                                                                          Exhibit 1, Page 50
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 51 of 482 Page ID
                                  #:169



 Pay the Cost of Excluded Services
 You must pay the cost of all excluded services and items. Review Section 2: Exclusions and Limitations
 to become familiar with this Benefit plan's exclusions.


 Show Your ID Card
 You should show your identification (ID) card every time you request health services. If you do not show
 your ID card, the provider may fail to bill the correct entity for the services delivered, and any resulting
 delay may mean that you will be unable to collect any Benefits otherwise owed to you.


 File Claims with Complete and Accurate Information
 When you receive Covered Health Services from a non-Network provider, you are responsible for
 requesting payment from us. Please review Section 5: How to File a Claim to become familiar with how to
 request payment from us for Covered Health Services you receive from a non-Network provider.


 Use Your Prior Health Care Coverage
 If you have prior coverage that, as required by state law, extends benefits for a particular condition or a
 disability, we will not pay Benefits for health services for that condition or disability until the prior coverage
 ends. We will pay Benefits as of the day your coverage begins under this Benefit plan for all other
 Covered Health Services that are not related to the condition or disability for which you have other
 coverage.




 COC.ACA15.CER.I.11.CA                                   5

                                                                                             Exhibit 1, Page 51
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 52 of 482 Page ID
                                  #:170




                                   Our Responsibilities
 Determine Benefits
 Our administrative function regarding whether this Benefit plan will pay for any portion of the cost of a
 health care service you intend to receive or have received is based on this contract and is subject to the
 other terms, limitations and exclusions set out in this Certificate and Schedule of Benefits. Our decisions
 are for payment purposes only. We do not make decisions about the kind of care you should or should
 not receive. You and your providers must make those treatment decisions.
 We will do the following:

      Pay Benefits according to this Policy and subject to the other terms, limitations and exclusions set
       out in this Certificate, the Schedule of Benefits and any Riders and/or Amendments.

      Make factual determinations relating to Benefits.
 Other persons or entities may provide administrative services for this Benefit plan, such as claims
 processing. The identity of the service providers and the nature of their services may be changed from
 time to time. In order to receive Benefits, you must cooperate with those service providers.
 If you disagree with a determination, you can request an appeal. The complaint and appeals process,
 including independent medical review, is described under Section 6: Questions, Complaints and Appeals.
 You may also call Customer Care at the telephone number on your ID card.


 Pay for Our Portion of the Cost of Covered Health Services
 We pay Benefits for Covered Health Services as described in Section 1: Covered Health Services and in
 the Schedule of Benefits, unless the service is excluded in Section 2: Exclusions and Limitations. This
 means we only pay our portion of the cost of Covered Health Services. It also means that not all of the
 health care services you receive may be paid for (in full or in part) by this Benefit plan.


 Pay Network Providers
 It is the responsibility of Network Physicians and facilities to file for payment from us. When you receive
 Covered Health Services from Network providers, you do not have to submit a claim to us.


 Pay for Covered Health Services Provided by Non-Network Providers
 In accordance with any state prompt pay requirements, we will pay Benefits after we receive your request
 for payment that includes all required information. See Section 5: How to File a Claim.


 Review and Determine Benefits in Accordance with our
 Reimbursement Policies
 We develop our reimbursement policy guidelines in accordance with one or more of the following
 methodologies:

      As indicated in the most recent edition of the Current Procedural Terminology (CPT), a publication
       of the American Medical Association, and/or the Centers for Medicare and Medicaid Services
       (CMS).

      As reported by generally recognized professionals or publications.



 COC.ACA15.CER.I.11.CA                                 6

                                                                                         Exhibit 1, Page 52
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 53 of 482 Page ID
                                  #:171


      As used for Medicare.

      As determined by medical staff and outside medical consultants pursuant to other appropriate
       sources or determinations that we accept.
 Following evaluation and validation of certain provider billings (e.g., error, abuse and fraud reviews), our
 reimbursement policies are applied to provider billings. We share our reimbursement policies with
 Physicians and other providers in our Network through our provider website. Network Physicians and
 providers may not bill you for the difference between their contract rate (as may be modified by our
 reimbursement policies) and the billed charge. However, non-Network providers are not subject to this
 prohibition, and may bill you for any amounts we do not pay, including amounts that are denied because
 one of our reimbursement policies does not reimburse (in whole or in part) for the service billed. You may
 obtain copies of our reimbursement policies for yourself or to share with your non-Network Physician or
 provider by going to www.myuhc.com or by calling Customer Care at the telephone number on your ID
 card.


 Offer Health Education Services to You
 From time to time, we may provide you with access to information about additional services that are
 available to you, such as disease management programs, health education and patient advocacy. It is
 solely your decision whether to participate in the programs, but we recommend that you discuss them
 with your Physician.




 COC.ACA15.CER.I.11.CA                                7

                                                                                         Exhibit 1, Page 53
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 54 of 482 Page ID
                                  #:172




            Certificate of Coverage Table of Contents

 Section 1: Covered Health Services ........................................................9
 Section 2: Exclusions and Limitations ..................................................29
 Section 3: When Coverage Begins ........................................................40
 Section 4: When Coverage Ends ...........................................................44
 Section 5: How to File a Claim ...............................................................48
 Section 6: Questions, Complaints and Appeals ...................................50
 Section 7: Coordination of Benefits ......................................................56
 Section 8: General Legal Provisions .....................................................62
 Section 9: Defined Terms .......................................................................69




 COC.ACA15.CER.I.11.CA                           8

                                                                                Exhibit 1, Page 54
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 55 of 482 Page ID
                                  #:173




                     Section 1: Covered Health Services
 Benefits for Covered Health Services
 Benefits are available only if all of the following are true:

       The health care service, supply or Pharmaceutical Product is only a Covered Health Service if it is
        Medically Necessary. (See definitions of Medically Necessary and Covered Health Service in
        Section 9: Defined Terms.) The fact that a Physician or other provider has performed or prescribed
        a procedure or treatment, or the fact that it may be the only available treatment for a health
        condition, Mental Illness, substance-related and addictive disorders, disease or its symptoms does
        not mean that the procedure or treatment is a Covered Health Service under the Policy.

       Covered Health Services are received while the Policy is in effect.

       Covered Health Services are received prior to the date that any of the individual termination
        conditions listed in Section 4: When Coverage Ends occurs.

       The person who receives Covered Health Services is a Covered Person and meets all eligibility
        requirements specified in the Policy.
 This section describes Covered Health Services for which Benefits are available. Please refer to the
 attached Schedule of Benefits for details about:

       The amount you must pay for these Covered Health Services (including any Annual Deductible,
        Copayment and/or Coinsurance).

       Any limit that applies to these Covered Health Services (including visit, day and dollar limits on
        services).

       Any limit that applies to the amount of Eligible Expenses you are required to pay in a year (Out-of-
        Pocket Maximum).

       Any responsibility you have for obtaining prior authorization or notifying us.
 Please note that in listing services or examples, when we say "this includes," it is not our intent to
 limit the description to that specific list. When we do intend to limit a list of services or examples,
 we state specifically that the list "is limited to."


 1. Acupuncture Services
 Acupuncture services for the following conditions:

       Pain therapy.

       Nausea that is related to surgery, Pregnancy or chemotherapy.
 Acupuncture services must be performed in an office setting by a provider who is one of the following,
 either practicing within the scope of his/her license (if state license is available) or who is certified by a
 national accrediting body:

       Doctor of Medicine.

       Doctor of Osteopathy.

       Chiropractor.

       Acupuncturist.


 COC.ACA15.CER.I.11.CA                                    9

                                                                                             Exhibit 1, Page 55
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 56 of 482 Page ID
                                  #:174


 2. Ambulance Services
 Emergency:
 Emergency ambulance transportation by a licensed ambulance service (either ground or air ambulance)
 to the nearest Hospital where Emergency Health Services can be performed. Benefits for emergency
 ambulance transportation are available and do not require prior authorization in the following situations:

       A reasonable person would have believed that the medical condition was an emergency medical
        condition which required ambulance services.

       The treating Physician determines that the Covered Person must be transported to another facility
        because the emergency medical condition is not stabilized and the care the Covered Person
        requires is not available at the treating facility.

       For purposes of this Benefit, "emergency medical condition" means a medical condition
        manifesting itself by acute symptoms of sufficient severity (including severe pain) such that the
        absence of immediate medical attention could reasonably be expected to result in any of the
        following:

       Placing the Covered Person's health in serious jeopardy.

       Serious impairment to bodily functions.

       Serious dysfunction of any bodily organ or part.
 Non-Emergency:
 Non-Emergency ambulance transportation by a licensed ambulance service (either ground or air
 ambulance, as appropriate) and psychiatric transport van services when the vehicle transports the
 Covered Person to or from Covered Health Services and the use of other means of transportation may
 endanger the Covered Person's health.


 3. Clinical Trials
 Routine patient care costs incurred during participation in a qualifying clinical trial for the treatment of:

       Cancer or other Life-Threatening disease or condition.

       Cardiovascular disease (cardiac/stroke) which is not life threatening, for which a clinical trial meets
        the qualifying clinical trial criteria stated below.

       Surgical musculoskeletal disorders of the spine, hip and knees, which are not life threatening, for
        which a clinical trial meets the qualifying clinical trial criteria stated below.

       Other diseases or disorders which are not life threatening for which a clinical trial meets the
        qualifying clinical trial criteria stated below.
 Benefits include the reasonable and necessary items and services used to prevent, diagnose and treat
 complications arising from participation in a qualifying clinical trial.
 Benefits are available only when the Covered Person is clinically eligible for participation in the qualifying
 clinical trial as defined by the researcher. With respect to a clinical trial for the treatment of cancer,
 Covered Health Services include all routine patient care costs related to the clinical trial, if the Covered
 Person's Physician recommends participation in the clinical trial based on his/her determination that such
 participation will have a meaningful potential to benefit the Covered Person, and if the clinical trial has a
 therapeutic intent.
 Routine patient care costs for qualifying clinical trials include:



 COC.ACA15.CER.I.11.CA                                   10

                                                                                             Exhibit 1, Page 56
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 57 of 482 Page ID
                                  #:175


       With respect to a clinical trial for the treatment of cancer, the costs associated with the provision of
        health care services, including drugs, items, devices and services that would otherwise be Covered
        Health Services under the Policy if those drugs, items, devices and services were not provided in
        connection with an approved clinical trial program.

       Covered Health Services for which Benefits are typically provided absent a clinical trial.

       Covered Health Services required solely for the provision of the Investigational drug, item, device
        or service, the clinically appropriate monitoring of the effects of the Investigational item or service,
        or the prevention of complications arising from the provision of the Investigational drug, item,
        device or service.

       Covered Health Services needed for reasonable and necessary care arising from the provision of
        an Investigational, drug, item, device or service, including the diagnosis of treatment of the
        complications.
 Routine costs for clinical trials do not include:

       The Experimental or Investigational Service or item. The only exceptions to this are:
              Certain Category B devices.
              Certain promising interventions for patients with terminal illnesses.
              Other items and services that meet specified criteria in accordance with our medical and
               drug policies.

       Items and services provided solely to satisfy data collection and analysis needs and that are not
        used in the direct clinical management of the patient.

       A service that is clearly inconsistent with widely accepted and established standards of care for a
        particular diagnosis.

       Items and services provided by the research sponsors free of charge for any person enrolled in the
        trial.
 With respect to cancer or other Life-Threatening diseases or conditions, a qualifying clinical trial is a
 Phase I, Phase II, Phase III, or Phase IV clinical trial that is conducted in relation to the prevention,
 detection or treatment of cancer or other Life-Threatening disease or condition, including involving a drug
 that is exempt under federal regulations from a new drug application, and which meets any of the
 following criteria in the bulleted list below.
 With respect to cardiovascular disease or musculoskeletal disorders of the spine, hip and knees and
 other diseases or disorders which are not Life-Threatening, a qualifying clinical trial is a Phase I, Phase II,
 or Phase III clinical trial that is conducted in relation to the detection or treatment of such non-Life-
 Threatening disease or disorder and which meets any of the following criteria in the bulleted list below.

       Federally funded trials. The study or investigation is approved or funded (which may include
        funding through in-kind contributions) by one or more of the following:
              National Institutes of Health (NIH). (Includes National Cancer Institute (NCI).)
              Centers for Disease Control and Prevention (CDC).
              Agency for Healthcare Research and Quality (AHRQ).
              Centers for Medicare and Medicaid Services (CMS).
              A cooperative group or center of any of the entities described above or the Department of
               Defense (DOD) or the Veterans Administration (VA).



 COC.ACA15.CER.I.11.CA                                  11

                                                                                            Exhibit 1, Page 57
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 58 of 482 Page ID
                                  #:176


             A qualified non-governmental research entity identified in the guidelines issued by the
              National Institutes of Health for center support grants.
             The Department of Veterans Affairs, the Department of Defense or the Department of
              Energy as long as the study or investigation has been reviewed and approved through a
              system of peer review that is determined by the Secretary of Health and Human Services to
              meet both of the following criteria:
              ♦      Comparable to the system of peer review of studies and investigations used by the
                     National Institutes of Health.
              ♦      Ensures unbiased review of the highest scientific standards by qualified individuals
                     who have no interest in the outcome of the review.

      The study or investigation is conducted under an investigational new drug application reviewed by
       the U.S. Food and Drug Administration.

      The study or investigation is a drug trial that is exempt from having such an investigational new
       drug application.

      The clinical trial must have a written protocol that describes a scientifically sound study and have
       been approved by all relevant institutional review boards (IRBs) before participants are enrolled in
       the trial. We may, at any time, request documentation about the trial.

      The subject or purpose of the trial must be the evaluation of an item or service that meets the
       definition of a Covered Health Service and is not otherwise excluded under the Policy.
 With respect to a clinical trial for the treatment of cancer, Benefits are available when the Covered Health
 Services are provided by either Network or non-Network providers. However, if the non-Network provider
 does not agree to accept the Network level of reimbursement by signing a Network provider agreement
 specifically for the Covered Person enrolling in the trial, you will be responsible for the difference and may
 be billed by the non-Network provider.


 4. Congenital Heart Disease Surgeries
 Congenital heart disease (CHD) surgeries which are ordered by a Physician. CHD surgical procedures
 include surgeries to treat conditions such as coarctation of the aorta, aortic stenosis, tetralogy of fallot,
 transposition of the great vessels and hypoplastic left or right heart syndrome.
 Benefits under this section include the facility charge and the charge for supplies and equipment. Benefits
 for Physician services are described under Physician Fees for Surgical and Medical Services.
 Surgery may be performed as open or closed surgical procedures or may be performed through
 interventional cardiac catheterization.


 5. Dental Services - Accident Only
 Dental services when all of the following are true:

      Treatment is necessary because of accidental damage.

      Dental services are received from a Doctor of Dental Surgery or Doctor of Medical Dentistry.

      The dental damage is severe enough that initial contact with a Physician or dentist occurred within
       72 hours of the accident. (You may request an extension of this time period provided that you do so
       within 60 days of the injury and if extenuating circumstances exist due to the severity of the injury.)




 COC.ACA15.CER.I.11.CA                                 12

                                                                                            Exhibit 1, Page 58
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 59 of 482 Page ID
                                  #:177


 Please note that dental damage that occurs as a result of normal activities of daily living, such as chewing
 and/or biting, or extraordinary use of the teeth is not considered having occurred as an accident. Benefits
 are not available for repairs to teeth that are damaged as a result of such activities.
 Dental services to repair damage caused by the accidental injury must conform to the following time-
 frames:

      Treatment is started within three months of the accident, unless extenuating circumstances exist
       (such as prolonged hospitalization or the presence of fixation wires from fracture care).

      Treatment must be completed within 12 months of the accident.
 Benefits for treatment of the accidental injury are limited to the following:

      Emergency examination.

      Necessary diagnostic X-rays.

      Endodontic (root canal) treatment.

      Temporary splinting of teeth.

      Prefabricated post and core.

      Simple minimal restorative procedures (fillings).

      Extractions.

      Post-traumatic crowns if such are the only clinically acceptable treatment.

      Replacement of lost teeth due to the injury by implant, dentures or bridges.


 6. Diabetes Services
 Diabetes Self-Management and Training/Diabetic Eye Examinations/Foot Care
 Outpatient self-management training for the treatment of diabetes, education and medical nutrition
 therapy services. Diabetes outpatient self-management training, education and medical nutrition therapy
 services must be ordered by a Physician and provided by appropriately licensed or registered healthcare
 professionals.
 Benefits under this section also include medical eye examinations (dilated retinal examinations) and
 preventive foot care for Covered Persons with diabetes.


 7. Diabetes Treatment
 Diabetes equipment and supplies are limited to blood glucose monitors and blood glucose testing strips,
 blood glucose monitors designed to assist the visually impaired, insulin pumps and all related necessary
 supplies; ketone urine testing strips, lancets and lancet puncture devices, pen delivery systems for the
 administration of insulin, podiatric devices to prevent or treat diabetes-related complications, insulin
 syringes, visual aids, excluding eyewear, to assist the visually impaired with proper dosing of insulin.
 Benefits for diabetes prescription items (limited to insulin, medication for the treatment of diabetes, and
 glucagon) are described in the Outpatient Prescription Drug Rider.


 8. Durable Medical Equipment
 Durable Medical Equipment that meets each of the following criteria:

      Ordered or provided by a Physician for outpatient use primarily in a home setting.

 COC.ACA15.CER.I.11.CA                                  13

                                                                                          Exhibit 1, Page 59
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 60 of 482 Page ID
                                  #:178


      Used for medical purposes.

      Not consumable or disposable except as needed for the effective use of covered Durable Medical
       Equipment.

      Not of use to a person in the absence of a disease or disability.
 Benefits under this section include Durable Medical Equipment provided to you by a Physician.
 If more than one piece of Durable Medical Equipment can meet your functional needs, Benefits are
 available only for the equipment that meets the minimum specifications for your needs.
 Examples of Durable Medical Equipment include:

      Equipment to assist mobility, such as a standard wheelchair.

      A standard Hospital-type bed.

      Oxygen and the rental of equipment to administer oxygen (including tubing, connectors and
       masks).

      Delivery pumps for tube feedings (including tubing and connectors).

      Negative pressure wound therapy pumps (wound vacuums).

      Braces, including necessary adjustments to shoes to accommodate braces. Braces that stabilize
       an injured body part and braces to treat curvature of the spine are considered Durable Medical
       Equipment and are a Covered Health Service. Braces that straighten or change the shape of a
       body part are orthotic devices. Dental braces are also excluded from coverage.

      Mechanical equipment necessary for the treatment of chronic or acute respiratory failure (except
       that air-conditioners, humidifiers, dehumidifiers, air purifiers and filters and personal comfort items
       are excluded from coverage).

      Burn garments.

      Insulin pumps and all related necessary supplies as described under Diabetes Treatment.

      External cochlear devices and systems. Benefits for cochlear implantation are provided under the
       applicable medical/surgical Benefit categories in this Certificate.
 Benefits under this section do not include any device, appliance, pump, machine, stimulator, or monitor
 that is fully implanted into the body.
 We will decide if the equipment should be purchased or rented.
 Benefits are available for repairs and replacement, except that:

      Benefits for repair and replacement do not apply to damage due to misuse, malicious breakage or
       gross neglect.

      Benefits are not available to replace lost or stolen items.


 9. Emergency Health Services - Outpatient
 Services that are required to stabilize or initiate treatment in an Emergency. Emergency Health Services
 must be received on an outpatient basis at a Hospital or Alternate Facility.
 Benefits under this section include the facility charge, supplies and all professional services required to
 stabilize your condition and/or initiate treatment. This includes placement in an observation bed for the
 purpose of monitoring your condition (rather than being admitted to a Hospital for an Inpatient Stay).


 COC.ACA15.CER.I.11.CA                                14

                                                                                          Exhibit 1, Page 60
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 61 of 482 Page ID
                                  #:179


 10. Hearing Aids
 Hearing aids required for the correction of a hearing impairment (a reduction in the ability to perceive
 sound which may range from slight to complete deafness). Hearing aids are electronic amplifying devices
 designed to bring sound more effectively into the ear. A hearing aid consists of a microphone, amplifier
 and receiver.
 Benefits are available for a hearing aid that is purchased as a result of a written recommendation by a
 Physician. Benefits are provided for the hearing aid and for charges for associated fitting and testing.
 Benefits under this section do not include bone anchored hearing aids. Bone anchored hearing aids are a
 Covered Health Service for which Benefits are available under the applicable medical/surgical Covered
 Health Services categories in this Certificate, only for Covered Persons who have either of the following:

      Craniofacial anomalies whose abnormal or absent ear canals preclude the use of a wearable
       hearing aid.

      Hearing loss of sufficient severity that it would not be adequately remedied by a wearable hearing
       aid.


 11. Home Health Care
 Services received from a Home Health Agency that are both of the following:

      Ordered by a Physician.

      Provided in your home by a registered nurse, or provided by either a home health aide or licensed
       practical nurse and supervised by a registered nurse.
 Benefits are available only when the Home Health Agency services are provided on a part-time,
 Intermittent Care schedule and when skilled care is required.
 Skilled care is skilled nursing, skilled teaching and skilled rehabilitation services when all of the following
 are true:

      It must be delivered or supervised by licensed technical or professional medical personnel in order
       to obtain the specified medical outcome, and provide for the safety of the patient.

      It is ordered by a Physician.

      It is not delivered for the purpose of assisting with activities of daily living, including dressing,
       feeding, bathing or transferring from a bed to a chair.

      It requires clinical training in order to be delivered safely and effectively.

      It is not Custodial Care.
 Benefits will be available after our review of both the skilled nature of the service and the need for
 Physician-directed medical management. A service will not be "skilled" simply because there is not an
 available caregiver.


 12. Hospice Care
 Hospice care that is recommended by a Physician. Hospice care is an integrated program that provides
 comfort and support services for the terminally ill. Hospice care includes physical, psychological, social,
 spiritual and respite care for the terminally ill person and short-term grief counseling for immediate family
 members while the Covered Person is receiving hospice care. Benefits are available when hospice care
 is received from a licensed hospice agency.




 COC.ACA15.CER.I.11.CA                                  15

                                                                                             Exhibit 1, Page 61
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 62 of 482 Page ID
                                  #:180


 Please contact us for more information regarding our guidelines for hospice care. You can contact us at
 the telephone number on your ID card.


 13. Hospital - Inpatient Stay
 Services and supplies provided during an Inpatient Stay in a Hospital. Benefits are available for:

      Supplies and non-Physician services received during the Inpatient Stay.

      Room and board in a Semi-private Room (a room with two or more beds).

      Physician services for radiologists, anesthesiologists, pathologists and Emergency room
       Physicians. (Benefits for other Physician services are described under Physician Fees for Surgical
       and Medical Services.)


 14. Lab, X-Ray and Diagnostics - Outpatient
 Services for health condition-related diagnostic purposes, received on an outpatient basis at a Hospital or
 Alternate Facility include:

      Lab and radiology/X-ray.

      Mammography. Benefits are provided whether mammography testing is ordered or referred by a
       Physician, a nurse practitioner or a certified nurse midwife.

      All generally medically accepted cancer screening tests that are performed for diagnostic reasons.
       (Cancer screenings for preventive care are described under Preventive Care Services.)
 Benefits under this section include:

      The facility charge and the charge for supplies and equipment.

      Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.)
 When these services are performed in a Physician's office, Benefits are described under Physician's
 Office Services.
 Lab, X-ray and diagnostic services for preventive care are described under Preventive Care Services.
 CT scans, PET scans, MRI, MRA, nuclear medicine and major diagnostic services are described under
 Lab, X-Ray and Major Diagnostics - CT, PET Scans, MRI, MRA and Nuclear Medicine - Outpatient.


 15. Lab, X-Ray and Major Diagnostics - CT, PET Scans, MRI, MRA and Nuclear
 Medicine - Outpatient
 Services for CT scans, PET scans, MRI, MRA, nuclear medicine and major diagnostic services received
 on an outpatient basis at a Hospital or Alternate Facility or in a Physician's office. Covered Health
 Services under this section include all generally medically accepted cancer screening tests that are
 performed for diagnostic reasons. (Cancer screenings for preventive care are described under Preventive
 Care Services.)
 Benefits under this section include:

      The facility charge and the charge for supplies and equipment.

      Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.)



 COC.ACA15.CER.I.11.CA                               16

                                                                                        Exhibit 1, Page 62
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 63 of 482 Page ID
                                  #:181


 16. Mental Health Services
 Benefits for Mental Health Services include Covered Health Services for the diagnosis and treatment of
 Mental Illnesses. Mental Illness is defined as those mental health or psychiatric diagnostic categories that
 are listed in the current Diagnostic and Statistical Manual of the American Psychiatric Association, unless
 those services are specifically excluded in Section 2: Exclusions and Limitations.
 Mental Health Services include those received on an inpatient or outpatient basis in a Hospital, an
 Alternate Facility or in a provider's office.
 Benefits include the following services:

      Diagnostic evaluations and assessment.

      Treatment planning.

      Treatment and/or procedures.

      Referral services.

      Medication management.

      Individual, family, therapeutic group and provider-based case management services.

      Crisis intervention.

      Partial Hospitalization/Day Treatment.

      Services at a Residential Treatment Facility.

      Intensive Outpatient Treatment.

      Prescription drugs.
 Benefits under this section also include the diagnosis and all Medically Necessary treatment of Severe
 Mental Illness of a Covered Person of any age and Serious Emotional Disturbances of an Enrolled
 Dependent child under the same terms and conditions that apply to medical conditions as required by
 California insurance law. This includes, but is not limited to, Copayments and deductibles.
 Covered Health Services provided for Severe Mental Illness of a Covered Person of any age and Serious
 Emotional Disturbances of an Enrolled Dependent child must meet the definitions of Severe Mental
 Illness or Serious Emotional Disturbances as defined in this Certificate in Section 9: Defined Terms.
 Benefits include Behavioral Health Treatment for pervasive developmental disorder or Autism Spectrum
 Disorders under the same terms and conditions that apply to medical conditions. Medically Necessary
 Behavioral Health Treatment will not be denied or unreasonably delayed:

      Based on an asserted need for cognitive or intelligence quotient (IQ) testing;

      On the grounds that the Behavioral Health Treatment is an Experimental or Investigational
       Services or educational; or

      On the grounds that Behavioral Health Treatment is not being, will not be, or was not, provided or
       supervised by a licensed person, entity or group when the provider or supervisor in question is
       certified by a national entity, such as the Behavior Analyst Certification Board, that is accredited by
       the National Commission of Certifying Agencies.
 The Mental Health/Substance Use Disorder Designee performs utilization review to determine whether
 the requested service is a Covered Health Service under the Policy for all levels of care. If an Inpatient
 Stay is required, it is covered on a Semi-private Room basis.



 COC.ACA15.CER.I.11.CA                                 17

                                                                                         Exhibit 1, Page 63
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 64 of 482 Page ID
                                  #:182


 We encourage you to contact the Mental Health/Substance Use Disorder Designee for referrals to
 providers and coordination of care.
 If you disagree with a determination, you can request an appeal. The complaint and appeals process,
 including independent medical review, is described under Section 6: Questions, Complaints and Appeals.
 You may also call Customer Care at the telephone number on your ID card.
 Special Mental Health Programs and Services
 Special programs and services that are contracted under the Mental Health/Substance Use Disorder
 Designee may become available to you as a part of your Mental Health Services Benefit. The Mental
 Health Services Benefits and financial requirements assigned to these programs or services are based on
 the designation of the program or service to inpatient, Partial Hospitalization/Day Treatment, Intensive
 Outpatient Treatment, outpatient or a Transitional Care category of Benefit use. Special programs or
 services provide access to services that are beneficial for the treatment of your Mental Illness which may
 not otherwise be covered under the Policy. You must be referred to such programs through the Mental
 Health/Substance Use Disorder Designee, who is responsible for coordinating your care. Any decision to
 participate in such a program or service is at the discretion of the Covered Person and is not mandatory.


 17. Obesity Surgery
 Surgical treatment of obesity when provided by or under the direction of a Physician.


 18. Ostomy Supplies
 Benefits for ostomy supplies are limited to the following:

       Pouches, face plates and belts.

       Irrigation sleeves, bags and ostomy irrigation catheters.

       Skin barriers.
 Benefits are not available for deodorants, filters, lubricants, tape, appliance cleaners, adhesive, adhesive
 remover, or other items not listed above.


 19. Pharmaceutical Products - Outpatient
 Pharmaceutical Products that are administered on an outpatient basis in a Hospital, Alternate Facility,
 Physician's office, or in a Covered Person's home.
 Benefits under this section are provided only for Pharmaceutical Products which, due to their
 characteristics, must typically be administered or directly supervised by a qualified provider or
 licensed/certified health professional. Benefits under this section do not include medications that are
 typically available by prescription order or refill at a pharmacy.
 We may have certain programs in which you may receive an enhanced or reduced Benefit based on your
 actions such as adherence/compliance to medication or treatment regimens and/or participation in health
 management programs. You may access information on these programs through the Internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.


 20. Physician Fees for Surgical and Medical Services
 Physician fees for surgical procedures and other medical care received on an outpatient or inpatient basis
 in a Hospital, Skilled Nursing Facility, Inpatient Rehabilitation Facility or Alternate Facility, or for Physician
 house calls.




 COC.ACA15.CER.I.11.CA                                  18

                                                                                             Exhibit 1, Page 64
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 65 of 482 Page ID
                                  #:183


 21. Physician's Office Services
 Services provided in a Physician's office for the diagnosis and treatment of a health condition. Benefits
 are provided under this section regardless of whether the Physician's office is free-standing, located in a
 clinic or located in a Hospital.
 Covered Health Services include medical education services that are provided in a Physician's office by
 appropriately licensed or registered healthcare professionals when both of the following are true:

      Education is required for a disease in which patient self-management is an important component of
       treatment.

      There exists a knowledge deficit regarding the disease which requires the intervention of a trained
       health professional.
 Covered Health Services include genetic counseling. Benefits are available for Genetic Testing which is
 ordered by the Physician and authorized in advance by us.
 Benefits under this section include allergy injections.
 Covered Health Services for preventive care provided in a Physician's office are described under
 Preventive Care Services.
 Benefits under this section include lab, radiology/X-ray or other diagnostic services performed in the
 Physician's office. Benefits under this section do not include CT scans, PET scans, MRI, MRA, nuclear
 medicine and major diagnostic services.


 22. Pregnancy - Maternity Services
 Benefits for Pregnancy include prenatal care, ambulatory care maternity services, involuntary
 complications of pregnancy, neonatal care, and inpatient hospital maternity care, including labor and
 delivery and postpartum care.
 Both before and during a Pregnancy, Benefits include the services of a genetic counselor when provided
 or referred by a Physician. These Benefits are available to all Covered Persons in the immediate family.
 Covered Health Services include related tests and treatment.
 We also have special prenatal programs to help during Pregnancy. They are completely voluntary and
 there is no extra cost for participating in the program. To sign up, you should notify us during the first
 trimester, but no later than one month prior to the anticipated childbirth. It is important that you notify us
 regarding your Pregnancy. Your notification will open the opportunity to become enrolled in prenatal
 programs designed to achieve the best outcomes for you and your baby.
 We will pay Benefits for an Inpatient Stay of at least:

      48 hours for the mother and newborn child following a normal vaginal delivery.

      96 hours for the mother and newborn child following a cesarean section delivery.
 If the mother agrees, the attending provider may discharge the mother and/or the newborn child earlier
 than these minimum time frames.
 When the mother and child are discharged early, coverage is provided for at least one post discharge
 follow-up visit within 48 hours of discharge, when prescribed by the treating Physician. A post discharge
 visit must be provided by a licensed health care provider whose scope of practice includes postpartum
 care and newborn care. The visit includes, at a minimum, parent education, assistance and training in
 breast or bottle-feeding, and the performance of any necessary maternal or neonatal physical
 assessments. The treating Physician, in consultation with the mother, will determine whether the post
 discharge visit occurs at home, a birth facility, or the treating Physician's office. Prenatal diagnosis and
 counseling for genetic disorders are covered.


 COC.ACA15.CER.I.11.CA                                  19

                                                                                            Exhibit 1, Page 65
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 66 of 482 Page ID
                                  #:184


 23. Preventive Care Services
 Preventive care services provided on an outpatient basis at a Physician's office, an Alternate Facility or a
 Hospital encompass medical services that have been demonstrated by clinical evidence to be safe and
 effective in either the early detection of disease or in the prevention of disease, have been proven to have
 a beneficial effect on health outcomes and include the following as required under applicable law:

      Evidence-based items or services that have in effect a rating of "A" or "B" in the current
       recommendations of the United States Preventive Services Task Force, including cancer screening
       tests and counseling and interventions to prevent tobacco use and tobacco-related disease in
       adults and pregnant women counseling and interventions. Screening tests for heredity breast and
       ovarian cancer are covered as a preventive care service when they are an "A" or "B"
       recommendation of the United States Preventive Services Task Force.

      Immunizations that have in effect a recommendation from the Advisory Committee on
       Immunization Practices of the Centers for Disease Control and Prevention, including FDA
       approved AIDS vaccine if recommended by the United States Public Health Services.

      With respect to infants, children and adolescents, evidence-informed preventive care and
       screenings provided for in the comprehensive guidelines supported by the Health Resources and
       Services Administration, including screening for blood lead levels, Phenylketonuria (PKU) testing,
       periodic health evaluations, and laboratory services in connection with periodic health evaluations.
       Benefits are also provided for wellness examinations (well-baby, well-child) in accordance with the
       American Academy of Pediatrics and American Academy of Family Physicians age and frequency
       guidelines and include:
             Screening newborns for hearing problems, thyroid disease, sickle cell anemia, and standard
              metabolic screening panel for inherited enzyme deficiency diseases.
             For children: Counseling for fluoride for prevention of dental cavities; screening for major
              depressive disorders; vision; lead; tuberculosis; developmental disorders/Autism Spectrum
              Disorders; counseling for obesity.
       Benefits for preventive care for children will be consistent with both of the following:
             The Recommendations for Preventive Pediatric Health Care, as adopted by the American
              Academy of Pediatrics.
             The most current version of the Recommended Childhood Immunization Schedule/United
              States, jointly adopted by the American Academy of Pediatrics, the Advisory Committee on
              Immunization Practices, and the American Academy of Family Physicians, unless
              determined otherwise by the State Department of Health Services.
             The Uniform Screening Panel recommended by the U.S. Department of Health and Human
              Services Secretary's Discretionary Advisory Committee on Heritable Disorders in Newborns
              and Children.

      With respect to women, such additional preventive care and screenings as provided for in
       comprehensive guidelines supported by the Health Resources and Services Administration,
       including breast cancer screening, annual cervical cancer screening, osteoporosis screening, and
       screening mammography. Benefits for preventive care visits include preconception and prenatal
       services.
       Covered Health Services also include voluntary family planning and FDA-approved contraceptive
       services as provided for in comprehensive guidelines supported by the Health Resources and
       Services Administration, including but not limited to the following services:
             Office visits and examinations (includes family planning counseling or consultations to obtain
              internally implanted time-release contraceptives or intrauterine devices).


 COC.ACA15.CER.I.11.CA                                20

                                                                                          Exhibit 1, Page 66
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 67 of 482 Page ID
                                  #:185


             Contraceptive medication, insertions and injections (e.g. Norplant, Depo-Provera).
             Contraceptive device fittings, insertions and removals (e.g., IUDs, diaphragms, cervical
              caps).
             Services related to follow-up and management of contraceptive side effects, counseling for
              continued adherence, and device removal.
             Female sterilization methods, including surgical sterilization (tubal ligation) and implantable
              sterilization (e.g. Essure).
       Benefits also include over-the-counter FDA-approved contraceptive methods when prescribed by a
       Network provider.
       Benefits defined under the Health Resources and Services Administration (HRSA) requirement
       include the cost of renting one hospital grade breast pump and double breast pump kit per
       Pregnancy in conjunction with childbirth. If more than one breast pump can meet your needs,
       Benefits are available only for the most cost effective pump. Benefits for a hospital grade breast
       pump and double breast pump kit are provided taking into account the following determinations:
             Which pump is the most cost effective.
             Whether the pump should be purchased or rented.
             Duration of a rental.
             Timing of an acquisition.

      With respect to men, additional screening and diagnosis of prostate cancer, including, but not
       limited to, prostate-specific antigen testing and digital rectal examinations, when Medically
       Necessary and consistent with good professional practice.

      Human immunodeficiency virus (HIV) testing, regardless of whether the testing is related to a
       primary diagnosis.

      Routine non-pediatric eye exam services for preventive screening for conditions such as
       hypertension, diabetes, glaucoma, or macular degeneration.

      Hearing exams to determine the need for hearing correction, for all ages.


 24. Prosthetic Devices
 External prosthetic devices that replace a limb or a body part, limited to:

      Artificial arms, legs, feet and hands.

      Artificial face, eyes, ears and nose.

      Breast prosthesis as required by the Women's Health and Cancer Rights Act of 1998. Benefits
       include mastectomy bras and lymphedema stockings for the arm.
 Benefits under this section are provided only for external prosthetic devices and do not include any device
 that is fully implanted into the body.
 If more than one prosthetic device can meet your functional needs, Benefits are available only for the
 prosthetic device that meets the minimum specifications for your needs. If you purchase a prosthetic
 device that exceeds these minimum specifications, we will pay only the amount that we would have paid
 for the prosthetic that meets the minimum specifications, and you will be responsible for paying any
 difference in cost.




 COC.ACA15.CER.I.11.CA                                 21

                                                                                          Exhibit 1, Page 67
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 68 of 482 Page ID
                                  #:186


 The prosthetic device must be prescribed by a Physician and surgeon or doctor of podiatric medicine
 acting within the scope of his or her license or is ordered by a licensed health care provider acting within
 the scope of his or her license.
 Benefits are available for repairs and replacement, except that:

      There are no Benefits for repairs due to misuse, malicious damage or gross neglect.

      There are no Benefits for replacement due to misuse, malicious damage, gross neglect or for lost
       or stolen prosthetic devices.


 25. Reconstructive Procedures
 Reconstructive procedures to correct or repair abnormal structures of the body caused by congenital
 defects, developmental abnormalities, trauma, infection, tumors or disease to do either of the following:

      To improve function.

      To create a normal appearance, to the extent possible.
 Reconstructive procedures include surgery or other procedures which are associated with a health
 condition. The primary result of the procedure is not a changed or improved physical appearance for
 cosmetic purposes only, but rather to improve function and/or to create a normal appearance, to the
 extent possible. Covered Health Services include dental or orthodontic services that are an integral part
 of reconstructive surgery for cleft palate procedures.
 For the purposes of this section, "cleft palate" means a condition that may include cleft palate, cleft lip, or
 other craniofacial anomalies associated with cleft palate.
 Cosmetic Procedures are excluded from coverage.
 Please note that Benefits for reconstructive procedures include breast reconstruction following a
 mastectomy, and reconstruction of the non-affected breast to achieve symmetry. Other services required
 by the Women's Health and Cancer Rights Act of 1998, including breast prostheses and treatment of
 complications, including lymphedema, are provided in the same manner and at the same level as those
 for any other Covered Health Service. You can contact us at the telephone number on your ID card for
 more information about Benefits for mastectomy-related services.


 26. Rehabilitation Services - Outpatient Therapy and Manipulative Treatment
 Short-term outpatient rehabilitation services (including habilitative services), limited to:

      Physical therapy.

      Occupational therapy.

      Manipulative Treatment.

      Speech therapy.

      Pulmonary rehabilitation therapy.

      Cardiac rehabilitation therapy.

      Post-cochlear implant aural therapy.

      Cognitive rehabilitation therapy.




 COC.ACA15.CER.I.11.CA                                  22

                                                                                            Exhibit 1, Page 68
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 69 of 482 Page ID
                                  #:187


 Rehabilitation services must be performed by a Physician, a licensed therapy provider or qualified autism
 service provider. Benefits under this section include rehabilitation services provided in a Physician's office
 or on an outpatient basis at a Hospital or Alternate Facility.
 Benefits can be denied or shortened for Covered Persons who are not progressing in goal-directed
 Manipulative Treatment or if treatment goals have previously been met. Benefits under this section are
 not available for maintenance/preventive Manipulative Treatment.
 Habilitative Services
 Benefits for habilitative services will be covered under the same terms and conditions applied to
 rehabilitative services under the Policy. Benefits are provided for habilitative services provided on an
 outpatient basis for Covered Persons when the following condition is met:

      The initial or continued treatment must not be an Unproven Service or Experimental or
       Investigational. This condition does not apply to Medically Necessary occupational therapy or
       speech therapy for a Covered Person with a diagnosis of pervasive developmental disorder or
       Autism Spectrum Disorder.
 Benefits for rehabilitative services do not apply to those services that are solely educational in nature or
 otherwise paid under state or federal law for purely educational services. Custodial Care, respite care,
 day care, residential treatment, recreational care, social services, education services of any kind,
 including but not limited to, vocational training are not habilitative services.
 For purposes of this benefit, the following definition applies:
 "Habilitative services" means Medically Necessary health care services and health care devices that
 assist an individual in partially or fully acquiring or improving skills and functioning that are necessary to
 address a health condition, to the maximum extent practical. These services address the skills and
 abilities needed for functioning in interaction with an individual's environment. Examples of health care
 services that are not habilitative services include, but are not limited to, respite care, day care,
 recreational care, residential treatment, social services, custodial care, or education services of any kind,
 including, but not limited to, vocational training. Habilitative services will be covered under the same terms
 and conditions applied to rehabilitative services under the Policy.


 27. Scopic Procedures - Outpatient Diagnostic and Therapeutic
 Diagnostic and therapeutic scopic procedures and related services received on an outpatient basis at a
 Hospital or Alternate Facility or in a Physician's office.
 Diagnostic scopic procedures are those for visualization, biopsy and polyp removal. Examples of
 diagnostic scopic procedures include colonoscopy, sigmoidoscopy and endoscopy.
 Please note that Benefits under this section do not include surgical scopic procedures, which are for the
 purpose of performing surgery. Benefits for surgical scopic procedures are described under Surgery -
 Outpatient. Examples of surgical scopic procedures include arthroscopy, laparoscopy, bronchoscopy and
 hysteroscopy.
 Benefits under this section include:

      The facility charge and the charge for supplies and equipment.

      Physician services for radiologists, anesthesiologists and pathologists. (Benefits for all other
       Physician services are described under Physician Fees for Surgical and Medical Services.)
 When these services are performed for preventive screening purposes, Benefits are described under
 Preventive Care Services.




 COC.ACA15.CER.I.11.CA                                 23

                                                                                          Exhibit 1, Page 69
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 70 of 482 Page ID
                                  #:188


 28. Skilled Nursing Facility/Inpatient Rehabilitation Facility Services
 Services and supplies provided during an Inpatient Stay in a Skilled Nursing Facility or Inpatient
 Rehabilitation Facility. Benefits are available for:

      Supplies and non-Physician services received during the Inpatient Stay.

      Room and board in a Semi-private Room (a room with two or more beds).

      Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.)
 Please note that Benefits are available only if both of the following are true:

      If the initial confinement in a Skilled Nursing Facility or Inpatient Rehabilitation Facility was or will
       be a cost effective alternative to an Inpatient Stay in a Hospital.

      You will receive skilled care services that are not primarily Custodial Care.
 Skilled care is skilled nursing, skilled teaching and skilled rehabilitation services when all of the following
 are true:

      It must be delivered or supervised by licensed technical or professional medical personnel in order
       to obtain the specified medical outcome, and provide for the safety of the patient.

      It is ordered by a Physician.

      It is not delivered for the purpose of assisting with activities of daily living, including dressing,
       feeding, bathing or transferring from a bed to a chair.

      It requires clinical training in order to be delivered safely and effectively.
 Benefits will be available after our review of both the skilled nature of the service and the need for
 Physician-directed medical management. A service will not be "skilled" simply because there is not an
 available caregiver.


 29. Substance Use Disorder Services
 Substance Use Disorder Services (also known as substance-related and addictive disorders services)
 include those received on an inpatient or outpatient basis in a Hospital, an Alternate Facility or in a
 provider's office.
 Benefits include the following services:

      Diagnostic evaluations and assessment.

      Treatment planning.

      Treatment and/or procedures.

      Referral services.

      Medication management.

      Individual, family, therapeutic group and provider-based case management services.

      Crisis intervention.

      Partial Hospitalization/Day Treatment.

      Services at a Residential Treatment Facility.


 COC.ACA15.CER.I.11.CA                                  24

                                                                                             Exhibit 1, Page 70
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 71 of 482 Page ID
                                  #:189


      Intensive Outpatient Treatment.
 The Mental Health/Substance Use Disorder Designee performs utilization review to determine whether
 the requested service is a Covered Health Service under the Policy for all levels of care. If an Inpatient
 Stay is required, it is covered on a Semi-private Room basis.
 We encourage you to contact the Mental Health/Substance Use Disorder Designee for referrals to
 providers and coordination of care.
 If you disagree with a determination, you can request an appeal. The complaint and appeals process,
 including independent medical review, is described under Section 6: Questions, Complaints and Appeals.
 You may also call Customer Care at the telephone number on your ID card.


 30. Surgery - Outpatient
 Surgery and related services received on an outpatient basis at a Hospital or Alternate Facility or in a
 Physician's office.
 Benefits under this section include certain scopic procedures. Examples of surgical scopic procedures
 include arthroscopy, laparoscopy, bronchoscopy and hysteroscopy.
 Examples of surgical procedures performed in a Physician's office are mole removal and ear wax
 removal.
 Benefits under this section include:

      The facility charge and the charge for supplies and equipment.

      Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.)


 31. Temporomandibular Joint Services
 Services for the evaluation and treatment of temporomandibular joint syndrome (TMJ) and associated
 muscles.
 Diagnosis: Examination, radiographs and applicable imaging studies and consultation.
 Non-surgical treatment including clinical examinations, physical therapy, pharmacological therapy, oral
 appliances (orthotic splints), joint injections and trigger-point injections.
 Benefits are provided for surgical treatment if the following criteria are met:

      There is clearly demonstrated radiographic evidence of significant joint abnormality, and the
       procedure being considered for reimbursement is Medically Necessary.

      Non-surgical treatment has failed to adequately resolve the symptoms.

      Pain or dysfunction is moderate or severe.
 Benefits for surgical services include arthrocentesis, arthroscopy, arthroplasty, arthrotomy and open or
 closed reduction of dislocations.


 32. Therapeutic Treatments - Outpatient
 Therapeutic treatments received on an outpatient basis at a Hospital or Alternate Facility or in a
 Physician's office, including dialysis (both hemodialysis and peritoneal dialysis), intravenous
 chemotherapy or other intravenous infusion therapy and radiation oncology.



 COC.ACA15.CER.I.11.CA                                 25

                                                                                         Exhibit 1, Page 71
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 72 of 482 Page ID
                                  #:190


 Covered Health Services include medical education services that are provided on an outpatient basis at a
 Hospital or Alternate Facility by appropriately licensed or registered healthcare professionals when both
 of the following are true:

      Education is required for a disease in which patient self-management is an important component of
       treatment.

      There exists a knowledge deficit regarding the disease which requires the intervention of a trained
       health professional.
 Benefits under this section include:

      The facility charge and the charge for related supplies and equipment.

      Physician services for anesthesiologists, pathologists and radiologists. Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.


 33. Transplantation Services
 Organ and tissue transplants when ordered by a Physician. Benefits are available for transplants when
 the transplant meets the definition of a Covered Health Service, and is not an Experimental or
 Investigational or Unproven Service.
 Examples of transplants for which Benefits are available include bone marrow, heart, heart/lung, lung,
 kidney, kidney/pancreas, liver, liver/small bowel, pancreas, small bowel and cornea.
 Donor costs that are directly related to organ removal are Covered Health Services for which Benefits are
 payable through the organ recipient's coverage under the Policy.
 We have specific guidelines regarding Benefits for transplant services. Contact us at the telephone
 number on your ID card for information about these guidelines.
 Benefits for transplantation services are available to Covered Persons with human immunodeficiency
 virus (HIV) under the same terms and conditions available to Covered Persons without HIV.


 34. Urgent Care Center Services
 Covered Health Services received at an Urgent Care Center. When services to treat urgent health care
 needs are provided in a Physician's office, Benefits are available as described under Physician's Office
 Services.


 35. Vision Examinations
 Routine vision examinations, including refraction to detect vision impairment, received from a health care
 provider in the provider's office.
 Please note that Benefits are not available for charges connected to the purchase or fitting of eyeglasses
 or contact lenses.
 Benefits for eye examinations required for the diagnosis and treatment of a health condition are provided
 under Physician's Office Services.


 Additional Benefits Required By California Law

 36. Breast Cancer Services
 Benefits include diagnosis of, and treatment for, breast cancer. (Benefits for breast cancer screening are
 described under Preventive Care Services.)

 COC.ACA15.CER.I.11.CA                               26

                                                                                        Exhibit 1, Page 72
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 73 of 482 Page ID
                                  #:191


 37. Dental Anesthesia Services
 Services including general anesthesia and associated Hospital or Alternate Facility charges when the
 clinical status or underlying medical condition of the Covered Person requires dental procedures that
 ordinarily would not require general anesthesia to be rendered in a Hospital or Alternate Facility setting.
 Services are limited to Covered Persons who are one of the following:

      A child under seven years of age.

      A person who is developmentally disabled, regardless of age.

      A person whose health is compromised and for whom general anesthesia is required, regardless of
       age.
 Services for the diagnosis or treatment of a dental disease are not Covered Health Services.


 38. Mastectomy Services
 Coverage for mastectomies and lymph node dissections is provided in the same manner as other
 covered surgeries. The length of Hospital stay is determined by the attending Physician in consultation
 with the patient. We will not require the attending Physician to obtain prior approval of the length of the
 Hospital stay. The Policy covers all complications from a mastectomy including lymphedema. The Policy
 covers prosthetic devices and reconstructive surgery to restore and achieve symmetry for the patient,
 subject to the Policy's deductible and copayment requirements.


 39. Off-Label Drug Use and Experimental or Investigational Services
 Off-label drug use means that a Physician or provider has prescribed a drug approved by the Food and
 Drug Administration (FDA) for a use that is different than for which the FDA approved the drug. If a drug is
 prescribed for off-label drug use, the drug and administration will be a Covered Health Service only if it
 satisfies the following criteria:

      The drug is approved by the FDA.

      The drug is prescribed by a Network Physician or provider for the treatment of a chronic and
       seriously debilitating or life-threatening condition.

      The drug is Medically Necessary to treat the medical condition.

      The drug must be recognized for treatment of the condition for which the drug is being prescribed
       by any of the following: (1) the American Hospital Formulary Service's Drug Information; (2) one of
       the following compendia, if recognized by the federal Centers for Medicare and Medicaid Services
       as part of an anticancer chemotherapeutic regimen: Elsevier Gold Standard's Clinical
       Pharmacology, National Comprehensive Cancer Network Drug and Biologics Compendium, or
       Thomson Micromedex DrugDex; or (3) it is recommended by two clinical studies or review articles
       in major peer reviewed professional journals. However, there is no coverage for any drug that the
       FDA or a major peer reviewed medical journal has determined to be contraindicated for the specific
       treatment for which the drug has been prescribed.
 Benefits for Experimental or Investigational Services are limited to the following:

      Clinical trials for which Benefits are available as described under Clinical Trials above.

      If you are not a participant in a qualifying clinical trial, as described under Clinical Trials above, and
       have a health condition that is likely to cause death within one year of the request for treatment, we
       may consider an otherwise Experimental or Investigational Service to be a Covered Health Service
       for that health condition. Prior to such a consideration, we must first establish that there is sufficient
       evidence to conclude that, albeit unproven, the service has significant potential as an effective
       treatment for that health condition.

 COC.ACA15.CER.I.11.CA                                 27

                                                                                           Exhibit 1, Page 73
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 74 of 482 Page ID
                                  #:192


 Nothing in this section shall prohibit us from use of a formulary, Copayments or Coinsurance, and or the
 use of a technology assessment panel or similar mechanism as a means for appropriately controlling the
 utilization of a drug that is prescribed for a use that is different than the use for which the drug has been
 approved for marketing by the FDA. Benefits will also include Medically Necessary Covered Health
 Services associated with the administration of a drug subject to the conditions of this Policy.
 If Benefits are denied as an Experimental, Investigational or Unproven Service, the Covered Person may
 appeal the decision through independent external medical review as described under Denial of
 Experimental, Investigational or Unproven Services in Section 6: Questions, Complaints and Appeals.
 You may also call Customer Care at the telephone number on your ID card.


 40. Osteoporosis Services
 Services related to diagnosis, treatment, and appropriate management of osteoporosis. Services include,
 but are not limited to, all FDA-approved technologies and bone mass measurement. (Benefits for
 osteoporosis screening are described under Preventive Care Services.)


 41. Phenylketonuria (PKU) Treatment
 Benefits for the testing and treatment of phenylketonuria (PKU). (Benefits for PKU testing are described
 under Preventive Care Services.) Coverage includes Formulas and Special Food Products that are part
 of a diet prescribed by a Physician and managed by a health care professional in consultation with a
 Physician who specialized in the treatment of metabolic disease. The diet must be needed to avert the
 development of serious physical or mental disabilities or to promote normal development or function as a
 consequence of phenylketonuria (PKU).
 "Formula" means an enteral product or enteral products for use at home that are prescribed by a
 Physician for the treatment of phenylketonuria (PKU).
 "Special Food Product" means a food product that is both of the following:

      Prescribed by a Physician for the treatment of PKU. It does not include a food that is naturally low
       in protein, but may include a food product that is specially formulated to have less than one gram of
       protein per serving.

      Used in place of normal food products, such as grocery store foods, used by the general public.


 42. Prosthetic Devices - Laryngectomy
 Benefits for prosthetic devices to restore a method of speaking for a Covered Person incident to
 laryngectomy. This includes the initial and subsequent prosthetic devices, including installation
 accessories, as ordered by a Physician. Electronic voice producing machines are not covered.


 43. Telehealth Services
 Benefits are available for Covered Health Services received through Telehealth. No in-person contact is
 required between a licensed health care provider and a Covered Person for Covered Health Services
 appropriately provided through Telehealth, subject to all terms and conditions of the Policy.
 Prior to the delivery of Covered Health Services via Telehealth, the health care provider at the originating
 site shall verbally inform the Covered Person that Telehealth may be used and obtain verbal consent from
 the Covered Person for this use. The verbal consent shall be documented in the Covered Person's
 medical record.
 We shall not require the use of Telehealth services when the health care provider has determined that it
 is not appropriate. The appropriate use of Telehealth services is determined by the treating Physician
 pursuant to his or her agreement with us.


 COC.ACA15.CER.I.11.CA                                28

                                                                                          Exhibit 1, Page 74
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 75 of 482 Page ID
                                  #:193




                  Section 2: Exclusions and Limitations
 How We Use Headings in this Section
 To help you find specific exclusions more easily, we use headings (for example A. Alternative Treatments
 below). The headings group services, treatments, items, or supplies that fall into a similar category. Actual
 exclusions appear underneath headings. A heading does not create, define, modify, limit or expand an
 exclusion. All exclusions in this section apply to you.


 We do not Pay Benefits for Exclusions
 We will not pay Benefits for any of the services, treatments, items or supplies described in this section,
 even if either of the following is true:

      It is recommended or prescribed by a Physician.

      It is the only available treatment for your condition.
 The services, treatments, items or supplies listed in this section are not Covered Health Services, except
 as may be specifically provided for in Section 1: Covered Health Services or through a Rider to the Policy.
 Benefits will not be excluded, limited or reduced solely due to conditions attributable to or exposure to
 diethylstilbestrol.


 Benefit Limitations
 When Benefits are limited within any of the Covered Health Service categories described in Section 1:
 Covered Health Services, those limits are stated in the corresponding Covered Health Service category in
 the Schedule of Benefits. Limits may also apply to some Covered Health Services that fall under more
 than one Covered Health Service category. When this occurs, those limits are also stated in the Schedule
 of Benefits under the heading Benefit Limits. Please review all limits carefully, as we will not pay Benefits
 for any of the services, treatments, items or supplies that exceed these Benefit limits.
 Please note that in listing services or examples, when we say "this includes," it is not our intent to
 limit the description to that specific list. When we do intend to limit a list of services or examples,
 we state specifically that the list "is limited to."


 A. Alternative Treatments
 1.    Acupressure.
 2.    Aromatherapy.
 3.    Hypnotism.
 4.    Massage therapy.
 5.    Rolfing.
 6.    Art therapy, music therapy, dance therapy, horseback therapy and other forms of alternative
       treatment as defined by the National Center for Complementary and Alternative Medicine
       (NCCAM) of the National Institutes of Health. This exclusion does not apply to Manipulative
       Treatment and non-manipulative osteopathic care for which Benefits are provided as described in
       Section 1: Covered Health Services.




 COC.ACA15.CER.I.11.CA                                 29

                                                                                         Exhibit 1, Page 75
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 76 of 482 Page ID
                                  #:194


 B. Dental
 1.   Dental care (which includes dental X-rays, supplies and appliances and all associated expenses,
      including hospitalizations and anesthesia).
      This exclusion does not apply to general anesthesia and associated Hospital or Alternate Facility
      charges for which Benefits are provided as described under Dental Anesthesia Services in Section
      1: Covered Health Services.
      This exclusion does not apply to accident-related dental services for which Benefits are provided as
      described under Dental Services - Accident Only in Section 1: Covered Health Services.
      This exclusion does not apply to dental care (oral examination, X-rays, extractions and non-surgical
      elimination of oral infection) required for the direct treatment of a medical condition for which
      Benefits are available under the Policy, limited to:
            Transplant preparation.
            Prior to the initiation of immunosuppressive drugs.
            The direct treatment of an acute traumatic health condition, cancer or cleft palate.
      Dental care that is required to treat the effects of a medical condition, but that is not necessary to
      directly treat the medical condition, is excluded. Examples include treatment of dental caries
      resulting from dry mouth after radiation treatment or as a result of medication.
      Endodontics, periodontal surgery and restorative treatment are excluded.
 2.   Preventive care, diagnosis, treatment of or related to the teeth, jawbones or gums. Examples
      include:
            Extraction, restoration and replacement of teeth.
            Medical or surgical treatments of dental conditions.
      This exclusion does not apply to accident-related dental services for which Benefits are provided as
      described under Dental Services - Accident Only in Section 1: Covered Health Services.
 3.   Dental implants, bone grafts and other implant-related procedures. This exclusion does not apply to
      accident-related dental services for which Benefits are provided as described under Dental
      Services - Accident Only in Section 1: Covered Health Services.
 4.   Dental braces (orthodontics). This exclusion does not apply to orthodontic services that are an
      integral part of reconstructive surgery for cleft palate procedures as described under
      Reconstructive Procedures in Section 1: Covered Health Services.
 5.   Treatment of congenitally missing, malpositioned or supernumerary teeth. This exclusion does not
      apply to dental or orthodontic services that are an integral part of reconstructive surgery for cleft
      palate procedures as described under Reconstructive Procedures in Section 1: Covered Health
      Services.


 C. Devices, Appliances and Prosthetics
 1.   Devices used specifically as safety items or to affect performance in sports-related activities.
 2.   Orthotic appliances that straighten or re-shape a body part. Examples include foot orthotics and
      some types of braces, including over-the-counter orthotic braces.
 3.   Cranial banding.
 4.   The following items are excluded, even if prescribed by a Physician:


 COC.ACA15.CER.I.11.CA                               30

                                                                                         Exhibit 1, Page 76
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 77 of 482 Page ID
                                  #:195


           Blood pressure cuff/monitor.
           Enuresis alarm.
           Non-wearable external defibrillator.
           Trusses.
           Ultrasonic nebulizers.
 5.   Devices and computers to assist in communication and speech except for prosthetic devices
      incident to a laryngectomy for which Benefits are provided as described under Prosthetic Devices -
      Laryngectomy in Section 1: Covered Health Services.
 6.   Oral appliances for snoring.
 7.   Repairs to prosthetic devices due to misuse, malicious damage or gross neglect.
 8.   Replacement of prosthetic devices due to misuse, malicious damage or gross neglect or to replace
      lost or stolen items.


 D. Drugs
 1.   Prescription drugs products for use outside of a healthcare setting that are filled by a prescription
      order or refill (i.e. a supply of prescription drug products for home/personal use). This exclusion
      does not apply if the Policy includes an Outpatient Prescription Drug Rider.
 2.   Self-injectable medications, except those needed to treat diabetes. This exclusion does not apply
      to medications which, due to their characteristics, must typically be administered or directly
      supervised by a qualified provider or licensed/certified health professional in an outpatient setting.
 3.   Non-injectable medications given in a Physician's office. This exclusion does not apply to non-
      injectable medications that are required in an Emergency and consumed in the Physician's office.
 4.   Over-the-counter drugs and treatments. This exclusion does not apply to prescribed over-the-
      counter FDA-approved contraceptives, over-the-counter aids and/or drugs used for smoking
      cessation, or over-the-counter medications that have an A or B recommendation from the U.S.
      Preventive Services Task Force (USPSTF) when prescribed by a Network provider for which
      Benefits are available, without cost sharing, as described under Preventive Care Services in
      Section 1: Covered Health Services.
 5.   Growth hormone therapy.


 E. Experimental or Investigational or Unproven Services
      Experimental or Investigational and Unproven Services and all services related to Experimental or
      Investigational and Unproven Services are excluded except Benefits provided for clinical trials for
      cancer and for Experimental or Investigational Services and Unproven Services as defined under
      Section 9: Defined Terms and except that coverage which is provided for an FDA-approved drug
      prescribed for a use that is different from the use for which the FDA approved it, when needed for
      treatment of a chronic and seriously debilitating or Life-Threatening condition. The drug must
      appear on the formulary list, if applicable. The drug must be recognized for treatment of the
      condition for which the drug is being prescribed by any of the following: (1) the American Hospital
      Formulary Service's Drug Information; (2) one of the following compendia, if recognized by the
      federal Centers for Medicare and Medicaid Services as part of an anticancer chemotherapeutic
      regimen: Elsevier Gold Standard's Clinical Pharmacology, National Comprehensive Cancer
      Network Drug and Biologics Compendium, or Thomson Micromedex DrugDex; or (3) it is
      recommended by two clinical studies or review articles in major peer reviewed professional
      journals. However, there is no coverage for any drug that the FDA or a major peer reviewed


 COC.ACA15.CER.I.11.CA                               31

                                                                                        Exhibit 1, Page 77
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 78 of 482 Page ID
                                  #:196


      medical journal has determined to be contraindicated for the specific treatment for which the drug
      has been prescribed.
      This exclusion does not apply to Covered Health Services provided during a clinical trial for which
      Benefits are provided as described under Clinical Trials in Section 1: Covered Health Services.


 F. Foot Care
 1.   Routine foot care. Examples include the cutting or removal of corns and calluses. This exclusion
      does not apply to preventive foot care for Covered Persons with diabetes for which Benefits are
      provided as described under Diabetes Services in Section 1: Covered Health Services.
 2.   Nail trimming, cutting, or debriding.
 3.   Hygienic and preventive maintenance foot care. Examples include:
           Cleaning and soaking the feet.
           Applying skin creams in order to maintain skin tone.
      This exclusion does not apply to preventive foot care for Covered Persons who are at risk of
      neurological or vascular disease arising from diseases such as diabetes.
 4.   Treatment of flat feet.
 5.   Treatment of subluxation of the foot.
 6.   Shoes. This exclusion does not apply to shoes for which Benefits are provided as described under
      Diabetes Treatment in Section 1: Covered Health Services.
 7.   Shoe orthotics.
 8.   Shoe inserts. This exclusion does not apply to shoes for which Benefits are provided as described
      under Diabetes Treatment in Section 1: Covered Health Services.
 9.   Arch supports.


 G. Medical Supplies
 1.   Prescribed or non-prescribed medical supplies and disposable supplies. Examples include:
           Compression stockings.
           Ace bandages.
           Gauze and dressings.
           Urinary catheters.
      This exclusion does not apply to:
           Prosthetic devices incident to a laryngectomy for which Benefits are provided as described
            under Prosthetic Devices - Laryngectomy in Section 1: Covered Health Services.
           Disposable supplies necessary for the effective use of Durable Medical Equipment for which
            Benefits are provided as described under Durable Medical Equipment in Section 1: Covered
            Health Services.
           Diabetic supplies for which Benefits are provided as described under Diabetes Treatment in
            Section 1: Covered Health Services.




 COC.ACA15.CER.I.11.CA                             32

                                                                                      Exhibit 1, Page 78
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 79 of 482 Page ID
                                  #:197


             Ostomy supplies for which Benefits are provided as described under Ostomy Supplies in
              Section 1: Covered Health Services.
 2.    Tubings and masks except when used with Durable Medical Equipment as described under
       Durable Medical Equipment in Section 1: Covered Health Services.


 H. Mental Health
 In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions
 directly below apply to services described under Mental Health Services in Section 1: Covered Health
 Services.
 1.    Services performed in connection with conditions not classified as mental disorders in the current
       edition of the Diagnostic and Statistical Manual of the American Psychiatric Association.
 2.    Mental Health Services as treatments for R and T code conditions as listed within the final two
       chapters of Part II of the current edition of the Diagnostic and Statistical Manual of the American
       Psychiatric Association. These codes are ICD-10-CM diagnostic and statistical codes beginning
       with the letter R or letter T.
 3.    Educational/behavioral services that are focused solely on primarily building skills and capabilities
       in communication, social interaction and learning. This exclusion for behavioral services does not
       apply to conditions defined as Autism Spectrum Disorders, Severe Mental Illness or Serious
       Emotional Disturbances in Section 9: Defined Terms of the Certificate.
 4.    Tuition for or services that are school-based for children and adolescents under the Individuals with
       Disabilities Education Act.
 5.    Mental Health Services as a treatment for other conditions that may be a focus of clinical attention
       as listed in the current edition of the Diagnostic and Statistical Manual of the American Psychiatric
       Association.
 6.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
       definition in Section 9: Defined Terms. Covered Health Services are those health services,
       including services, supplies, or Pharmaceutical Products, that are all of the following:
             Medically Necessary.
             Described as a Covered Health Service in this Policy under Section 1: Covered Health
              Services and in the Schedule of Benefits.
             Not otherwise excluded in this Policy under Section 2: Exclusions and Limitations.


 I. Nutrition
 1.    Individual and group nutritional counseling. This exclusion does not apply to medical nutritional
       education services that are provided by appropriately licensed or registered health care
       professionals when both of the following are true:
             Nutritional education is required for a disease in which patient self-management is an
              important component of treatment.
             There exists a knowledge deficit regarding the disease which requires the intervention of a
              trained health professional.
 2.    Enteral feedings, even if the sole source of nutrition, except as described under Phenylketonuria
       (PKU) Treatment in Section 1: Covered Health Services.
 3.    Infant formula and donor breast milk.



 COC.ACA15.CER.I.11.CA                                33

                                                                                        Exhibit 1, Page 79
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 80 of 482 Page ID
                                  #:198


 4.   Nutritional or cosmetic therapy using high dose or mega quantities of vitamins, minerals or
      elements, and other nutrition-based therapy. Examples include supplements, electrolytes and
      foods of any kind (including high protein foods and low carbohydrate foods), except as described
      under Phenylketonuria (PKU) Treatment in Section 1: Covered Health Services.


 J. Personal Care, Comfort or Convenience
 1.   Television.
 2.   Telephone.
 3.   Beauty/barber service.
 4.   Guest service.
 5.   Supplies, equipment and similar incidental services and supplies for personal comfort. Examples
      include:
           Air conditioners, air purifiers and filters and dehumidifiers.
           Batteries and battery chargers.
           Breast pumps. This exclusion does not apply to breast pumps for which Benefits are
            provided under the Health Resources and Services Administration (HRSA) requirement and
            as required by California regulation.
           Car seats.
           Chairs, bath chairs, feeding chairs, toddler chairs, chair lifts and recliners.
           Exercise equipment.
           Home modifications such as elevators, handrails and ramps.
           Hot tubs.
           Humidifiers.
           Jacuzzis.
           Mattresses.
           Medical alert systems.
           Motorized beds.
           Music devices.
           Personal computers.
           Pillows.
           Power-operated vehicles.
           Radios.
           Saunas.
           Stair lifts and stair glides.
           Strollers.
           Safety equipment.


 COC.ACA15.CER.I.11.CA                               34

                                                                                          Exhibit 1, Page 80
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 81 of 482 Page ID
                                  #:199


           Treadmills.
           Vehicle modifications such as van lifts.
           Video players.
           Whirlpools.


 K. Physical Appearance
 1.   Cosmetic Procedures. See the definition in Section 9: Defined Terms. Examples include:
           Pharmacological regimens, nutritional procedures or treatments.
           Scar or tattoo removal or revision procedures (such as salabrasion, chemosurgery and other
            such skin abrasion procedures).
           Skin abrasion procedures performed as a treatment for acne.
           Liposuction or removal of fat deposits considered undesirable, including fat accumulation
            under the male breast and nipple.
           Treatment for skin wrinkles or any treatment to improve the appearance of the skin.
           Treatment for spider veins.
           Hair removal or replacement by any means.
 2.   Treatment of benign gynecomastia (abnormal breast enlargement in males). This exclusion does
      not apply to the reconstructive and Medically Necessary treatment of benign gynecomastia for
      male patients.
 3.   Physical conditioning programs such as athletic training, body-building, exercise, fitness, flexibility
      and diversion or general motivation.
 4.   Weight loss programs (for example, Weight Watchers®, Jenny Craig® or other structured weight
      loss programs) whether or not they are under medical supervision. Weight loss programs for
      medical reasons are also excluded.
 5.   Wigs regardless of the reason for the hair loss.


 L. Procedures and Treatments
 1.   Excision or elimination of hanging skin on any part of the body. Examples include plastic surgery
      procedures called abdominoplasty or abdominal panniculectomy and brachioplasty.
 2.   Medical and surgical treatment of excessive sweating (hyperhidrosis).
 3.   Medical and surgical treatment for snoring, except when provided as a part of treatment for
      documented obstructive sleep apnea.
 4.   Psychosurgery.
 5.   Gender/sex reassignment surgery is not covered unless the same procedure is allowed in the
      treatment of another condition, not related to gender identity or gender dysphoria. This exclusion
      does not permit the denial of coverage if the health care services involved are otherwise available
      under the Policy, including but not limited to hormone therapy, hysterectomy, mastectomy, and
      vocal training. Also, this exclusion does not permit the denial of coverage for health care services
      available to a Covered Person of one sex due only to the fact that the Covered Person is enrolled
      as belonging to the other sex or has undergone, or is in the process of undergoing, a gender
      transition.


 COC.ACA15.CER.I.11.CA                                 35

                                                                                         Exhibit 1, Page 81
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 82 of 482 Page ID
                                  #:200


 6.    Physiological modalities and procedures that result in similar or redundant therapeutic effects when
       performed on the same body region during the same visit or office encounter.
 7.    Biofeedback.
 8.    The following services for the diagnosis and treatment of TMJ: surface electromyography; Doppler
       analysis; vibration analysis; computerized mandibular scan or jaw tracking; craniosacral therapy;
       orthodontics; occlusal adjustment; dental restorations; and physical therapy modalities that have
       general value but show limited or no efficacy in the treatment of TMJ including cold laser,
       diathermy, thermography, iontophoresis, biofeedback, and TENS.
 9.    Upper and lower jawbone surgery except as required for direct treatment of an acute traumatic
       health condition, dislocation, tumors or cancer or as described in Temporomandibular Joint (TMJ)
       Services under Section 1: Covered Health Services. Orthognathic surgery and jaw alignment,
       except as a treatment of obstructive sleep apnea.
 10.   Non-surgical treatment of obesity.
 11.   Stand-alone multi-disciplinary smoking cessation programs. These are programs that usually
       include health care providers specializing in smoking cessation and may include a psychologist,
       social worker or other licensed or certified professional. The programs usually include intensive
       psychological support, behavior modification techniques and medications to control cravings. This
       exclusion does not apply to health education counseling programs and materials, including
       programs for tobacco cessation, as described under Other Health Education Services for You in
       the section of the Certificate titled Our Responsibilities. This exclusion does not apply to counseling
       and interventions to prevent tobacco use and tobacco-related disease in adults and pregnant
       women counseling and interventions as described under Preventive Care Services in Section 1:
       Covered Health Services.
 12.   Breast reduction surgery except as coverage is required by the Women's Health and Cancer
       Rights Act of 1998 for which Benefits are described under Reconstructive Procedures in Section 1:
       Covered Health Services.
 13.   In vitro fertilization regardless of the reason for treatment.


 M. Providers
 1.    Services performed by a provider who is a family member by birth or marriage. Examples include a
       spouse, brother, sister, parent or child. This includes any service the provider may perform on
       himself or herself.
 2.    Services performed by a provider with your same legal residence.
 3.    Services provided at a free-standing or Hospital-based diagnostic facility without an order written
       by a Physician or other provider. Services which are self-directed to a free-standing or Hospital-
       based diagnostic facility. Services ordered by a Physician or other provider who is an employee or
       representative of a free-standing or Hospital-based diagnostic facility, when that Physician or other
       provider:
             Has not been actively involved in your medical care prior to ordering the service, or
             Is not actively involved in your medical care after the service is received.
       This exclusion does not apply to mammography.




 COC.ACA15.CER.I.11.CA                                 36

                                                                                             Exhibit 1, Page 82
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 83 of 482 Page ID
                                  #:201


 N. Reproduction
 1.    Health services and associated expenses for infertility treatments, including assisted reproductive
       technology, regardless of the reason for the treatment. This exclusion does not apply to services
       required to treat or correct underlying causes of infertility.
 2.    Surrogate parenting, donor eggs, donor sperm and host uterus.
 3.    Storage and retrieval of all reproductive materials. Examples include eggs, sperm, testicular tissue
       and ovarian tissue.
 4.    The reversal of voluntary sterilization.


 O. Services Provided under another Plan
 1.    Health services for which other coverage is required by federal, state or local law to be purchased
       or provided through other arrangements. This includes, but is not limited to, coverage required by
       workers' compensation, no-fault auto insurance, or similar legislation. This exclusion only applies
       when you are legally entitled to such other coverage and you are able to receive health services
       under the other coverage arrangement.
 2.    Health services while on active military duty, when you are on active duty for more than 30 days.


 P. Substance Use Disorders
 In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
 directly below apply to services described under Substance Use Disorder Services in Section 1: Covered
 Health Services.
 1.    Services performed in connection with conditions not classified in the current edition of the
       Diagnostic and Statistical Manual of the American Psychiatric Association.
 2.    Methadone treatment as maintenance, L.A.A.M. (1-Alpha-Acetyl-Methadol), Cyclazocine, or their
       equivalents. The exclusion for methadone treatment as maintenance does not apply to Covered
       Persons during pregnancy and for two months after delivery received on an outpatient basis at a
       licensed treatment center.
 3.    Educational/behavioral services that are solely focused on primarily building skills and capabilities
       in communication, social interaction and learning. This exclusion for behavioral services does not
       apply to conditions defined as Autism Spectrum Disorders, Severe Mental Illness and Serious
       Emotional Disturbances in Section 9: Defined Terms of the Certificate.
 4.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
       definition in Section 9: Defined Terms. Covered Health Services are those health services,
       including services, supplies, or Pharmaceutical Products, that are all of the following:
             Medically Necessary.
             Described as a Covered Health Service in this Policy under Section 1: Covered Health
              Services and in the Schedule of Benefits.
             Not otherwise excluded in this Policy under Section 2: Exclusions and Limitations.


 Q. Transplants
 1.    Health services connected with the removal of an organ or tissue from you for purposes of a
       transplant to another person. (Donor costs that are directly related to organ removal are payable for
       a transplant through the organ recipient's Benefits under the Policy.)



 COC.ACA15.CER.I.11.CA                                 37

                                                                                           Exhibit 1, Page 83
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 84 of 482 Page ID
                                  #:202


 2.   Health services for transplants involving permanent mechanical or animal organs.
 3.   Transplant services that are not performed at a Designated Facility. This exclusion does not apply
      to cornea transplants.


 R. Travel
 1.   Health services provided in a foreign country, unless required as Emergency Health Services.
 2.   Travel or transportation expenses, even though prescribed by a Physician. Some travel expenses
      related to Covered Health Services received from a Designated Facility or Designated Physician
      may be reimbursed. This exclusion does not apply to ambulance transportation for which Benefits
      are provided as described under Ambulance Services in Section 1: Covered Health Services.


 S. Types of Care
 1.   Multi-disciplinary pain management programs provided on an inpatient basis for acute pain or for
      exacerbation of chronic pain.
 2.   Custodial Care or maintenance care.
 3.   Domiciliary care.
 4.   Private Duty Nursing.
 5.   Respite care. This exclusion does not apply to respite care that is part of an integrated hospice
      care program of services provided to a terminally ill person by a licensed hospice care agency for
      which Benefits are provided as described under Hospice Care in Section 1: Covered Health
      Services.
 6.   Rest cures.
 7.   Services of personal care attendants.
 8.   Work hardening (individualized treatment programs designed to return a person to work or to
      prepare a person for specific work).


 T. Vision and Hearing
 1.   Purchase cost and fitting charge for eyeglasses and contact lenses.
 2.   Implantable lenses used only to correct a refractive error (such as Intacs corneal implants).
 3.   Eye exercise or vision therapy.
 4.   Surgery that is intended to allow you to see better without glasses or other vision correction.
      Examples include radial keratotomy, laser and other refractive eye surgery.
 5.   Bone anchored hearing aids except when the Covered Person has either of the following:
            Craniofacial anomalies in which normal or absent ear canals preclude the use of a wearable
             hearing aid; or
            Hearing loss of sufficient severity that it cannot be adequately remedied by a wearable
             hearing aid.
      Repairs and/or replacement for a bone anchored hearing aid for Covered Persons who meet the
      above coverage criteria, other than for malfunctions.




 COC.ACA15.CER.I.11.CA                              38

                                                                                       Exhibit 1, Page 84
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 85 of 482 Page ID
                                  #:203


 U. All Other Exclusions
 1.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
       definition in Section 9: Defined Terms. Covered Health Services are those health services,
       including services, supplies, or Pharmaceutical Products, which are all of the following:
            Medically Necessary.
            Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.
 2.    Physical, psychiatric or psychological exams, testing, vaccinations, immunizations or treatments
       that are otherwise covered under the Policy when:
            Required solely for purposes of school, sports or camp, travel, career or employment,
             insurance, marriage or adoption.
            Related to judicial or administrative proceedings or orders.
            Conducted for purposes of medical research. This exclusion does not apply to Covered
             Health Services provided during a clinical trial for which Benefits are provided as described
             under Clinical Trials in Section 1: Covered Health Services.
            Required to obtain or maintain a license of any type.
 3.    Health services received as a result of war or any act of war, whether declared or undeclared or
       caused during service in the armed forces of any country. This exclusion does not apply to
       Covered Persons who are civilians Injured or otherwise affected by war, any act of war, or terrorism
       in the United States or non-war zones outside of the United States.
 4.    Health services received after the date your coverage under the Policy ends. This applies to all
       health services, even if the health service is required to treat a medical condition that arose before
       the date your coverage under the Policy ended.
 5.    Health services for which you have no legal responsibility to pay, or for which a charge would not
       ordinarily be made in the absence of coverage under the Policy.
 6.    In the event a non-Network provider waives Copayments, Coinsurance and/or any deductible for a
       particular health service, no Benefits are provided for the health service for which the Copayments,
       Coinsurance and/or deductible are waived.
 7.    Charges in excess of Eligible Expenses or in excess of any specified limitation.
 8.    Long term (more than 30 days) storage of body fluids, body tissues or body parts. Examples
       include cryopreservation of tissue, blood and blood products.
 9.    Autopsy.
 10.   Foreign language and sign language services. This exclusion does not apply to interpretive
       services available in UnitedHealthcare's language assistance program as required by California
       law.
 11.   Health services related to a non-Covered Health Service: When a service is not a Covered Health
       Service, all services related to that non-Covered Health Service are also excluded. This exclusion
       does not apply to services we would otherwise determine to be Covered Health Services if they are
       to treat complications that arise from the non-Covered Health Service.
       For the purpose of this exclusion, a "complication" is an unexpected or unanticipated condition that
       is superimposed on an existing disease and that affects or modifies the prognosis of the original
       disease or condition. Examples of a "complication" are bleeding or infections, following a Cosmetic
       Procedure, that require hospitalization.



 COC.ACA15.CER.I.11.CA                                39

                                                                                          Exhibit 1, Page 85
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 86 of 482 Page ID
                                  #:204




                      Section 3: When Coverage Begins
 How to Enroll
 Eligible Persons must complete an enrollment form. The Enrolling Group will give the necessary forms to
 you. The Enrolling Group will then submit the completed forms to us, along with any required Premium.
 We will not provide Benefits for health services that you receive before your effective date of coverage.


 If You Are Hospitalized When Your Coverage Begins
 If you are an inpatient in a Hospital, Skilled Nursing Facility or Inpatient Rehabilitation Facility on the day
 your coverage begins, we will pay Benefits for Covered Health Services that you receive on or after your
 first day of coverage related to that Inpatient Stay as long as you receive Covered Health Services in
 accordance with the terms of the Policy. These Benefits are subject to any prior carrier's obligations under
 state law or contract.
 You should notify us of your hospitalization within 48 hours of the day your coverage begins, or as soon
 as is reasonably possible. For Benefit plans that have a Network Benefit level, Network Benefits are
 available only if you receive Covered Health Services from Network providers.


 If You Are Eligible for Medicare
 Your Benefits under the Policy may be reduced if you are eligible for Medicare but do not enroll in and
 maintain coverage under both Medicare Part A and Part B.
 Your Benefits under the Policy may also be reduced if you are enrolled in a Medicare Advantage
 (Medicare Part C) plan but fail to follow the rules of that plan. Please see Medicare Eligibility in Section 8:
 General Legal Provisions for more information about how Medicare may affect your Benefits.


 Who is Eligible for Coverage
 The Enrolling Group determines who is eligible to enroll under the Policy and who qualifies as a
 Dependent.


 Eligible Person
 Eligible Person usually refers to an employee or member of the Enrolling Group who meets the eligibility
 rules. When an Eligible Person actually enrolls, we refer to that person as a Subscriber. For a complete
 definition of Eligible Person, Enrolling Group and Subscriber, see Section 9: Defined Terms.
 Eligible Persons must reside within the United States.


 Dependent
 Dependent generally refers to the Subscriber's spouse and children. All references to the spouse of a
 Subscriber shall include a Domestic Partner. When a Dependent actually enrolls, we refer to that person
 as an Enrolled Dependent. For a complete definition of Dependent and Enrolled Dependent, see Section
 9: Defined Terms.
 Dependents of an Eligible Person may not enroll unless the Eligible Person is also covered under the
 Policy.




 COC.ACA15.CER.I.11.CA                                 40

                                                                                           Exhibit 1, Page 86
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 87 of 482 Page ID
                                  #:205



 When to Enroll and When Coverage Begins
 Except as described below, Eligible Persons may not enroll themselves or their Dependents.


 Initial Enrollment Period
 When the Enrolling Group purchases coverage under the Policy from us, the Initial Enrollment Period is
 the first period of time when Eligible Persons can enroll themselves and their Dependents.
 Coverage begins on the date identified in the Policy if we receive the completed enrollment form and any
 required Premium within 31 days of the date the Eligible Person becomes eligible to enroll.


 Open Enrollment Period
 The Enrolling Group determines the Open Enrollment Period. During the Open Enrollment Period, Eligible
 Persons can enroll themselves and their Dependents.
 Coverage begins on the date identified by the Enrolling Group if we receive the completed enrollment
 form and any required Premium within 31 days of the date the Eligible Person becomes eligible to enroll.


 New Eligible Persons
 Coverage for a new Eligible Person and his or her Dependents begins on the date agreed to by the
 Enrolling Group if we receive the completed enrollment form and any required Premium within 31 days of
 the date the new Eligible Person first becomes eligible.


 Adding New Dependents
 Subscribers may enroll Dependents who join their family because of any of the following events:

      Birth.

      Legal adoption.

      Placement for adoption.

      Marriage.

      Legal guardianship.

      Court or administrative order.

      Registering a Domestic Partner.
 All newborn Dependent children of the Subscriber are covered from the moment of birth. All newly
 adopted Dependent children of the Subscriber are covered from and after the moment the child is placed
 in the physical custody of the Subscriber for adoption. However, the Subscriber must complete an
 enrollment form for all newborn and all newly adopted Dependent children within 31 days of the event.
 Coverage for other Dependents listed above begins on the date of the event if we receive the completed
 enrollment form and any required Premium within 31 days of the event that makes the other new
 Dependent eligible.


 Special Enrollment Period
 An Eligible Person and/or Dependent may also be able to enroll during a special enrollment period. A
 special enrollment period is not available to an Eligible Person and his or her Dependents if coverage



 COC.ACA15.CER.I.11.CA                               41

                                                                                       Exhibit 1, Page 87
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 88 of 482 Page ID
                                  #:206


 under the prior plan was terminated due to situations allowing for a rescission (fraud or intentional
 misrepresentation of a material fact), or because premiums were not paid on a timely basis.
 An Eligible Person and/or Dependent does not need to elect COBRA continuation coverage to preserve
 special enrollment rights. Special enrollment is available to an Eligible Person and/or Dependent even if
 COBRA is not elected.
 A special enrollment period applies to an Eligible Person and any Dependents when one of the following
 events occurs:

      Birth.

      Legal adoption.

      Placement for adoption.

      Marriage.

      Registering a Domestic Partner.
 A special enrollment period also applies for an Eligible Person and/or Dependent who did not enroll
 during the Initial Enrollment Period or Open Enrollment Period if the following are true:

      The Eligible Person previously declined coverage under the Policy, but the Eligible Person and/or
       Dependent becomes eligible for a premium assistance subsidy under Medicaid or Children's Health
       Insurance Program (the Healthy Families Program, the Access for Infants and Mothers (AIM)
       Program, or the Medi-Cal program in California). Coverage will begin only if we receive the
       completed enrollment form and any required Premium within 60 days of the date of determination
       of subsidy eligibility.

      The Eligible Person and/or Dependent had existing health coverage under another plan, including
       the Healthy Families Program, the Access for Infants and Mothers (AIM) Program, or the Medi-Cal
       program, at the time they had an opportunity to enroll during the Initial Enrollment Period or Open
       Enrollment Period or the Eligible Person or Dependent is employed by an employer that offers
       multiple health benefit plans and the person elected a different plan during Open Enrollment; and

      Coverage under the prior plan ended because of any of the following:
               Loss of eligibility (including termination of employment, reduction in the number of hours of
                employment, legal separation, divorce or death).
               The employer stopped paying the contributions. This is true even if the Eligible Person
                and/or Dependent continues to receive coverage under the prior plan and to pay the
                amounts previously paid by the employer.
               In the case of COBRA continuation coverage, the coverage ended.
               The Eligible Person and/or Dependent no longer lives or works in an HMO service area if no
                other benefit option is available.
               The plan no longer offers benefits to a class of individuals that include the Eligible Person
                and/or Dependent.
               An Eligible Person and/or Dependent incurs a claim that would exceed a lifetime limit on all
                benefits that do not constitute essential health benefits. Lifetime limits are prohibited on the
                dollar value of essential health benefits under a plan.
               The Eligible Person and/or Dependent loses eligibility under Medicaid or Children's Health
                Insurance Program (the Healthy Families Program, the Access for Infants and Mothers (AIM)
                Program, or the Medi-Cal program in California). Coverage will begin only if we receive the



 COC.ACA15.CER.I.11.CA                                  42

                                                                                            Exhibit 1, Page 88
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 89 of 482 Page ID
                                  #:207


              completed enrollment form and any required Premium within 60 days of the date coverage
              ended.
             Loss of minimum essential coverage, including, but not limited to, loss of eligibility for
              coverage as a result of the following: legal separation, divorce, cessation of dependent
              status (such as attaining the maximum age to be eligible as a dependent child under the
              plan), death of an employee, termination of employment, reduction in the number of hours of
              employment, termination of employer contributions, and exhaustion of COBRA continuation
              coverage; loss of coverage because the covered employee becomes eligible for Medicare;
              and bankruptcy of the employer from whose employment the covered employee retired; loss
              of coverage due to an act or practice that constituted fraud, or an intentional
              misrepresentation of a material fact.
             Gaining or becoming a dependent (due to marriage, domestic partnership, birth, adoption,
              placement for adoption, or assumption of a parent-child relationship).
             State or Federal Court mandate to be covered as a Dependent.
             Release from incarceration.
             Health coverage issuer substantially violated a material provision of the health coverage
              contract.
             Gaining access to new health benefit plans as a result of a permanent move.
             Receiving services from a contracting provider under another health insurance plan for (a)
              an acute condition (a medical condition that involves a sudden onset of symptoms due to an
              illness, health condition, or other medical problem that requires prompt medical attention and
              that has a limited duration), (b) a serious chronic condition(a medical condition due to a
              disease, illness, or other medical problem or medical disorder that is serious in nature and
              that persists without full cure or worsens over an extended period of time or requires ongoing
              treatment to maintain remission or prevent deterioration), (c) a pregnancy, (d) a terminal
              illness (an incurable or irreversible condition that has a high probability of causing death
              within one year or less), (e) care of a newborn child between birth and age 36 months, or (f)
              performance of a surgery or other procedure that has been recommended and documented
              by the provider to occur within 180 days of the contract's termination date or within 180 days
              of the effective date of coverage for a newly covered insured, and that provider is no longer
              participating in the health benefit plan.
             Being misinformed that one had minimum essential coverage.
             Returning from active duty of the reserve forces of the United States military or the California
              National Guard.
 When an event takes place (for example, a birth, marriage or determination of eligibility for state subsidy),
 coverage begins on the date of the event if we receive the completed enrollment form and any required
 Premium within 60 days of the event unless otherwise noted above.
 For an Eligible Person and/or Dependent who did not enroll during the Initial Enrollment Period or Open
 Enrollment Period because they had existing health coverage under another plan, coverage begins on
 the day immediately following the day coverage under the prior plan ends. Coverage will begin only if we
 receive the completed enrollment form and any required Premium within 60 days of the date coverage
 under the prior plan ended.




 COC.ACA15.CER.I.11.CA                                43

                                                                                         Exhibit 1, Page 89
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 90 of 482 Page ID
                                  #:208




                       Section 4: When Coverage Ends
 General Information about When Coverage Ends
 We may discontinue this Benefit plan and/or all similar benefit plans at any time for the reasons explained
 in the Policy, as permitted by law.
 Your entitlement to Benefits automatically ends on the date that coverage ends, even if you are
 hospitalized or are otherwise receiving medical treatment on that date. Please note that this does not
 affect coverage that is extended under Extended Coverage for Total Disability below.
 When your coverage ends, we will still pay claims for Covered Health Services that you received before
 the date on which your coverage ended. However, once your coverage ends, we will not pay claims for
 any health services received after that date (even if the medical condition that is being treated occurred
 before the date your coverage ended). Please note that this does not affect coverage that is extended
 under Extended Coverage for Total Disability below.
 Unless otherwise stated, an Enrolled Dependent's coverage ends on the date the Subscriber's coverage
 ends.
 Please note that for Covered Persons who are subject to the Extended Coverage for Total Disability
 provision later in this section, entitlement to Benefits ends as described in that section.


 Events Ending Your Coverage
 Coverage ends on the earliest of the dates specified below:

      The Entire Policy Ends
       Your coverage ends on the date the Policy ends. In the event the entire Policy ends, the Enrolling
       Group is responsible for notifying you that your coverage has ended.

      You Are No Longer Eligible
       Your coverage ends on the date you are no longer eligible to be a Subscriber or Enrolled
       Dependent. Please refer to Section 9: Defined Terms for complete definitions of the terms "Eligible
       Person," "Subscriber," "Dependent" and "Enrolled Dependent."

      We Receive Notice to End Coverage
       Your coverage ends on the date we receive written notice from the Enrolling Group instructing us to
       end your coverage, or the date requested in the notice, if later. The Enrolling Group is responsible
       for providing written notice to us to end your coverage.

      Subscriber Retires or Is Pensioned
       Your coverage ends the date the Subscriber is retired or receiving benefits under the Enrolling
       Group's pension or retirement plan. The Enrolling Group is responsible for providing written notice
       to us to end your coverage.
       This provision applies unless a specific coverage classification is designated for retired or
       pensioned persons in the Enrolling Group's application, and only if the Subscriber continues to
       meet any applicable eligibility requirements. The Enrolling Group can provide you with specific
       information about what coverage is available for retirees.




 COC.ACA15.CER.I.11.CA                                44

                                                                                        Exhibit 1, Page 90
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 91 of 482 Page ID
                                  #:209



 Other Events Ending Your Coverage
 When either of the following happens, we will provide advance written notice to the Subscriber that
 coverage will end on the date we identify in the notice:

      Fraud or Intentional Misrepresentation of a Material Fact
       If UnitedHealthcare Insurance Company can demonstrate you committed an act or practice that
       constituted fraud, or an intentional misrepresentation of a material fact, UnitedHealthcare Insurance
       Company may rescind your coverage, with written notice of your right to appeal. No Policy will be
       rescinded after 24 months following the issuance of the Policy. If we rescind your coverage, we will
       send the Employer Group and the Subscriber a written notice via certified mail at least 30 days
       prior to the effective date of rescission explaining the reasons for the intended rescission and
       information on how to file an appeal of the decision with the California Department of Insurance. In
       addition, in the event it is found you committed an act or practice that constituted fraud, or an
       intentional misrepresentation of a material fact, UnitedHealthcare Insurance Company may cancel
       your coverage, as permitted by law. Should your coverage be rescinded due to fraud, or an
       intentional misrepresentation of a material fact, we may take any and all actions allowed by law,
       which may include demanding that you pay back all Benefits we paid to you, or paid in your name,
       during the time you were incorrectly covered under the Policy.


 Review by the California Department of Insurance for Improper
 Cancellation, Rescission or Non-Renewal of Coverage
 You may request a review by the California Insurance Commissioner if you believe your Policy or
 coverage has been or will be wrongly canceled, rescinded or not renewed. Contact the California
 Insurance Commissioner's Consumer Communications Bureau at 1-800-927-HELP (4357) or TDD 1-800-
 482-4833 to receive assistance with this process, or submit an inquiry in writing to:
       California Department of Insurance
       Consumer Communications Bureau
       300 S. Spring Street, South Tower
       Los Angeles, CA 90013
 Or through the website http://www.insurance.ca.gov.


 Coverage for a Disabled Dependent Child
 Initial Enrollment of a Disabled Dependent Child
 Coverage for an Enrolled Dependent child who is disabled will not end just because the child has reached
 26 years old. We will extend the coverage for that child beyond the limiting age if both of the following are
 true regarding the Enrolled Dependent child:

      Is not able to be self-supporting because of a physically or mentally disabling illness or health
       condition.

      Depends chiefly on the Subscriber for support.
 We will notify the Subscriber that the Enrolled Dependent child's coverage will end upon attainment of the
 limiting age unless the Subscriber submits proof of the criteria described above to us within 60 days of the
 date of receipt of our notification. We will send this notification to the Subscriber at least 90 days prior to
 the date the Enrolled Dependent child attains the limiting age. Upon receipt of the request of the
 Subscriber for continued coverage of the child and proof of the criteria described above, we will determine
 whether the Enrolled Dependent child meets the criteria before the child attains the limiting age. If we fail


 COC.ACA15.CER.I.11.CA                                 45

                                                                                          Exhibit 1, Page 91
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 92 of 482 Page ID
                                  #:210


 to make the determination by that date, coverage of the Enrolled Dependent child will continue pending
 our determination.
 We may continue to ask you for proof that the child continues to be disabled and dependent. However,
 we will not ask for this information more than once a year after a two-year period following the child's
 attainment of the limiting age.
 If the Subscriber or Covered Person changes carriers to another insurer or to a health care service plan
 ("plan"), the new insurer or plan will continue to provide coverage for the Dependent child. The new
 insurer or plan may request information about the Dependent child initially and not more frequently than
 annually thereafter to determine if the Dependent child continues to satisfy the following criteria:

      Is not able to be self-supporting because of a physically or mentally disabling illness or health
       condition.

      Depends chiefly on the Subscriber for support.
 The Subscriber or Covered Person must submit the information requested by the new insurer or plan
 within 60 days of receiving the request.
 Continued Enrollment of a Disabled Child
 A disabled Dependent child who is age 26 or older will be continued to be enrolled under the Policy if he
 or she is enrolled at the time he or she attains age 26, provided that satisfactory evidence of such
 disability is provided to us during the period commencing 60 days before and ending 60 days after the
 Dependent child's 26th birthday.


 Extended Coverage for Total Disability
 Coverage for a Covered Person who is Totally Disabled on the date the entire Policy is terminated will not
 end automatically. We will temporarily extend the coverage, only for treatment of the condition causing
 the Total Disability. Benefits will be paid until the earlier of either of the following:

      The Total Disability ends.

      Twelve months from the date coverage would have ended when the entire Policy was terminated.


 Continuation of Coverage
 If your coverage ends under the Policy, you may be entitled to elect continuation coverage (coverage that
 continues on in some form) in accordance with federal or state law.
 Continuation coverage under COBRA (the federal Consolidated Omnibus Budget Reconciliation Act) is
 available only to Enrolling Groups that are subject to the terms of COBRA. You can contact your plan
 administrator to determine if your Enrolling Group is subject to the provisions of COBRA.
 If you selected continuation coverage under a prior plan which was then replaced by coverage under the
 Policy, continuation coverage will end as scheduled under the prior plan or in accordance with federal or
 state law, whichever is earlier.
 We are not the Enrolling Group's designated "plan administrator" as that term is used in federal law, and
 we do not assume any responsibilities of a "plan administrator" according to federal law.
 We are not obligated to provide continuation coverage to you if the Enrolling Group or its plan
 administrator fails to perform its responsibilities under federal law. Examples of the responsibilities of the
 Enrolling Group or its plan administrator are:

      Notifying you in a timely manner of the right to elect continuation coverage.



 COC.ACA15.CER.I.11.CA                                 46

                                                                                           Exhibit 1, Page 92
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 93 of 482 Page ID
                                  #:211


      Notifying us in a timely manner of your election of continuation coverage.


 Extension of Continuation Coverage under State Law (Cal-COBRA)
 after Exhaustion of Federal COBRA Continuation Coverage
 A Qualified Beneficiary is an individual who was covered under the Policy and has also exhausted their
 continuation coverage under Federal law (COBRA) for which they were entitled to less than 36 months of
 coverage. Extended continuation coverage under state law (Cal-COBRA) may be obtained for up to 36
 months from the date that the COBRA continuation began.
 Qualifying Events for Continuation Coverage under State Law (Cal-COBRA)
 The date of your "Qualifying Event" is the date that continuation coverage began under your federal
 COBRA continuation.
 Notification Requirements and Election Period for Continuation Coverage under State Law (Cal-
 COBRA)
 Notification of any right to extended coverage under Cal-COBRA will be provided to you by us within 90
 days prior to your termination under COBRA. Continuation must be elected within 30 days of when
 COBRA continuation is scheduled to end.
 The Enrolling Group or the Enrolling Group's designated plan administrator will notify you of any annual
 Benefit or Premium changes that may occur during your Open Enrollment Period.
 Termination Events for Continuation Coverage under State Law (Cal-COBRA)
 Continuation under the Policy will end on the earliest of the following dates:

      Thirty-six months from the date of your qualifying event.

      The date, after electing continuation coverage, that the Qualified Beneficiary first becomes entitled
       to Medicare.

      The date, after electing continuation coverage that the Qualified Beneficiary has other hospital,
       medical or surgical coverage, or is or becomes covered under another group health plan.

      The date the Qualified Beneficiary is covered, becomes covered, or is eligible for coverage
       pursuant to Chapter 6A of the Public Health Service Act.

      The date coverage terminated under the Policy for failure to make timely payment of the Premium.

      The date the entire Policy ends.

      The date coverage would otherwise terminate under the Policy as described in this section under
       the heading Events Ending Your Coverage.




 COC.ACA15.CER.I.11.CA                                47

                                                                                        Exhibit 1, Page 93
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 94 of 482 Page ID
                                  #:212




                          Section 5: How to File a Claim
 If You Receive Covered Health Services from a Network Provider
 We pay Network providers directly for your Covered Health Services. If a Network provider bills you for
 any Covered Health Service, contact us. However, you are responsible for meeting any applicable
 deductible and for paying any required Copayments and Coinsurance to a Network provider at the time of
 service, or when you receive a bill from the provider.


 If You Receive Covered Health Services from a Non-Network Provider
 When you receive Covered Health Services from a non-Network provider, you are responsible for
 requesting payment from us.
 Notice of Claim: Written notice of claim must be furnished to us within 20 days after a covered loss
 occurs or begins, or as soon thereafter as reasonably possible.
 Proof of Loss: Written proof of loss must be furnished to us within 90 days after the date of such loss.
 Failure to furnish such proof within the time required will not invalidate nor reduce any claim if it was not
 reasonably possible to give poof within such time, provided such proof is furnished as soon as reasonably
 possible and in no event, except in the absence of legal capacity, later than one year from the time proof
 is otherwise required. If your claim relates to an Inpatient Stay, the date of service is the date your
 Inpatient Stay ends.
 Claim Forms: Upon receipt of a written notice of a claim, we will provide you with claim forms for filing
 proof of loss. If we do not provide claim forms to you within 15 days after we receive written notice of a
 claim from you, you will have deemed to have complied with the requirements of the Policy as to proof of
 loss upon submitting, within the timeframe for fling a proof of loss (as described above), written proof
 covering the occurrence, the character and the extent of the loss for which the claim is made.
 As a third alternative, you may provide us with the following specific information in lieu of the claim form:

      The Subscriber's name and address.

      The patient's name and age.

      The number stated on your ID card.

      The name and address of the provider of the service(s).

      The name and address of any ordering Physician.

      A diagnosis from the Physician.

      An itemized bill from your provider that includes the Current Procedural Terminology (CPT) codes
       or a description of each charge.

      The date the health condition began.

      A statement indicating either that you are, or you are not, enrolled for coverage under any other
       health insurance plan or program. If you are enrolled for other coverage you must include the name
       of the other carrier(s).
 The above information should be filed with us at the address on your ID card. When filing a claim for
 Outpatient Prescription Drug Benefits, your claims should be submitted to:
       Optum Rx


 COC.ACA15.CER.I.11.CA                                 48

                                                                                          Exhibit 1, Page 94
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 95 of 482 Page ID
                                  #:213


       Attn: Claims Department
       P.O. Box 29077
       Hot Springs, AR 71903
 Time of Payment of Claim: Subject to due written proof of loss, all indemnities for loss for which this
 Policy provides payment will be paid (to the Subscriber) as they accrue and any balance remaining
 unpaid at termination of the period of liability will be paid (to the Subscriber) immediately upon receipt of
 due written proof.
 Payment of Claims to the Subscriber: Subject to any written direction of the Subscriber in an
 application or otherwise all or a portion of any indemnities provided by this Policy on account of hospital,
 nursing, medical or surgical service may, at our option, and unless the Subscriber requests otherwise in
 writing not later than the time for filing proof of such loss, be paid directly to the Hospital or person
 rendering such services, but it is not required that the service be rendered by a particular Hospital or
 person.


 Payment of Benefits
 We will pay Benefits within 30 days after we receive your request for payment that includes all required
 information.
 We will reimburse claims or any portion of any claim, whether in-state or out-of-state, for Covered Health
 Services, as soon as possible, no later than 30 working days after receipt of the claim.
 However, a claim or portion of a claim may be contested or denied by us. In that case you will be notified
 in writing that the claim is contested or denied within 30 working days of receipt of the claim. The notice
 that the claim is being contested or denied will identify the portion of the claim that is contested or denied
 and the specific reasons including, for each reason, the factual and legal basis known at the time by us
 for contesting or denying the claim. If the reason is based solely on facts or solely on law, we will provide
 only the factual or the legal basis for contesting or denying the claim. We will provide a copy of such
 notice to each Covered Person who received services pursuant to the claim that was contested or denied
 and the health care provider that provided the services at issue.
 If an uncontested claim is not reimbursed by delivery to your address of record within 30 working days
 after receipt, we will pay interest at the rate of 10% per annum beginning with the first calendar day after
 the 30-working-day period.
 If a Subscriber provides written authorization to allow this, all or a portion of any Eligible Expenses due to
 a provider may be paid directly to the provider instead of being paid to the Subscriber. But we will not
 reimburse third parties that have purchased or been assigned benefits by Physicians or other providers.
 Benefits will be paid to you unless either of the following is true:

      The provider notifies us that your signature is on file, assigning benefits directly to that provider.

      You make a written request at the time you submit your claim.




 COC.ACA15.CER.I.11.CA                                  49

                                                                                           Exhibit 1, Page 95
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 96 of 482 Page ID
                                  #:214




         Section 6: Questions, Complaints and Appeals
 IMPORTANT NOTICE - CLAIM DISPUTES
 Should a dispute concerning a claim arise, contact us first. If the dispute is not resolved contact the
 California Department of Insurance.
 Call us at the phone number shown on your ID card.
 Call the California Department of Insurance at:

      1-800-927 HELP (1-800-927-4357) if the Covered Person resides in the State of California.

      213-897-8921 if the Covered Person resides outside of the State of California.
 A Covered Person may write the California Department of Insurance at:
       California Department of Insurance
       Claims Services Bureau, 11th Floor
       300 South Spring Street
       Los Angeles, CA 90013
 For further information about complaint procedures please read the section below.


 IMPORTANT NOTICE - NETWORK PROVIDER ACCESSIBILITY
 COMPLAINTS
 If you have a complaint regarding your ability to access Covered Health Services from a Network provider
 in a timely manner, call Customer Care at the telephone number shown on your ID card. If you would
 rather send your complaint to us in writing, the Customer Care representative can provide you with the
 appropriate address. If your complaint is not resolved, you may contact the California Department of
 Insurance.
 Call the California Department of Insurance at:

      1-800-927-HELP (1-800-927-4357) if the Covered Person resides in the State of California.

      213-897-8921 if the Covered Person resides outside of the State of California.
 You may write the California Department of Insurance at:
       California Department of Insurance
       Consumer Communications Bureau
       300 South Spring Street, South Tower
       Los Angeles, CA 90013
 To resolve a question, complaint, or appeal, just follow these steps:


 What to Do if You Have a Question
 Contact Customer Care at the telephone number shown on your ID card. Customer Care representatives
 are available to take your call during regular business hours, Monday through Friday.


 COC.ACA15.CER.I.11.CA                                50

                                                                                          Exhibit 1, Page 96
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 97 of 482 Page ID
                                  #:215



 What to Do if You Have a Complaint
 Contact Customer Care at the telephone number shown on your ID card. Customer Care representatives
 are available to take your call during regular business hours, Monday through Friday.
 If you would rather send your complaint to us in writing, the Customer Care representative can provide
 you with the appropriate address.
 If the Customer Care representative cannot resolve the issue to your satisfaction over the phone, he/she
 can help you prepare and submit a written complaint. We will notify you of our decision regarding your
 complaint within 60 days of receiving it.


 What to Do if You Disagree with Our Adverse Benefit Determination
 If you disagree with our Adverse Benefit Determination, you may file a formal appeal. Our internal review
 appeals procedures are designed to deliver a timely response and resolution to your appeal. We will
 continue to provide coverage for the Covered Health Service under review until the Adverse Benefit
 Determination is resolved.
 An Adverse Benefit Determination is any of the following: a denial, reduction, or termination of, or a failure
 to provide or make payment (in whole or in part) for, a Benefit, including any such denial, reduction,
 termination, or failure to provide or make payment that is based on a determination of a participant's or
 beneficiary's eligibility to participate in a plan, and including, with respect to group health plans, a denial,
 reduction, or termination of, or a failure to provide or make payment (in whole or in part) for, a Benefit
 resulting from the application of any utilization review, as well as a failure to cover an item or service for
 which benefits are otherwise provided because it is determined to be an Experimental or Investigational
 Service or not Medically Necessary or appropriate. An adverse benefit determination also includes any
 rescission of coverage (whether or not, in connection with the rescission, there is an adverse effect on
 any particular Benefit at that time).


 Post-service Claims
 Post-service claims are those claims that are filed for payment of Benefits after medical care has been
 received.


 Pre-service Requests for Benefits
 Pre-service requests for Benefits are those requests that require prior authorization or benefit
 confirmation prior to receiving medical care.


 How to Request an Appeal
 If you disagree with either a pre-service request for Benefits determination, post-service claim
 determination or a rescission of coverage determination, you can contact us in writing to formally request
 an appeal.
 Your request for an appeal should include:

      The patient's name and the identification number from the ID card.

      The date(s) of medical service(s).

      The provider's name.

      The reason you believe the claim should be paid.

      Any documentation or other written information to support your request for claim payment.


 COC.ACA15.CER.I.11.CA                                 51

                                                                                           Exhibit 1, Page 97
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 98 of 482 Page ID
                                  #:216


 Your first appeal request must be submitted to us within 180 days after you receive the denial of a pre-
 service request for Benefits or the claim denial.


 Appeal Process
 A qualified individual who was not involved in the decision being appealed will be appointed to decide the
 appeal. If your appeal is related to clinical matters, the review will be done in consultation with a health
 care professional with appropriate expertise in the field, who was not involved in the prior determination.
 We may consult with, or seek the participation of, medical experts as part of the appeal resolution
 process. You consent to this referral and the sharing of pertinent medical claim information. Upon request
 and free of charge, you have the right to reasonable access to and copies of all documents, records and
 other information relevant to your claim for Benefits. In addition, if any new or additional evidence is relied
 upon or generated by us during the determination of the appeal, we will provide it to you free of charge
 and sufficiently in advance of the due date of the response to the Adverse Benefit Determination.


 Appeals Determinations

 Pre-service Requests for Benefits and Post-service Claim Appeals
 For procedures associated with Urgent Requests for Benefits, see Urgent Appeals that Require
 Immediate Action below.
 You will be provided written or electronic notification of the decision on your appeal as follows:

      For appeals of pre-service requests for Benefits as identified above, the first level appeal will be
       conducted and you will be notified of the decision within 15 days from receipt of a request for
       appeal of a denied request for Benefits. If you are not satisfied with the first level appeal decision,
       you have the right to request a second level appeal. Your second level appeal request must be
       submitted to us within 60 days from receipt of the first level appeal decision. The second level
       appeal will be conducted and you will be notified of the decision within 15 days from receipt of a
       request for review of the first level appeal decision. (For procedures associated non-Urgent
       Requests for Benefits based on Medical Necessity for Benefits, see Non-Urgent Pre-Service
       Requests Based on Medical Necessity below.)

      For appeals of post-service claims as identified above, the first level appeal will be conducted and
       you will be notified of the decision within 30 days from receipt of a request for appeal of a denied
       claim. If you are not satisfied with the first level appeal decision, you have the right to request a
       second level appeal. Your second level appeal request must be submitted to us within 60 days
       from receipt of the first level appeal decision. The second level appeal will be conducted and you
       will be notified of the decision within 30 days from receipt of a request for review of the first level
       appeal decision.
 Our decision is based on whether or not Benefits are available under the Policy for the proposed
 treatment or procedure.


 Non-Urgent Pre-Service Requests Based on Medical Necessity
 Decisions to deny or modify requests for authorization of Covered Health Services for a Covered Person,
 based on Medical Necessity, are made only by licensed Physicians or other appropriately licensed health
 care professionals. The reviewer makes these decisions within at least the following time frame required
 by state law:

      Decisions to approve, modify or deny requests for authorization of Covered Health Services, based
       on Medical Necessity, will be made in a timely fashion appropriate for the nature of the Covered
       Person's condition, not to exceed five business days from our receipt of the information reasonably
       necessary and requested to make the decision.

 COC.ACA15.CER.I.11.CA                                 52

                                                                                           Exhibit 1, Page 98
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 99 of 482 Page ID
                                  #:217


      If the Covered Person's condition poses an imminent and serious threat to their health, including,
       but not limited to, potential loss of life, limb or other major bodily function, or if lack of timeliness
       would be detrimental in regaining maximum function or to the Covered Person's life or health, the
       decision will be rendered in a timely fashion appropriate for the nature of the Covered Person's
       condition, but not later than 72 hours after our receipt of the information reasonably necessary and
       requested by the reviewer to make the determination (an Urgent Request).
 If the decision cannot be made within these time frames because: (1) we are not in receipt of all of the
 information reasonably necessary and requested or (2) consultation by an expert reviewer is required, or
 (3) the reviewer has asked that an additional examination or test be performed upon the Covered Person,
 provided the examination or test is reasonable and consistent with good medical practice, the reviewer
 will notify the Physician and the Covered Person, in writing, upon the earlier of the expiration of the
 required time frame above or as soon as we become aware that they will not be able to meet the required
 time frame.
 The notification will specify the information requested but not received or the additional examinations or
 tests required, and the anticipated date on which a decision may be rendered following receipt of all
 reasonably necessary requested information. Upon receipt of all information reasonably necessary and
 requested by us, the reviewer shall approve, modify or deny the request for authorization within the time
 frame specified above as applicable.


 Concurrent Care Claims
 If an on-going course of treatment was previously approved for a specific period of time or number of
 treatments, and your request to extend the treatment is an Urgent Request for Benefits, your request will
 be decided within 24 hours, provided your request is made at least 24 hours prior to the end of the
 approved treatment. We will make a determination on your request for the extended treatment within 24
 hours from receipt of your request.
 If your request for extended treatment is not made at least 24 hours prior to the end of the approved
 treatment, the request will be treated as an Urgent Request for Benefits and decided according to the
 timeframes described above. If an on-going course of treatment was previously approved for a specific
 period of time or number of treatments, and you request to extend treatment in a non-urgent
 circumstance, your request will be considered a new request and decided according to post-service or
 pre-service timeframes, whichever applies.
 We will provide continued coverage pending the outcome of an appeal. We will not reduce or terminate
 an ongoing course of treatment without providing advance notice and an opportunity for advance review.


 Urgent Appeals that Require Immediate Action
 Your appeal may require immediate action if a delay in treatment could significantly increase the risk to
 your health, or the ability to regain maximum function, or cause severe pain. In these urgent situations:

      The appeal does not need to be submitted in writing. You or your Physician should call us as soon
       as possible.

      We will provide you with a written or electronic determination within 72 hours following receipt of
       your request for review of the determination, taking into account the seriousness of your condition.

      If we need more information from your Physician to make a decision, we will notify you of the
       decision by the end of the next business day following receipt of the required information.
 The appeal process for urgent situations does not apply to prescheduled treatments, therapies or
 surgeries.




 COC.ACA15.CER.I.11.CA                                 53

                                                                                           Exhibit 1, Page 99
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 100 of 482 Page ID
                                   #:218



 Denial of Experimental, Investigational or Unproven Services
 If we deny Benefits for a medical procedure or plan of treatment as being Experimental or Investigational
 Services or Unproven Services and those services are for a Covered Person with a terminal illness (an
 incurable or irreversible condition that has a high probability of causing death within one year or less), we
 will provide you with written notification of all of the following:

      Written notice within 5 business days describing how you can request an external review of any
       decision that denies Experimental or Investigational Services or Unproven Services.

      The specific medical and scientific reasons for the denial and specific references to pertinent Policy
       provisions upon which the denial is based.

      A description of the alternative medical procedures or treatments covered by the Policy, if any.

      A description of the process of external review explaining how you or your representative can
       appeal the denial and participate in the review. An external review will be provided to the Covered
       Person within 30 calendar days following the receipt of a request for external review. An expedited
       review may be held within 5 business days at the request of the treating Physician.


 Independent External Review Program
 If we deny Benefits because it was determined that the treatment is not Medically Necessary or was an
 Experimental, Investigational or Unproven Service, you may request an Independent Medical Review
 from the California Department of Insurance at no cost to you. However, you must first file an appeal of
 the denial with us.
 Independent Medical Review Deadlines: If we uphold our decision or delay responding to your
 appeal/grievance, then you may file a Request for Assistance or an independent medical review request
 with the California Department of Insurance. This request must be made within 6 months of our upholding
 the decision on appeal.
 Getting Independent Medical Review: In this process, expert independent medical professional review
 the medical decisions made by us and often decide in favor of the Covered Person getting the medical
 treatment requested.
 An Independent Medical Review can be requested if our decision involves:

      Health claims that have been denied, modified, or delayed by us because a Covered Health
       Service or treatment was not considered Medically Necessary;

      Health claims that have been denied for urgent or emergency services that a provider
       recommended was Medically Necessary;

      Health claims that have been denied as being Experimental, Investigational or Unproven Services.
 The results of an external review requested for Experimental, Investigational or Unproven Services can
 be rendered in seven days if you suffer from a terminal illness and your Physician requests an expedited
 review.
 6 Easy Steps to Independent Medical Review:
 1. Notify the California Department of Insurance to request an independent medical review and fill out an
 application.
 2. Agree and provide written consent to participate in independent medical review.
 3. The California Department of Insurance determines if the request is eligible for independent medical
 review.



 COC.ACA15.CER.I.11.CA                                54

                                                                                        Exhibit 1, Page 100
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 101 of 482 Page ID
                                   #:219


 4. The independent medical review organization will have 30 days to review once all information is
 gathered--unless the request involves an imminent and serious threat to health, which can be expedited
 and a decision rendered in 3 days.
 5. The independent medical review organization will send the decision to the Covered Person,
 UnitedHealthcare Insurance Company, and the California Insurance Commissioner.
 6. The California Insurance Commissioner will adopt the recommendation of the independent medical
 review organization and promptly notify the Covered Person and us. The decision is binding on
 UnitedHealthcare Insurance Company.
 Reviewing Coverage Denials: If we deny treatment as not a Covered Health Service, or if the California
 Department of Insurance finds that the issue does not involve a disputed health care service, the
 California Department of Insurance will review our decision for correctness.
 Contact us at the telephone number shown on your ID card for more information on the independent
 external review program.
 Contact the California Department of Insurance:
 You may contact the California Department of Insurance for information on the independent external
 review program by calling:

      1-800-927 HELP (1-800-927-4357) if the Covered Person resides in the State of California.

      213-897-8921 if the Covered Person resides outside of the State of California.
 You may also write the California Department of Insurance at:
       California Department of Insurance
       Claims Services Bureau, 11th Floor
       300 South Spring Street
       Los Angeles, CA 90013




 COC.ACA15.CER.I.11.CA                              55

                                                                                    Exhibit 1, Page 101
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 102 of 482 Page ID
                                   #:220




                    Section 7: Coordination of Benefits
 Benefits When You Have Coverage under More than One Plan
 This section describes how Benefits under the Policy will be coordinated with those of any other plan that
 provides benefits to you. The language in this section is based on California regulations.


 When Coordination of Benefits Applies
 This coordination of benefits (COB) provision applies when a person has health care coverage under
 more than one Plan. Plan is defined below.
 The order of benefit determination rules below govern the order in which each Plan will pay a claim for
 benefits. The Plan that pays first is called the Primary Plan. The Primary Plan must pay benefits in
 accordance with its policy terms without regard to the possibility that another Plan may cover some
 expenses. The Plan that pays after the Primary Plan is the Secondary Plan. The Secondary Plan may
 reduce the benefits it pays so that payments from all Plans do not exceed 100% of the total Allowable
 Expense.


 Definitions
 For purposes of this section, terms are defined as follows:
 A.    A Plan is any of the following that provides benefits or services for medical, pharmacy or dental
       care or treatment. If separate contracts are used to provide coordinated coverage for members of a
       group, the separate contracts are considered parts of the same plan and there is no COB among
       those separate contracts.
       1.     Plan includes: group, blanket, franchise and non-group insurance contracts, health
              maintenance organization (HMO) contracts, closed panel plans or other forms of group or
              group-type coverage (whether insured or uninsured); medical care components of long-term
              care contracts, such as skilled nursing care; medical benefits under group or individual
              automobile contracts; and Medicare or any other federal governmental plan, as permitted by
              law.
       2.     Plan does not include: hospital indemnity coverage insurance or other fixed indemnity
              coverage; accident only coverage; specified disease or specified accident coverage; limited
              benefit health coverage, as defined by state law; school accident type coverage; benefits for
              non-medical components of long-term care policies; medical benefits under group or
              individual automobile contracts; Medicare supplement policies; Medicaid policies; or
              coverage under other federal governmental plans, unless permitted by law.
       Each contract for coverage under 1. or 2. above is a separate Plan. If a Plan has two parts and
       COB rules apply only to one of the two, each of the parts is treated as a separate Plan.
       The term "Plan" shall be construed separately with respect to each policy, contract, or other
       arrangement for benefits or services and separately with respect to that portion of any such policy,
       contract, or other arrangement which reserves the right to take the benefits or services of other
       Plans into consideration in determining its benefits and that portion which does not.
 B.    This Plan means, in a COB provision, the part of the contract providing the health care benefits to
       which the COB provision applies and which may be reduced because of the benefits of other plans.
       Any other part of the contract providing health care benefits is separate from This Plan. A contract
       may apply one COB provision to certain benefits, such as dental benefits, coordinating only with
       similar benefits, and may apply another COB provision to coordinate other benefits.


 COC.ACA15.CER.I.11.CA                               56

                                                                                      Exhibit 1, Page 102
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 103 of 482 Page ID
                                   #:221


 C.    The order of benefit determination rules determine whether This Plan is a Primary Plan or
       Secondary Plan when the person has health care coverage under more than one Plan. When This
       Plan is primary, it determines payment for its benefits first before those of any other Plan without
       considering any other Plan's benefits. When This Plan is secondary, it determines its benefits after
       those of another Plan and may reduce the benefits it pays so that all Plan benefits do not exceed
       100% of the total Allowable Expense.
 D.    Allowable Expense is a health care expense, including deductibles, coinsurance and copayments,
       that is covered at least in part by any Plan covering the person. When a Plan provides benefits in
       the form of services, the reasonable cash value of each service will be considered an Allowable
       Expense and a benefit paid. An expense that is not covered by any Plan covering the person is not
       an Allowable Expense. In addition, any expense that a provider by law or in accordance with a
       contractual agreement is prohibited from charging a Covered Person is not an Allowable Expense.
       The following are examples of expenses or services that are not Allowable Expenses:
       1.    The difference between the cost of a semi-private hospital room and a private room is not an
             Allowable Expense unless one of the Plans provides coverage for private hospital room
             expenses.
       2.    If a person is covered by two or more Plans that compute their benefit payments on the
             basis of usual and customary fees or relative value schedule reimbursement methodology or
             other similar reimbursement methodology, any amount in excess of the highest
             reimbursement amount for a specific benefit is not an Allowable Expense.
       3.    If a person is covered by two or more Plans that provide benefits or services on the basis of
             negotiated fees, an amount in excess of the highest of the negotiated fees is not an
             Allowable Expense.
       4.    If a person is covered by one Plan that calculates its benefits or services on the basis of
             usual and customary fees or relative value schedule reimbursement methodology or other
             similar reimbursement methodology and another Plan that provides its benefits or services
             on the basis of negotiated fees, the Primary Plan's payment arrangement shall be the
             Allowable Expense for all Plans. However, if the provider has contracted with the Secondary
             Plan to provide the benefit or service for a specific negotiated fee or payment amount that is
             different than the Primary Plan's payment arrangement and if the provider's contract permits,
             the negotiated fee or payment shall be the Allowable Expense used by the Secondary Plan
             to determine its benefits.
       5.    The amount of any benefit reduction by the Primary Plan because a Covered Person has
             failed to comply with the Plan provisions is not an Allowable Expense. Examples of these
             types of plan provisions include second surgical opinions, precertification of admissions and
             preferred provider arrangements.
 E.    Closed Panel Plan is a Plan that provides health care benefits to Covered Persons primarily in the
       form of services through a panel of providers that have contracted with or are employed by the
       Plan, and that excludes benefits for services provided by other providers, except in cases of
       emergency or referral by a panel member.
 F.    Custodial Parent is the parent awarded custody by a court decree or, in the absence of a court
       decree, is the parent with whom the child resides more than one half of the calendar year excluding
       any temporary visitation.


 Order of Benefit Determination Rules
 When a person is covered by two or more Plans, the rules for determining the order of benefit payments
 are as follows:



 COC.ACA15.CER.I.11.CA                              57

                                                                                      Exhibit 1, Page 103
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 104 of 482 Page ID
                                   #:222


 A.   The Primary Plan pays or provides its benefits according to its terms of coverage and without
      regard to the benefits under any other Plan.
 B.   Except as provided in the next paragraph, a Plan that does not contain a coordination of benefits
      provision that is consistent with this provision is always primary unless the provisions of both Plans
      state that the complying plan is primary.
      Coverage that is obtained by virtue of membership in a group that is designed to supplement a part
      of a basic package of benefits and provides that this supplementary coverage shall be in excess of
      any other parts of the Plan provided by the contract holder. Examples of these types of situations
      are major medical coverages that are superimposed over base plan hospital and surgical benefits
      and insurance type coverages that are written in connection with a Closed Panel Plan to provide
      out-of-network benefits.
 C.   A Plan may consider the benefits paid or provided by another Plan in determining its benefits only
      when it is secondary to that other Plan.
 D.   Each Plan determines its order of benefits using the first of the following rules that apply:
      1.    Non-Dependent or Dependent. The Plan that covers the person other than as a dependent,
            for example as an employee, member, policyholder, subscriber or retiree is the Primary Plan
            and the Plan that covers the person as a dependent is the Secondary Plan. However, if the
            person is a Medicare beneficiary and, as a result of federal law, Medicare is secondary to
            the Plan covering the person as a dependent; and primary to the Plan covering the person
            as other than a dependent (e.g. a retired employee); then the order of benefits between the
            two Plans is reversed so that the Plan covering the person as an employee, member,
            policyholder, subscriber or retiree is the Secondary Plan and the other Plan is the Primary
            Plan.
      2.    Dependent Child Covered Under More Than One Coverage Plan. Unless there is a court
            decree stating otherwise, plans covering a dependent child shall determine the order of
            benefits as follows:
            a)     For a dependent child whose parents are married or are living together, whether or
                   not they have ever been married:
                   (1)    The Plan of the parent whose birthday falls earlier in the calendar year is the
                          Primary Plan; or
                   (2)    If both parents have the same birthday, the Plan that covered the parent
                          longest is the Primary Plan.
            b)     For a dependent child whose parents are divorced or separated or are not living
                   together, whether or not they have ever been married:
                   (1)    If a court decree states that one of the parents is responsible for the dependent
                          child's health care expenses or health care coverage and the Plan of that
                          parent has actual knowledge of those terms, that Plan is primary. If the parent
                          with responsibility has no health care coverage for the dependent child's health
                          care expenses, but that parent's spouse does, that parent's spouse's plan is the
                          Primary Plan. This shall not apply with respect to any plan year during which
                          benefits are paid or provided before the entity has actual knowledge of the
                          court decree provision.
                   (2)    If a court decree states that both parents are responsible for the dependent
                          child's health care expenses or health care coverage, the provisions of
                          subparagraph a) above shall determine the order of benefits.
                   (3)    If a court decree states that the parents have joint custody without specifying
                          that one parent has responsibility for the health care expenses or health care


 COC.ACA15.CER.I.11.CA                               58

                                                                                       Exhibit 1, Page 104
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 105 of 482 Page ID
                                   #:223


                         coverage of the dependent child, the provisions of subparagraph a) above shall
                         determine the order of benefits.
                   (4)   If there is no court decree allocating responsibility for the child's health care
                         expenses or health care coverage, the order of benefits for the child are as
                         follows:
                         (a)    The Plan covering the Custodial Parent.
                         (b)    The Plan covering the Custodial Parent's spouse.
                         (c)    The Plan covering the non-Custodial Parent.
                         (d)    The Plan covering the non-Custodial Parent's spouse.
            c)     For a dependent child covered under more than one plan of individuals who are not
                   the parents of the child, the order of benefits shall be determined, as applicable, under
                   subparagraph a) or b) above as if those individuals were parents of the child.
      3.    Active Employee or Retired or Laid-off Employee. The Plan that covers a person as an
            active employee, that is, an employee who is neither laid off nor retired is the Primary Plan.
            The same would hold true if a person is a dependent of an active employee and that same
            person is a dependent of a retired or laid-off employee. If the other Plan does not have this
            rule, and, as a result, the Plans do not agree on the order of benefits, this rule is ignored.
            This rule does not apply if the rule labeled D.1. can determine the order of benefits.
      4.    COBRA or State Continuation Coverage. If a person whose coverage is provided pursuant
            to COBRA or under a right of continuation provided by state or other federal law is covered
            under another Plan, the Plan covering the person as an employee, member, subscriber or
            retiree or covering the person as a dependent of an employee, member, subscriber or retiree
            is the Primary Plan, and the COBRA or state or other federal continuation coverage is the
            Secondary Plan. If the other Plan does not have this rule, and as a result, the Plans do not
            agree on the order of benefits, this rule is ignored. This rule does not apply if the rule labeled
            D.1. can determine the order of benefits.
      5.    Longer or Shorter Length of Coverage. The Plan that covered the person as an employee,
            member, policyholder, subscriber or retiree longer is the Primary Plan and the Plan that
            covered the person the shorter period of time is the Secondary Plan.
      6.    If the preceding rules do not determine the order of benefits, the Allowable Expenses shall
            be shared equally between the Plans meeting the definition of Plan. In addition, This Plan
            will not pay more than it would have paid had it been the Primary Plan.


 Effect on the Benefits of This Plan
 A.   When This Plan is secondary, it may reduce its benefits so that the total benefits paid or provided
      by all Plans are not more than the total Allowable Expenses. In determining the amount to be paid
      for any claim, the Secondary Plan will calculate the benefits it would have paid in the absence of
      other health care coverage and apply that calculated amount to any Allowable Expense under its
      Plan that is unpaid by the Primary Plan. The Secondary Plan may then reduce its payment by the
      amount so that, when combined with the amount paid by the Primary Plan, the total benefits paid or
      provided by all Plans for the claim do not exceed the total Allowable Expense for that claim. In
      addition, the Secondary Plan shall credit to its plan deductible any amounts it would have credited
      to its deductible in the absence of other health care coverage.
 B.   If a Covered Person is enrolled in two or more Closed Panel Plans and if, for any reason, including
      the provision of service by a non-panel provider, benefits are not payable by one Closed Panel
      Plan, COB shall not apply between that Plan and other Closed Panel Plans.



 COC.ACA15.CER.I.11.CA                              59

                                                                                       Exhibit 1, Page 105
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 106 of 482 Page ID
                                   #:224


 C.    This Coverage Plan reduces its benefits as described below for Covered Persons who are eligible
       for Medicare when Medicare would be the Primary Coverage Plan.
       Medicare benefits are determined as if the full amount that would have been payable under
       Medicare was actually paid under Medicare, even if:
             The person is entitled but not enrolled in Medicare. Medicare benefits are determined as if
              the person were covered under Medicare Parts A and B.
             The person is enrolled in a Medicare Advantage (Medicare Part C) plan and receives non-
              covered services because the person did not follow all rules of that plan. Medicare benefits
              are determined as if the services were covered under Medicare Parts A and B.
             The person receives services from a provider who has elected to opt-out of Medicare.
              Medicare benefits are determined as if the services were covered under Medicare Parts A
              and B and the provider had agreed to limit charges to the amount of charges allowed under
              Medicare rules.
             The services are provided in any facility that is not eligible for Medicare reimbursements,
              including a Veterans Administration facility, facility of the Uniformed Services, or other facility
              of the federal government. Medicare benefits are determined as if the services were
              provided by a facility that is eligible for reimbursement under Medicare.
             The person is enrolled under a plan with a Medicare Medical Savings Account. Medicare
              benefits are determined as if the person were covered under Medicare Parts A and B.
       Important: If you are eligible for Medicare on a primary basis (Medicare pays before Benefits
       under this Coverage Plan), you should enroll for and maintain coverage under both Medicare Part
       A and Part B. If you don't enroll and maintain that coverage, and if we are secondary to Medicare,
       we will pay Benefits under this Coverage Plan as if you were covered under both Medicare Part A
       and Part B. As a result, your out-of-pocket costs will be higher.
       If you have not enrolled in Medicare, Benefits will be determined as if you timely enrolled in
       Medicare and obtained services from a Medicare participating provider if either of the following
       applies:
             You are eligible for, but not enrolled in, Medicare and this Coverage Plan is secondary to
              Medicare.
             You have enrolled in Medicare but choose to obtain services from a doctor that opts-out of
              the Medicare program.
       When calculating this Coverage Plan's Benefits in these situations for administrative convenience,
       we may treat the provider's billed charges, rather than the Medicare approved amount or Medicare
       limiting charge, as the Allowable Expense for both this Coverage Plan and Medicare.


 Right to Receive and Release Needed Information
 Certain facts about health care coverage and services are needed to apply these COB rules and to
 determine benefits payable under This Plan and other Plans. We may get the facts we need from, or give
 them to, other organizations or persons for the purpose of applying these rules and determining benefits
 payable under This Plan and other Plans covering the person claiming benefits.
 We need not tell, or get the consent of, any person to do this. Each person claiming benefits under This
 Plan must give us any facts we need to apply those rules and determine benefits payable. If you do not
 provide us the information we need to apply these rules and determine the Benefits payable, your claim
 for Benefits will be denied.




 COC.ACA15.CER.I.11.CA                                 60

                                                                                          Exhibit 1, Page 106
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 107 of 482 Page ID
                                   #:225



 Payments Made
 A payment made under another Plan may include an amount that should have been paid under This
 Plan. If it does, we may pay that amount to the organization that made the payment. That amount will
 then be treated as though it were a benefit paid under This Plan. We will not have to pay that amount
 again. The term "payment made" includes providing benefits in the form of services, in which case
 "payment made" means reasonable cash value of the benefits provided in the form of services.


 Right of Recovery
 If the amount of the payments we made is more than we should have paid under this COB provision, we
 may recover the excess from one or more of the persons we have paid or for whom we have paid; or any
 other person or organization that may be responsible for the benefits or services provided for you. The
 "amount of the payments made" includes the reasonable cash value of any benefits provided in the form
 of services.


 When Medicare is Secondary
 If you have other health insurance which is primary to Medicare, then Benefits payable under This Plan
 will be based on Medicare's reduced benefits. In no event will the combined benefits paid under these
 coverages exceed the total Medicare Eligible Expense for the service or item.




 COC.ACA15.CER.I.11.CA                              61

                                                                                     Exhibit 1, Page 107
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 108 of 482 Page ID
                                   #:226




                    Section 8: General Legal Provisions
 Your Relationship with Us
 In order to make choices about your health care coverage and treatment, we believe that it is important
 for you to understand how we interact with your Enrolling Group's Benefit plan and how it may affect you.
 We help finance or administer the Enrolling Group's Benefit plan in which you are enrolled. We offer
 health care coverage to Eligible Persons with a physical handicap under the same terms and conditions
 as are offered to Eligible Persons without a physical handicap. We do not provide medical services or
 make treatment decisions. This means:

      We communicate to you decisions about whether the Enrolling Group's Benefit plan will cover or
       pay for the health care that you may receive. The plan pays for Covered Health Services, which are
       more fully described in this Certificate.

      The plan may not pay for all treatments you or your Physician may believe are necessary. Your
       right to Benefits is limited to the Covered Health Services described in Section 1: Covered Health
       Services. If you choose to receive a service that has been determined not to be a Medically
       Necessary Covered Health Service under the Policy, you will be responsible for paying all charges
       and no Benefits will be paid.
 We may use individually identifiable information about you to identify for you (and you alone) procedures,
 products or services that you may find valuable. We will use individually identifiable information about you
 as permitted or required by law, including in our operations and in our research. We will use de-identified
 data for commercial purposes including research.
 Please refer to our Notice of Privacy Practices for details.


 Our Relationship with Providers and Enrolling Groups
 The relationships between us and Network providers and Enrolling Groups are solely contractual
 relationships between independent contractors. Network providers and Enrolling Groups are not our
 agents or employees. Neither we nor any of our employees are agents or employees of Network
 providers or the Enrolling Groups.
 We do not provide health care services or supplies, nor do we practice medicine. Instead, we arrange for
 health care providers to participate in a Network and we pay Benefits. Network providers are independent
 practitioners who run their own offices and facilities. Our credentialing process confirms public information
 about the providers' licenses and other credentials, but does not assure the quality of the services
 provided. They are not our employees nor do we have any other relationship with Network providers such
 as principal-agent or joint venture. We are not liable for any act or omission of any provider.
 We are not considered to be an employer for any purpose with respect to the administration or provision
 of benefits under the Enrolling Group's Benefit plan. We are not responsible for fulfilling any duties or
 obligations of an employer with respect to the Enrolling Group's Benefit plan.
 The Enrolling Group is solely responsible for all of the following:

      Enrollment and classification changes (including classification changes resulting in your enrollment
       or the termination of your coverage).

      The timely payment of the Policy Charge to us.

      Notifying you of the termination of the Policy.
 When the Enrolling Group purchases the Policy to provide coverage under a benefit plan governed by the
 Employee Retirement Income Security Act ("ERISA"), 29 U.S.C. §1001 et seq., we are not the plan

 COC.ACA15.CER.I.11.CA                                   62

                                                                                        Exhibit 1, Page 108
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 109 of 482 Page ID
                                   #:227


 administrator or named fiduciary of the benefit plan, as those terms are used in ERISA. If you have
 questions about your welfare benefit plan, you should contact the Enrolling Group. If you have any
 questions about this statement or about your rights under ERISA, contact the nearest area office of the
 Employee Benefits Security Administration, U. S. Department of Labor.


 Your Relationship with Providers and Enrolling Groups
 The relationship between you and any provider is that of provider and patient.

      You are responsible for choosing your own provider.

      You are responsible for paying, directly to your provider, any amount that is a member
       responsibility, including Copayments, Coinsurance, any deductible and any amount that exceeds
       Eligible Expenses.

      You are responsible for paying, directly to your provider, the cost of any non-Covered Health
       Service.

      You must decide if any provider treating you is right for you. This includes Network providers you
       choose and providers to whom you have been referred.

      You must decide with your provider what care you should receive.

      Your provider is solely responsible for the quality of the services provided to you.
 The relationship between you and the Enrolling Group is that of employer and employee, Dependent or
 other classification as defined in the Policy.


 Notice
 When we provide written notice regarding administration of the Policy to an authorized representative of
 the Enrolling Group, that notice is deemed notice to all affected Subscribers and their Enrolled
 Dependents. The Enrolling Group is responsible for giving notice to you.


 Statements by Enrolling Group or Subscriber
 All statements made by the Enrolling Group or by a Subscriber shall, in the absence of fraud, be deemed
 representations and not warranties. We will not use any statement made by the Enrolling Group to void
 the Policy, including fraud or an intentional misrepresentation of a material fact, after twenty-four (24)
 months from the date of issuance of the Policy.


 Incentives to Providers
 We pay Network providers through various types of contractual arrangements, some of which may
 include financial incentives to promote the delivery of health care in a cost efficient and effective manner.
 These financial incentives are not intended to affect your access to health care.
 Examples of financial incentives for Network providers are:

      Bonuses for performance based on factors that may include quality, member satisfaction and/or
       cost-effectiveness.

      Capitation - a group of Network providers receives a monthly payment from us for each Covered
       Person who selects a Network provider within the group to perform or coordinate certain health
       services. The Network providers receive this monthly payment regardless of whether the cost of
       providing or arranging to provide the Covered Person's health care is less than or more than the
       payment.


 COC.ACA15.CER.I.11.CA                                63

                                                                                        Exhibit 1, Page 109
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 110 of 482 Page ID
                                   #:228


 We use various payment methods to pay specific Network providers. From time to time, the payment
 method may change. If you have questions about whether your Network provider's contract with us
 includes any financial incentives, we encourage you to discuss those questions with your provider. You
 may also contact us at the telephone number on your ID card. We can advise whether your Network
 provider is paid by any financial incentive, including those listed above; however, the specific terms of the
 contract, including rates of payment, are confidential and cannot be disclosed.


 Incentives to You
 Sometimes we may offer coupons or other incentives to encourage you to participate in various wellness
 programs or certain disease management programs. The decision about whether or not to participate is
 yours alone but we recommend that you discuss participating in such programs with your Physician.
 These incentives are not Benefits and do not alter or affect your Benefits. Contact us if you have any
 questions.


 Rebates and Other Payments
 We may receive rebates for certain drugs that are administered to you in your home or in a Physician's
 office, or at a Hospital or Alternate Facility. This includes rebates for those drugs that are administered to
 you before you meet any applicable deductible. We do not pass these rebates on to you, nor are they
 applied to any deductible or taken into account in determining your Copayments or Coinsurance.


 Administration of Benefits
 We will do the following:

      Pay Benefits according to the Policy.

      Pay Benefits according to this Policy and subject to the other terms, conditions, limitations and
       exclusions set out in this Certificate, the Schedule of Benefits and any Riders and/or Amendments.

      Make factual determinations related to the Policy and its Benefits.
 Other persons or entities may provide services in regard to the administration of the Policy.
 In certain circumstances, for purposes of overall cost savings or efficiency, we have the authority to offer
 Benefits for services that would otherwise not be Covered Health Services. The fact that we do so in any
 particular case shall not in any way be deemed to require us to do so in other similar cases.


 Administrative Services
 We may arrange for various persons or entities to provide administrative services in regard to the Policy,
 such as claims processing. The identity of the service providers and the nature of the services they
 provide may be changed from time to time. We are not required to give you prior notice of any such
 change, nor are we required to obtain your approval. You must cooperate with those persons or entities in
 the performance of their responsibilities.


 Amendments to the Policy
 To the extent permitted by law, we reserve the right to change, modify, withdraw or add Benefits or
 terminate the Policy.
 Any provision of the Policy which, on its effective date, is in conflict with the requirements of state or
 federal statutes or regulations (of the jurisdiction in which the Policy is delivered) is hereby amended to
 conform to the minimum requirements of such statutes and regulations.


 COC.ACA15.CER.I.11.CA                                 64

                                                                                         Exhibit 1, Page 110
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 111 of 482 Page ID
                                   #:229


 No other change may be made to the Policy unless it is made by an Amendment or Rider which has been
 signed by one of our officers. All of the following conditions apply:

      Amendments to the Policy are effective 31 days after we send written notice to the Enrolling Group.

      Riders are effective on the date we specify.

      No agent has the authority to change the Policy or to waive any of its provisions.

      No one has authority to make any oral changes or amendments to the Policy.


 Information and Records
 We may use your individually identifiable health information to administer the Policy and pay claims, to
 identify procedures, products, or services that you may find valuable, and as otherwise permitted or
 required by law. We may request additional information from you to decide your claim for Benefits. We will
 keep this information confidential. We may also use your de-identified data for commercial purposes,
 including research, as permitted by law. More detail about how we may use or disclose your information is
 found in our Notice of Privacy Practices.
 By accepting Benefits under the Policy, you authorize and direct any person or institution that has
 provided services to you to furnish us with all information or copies of records relating to the services
 provided to you. We have the right to request this information at any reasonable time. This applies to all
 Covered Persons, including Enrolled Dependents whether or not they have signed the Subscriber's
 enrollment form. We agree that such information and records will be considered confidential.
 We have the right to release any and all records concerning health care services which are necessary to
 implement and administer the terms of the Policy, for appropriate medical review or quality assessment,
 or as we are required to do by law or regulation. During and after the term of the Policy, we and our
 related entities may use and transfer the information gathered under the Policy in a de-identified format
 for commercial purposes, including research and analytic purposes. Please refer to our Notice of Privacy
 Practices.
 For complete listings of your medical records or billing statements we recommend that you contact your
 health care provider. Providers may charge you reasonable fees to cover their costs for providing records
 or completing requested forms.
 If you request medical forms or records from us, we also may charge you reasonable fees to cover costs
 for completing the forms or providing the records.
 In some cases, as permitted by law, we will designate other persons or entities to request records or
 information from or related to you, and to release those records as necessary. Our designees have the
 same rights to this information as we have.


 Examination of Covered Persons
 In the event of a question or dispute regarding your right to Benefits, we may require that a Network
 Physician of our choice examine you at our expense.
 Physical Examinations and Autopsy: We, at our own expense, shall have the right and opportunity to
 examine the Covered Person when and as often as it may reasonably require during the pendency of a
 claim hereunder and to make an autopsy in case of death where it is not forbidden by law.


 Workers' Compensation not Affected
 Benefits provided under the Policy do not substitute for and do not affect any requirements for coverage
 by workers' compensation insurance.


 COC.ACA15.CER.I.11.CA                                65

                                                                                       Exhibit 1, Page 111
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 112 of 482 Page ID
                                   #:230



 Medicare Eligibility
 Benefits under the Policy are not intended to supplement any coverage provided by Medicare.
 Nevertheless, in some circumstances Covered Persons who are eligible for or enrolled in Medicare may
 also be enrolled under the Policy.
 If you are eligible for or enrolled in Medicare, please read the following information carefully.
 If you are eligible for Medicare on a primary basis (Medicare pays before Benefits under the Policy), you
 should enroll in and maintain coverage under both Medicare Part A and Part B. If you don't enroll and
 maintain that coverage, and if we are the secondary payer as described in Section 7: Coordination of
 Benefits, we will pay Benefits under the Policy as if you were covered under both Medicare Part A and
 Part B. As a result, you will be responsible for the costs that Medicare would have paid and you will incur
 a larger out-of-pocket cost.
 If you are enrolled in a Medicare Advantage (Medicare Part C) plan on a primary basis (Medicare pays
 before Benefits under the Policy), you should follow all rules of that plan that require you to seek services
 from that plan's participating providers. When we are the secondary payer, we will pay any Benefits
 available to you under the Policy as if you had followed all rules of the Medicare Advantage plan. You will
 be responsible for any additional costs or reduced Benefits that result from your failure to follow these
 rules, and you will incur a larger out-of-pocket cost.


 Reimbursement - Right to Recovery
 In consideration of the coverage provided by this Certificate of Coverage, we shall have an independent
 right to be reimbursed by you for the reasonable value of any services and Benefits we provide to you, if
 you make a recovery from any or all of the following listed below:

      Third parties, including any person alleged to have caused you to suffer injuries or damages.

      Your employer.

      Any person or entity who is or may be obligated to provide benefits or payments to you, including
       benefits or payments for underinsured or uninsured motorist protection, no-fault or traditional auto
       insurance, medical payment coverage (auto, homeowners or otherwise), workers' compensation
       coverage, other insurance carriers or third party administrators.

      Any person or entity who is liable for payment to you on any equitable or legal liability theory.

      These third parties and persons or entities are collectively referred to as "Third Parties".
 You agree as follows:

      That you will cooperate with us in protecting our right to reimbursement, including, but not limited
       to:
             providing any relevant information requested by us,
             signing and/or delivering such documents as we or our agents reasonably request to secure
              the reimbursement claim,
             responding to requests for information about any accident or injuries, and
             making court appearances, we will not require you to travel more than 60 miles from home
              for a court appearance without reimbursing your reasonable expenses.

      That regardless of whether you have been fully compensated or made whole, we may collect from
       you the proceeds of any full or partial recovery that you or your legal representative obtain, whether
       in the form of a settlement (either before or after any determination of liability) or judgment, with



 COC.ACA15.CER.I.11.CA                                 66

                                                                                          Exhibit 1, Page 112
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 113 of 482 Page ID
                                   #:231


       such proceeds available for collection to include any and all amounts earmarked as non-economic
       damage settlement or judgment.

      That benefits paid by us may also be considered to be benefits advanced. Benefits are considered
       benefits advanced where it is either now known or later known that some other party may be the
       primary payor. Benefits advanced will be expected to be repaid through either coordination and/or
       reimbursement.

      You agree to advise us, in writing, within a reasonable time of your claim against the third party and
       to take such action, provide such information and assistance, and execute such documents as we
       may reasonably require to facilitate enforcement of the claim. We may have a right to a lien, to the
       extent of benefits advanced, upon any recovery that you receive from the third party, the third
       party's insurer, or the third party's guarantor. Recovery may be by settlement, judgment or
       otherwise.

      That the provisions of this section will apply to your survival claim, estate, and/or the personal
       representative of your estate.

      The provisions of this section apply to the parents, guardian, or other representative of a
       Dependent child who incurs a sickness or injury caused by a third party. If a parent or guardian
       may bring a claim for damages arising out of a minor's sickness or injury, the terms of this
       subrogation and reimbursement clause shall apply to that claim.


 Refund of Overpayments
 If we pay Benefits for expenses incurred on account of a Covered Person, that Covered Person, or any
 other person or organization that was paid, must make a refund to us if any of the following apply:

      All or some of the expenses were not paid by the Covered Person or did not legally have to be paid
       by the Covered Person.

      All or some of the payment we made exceeded the Benefits under the Policy.

      All or some of the payment was made in error.
 The refund equals the amount we paid in excess of the amount we should have paid under the Policy. If
 the refund is due from another person or organization, the Covered Person agrees to help us get the
 refund when requested.
 If the Covered Person, or any other person or organization that was paid, does not promptly refund the
 full amount, we may reduce the amount of any future Benefits for the Covered Person that are payable
 under the Policy. The reductions will equal the amount of the required refund. We may have other rights
 in addition to the right to reduce future benefits.


 Change of Beneficiary
 The right to change of beneficiary is reserved to the insured and the consent of the beneficiary or
 beneficiaries shall not be requisite to surrender or assignment of this Policy or to change of beneficiary or
 beneficiaries, or to any other changes in this Policy. Please refer to Section 3: When Coverage Begins for
 information on who is eligible for coverage under the Policy.


 Non-Discrimination in Contract Availability or Terms
 No admitted insurer, licensed to issue disability insurance, shall fail or refuse to accept an application for
 that insurance, to issue that insurance to an applicant therefore, or issue or cancel that insurance, under
 conditions less favorable to the Eligible Person than in other comparable cases, except for reasons



 COC.ACA15.CER.I.11.CA                                 67

                                                                                          Exhibit 1, Page 113
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 114 of 482 Page ID
                                   #:232


 applicable alike to persons of every race, color, religion, sex, gender, gender identity, gender expression,
 national origin, ancestry or sexual orientation.


 Legal Actions
 No action at law or in equity shall be brought to recover on this Policy prior to the expiration of 60 days
 after written proof of loss has been furnished in accordance with the requirements of this Policy. No such
 action shall be brought after the expiration of three years after the time written proof is required to be
 furnished.


 Entire Policy
 The Policy issued to the Enrolling Group, including this Certificate, the Schedule of Benefits, the Enrolling
 Group's application and any Riders and/or Amendments, constitutes the entire Policy between the
 parties, and any statement made by the Enrolling Group shall, in absence of fraud, be deemed a
 representation and not a warranty. No statement made by any Eligible Person whose eligibility has been
 accepted by us shall avoid the insurance or reduce the Benefits under this Policy or be used in defense to
 a claim hereunder.




 COC.ACA15.CER.I.11.CA                                68

                                                                                       Exhibit 1, Page 114
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 115 of 482 Page ID
                                   #:233




                               Section 9: Defined Terms
 Adverse Benefit Determination - Any of the following: a denial, reduction, or termination of, or a failure
 to provide or make payment (in whole or in part) for, a Benefit, including any such denial, reduction,
 termination, or failure to provide or make payment that is based on a determination of a participant's or
 beneficiary's eligibility to participate in a plan, and including, with respect to group health plans, a denial,
 reduction, or termination of, or a failure to provide or make payment (in whole or in part) for, a Benefit
 resulting from the application of any utilization review, as well as a failure to cover an item or service for
 which benefits are otherwise provided because it is determined to be an Experimental or Investigational
 Service or not Medically Necessary or appropriate. An adverse benefit determination also includes any
 rescission of coverage (whether or not, in connection with the rescission, there is an adverse effect on
 any particular Benefit at that time).
 Alternate Facility - a health care facility that is not a Hospital and that provides one or more of the
 following services on an outpatient basis, as permitted by law:

       Surgical services.

       Emergency Health Services.

       Rehabilitative, laboratory, diagnostic or therapeutic services.
 An Alternate Facility may also provide Mental Health Services or Substance Use Disorder Services on an
 outpatient or inpatient basis.
 Amendment - any attached written description of additional or alternative provisions to the Policy.
 Amendments are effective only when signed by us. Amendments are subject to all conditions, limitations
 and exclusions of the Policy, except for those that are specifically amended.
 Annual Deductible - for Benefit plans that have an Annual Deductible, this is the amount of Eligible
 Expenses you must pay for Covered Health Services per year before we will begin paying for Benefits.
 The amount that is applied to the Annual Deductible is calculated on the basis of Eligible Expenses. The
 Annual Deductible does not include any amount that exceeds Eligible Expenses. Refer to the Schedule of
 Benefits to determine whether or not your Benefit plan is subject to payment of an Annual Deductible and
 for details about how the Annual Deductible applies.
 Autism Spectrum Disorder - a condition marked by enduring problems communicating and interacting
 with others, along with restricted and repetitive behavior, interests or activities.
 Behavioral Health Treatment - professional services and treatment programs, including applied
 behavior analysis and evidence-based behavior intervention programs, that develop or restore, to the
 maximum extent practicable, the functioning of a Covered Person with pervasive developmental disorder
 or Autism Spectrum Disorders, and that meet all of the following criteria:

       The treatment is prescribed by a Physician and surgeon licensed pursuant to Chapter 5
        (commencing with Section 2000) of, or is developed by a psychologist licensed pursuant to
        Chapter 6.6 (commencing with Section 2900) of, Division 2 of the California Business and
        Professions Code.

       The treatment is provided under a treatment plan prescribed by a qualified autism service provider
        and is administered by one of the following:
              A qualified autism service provider.
              A qualified autism service professional supervised and employed by the qualified autism
               service provider.
              A qualified autism service paraprofessional supervised and employed by a qualified autism
               service provider.

 COC.ACA15.CER.I.11.CA                                  69

                                                                                           Exhibit 1, Page 115
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 116 of 482 Page ID
                                   #:234


      The treatment plan has measurable goals over a specific timeline that is developed and approved
       by the qualified autism service provider for the specific Covered Person being treated. The
       treatment plan shall be reviewed no less than once every six months by the qualified autism
       service provider and modified whenever appropriate, and shall be consistent with Section 4686.2 of
       the California Welfare and Institutions Code pursuant to which the qualified autism service provider
       does all of the following:
             Describes the Covered Person's behavioral health impairments to be treated.
             Designs an intervention plan that includes the service type, number of hours, and parent
              participation needed to achieve the plan's goal and objectives, and the frequency at which
              the Covered Person's progress is evaluated and reported.
             Provides intervention plans that utilize evidence-based practices, with demonstrated clinical
              efficacy in treating pervasive developmental disorder or Autism Spectrum Disorders.
             Discontinues intensive behavioral intervention services when the treatment goals and
              objectives are achieved or no longer appropriate.

      The treatment plan is not used for purposes of providing or for the reimbursement of respite, day
       care, or educational services and is not used to reimburse a parent for participating in the treatment
       program. The treatment plan shall be made available to us upon request.
 In applying the above definition, "qualified autism service provider," qualified autism service professional,"
 and "qualified autism service paraprofessional" shall have the following meanings:

      "Qualified autism service provider" means either of the following:
             A person, entity, or group that is certified by a national entity, such as the Behavior Analyst
              Certification Board, that is accredited by the National Commission for Certifying Agencies,
              and who designs, supervises, or provides treatment for pervasive developmental disorder or
              Autism Spectrum Disorders, provided the services are within the experience and
              competence of the person, entity, or group that is nationally certified.
             A person licensed as a Physician and surgeon, physical therapist, occupational therapist,
              psychologist, marriage and family therapist, educational psychologist, clinical social worker,
              professional clinical counselor, speech-language pathologist, or audiologist pursuant to
              Division 2 (commencing with Section 500) of the California Business and Professions Code,
              who designs, supervises, or provides treatment for pervasive developmental disorder or
              Autism Spectrum Disorders, provided the services are within the experience and
              competence of the licensee.

      "Qualified autism service professional" means an individual who meets all of the following criteria:
             Provides Behavioral Health Treatment.
             Is employed and supervised by a qualified autism service provider.
             Provides treatment pursuant to a treatment plan developed and approved by the qualified
              autism service provider.
             Is a behavioral service provider approved as a vendor by a California regional center to
              provide services as an associate behavior analyst, behavior analyst, behavior management
              assistant, behavior management consultant, or behavior management program as defined in
              Section 54342 of Title 17 of the California Code of Regulations.
             Has training and experience in providing services for pervasive developmental disorder or
              Autism Spectrum Disorders pursuant to Division 4.5 (commencing with Section 4500) of the
              California Welfare and Institutions Code or Title 14 (commencing with Section 95000) of the
              California Government Code.


 COC.ACA15.CER.I.11.CA                                70

                                                                                        Exhibit 1, Page 116
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 117 of 482 Page ID
                                   #:235


      "Qualified autism service paraprofessional" means an unlicensed and uncertified individual who
       meets all of the following criteria:
             Is employed and supervised by a qualified autism service provider.
             Provides treatment and implements services pursuant to a treatment plan developed and
              approved by the qualified autism service provider.
             Meets the criteria set forth in the regulations adopted pursuant to Section 4686.3 of the
              California Welfare and Institutions Code.
             Has adequate education, training, and experience, as certified by a qualified autism service
              provider.
 Benefits - your right to payment for Covered Health Services that are available under the Policy. Your
 right to Benefits is subject to the terms, conditions, limitations and exclusions of the Policy, including this
 Certificate, the Schedule of Benefits and any attached Riders and/or Amendments.
 Chronic and Seriously Debilitating - diseases or conditions that require ongoing treatment to maintain
 remission or prevent deterioration and cause significant long-term morbidity.
 Coinsurance - the charge, stated as a percentage of Eligible Expenses, that you are required to pay for
 certain Covered Health Services.
 Copayment - the charge, stated as a set dollar amount, that you are required to pay for certain Covered
 Health Services.
 Please note that for Covered Health Services, you are responsible for paying the lesser of the following:

      The applicable Copayment.

      The Eligible Expense.
 Cosmetic Procedures - procedures or services that are performed to alter or reshape normal structures
 of the body in order to improve the Covered Person's appearance.
 Covered Health Service(s) - those health services, including services, supplies, or Pharmaceutical
 Products, which are all of the following:

      Medically Necessary.

      Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.
 Covered Person - either the Subscriber or an Enrolled Dependent, but this term applies only while the
 person is enrolled under the Policy. References to "you" and "your" throughout this Certificate are
 references to a Covered Person.
 Custodial Care - services that are any of the following:

      Non-health-related services, such as assistance in activities of daily living (examples include
       feeding, dressing, bathing, transferring and ambulating).

      Health-related services that are provided for the primary purpose of meeting the personal needs of
       the patient or maintaining a level of function (even if the specific services are considered to be
       skilled services), as opposed to improving that function to an extent that might allow for a more
       independent existence.

      Services that do not require continued administration by trained medical personnel in order to be
       delivered safely and effectively.




 COC.ACA15.CER.I.11.CA                                  71

                                                                                          Exhibit 1, Page 117
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 118 of 482 Page ID
                                   #:236


 Dependent - the Subscriber's legal spouse or a child of the Subscriber or the Subscriber's spouse. All
 references to the spouse of a Subscriber shall include a Domestic Partner, except for the purpose of
 coordinating Benefits with Medicare. The term child includes any of the following:

      A natural child.

      A stepchild.

      An adopted child.

      A child placed for adoption.

      Any child for whom the Subscriber has assumed a parent-child relationship, in lieu of a parent-child
       relationship described above, as indicated by intentional assumption of parental status, or
       assumption of parental duties by the Subscriber, as certified by the Subscriber at the time of
       enrollment of the child, and annually thereafter up to the age of 26 unless the child is disabled. The
       term child does not include foster children.
 The definition of Dependent is subject to the following conditions and limitations:

      A Dependent includes any child listed above under 26 years of age.

      A Dependent includes a dependent child age 26 or older who is or becomes disabled and
       dependent upon the Subscriber.
 Enrollment may not be denied based on any of the following facts:

      The child does not reside with the Subscriber.

      The child is born out of wedlock.

      The child is not claimed as a dependent on the Subscriber's federal or state income tax.

      The child lives outside the service area.
 The Subscriber must reimburse us for any Benefits that we pay for a child at a time when the child did not
 satisfy these conditions.
 A Dependent also includes a child for whom health care coverage is required through a Qualified Medical
 Child Support Order or other court or administrative order. The Enrolling Group is responsible for
 determining if an order meets the criteria of a Qualified Medical Child Support Order.
 If the Subscriber is required by a court or administrative order to provide health coverage for the
 Subscriber's child, the child will be able to be enrolled regardless of any enrollment season restriction. We
 will enroll the child upon application for enrollment by the custodial parent, the non-custodial parent, the
 Medi-Cal program, or the local child support agency.
 We will not cancel or revoke enrollment of the child, or eliminate coverage, unless one of the following
 happens:

      The Enrolling Group receives satisfactory written evidence that the order requiring coverage is no
       longer in effect.

      The Enrolling Group receives confirmation that the child is enrolled in other comparable coverage
       that will take effect not later than the effective date of disenrollment under this Policy.

      The Enrolling Group has eliminated dependent health coverage for all its Subscribers.

      The Subscriber is no longer eligible for coverage.
 We will notify both parents and any other person having custody of a child in writing at any time that
 health insurance for the child is terminated.

 COC.ACA15.CER.I.11.CA                                72

                                                                                       Exhibit 1, Page 118
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 119 of 482 Page ID
                                   #:237


 When a child is enrolled in a plan of the non-custodial parent or a parent sharing custody or temporary
 control of the child, we will:

      Provide the custodial parent with any information necessary to obtain Benefits and services for the
       child under this Policy.

      Allow the custodial parent or the health care provider with the custodial parent's approval, to submit
       claims for Benefits, without the approval of the non-custodial parent.
 Make claim payments directly to the person or entity who submitted the claim, that is, the custodial
 parent, the health care provider, or the Medi-Cal program.
 Designated Facility - a facility that has entered into an agreement with us, or with an organization
 contracting on our behalf, to render Covered Health Services for the treatment of specified diseases or
 conditions. A Designated Facility may or may not be located within your geographic area. The fact that a
 Hospital is a Network Hospital does not mean that it is a Designated Facility.
 Designated Network Benefits - for Benefit plans that have a Designated Network Benefit level, this is
 the description of how Benefits are paid for Covered Health Services provided by a Physician or other
 provider that we have identified as Designated Network providers. Refer to the Schedule of Benefits to
 determine whether or not your Benefit plan offers Designated Network Benefits and for details about how
 Designated Network Benefits apply.
 Designated Physician - a Physician that we've identified through our designation programs as a
 Designated provider. A Designated Physician may or may not be located within your geographic area.
 The fact that a Physician is a Network Physician does not mean that he or she is a Designated Physician.
 Domestic Partner - a person who has filed a declaration of domestic partnership with the California
 Secretary of State or a person who meets the eligibility requirements, as defined by the Enrolling Group,
 and the following:

      Is eighteen (18) years of age or older. An exception is provided to Eligible Persons and/or
       Dependents less than 18 years of age who have, in accordance with California law, obtained:
             Written consent from the underage person's parents or legal guardian and a court order
              granting permission to the underage person to establish a domestic partnership.
             A court order establishing a domestic partnership if the underage person does not have a
              parent or legal guardian or a parent or legal guardian capable of consenting to the domestic
              partnership.

      Is mentally competent to consent to contract.

      Is unmarried or not a member of another domestic partnership.

      Is not related by blood to the Subscriber to a degree of closeness that would prohibit marriage in
       the state of residence.
 Durable Medical Equipment - medical equipment that is all of the following:

      Can withstand repeated use.

      Is not disposable.

      Is used to serve a medical purpose with respect to treatment of a health condition or its symptoms.

      Is generally not useful to a person in the absence of a health condition or its symptoms.

      Is appropriate for use, and is primarily used, within the home.

      Is not implantable within the body.


 COC.ACA15.CER.I.11.CA                                 73

                                                                                       Exhibit 1, Page 119
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 120 of 482 Page ID
                                   #:238


 Eligible Expenses - for Covered Health Services, incurred while the Policy is in effect, Eligible Expenses
 are determined as stated below and as detailed in the Schedule of Benefits.
 Eligible Expenses are determined in accordance with our reimbursement policy guidelines. We develop
 our reimbursement policy guidelines following evaluation and validation of all provider billings in
 accordance with one or more of the following methodologies:

      As indicated in the most recent edition of the Current Procedural Terminology (CPT), a publication
       of the American Medical Association, and/or the Centers for Medicare and Medicaid Services
       (CMS).

      As reported by generally recognized professionals or publications.

      As used for Medicare.

      As determined by medical staff and outside medical consultants pursuant to other appropriate
       source or determination that we accept.
 Eligible Person - an employee of the Enrolling Group or other person whose connection with the
 Enrolling Group meets the eligibility requirements specified in both the application and the Policy. An
 Eligible Person must reside within the United States.
 Emergency - a serious medical condition or symptom resulting from a health condition or Mental Illness
 which is both of the following:

      Arises suddenly.

      In the judgment of a reasonable person, requires immediate care and treatment, generally received
       within 24 hours of onset, to avoid jeopardy to life or health.
 Emergency Health Services - health care services and supplies necessary for the treatment of an
 Emergency.
 Enrolled Dependent - a Dependent who is properly enrolled under the Policy.
 Enrolling Group - the employer, or other defined or otherwise legally established group, to whom the
 Policy is issued.
 Experimental or Investigational Service(s) - medical, surgical, diagnostic, psychiatric, mental health,
 substance-related and addictive disorders or other health care services, technologies, supplies,
 treatments, procedures, drug therapies, medications or devices that, at the time a determination is made
 regarding coverage in a particular case, are any of the following:

      Not approved by the U.S. Food and Drug Administration (FDA) to be lawfully marketed for the
       proposed use and not identified in the American Hospital Formulary Service or the United States
       Pharmacopoeia Dispensing Information as appropriate for the proposed use.

      Subject to review and approval by any institutional review board for the proposed use. (Devices
       which are FDA approved under the Humanitarian Use Device exemption are not considered to be
       Experimental or Investigational.)

      The subject of an ongoing clinical trial that meets the definition of a Phase I, II or III clinical trial set
       forth in the FDA regulations, regardless of whether the trial is actually subject to FDA oversight.
 Exceptions:

      Clinical trials for which Benefits are available as described under Clinical Trials in Section 1:
       Covered Health Services.

      If you are not a participant in a qualifying clinical trial, as described under Clinical Trials in Section
       1: Covered Health Services, and have a health condition that is likely to cause death within one


 COC.ACA15.CER.I.11.CA                                   74

                                                                                             Exhibit 1, Page 120
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 121 of 482 Page ID
                                   #:239


       year of the request for treatment we may consider an otherwise Experimental or Investigational
       Service to be a Covered Health Service for that health condition. Prior to such a consideration, we
       must first establish that there is sufficient evidence to conclude that, albeit unproven, the service
       has significant potential as an effective treatment for that health condition.

      Benefits are available for an FDA-approved drug prescribed for a use that is different from the use
       for which the FDA approved it, when needed for treatment of a chronic and seriously debilitating or
       life-threatening condition. The drug must appear on the formulary list, if applicable. The drug must
       be recognized for treatment of the condition for which the drug is being prescribed by any of the
       following: (1) the American Hospital Formulary Service's Drug Information; (2) one of the following
       compendia, if recognized by the federal Centers for Medicare and Medicaid Services as part of an
       anticancer chemotherapeutic regimen: Elsevier Gold Standard's Clinical Pharmacology, National
       Comprehensive Cancer Network Drug and Biologics Compendium, or Thomson Micromedex
       DrugDex; or (3) it is recommended by two clinical studies or review articles in major peer reviewed
       professional journals. However, there is no coverage for any drug that the FDA or a major peer
       reviewed medical journal has determined to be contraindicated for the specific treatment for which
       the drug has been prescribed. Benefits will also include Medically Necessary Covered Health
       Services associated with the administration of a drug subject to the conditions of this Policy.
 Genetic Testing - examination of blood or other tissue for chromosomal and DNA abnormalities and
 alterations, or other expressions of gene abnormalities that may indicate an increased risk for developing
 a specific disease or disorder.
 Home Health Agency - a program or organization authorized by law to provide health care services in
 the home.
 Hospital - an institution that is operated as required by law and that meets both of the following:

      It is primarily engaged in providing health services, on an inpatient basis, for the acute care and
       treatment of injured or sick individuals. Care is provided through medical, diagnostic and surgical
       facilities, by or under the supervision of a staff of Physicians.

      It has 24-hour nursing services.
 A Hospital is not primarily a place for rest, Custodial Care or care of the aged and is not a nursing home,
 convalescent home or similar institution.
 Initial Enrollment Period - the initial period of time during which Eligible Persons may enroll themselves
 and their Dependents under the Policy.
 Inpatient Rehabilitation Facility - a long term acute rehabilitation center, a Hospital (or a special unit of
 a Hospital designated as an Inpatient Rehabilitation Facility) that provides rehabilitation health services
 (including physical therapy, occupational therapy and/or speech therapy) on an inpatient basis, as
 authorized by law.
 Inpatient Stay - an uninterrupted confinement that follows formal admission to a Hospital, Skilled Nursing
 Facility or Inpatient Rehabilitation Facility.
 Intensive Outpatient Treatment - a structured outpatient mental health or substance-related and
 addictive disorders treatment program that may be free-standing or Hospital-based and provides services
 for at least three hours per day, two or more days per week.
 Intermittent Care - skilled nursing care that is provided or needed either:

      Fewer than seven days each week.

      Fewer than eight hours each day for periods of 21 days or less.
 Exceptions may be made in exceptional circumstances when the need for additional care is finite and
 predictable.


 COC.ACA15.CER.I.11.CA                                75

                                                                                         Exhibit 1, Page 121
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 122 of 482 Page ID
                                   #:240


 Life-Threatening - means either or both of the following:

      Diseases or conditions where the likelihood of death is high unless the course of the disease is
       interrupted.

      Diseases or conditions with potentially fatal outcomes, where the end point of clinical intervention is
       survival.
 Manipulative Treatment - the therapeutic application of chiropractic and/or osteopathic manipulative
 treatment with or without ancillary physiologic treatment and/or rehabilitative methods rendered to
 restore/improve motion, reduce pain and improve function in the management of an identifiable
 neuromusculoskeletal condition.
 Medically Necessary - health care services provided for the purpose of preventing, evaluating,
 diagnosing or treating a health condition, Mental Illness, substance-related and addictive disorders,
 condition, disease or its symptoms, that are all of the following.

      In accordance with Generally Accepted Standards of Medical Practice.

      Clinically appropriate, in terms of type, frequency, extent, site and duration, and considered
       effective for your health condition, Mental Illness, substance-related and addictive disorders,
       disease or its symptoms.

      Not mainly for your convenience or that of your doctor or other health care provider.

      Not more costly than an alternative drug, service(s) or supply that is at least as likely to produce
       equivalent therapeutic or diagnostic results as to the diagnosis or treatment of your health
       condition, disease or symptoms.
 Generally Accepted Standards of Medical Practice are standards that are based on credible scientific
 evidence published in peer-reviewed medical literature generally recognized by the relevant medical
 community, relying primarily on controlled clinical trials, or, if not available, observational studies from
 more than one institution that suggest a causal relationship between the service or treatment and health
 outcomes.
 If no credible scientific evidence is available, then standards that are based on Physician specialty society
 recommendations or professional standards of care may be considered. We reserve the right to consult
 expert opinion in determining whether health care services are Medically Necessary.
 We develop and maintain clinical policies that describe the Generally Accepted Standards of Medical
 Practice scientific evidence, prevailing medical standards and clinical guidelines supporting our
 determinations regarding specific services. These clinical policies (as developed by us and revised from
 time to time), are available to Covered Persons on www.myuhc.com or by calling Customer Care at the
 telephone number on your ID card, and to Physicians and other health care professionals on
 UnitedHealthcareOnline.
 Medicare - Parts A, B, C and D of the insurance program established by Title XVIII, United States Social
 Security Act, as amended by 42 U.S.C. Sections 1394, et seq. and as later amended.
 Mental Health Services - Covered Health Services for the diagnosis and treatment of Mental Illnesses.
 Mental Health/Substance Use Disorder Designee - the organization or individual, designated by us,
 that provides or arranges Mental Health Services and Substance Use Disorder Services for which
 Benefits are available under the Policy.
 Mental Illness - Mental Illness is defined as those mental health or psychiatric diagnostic categories that
 are listed in the current Diagnostic and Statistical Manual of the American Psychiatric Association, unless
 those services are specifically excluded in Section 2: Exclusions and Limitations.




 COC.ACA15.CER.I.11.CA                                76

                                                                                        Exhibit 1, Page 122
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 123 of 482 Page ID
                                   #:241


 Network - when used to describe a provider of health care services, this means a provider that has a
 participation agreement in effect (either directly or indirectly) with us or with our affiliate to participate in
 our Network; however, this does not include those providers who have agreed to discount their charges
 for Covered Health Services. Our affiliates are those entities affiliated with us through common ownership
 or control with us or with our ultimate corporate parent, including direct and indirect subsidiaries.
 A provider may enter into an agreement to provide only certain Covered Health Services, but not all
 Covered Health Services, or to be a Network provider for only some of our products. In this case, the
 provider will be a Network provider for the Covered Health Services and products included in the
 participation agreement, and a non-Network provider for other Covered Health Services and products.
 The participation status of providers will change from time to time.
 Network Benefits - for Benefit plans that have a Network Benefit level, this is the description of how
 Benefits are paid for Covered Health Services provided by Network providers. Refer to the Schedule of
 Benefits to determine whether or not your Benefit plan offers Network Benefits and for details about how
 Network Benefits apply.
 Non-Network Benefits - for Benefit plans that have a Non-Network Benefit level, this is the description of
 how Benefits are paid for Covered Health Services provided by non-Network providers. Refer to the
 Schedule of Benefits to determine whether or not your Benefit plan offers Non-Network Benefits and for
 details about how Non-Network Benefits apply.
 Open Enrollment Period - a period of time that follows the Initial Enrollment Period during which Eligible
 Persons may enroll themselves and Dependents under the Policy. The Enrolling Group determines the
 period of time that is the Open Enrollment Period.
 Out-of-Pocket Maximum - the maximum amount that you will pay per year which includes the Annual
 Deductible, Copayments, or Coinsurance (as applicable). The Out-of-Pocket Maximum excludes
 Premiums, balance billing amounts for non-Network providers and the Covered Person's spending for
 non-covered services. Refer to the Schedule of Benefits to determine whether or not your Benefit plan is
 subject to an Out-of-Pocket Maximum and for details about how the Out-of-Pocket Maximum applies.
 Partial Hospitalization/Day Treatment - a structured ambulatory program that may be a free-standing or
 Hospital-based program and that provides services for at least 20 hours per week.
 Pharmaceutical Product(s) - U.S. Food and Drug Administration (FDA)-approved prescription
 pharmaceutical products administered in connection with a Covered Health Service by a Physician or
 other health care provider within the scope of the provider's license, and not otherwise excluded under
 the Policy.
 Pharmaceutical Product List - a list that categorizes into tiers medications, products or devices that
 have been approved by the U.S. Food and Drug Administration (FDA). This list is subject to our periodic
 review and modification (generally quarterly, but no more than six times per calendar year). You may
 determine to which tier a particular Pharmaceutical Product has been assigned through the Internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.
 Pharmaceutical Product List Management Committee - the committee that we designate for, among
 other responsibilities, classifying Pharmaceutical Products into specific tiers.
 Physician - any Doctor of Medicine or Doctor of Osteopathy who is properly licensed and qualified by
 law.
 Please Note: Any acupuncturist, audiologist, certified respiratory care practitioner, chiropractor, clinical
 social worker, dentist, dietitian, dispensing optician, marriage, family and child counselor, mental health
 clinical nurse specialist, nurse midwife, nurse practitioner, obstetrician/gynecologist, occupational
 therapist, optometrist, pharmacist, physical therapist, podiatrist, psychologist, psychiatric-mental health
 nurse, respiratory care practitioner, speech-language pathologist or other provider who acts within the
 scope of his or her license will be considered on the same basis as a Physician. The fact that we describe



 COC.ACA15.CER.I.11.CA                                  77

                                                                                           Exhibit 1, Page 123
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 124 of 482 Page ID
                                   #:242


 a provider as a Physician does not mean that Benefits for services from that provider are available to you
 under the Policy.
 Policy - the entire agreement issued to the Enrolling Group that includes all of the following:

      The Group Policy.

      This Certificate.

      The Schedule of Benefits.

      The Enrolling Group's application.

      Riders.

      Amendments.
 These documents make up the entire agreement that is issued to the Enrolling Group.
 Policy Charge - the sum of the Premiums for all Subscribers and Enrolled Dependents enrolled under
 the Policy.
 Pregnancy - includes all of the following:

      Prenatal care.

      Postnatal care.

      Childbirth.

      Any complications associated with Pregnancy.
 Premium - the periodic fee required for each Subscriber and each Enrolled Dependent, in accordance
 with the terms of the Policy.
 Primary Physician - a Physician who has a majority of his or her practice in general pediatrics, internal
 medicine, obstetrics/gynecology, family practice or general medicine.
 Private Duty Nursing - nursing care that is provided to a patient on a one-to-one basis by licensed
 nurses in an inpatient or home setting when any of the following are true:

      No skilled services are identified.

      Skilled nursing resources are available in the facility.

      The skilled care can be provided by a Home Health Agency on a per visit basis for a specific
       purpose.

      The service is provided to a Covered Person by an independent nurse who is hired directly by the
       Covered Person or his/her family. This includes nursing services provided on an inpatient or home-
       care basis, whether the service is skilled or non-skilled independent nursing.
 Residential Treatment Facility - a facility which provides a program of effective Mental Health Services
 or Substance Use Disorder Services treatment and which meets all of the following requirements:

      It is established and operated in accordance with applicable state law for residential treatment
       programs.

      It provides a program of treatment under the active participation and direction of a Physician and
       approved by the Mental Health/Substance Use Disorder Designee.




 COC.ACA15.CER.I.11.CA                                 78

                                                                                        Exhibit 1, Page 124
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 125 of 482 Page ID
                                   #:243


      It has or maintains a written, specific and detailed treatment program requiring full-time residence
       and full-time participation by the patient.

      It provides at least the following basic services in a 24-hour per day, structured milieu:
             Room and board.
             Evaluation and diagnosis.
             Counseling.
             Referral and orientation to specialized community resources.
 A Residential Treatment Facility that qualifies as a Hospital is considered a Hospital.
 Rider - any attached written description of additional Covered Health Services not described in this
 Certificate. Covered Health Services provided by a Rider may be subject to payment of additional
 Premiums. (Note that Benefits for Outpatient Prescription Drugs while presented in Rider format, are not
 subject to payment of additional Premiums and are included in the overall Premium for Benefits under the
 Policy. Riders are effective only when signed by us and are subject to all conditions, limitations and
 exclusions of the Policy except for those that are specifically amended in the Rider.
 Semi-private Room - a room with two or more beds. When an Inpatient Stay in a Semi-private Room is a
 Covered Health Service, the difference in cost between a Semi-private Room and a private room is a
 Benefit only when a private room is necessary in terms of generally accepted medical practice, or when a
 Semi-private Room is not available.
 Serious Emotional Disturbances - when a Enrolled Dependent child who has one or more mental
 disorders as identified in the most recent edition of the Diagnostic and Statistical Manual of Mental
 Disorders, other than a primary substance use disorder or developmental disorder, which results in
 behavior inappropriate to the child's age according to expected developmental norms. As a result of the
 disorder, one or more of the following is true:

      The child is at risk of removal from home or has been ill for more than six months.

      The child displays psychotic features, risk of suicide or risk of violence.

      The child meets special education eligibility requirements under state law.
 Service Area - the State of California or any other geographical area within the state designated in the
 Policy within which Network provider services are rendered to Covered Persons for Covered Health
 Services.
 Severe Mental Illness - any of the following diagnosed Severe Mental Illnesses: schizophrenia or
 schizoaffective disorder, bipolar disorder (manic-depressive illness); major depressive disorders; panic
 disorder; obsessive-compulsive disorder; pervasive developmental disorder or Autism Spectrum
 Disorders; anorexia nervosa; and bulimia nervosa.
 Skilled Nursing Facility - a Hospital or nursing facility that is licensed and operated as required by law.
 Specialist Physician - a Physician who has a majority of his or her practice in areas other than general
 pediatrics, internal medicine, obstetrics/gynecology, family practice or general medicine.
 Subscriber - an Eligible Person who is properly enrolled under the Policy. The Subscriber is the person
 (who is not a Dependent) on whose behalf the Policy is issued to the Enrolling Group.
 Substance Use Disorder Services - Covered Health Services for the diagnosis and treatment of
 alcoholism and substance-related and addictive disorders that are listed in the current Diagnostic and
 Statistical Manual of the American Psychiatric Association, unless those services are specifically
 excluded.



 COC.ACA15.CER.I.11.CA                                79

                                                                                           Exhibit 1, Page 125
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 126 of 482 Page ID
                                   #:244


 Telehealth - means the mode of delivering Covered Health Services and public health via information
 and communication technologies to facilitate the diagnosis, consultation, treatment, education, care
 management, and self-management of a patient's health care while the patient is at the originating site
 and the licensed health care provider is at a distant site. Telehealth facilitates patient self-management
 and caregiver support for patients and includes synchronous interactions and asynchronous store and
 forward transfers.
 In applying the above definition, "asynchronous store and forward," "distant site," "originating site," and
 "synchronous interaction" shall have the following meanings:

      "Asynchronous store and forward" means the transmission of a patient's medical information from
       an originating site to the licensed health care provider at a distant site without the presence of the
       patient.

      "Distant site" means a site where a licensed health care provider who provides Covered Health
       Services is located while providing these services via a telecommunications system.

      "Originating site" means a site where a patient is located at the time Covered Health Services are
       provided via a telecommunications system or where the asynchronous store and forward service
       originates.

      "Synchronous interaction" means a real-time interaction between a patient and a licensed health
       care provider located at a distant site.
 Total Disability or Totally Disabled - A disability that renders one unable to perform with reasonable
 continuity the substantial and material acts necessary to pursue his usual occupation in the usual or
 customary way or to engage with reasonable continuity in another occupation in which he could
 reasonably be expected to perform satisfactorily in light of his age, education, training, experience, station
 in life, physical and mental capacity.
 Transitional Care - Mental Health Services and Substance Use Disorder Services that are provided
 through transitional living facilities, group homes and supervised apartments that provide 24-hour
 supervision that are either:

      Sober living arrangements such as drug-free housing or alcohol/drug halfway houses. These are
       transitional, supervised living arrangements that provide stable and safe housing, an alcohol/drug-
       free environment and support for recovery. A sober living arrangement may be utilized as an
       adjunct to ambulatory treatment when treatment doesn't offer the intensity and structure needed to
       assist the Covered Person with recovery.

      Supervised living arrangements which are residences such as transitional living facilities, group
       homes and supervised apartments that provide members with stable and safe housing and the
       opportunity to learn how to manage their activities of daily living. Supervised living arrangements
       may be utilized as an adjunct to treatment when treatment doesn't offer the intensity and structure
       needed to assist the Covered Person with recovery.
 Unproven Service(s) - services, including medications, that are not effective for treatment of the medical
 condition and/or not to have a beneficial effect on health outcomes due to insufficient and inadequate
 clinical evidence from well-conducted randomized controlled trials or cohort studies in the prevailing
 published peer-reviewed medical literature.

      Well-conducted randomized controlled trials. (Two or more treatments are compared to each other,
       and the patient is not allowed to choose which treatment is received.)

      Well-conducted cohort studies from more than one institution. (Patients who receive study
       treatment are compared to a group of patients who receive standard therapy. The comparison
       group must be nearly identical to the study treatment group.)




 COC.ACA15.CER.I.11.CA                                80

                                                                                         Exhibit 1, Page 126
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 127 of 482 Page ID
                                   #:245


 We have a process by which we compile and review clinical evidence with respect to certain health
 services. From time to time, we issue medical and drug policies that describe the clinical evidence
 available with respect to specific health care services. These medical and drug policies are subject to
 change without prior notice. You can view these policies at www.myuhc.com.
 Please note:

      If you have a Life-Threatening health condition, we may consider an otherwise Unproven Service to
       be a Covered Health Service for that health condition. Prior to such a consideration, we must first
       establish that there is sufficient evidence to conclude that, albeit unproven, the service has
       significant potential as an effective treatment for that health condition.

      We may consider an otherwise Unproven Service to be a Covered Health Service for a Covered
       Person with a health condition that is not Life-Threatening. For that to occur, all of the following
       conditions must be met:
               If the service is one that requires review by the U.S. Food and Drug Administration (FDA), it
                must be FDA-approved.
               It must be performed by a Physician and in a facility with demonstrated experience and
                expertise.
               The Covered Person must consent to the procedure acknowledging that we do not believe
                that sufficient clinical evidence has been published in peer-reviewed medical literature to
                conclude that the service is safe and/or effective.
               At least two studies from more than one institution must be available in published peer-
                reviewed medical literature that would allow us to conclude that the service is promising but
                unproven.
               The service must be available from a Network Physician and/or a Network facility.
 Urgent Care Center - a facility that provides Covered Health Services that are required to prevent
 serious deterioration of your health, and that are required as a result of an unforeseen health condition or
 the onset of acute or severe symptoms.
 Urgent Request - Any claim for medical care or treatment with respect to which the application of the
 time periods for making non-urgent care determinations:

      Could seriously jeopardize the life or health of the Covered Person or the ability of the Covered
       person to regain maximum function, or

      In the opinion of a Physician with knowledge of the Covered Person's medical condition, would
       subject the claimant to serve pain that cannot be adequately managed without the care or
       treatment that is the subject of the claim for medical care or treatment.
 In determining whether a claim for medical care or treatment involves urgent care, the individual acting on
 behalf of the plan will apply the judgment of a prudent layperson who possesses an average knowledge
 of health and medicine. However, if a Physician with knowledge of the Covered Person's medical
 condition determines that a claim involves urgent care, the claim for medical care or treatment will be
 treated as an urgent care claim.




 COC.ACA15.CER.I.11.CA                                 81

                                                                                        Exhibit 1, Page 127
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 128 of 482 Page ID
                                   #:246




                    Certificate of Coverage Amendment
                  UnitedHealthcare Insurance Company
 As described in this Amendment, the Policy is modified as stated below, through the following changes to
 the Certificate of Coverage (Certificate).


 Section 1: Covered Health Services is modified by replacing Rehabilitation
 Services - Outpatient Therapy and Manipulative Treatment with the following:

 Rehabilitation Services - Outpatient Therapy and Manipulative Treatment
 Short-term outpatient rehabilitation services (including habilitative services), limited to:

      Physical therapy.

      Occupational therapy.

      Manipulative Treatment.

      Speech therapy.

      Pulmonary rehabilitation therapy.

      Cardiac rehabilitation therapy.

      Post-cochlear implant aural therapy.

      Cognitive rehabilitation therapy.
 Rehabilitation services must be performed by a Physician, a licensed therapy provider, or qualified autism
 service provider. Benefits under this section include rehabilitation services provided in a Physician's office
 or on an outpatient basis at a Hospital or Alternate Facility.
 Benefits can be denied or shortened for Covered Persons who are not progressing in goal-directed
 Manipulative Treatment or if treatment goals have previously been met. Benefits under this section are
 not available for maintenance/preventive Manipulative Treatment except for habilitative services for
 Covered Persons who meet the condition described below.
 Habilitative Services
 Benefits for habilitative services will be covered under the same terms and conditions applied to
 rehabilitative services under the Policy. Habilitative services include the outpatient rehabilitation services
 listed above. Benefits are provided for habilitative services provided for Covered Persons when the
 following condition is met:

      The initial or continued treatment must not be an Unproven Service or Experimental or
       Investigational. This condition does not apply to Medically Necessary occupational therapy or
       speech therapy for a Covered Person with a diagnosis of pervasive developmental disorder or
       Autism Spectrum Disorder.
 For purposes of this Benefit, "habilitative services" means health care services that help a person keep,
 learn or improve skills and functioning for daily living. Examples include therapy for a child who is not
 walking or talking at the expected age. These services may include physical and occupational therapy,
 speech-language pathology and other services for people with disabilities in a variety of inpatient and/or
 outpatient settings.


 COC.AMD16.I.11.CA                                       1

                                                                                           Exhibit 1, Page 128
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 129 of 482 Page ID
                                   #:247


 Benefits for Durable Medical Equipment and prosthetic devices, when used as a component of habilitative
 services, are described under Durable Medical Equipment and Prosthetic Devices.


 Section 1: Covered Health Services is modified by replacing Preventive Care
 Services with the following:

 Preventive Care Services
 Preventive care services provided on an outpatient basis at a Physician's office, an Alternate Facility or a
 Hospital encompass medical services that have been demonstrated by clinical evidence to be safe and
 effective in either the early detection of disease or in the prevention of disease, have been proven to have
 a beneficial effect on health outcomes and include the following as required under applicable law:

      Evidence-based items or services that have in effect a rating of "A" or "B" in the current
       recommendations of the United States Preventive Services Task Force, including cancer screening
       tests and counseling and interventions to prevent tobacco use and tobacco-related disease in
       adults and pregnant women counseling and interventions. Screening tests for heredity breast and
       ovarian cancer are covered as a preventive care service when they are an "A" or "B"
       recommendation of the United States Preventive Services Task Force.

      Immunizations that have in effect a recommendation from the Advisory Committee on
       Immunization Practices of the Centers for Disease Control and Prevention, including FDA
       approved AIDS vaccine if recommended by the United States Public Health Services.

      With respect to infants, children and adolescents, evidence-informed preventive care and
       screenings provided for in the comprehensive guidelines supported by the Health Resources and
       Services Administration, including screening for blood lead levels, Phenylketonuria (PKU) testing,
       periodic health evaluations, and laboratory services in connection with periodic health evaluations.
       Benefits are also provided for wellness examinations (well-baby, well-child) in accordance with the
       American Academy of Pediatrics and American Academy of Family Physicians age and frequency
       guidelines and include:
             Screening newborns for hearing problems, thyroid disease, sickle cell anemia, and standard
              metabolic screening panel for inherited enzyme deficiency diseases.
             For children: Counseling for fluoride for prevention of dental cavities; screening for major
              depressive disorders; vision; lead; tuberculosis; developmental disorders/Autism Spectrum
              Disorders; counseling for obesity.
       Benefits for preventive care for children will be consistent with both of the following:
             The Recommendations for Preventive Pediatric Health Care, as adopted by the American
              Academy of Pediatrics.
             The most current version of the Recommended Childhood Immunization Schedule/United
              States, jointly adopted by the American Academy of Pediatrics, the Advisory Committee on
              Immunization Practices, and the American Academy of Family Physicians, unless
              determined otherwise by the State Department of Health Services.
             The Uniform Screening Panel recommended by the U.S. Department of Health and Human
              Services Secretary's Discretionary Advisory Committee on Heritable Disorders in Newborns
              and Children.

      With respect to women, such additional preventive care and screenings as provided for in
       comprehensive guidelines supported by the Health Resources and Services Administration,
       including breast cancer screening, annual cervical cancer screening, osteoporosis screening, and



 COC.AMD16.I.11.CA                                     2

                                                                                         Exhibit 1, Page 129
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 130 of 482 Page ID
                                   #:248


      screening mammography. Benefits for preventive care visits include preconception and prenatal
      services.
      Covered Health Services also include voluntary family planning and all FDA-approved
      contraceptive drugs, devices, and other products for women as provided for in comprehensive
      guidelines supported by the Health Resources and Services Administration and as required by
      California law, including but not limited to the following services:
           Office visits, examinations, patient education and counseling on contraception (includes
            family planning counseling or consultations to obtain internally implanted time-release
            contraceptives or intrauterine devices).
           Contraceptive medication, insertions and injections (e.g. Norplant, Depo-Provera).
           Contraceptive device fittings, insertions and removals (e.g., IUDs, diaphragms, cervical
            caps).
           Follow-up services related to all FDA-approved contraceptive drugs, devices, and other
            products (including all FDA-approved over-the-counter drugs, devices, and other products)
            for women. Follow-up services include, but are not limited to, management of side effects,
            counseling for continued adherence, and device insertion and removal.
           Voluntary female sterilization procedures, including surgical sterilization (tubal ligation) and
            implantable sterilization (e.g. Essure).
      Benefits also include FDA-approved contraceptive drugs, devices, and products available over-the-
      counter when prescribed by a Network provider
      Benefits defined under the Health Resources and Services Administration (HRSA) requirement
      include the cost of renting one hospital grade breast pump and double breast pump kit per
      Pregnancy in conjunction with childbirth. If more than one breast pump can meet your needs,
      Benefits are available only for the most cost effective pump. Benefits for a hospital grade breast
      pump and double breast pump kit are provided taking into account the following determinations:
           Which pump is the most cost effective.
           Whether the pump should be purchased or rented.
           Duration of a rental.
           Timing of an acquisition.

     With respect to men, additional screening and diagnosis of prostate cancer, including, but not
      limited to, prostate-specific antigen testing and digital rectal examinations, when Medically
      Necessary and consistent with good professional practice.

     Human immunodeficiency virus (HIV) testing, regardless of whether the testing is related to a
      primary diagnosis.

     Routine non-pediatric eye exam services for preventive screening for conditions such as
      hypertension, diabetes, glaucoma, or macular degeneration.

     Hearing exams to determine the need for hearing correction, for all ages.




 COC.AMD16.I.11.CA                                   3

                                                                                       Exhibit 1, Page 130
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 131 of 482 Page ID
                                   #:249


 The following Benefit for Virtual Visits is added to Section 1: Covered Health
 Services:

 Virtual Visits
 Virtual visits for Covered Health Services that include the diagnosis and treatment of low acuity medical
 conditions for Covered Persons through the use of interactive audio and video telecommunication and
 transmissions, and audio-visual communication technology. Virtual visits provide communication of
 medical information in real-time between the patient and a distant Physician or health specialist, through
 use of interactive audio and video communications equipment outside of a medical facility (for example,
 from home or from work).
 Network Benefits are available only when services are delivered through a Designated Virtual Network
 Provider. You can find a Designated Virtual Network Provider by going to www.myuhc.com or by calling
 Customer Care at the telephone number on your ID card.
 Please Note: Not all medical conditions can be appropriately treated through virtual visits. The
 Designated Virtual Network Provider will identify any condition for which treatment by in-person Physician
 contact is necessary.
 Benefits under this section do not include email, fax and standard telephone calls, or for
 telehealth/telemedicine visits that occur within medical facilities (CMS defined originating facilities).
 For purposes of this Benefit, the following definition applies:
 Designated Virtual Network Provider - a provider or facility that has entered into an agreement with us,
 or with an organization contracting on our behalf, to deliver Covered Health Services via interactive audio
 and video modalities.


 Section 2: Exclusions and Limitations is modified by replacing the exclusions for
 Drugs, Mental Health and Substance Use Disorders with the following exclusions:

 Drugs
 1.    Prescription drugs products for use outside of a healthcare setting that are filled by a prescription
       order or refill (i.e. a supply of prescription drug products for home/personal use). This exclusion
       does not apply if the Policy includes an Outpatient Prescription Drug Rider.
 2.    Self-injectable medications, except those needed to treat diabetes. This exclusion does not apply
       to medications which, due to their characteristics, must typically be administered or directly
       supervised by a qualified provider or licensed/certified health professional in an outpatient setting.
 3.    Non-injectable medications given in a Physician's office. This exclusion does not apply to non-
       injectable medications that are required in an Emergency and consumed in the Physician's office.
 4.    Over-the-counter drugs and treatments. This exclusion does not apply to prescribed over-the-
       counter FDA-approved contraceptives, over-the-counter aids and/or drugs used for smoking
       cessation, or over-the-counter medications that have an A or B recommendation from the U.S.
       Preventive Services Task Force (USPSTF) when prescribed by a Network provider for which
       Benefits are available, without cost sharing, as described under Preventive Care Services in
       Section 1: Covered Health Services.
 5.    Growth hormone therapy.
 6.    New Pharmaceutical Products and/or new dosage forms until the date they are reviewed.




 COC.AMD16.I.11.CA                                      4

                                                                                          Exhibit 1, Page 131
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 132 of 482 Page ID
                                   #:250


 Mental Health
 In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
 directly below apply to services described under Mental Health Services in Section 1: Covered Health
 Services.
 1.    Services performed in connection with conditions not classified as mental disorders in the current
       edition of the Diagnostic and Statistical Manual of Mental Disorders by the American Psychiatric
       Association.
 2.    Only Mental Health Services as treatments for R and T code conditions as listed in the current
       edition of the Diagnostic and Statistical Manual of the American Psychiatric Association chapters
       entitled "Medication-Induced Movement Disorders and Other Adverse Effects of Medication" and
       "Other Conditions That May Be a Focus of Clinical Attention" are excluded.
 3.    Educational services that are focused solely on primarily building skills and capabilities in
       communication, social interaction and learning. This exclusion for behavioral services does not
       apply to conditions defined as Autism Spectrum Disorders, Severe Mental Illness or Serious
       Emotional Disturbances in Section 9: Defined Terms of the Certificate.
 4.    Tuition for or services that are school-based for children and adolescents under the Individuals with
       Disabilities Education Act.
 5.    Mental Health Services as a treatment for other conditions that may be a focus of clinical attention
       as listed in the current edition of the Diagnostic and Statistical Manual of the American Psychiatric
       Association.
 6.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
       definition in Section 9: Defined Terms. Covered Health Services are those health services,
       including services, supplies, or Pharmaceutical Products, that are all of the following:
             Medically Necessary.
             Described as a Covered Health Service in this Certificate under Section 1: Covered Health
              Services and in the Schedule of Benefits.
             Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.


 Substance Use Disorders
 In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
 directly below apply to services described under Substance Use Disorder Services in Section 1: Covered
 Health Services.
 1.    Services performed in connection with conditions not classified in the current edition of the
       Diagnostic and Statistical Manual of Mental Disorders by the American Psychiatric Association.
 2.    Educational services that are solely focused on primarily building skills and capabilities in
       communication, social interaction and learning. This exclusion for behavioral services does not
       apply to conditions defined as Autism Spectrum Disorders, Severe Mental Illness and Serious
       Emotional Disturbances in Section 9: Defined Terms of the Certificate.
 3.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
       definition in Section 9: Defined Terms. Covered Health Services are those health services,
       including services, supplies, or Pharmaceutical Products, that are all of the following:
             Medically Necessary.
             Described as a Covered Health Service in this Certificate under Section 1: Covered Health
              Services and in the Schedule of Benefits.


 COC.AMD16.I.11.CA                                      5

                                                                                          Exhibit 1, Page 132
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 133 of 482 Page ID
                                   #:251


            Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.


 The following definition of Spouse is added to the Certificate under Section 9:
 Defined Terms:
 Spouse - a person who is married to an Employee. All references to Spouse shall include a Domestic
 Partner. Please refer to the definition of Domestic Partner.




    UNITEDHEALTHCARE INSURANCE COMPANY




    Jeffrey Alter, President




 COC.AMD16.I.11.CA                                  6

                                                                                     Exhibit 1, Page 133
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 134 of 482 Page ID
                                   #:252




                          Outpatient Prescription Drug
                 UnitedHealthcare Insurance Company
                                  Schedule of Benefits
 Benefits for Prescription Drug Products
 Benefits are available for Prescription Drug Products at either a Network Pharmacy or a non-Network
 Pharmacy and are subject to Copayments and/or Coinsurance or other payments that vary depending on
 which of the tiers of the Prescription Drug List the Prescription Drug Product is listed.
 Benefits for Prescription Drug Products are available when the Prescription Drug Product meets the
 definition of a Covered Health Service or is prescribed to prevent conception.


 If a Brand-name Drug Becomes Available as a Generic
 If a Generic becomes available for a Brand-name Prescription Drug Product, the tier placement of the
 Brand-name Prescription Drug Product may change, and therefore your Copayment and/or Coinsurance
 may change. You will pay the Copayment and/or Coinsurance applicable for the tier to which the
 Prescription Drug Product is assigned.


 Supply Limits
 Benefits for Prescription Drug Products are subject to the supply limits that are stated in the "Description
 and Supply Limits" column of the Benefit Information table. For a single Copayment and/or Coinsurance,
 you may receive a Prescription Drug Product up to the stated supply limit.
 Note: Some products are subject to additional supply limits based on criteria that we have developed,
 subject to our periodic review and modification. The limit may restrict the amount dispensed per
 Prescription Order or Refill and/or the amount dispensed per month's supply, or may require that a
 minimum amount be dispensed.
 You may determine whether a Prescription Drug Product has been assigned a supply limit for dispensing
 through the Internet at www.myuhc.com or by calling Customer Care at the telephone number on your ID
 card.


 Prior Authorization Requirements
 Before certain Prescription Drug Products are dispensed to you, either your Physician, your pharmacist or
 you are required to obtain prior authorization from us or our designee. The reason for obtaining prior
 authorization from us is to determine whether the Prescription Drug Product, in accordance with our
 approved guidelines, is each of the following:

      It meets the definition of a Covered Health Service.

      It is not an Experimental or Investigational or Unproven Service.
 We may also require you to obtain prior authorization from us or our designee so we can determine
 whether the Prescription Drug Product, in accordance with our approved guidelines, was prescribed by a
 Specialist Physician.



 RDR.RXSBN.PLS.16.I.11.CA.R1                           1

                                                                                        Exhibit 1, Page 134
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 135 of 482 Page ID
                                   #:253


       Network Pharmacy Prior Authorization
       When Prescription Drug Products are dispensed at a Network Pharmacy, the prescribing provider,
       the pharmacist, or you are responsible for obtaining prior authorization from us.
       Non-Network Pharmacy Prior Authorization
       When Prescription Drug Products are dispensed at a non-Network Pharmacy, you or your
       Physician are responsible for obtaining prior authorization from us as required.
 If you do not obtain prior authorization from us before the Prescription Drug Product is dispensed, you
 may pay more for that Prescription Order or Refill. The Prescription Drug Products requiring prior
 authorization are subject to our periodic review and modification. You may determine whether a particular
 Prescription Drug Product requires prior authorization through the Internet at www.myuhc.com or by
 calling Customer Care at the telephone number on your ID card.
 If you do not obtain prior authorization from us before the Prescription Drug Product is dispensed, you
 can ask us to consider reimbursement after you receive the Prescription Drug Product. You will be
 required to pay for the Prescription Drug Product at the pharmacy. Our contracted pharmacy
 reimbursement rates (our Prescription Drug Charge) will not be available to you at a non-Network
 Pharmacy. You may seek reimbursement from us as described in the Certificate of Coverage (Certificate)
 in Section 5: How to File a Claim.
 When you submit a claim on this basis, you may pay more because you did not obtain prior authorization
 from us before the Prescription Drug Product was dispensed. The amount you are reimbursed will be
 based on the Prescription Drug Charge (for Prescription Drug Products from a Network Pharmacy) or the
 Predominant Reimbursement Rate (for Prescription Drug Products from a non-Network Pharmacy), less
 the required Copayment and/or Coinsurance, and any deductible that applies.
 Benefits may not be available for the Prescription Drug Product after we review the documentation
 provided and we determine that the Prescription Drug Product is not a Covered Health Service or it is an
 Experimental or Investigational or Unproven Service.
 We may also require prior authorization for certain programs which may have specific requirements for
 participation and/or activation of an enhanced level of Benefits associated with such programs. You may
 access information on available programs and any applicable prior authorization, participation or
 activation requirements associated with such programs through the Internet at www.myuhc.com or by
 calling Customer Care at the telephone number on your ID card.


 Step Therapy
 Certain Prescription Drug Products for which Benefits are described under this Prescription Drug Rider or
 Pharmaceutical Products for which Benefits are described in your Certificate are subject to step therapy
 requirements. This means that in order to receive Benefits for such Prescription Drug Products and/or
 Pharmaceutical Products you are required to use a different Prescription Drug Product(s) or
 Pharmaceutical Product(s) first.
 You may determine whether a particular Prescription Drug Product or Pharmaceutical Product is subject
 to step therapy requirements through the Internet at www.myuhc.com or by calling Customer Care at the
 telephone number on your ID card.


 What You Must Pay
 You are responsible for paying the applicable Copayment and/or Coinsurance described in the Benefit
 Information table.
 The amount you pay for any of the following under this Rider will not be included in calculating any Out-
 of-Pocket Maximum stated in your Certificate:


 RDR.RXSBN.PLS.16.I.11.CA.R1                          2

                                                                                      Exhibit 1, Page 135
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 136 of 482 Page ID
                                   #:254


     The difference between the Predominant Reimbursement Rate and a non-Network Pharmacy's
      Usual and Customary Charge for a Prescription Drug Product.

     Any non-covered drug product. You are responsible for paying 100% of the cost (the amount the
      pharmacy charges you) for any non-covered drug product and our contracted rates (our
      Prescription Drug Charge) will not be available to you.




 RDR.RXSBN.PLS.16.I.11.CA.R1                      3

                                                                                 Exhibit 1, Page 136
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 137 of 482 Page ID
                                   #:255




 Payment Information

 Payment Term And Description Amounts
 Copayment and Coinsurance

 Copayment                                   For Prescription Drug Products at a retail Network
                                             Pharmacy, you are responsible for paying the lower of the
 Copayment for a Prescription Drug           following:
 Product at a Network or non-Network
 Pharmacy is a specific dollar amount.            The applicable Copayment and/or Coinsurance.
 Coinsurance                                      The Network Pharmacy's Usual and Customary
                                                   Charge for the Prescription Drug Product.
 Coinsurance for a Prescription Drug
 Product at a Network Pharmacy is a          For Prescription Drug Products from a mail order Network
 percentage of the Prescription Drug         Pharmacy, you are responsible for paying the lower of the
 Charge.                                     following:
 Coinsurance for a Prescription Drug              The applicable Copayment and/or Coinsurance.
 Product at a non-Network Pharmacy is
 a percentage of the Predominant                  The Prescription Drug Charge for that Prescription
 Reimbursement Rate.                               Drug Product.

 Copayment and Coinsurance                   See the Copayments and/or Coinsurance stated in the
                                             Benefit Information table for amounts.
 Your Copayment and/or Coinsurance is
 determined by the tier to which the
 Prescription Drug List (PDL)
 Management Committee has assigned
 a Prescription Drug Product.
 We may cover multiple Prescription
 Drug Products for a single Copayment
 and/or Coinsurance if the combination
 of these multiple products provides a
 therapeutic treatment regimen that is
 supported by available clinical evidence.
 You may determine whether a
 therapeutic treatment regimen qualifies
 for a single Copayment and/or
 Coinsurance through the Internet at
 www.myuhc.com or by calling Customer
 Care at the telephone number on your
 ID card.
 Your Copayment and/or Coinsurance
 may be reduced when you participate in
 certain programs which may have
 specific requirements for participation
 and/or activation of an enhanced level
 of Benefits associated with such
 programs. You may access information
 on these programs and any applicable
 prior authorization, participation or
 activation requirements associated with
 such programs through the Internet at


 RDR.RXSBN.PLS.16.I.11.CA.R1                          4

                                                                                     Exhibit 1, Page 137
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 138 of 482 Page ID
                                   #:256



 Payment Term And Description Amounts
 www.myuhc.com or by calling Customer
 Care at the telephone number on your
 ID card.
 Special Programs: We may have
 certain programs in which you may
 receive a reduced or increased
 Copayment and/or Coinsurance based
 on your actions such as
 adherence/compliance to medication or
 treatment regimens, and/or participation
 in health management programs. You
 may access information on these
 programs through the Internet at
 www.myuhc.com or by calling Customer
 Care at the telephone number on your
 ID card.
 Copayment/Coinsurance Waiver
 Program: If you are taking certain
 Prescription Drug Products, including,
 but not limited to, Specialty Prescription
 Drug Products, and you move to certain
 lower tier Prescription Drug Products or
 Specialty Prescription Drug Products,
 we may waive your Copayment and/or
 Coinsurance for one or more
 Prescription Orders or Refills.
 NOTE: The tier status of a Prescription
 Drug Product can change periodically,
 generally quarterly but no more than six
 times per calendar year, based on the
 Prescription Drug List (PDL)
 Management Committee's periodic
 tiering decisions. When that occurs, you
 may pay more or less for a Prescription
 Drug Product, depending on its tier
 assignment. Please access
 www.myuhc.com through the Internet or
 call Customer Care at the telephone
 number on your ID card for the most up-
 to-date tier status.
 Coupons: We may not permit you to
 use certain coupons or offers from
 pharmaceutical manufacturers to reduce
 your Copayment and/or Coinsurance.
 You may access information on which
 coupons or offers are not permitted
 through the Internet at www.myuhc.com
 or by calling Customer Care at the
 telephone number on your ID card.



 RDR.RXSBN.PLS.16.I.11.CA.R1                  5

                                                             Exhibit 1, Page 138
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 139 of 482 Page ID
                                   #:257




 Benefit Information

 Description and Supply Limits               Benefit (The Amount We Pay)
 Specialty Prescription Drug Products

 The following supply limits apply.          Your Copayment and/or Coinsurance is determined by the
                                             tier to which the Prescription Drug List (PDL) Management
      As written by the provider, up to a   Committee has assigned the Specialty Prescription Drug
       consecutive 31-day supply of a        Product. All Specialty Prescription Drug Products on the
       Specialty Prescription Drug           Prescription Drug List are assigned to Tier 1, Tier 2 or Tier
       Product, unless adjusted based        3. Please access www.myuhc.com through the Internet or
       on the drug manufacturer's            call Customer Care at the telephone number on your ID
       packaging size, or based on           card to determine tier status.
       supply limits.
                                             Network Pharmacy
 When a Specialty Prescription Drug
 Product is packaged or designed to          For a Tier 1 Specialty Prescription Drug Product: 100% of
 deliver in a manner that provides more      the Prescription Drug Charge after you pay a Copayment of
 than a consecutive 31-day supply, the       $15.00 per Prescription Order or Refill. However, you will
 Copayment and/or Coinsurance that           not pay more than $250 per Prescription Order or Refill.
 applies will reflect the number of days
 dispensed.                                  For a Tier 2 Specialty Prescription Drug Product: 100% of
                                             the Prescription Drug Charge after you pay a Copayment of
 Supply limits apply to Specialty            $40.00 per Prescription Order or Refill. However, you will
 Prescription Drug Products obtained at      not pay more than $250 per Prescription Order or Refill.
 a Network Pharmacy, a non-Network
 Pharmacy, a mail order Network              For a Tier 3 Specialty Prescription Drug Product: 100% of
 Pharmacy or a Designated Pharmacy.          the Prescription Drug Charge after you pay a Copayment of
                                             $60.00 per Prescription Order or Refill. However, you will
                                             not pay more than $250 per Prescription Order or Refill.
                                             For oral chemotherapeutic agents on any Tier, the total
                                             amount of Copayments and/or Coinsurance shall not
                                             exceed $200 for an individual prescription of up to a 30-day
                                             supply
                                             Non-Network Pharmacy
                                             For a Tier 1 Specialty Prescription Drug Product: 100% of
                                             the Predominant Reimbursement Rate after you pay a
                                             Copayment of $15.00 per Prescription Order or Refill.
                                             However, you will not pay more than $250 per Prescription
                                             Order or Refill.
                                             For a Tier 2 Specialty Prescription Drug Product: 100% of
                                             the Predominant Reimbursement Rate after you pay a
                                             Copayment of $40.00 per Prescription Order or Refill.
                                             However, you will not pay more than $250 per Prescription
                                             Order or Refill.
                                             For a Tier 3 Specialty Prescription Drug Product: 100% of
                                             the Predominant Reimbursement Rate after you pay a
                                             Copayment of $60.00 per Prescription Order or Refill.
                                             However, you will not pay more than $250 per Prescription
                                             Order or Refill.



 RDR.RXSBN.PLS.16.I.11.CA.R1                          6

                                                                                       Exhibit 1, Page 139
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 140 of 482 Page ID
                                   #:258



 Description and Supply Limits               Benefit (The Amount We Pay)
                                             For oral chemotherapeutic agents on any Tier, the total
                                             amount of Copayments and/or Coinsurance shall not
                                             exceed $200 for an individual prescription of up to a 30-day
                                             supply



 Prescription Drugs from a Retail
 Network Pharmacy

 The following supply limits apply:          Your Copayment and/or Coinsurance is determined by the
                                             tier to which the Prescription Drug List (PDL) Management
      As written by the provider, up to a   Committee has assigned the Prescription Drug Product. All
       consecutive 31-day supply of a        Prescription Drug Products on the Prescription Drug List are
       Prescription Drug Product, unless     assigned to Tier 1, Tier 2 or Tier 3. Please access
       adjusted based on the drug            www.myuhc.com through the Internet or call Customer Care
       manufacturer's packaging size, or     at the telephone number on your ID card to determine tier
       based on supply limits.               status.
      A one-cycle supply of a               For a Tier 1 Prescription Drug Product: 100% of the
       contraceptive. You may obtain up      Prescription Drug Charge after you pay a Copayment of
       to three cycles at one time if you    $15.00 per Prescription Order or Refill. However, you will
       pay a Copayment and/or                not pay more than $250 per Prescription Order or Refill.
       Coinsurance for each cycle
       supplied.                             For a Tier 2 Prescription Drug Product: 100% of the
                                             Prescription Drug Charge after you pay a Copayment of
 When a Prescription Drug Product is         $40.00 per Prescription Order or Refill. However, you will
 packaged or designed to deliver in a        not pay more than $250 per Prescription Order or Refill.
 manner that provides more than a
 consecutive 31-day supply, the              For a Tier 3 Prescription Drug Product: 100% of the
 Copayment and/or Coinsurance that           Prescription Drug Charge after you pay a Copayment of
 applies will reflect the number of days     $60.00 per Prescription Order or Refill. However, you will
 dispensed.                                  not pay more than $250 per Prescription Order or Refill.
                                             For oral chemotherapeutic agents on any Tier, the total
                                             amount of Copayments and/or Coinsurance shall not
                                             exceed $200 for an individual prescription of up to a 30-day
                                             supply



 Prescription Drugs from a Retail Non-
 Network Pharmacy

 The following supply limits apply:          Your Copayment and/or Coinsurance is determined by the
                                             tier to which the Prescription Drug List (PDL) Management
      As written by the provider, up to a   Committee has assigned the Prescription Drug Product. All
       consecutive 31-day supply of a        Prescription Drug Products on the Prescription Drug List are
       Prescription Drug Product, unless     assigned to Tier 1, Tier 2 or Tier 3. Please access
       adjusted based on the drug            www.myuhc.com through the Internet or call Customer Care
       manufacturer's packaging size, or     at the telephone number on your ID card to determine tier
       based on supply limits.               status.
      A one-cycle supply of a               For a Tier 1 Prescription Drug Product: 100% of the
       contraceptive. You may obtain up      Predominant Reimbursement Rate after you pay a
       to three cycles at one time if you    Copayment of $15.00 per Prescription Order or Refill.


 RDR.RXSBN.PLS.16.I.11.CA.R1                          7

                                                                                      Exhibit 1, Page 140
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 141 of 482 Page ID
                                   #:259



 Description and Supply Limits               Benefit (The Amount We Pay)
       pay a Copayment and/or                However, you will not pay more than $250 per Prescription
       Coinsurance for each cycle            Order or Refill.
       supplied.
                                             For a Tier 2 Prescription Drug Product: 100% of the
 When a Prescription Drug Product is         Predominant Reimbursement Rate after you pay a
 packaged or designed to deliver in a        Copayment of $40.00 per Prescription Order or Refill.
 manner that provides more than a            However, you will not pay more than $250 per Prescription
 consecutive 31-day supply, the              Order or Refill.
 Copayment and/or Coinsurance that
 applies will reflect the number of days     For a Tier 3 Prescription Drug Product: 100% of the
 dispensed.                                  Predominant Reimbursement Rate after you pay a
                                             Copayment of $60.00 per Prescription Order or Refill.
                                             However, you will not pay more than $250 per Prescription
                                             Order or Refill.
                                             For oral chemotherapeutic agents on any Tier, the total
                                             amount of Copayments and/or Coinsurance shall not
                                             exceed $200 for an individual prescription of up to a 30-day
                                             supply


 Prescription Drug Products from a
 Mail Order Network Pharmacy

 The following supply limits apply:          Your Copayment and/or Coinsurance is determined by the
                                             tier to which the Prescription Drug List (PDL) Management
      As written by the provider, up to a   Committee has assigned the Prescription Drug Product. All
       consecutive 90-day supply of a        Prescription Drug Products on the Prescription Drug List are
       Prescription Drug Product, unless     assigned to Tier 1, Tier 2 or Tier 3. Please access
       adjusted based on the drug            www.myuhc.com through the Internet or call Customer Care
       manufacturer's packaging size, or     at the telephone number on your ID card to determine tier
       based on supply limits. These         status.
       supply limits do not apply to
       Specialty Prescription Drug           For up to a 90-day supply, we pay:
       Products Specialty Prescription
       Drug Products from a mail order       For a Tier 1 Prescription Drug Product: 100% of the
       Network Pharmacy are subject to       Prescription Drug Charge after you pay a Copayment of
       the supply limits stated above        $30.00 per Prescription Order or Refill. However, you will
       under the heading Specialty           not pay more than $750 per Prescription Order or Refill.
       Prescription Drug Products.           For a Tier 2 Prescription Drug Product: 100% of the
 We may allow a 31 day fill at the Mail      Prescription Drug Charge after you pay a Copayment of
 Order Pharmacy for certain Prescription     $80.00 per Prescription Order or Refill. However, you will
 Drug Products for the Copayment             not pay more than $750 per Prescription Order or Refill.
 and/or Coinsurance you would pay at a       For a Tier 3 Prescription Drug Product: 100% of the
 retail Network Pharmacy. You may            Prescription Drug Charge after you pay a Copayment of
 determine whether a 31 day fill of          $120.00 per Prescription Order or Refill. However, you will
 Prescription Drug Product is available      not pay more than $750 per Prescription Order or Refill.
 through the Mail Order Pharmacy for a
 retail Network Pharmacy Copayment           For oral chemotherapeutic agents on any Tier, the total
 and/or Coinsurance through the Internet     amount of Copayments and/or Coinsurance shall not
 at www.myuhc.com or by calling              exceed $200 for an individual prescription of up to a 30-day
 Customer Care at the telephone number       supply.
 on your ID card.



 RDR.RXSBN.PLS.16.I.11.CA.R1                          8

                                                                                      Exhibit 1, Page 141
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 142 of 482 Page ID
                                   #:260



 Description and Supply Limits                Benefit (The Amount We Pay)
 You may be required to fill an initial
 Prescription Drug Product order and
 obtain 2 refills through a retail pharmacy
 prior to using a mail order Network
 Pharmacy.
 To maximize your Benefit, ask your
 Physician to write your Prescription
 Order or Refill for a 90-day supply, with
 refills when appropriate. You will be
 charged a mail order Copayment and/or
 Coinsurance for any Prescription Orders
 or Refills sent to the mail order
 pharmacy regardless of the number-of-
 days' supply written on the Prescription
 Order or Refill. Be sure your Physician
 writes your Prescription Order or Refill
 for a 90-day supply, not a 30-day supply
 with three refills.




 RDR.RXSBN.PLS.16.I.11.CA.R1                        9

                                                                            Exhibit 1, Page 142
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 143 of 482 Page ID
                                   #:261




                    Outpatient Prescription Drug Rider
                 UnitedHealthcare Insurance Company
 This Rider to the Policy is issued to the Enrolling Group and provides Benefits for Prescription Drug
 Products.
 Because this Rider is part of a legal document, we want to give you information about the document that
 will help you understand it. Certain capitalized words have special meanings. We have defined these
 words in either the Certificate of Coverage (Certificate) in Section 9: Defined Terms or in this Rider in
 Section 3: Defined Terms.
 When we use the words "we," "us," and "our" in this document, we are referring to UnitedHealthcare
 Insurance Company. When we use the words "you" and "your" we are referring to people who are
 Covered Persons, as the term is defined in the Certificate in Section 9: Defined Terms.
 NOTE: The Coordination of Benefits provision in the Certificate in Section 7: Coordination of Benefits
 applies to Prescription Drug Products covered through this Rider. Benefits for Prescription Drug Products
 will be coordinated with those of any other health plan in the same manner as Benefits for Covered
 Health Services described in the Certificate.




     UNITEDHEALTHCARE INSURANCE COMPANY




     Jeffrey Alter, President




 RDR.RX.PLS.16.I.11.CA                               10

                                                                                      Exhibit 1, Page 143
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 144 of 482 Page ID
                                   #:262




                                           Introduction
 Coverage Policies and Guidelines
 Our Prescription Drug List (PDL) Management Committee is authorized to make tier placement changes
 on our behalf. The PDL Management Committee makes the final classification of an FDA-approved
 Prescription Drug Product to a certain tier by considering a number of factors including, but not limited to,
 clinical and economic factors. Clinical factors may include, but are not limited to, evaluations of the place
 in therapy, relative safety or relative efficacy of the Prescription Drug Product, as well as whether certain
 supply limits or prior authorization requirements should apply. Economic factors may include, but are not
 limited to, the Prescription Drug Product's acquisition cost including, but not limited to, available rebates
 and assessments on the cost effectiveness of the Prescription Drug Product.
 We may periodically change the placement of a Prescription Drug Product among the tiers. These
 changes generally will occur quarterly, but no more than six times per calendar year. These changes may
 occur without prior notice to you.
 When considering a Prescription Drug Product for tier placement, the PDL Management Committee
 reviews clinical and economic factors regarding Covered Persons as a general population. Whether a
 particular Prescription Drug Product is appropriate for an individual Covered Person is a determination
 that is made by the Covered Person and the prescribing Physician.
 NOTE: The tier status of a Prescription Drug Product may change periodically based on the process
 described above. As a result of such changes, you may be required to pay more or less for that
 Prescription Drug Product. Please access www.myuhc.com through the Internet or call Customer Care at
 the telephone number on your ID card for the most up-to-date tier status.


 Identification Card (ID Card) - Network Pharmacy
 You must either show your ID card at the time you obtain your Prescription Drug Product at a Network
 Pharmacy or you must provide the Network Pharmacy with identifying information that can be verified by
 us during regular business hours.
 If you don't show your ID card or provide verifiable information at a Network Pharmacy, you will be
 required to pay the Usual and Customary Charge for the Prescription Drug Product at the pharmacy.
 You may seek reimbursement from us as described in the Certificate in Section 5: How to File a Claim.
 When you submit a claim on this basis, you may pay more because you failed to verify your eligibility
 when the Prescription Drug Product was dispensed. The amount you are reimbursed will be based on the
 Prescription Drug Charge, less the required Copayment and/or Coinsurance and any deductible that
 applies.
 Submit your claim to the Pharmacy Benefit Manager claims address noted on your ID card.


 Designated Pharmacies
 If you require certain Prescription Drug Products, including, but not limited to, Specialty Prescription Drug
 Products, we may direct you to a Designated Pharmacy with whom we have an arrangement to provide
 those Prescription Drug Products.
 If you are directed to a Designated Pharmacy and you choose not to obtain your Prescription Drug
 Product from a Designated Pharmacy, you will be subject to the non-Network Benefit for that Prescription
 Drug Product.




 RDR.RX.PLS.16.I.11.CA                                11

                                                                                        Exhibit 1, Page 144
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 145 of 482 Page ID
                                   #:263



 Limitation on Selection of Pharmacies
 If you use Prescription Drug Products in a harmful or abusive manner, or with harmful frequency, your
 selection of Network Pharmacies may be limited. If this happens, we may require you to select a single
 Network Pharmacy that will provide and coordinate all future pharmacy services. Benefits will be paid only
 if you use the designated single Network Pharmacy. If you don't make a selection within 31 days of the
 date we notify you, we will select a single Network Pharmacy for you.


 Rebates and Other Payments
 We may receive rebates for certain drugs included on the Prescription Drug List. We do not pass these
 rebates on to you, nor are they taken into account in determining your Copayments and/or Coinsurance.
 We, and a number of our affiliated entities, conduct business with various pharmaceutical manufacturers
 separate and apart from this Outpatient Prescription Drug Rider. Such business may include, but is not
 limited to, data collection, consulting, educational grants and research. Amounts received from
 pharmaceutical manufacturers pursuant to such arrangements are not related to this Outpatient
 Prescription Drug Rider. We are not required to pass on to you, and do not pass on to you, such
 amounts.


 Coupons, Incentives and Other Communications
 At various times, we may send mailings or provide other communications to you, your Physician, or your
 pharmacy that communicate a variety of messages, including information about Prescription and non-
 prescription Drug Products. These communications may include offers that enable you, at your discretion,
 to purchase the described product at a discount. Pharmaceutical manufacturers or other non-
 UnitedHealthcare entities may pay for and/or provide content for these communications and offers. Only
 you and your Physician can determine whether a change in your Prescription and/or non-prescription
 Drug regimen is appropriate for your medical condition.


 Special Programs
 We may have certain programs in which you may receive an enhanced or reduced Benefit based on your
 actions such as adherence/compliance to medication or treatment regimens, and/or participation in health
 management programs. You may access information on these programs through the Internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.


 Maintenance Medication Program
 If you require certain Maintenance Medications, we may direct you to the Mail Order Network Pharmacy
 to obtain those Maintenance Medications. If you choose not to obtain your Maintenance Medications from
 the Mail Order Network Pharmacy, you may opt-out of the Maintenance Medication Program each year
 through the Internet at www.myuhc.com or by calling Customer Care at the telephone number on your ID
 card.


 Prescription Drug Products Prescribed by a Specialist Physician
 You may receive an enhanced or reduced Benefit, or no Benefit, based on whether the Prescription Drug
 Product was prescribed by a Specialist Physician. You may access information on which Prescription
 Drug Products are subject to Benefit enhancement, reduction or no Benefit through the Internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.




 RDR.RX.PLS.16.I.11.CA                              12

                                                                                     Exhibit 1, Page 145
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 146 of 482 Page ID
                                   #:264




  Outpatient Prescription Drug Rider Table of Contents
 Section 1: Benefits for Prescription Drug Products .............................14
 Section 2: Exclusions .............................................................................16
 Section 3: Defined Terms .......................................................................18




 RDR.RX.PLS.16.I.11.CA                            13

                                                                                 Exhibit 1, Page 146
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 147 of 482 Page ID
                                   #:265




     Section 1: Benefits for Prescription Drug Products
 Benefits are available for Prescription Drug Products at either a Network Pharmacy or a non-Network
 Pharmacy and are subject to Copayments and/or Coinsurance or other payments that vary depending on
 which of the tiers of the Prescription Drug List the Prescription Drug Product is listed. Refer to the
 Outpatient Prescription Drug Schedule of Benefits for applicable Copayments and/or Coinsurance
 requirements.
 Benefits for Prescription Drug Products are available when the Prescription Drug Product meets the
 definition of a Covered Health Service or is prescribed to prevent conception.
 Benefits are available for refills of Prescription Drug Products only when dispensed as ordered by a duly
 licensed health care provider and only after 3/4 of the original Prescription Drug Product has been used.
 Specialty Prescription Drug Products
 Benefits are provided for Specialty Prescription Drug Products.
 If you require Specialty Prescription Drug Products, we may direct you to a Designated Pharmacy with
 whom we have an arrangement to provide those Specialty Prescription Drug Products.
 If you are directed to a Designated Pharmacy and you choose not to obtain your Specialty Prescription
 Drug Product from a Designated Pharmacy, you will be subject to the non-Network Benefit for that
 Specialty Prescription Drug Product.
 Please see Section 3: Defined Terms for a full description of Specialty Prescription Drug Product and
 Designated Pharmacy.
 Refer to the Outpatient Prescription Drug Schedule of Benefits for details on Specialty Prescription Drug
 Product supply limits.
 Prescription Drugs from a Retail Network Pharmacy
 Benefits are provided for Prescription Drug Products dispensed by a retail Network Pharmacy.
 Refer to the Outpatient Prescription Drug Schedule of Benefits for details on retail Network Pharmacy
 supply limits.
 Prescription Drugs from a Retail Non-Network Pharmacy
 Benefits are provided for Prescription Drug Products dispensed by a retail non-Network Pharmacy.
 If the Prescription Drug Product is dispensed by a retail non-Network Pharmacy, you must pay for the
 Prescription Drug Product at the time it is dispensed and then file a claim for reimbursement with us, as
 described in your Certificate, Section 5: How to File a Claim. We will not reimburse you for the difference
 between the Predominant Reimbursement Rate and the non-Network Pharmacy's Usual and Customary
 Charge for that Prescription Drug Product. We will not reimburse you for any non-covered drug product.
 In most cases, you will pay more if you obtain Prescription Drug Products from a non-Network Pharmacy.
 Refer to the Outpatient Prescription Drug Schedule of Benefits for details on retail non-Network Pharmacy
 supply limits.
 Prescription Drug Products from a Mail Order Network Pharmacy
 Benefits are provided for certain Prescription Drug Products dispensed by a mail order Network
 Pharmacy.
 Refer to the Outpatient Prescription Drug Schedule of Benefits for details on mail order Network
 Pharmacy supply limits.


 RDR.RX.PLS.16.I.11.CA                               14

                                                                                       Exhibit 1, Page 147
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 148 of 482 Page ID
                                   #:266


 Please access www.myuhc.com through the Internet or call Customer Care at the telephone number on
 your ID card to determine if Benefits are provided for your Prescription Drug Product and for information
 on how to obtain your Prescription Drug Product through a mail order Network Pharmacy.




 RDR.RX.PLS.16.I.11.CA                               15

                                                                                      Exhibit 1, Page 148
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 149 of 482 Page ID
                                   #:267




                                  Section 2: Exclusions
 Exclusions from coverage listed in the Certificate also apply to this Rider. In addition, the exclusions listed
 below apply.
 When an exclusion applies to only certain Prescription Drug Products, you can access www.myuhc.com
 through the Internet or call Customer Care at the telephone number on your ID card for information on
 which Prescription Drug Products are excluded.
 1.    Coverage for Prescription Drug Products for the amount dispensed (days' supply or quantity limit)
       which exceeds the supply limit.
 2.    Coverage for Prescription Drug Products for the amount dispensed (days' supply or quantity limit)
       which is less than the minimum supply limit.
 3.    Prescription Drug Products dispensed outside the United States, except as required for Emergency
       treatment.
 4.    Drugs which are prescribed, dispensed or intended for use during an Inpatient Stay.
 5.    Experimental or Investigational or Unproven Services and medications; medications used for
       experimental indications and/or dosage regimens that are Experimental, Investigational or
       Unproven.
 6.    Prescription Drug Products furnished by the local, state or federal government. Any Prescription
       Drug Product to the extent payment or benefits are provided or available from the local, state or
       federal government (for example, Medicare) whether or not payment or benefits are received,
       except as otherwise provided by law.
 7.    Health services for which other coverage is required by federal, state or local law to be purchased
       or provided through other arrangements. This includes, but is not limited to, coverage required by
       workers' compensation, no-fault auto insurance, or similar legislation. This exclusion only applies
       when you are legally entitled to such other coverage and you are able to receive health services
       under the other coverage arrangement.
 8.    Any product dispensed for the purpose of appetite suppression or weight loss.
 9.    A Pharmaceutical Product for which Benefits are provided in your Certificate. This exclusion does
       not apply to Depo Provera and other injectable drugs used for contraception.
 10.   Durable Medical Equipment. Prescribed and non-prescribed outpatient supplies, other than the
       diabetic supplies and inhaler spacers specifically stated as covered. This exclusion does not apply
       to vitamins that have an A or B recommendation from the U.S. Preventive Services Task Force
       (USPSTF) that are required to be covered under the Patient Protection and Affordable Care Act
       (PPACA).
 11.   General vitamins, except the following which require a Prescription Order or Refill: prenatal
       vitamins, vitamins with fluoride, and single entity vitamins.
 12.   Unit dose packaging or repackagers of Prescription Drug Products.
 13.   Medications used for cosmetic purposes.
 14.   Prescription Drug Products, including New Prescription Drug Products or new dosage forms, that
       do not meet the definition of a Covered Health Service.
 15.   Prescription Drug Products as a replacement for a previously dispensed Prescription Drug Product
       that was lost, stolen, broken or destroyed.
 16.   Prescription Drug Products when prescribed to treat infertility.

 RDR.RX.PLS.16.I.11.CA                                 16

                                                                                         Exhibit 1, Page 149
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 150 of 482 Page ID
                                   #:268


 17.   Certain Prescription Drug Products for smoking cessation.
 18.   Compounded drugs that do not contain at least one ingredient that has been approved by the U.S.
       Food and Drug Administration (FDA) and requires a Prescription Order or Refill. Compounded
       drugs that contain a non-FDA approved bulk chemical. Compounded drugs that are available as a
       similar commercially available Prescription Drug Product. (Compounded drugs that contain at least
       one ingredient that requires a Prescription Order or Refill are assigned to Tier 3.)
 19.   Drugs available over-the-counter that do not require a Prescription Order or Refill by federal or
       state law before being dispensed, unless we have designated the over-the-counter medication as
       eligible for coverage as if it were a Prescription Drug Product and it is obtained with a Prescription
       Order or Refill from a Physician. Prescription Drug Products that are available in over-the-counter
       form or comprised of components that are available in over-the-counter form or equivalent. Certain
       Prescription Drug Products that are Therapeutically Equivalent to an over-the-counter drug or
       supplement. Such determinations may be made up to six times during a calendar year, and we
       may decide at any time to reinstate Benefits for a Prescription Drug Product that was previously
       excluded under this provision. This exclusion does not apply to over-the-counter drugs used for
       smoking cessation. This exclusion does not apply to prescribed over-the-counter FDA-approved
       contraceptives or over-the-counter medications that have an A or B recommendation from the U.S.
       Preventive Services Task Force (USPSTF) when prescribed by a Network provider for which
       Benefits are available, without cost sharing, as described under Preventive Care Services in
       Section 1: Covered Health Services.
 20.   Certain New Prescription Drug Products and/or new dosage forms until the date they are reviewed
       and assigned to a tier by our PDL Management Committee.
 21.   Growth hormone for children with familial short stature (short stature based upon heredity and not
       caused by a diagnosed medical condition).
 22.   Any product for which the primary use is a source of nutrition, nutritional supplements, or dietary
       management of disease, even when used for the treatment of a health condition, except as
       described under Phenylketonuria (PKU) Treatment in Section 1: Covered Health Services.
 23.   A Prescription Drug Product that contains (an) active ingredient(s) available in and Therapeutically
       Equivalent to another covered Prescription Drug Product unless Medically Necessary. Such
       determinations may be made up to six times during a calendar year, and we may decide at any
       time to reinstate Benefits for a Prescription Drug Product that was previously excluded under this
       provision.
 24.   A Prescription Drug Product that contains (an) active ingredient(s) which is (are) a modified version
       of and Therapeutically Equivalent to another covered Prescription Drug Product unless Medically
       Necessary. Such determinations may be made up to six times during a calendar year, and we may
       decide at any time to reinstate Benefits for a Prescription Drug Product that was previously
       excluded under this provision.
 25.   Certain Prescription Drug Products that have not been prescribed by a Specialist Physician.
 26.   A Prescription Drug Product that contains marijuana, including medical marijuana.
 27.   Dental products, including but not limited to prescription fluoride topicals.




 RDR.RX.PLS.16.I.11.CA                                17

                                                                                       Exhibit 1, Page 150
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 151 of 482 Page ID
                                   #:269




                             Section 3: Defined Terms
 Brand-name - a Prescription Drug Product: (1) which is manufactured and marketed under a trademark
 or name by a specific drug manufacturer; or (2) that we identify as a Brand-name product, based on
 available data resources including, but not limited to, data sources such as medi-span or First DataBank,
 that classify drugs as either brand or generic based on a number of factors. You should know that all
 products identified as a "brand name" by the manufacturer, pharmacy, or your Physician may not be
 classified as Brand-name by us.
 Chemically Equivalent - when Prescription Drug Products contain the same active ingredient.
 Designated Pharmacy - a pharmacy that has entered into an agreement with us or with an organization
 contracting on our behalf, to provide specific Prescription Drug Products, including, but not limited to,
 Specialty Prescription Drug Products. The fact that a pharmacy is a Network Pharmacy does not mean
 that it is a Designated Pharmacy.
 Generic - a Prescription Drug Product: (1) that is Chemically Equivalent to a Brand-name drug; or (2) that
 we identify as a Generic product based on available data resources including, but not limited to, data
 sources such as medi-span or First DataBank, that classify drugs as either brand or generic based on a
 number of factors. You should know that all products identified as a "generic" by the manufacturer,
 pharmacy or your Physician may not be classified as a Generic by us.
 Maintenance Medication - a Prescription Drug Product anticipated to be used for six months or more to
 treat or prevent a chronic condition. You may determine whether a Prescription Drug Product is a
 Maintenance Medication through the Internet at www.myuhc.com or by calling Customer Care at the
 telephone number on your ID card.
 Network Pharmacy - a pharmacy that has:

      Entered into an agreement with us or an organization contracting on our behalf to provide
       Prescription Drug Products to Covered Persons.

      Agreed to accept specified reimbursement rates for dispensing Prescription Drug Products.

      Been designated by us as a Network Pharmacy.
 New Prescription Drug Product - a Prescription Drug Product or new dosage form of a previously
 approved Prescription Drug Product, for the period of time starting on the date the Prescription Drug
 Product or new dosage form is approved by the U.S. Food and Drug Administration (FDA) and ending on
 the earlier of the following dates:

      The date it is assigned to a tier by our PDL Management Committee.

      December 31st of the following calendar year.
 Predominant Reimbursement Rate - the amount we will pay to reimburse you for a Prescription Drug
 Product that is dispensed at a non-Network Pharmacy. The Predominant Reimbursement Rate for a
 particular Prescription Drug Product dispensed at a non-Network Pharmacy includes a dispensing fee
 and any applicable sales tax. We calculate the Predominant Reimbursement Rate using our Prescription
 Drug Charge that applies for that particular Prescription Drug Product at most Network Pharmacies.
 Prescription Drug Charge - the rate we have agreed to pay our Network Pharmacies, including the
 applicable dispensing fee and any applicable sales tax, for a Prescription Drug Product dispensed at a
 Network Pharmacy.
 Prescription Drug List - a list that categorizes into tiers medications, products or devices that have been
 approved by the U.S. Food and Drug Administration (FDA). This list is subject to our periodic review and
 modification (generally quarterly, but no more than six times per calendar year). You may determine to


 RDR.RX.PLS.16.I.11.CA                               18

                                                                                      Exhibit 1, Page 151
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 152 of 482 Page ID
                                   #:270


 which tier a particular Prescription Drug Product has been assigned through the Internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.
 Prescription Drug List (PDL) Management Committee - the committee that we designate for, among
 other responsibilities, classifying Prescription Drug Products into specific tiers.
 Prescription Drug Product - a medication, product or device that has been approved by the U.S. Food
 and Drug Administration (FDA) and that can, under federal or state law, be dispensed only pursuant to a
 Prescription Order or Refill.
 A Prescription Drug Product includes a drug approved by the U.S. Food and Drug Administration, which
 is prescribed for a use that is different from the use for which the U.S. Food and Drug Administration
 approved it, when needed for treatment of a chronic and seriously debilitating or Life-Threatening
 condition. The drug must be recognized for the specific treatment for which the drug is being prescribed
 by any of the following: (1) the American Hospital Formulary Service's Drug Information; (2) one of the
 following compendia, if recognized by the federal Centers for Medicare and Medicaid Services as part of
 an anticancer chemotherapeutic regimen: Elsevier Gold Standard's Clinical Pharmacology, National
 Comprehensive Cancer Network Drug and Biologics Compendium, or Thomson Microdex DrugDex; or (3)
 it is recommended by two articles from major peer reviewed medical journals. However, there is no
 coverage for any drug that the U.S. Food and Drug Administration or a major peer reviewed medical
 journal has determined to be contraindicated for the specific treatment for which the drug has been
 prescribed. Benefits will also include Medically Necessary Covered Health Services associated with the
 administration of a drug subject to the conditions of this Policy.
 A Prescription Drug Product includes a drug approved by the U.S. Food and Drug Administration
 prescribed to treat cancer during certain clinical trials as described in the Certificate of Coverage.
 A Prescription Drug Product includes a medication that, due to its characteristics, is appropriate for self-
 administration or administration by a non-skilled caregiver. For the purpose of Benefits under the Policy,
 this definition includes:

      Inhalers (with spacers).

      Insulin.

      The following diabetic supplies:
             standard insulin syringes with needles;
             blood-testing strips - glucose;
             urine-testing strips - glucose;
             ketone-testing strips and tablets;
             lancets and lancet devices; and
             glucose monitors.

      Disposable devices which are Medically Necessary for the administration of a covered outpatient
       Prescription Drug Product.
 Prescription Order or Refill - the directive to dispense a Prescription Drug Product issued by a duly
 licensed health care provider whose scope of practice permits issuing such a directive.
 Preventive Care Medications - the medications that are obtained at a Network Pharmacy with a
 Prescription Order or Refill from a Physician and that are payable at 100% of the Prescription Drug
 Charge (without application of any Copayment, Coinsurance, Annual Deductible, Annual Drug Deductible
 or Specialty Prescription Drug Product Annual Deductible) as required by applicable law under any of the
 following:



 RDR.RX.PLS.16.I.11.CA                                 19

                                                                                         Exhibit 1, Page 152
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 153 of 482 Page ID
                                   #:271


      Evidence-based items or services that have in effect a rating of "A" or "B" in the current
       recommendations of the United States Preventive Services Task Force.

      With respect to infants, children and adolescents, evidence-informed preventive care and
       screenings provided for in the comprehensive guidelines supported by the Health Resources and
       Services Administration.

      With respect to women, such additional preventive care and screenings as provided for in
       comprehensive guidelines supported by the Health Resources and Services Administration.
 You may determine whether a drug is a Preventive Care Medication through the internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.
 Specialty Prescription Drug Product - Prescription Drug Products that are generally high cost, self-
 administered biotechnology drugs used to treat patients with certain illnesses. Specialty Prescription Drug
 Products include orally administered anticancer medications used to kill or slow the growth of cancerous
 cells. You may access a complete list of Specialty Prescription Drug Products through the Internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.
 Therapeutically Equivalent - when Prescription Drug Products have essentially the same efficacy and
 adverse effect profile.
 Usual and Customary Charge - the usual fee that a pharmacy charges individuals for a Prescription
 Drug Product without reference to reimbursement to the pharmacy by third parties. The Usual and
 Customary Charge includes a dispensing fee and any applicable sales tax.




 RDR.RX.PLS.16.I.11.CA                               20

                                                                                       Exhibit 1, Page 153
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 154 of 482 Page ID
                                   #:272




                                Gender Dysphoria Rider
                 UnitedHealthcare Insurance Company
 This Rider to the Policy is issued to the Enrolling Group and provides Benefits for the treatment of Gender
 Dysphoria.
 Because this Rider is part of a legal document (the group Policy), we want to give you information about
 the document that will help you understand it. Certain capitalized words have special meanings. We have
 defined these words in the Certificate of Coverage (Certificate) in Section 9: Defined Terms and in this
 Rider below.
 When we use the words "we," "us," and "our" in this document, we are referring to UnitedHealthcare
 Insurance Company. When we use the words "you" and "your" we are referring to people who are
 Covered Persons, as the term is defined in the Certificate in Section 9: Defined Terms.


                    Section 1: Covered Health Services
 The following provision is added to the Certificate, Section 1: Covered Health Services:


 Gender Dysphoria
 Benefits for the treatment of Gender Dysphoria include the following services:

      Surgery for the treatment of Gender Dysphoria, including the surgeries listed below.
       Male to Female:
             Clitoroplasty (creation of clitoris)
             Labiaplasty (creation of labia)
             Orchiectomy (removal of testicles)
             Penectomy (removal of penis)
             Urethroplasty (reconstruction of female urethra)
             Vaginoplasty (creation of vagina)
       Female to Male:
             Bilateral mastectomy or breast reduction
             Hysterectomy (removal of uterus)
             Metoidioplasty (creation of penis, using clitoris)
             Penile prosthesis
             Phalloplasty (creation of penis)
             Salpingo-oophorectomy (removal of fallopian tubes and ovaries)
             Scrotoplasty (creation of scrotum)
             Testicular prosthesis



 RID17.GD.I.11.LG.CA                                   1

                                                                                      Exhibit 1, Page 154
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 155 of 482 Page ID
                                   #:273


            Urethroplasty (reconstruction of male urethra)
            Vaginectomy (removal of vagina)
            Vulvectomy (removal of vulva)
 Genital Surgery and Bilateral Mastectomy or Breast Reduction Surgery Documentation
 Requirements:
 The Covered Person must provide documentation of the following for breast surgery:

      A written psychological assessment from at least one qualified behavioral health provider
       experienced in treating Gender Dysphoria. The assessment must document that the Covered
       Person meets the following criteria:
            Persistent, well-documented Gender Dysphoria.
            Capacity to make a fully informed decision and to consent for treatment.
            Must be 18 years or older.
            If significant medical or mental health concerns are present, they must be reasonably well
             controlled.
 The Covered Person must provide documentation of the following for genital surgery:

      A written psychological assessment from at least two qualified behavioral health providers
       experienced in treating Gender Dysphoria, who have independently assessed the Covered Person.
       The assessment must document that the Covered Person meets the following criteria:
            Persistent, well-documented Gender Dysphoria.
            Capacity to make a fully informed decision and to consent for treatment.
            Must 18 years or older. (Note: Where approval or denial of Benefits is based solely on the
             age of the individual, a case-by-case medical director review is necessary.)
            If significant medical or mental health concerns are present, they must be reasonably well
             controlled.
            Complete at least 12 months of successful continuous full-time real-life experience in the
             desired gender.
            Complete 12 months of continuous cross-sex hormone therapy appropriate for the desired
             gender (unless medically contraindicated). In consultation with the patient's Physician, this
             determination is made on a case-by-case basis through the authorization process.




 RID17.GD.I.11.LG.CA                                 2

                                                                                      Exhibit 1, Page 155
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 156 of 482 Page ID
                                   #:274




                                    Schedule of Benefits
 The provision below for Gender Dysphoria is added to the Schedule of Benefits and the following bulleted
 item is added to the Schedule of Benefits as a Covered Health Service which requires prior authorization
 under Covered Health Services which Require Prior Authorization:
               Gender Dysphoria treatment.

 Covered Health Service                     Benefit                   Apply to the        Must You Meet
                                            (The Amount We Pay,       Out-of-Pocket       Annual
                                            based on Eligible         Maximum?            Deductible?
                                            Expenses)

 Gender Dysphoria

                                     Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization as soon as the possibility for any of the
  services listed above for Gender Dysphoria treatment arises. If you fail to obtain prior authorization as
                      required, Benefits will be reduced to 50% of Eligible Expenses.
     In addition, for Non-Network Benefits you must contact us 24 hours before admission for an Inpatient
                                                    Stay.

                                            Network
                                            Depending upon where the Covered Health Service is
                                            provided, Benefits will be the same as those stated under
                                            each Covered Health Service category in the Schedule of
                                            Benefits and in the Outpatient Prescription Drug Rider.
                                            Non-Network
                                            Depending upon where the Covered Health Service is
                                            provided, Benefits will be the same as those stated under
                                            each Covered Health Service category in the Schedule of
                                            Benefits and in the Outpatient Prescription Drug Rider.


                   Section 2: Exclusions and Limitations
 The exclusion for sex transformation operations and related services in the Certificate under Section 2:
 Exclusions and Limitations, Procedures and Treatments is deleted. In addition, the following exclusions
 apply:

         Cosmetic Procedures, including the following:
               Abdominoplasty
               Blepharoplasty
               Breast enlargement, including augmentation mammoplasty and breast implants
               Body contouring, such as lipoplasty
               Brow lift
               Calf implants
               Cheek, chin, and nose implants

 RID17.GD.I.11.LG.CA                                      3

                                                                                        Exhibit 1, Page 156
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 157 of 482 Page ID
                                   #:275


             Injection of fillers or neurotoxins
             Face lift, forehead lift, or neck tightening
             Facial bone remodeling for facial feminizations
             Hair removal
             Hair transplantation
             Lip augmentation
             Lip reduction
             Liposuction
             Mastopexy
             Pectoral implants, liposuction or lipofilling of the chest for female to male transgender
              persons
             Rhinoplasty
             Skin resurfacing
             Thyroid cartilage reduction; reduction thyroid chondroplasty; trachea shave (removal or
              reduction of the Adam's Apple)
             Voice modification surgery
             Voice lessons and voice therapy


                               Section 9: Defined Terms
 The following definition of Gender Dysphoria is added to the Certificate under Section 9: Defined Terms:
 Gender Dysphoria - a disorder characterized by the following diagnostic criteria classified in the current
 edition of the Diagnostic and Statistical Manual of the American Psychiatric Association:

      Diagnostic criteria for adults and adolescents:
             A marked incongruence between one's experienced/expressed gender and assigned
              gender, of at least six months' duration, as manifested by at least two of the following:
              ♦      A marked incongruence between one's experienced/expressed gender and primary
                     and/or secondary sex characteristics (or in young adolescents, the anticipated
                     secondary sex characteristics).
              ♦      A strong desire to be rid of one's primary and/or secondary sex characteristics
                     because of a marked incongruence with one's experienced/expressed gender or in
                     young adolescents, a desire to prevent the development of the anticipated secondary
                     sex characteristics).
              ♦      A strong desire for the primary and/or secondary sex characteristics of the other
                     gender.
              ♦      A strong desire to be of the other gender (or some alternative gender different from
                     one's assigned gender).
              ♦      A strong desire to be treated as the other gender (or some alternative gender different
                     from one's assigned gender).



 RID17.GD.I.11.LG.CA                                     4

                                                                                        Exhibit 1, Page 157
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 158 of 482 Page ID
                                   #:276


              ♦      A strong conviction that one has the typical feelings and reactions of the other gender
                     (or some alternative gender different from one's assigned gender).
             The condition is associated with clinically significant distress or impairment in social,
              occupational or other important areas of functioning.

      Diagnostic criteria for children:
             A marked incongruence between one's experienced/expressed gender and assigned
              gender, of at least six months' duration, as manifested by at least six of the following (one of
              which must be criterion as shown in the first bullet below):
              ♦      A strong desire to be of the other gender or an insistence that one is the other gender
                     (or some alternative gender different from one's assigned gender).
              ♦      In boys (assigned gender), a strong preference for cross-dressing or simulating
                     female attire; or in girls (assigned gender), a strong preference for wearing only typical
                     masculine clothing and a strong resistance to the wearing of typical feminine clothing.
              ♦      A strong preference for cross-gender roles in make-believe play or fantasy play.
              ♦      A strong preference for the toys, games or activities stereotypically used or engaged
                     in by the other gender.
              ♦      A strong preference for playmates of the other gender.
              ♦      In boys (assigned gender), a strong rejection of typically masculine toys, games and
                     activities and a strong avoidance of rough-and-tumble play; or in girls (assigned
                     gender), a strong rejection of typically feminine toys, games and activities.
              ♦      A strong dislike of ones' sexual anatomy.
              ♦      A strong desire for the primary and/or secondary sex characteristics that match one's
                     experienced gender.
             The condition is associated with clinically significant distress or impairment in social, school
              or other important areas of functioning.




     UNITEDHEALTHCARE INSURANCE COMPANY




     Jeffrey Alter, President




 RID17.GD.I.11.LG.CA                                   5

                                                                                         Exhibit 1, Page 158
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 159 of 482 Page ID
                                   #:277




                                     Real Appeal Rider
                 UnitedHealthcare Insurance Company
 This Rider to the Policy provides Benefits for virtual obesity counseling services for eligible Covered
 Persons through Real Appeal. There are no deductibles, Copayments or Coinsurance you must meet or
 pay for when receiving these services.


 Real Appeal
 Benefits are provided for Real Appeal, which provides a virtual lifestyle intervention for weight-related
 conditions to eligible Covered Persons. The goal is to help those at risk from obesity-related diseases.
 Real Appeal is designed to support Covered Persons 18 years of age or older.
 This intensive, multi-component behavioral intervention provides 52 weeks of support. This support
 includes one-on-one coaching and online group participation with supporting video content, delivered by a
 live virtual coach. The experience will be personalized for each individual through an introductory online
 session.
 These Covered Health Services will be individualized and may include, but are not limited to, the
 following:

      Virtual support and self-help tools: Personal one-on-one coaching, group support sessions,
       educational videos, tailored kits, integrated web platform and mobile applications.

      Education and training materials focused on goal setting, problem-solving skills, barriers and
       strategies to maintain changes.

      Behavioral change counseling by a specially trained coach for clinical weight loss.
 If you would like additional information regarding these Covered Health Services, you may contact us
 through www.realappeal.com, https://member.realappeal.com or Customer Care at the number shown on
 your ID card.




     UNITEDHEALTHCARE INSURANCE COMPANY




     Jeffrey Alter, President




 REALAP17.I.11.LG.CA                                  1

                                                                                       Exhibit 1, Page 159
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 160 of 482 Page ID
                                   #:278




                         Language Assistance Services
    1
 We provide free language services. We provide free services to help you communicate with us. Such as,
 letters in others languages or large print. Or, you can ask for an interpreter. To ask for help, please call 1-
 866-633-2446, or the toll-free member phone number listed on your health plan ID card TTY 711, Monday
 through Friday, 8 a.m. to 8 p.m. ET.




                                                        I

                                                                                         Exhibit 1, Page 160
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 161 of 482 Page ID
                                   #:279




                                      II

                                                             Exhibit 1, Page 161
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 162 of 482 Page ID
                                   #:280




                           Notice of Non-Discrimination
     1
 We do not treat members differently because of sex, age, race, color, disability or national origin.
 If you think you were treated unfairly because of your sex, age, race, color, disability or national origin,
 you can send a complaint to:
                                            Civil Rights Coordinator
                                   United HealthCare Civil Rights Grievance
                                                P.O. Box 30608
                                          Salt Lake City, UTAH 84130
                                         UHC_Civil_Rights@uhc.com
 You must send the complaint within 60 days of when you found out about it. A decision will be sent to you
 within 30 days. If you disagree with the decision, you have 15 days to ask us to look at it again.
 If you need help with your complaint, please call 1-866-633-2446 or the toll-free member phone number
 listed on your health plan ID card, TTY 711, Monday through Friday, 8 a.m. to 8 p.m.
 You can also file a complaint with the U.S. Dept. of Health and Human services.
 Online https://ocrportal.hhs.gov/ocr/portal/lobby.jsf
 Complaint forms are available at http://www.hhs.gov/ocr/office/file/index.html.
 Phone: Toll-free 1-800-368-1019, 800-537-7697 (TDD)
 Mail: U.S. Dept. of Health and Human Services. 200 Independence Avenue, SW Room 509F, HHH
 Building Washington, D.C. 20201
 1
  For purposes of the Language Assistance Services and this Non-Discrimination Notice ("Notice"), "we"
 refers to the entities listed in Footnote 2 of the Notice of Privacy Practices and Footnote 3 of the Financial
 Information Privacy Notice. Please note that not all entities listed are covered by this Notice.




                                                         III

                                                                                          Exhibit 1, Page 162
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 163 of 482 Page ID
                                   #:281




     Important Notices under the Patient Protection and
               Affordable Care Act (PPACA)
 Changes in Federal Law that Impact Benefits
 There are changes in Federal law which may impact coverage and Benefits stated in the Certificate of
 Coverage (Certificate) and Schedule of Benefits. A summary of those changes and the dates the changes
 are effective appear below. These changes will apply to any "non-grandfathered" plan. Contact your Plan
 Administrator to determine whether or not your plan is a "grandfathered" or a "non-grandfathered plan".
 Under the Patient Protection and Affordable Care Act (PPACA) a plan generally is "grandfathered" if it
 was in effect on March 23, 2010 and there are no substantial changes in the benefit design as described
 in the Interim Final Rule on Grandfathered Health Plans at that time.


 Patient Protection and Affordable Care Act (PPACA)
 Effective for policies that are new or renewing on or after September 23, 2010, the requirements listed
 below apply.

      Lifetime limits on the dollar amount of essential benefits available to you under the terms of your
       plan are no longer permitted. Essential benefits include the following:
       Ambulatory patient services; emergency services, hospitalization; laboratory services; maternity
       and newborn care, mental health and substance use disorder services (including behavioral health
       treatment); prescription drugs; rehabilitative and habilitative services and devices; preventive and
       wellness services and chronic disease management; and pediatric services, including oral and
       vision care.

      On or before the first day of the first plan year beginning on or after September 23, 2010, the
       enrolling group will provide a 30 day enrollment period for those individuals who are still eligible
       under the plan's eligibility terms but whose coverage ended by reason of reaching a lifetime limit on
       the dollar value of all benefits.

      Essential benefits for plan years beginning prior to January 1, 2014 can only be subject to
       restricted annual limits. Restricted annual limits for each person covered under the plan may be no
       less than the following:
             For plan or policy years beginning on or after September 23, 2010 but before September 23,
              2011, $750,000.
             For plan or policy years beginning on or after September 23, 2011 but before September 23,
              2012, $1,250,000.
             For plan or policy years beginning on or after September 23, 2012 but before January 1,
              2014, $2,000,000.
       Please note that for plan years beginning on or after January 1, 2014, essential health benefits
       cannot be subject to annual or lifetime dollar limits.

      Coverage for enrolled dependent children is no longer conditioned upon full-time student status or
       other dependency requirements and will remain in place until the child's 26th birthday. If you have
       a grandfathered plan, the enrolling group is not required to extend coverage to age 26 if the child is
       eligible to enroll in an eligible employer-sponsored health plan (as defined by law).
       On or before the first day of the first plan year beginning on or after September 23, 2010, the
       enrolling group will provide a 30 day dependent child special open enrollment period for dependent
       children who are not currently enrolled under the policy and who have not yet reached age 26.

                                                     IV

                                                                                       Exhibit 1, Page 163
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 164 of 482 Page ID
                                   #:282


      During this dependent child special open enrollment period, subscribers who are adding a
      dependent child and who have a choice of coverage options will be allowed to change options.

     If your plan includes coverage for enrolled dependent children beyond the age of 26, which is
      conditioned upon full-time student status, the following applies:
      Coverage for enrolled dependent children who are required to maintain full-time student status in
      order to continue eligibility under the policy is subject to the statute known as Michelle's Law. This
      law amends ERISA, the Public Health Service Act, and the Internal Revenue Code and requires
      group health plans, which provide coverage for dependent children who are post-secondary school
      students, to continue such coverage if the student loses the required student status because he or
      she must take a medically necessary leave of absence from studies due to a serious illness or
      Injury.

     If you do not have a grandfathered plan, in-network benefits for preventive care services described
      below will be paid at 100%, and not subject to any deductible, coinsurance or copayment. If you
      have pharmacy benefit coverage, your plan may also be required to cover preventive care
      medications that are obtained at a network pharmacy at 100%, and not subject to any deductible,
      coinsurance or copayment, as required by applicable law under any of the following:
           Evidence-based items or services that have in effect a rating of "A" or "B" in the current
            recommendations of the United States Preventive Services Task Force.
           Immunizations that have in effect a recommendation from the Advisory Committee on
            Immunization Practices of the Centers for Disease Control and Prevention.
           With respect to infants, children and adolescents, evidence-informed preventive care and
            screenings provided for in the comprehensive guidelines supported by the Health Resources
            and Services Administration.
           With respect to women, such additional preventive care and screenings as provided for in
            comprehensive guidelines supported by the Health Resources and Services Administration.

     Retroactive rescission of coverage under the policy is permitted, with 30 days advance written
      notice, only in the following two circumstances:
           The individual performs an act, practice or omission that constitutes fraud.
           The individual makes an intentional misrepresentation of a material fact.

     Other changes provided for under the PPACA do not impact your plan because your plan already
      contains these benefits. These include:
           Direct access to OB/GYN care without a referral or authorization requirement.
           The ability to designate a pediatrician as a primary care physician (PCP) if your plan requires
            a PCP designation.
           Prior authorization is not required before you receive services in the emergency department
            of a hospital.
            If you seek emergency care from out-of-network providers in the emergency department of a
            hospital your cost sharing obligations (copayments/coinsurance) will be the same as would
            be applied to care received from in-network providers.




                                                     V

                                                                                      Exhibit 1, Page 164
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 165 of 482 Page ID
                                   #:283


 Effective for policies that are new or renewing on or after January 1, 2014, the
 requirements listed below apply:

 If your plan includes coverage for Clinical Trials, the following applies:
 The clinical trial benefit has been modified to distinguish between clinical trials for cancer and other life
 threatening conditions and those for non-life threatening conditions. For trials for cancer/other life
 threatening conditions, routine patient costs now include those for covered individuals participating in a
 preventive clinical trial and Phase IV trials. This modification is optional for certain grandfathered health
 plans. Refer to your plan documents to determine if this modification has been made to your plan.


 Pre-Existing Conditions:
 Any pre-existing condition exclusions (including denial of benefit or coverage) will not apply to covered
 persons regardless of age.


 Some Important Information about Appeal and External Review Rights under
 PPACA
 If you are enrolled in a non-grandfathered plan with an effective date or plan year anniversary on or after
 September 23, 2010, the Patient Protection and Affordable Care Act of 2010 (PPACA), as amended, sets
 forth new and additional internal appeal and external review rights beyond those that some plans may
 have previously offered. Also, certain grandfathered plans are complying with the additional internal
 appeal and external review rights provisions on a voluntary basis. Please refer to your benefit plan
 documents, including amendments and notices, or speak with your employer or UnitedHealthcare for
 more information on the appeal rights available to you. (Also, please refer to the Claims and Appeal
 Notice section of this document.)
 What if I receive a denial, and need help understanding it? Please call UnitedHealthcare at the
 number listed on your health plan ID card.
 What if I don't agree with the denial? You have a right to appeal any decision to not pay for an item or
 service.
 How do I file an appeal? The initial denial letter or Explanation of Benefits that you receive from
 UnitedHealthcare will give you the information and the timeframe to file an appeal.
 What if my situation is urgent? If your situation is urgent, your review will be conducted as quickly as
 possible. If you believe your situation is urgent, you may request an expedited review, and, if applicable,
 file an external review at the same time. For help call UnitedHealthcare at the number listed on your
 health plan ID card.
 Generally, an urgent situation is when your health may be in serious jeopardy. Or when, in the opinion of
 your doctor, you may be experiencing severe pain that cannot be adequately controlled while you wait for
 a decision on your appeal.
 Who may file an appeal? Any member or someone that member names to act as an authorized
 representative may file an appeal. For help call UnitedHealthcare at the number listed on your health plan
 ID card.
 Can I provide additional information about my claim? Yes, you may give us additional information
 supporting your claim. Send the information to the address provided in the initial denial letter or
 Explanation of Benefits.
 Can I request copies of information relating to my claim? Yes. There is no cost to you for these
 copies. Send your request to the address provided in the initial denial letter or Explanation of Benefits.



                                                       VI

                                                                                          Exhibit 1, Page 165
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 166 of 482 Page ID
                                   #:284


 What happens if I don't agree with the outcome of my appeal? If you appeal, we will review our
 decision. We will also send you our written decision within the time allowed. If you do not agree with the
 decision, you may be able to request an external review of your claim by an independent third party. If so,
 they will review the denial and issue a final decision.
 If I need additional help, what should I do? For questions on your appeal rights, you may call
 UnitedHealthcare at the number listed on your health plan ID card for assistance. You may also contact
 the support groups listed below.
 Are verbal translation services available to me during an appeal? Yes. Contact UnitedHealthcare at
 the number listed on your health plan ID card. Ask for verbal translation services for your questions.
 Is there other help available to me? For questions about appeal rights, an unfavorable benefit decision,
 or for help, you may also contact the Employee Benefits Security Administration at 1-866-444-EBSA
 (3272). Your state consumer assistance program may also be able to help you.
 (http://www.dol.gov.ebsa/healthreform/ - click link for Consumer Assistance Programs).
 For information on appeals and other PPACA regulations, visit www.healthcare.gov.


 If your plan includes coverage for Mental Health or Substance Use,
 the following applies:

 Mental Health/Substance Use Disorder Parity
 Effective for non-grandfathered small group Policies that are new or renewing on or after January 1,
 2014, Benefits are subject to final regulations supporting the Mental Health Parity and Addiction Equity
 Act of 2008 (MHPAEA). Benefits for mental health conditions and substance use disorder conditions that
 are Covered Health Services under the Policy must be treated in the same manner and provided at the
 same level as Covered Health Services for the treatment of other Sickness or Injury. Benefits for Mental
 Health Services and Substance Use Disorder Services are not subject to any annual maximum benefit
 limit (including any day, visit or dollar limit).
 MHPAEA requires that the financial requirements for coinsurance and copayments for mental health and
 substance use disorder conditions must be no more restrictive than those coinsurance and copayment
 requirements for substantially all medical/surgical benefits. MHPAEA requires specific testing to be
 applied to classifications of benefits to determine the impact of these financial requirements on mental
 health and substance use disorder benefits. Based upon the results of that testing, it is possible that
 coinsurance or copayments that apply to mental health conditions and substance use disorder conditions
 in your benefit plan may be reduced.
 Effective for grandfathered small group Policies that are new or renewing on or after July 1, 2010,
 Benefits for mental health conditions and substance use conditions that are Covered Health Services
 under the Policy will be revised to align prior authorization requirements and excluded services listed in
 your Certificate with Benefits for other medical conditions.
 Effective for grandfathered and non-grandfathered large group Policies that are new or renewing on or
 after July 1, 2010, Benefits are subject to final regulations supporting the Mental Health Parity and
 Addiction Equity Act of 2008 (MHPAEA). Benefits for mental health conditions and substance use
 disorder conditions that are Covered Health Services under the Policy must be treated in the same
 manner and provided at the same level as Covered Health Services for the treatment of other Sickness or
 Injury. Benefits for Mental Health Services and Substance Use Disorder Services are not subject to any
 annual maximum benefit limit (including any day, visit or dollar limit).
 MHPAEA requires that the financial requirements for coinsurance and copayments for mental health and
 substance use disorder conditions must be no more restrictive than those coinsurance and copayment
 requirements for substantially all medical/surgical benefits. MHPAEA requires specific testing to be
 applied to classifications of benefits to determine the impact of these financial requirements on mental


                                                      VII

                                                                                       Exhibit 1, Page 166
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 167 of 482 Page ID
                                   #:285


 health and substance use disorder benefits. Based upon the results of that testing, it is possible that
 coinsurance or copayments that apply to mental health conditions and substance use disorder conditions
 in your benefit plan may be reduced.




                                                   VIII

                                                                                   Exhibit 1, Page 167
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 168 of 482 Page ID
                                   #:286




 Women's Health and Cancer Rights Act of 1998
 As required by the Women's Health and Cancer Rights Act of 1998, Benefits under the Policy are
 provided for mastectomy, including reconstruction and surgery to achieve symmetry between the breasts,
 prostheses, and complications resulting from a mastectomy (including lymphedema).
 If you are receiving Benefits in connection with a mastectomy, Benefits are also provided for the following
 Covered Health Services, as you determine appropriate with your attending Physician:

      All stages of reconstruction of the breast on which the mastectomy was performed;

      Surgery and reconstruction of the other breast to produce a symmetrical appearance; and

      Prostheses and treatment of physical complications of the mastectomy, including lymphedema.
 The amount you must pay for such Covered Health Services (including Copayments, Coinsurance and
 any deductible) are the same as are required for any other Covered Health Service. Limitations on
 Benefits are the same as for any other Covered Health Service.


 Statement of Rights under the Newborns' and Mothers' Health
 Protection Act
 Under Federal law, group health plans and health insurance issuers offering group health insurance
 coverage generally may not restrict Benefits for any Hospital length of stay in connection with childbirth
 for the mother or newborn child to less than 48 hours following a vaginal delivery, or less than 96 hours
 following a delivery by cesarean section. However, the plan or issuer may pay for a shorter stay if the
 attending provider (e.g. your Physician, nurse midwife, or physician assistant), after consultation with the
 mother, discharges the mother or newborn earlier.
 Also, under Federal law, plans and issuers may not set the level of Benefits or out-of-pocket costs so that
 any later portion of the 48-hour (or 96-hour) stay is treated in a manner less favorable to the mother or
 newborn than any earlier portion of the stay.
 In addition, a plan or issuer may not, under Federal law, require that a Physician or other health care
 provider obtain authorization for prescribing a length of stay of up to 48 hours (or 96 hours). However, to
 use certain providers or facilities, or to reduce your out-of- pocket costs, you may be required to obtain
 precertification. For information on precertification, contact your issuer.




                                                      IX

                                                                                        Exhibit 1, Page 168
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 169 of 482 Page ID
                                   #:287




 Claims and Appeal Notice
 This Notice is provided to you in order to describe our responsibilities under Federal law for
 making benefit determinations and your right to appeal adverse benefit determinations. To the
 extent that state law provides you with more generous timelines or opportunities for appeal, those
 rights also apply to you. Please refer to your benefit documents for information about your rights
 under state law.


 Benefit Determinations
 Post-service Claims
 Post-service claims are those claims that are filed for payment of Benefits after medical care has been
 received. If your post-service claim is denied, you will receive a written notice from us within 30 days of
 receipt of the claim, as long as all needed information was provided with the claim. We will notify you
 within this 30 day period if additional information is needed to process the claim, and may request a one
 time extension not longer than 15 days and pend your claim until all information is received.
 Once notified of the extension, you then have 45 days to provide this information. If all of the needed
 information is received within the 45-day time frame, and the claim is denied, we will notify you of the
 denial within 15 days after the information is received. If you don't provide the needed information within
 the 45-day period, your claim will be denied.
 A denial notice will explain the reason for denial, refer to the part of the plan on which the denial is based,
 and provide the claim appeal procedures.
 If you have prescription drug Benefits and are asked to pay the full cost of a prescription when you fill it at
 a retail or mail-order pharmacy, and if you believe that it should have been paid under the Policy, you
 may submit a claim for reimbursement in accordance with the applicable claim filing procedures. If you
 pay a Copayment and believe that the amount of the Copayment was incorrect, you also may submit a
 claim for reimbursement in accordance with the applicable claim filing procedures. When you have filed a
 claim, your claim will be treated under the same procedures for post-service group health plan claims as
 described in this section.
 Pre-service Requests for Benefits
 Pre-service requests for Benefits are those requests that require notification or approval prior to receiving
 medical care. If you have a pre-service request for Benefits, and it was submitted properly with all needed
 information, we will send you written notice of the decision from us within 15 days of receipt of the
 request. If you filed a pre-service request for Benefits improperly, we will notify you of the improper filing
 and how to correct it within five days after the pre-service request for Benefits was received. If additional
 information is needed to process the pre-service request, we will notify you of the information needed
 within 15 days after it was received, and may request a one time extension not longer than 15 days and
 pend your request until all information is received. Once notified of the extension you then have 45 days
 to provide this information. If all of the needed information is received within the 45-day time frame, we
 will notify you of the determination within 15 days after the information is received. If you don't provide the
 needed information within the 45-day period, your request for Benefits will be denied. A denial notice will
 explain the reason for denial, refer to the part of the plan on which the denial is based, and provide the
 appeal procedures.
 If you have prescription drug Benefits and a retail or mail order pharmacy fails to fill a prescription that
 you have presented, you may file a pre-service health request for Benefits in accordance with the
 applicable claim filing procedure. When you have filed a request for Benefits, your request will be treated
 under the same procedures for pre-service group health plan requests for Benefits as described in this
 section.




                                                        X

                                                                                         Exhibit 1, Page 169
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 170 of 482 Page ID
                                   #:288


 Urgent Requests for Benefits that Require Immediate Attention
 Urgent requests for Benefits are those that require notification or a benefit determination prior to receiving
 medical care, where a delay in treatment could seriously jeopardize your life or health, or the ability to
 regain maximum function or, in the opinion of a Physician with knowledge of your medical condition, could
 cause severe pain. In these situations, you will receive notice of the benefit determination in writing or
 electronically within 72 hours after we receive all necessary information, taking into account the
 seriousness of your condition.
 If you filed an urgent request for Benefits improperly, we will notify you of the improper filing and how to
 correct it within 24 hours after the urgent request was received. If additional information is needed to
 process the request, we will notify you of the information needed within 24 hours after the request was
 received. You then have 48 hours to provide the requested information.
 You will be notified of a benefit determination no later than 48 hours after:

      Our receipt of the requested information; or

      The end of the 48-hour period within which you were to provide the additional information, if the
       information is not received within that time.
 A denial notice will explain the reason for denial, refer to the part of the plan on which the denial is based,
 and provide the claim appeal procedures.


 Concurrent Care Claims
 If an on-going course of treatment was previously approved for a specific period of time or number of
 treatments, and your request to extend the treatment is an urgent request for Benefits as defined above,
 your request will be decided within 24 hours, provided your request is made at least 24 hours prior to the
 end of the approved treatment. We will make a determination on your request for the extended treatment
 within 24 hours from receipt of your request.
 If your request for extended treatment is not made at least 24 hours prior to the end of the approved
 treatment, the request will be treated as an urgent request for Benefits and decided according to the
 timeframes described above. If an on-going course of treatment was previously approved for a specific
 period of time or number of treatments, and you request to extend treatment in a non-urgent
 circumstance, your request will be considered a new request and decided according to post-service or
 pre-service timeframes, whichever applies.


 Questions or Concerns about Benefit Determinations
 If you have a question or concern about a benefit determination, you may informally contact our Customer
 Care department before requesting a formal appeal. If the Customer Care representative cannot resolve
 the issue to your satisfaction over the phone, you may submit your question in writing. However, if you
 are not satisfied with a benefit determination as described above, you may appeal it as described below,
 without first informally contacting a Customer Care representative. If you first informally contact our
 Customer Care department and later wish to request a formal appeal in writing, you should again contact
 Customer Care and request an appeal. If you request a formal appeal, a Customer Care representative
 will provide you with the appropriate address.
 If you are appealing an urgent claim denial, please refer to Urgent Appeals that Require Immediate Action
 below and contact our Customer Care department immediately.


 How to Appeal a Claim Decision
 If you disagree with a pre-service request for Benefits determination or post-service claim determination
 or a rescission of coverage determination after following the above steps, you can contact us in writing to
 formally request an appeal.

                                                       XI

                                                                                         Exhibit 1, Page 170
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 171 of 482 Page ID
                                   #:289


 Your request should include:

      The patient's name and the identification number from the ID card.

      The date(s) of medical service(s).

      The provider's name.

      The reason you believe the claim should be paid.

      Any documentation or other written information to support your request for claim payment.
 Your first appeal request must be submitted to us within 180 days after you receive the claim denial.


 Appeal Process
 A qualified individual who was not involved in the decision being appealed will be appointed to decide the
 appeal. If your appeal is related to clinical matters, the review will be done in consultation with a health
 care professional with appropriate expertise in the field, who was not involved in the prior determination.
 We may consult with, or seek the participation of, medical experts as part of the appeal resolution
 process. You consent to this referral and the sharing of pertinent medical claim information through the
 submission of your appeal. Upon request and free of charge, you have the right to reasonable access to
 and copies of all documents, records, and other information relevant to your claim for Benefits. In
 addition, if any new or additional evidence is relied upon or generated by us during the determination of
 the appeal, we will provide it to you free of charge and sufficiently in advance of the due date of the
 response to the adverse benefit determination.


 Appeals Determinations
 Pre-service Requests for Benefits and Post-service Claim Appeals
 You will be provided written or electronic notification of the decision on your appeal as follows:

      For appeals of pre-service requests for Benefits as identified above, the first level appeal will be
       conducted and you will be notified of the decision within 15 days from receipt of a request for
       appeal of a denied request for Benefits. The second level appeal will be conducted and you will be
       notified of the decision within 15 days from receipt of a request for review of the first level appeal
       decision.

      For appeals of post-service claims as identified above, the first level appeal will be conducted and
       you will be notified of the decision within 30 days from receipt of a request for appeal of a denied
       claim. The second level appeal will be conducted and you will be notified of the decision within 30
       days from receipt of a request for review of the first level appeal decision.
 For procedures associated with urgent requests for Benefits, see Urgent Appeals that Require Immediate
 Action below.
 If you are not satisfied with the first level appeal decision, you have the right to request a second level
 appeal. Your second level appeal request must be submitted to us within 60 days from receipt of the first
 level appeal decision.
 Please note that our decision is based only on whether or not Benefits are available under the Policy for
 the proposed treatment or procedure. The decision to obtain the proposed treatment or procedure
 regardless of our decision is between you and your Physician.




                                                      XII

                                                                                         Exhibit 1, Page 171
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 172 of 482 Page ID
                                   #:290


 Urgent Appeals that Require Immediate Action
 Your appeal may require immediate action if a delay in treatment could significantly increase the risk to
 your health, or the ability to regain maximum function, or cause severe pain. In these urgent situations:

      The appeal does not need to be submitted in writing. You or your Physician should call us as soon
       as possible.

      We will provide you with a written or electronic determination within 72 hours following receipt of
       your request for review of the determination, taking into account the seriousness of your condition.




                                                     XIII

                                                                                       Exhibit 1, Page 172
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 173 of 482 Page ID
                                   #:291




 HEALTH PLAN NOTICES OF PRIVACY PRACTICES

 MEDICAL INFORMATION PRIVACY NOTICE
 THIS NOTICE DESCRIBES HOW MEDICAL INFORMATION ABOUT YOU MAY BE USED AND
 DISCLOSED AND HOW YOU CAN GET ACCESS TO THIS INFORMATION.
 PLEASE REVIEW IT CAREFULLY.
 Effective January 1, 2017:
     2
 We are required by law to protect the privacy of your health information. We are also required to send
 you this notice, which explains how we may use information about you and when we can give out or
 "disclose" that information to others. You also have rights regarding your health information that are
 described in this notice. We are required by law to abide by the terms of this notice.
 The terms "information" or "health information" in this notice include any information we maintain that
 reasonably can be used to identify you and that relates to your physical or mental health condition, the
 provision of health care to you, or the payment for such health care. We will comply with the requirements
 of applicable privacy laws related to notifying you in the event of a breach of your health information.
 We have the right to change our privacy practices and the terms of this notice. If we make a material
 change to our privacy practices, we will provide to you, in our next annual distribution, either a revised
 notice or information about the material change and how to obtain a revised notice. We will provide you
 with this information either by direct mail or electronically, in accordance with applicable law. In all cases,
 if we maintain a website for your particular health plan, we will post the revised notice on your health plan
 website, such as www.myuhc.com. We reserve the right to make any revised or changed notice effective
 for information we already have and for information that we receive in the future.
 UnitedHealth Group collects and maintains oral, written and electronic information to administer our
 business and to provide products, services and information of importance to our enrollees. We maintain
 physical, electronic and procedural security safeguards in the handling and maintenance of our enrollees'
 information, in accordance with applicable state and federal standards, to protect against risks such as
 loss, destruction or misuse.


 How We Use or Disclose Information
 We must use and disclose your health information to provide that information:

        To you or someone who has the legal right to act for you (your personal representative) in order to
         administer your rights as described in this notice; and

        To the Secretary of the Department of Health and Human Services, if necessary, to make sure
         your privacy is protected.
 We have the right to use and disclose health information for your treatment, to pay for your health care
 and to operate our business. For example, we may use or disclose your health information:

        For Payment of premiums due us, to determine your coverage, and to process claims for health
         care services you receive, including for subrogation or coordination of other benefits you may have.
         For example, we may tell a doctor whether you are eligible for coverage and what percentage of
         the bill may be covered.

        For Treatment. We may use or disclose health information to aid in your treatment or the
         coordination of your care. For example, we may disclose information to your physicians or hospitals
         to help them provide medical care to you.



                                                       XIV

                                                                                          Exhibit 1, Page 173
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 174 of 482 Page ID
                                   #:292


      For Health Care Operations. We may use or disclose health information as necessary to operate
       and manage our business activities related to providing and managing your health care coverage.
       For example, we might talk to your physician to suggest a disease management or wellness
       program that could help improve your health or we may analyze data to determine how we can
       improve our services.

      To Provide You Information on Health Related Programs or Products such as alternative
       medical treatments and programs or about health-related products and services, subject to limits
       imposed by law.

      For Plan Sponsors. If your coverage is through an employer sponsored group health plan, we
       may share summary health information and enrollment and disenrollment information with the plan
       sponsor. In addition, we may share other health information with the plan sponsor for plan
       administration purposes if the plan sponsor agrees to special restrictions on its use and disclosure
       of the information in accordance with federal law.

      For Underwriting Purposes. We may use or disclose your health information for underwriting
       purposes; however, we will not use or disclose your genetic information for such purposes.

      For Reminders. We may use or disclose health information to send you reminders about your
       benefits or care, such as appointment reminders with providers who provide medical care to you.
 We may use or disclose your health information for the following purposes under limited circumstances:

      As Required by Law. We may disclose information when required to do so by law.

      To Persons Involved With Your Care. We may use or disclose your health information to a
       person involved in your care or who helps pay for your care, such as a family member, when you
       are incapacitated or in an emergency, or when you agree or fail to object when given the
       opportunity. If you are unavailable or unable to object, we will use our best judgment to decide if
       the disclosure is in your best interests. Special rules apply regarding when we may disclose health
       information to family members and others involved in a deceased individual's care. We may
       disclose health information to any persons involved, prior to the death, in the care or payment for
       care of a deceased individual, unless we are aware that doing so would be inconsistent with a
       preference previously expressed by the deceased.

      For Public Health Activities such as reporting or preventing disease outbreaks to a public health
       authority.

      For Reporting Victims of Abuse, Neglect or Domestic Violence to government authorities that
       are authorized by law to receive such information, including a social service or protective service
       agency.

      For Health Oversight Activities to a health oversight agency for activities authorized by law, such
       as licensure, governmental audits and fraud and abuse investigations.

      For Judicial or Administrative Proceedings such as in response to a court order, search warrant
       or subpoena.

      For Law Enforcement Purposes. We may disclose your health information to a law enforcement
       official for purposes such as providing limited information to locate a missing person or report a
       crime.

      To Avoid a Serious Threat to Health or Safety to you, another person, or the public, by, for
       example, disclosing information to public health agencies or law enforcement authorities, or in the
       event of an emergency or natural disaster.

      For Specialized Government Functions such as military and veteran activities, national security
       and intelligence activities, and the protective services for the President and others.


                                                    XV

                                                                                      Exhibit 1, Page 174
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 175 of 482 Page ID
                                   #:293


      For Workers' Compensation as authorized by, or to the extent necessary to comply with, state
       workers compensation laws that govern job-related injuries or illness.

      For Research Purposes such as research related to the evaluation of certain treatments or the
       prevention of disease or disability, if the research study meets federal privacy law requirements.

      To Provide Information Regarding Decedents. We may disclose information to a coroner or
       medical examiner to identify a deceased person, determine a cause of death, or as authorized by
       law. We may also disclose information to funeral directors as necessary to carry out their duties.

      For Organ Procurement Purposes. We may use or disclose information to entities that handle
       procurement, banking or transplantation of organs, eyes or tissue to facilitate donation and
       transplantation.

      To Correctional Institutions or Law Enforcement Officials if you are an inmate of a correctional
       institution or under the custody of a law enforcement official, but only if necessary (1) for the
       institution to provide you with health care; (2) to protect your health and safety or the health and
       safety of others; or (3) for the safety and security of the correctional institution.

      To Business Associates that perform functions on our behalf or provide us with services if the
       information is necessary for such functions or services. Our business associates are required,
       under contract with us, and pursuant to federal law, to protect the privacy of your information and
       are not allowed to use or disclose any information other than as specified in our contract and as
       permitted by federal law.

      Additional Restrictions on Use and Disclosure. Certain federal and state laws may require
       special privacy protections that restrict the use and disclosure of certain health information,
       including highly confidential information about you. "Highly confidential information" may include
       confidential information under Federal laws governing alcohol and drug abuse information and
       genetic information as well as state laws that often protect the following types of information:
       1. HIV/AIDS;
       2. Mental health;
       3. Genetic tests;
       4. Alcohol and drug abuse;
       5. Sexually transmitted diseases and reproductive health information; and
       6. Child or adult abuse or neglect, including sexual assault.
 If a use or disclosure of health information described above in this notice is prohibited or materially limited
 by other laws that apply to us, it is our intent to meet the requirements of the more stringent law. Attached
 to this notice is a "Federal and State Amendments" document.
 Except for uses and disclosures described and limited as set forth in this notice, we will use and disclose
 your health information only with a written authorization from you. This includes, except for limited
 circumstances allowed by federal privacy law, not using or disclosing psychotherapy notes about you,
 selling your health information to others, or using or disclosing your health information for certain
 promotional communications that are prohibited marketing communications under federal law, without
 your written authorization. Once you give us authorization to release your health information, we cannot
 guarantee that the recipient to whom the information is provided will not disclose the information. You
 may take back or "revoke" your written authorization at any time in writing, except if we have already
 acted based on your authorization. To find out where to mail your written authorization and how to revoke
 an authorization, contact the phone number listed on your health plan ID card.




                                                      XVI

                                                                                         Exhibit 1, Page 175
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 176 of 482 Page ID
                                   #:294


 What Are Your Rights
 The following are your rights with respect to your health information:

      You have the right to ask to restrict uses or disclosures of your information for treatment,
       payment, or health care operations. You also have the right to ask to restrict disclosures to family
       members or to others who are involved in your health care or payment for your health care. We
       may also have policies on dependent access that authorize your dependents to request certain
       restrictions. Please note that while we will try to honor your request and will permit requests
       consistent with our policies, we are not required to agree to any restriction.

      You have the right to ask to receive confidential communications of information in a different
       manner or at a different place (for example, by sending information to a P.O. Box instead of your
       home address). We will accommodate reasonable requests where a disclosure of all or part of your
       health information otherwise could endanger you. In certain circumstances, we will accept your
       verbal request to receive confidential communications, however; we may also require you confirm
       your request in writing. In addition, any requests to modify or cancel a previous confidential
       communication request must be made in writing. Mail your request to the address listed below.

      You have the right to see and obtain a copy of certain health information we maintain about you
       such as claims and case or medical management records. If we maintain your health information
       electronically, you will have the right to request that we send a copy of your health information in an
       electronic format to you. You can also request that we provide a copy of your information to a third
       party that you identify. In some cases, you may receive a summary of this health information. You
       must make a written request to inspect and copy your health information or have your information
       sent to a third party. Mail your request to the address listed below. In certain limited circumstances,
       we may deny your request to inspect and copy your health information. If we deny your request,
       you may have the right to have the denial reviewed. We may charge a reasonable fee for any
       copies.

      You have the right to ask to amend certain health information we maintain about you such as
       claims and case or medical management records, if you believe the health information about you is
       wrong or incomplete. Your request must be in writing and provide the reasons for the requested
       amendment. Mail your request to the address listed below. If we deny your request, you may have
       a statement of your disagreement added to your health information.

      You have the right to receive an accounting of certain disclosures of your information made by
       us during the six years prior to your request. This accounting will not include disclosures of
       information made: (i) for treatment, payment, and health care operations purposes; (ii) to you or
       pursuant to your authorization; and (iii) to correctional institutions or law enforcement officials; and
       (iv) other disclosures for which federal law does not require us to provide an accounting.

      You have the right to a paper copy of this notice. You may ask for a copy of this notice at any
       time. Even if you have agreed to receive this notice electronically, you are still entitled to a paper
       copy of this notice. You also may obtain a copy of this notice on your health plan website, such as
       www.myuhc.com.


 Exercising Your Rights
      Contacting your Health Plan. If you have any questions about this notice or want information
       about exercising your rights, please call the toll-free member phone number on your health plan ID
       card or you may contact the UnitedHealth Group Customer Call Center Representative at 1-866-
       633-2446 or TTY 711.

      Submitting a Written Request. You can mail your written requests to exercise any of your rights,
       including modifying or cancelling a confidential communication, for copies of your records, or
       requesting amendments to your record, to us at the following address:



                                                      XVII

                                                                                         Exhibit 1, Page 176
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 177 of 482 Page ID
                                   #:295


                                              UnitedHealthcare
                                      Customer Service - Privacy Unit
                                              PO Box 740815
                                          Atlanta, GA 30374-0815

      Filing a Complaint. If you believe your privacy rights have been violated, you may file a complaint
       with us at the address listed above.
 You may also notify the Secretary of the U.S. Department of Health and Human Services of your
 complaint. We will not take any action against you for filing a complaint.
 2
  This Medical Information Notice of Privacy Practices applies to the following health plans that are
 affiliated with UnitedHealth Group: ACN Group of California, Inc.; All Savers Insurance Company; All
 Savers Life Insurance Company of California; AmeriChoice of Connecticut, Inc.; AmeriChoice of New
 Jersey, Inc.; Arizona Physicians IPA, Inc.; Care Improvement Plus of Texas Insurance Company; Care
 Improvement Plus South Central Insurance Company; Care Improvement Plus Wisconsin Insurance
 Company; Dental Benefit Providers of California, Inc.; Dental Benefit Providers of Illinois, Inc.; Golden
 Rule Insurance Company; Health Plan of Nevada, Inc.; MAMSI Life and Health Insurance Company; MD
 - Individual Practice Association, Inc.; Medical Health Plans of Florida, Inc.; Medica HealthCare Plans,
 Inc.; National Pacific Dental, Inc.; Neighborhood Health Partnership, Inc.; Nevada Pacific Dental;
 Optimum Choice, Inc.; Optum Insurance Company of Ohio, Inc.; Oxford Health Insurance, Inc.; Oxford
 Health Plans (CT), Inc.; Oxford Health Plans (NJ), Inc.; Oxford Health Plans (NY), Inc.; PacifiCare Life
 and Health Insurance Company; PacifiCare Life Assurance Company; PacifiCare of Arizona, Inc.;
 PacifiCare of Colorado, Inc.; PacifiCare of Nevada, Inc.; Physicians Health Choice of Texas, LLC;
 Preferred Care Partners, Inc.; Sierra Health and Life Insurance Company, Inc.; UHC of California; U.S.
 Behavioral Health Plan, California; Unimerica Insurance Company; Unimerica Life Insurance Company of
 New York; Unison Health Plan of Delaware, Inc.; Unison Health Plan of the Capital Area, Inc.;
 UnitedHealthcare Benefits of Texas, Inc.; UnitedHealthcare Community Plan of Georgia, Inc.;
 UnitedHealthcare Community Plan of Ohio, Inc.; UnitedHealthcare Community Plan, Inc.;
 UnitedHealthcare Community Plan of Texas, L.L.C.; UnitedHealthcare Insurance Company;
 UnitedHealthcare Insurance Company of Illinois; UnitedHealthcare Insurance Company of New York;
 UnitedHealthcare Insurance Company of the River Valley; UnitedHealthcare Life Insurance Company;
 UnitedHealthcare of Alabama, Inc.; UnitedHealthcare of Arizona, Inc.; UnitedHealthcare of Arkansas, Inc.;
 UnitedHealthcare of Colorado, Inc.; UnitedHealthcare of Florida, Inc.; UnitedHealthcare of Georgia, Inc.;
 UnitedHealthcare of Illinois, Inc.; UnitedHealthcare of Kentucky, Ltd.; UnitedHealthcare of Louisiana, Inc.;
 UnitedHealthcare of the Mid-Atlantic, Inc.; UnitedHealthcare of the Midlands, Inc.; UnitedHealthcare of the
 Midwest, Inc.; United HealthCare of Mississippi, Inc.; UnitedHealthcare of New England, Inc.;
 UnitedHealthcare of New Mexico, Inc.; UnitedHealthcare of New York, Inc.; UnitedHealthcare of North
 Carolina, Inc.; UnitedHealthcare of Ohio, Inc.; UnitedHealthcare of Oklahoma, Inc.; UnitedHealthcare of
 Oregon, Inc.; UnitedHealthcare of Pennsylvania, Inc.; UnitedHealthcare of Texas, Inc.; UnitedHealthcare
 of Utah, Inc.; UnitedHealthcare of Washington, Inc.; UnitedHealthcare of Wisconsin, Inc.;
 UnitedHealthcare Plan of the River Valley, Inc.




                                                    XVIII

                                                                                       Exhibit 1, Page 177
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 178 of 482 Page ID
                                   #:296




 FINANCIAL INFORMATION PRIVACY NOTICE
 THIS NOTICE DESCRIBES HOW FINANCIAL INFORMATION ABOUT YOU MAY BE USED AND
 DISCLOSED.
 PLEASE REVIEW IT CAREFULLY.
 Effective January 1, 2017
     3
 We are committed to maintaining the confidentiality of your personal financial information. For the
 purposes of this notice, "personal financial information" means information, other than health information,
 about an enrollee or an applicant for health care coverage that identifies the individual, is not generally
 publicly available and is collected from the individual or is obtained in connection with providing health
 care coverage to the individual.
 Information We Collect
 Depending upon the product or service you have with us, we may collect personal financial information
 about you from the following sources:

        Information we receive from you on applications or other forms, such as name, address, age,
         medical information and Social Security number;

        Information about your transactions with us, our affiliates or others, such as premium payment and
         claims history; and

        Information from a consumer reporting agency.
 Disclosure of Information
 We do not disclose personal financial information about our enrollees or former enrollees to any third
 party, except as required or permitted by law. For example, in the course of our general business
 practices, we may, as permitted by law, disclose any of the personal financial information that we collect
 about you without your authorization, to the following types of institutions:
              To our corporate affiliates, which include financial service providers, such as other insurers,
               and non-financial companies, such as data processors:
              To nonaffiliated companies for our everyday business purposes, such as to process your
               transactions, maintain your account(s), or respond to court orders and legal investigations;
               and
              To nonaffiliated companies that perform services for us, including sending promotional
               communications on our behalf.
 Confidentiality and Security
 We maintain physical, electronic and procedural safeguards in accordance with applicable state and
 federal standards to protect your personal financial information against risks such as loss, destruction or
 misuse. These measures include computer safeguards, secured files and buildings, and restrictions on
 who may access your personal financial information.
 Questions about this Notice
 If you have any questions about this notice, please call the toll-free member phone number on your health
 plan ID card or contact the UnitedHealth Group Customer Call Center at 1-866-633-2446 or TTY 711.
 3
  For purposes of this Financial Information Privacy Notice, "we" or "us" refers to the entities listed in
 footnote 2, beginning on the first page of the Health Plan Notices of Privacy Practices, plus the following
 UnitedHealthcare affiliates: Alere Women's and Children's Health, LLC; AmeriChoice Health Services,


                                                      XIX

                                                                                         Exhibit 1, Page 178
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 179 of 482 Page ID
                                   #:297


 Inc.; Connextions HCI, LLC; LifePrint East, Inc.; Life Print Health, Inc.; Dental Benefit Providers, Inc.;
 gethealthinsurance.com Agency, Inc.; Golden Outlook, Inc.; HealthAllies, Inc.; MAMSI Insurance
 Resources, LLC; Managed Physical Network, Inc.; OneNet PPO, LLC; OptumHealth Care Solutions, Inc.;
 OrthoNet, LLC; OrthoNet of the Mid-Atlantic, Inc.; OrthoNet West, LLC; OrthoNet of the South, Inc.;
 Oxford Benefit Management, Inc.; Oxford Health Plans LLC; Spectera, Inc.; UMR, Inc.; Unison
 Administrative Services, LLC; United Behavioral Health; United Behavioral Health of New York I.P.A.,
 Inc.; United HealthCare Services, Inc.; UnitedHealth Advisors, LLC; UnitedHealthcare Service LLC;
 UnitedHealthcare Services Company of the River Valley, Inc. This Financial Information Privacy Notice
 only applies where required by law. Specifically, it does not apply to (1) health care insurance products
 offered in Nevada by Health Plan of Nevada, Inc. and Sierra Health and Life Insurance Company, Inc.; or
 (2) other UnitedHealth Group health plans in states that provide exceptions for HIPAA covered entities or
 health insurance products.




                                                    XX

                                                                                     Exhibit 1, Page 179
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 180 of 482 Page ID
                                   #:298




 UNITED HEALTH GROUP

 HEALTH PLAN NOTICE OF PRIVACY PRACTICES: FEDERAL AND
 STATE AMENDMENTS
 Revised: January 1, 2017
 The first part of this Notice, which provides our privacy practices for Medical Information, describes how
 we may use and disclose your health information under federal privacy rules. There are other laws that
 may limit our rights to use and disclose your health information beyond what we are allowed to do under
 the federal privacy rules. The purpose of the charts below is to:
       1.     show the categories of health information that are subject to these more restrictive laws; and
       2.     give you a general summary of when we can use and disclose your health information
              without your consent.
 If your written consent is required under the more restrictive laws, the consent must meet the particular
 rules of the applicable federal or state law.
                                         Summary of Federal Laws

  Alcohol & Drug Abuse Information

  We are allowed to use and disclose alcohol and drug abuse information that is protected by federal
  law only (1) in certain limited circumstances, and/or disclose only (2) to specific recipients.

  Genetic Information

  We are not allowed to use genetic information for underwriting purposes.

                                          Summary of State Laws

  General Health Information

  We are allowed to disclose general health              AR, CA, DE, NE, NY, PR, RI, VT, WA, WI
  information only (1) under certain limited
  circumstances, and /or (2) to specific recipients.

  HMOs must give enrollees an opportunity to             KY
  approve or refuse disclosures, subject to certain
  exceptions.

  You may be able to restrict certain electronic         NC, NV
  disclosures of such health information.

  We are not allowed to use health information for       CA, IA
  certain purposes.

  We will not use and/or disclose information            KY, MO, NJ, SD
  regarding certain public assistance programs
  except for certain purposes.

  We must comply with additional restrictions prior      KS
  to using or disclosing your health information for
  certain purposes.

  Prescriptions


                                                       XXI

                                                                                       Exhibit 1, Page 180
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 181 of 482 Page ID
                                   #:299


  We are allowed to disclose prescription-related         ID, NH, NV
  information only (1) under certain limited
  circumstances, and /or (2) to specific recipients.

  Communicable Diseases

  We are allowed to disclose communicable                 AZ, IN, KS, MI, NV, OK
  disease information only (1) under certain limited
  circumstances, and /or (2) to specific recipients.

  Sexually Transmitted Diseases and Reproductive Health

  We are allowed to disclose sexually transmitted         CA, FL, IN, KS, MI, MT, NJ, NV, PR, WA, WY
  disease and/or reproductive health information
  only (1) under certain limited circumstances
  and/or (2) to specific recipients.

  Alcohol and Drug Abuse

  We are allowed to use and disclose alcohol and          AR, CT, GA, KY, IL, IN, IA, LA, MN, NC, NH,
  drug abuse information (1) under certain limited        WA, WI
  circumstances, and/or disclose only (2) to specific
  recipients.

  Disclosures of alcohol and drug abuse information       WA
  may be restricted by the individual who is the
  subject of the information.

  Genetic Information

  We are not allowed to disclose genetic information      CA, CO, KS, KY, LA, NY, RI, TN, WY
  without your written consent.

  We are allowed to disclose genetic information          AK, AZ, FL, GA, IA, MD, ME, MA, MO, NJ, NV,
  only (1) under certain limited circumstances            NH, NM, OR, RI, TX, UT, VT
  and/or (2) to specific recipients.

  Restrictions apply to (1) the use, and/or (2) the       FL, GA, IA, LA, MD, NM, OH, UT, VA, VT
  retention of genetic information.

  HIV / AIDS

  We are allowed to disclose HIV/AIDS-related             AZ, AR, CA, CT, DE, FL, GA, IA, IL, IN, KS, KY,
  information only (1) under certain limited              ME, MI, MO, MT, NH, NM, NV, NY, NC, OR,
  circumstances and/or (2) to specific recipients.        PA, PR, RI, TX, VT, WA, WV, WI, WY

  Certain restrictions apply to oral disclosures of       CT, FL
  HIV/AIDS-related information.

  We will collect certain HIV/AIDS-related                OR
  information only with your written consent.

  Mental Health

  We are allowed to disclose mental health                CA, CT, DC, IA, IL, IN, KY, MA, MI, NC, NM,
  information only (1) under certain limited              PR, TN, WA, WI
  circumstances and/or (2) to specific recipients.

  Disclosures may be restricted by the individual         WA


                                                       XXII

                                                                                       Exhibit 1, Page 181
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 182 of 482 Page ID
                                   #:300


  who is the subject of the information.

  Certain restrictions apply to oral disclosures of       CT
  mental health information.

  Certain restrictions apply to the use of mental         ME
  health information.

  Child or Adult Abuse

  We are allowed to use and disclose child and/or         AL, CO, IL, LA, MD, NE, NJ, NM, NY, RI, TN,
  adult abuse information only (1) under certain          TX, UT, WI
  limited circumstances, and/or disclose only (2) to
  specific recipients.




                                                       XXIII

                                                                                      Exhibit 1, Page 182
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 183 of 482 Page ID
                                   #:301




    Statement of Employee Retirement Income Security
                Act of 1974 (ERISA) Rights
 As a participant in the plan, you are entitled to certain rights and protections under the Employee
 Retirement Income Security Act of 1974 (ERISA).


 Receive Information about Your Plan and Benefits
 You are entitled to examine, without charge, at the Plan Administrator's office and at other specified
 locations, such as worksites and union halls, all documents governing the plan, including insurance
 contracts and collective bargaining agreements, and a copy of the latest annual report (Form 5500
 Series) filed by the plan with the U.S. Department of Labor and available at the Public Disclosure Room
 of the Employee Benefits Security Administration.
 You are entitled to obtain, upon written request to the Plan Administrator, copies of documents governing
 the operation of the plan, including insurance contracts and collective bargaining agreements, and copies
 of the latest annual report (Form 5500 Series) and updated Summary Plan Description. The Plan
 Administrator may make a reasonable charge for the copies.


 Continue Group Health Plan Coverage
 You are entitled to continue health care coverage for yourself, spouse or Dependents if there is a loss of
 coverage under the plan as a result of a qualifying event. You or your Dependents may have to pay for
 such coverage. The Plan Sponsor is responsible for providing you notice of your Consolidated Omnibus
 Budget Reconciliation Act (COBRA) continuation rights. Review the Summary Plan Description and the
 documents governing the plan on the rules governing your COBRA continuation coverage rights.


 Prudent Actions by Plan Fiduciaries
 In addition to creating rights for plan participants, ERISA imposes duties upon the people who are
 responsible for the operation of the employee benefit plan. The people who operate your plan, called
 "fiduciaries" of the plan, have a duty to do so prudently and in the interest of you and other plan
 participants and beneficiaries. No one, including your employer, your union, or any other person may fire
 you or otherwise discriminate against you in any way to prevent you from obtaining a welfare benefit or
 exercising your rights under ERISA.


 Enforce Your Rights
 If your claim for a welfare benefit is denied or ignored, in whole or in part, you have a right to know why
 this was done, to obtain copies of documents relating to the decision without charge, and to appeal any
 denial, all within certain time schedules. Under ERISA, there are steps you can take to enforce the above
 rights. For instance, if you request a copy of plan documents or the latest annual report from the plan and
 do not receive them within 30 days, you may file suit in a Federal court. In such a case, the court may
 require the Plan Administrator to provide the materials and pay you up to $110 a day until you receive the
 materials, unless the materials were not sent because of reasons beyond the control of the Plan
 Administrator. If you have a claim for Benefits which is denied or ignored, in whole or in part, you may file
 suit in a state or Federal court. In addition, if you disagree with the plan's decision or lack thereof
 concerning the qualified status of a domestic relations order or a medical child support order, you may file
 suit in Federal court. If it should happen that plan fiduciaries misuse the plan's money, or if you are
 discriminated against for asserting your rights, you may seek assistance from the U.S. Department of
 Labor, or you may file suit in a Federal court. The court will decide who should pay court costs and legal
 fees. If you are successful, the court may order the person you have sued to pay these costs and fees. If



                                                     XXIV

                                                                                        Exhibit 1, Page 183
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 184 of 482 Page ID
                                   #:302


 you lose, the court may order you to pay these costs and fees, for example, if it finds your claim is
 frivolous.


 Assistance with Your Questions
 If you have any questions about your plan, you should contact the Plan Administrator. If you have any
 questions about this statement or about your rights under ERISA, or if you need assistance in obtaining
 documents from the Plan Administrator, you should contact the nearest office of the Employee Benefits
 Security Administration, U.S. Department of Labor listed in your telephone directory or the Division of
 Technical Assistance and Inquiries, Employee Benefits Security Administration, U.S. Department of
 Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain certain publications
 about your rights and responsibilities under ERISA by calling the publication hotline of the Employee
 Benefits Security Administration.




                                                     XXV

                                                                                        Exhibit 1, Page 184
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 185 of 482 Page ID
                                   #:303




 ERISA Statement
 If the Enrolling Group is subject to ERISA, the following information applies to you.


 Summary Plan Description
 Name of Plan: Van De Pol Enterprises Welfare Benefit Plan
 Name, Address and Telephone Number of Plan Sponsor and Named Fiduciary:
                                           Van De Pol Enterprises
                                            4895 S Airport Way
                                            Stockton, CA 95206
                                              (209) 944-9115
 The Plan Sponsor retains all fiduciary responsibilities with respect to the Plan, except to the extent the
 Plan Sponsor has delegated or allocated to other persons or entities one or more fiduciary responsibilities
 with respect to the Plan.
 Claims Fiduciary: UnitedHealthcare Insurance Company ("UnitedHealthcare," refer to your Certificate of
 Coverage for details on the legal entity that provides your coverage) is your Plan's Claims Fiduciary and
 has been delegated this responsibility by your Plan Sponsor. Your Claims Fiduciary has the authority to
 require eligible individuals to furnish it with information necessary for the proper administration of your
 Plan.
 Employer Identification Number (EIN): XX-XXXXXXX
 Plan Number: 501
 Plan Year: May 1 through April 30
 Type of Plan: Health care coverage plan
 Name, Business Address, and Business Telephone Number of Plan Administrator:
                                           Van De Pol Enterprises
                                            4895 S Airport Way
                                            Stockton, CA 95206
                                              (209) 944-9115
 Type of Administration of the Plan: Your Plan is fully insured. Benefits are provided under a group
 insurance contract entered into between your Plan Sponsor and UnitedHealthcare. Claims for benefits
 are sent to UnitedHealthcare. Your employer and UnitedHealthcare share responsibility for administering
 the plan.
                                             UnitedHealthcare
                                             185 Asylum Street
                                          Hartford, CT 06103-0450
                                                860-702-5000
 Person designated as Agent for Service of Legal Process: Plan Administrator
 Discretionary Authority of Plan Administrator and Other Plan Fiduciaries: The Plan Administrator
 and other Plan fiduciaries shall have discretionary authority to interpret the terms of the Plan and to
 determine eligibility for benefits in accordance with the terms of the Plan. Any interpretation or
 determination made pursuant to such discretionary authority shall be given deference and be legally
 binding on all parties and subject to review by a legal authority only to the extent the decision was
 arbitrary and capricious.



                                                     XXVI

                                                                                         Exhibit 1, Page 185
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 186 of 482 Page ID
                                   #:304


 Source of Contributions and Funding under the Plan: There are no contributions to the Plan. Any
 required employee contributions are used to partially reimburse the Plan Sponsor for Premiums under the
 Plan. Benefits under the Plan are funded by the payment of Premium required by the group Policy.
 Method of Calculating the Amount of Contribution: Employee-required contributions to the Plan
 Sponsor are the employee's share of costs as determined by Plan Sponsor. From time to time, the Plan
 Sponsor will determine the required employee contributions for reimbursement to the Plan Sponsor and
 distribute a schedule of such required contributions to employees.
 Qualified Medical Child Support Orders: The Plan's procedures for handling qualified medical child
 support orders are available without charge upon request to the Plan Administrator.
 Amendment or Termination of the Plan: Your employer, as the Plan Sponsor, has the right to amend or
 terminate this Plan at any time. Note that the insurance contract, which is how benefits under the Plan are
 provided, is not necessarily the same as the Plan. As a result, termination of the insurance contract does
 not necessarily terminate the Plan.




                                                   XXVII

                                                                                      Exhibit 1, Page 186
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 187 of 482 Page ID
                                   #:305




                                    XXVIII

                                                             Exhibit 1, Page 187
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 188 of 482 Page ID
                                   #:306




                                     XXIX

                                                             Exhibit 1, Page 188
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 189 of 482 Page ID
                                   #:307




                                                             Exhibit 1, Page 189
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 190 of 482 Page ID
                                   #:308




                                                 1104357 - 05/09/2017

                                                                Exhibit 1, Page 190
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 191 of 482 Page ID
                                   #:309




                   EXHIBIT 2




                                                             Exhibit 2, Page 191
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 192 of 482 Page ID
                                   #:310




                  UnitedHealthcare Choice Plus


                       Certificate of Coverage

                                        For
                                   the Plan DHN
                                         of
                             ROCO Management, LLC
                          Enrolling Group Number: 906948
                            Effective Date: March 1, 2017


                            Offered and Underwritten by
                        UnitedHealthcare Insurance Company




                                                             Exhibit 2, Page 192
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 193 of 482 Page ID
                                   #:311




                                                             Exhibit 2, Page 193
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 194 of 482 Page ID
                                   #:312




                                                      Table of Contents
 Schedule of Benefits.................................................................................1
   Accessing Benefits ....................................................................................................................................1
   Prior Authorization .....................................................................................................................................2
   Covered Health Services which Require Prior Authorization ....................................................................2
   Care Management .....................................................................................................................................4
   Special Note Regarding Medicare.............................................................................................................4
   Benefits ......................................................................................................................................................4
   Additional Benefits Required By Michigan Law .......................................................................................24
   Eligible Expenses ....................................................................................................................................26
   Provider Network .....................................................................................................................................28
   Information about the UnitedHealthcare Network ...................................................................................29
   Verify Michigan provider's license with Michigan Department of Community Health..............................29
   Continuity of Care ....................................................................................................................................29
   Designated Facilities and Other Providers ..............................................................................................30
   Health Services from Non-Network Providers Paid as Network Benefits ...............................................30
   Limitations on Selection of Providers ......................................................................................................30
 Certificate of Coverage .............................................................................1
   Certificate of Coverage is Part of Policy ....................................................................................................1
   Changes to the Document.........................................................................................................................1
   Other Information You Should Have..........................................................................................................1
 Introduction to Your Certificate ...............................................................2
   How to Use this Document ........................................................................................................................2
   Information about Defined Terms ..............................................................................................................2
   Don't Hesitate to Contact Us .....................................................................................................................2
 Your Responsibilities ...............................................................................3
   Be Enrolled and Pay Required Contributions ............................................................................................3
   Be Aware this Benefit Plan Does Not Pay for All Health Services ............................................................3
   Decide What Services You Should Receive .............................................................................................3
   Choose Your Physician .............................................................................................................................3
   Obtain Prior Authorization .........................................................................................................................3
   Pay Your Share .........................................................................................................................................3
   Pay the Cost of Excluded Services ...........................................................................................................4
   Show Your ID Card....................................................................................................................................4
   File Claims with Complete and Accurate Information................................................................................4
   Use Your Prior Health Care Coverage ......................................................................................................4
 Our Responsibilities .................................................................................5
   Determine Benefits ....................................................................................................................................5
   Pay for Our Portion of the Cost of Covered Health Services ....................................................................5
   Pay Network Providers ..............................................................................................................................5
   Pay for Covered Health Services Provided by Non-Network Providers....................................................5
   Review and Determine Benefits in Accordance with our Reimbursement Policies ..................................5
   Offer Health Education Services to You ....................................................................................................6
 Certificate of Coverage Table of Contents ..............................................7
 Section 1: Covered Health Services ........................................................8
   Benefits for Covered Health Services........................................................................................................8
   1. Ambulance Services ..............................................................................................................................8
   2. Clinical Trials .........................................................................................................................................9
   3. Congenital Heart Disease Surgeries ...................................................................................................10
   4. Dental Services - Accident Only ..........................................................................................................11
   5. Diabetes Services................................................................................................................................11


                                                                                i

                                                                                                                                 Exhibit 2, Page 194
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 195 of 482 Page ID
                                   #:313


   6. Durable Medical Equipment ................................................................................................................12
   7. Emergency Health Services - Outpatient ............................................................................................13
   8. Hearing Aids ........................................................................................................................................13
   9. Home Health Care ...............................................................................................................................13
   10. Hospice Care .....................................................................................................................................14
   11. Hospital - Inpatient Stay ....................................................................................................................14
   12. Lab, X-Ray and Diagnostics - Outpatient ..........................................................................................14
   13. Lab, X-Ray and Major Diagnostics - CT, PET Scans, MRI, MRA and Nuclear Medicine - Outpatient
   .................................................................................................................................................................14
   14. Mental Health Services......................................................................................................................15
   15. Neurobiological Disorders - Autism Spectrum Disorder Services .....................................................15
   16. Ostomy Supplies................................................................................................................................17
   17. Pharmaceutical Products - Outpatient...............................................................................................17
   18. Physician Fees for Surgical and Medical Services............................................................................18
   19. Physician's Office Services - Sickness and Injury .............................................................................18
   20. Pregnancy - Maternity Services.........................................................................................................18
   21. Preventive Care Services ..................................................................................................................19
   22. Prosthetic Devices .............................................................................................................................20
   23. Reconstructive Procedures ...............................................................................................................20
   24. Rehabilitation Services - Outpatient Therapy and Manipulative Treatment ......................................20
   25. Scopic Procedures - Outpatient Diagnostic and Therapeutic ...........................................................22
   26. Skilled Nursing Facility/Inpatient Rehabilitation Facility Services .....................................................22
   27. Substance Use Disorder Services.....................................................................................................23
   28. Surgery - Outpatient ..........................................................................................................................23
   29. Therapeutic Treatments - Outpatient.................................................................................................24
   30. Transplantation Services ...................................................................................................................24
   31. Urgent Care Center Services ............................................................................................................24
   Additional Benefits Required By Michigan Law .......................................................................................25
   32. Antineoplastic Therapy ......................................................................................................................25
   33. Autism Spectrum Disorders...............................................................................................................25
   34. Breast Cancer Diagnostic, Treatment and Rehabilitative Services...................................................26
   35. Pain - Evaluation and Treatment .......................................................................................................26
   36. Pediatric Dental Anesthesia ..............................................................................................................26
 Section 2: Exclusions and Limitations ..................................................27
   How We Use Headings in this Section ....................................................................................................27
   We do not Pay Benefits for Exclusions....................................................................................................27
   Benefit Limitations ...................................................................................................................................27
   A. Alternative Treatments ........................................................................................................................27
   B. Dental ..................................................................................................................................................27
   C. Devices, Appliances and Prosthetics..................................................................................................28
   D. Drugs...................................................................................................................................................29
   E. Experimental or Investigational or Unproven Services .......................................................................29
   F. Foot Care.............................................................................................................................................29
   G. Medical Supplies.................................................................................................................................30
   H. Mental Health ......................................................................................................................................30
   I. Neurobiological Disorders - Autism Spectrum Disorder .......................................................................31
   J. Nutrition................................................................................................................................................32
   K. Personal Care, Comfort or Convenience ............................................................................................32
   L. Physical Appearance ...........................................................................................................................33
   M. Procedures and Treatments ...............................................................................................................34
   N. Providers .............................................................................................................................................35
   O. Reproduction.......................................................................................................................................35
   P. Services Provided under another Plan ...............................................................................................35
   Q. Substance Use Disorders ...................................................................................................................35
   R. Transplants .........................................................................................................................................36


                                                                                  ii

                                                                                                                                    Exhibit 2, Page 195
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 196 of 482 Page ID
                                   #:314


   S. Travel ..................................................................................................................................................36
   T. Types of Care ......................................................................................................................................36
   U. Vision and Hearing..............................................................................................................................37
   V. All Other Exclusions ............................................................................................................................37
 Section 3: When Coverage Begins ........................................................39
   How to Enroll ...........................................................................................................................................39
   If You Are Hospitalized When Your Coverage Begins ............................................................................39
   If You Are Eligible for Medicare ...............................................................................................................39
   Who is Eligible for Coverage ...................................................................................................................39
   Eligible Person.........................................................................................................................................39
   Dependent ...............................................................................................................................................40
   When to Enroll and When Coverage Begins ...........................................................................................40
   Initial Enrollment Period...........................................................................................................................40
   Open Enrollment Period ..........................................................................................................................40
   New Eligible Persons...............................................................................................................................40
   Adding New Dependents .........................................................................................................................40
   Special Enrollment Period .......................................................................................................................41
 Section 4: When Coverage Ends ...........................................................43
   General Information about When Coverage Ends ..................................................................................43
   Events Ending Your Coverage ................................................................................................................43
   Other Events Ending Your Coverage ......................................................................................................44
   Coverage for a Disabled Dependent Child ..............................................................................................44
   Continuation of Coverage ........................................................................................................................44
 Section 5: How to File a Claim ...............................................................46
   If You Receive Covered Health Services from a Network Provider ........................................................46
   If You Receive Covered Health Services from a Non-Network Provider ................................................46
   Required Information ...............................................................................................................................46
   Payment of Benefits.................................................................................................................................46
 Section 6: Questions, Grievances and Appeals ...................................48
   Terms Used .............................................................................................................................................48
   What to Do if You Have a Question.........................................................................................................48
   What to Do if You Have a Grievance.......................................................................................................48
   What to Do Next ......................................................................................................................................49
   What to Do if You Disagree with Our Decision........................................................................................49
   Exceptions for Urgent Situations .............................................................................................................49
   Records ...................................................................................................................................................50
 Section 7: Coordination of Benefits ......................................................51
   Benefits When You Have Coverage under More than One Plan ............................................................51
   When Coordination of Benefits Applies ...................................................................................................51
   Definitions ................................................................................................................................................51
   Order of Benefit Determination Rules......................................................................................................52
   Effect on the Benefits of This Plan ..........................................................................................................54
   Right to Receive and Release Needed Information ................................................................................55
   Payments Made.......................................................................................................................................55
   Right of Recovery ....................................................................................................................................56
   When Medicare is Secondary..................................................................................................................56
 Section 8: General Legal Provisions .....................................................57
   Your Relationship with Us .......................................................................................................................57
   Our Relationship with Providers and Enrolling Groups ...........................................................................57
   Your Relationship with Providers and Enrolling Groups..........................................................................58
   Notice.......................................................................................................................................................58
   Statements by Enrolling Group or Subscriber .........................................................................................58
   Incentives to Providers ............................................................................................................................58


                                                                               iii

                                                                                                                                 Exhibit 2, Page 196
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 197 of 482 Page ID
                                   #:315


   Incentives to You .....................................................................................................................................59
   Rebates and Other Payments .................................................................................................................59
   Interpretation of Benefits .........................................................................................................................59
   Administrative Services ...........................................................................................................................59
   Amendments to the Policy.......................................................................................................................59
   Information and Records .........................................................................................................................60
   Examination of Covered Persons ............................................................................................................60
   Workers' Compensation not Affected ......................................................................................................60
   Medicare Eligibility ...................................................................................................................................60
   Subrogation and Reimbursement............................................................................................................61
   Refund of Overpayments.........................................................................................................................62
   Limitation of Action ..................................................................................................................................63
   Entire Policy.............................................................................................................................................63
 Section 9: Defined Terms .......................................................................64


       Amendments, Riders and Notices (As Applicable)
 Certificate of Coverage Amendment
 Questions, Grievances and Appeals Amendment
 Outpatient Prescription Drug Rider
 Gender Dysphoria Rider
 Real Appeal Rider
 Language Assistance Services
 Notice of Non-Discrimination
 Important Notices under the Patient Protection and Affordable Care
 Act (PPACA)
 Statement of Employee Retirement Income Security Act of 1974
 (ERISA) Rights
 ERISA Statement




                                                                              iv

                                                                                                                              Exhibit 2, Page 197
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 198 of 482 Page ID
                                   #:316




                         UnitedHealthcare Choice Plus
                 UnitedHealthcare Insurance Company
                                 Schedule of Benefits
 Accessing Benefits
 You can choose to receive Network Benefits or Non-Network Benefits.
 Network Benefits apply to Covered Health Services that are provided by a Network Physician or other
 Network provider. You are not required to select a Primary Physician in order to obtain Network Benefits.
 In general health care terminology, a Primary Physician may also be referred to as a Primary Care
 Physician or PCP.
 Emergency Health Services provided by a non-Network provider will be reimbursed as set forth under
 Eligible Expenses as described at the end of this Schedule of Benefits. As a result, you will be
 responsible for the difference between the amount billed by the non-Network provider and the
 amount we determine to be an Eligible Expense for reimbursement. The payments you make to
 non-Network providers for charges above the Eligible Expense do not apply towards any
 applicable Out-of-Pocket Maximum.
 Covered Health Services that are provided at a Network facility by a non-Network facility based Physician,
 when not Emergency Health Services, will be reimbursed as set forth under Eligible Expenses as
 described at the end of this Schedule of Benefits. As a result, you will be responsible for the
 difference between the amount billed by the non-Network facility based Physician and the amount
 we determine to be an Eligible Expense for reimbursement. The payments you make to non-
 Network facility based Physicians for charges above the Eligible Expense do not apply towards
 any applicable Out-of-Pocket Maximum.
 Non-Network Benefits apply to Covered Health Services that are provided by a non-Network Physician
 or other non-Network provider, or Covered Health Services that are provided at a non-Network facility. In
 general health care terminology, Non-Network Benefits may also be referred to as Out-of-Network
 Benefits.
 Depending on the geographic area and the service you receive, you may have access through our
 Shared Savings Program to non-Network providers who have agreed to discount their charges for
 Covered Health Services. If you receive Covered Health Services from these providers, the Coinsurance
 will remain the same as it is when you receive Covered Health Services from non-Network providers who
 have not agreed to discount their charges; however, the total that you owe may be less when you receive
 Covered Health Services from Shared Savings Program providers than from other non-Network providers
 because the Eligible Expense may be a lesser amount.
 You must show your identification card (ID card) every time you request health care services from a
 Network provider. If you do not show your ID card, Network providers have no way of knowing that you
 are enrolled under a UnitedHealthcare Policy. As a result, they may bill you for the entire cost of the
 services you receive.
 Additional information about the network of providers and how your Benefits may be affected
 appears at the end of this Schedule of Benefits.
 If there is a conflict between this Schedule of Benefits and any summaries provided to you by the
 Enrolling Group, this Schedule of Benefits will control.



 SBN16.CHPSLP.I.11.KA.MI                             1

                                                                                     Exhibit 2, Page 198
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 199 of 482 Page ID
                                   #:317



 Prior Authorization
 We require prior authorization for certain Covered Health Services. In general, Network providers are
 responsible for obtaining prior authorization before they provide these services to you. There are some
 Network Benefits, however, for which you are responsible for obtaining prior authorization. Services for
 which you are required to obtain prior authorization are identified below and in the Schedule of Benefits
 table within each Covered Health Service category.
 We recommend that you confirm with us that all Covered Health Services listed below have been prior
 authorized as required. Before receiving these services from a Network provider, you may want to contact
 us to verify that the Hospital, Physician and other providers are Network providers and that they have
 obtained the required prior authorization. Network facilities and Network providers cannot bill you for
 services they fail to prior authorize as required. You can contact us by calling the telephone number for
 Customer Care on your ID card.
 When you choose to receive certain Covered Health Services from non-Network providers, you
 are responsible for obtaining prior authorization before you receive these services. Note that your
 obligation to obtain prior authorization is also applicable when a non-Network provider intends to
 admit you to a Network facility or refers you to other Network providers. Once you have obtained
 the authorization, please review it carefully so that you understand what services have been
 authorized and what providers are authorized to deliver the services that are subject to the
 authorization.
 To obtain prior authorization, call the telephone number for Customer Care on your ID card. This
 call starts the utilization review process.
 The utilization review process is a set of formal techniques designed to monitor the use of, or evaluate the
 clinical necessity, appropriateness, efficacy, or efficiency of, health care services, procedures or settings.
 Such techniques may include ambulatory review, prospective review, second opinion, certification,
 concurrent review, case management, discharge planning, retrospective review or similar programs.


 Covered Health Services which Require Prior Authorization
 Please note that prior authorization timelines apply. Refer to the applicable Benefit description in
 the Schedule of Benefits table to determine how far in advance you must obtain prior
 authorization.

 •     Ambulance - non-emergent air and ground.

 •     Breast pumps.

 •     Clinical trials.

 •     Congenital heart disease surgery.

 •     Dental services - accidental.

 •     Durable Medical Equipment over $1,000 in cost (either retail purchase cost or cumulative retail
       rental cost of a single item).

 •     Genetic Testing - BRCA.

 •     Home health care.

 •     Hospice care - inpatient.

 •     Hospital inpatient care - all scheduled admissions and maternity stays exceeding 48 hours for
       normal vaginal delivery or 96 hours for a cesarean section delivery.

 •     Lab, X-ray and diagnostics - sleep studies.

 SBN16.CHPSLP.I.11.KA.MI                               2

                                                                                        Exhibit 2, Page 199
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 200 of 482 Page ID
                                   #:318


 •     Lab, X-ray and major diagnostics - CT, PET Scans, MRI, MRA, Nuclear Medicine and Capsule
       Endoscopy.

 •     Mental Health Services - inpatient services (including Partial Hospitalization/Day Treatment and
       services at a Residential Treatment Facility); Intensive Outpatient Treatment programs; outpatient
       electro-convulsive treatment; psychological testing; extended outpatient treatment visits beyond 45
       - 50 minutes in duration, with or without medication management.

 •     Neurobiological disorders - Autism Spectrum Disorder services - inpatient services (including
       Partial Hospitalization/Day Treatment and services at a Residential Treatment Facility), Intensive
       Outpatient Treatment programs; psychological testing; extended outpatient treatment visits beyond
       45 - 50 minutes in duration, with or without medication management; Applied Behavioral Analysis
       (ABA).

 •     Pain management.

 •     Certain Pharmaceutical Products. You may determine whether a particular Pharmaceutical Product
       requires authorization through the Internet at www.myuhc.com or by calling Customer Care at the
       telephone number on your ID card.

 •     Prosthetic devices over $1,000 in cost per device.

 •     Reconstructive procedures, including breast reconstruction surgery following mastectomy.

 •     Rehabilitation services and Manipulative Treatment - physical therapy, occupational therapy,
       Manipulative Treatment and speech therapy.

 •     Skilled Nursing Facility and Inpatient Rehabilitation Facility services.

 •     Substance Use Disorder Services - inpatient services (including Partial Hospitalization/Day
       Treatment and services at a Residential Treatment Facility); Intensive Outpatient Treatment
       programs; psychological testing; extended outpatient treatment visits beyond 45 - 50 minutes in
       duration, with or without medication management.

 •     Surgery - only for the following outpatient surgeries: cardiac catheterization, pacemaker insertion,
       implantable cardioverter defibrillators, diagnostic catheterization and electrophysiology implant and
       sleep apnea surgeries.

 •     Temporomandibular joint services.

 •     Therapeutics - only for the following services: dialysis, intensity modulated radiation therapy and
       MR-guided focused ultrasound.

 •     Transplants.

 •     Antineoplastic therapy.

 •     Autism Spectrum Disorders.

 •     Breast Cancer Diagnostic, Treatment and Rehabilitative Services.

 •     Pain - Evaluation and Treatment.

 •     Pediatric dental anesthesia.
 For all other services, when you choose to receive services from non-Network providers, we urge you to
 confirm with us that the services you plan to receive are Covered Health Services. That's because in
 some instances, certain procedures may not be Medically Necessary or may not otherwise meet the
 definition of a Covered Health Service, and therefore are excluded. In other instances, the same
 procedure may meet the definition of Covered Health Services. By calling before you receive treatment,
 you can check to see if the service is subject to limitations or exclusions.

 SBN16.CHPSLP.I.11.KA.MI                               3

                                                                                       Exhibit 2, Page 200
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 201 of 482 Page ID
                                   #:319


 If you request a coverage determination at the time prior authorization is provided, the determination will
 be made based on the services you report you will be receiving. If the reported services differ from those
 actually received, our final coverage determination will be modified to account for those differences, and
 we will only pay Benefits based on the services actually delivered to you.
 If you choose to receive a service that has been determined not to be a Medically Necessary Covered
 Health Service, you will be responsible for paying all charges and no Benefits will be paid.


 Care Management
 When you seek prior authorization as required, we will work with you to implement the care management
 process and to provide you with information about additional services that are available to you, such as
 disease management programs, health education, and patient advocacy.


 Special Note Regarding Medicare
 If you are enrolled in Medicare on a primary basis (Medicare pays before we pay Benefits under the
 Policy), the prior authorization requirements do not apply to you. Since Medicare is the primary payer, we
 will pay as secondary payer as described in Section 7: Coordination of Benefits. You are not required to
 obtain authorization before receiving Covered Health Services.


 Benefits
 Annual Deductibles are calculated on a calendar year basis.
 Out-of-Pocket Maximums are calculated on a calendar year basis.
 When Benefit limits apply, the limit stated refers to any combination of Network Benefits and Non-Network
 Benefits unless otherwise specifically stated.
 Benefit limits are calculated on a calendar year basis unless otherwise specifically stated.

 Payment Term And Description                                         Amounts

 Annual Deductible

 The amount of Eligible Expenses you pay for Covered Health           Network
 Services per year before you are eligible to receive Benefits.
                                                                      $3,000 per Covered Person, not to
 Amounts paid toward the Annual Deductible for Covered                exceed $6,000 for all Covered
 Health Services that are subject to a visit or day limit will also   Persons in a family.
 be calculated against that maximum Benefit limit. As a result,
 the limited Benefit will be reduced by the number of days/visits     Non-Network
 used toward meeting the Annual Deductible.                           $6,000 per Covered Person, not to
 When a Covered Person was previously covered under a                 exceed $12,000 for all Covered
 group policy that was replaced by the group Policy, any              Persons in a family.
 amount already applied to that annual deductible provision of
 the prior policy will apply to the Annual Deductible provision
 under the Policy.
 The amount that is applied to the Annual Deductible is
 calculated on the basis of Eligible Expenses. The Annual
 Deductible does not include any amount that exceeds Eligible
 Expenses. Details about the way in which Eligible Expenses
 are determined appear at the end of the Schedule of Benefits
 table.


 SBN16.CHPSLP.I.11.KA.MI                                4

                                                                                        Exhibit 2, Page 201
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 202 of 482 Page ID
                                   #:320


 Payment Term And Description                                      Amounts

 Out-of-Pocket Maximum

 The maximum you pay per year for the Annual Deductible,           Network
 Copayments or Coinsurance. Once you reach the Out-of-
 Pocket Maximum, Benefits are payable at 100% of Eligible          $6,000 per Covered Person, not to
 Expenses during the rest of that year. The Out-of-Pocket          exceed $12,000 for all Covered
 Maximum applies to Covered Health Services under the Policy       Persons in a family.
 as indicated in this Schedule of Benefits, including Covered      The Out-of-Pocket Maximum includes
 Health Services provided under the Outpatient Prescription        the Annual Deductible.
 Drug Rider. The Out-of-Pocket Maximum for Network Benefits
 includes the amount you pay for both Network and Non-             Non-Network
 Network Benefits for outpatient prescription drug products
 provided under the Outpatient Prescription Drug Rider.            $12,000 per Covered Person, not to
                                                                   exceed $24,000 for all Covered
 Details about the way in which Eligible Expenses are              Persons in a family.
 determined appear at the end of the Schedule of Benefits
 table.                                                            The Out-of-Pocket Maximum includes
                                                                   the Annual Deductible.
 The Out-of-Pocket Maximum does not include any of the
 following and, once the Out-of-Pocket Maximum has been
 reached, you still will be required to pay the following:

 •     Any charges for non-Covered Health Services.

 •     The amount Benefits are reduced if you do not obtain
       prior authorization as required.

 •     Charges that exceed Eligible Expenses.

 •     Copayments or Coinsurance for any Covered Health
       Service identified in the Schedule of Benefits table that
       does not apply to the Out-of-Pocket Maximum.



 Copayment

 Copayment is the amount you pay (calculated as a set dollar amount) each time you receive certain
 Covered Health Services. When Copayments apply, the amount is listed on the following pages next to
 the description for each Covered Health Service.
 Please note that for Covered Health Services, you are responsible for paying the lesser of:

 •     The applicable Copayment.

 •     The Eligible Expense.
 Details about the way in which Eligible Expenses are determined appear at the end of the Schedule of
 Benefits table.

 Coinsurance

 Coinsurance is the amount you pay (calculated as a percentage of Eligible Expenses) each time you
 receive certain Covered Health Services.
 Details about the way in which Eligible Expenses are determined appear at the end of the Schedule of
 Benefits table.



 SBN16.CHPSLP.I.11.KA.MI                              5

                                                                                     Exhibit 2, Page 202
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 203 of 482 Page ID
                                   #:321




 SBN16.CHPSLP.I.11.KA.MI              6

                                                             Exhibit 2, Page 203
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 204 of 482 Page ID
                                   #:322


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                      Benefit                   Apply to the          Must You Meet
                                             (The Amount We            Out-of-Pocket         Annual
                                             Pay, based on             Maximum?              Deductible?
                                             Eligible Expenses)

 1. Ambulance Services

                                      Prior Authorization Requirement
       In most cases, we will initiate and direct non-Emergency ambulance transportation. If you are
   requesting non-Emergency ambulance services, you must obtain authorization as soon as possible
  prior to transport. If you fail to obtain prior authorization as required, you will be responsible for paying
                                      all charges and no Benefits will be paid.

 Emergency Ambulance                         Network
                                             Ground Ambulance:
                                             80%                       Yes                   Yes
                                             Air Ambulance:
                                             80%                       Yes                   Yes
                                             Non-Network
                                             Same as Network           Same as Network       Same as Network
 Non-Emergency Ambulance                     Network
 Ground or air ambulance, as we              Ground Ambulance:
 determine appropriate.
                                             80%                       Yes                   Yes
                                             Air Ambulance:
                                             80%                       Yes                   Yes
                                             Non-Network
                                             Same as Network           Same as Network       Same as Network

 2. Clinical Trials

                                      Prior Authorization Requirement
  You must obtain prior authorization as soon as the possibility of participation in a clinical trial arises. If
  you fail to obtain prior authorization as required, you will be responsible for paying all charges and no
                                             Benefits will be paid.

 Depending upon the Covered Health           Network
 Service, Benefit limits are the same
 as those stated under the specific          Depending upon where the Covered Health Service is
 Benefit category in this Schedule of        provided, Benefits will be the same as those stated under
 Benefits.                                   each Covered Health Service category in this Schedule of
                                             Benefits.
 Benefits are available when the             Non-Network
 Covered Health Services are provided
                                             Depending upon where the Covered Health Service is

 SBN16.CHPSLP.I.11.KA.MI                                 7

                                                                                            Exhibit 2, Page 204
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 205 of 482 Page ID
                                   #:323


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                      Benefit                 Apply to the         Must You Meet
                                             (The Amount We          Out-of-Pocket        Annual
                                             Pay, based on           Maximum?             Deductible?
                                             Eligible Expenses)
 by either Network or non-Network            provided, Benefits will be the same as those stated under
 providers, however the non-Network          each Covered Health Service category in this Schedule of
 provider must agree to accept the           Benefits.
 Network level of reimbursement by
 signing a network provider agreement
 specifically for the patient enrolling in
 the trial. (Non-Network Benefits are
 not available if the non-Network
 provider does not agree to accept the
 Network level of reimbursement.)

 3. Congenital Heart Disease
 Surgeries

                                      Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization as soon as the possibility of a congenital
  heart disease (CHD) surgery arises. If you fail to obtain prior authorization as required, Benefits will be
                                 reduced to 50% of Eligible Expenses.

 Network and Non-Network Benefits            Network
 under this section include only the
 inpatient facility charges for the          80%                     Yes                  Yes
 congenital heart disease (CHD)
 surgery. Depending upon where the
 Covered Health Service is provided,
 Benefits for diagnostic services,
 cardiac catheterization and non-
 surgical management of CHD will be
 the same as those stated under each
 Covered Health Service category in
 this Schedule of Benefits.
                                             Non-Network
                                             60%                     Yes                  Yes

 4. Dental Services - Accident Only

                                      Prior Authorization Requirement
   For Network and Non-Network Benefits you must obtain prior authorization five business days before
  follow-up (post-Emergency) treatment begins. (You do not have to obtain prior authorization before the
       initial Emergency treatment.) If you fail to obtain prior authorization as required, Benefits will be
                                    reduced to 50% of Eligible Expenses.

                                             Network
                                             80%                     Yes                  Yes
                                             Non-Network


 SBN16.CHPSLP.I.11.KA.MI                                8

                                                                                         Exhibit 2, Page 205
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 206 of 482 Page ID
                                   #:324


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                      Benefit                   Apply to the          Must You Meet
                                             (The Amount We            Out-of-Pocket         Annual
                                             Pay, based on             Maximum?              Deductible?
                                             Eligible Expenses)

                                             Same as Network           Same as Network       Same as Network

 5. Diabetes Services

                                      Prior Authorization Requirement
   For Non-Network Benefits you must obtain prior authorization before obtaining any Durable Medical
    Equipment for the management and treatment of diabetes that exceeds $1,000 in cost (either retail
  purchase cost or cumulative retail rental cost of a single item). If you fail to obtain prior authorization as
           required, you will be responsible for paying all charges and no Benefits will be paid.

 Diabetes Self-Management and                Network
 Training/Diabetic Eye
 Examinations/Foot Care                      Depending upon where the Covered Health Service is
                                             provided, Benefits for diabetes self-management and
                                             training/diabetic eye examinations/foot care will be the same
                                             as those stated under each Covered Health Service category
                                             in this Schedule of Benefits.
                                             Non-Network
                                             Depending upon where the Covered Health Service is
                                             provided, Benefits for diabetes self-management and
                                             training/diabetic eye examinations/foot care will be the same
                                             as those stated under each Covered Health Service category
                                             in this Schedule of Benefits.
 Diabetes Self-Management Items              Network
 Benefits for diabetes equipment that        Depending upon where the Covered Health Service is
 meets the definition of Durable             provided, Benefits for diabetes self-management items will be
 Medical Equipment are subject to the        the same as those stated under Durable Medical Equipment
 limit stated under Durable Medical          and in the Outpatient Prescription Drug Rider.
 Equipment.


                                             Non-Network
                                             Depending upon where the Covered Health Service is
                                             provided, Benefits for diabetes self-management items will be
                                             the same as those stated under Durable Medical Equipment
                                             and in the Outpatient Prescription Drug Rider.



 6. Durable Medical Equipment

                                      Prior Authorization Requirement
   For Non-Network Benefits you must obtain prior authorization before obtaining any Durable Medical
  Equipment that exceeds $1,000 in cost (either retail purchase cost or cumulative retail rental cost of a


 SBN16.CHPSLP.I.11.KA.MI                                 9

                                                                                           Exhibit 2, Page 206
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 207 of 482 Page ID
                                   #:325


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                   Apply to the          Must You Meet
                                            (The Amount We            Out-of-Pocket         Annual
                                            Pay, based on             Maximum?              Deductible?
                                            Eligible Expenses)
   single item. If you fail to obtain prior authorization as required, you will be responsible for paying all
                                      charges and no Benefits will be paid.

 To receive Network Benefits, you           Network
 must purchase or rent the Durable
 Medical Equipment from the vendor          80%                       Yes                   Yes
 we identify or purchase it directly from
 the prescribing Network Physician.
                                            Non-Network
                                            60%                       Yes                   Yes

 7. Emergency Health Services -
 Outpatient

 Note: If you are confined in a non-        Network
 Network Hospital after you receive
 outpatient Emergency Health                100% after you pay a      Yes                   No
 Services, you must notify us within        Copayment of $150
 one business day or on the same day        per visit. If you are
 of admission if reasonably possible.       admitted as an
 We may elect to transfer you to a          inpatient to a Network
 Network Hospital as soon as it is          Hospital directly from
 medically appropriate to do so. If you     the Emergency room
 choose to stay in the non-Network          you will not have to
 Hospital after the date we decide a        pay this Copayment.
 transfer is medically appropriate,         The Benefits for an
 Network Benefits will not be provided.     Inpatient Stay in a
 Non-Network Benefits may be                Network Hospital will
 available if the continued stay is         apply instead.
 determined to be a Covered Health
 Service.
 Eligible Expenses for Emergency
 Health Services provided by a non-
 Network provider will be determined
 as described below under Eligible
 Expenses in this Schedule of
 Benefits. As a result, you will be
 responsible for the difference
 between the amount billed by the
 non-Network provider and the
 amount we determine to be an
 Eligible Expense for
 reimbursement.


                                            Non-Network


 SBN16.CHPSLP.I.11.KA.MI                                10

                                                                                           Exhibit 2, Page 207
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 208 of 482 Page ID
                                   #:326


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                  Apply to the         Must You Meet
                                            (The Amount We           Out-of-Pocket        Annual
                                            Pay, based on            Maximum?             Deductible?
                                            Eligible Expenses)

                                            Same as Network          Same as Network      Same as Network

 8. Hearing Aids

 Limited to $2,500 in Eligible Expenses     Network
 every year. Benefits are further limited
 to a single purchase (including            80%                      Yes                  Yes
 repair/replacement) per hearing
 impaired ear every three years.
                                            Non-Network
                                            60%                      Yes                  Yes

 9. Home Health Care

                                     Prior Authorization Requirement
    For Non-Network Benefits you must obtain prior authorization five business days before receiving
    services or as soon as is reasonably possible. If you fail to obtain prior authorization as required,
                         Benefits will be reduced to 50% of Eligible Expenses.

 Limited to 60 visits per year. One visit   Network
 equals up to four hours of skilled care
 services.                                  80%                      Yes                  Yes

 This visit limit does not include any
 service which is billed only for the
 administration of intravenous infusion.
                                            Non-Network
                                            60%                      Yes                  Yes

 10. Hospice Care

                                     Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization five business days before admission for
   an Inpatient Stay in a hospice facility or as soon as is reasonably possible. If you fail to obtain prior
             authorization as required, Benefits will be reduced to 50% of Eligible Expenses.
 In addition, for Non-Network Benefits, you must contact us within 24 hours of admission for an Inpatient
                                         Stay in a hospice facility.

                                            Network
                                            80%                      Yes                  Yes
                                            Non-Network
                                            60%                      Yes                  Yes



 SBN16.CHPSLP.I.11.KA.MI                              11

                                                                                         Exhibit 2, Page 208
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 209 of 482 Page ID
                                   #:327


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                   Apply to the         Must You Meet
                                            (The Amount We            Out-of-Pocket        Annual
                                            Pay, based on             Maximum?             Deductible?
                                            Eligible Expenses)

 11. Hospital - Inpatient Stay

                                     Prior Authorization Requirement
  For Non-Network Benefits for a scheduled admission, you must obtain prior authorization five business
  days before admission, or as soon as is reasonably possible for non-scheduled admissions (including
  Emergency admissions). If you fail to obtain prior authorization as required, Benefits will be reduced to
                                        50% of Eligible Expenses.
   In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
  admissions or as soon as is reasonably possible for non-scheduled admissions (including Emergency
                                              admissions).

                                            Network
                                            80%                       Yes                  Yes
                                            Non-Network
                                            60%                       Yes                  Yes

 12. Lab, X-Ray and Diagnostics -
 Outpatient

                                     Prior Authorization Requirement
    For Non-Network Benefits for sleep studies, you must obtain prior authorization five business days
  before scheduled services are received. If you fail to obtain prior authorization as required, Benefits will
                                be reduced to 50% of Eligible Expenses.

 Lab Testing - Outpatient                   Network
                                            100%                      Yes                  No
                                            Non-Network
                                            60%                       Yes                  Yes
 X-Ray and Other Diagnostic                 Network
 Testing - Outpatient
                                            100%                      Yes                  No
                                            Non-Network
                                            60%                       Yes                  Yes

 13. Lab, X-Ray and Major
 Diagnostics - CT, PET, MRI, MRA
 and Nuclear Medicine - Outpatient

                                     Prior Authorization Requirement
    For Non-Network Benefits you must obtain prior authorization five business days before scheduled


 SBN16.CHPSLP.I.11.KA.MI                               12

                                                                                          Exhibit 2, Page 209
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 210 of 482 Page ID
                                   #:328


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                           (The Amount We            Out-of-Pocket        Annual
                                           Pay, based on             Maximum?             Deductible?
                                           Eligible Expenses)
     services are received or, for non-scheduled services, within one business day or as soon as is
 reasonably possible. If you fail to obtain prior authorization as required, Benefits will be reduced to 50%
                                             of Eligible Expenses.

                                           Network
                                           80%                       Yes                  Yes
                                           Non-Network
                                           60%                       Yes                  Yes

 14. Mental Health Services

                                    Prior Authorization Requirement
     For Non-Network Benefits for a scheduled admission for Mental Health Services (including an
  admission for Partial Hospitalization/Day Treatment and services at a Residential Treatment Facility)
   you must obtain authorization prior to the admission or as soon as is reasonably possible for non-
                        scheduled admissions (including Emergency admissions).
  In addition, for Non-Network Benefits you must obtain prior authorization before the following services
      are received. Services requiring prior authorization: Intensive Outpatient Treatment programs;
    outpatient electro-convulsive treatment; psychological testing; extended outpatient treatment visits
                beyond 45 - 50 minutes in duration, with or without medication management.
      If you fail to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible
                                                   Expenses.

                                           Network
                                           Inpatient
                                           80%                       Yes                  Yes
                                           Outpatient
                                           100% after you pay a      Yes                  No
                                           Copayment of $80
                                           per visit
                                           80% for Partial           Yes                  Yes
                                           Hospitalization/Intens
                                           ive Outpatient
                                           Treatment
                                           Non-Network
                                           Inpatient
                                           60%                       Yes                  Yes
                                           Outpatient


 SBN16.CHPSLP.I.11.KA.MI                                13

                                                                                         Exhibit 2, Page 210
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 211 of 482 Page ID
                                   #:329


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                           (The Amount We            Out-of-Pocket        Annual
                                           Pay, based on             Maximum?             Deductible?
                                           Eligible Expenses)

                                           60%                       Yes                  Yes
                                           60% for Partial           Yes                  Yes
                                           Hospitalization/Intens
                                           ive Outpatient
                                           Treatment

 15. Neurobiological Disorders -
 Autism Spectrum Disorder
 Services

                                    Prior Authorization Requirement
  For Non-Network Benefits for a scheduled admission for Neurobiological Disorders - Autism Spectrum
  Disorder Services (including an admission for Partial Hospitalization/Day Treatment and services at a
   Residential Treatment Facility) you must obtain authorization prior to the admission or as soon as is
         reasonably possible for non-scheduled admissions (including Emergency admissions).
  In addition, for Non-Network Benefits you must obtain prior authorization before the following services
      are received. Services requiring prior authorization: Intensive Outpatient Treatment programs;
  psychological testing; extended outpatient treatment visits beyond 45 - 50 minutes in duration, with or
                       without medication management; Applied Behavioral Analysis.
      If you fail to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible
                                                   Expenses.

                                           Network
                                           Inpatient
                                           80%                       Yes                  Yes
                                           Outpatient
                                           100% after you pay a      Yes                  No
                                           Copayment of $80
                                           per visit
                                           80% for Partial           Yes                  Yes
                                           Hospitalization/Intens
                                           ive Outpatient
                                           Treatment
                                           Non-Network
                                           Inpatient
                                           60%                       Yes                  Yes
                                           Outpatient
                                           60%                       Yes                  Yes



 SBN16.CHPSLP.I.11.KA.MI                                14

                                                                                         Exhibit 2, Page 211
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 212 of 482 Page ID
                                   #:330


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                  Apply to the     Must You Meet
                                           (The Amount We           Out-of-Pocket    Annual
                                           Pay, based on            Maximum?         Deductible?
                                           Eligible Expenses)

                                           60% for Partial          Yes              Yes
                                           Hospitalization/Intens
                                           ive Outpatient
                                           Treatment

 16. Ostomy Supplies

                                           Network
                                           80%                      Yes              Yes
                                           Non-Network
                                           60%                      Yes              Yes

 17. Pharmaceutical Products -
 Outpatient

 This Benefit applies to                   Network
 Pharmaceutical Products
 administered on an outpatient basis in    80%                      Yes              Yes
 a Hospital, Alternate Facility,
 Physician's office or a Covered
 Person's home. It does not apply to
 outpatient Prescription Medications
 for which Benefits are described in
 the Outpatient Prescription Drug
 Rider.


                                           Non-Network
                                           60%                      Yes              Yes

 18. Physician Fees for Surgical and
 Medical Services

 Covered Health Services provided by       Network
 a non-Network facility based
 Physician in a Network facility will be   80%                      Yes              Yes
 paid at the Network Benefits level,
 however Eligible Expenses will be
 determined as described below under
 Eligible Expenses in this Schedule of
 Benefits. As a result, you will be
 responsible to the non-Network
 facility based Physician for any
 amount billed that is greater than
 the amount we determine to be an
 Eligible Expense. In order to obtain


 SBN16.CHPSLP.I.11.KA.MI                              15

                                                                                    Exhibit 2, Page 212
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 213 of 482 Page ID
                                   #:331


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                   Apply to the        Must You Meet
                                          (The Amount We            Out-of-Pocket       Annual
                                          Pay, based on             Maximum?            Deductible?
                                          Eligible Expenses)
 the highest level of Benefits, you
 should confirm the Network status
 of these providers prior to
 obtaining Covered Health Services.


                                          Non-Network
                                          60%                       Yes                 Yes

 19. Physician's Office Services -
 Sickness and Injury

                                    Prior Authorization Requirement
 For Non-Network Benefits you must obtain prior authorization as soon as is reasonably possible before
  Genetic Testing - BRCA is performed. If you fail to obtain prior authorization as required, Benefits will
                               be reduced to 50% of Eligible Expenses.

 In addition to the office visit          Network
 Copayment stated in this section, the
 Copayments/Coinsurance and any           100% after you pay a      Yes                 No
 deductible for the following services    Copayment of $40
 apply when the Covered Health            per visit for a Primary
 Service is performed in a Physician's    Physician office visit
 office:                                  or $80 per visit for a
                                          Specialist Physician
 •     Major diagnostic and nuclear       office visit
       medicine described under Lab,
       X-Ray and Major Diagnostics -
       CT, PET, MRI, MRA and
       Nuclear Medicine - Outpatient.

 •     Outpatient Pharmaceutical
       Products described under
       Pharmaceutical Products -
       Outpatient.

 •     Diagnostic and therapeutic
       scopic procedures described
       under Scopic Procedures -
       Outpatient Diagnostic and
       Therapeutic.

 •     Outpatient surgery procedures
       described under Surgery -
       Outpatient.

 •     Outpatient therapeutic
       procedures described under


 SBN16.CHPSLP.I.11.KA.MI                             16

                                                                                       Exhibit 2, Page 213
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 214 of 482 Page ID
                                   #:332


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                   Apply to the         Must You Meet
                                            (The Amount We            Out-of-Pocket        Annual
                                            Pay, based on             Maximum?             Deductible?
                                            Eligible Expenses)
        Therapeutic Treatments -
        Outpatient.


                                            Non-Network
                                            60%                       Yes                  Yes



 20. Pregnancy - Maternity Services

                                     Prior Authorization Requirement
   For Non-Network Benefits you must obtain prior authorization as soon as reasonably possible if the
      Inpatient Stay for the mother and/or the newborn will be more than 48 hours for the mother and
  newborn child following a normal vaginal delivery, or more than 96 hours for the mother and newborn
  child following a cesarean section delivery. If you fail to obtain prior authorization as required, Benefits
                                will be reduced to 50% of Eligible Expenses.
    It is important that you notify us regarding your Pregnancy. Your notification will open the
    opportunity to become enrolled in prenatal programs that are designed to achieve the best
                                  outcomes for you and your baby.

                                            Network
                                            Benefits will be the same as those stated under each Covered
                                            Health Service category in this Schedule of Benefits except
                                            that an Annual Deductible will not apply for a newborn child
                                            whose length of stay in the Hospital is the same as the
                                            mother's length of stay.
                                            Non-Network
                                            Benefits will be the same as those stated under each Covered
                                            Health Service category in this Schedule of Benefits except
                                            that an Annual Deductible will not apply for a newborn child
                                            whose length of stay in the Hospital is the same as the
                                            mother's length of stay.

 21. Preventive Care Services

                                     Prior Authorization Requirement
  For Non-Network Benefits, you must obtain prior authorization before obtaining a breast pump. If you
   fail to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

 Physician office services                  Network
                                            100%                      No                   No
                                            Non-Network


 SBN16.CHPSLP.I.11.KA.MI                               17

                                                                                          Exhibit 2, Page 214
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 215 of 482 Page ID
                                   #:333


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                  Apply to the         Must You Meet
                                          (The Amount We           Out-of-Pocket        Annual
                                          Pay, based on            Maximum?             Deductible?
                                          Eligible Expenses)

                                          60%                      Yes                  Yes


 Lab, X-ray or other preventive tests     Network
                                          100%                     No                   No
                                          Non-Network
                                          60%                      Yes                  Yes
 Breast pumps                             Network
                                          100%                     No                   No
                                          Non-Network
                                          60%                      Yes                  Yes

 22. Prosthetic Devices

                                    Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization before obtaining prosthetic devices that
     exceed $1,000 in cost per device. If you fail to obtain prior authorization as required, you will be
                    responsible for paying all charges and no Benefits will be paid.

 Benefits are limited to a single         Network
 purchase of each type of prosthetic
 device every three years.                80%                      Yes                  Yes

 Once this limit is reached, Benefits
 continue to be available for items
 required by the Women's Health and
 Cancer Rights Act of 1998.
                                          Non-Network
                                          60%                      Yes                  Yes

 23. Reconstructive Procedures

                                    Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization five business days before a scheduled
 reconstructive procedure is performed or, for non-scheduled procedures, within one business day or as
    soon as is reasonably possible. If you fail to obtain prior authorization as required, Benefits will be
                                  reduced to 50% of Eligible Expenses.
   In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
    inpatient admissions or as soon as is reasonably possible for non-scheduled inpatient admissions
                                   (including Emergency admissions).



 SBN16.CHPSLP.I.11.KA.MI                             18

                                                                                       Exhibit 2, Page 215
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 216 of 482 Page ID
                                   #:334


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                  Apply to the         Must You Meet
                                           (The Amount We           Out-of-Pocket        Annual
                                           Pay, based on            Maximum?             Deductible?
                                           Eligible Expenses)

                                           Network
                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.


                                           Non-Network
                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.



 24. Rehabilitation Services -
 Outpatient Therapy and
 Manipulative Treatment

                                      Prior Authorization Requirement
    For Non-Network Benefits you must obtain prior authorization five business days before receiving
   physical therapy, occupational therapy, Manipulative Treatment and speech therapy or as soon as is
 reasonably possible. If you fail to obtain prior authorization as required, Benefits will be reduced to 50%
                                             of Eligible Expenses.

 Limited per year as follows:              Network

 •     20 visits of physical therapy.      100% after you pay a     Yes                  No
                                           Copayment of $80
 •     20 visits of occupational           per visit
       therapy.

 •     20 Manipulative Treatments.

 •     20 visits of speech therapy.

 •     20 visits of pulmonary
       rehabilitation therapy.

 •     36 visits of cardiac
       rehabilitation therapy.

 •     30 visits of post-cochlear
       implant aural therapy.

 •     20 visits of cognitive
       rehabilitation therapy.



 SBN16.CHPSLP.I.11.KA.MI                              19

                                                                                        Exhibit 2, Page 216
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 217 of 482 Page ID
                                   #:335


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                  Apply to the         Must You Meet
                                          (The Amount We           Out-of-Pocket        Annual
                                          Pay, based on            Maximum?             Deductible?
                                          Eligible Expenses)



                                          Non-Network
                                          60%                      Yes                  Yes

 25. Scopic Procedures - Outpatient
 Diagnostic and Therapeutic

                                          Network
 When these services are performed        80%                      Yes                  Yes
 for preventive screening purposes,
 Benefits are described under
 Preventive Care Services.


                                          Non-Network
                                          60%                      Yes                  Yes

 26. Skilled Nursing
 Facility/Inpatient Rehabilitation
 Facility Services

                                     Prior Authorization Requirement
  For Non-Network Benefits for a scheduled admission, you must obtain prior authorization five business
  days before admission, or as soon as is reasonably possible for non-scheduled admissions. If you fail
      to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible Expenses.
   In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
  admissions or as soon as is reasonably possible for non-scheduled admissions (including Emergency
                                              admissions).

 Limited to 60 days per year.             Network
                                          80%                      Yes                  Yes
                                          Non-Network
                                          60%                      Yes                  Yes

 27. Substance Use Disorder
 Services

                                     Prior Authorization Requirement
  For Non-Network Benefits for a scheduled admission for Substance Use Disorder Services (including
    an admission for Partial Hospitalization/Day Treatment and services at a Residential Treatment
  Facility) you must obtain authorization prior to the admission or as soon as is reasonably possible for
                      non-scheduled admissions (including Emergency admissions).


 SBN16.CHPSLP.I.11.KA.MI                             20

                                                                                      Exhibit 2, Page 217
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 218 of 482 Page ID
                                   #:336


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                           (The Amount We            Out-of-Pocket        Annual
                                           Pay, based on             Maximum?             Deductible?
                                           Eligible Expenses)

  In addition, for Non-Network Benefits you must obtain prior authorization before the following services
      are received. Services requiring prior authorization: Intensive Outpatient Treatment programs;
  psychological testing; extended outpatient treatment visits beyond 45 - 50 minutes in duration, with or
                                     without medication management.
      If you fail to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible
                                                   Expenses.

                                           Network
                                           Inpatient
                                           80%                       Yes                  Yes
                                           Outpatient
                                           100% after you pay a      Yes                  No
                                           Copayment of $80
                                           per visit
                                           80% for Partial           Yes                  Yes
                                           Hospitalization/Intens
                                           ive Outpatient
                                           Treatment
                                           Non-Network
                                           Inpatient
                                           60%                       Yes                  Yes
                                           Outpatient
                                           60%                       Yes                  Yes
                                           60% for Partial           Yes                  Yes
                                           Hospitalization/Intens
                                           ive Outpatient
                                           Treatment

 28. Surgery - Outpatient

                                    Prior Authorization Requirement
   For Non-Network Benefits for cardiac catheterization, pacemaker insertion, implantable cardioverter
   defibrillators, diagnostic catheterization and electrophysiology implant and sleep apnea surgery you
  must obtain prior authorization five business days before scheduled services are received or, for non-
  scheduled services, within one business day or as soon as is reasonably possible. If you fail to obtain
            prior authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

                                           Network
                                           80%                       Yes                  Yes


 SBN16.CHPSLP.I.11.KA.MI                                21

                                                                                         Exhibit 2, Page 218
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 219 of 482 Page ID
                                   #:337


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                  Apply to the         Must You Meet
                                           (The Amount We           Out-of-Pocket        Annual
                                           Pay, based on            Maximum?             Deductible?
                                           Eligible Expenses)

                                           Non-Network
                                           60%                      Yes                  Yes

 29. Therapeutic Treatments -
 Outpatient

                                    Prior Authorization Requirement
   For Non-Network Benefits you must obtain prior authorization for the following outpatient therapeutic
   services five business days before scheduled services are received or, for non-scheduled services,
  within one business day or as soon as is reasonably possible. Services that require prior authorization:
  dialysis, intensity modulated radiation therapy and MR-guided focused ultrasound. If you fail to obtain
           prior authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

                                           Network
                                           80%                      Yes                  Yes
                                           Non-Network
                                           60%                      Yes                  Yes

 30. Transplantation Services

                                    Prior Authorization Requirement
     For Network Benefits you must obtain prior authorization as soon as the possibility of a transplant
  arises (and before the time a pre-transplantation evaluation is performed at a transplant center). If you
     don't obtain prior authorization and if, as a result, the services are not performed at a Designated
                Facility, Network Benefits will not be paid. Non-Network Benefits will apply.
  For Non-Network Benefits you must obtain prior authorization as soon as the possibility of a transplant
  arises (and before the time a pre-transplantation evaluation is performed at a transplant center). If you
    fail to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible Expenses.
   In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
  admissions or as soon as is reasonably possible for non-scheduled admissions (including Emergency
                                              admissions).

 For Network Benefits, transplantation     Network
 services must be received at a
 Designated Facility. We do not            Depending upon where the Covered Health Service is
 require that cornea transplants be        provided, Benefits will be the same as those stated under
 performed at a Designated Facility in     each Covered Health Service category in this Schedule of
 order for you to receive Network          Benefits.
 Benefits.
                                           Non-Network
                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under


 SBN16.CHPSLP.I.11.KA.MI                              22

                                                                                        Exhibit 2, Page 219
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 220 of 482 Page ID
                                   #:338


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                Apply to the        Must You Meet
                                          (The Amount We         Out-of-Pocket       Annual
                                          Pay, based on          Maximum?            Deductible?
                                          Eligible Expenses)
                                          each Covered Health Service category in this Schedule of
                                          Benefits.

 31. Urgent Care Center Services

 In addition to the Copayment stated in   Network
 this section, the
 Copayments/Coinsurance and any           100% after you pay a   Yes                 No
 deductible for the following services    Copayment of $75
 apply when the Covered Health            per visit
 Service is performed at an Urgent
 Care Center:

 •     Major diagnostic and nuclear
       medicine described under Lab,
       X-Ray and Major Diagnostics -
       CT, PET, MRI, MRA and
       Nuclear Medicine - Outpatient.

 •     Outpatient Pharmaceutical
       Products described under
       Pharmaceutical Products -
       Outpatient.

 •     Diagnostic and therapeutic
       scopic procedures described
       under Scopic Procedures -
       Outpatient Diagnostic and
       Therapeutic.

 •     Outpatient surgery procedures
       described under Surgery -
       Outpatient.

 •     Outpatient therapeutic
       procedures described under
       Therapeutic Treatments -
       Outpatient.


                                          Non-Network
                                          60%                    Yes                 Yes

 32. Virtual Visits

 Network Benefits are available only      Network
 when services are delivered through a
 Designated Virtual Network Provider.     100% after you pay a   Yes                 No
 You can find a Designated Virtual        Copayment of $25


 SBN16.CHPSLP.I.11.KA.MI                            23

                                                                                    Exhibit 2, Page 220
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 221 of 482 Page ID
                                   #:339


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                           (The Amount We            Out-of-Pocket        Annual
                                           Pay, based on             Maximum?             Deductible?
                                           Eligible Expenses)
 Network Provider by going to              per visit
 www.myuhc.com or by calling
 Customer Care at the telephone
 number on your ID card.
                                           Non-Network
                                           60%                       Yes                  Yes


 Additional Benefits Required By Michigan Law
 33. Antineoplastic Therapy

                                    Prior Authorization Requirement
      For Non-Network Benefits you must notify us five business days before scheduled intravenous
     infusions are received or, for non-scheduled services, within one business day or as soon as is
    reasonably possible. If you fail to notify us as required, Benefits will be reduced to 50% of Eligible
                                                   Expenses.

                                           Network
                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.
                                           Non-Network
                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.

 34. Autism Spectrum Disorders

                                    Prior Authorization Requirement
 Depending upon where the Covered Health Service is provided, prior authorization requirements will be
  the same as those stated under each Covered Health Service category in the Schedule of Benefits. If
     you fail to obtain prior authorization when required, Benefits will be reduced as stated under the
                                 applicable Covered Health Service category.

                                           Network
                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.
                                           Non-Network


 SBN16.CHPSLP.I.11.KA.MI                               24

                                                                                         Exhibit 2, Page 221
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 222 of 482 Page ID
                                   #:340


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                  Apply to the         Must You Meet
                                           (The Amount We           Out-of-Pocket        Annual
                                           Pay, based on            Maximum?             Deductible?
                                           Eligible Expenses)

                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.

 35. Breast Cancer Diagnostic,
 Treatment and Rehabilitative
 Services

                                    Prior Authorization Requirement
  For Non-Network Benefits, depending upon the Covered Health Service that is provided and where the
  Covered Health Service is provided, prior authorization requirements will be the same as those stated
    under each Covered Health Service category in this Schedule of Benefits. If you fail to obtain prior
            authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

 Depending upon where the Covered          Network
 Health Service is provided, Benefit
 limits will be the same as those stated   Depending upon where the Covered Health Service is
 under each Covered Health Service         provided, Benefits will be the same as those stated under
 category in this Schedule of Benefits.    each Covered Health Service category in this Schedule of
                                           Benefits.
                                           Non-Network
                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.

 36. Pain - Evaluation and Treatment

                                    Prior Authorization Requirement
   For Non-Network Benefits for pain management procedures you must obtain prior authorization five
    business days before scheduled services are received or, for non-scheduled services, within one
  business day or as soon as is reasonably possible. If you fail to obtain prior authorization as required,
                         Benefits will be reduced to 50% of Eligible Expenses.

                                           Network
                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.
                                           Non-Network
                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of



 SBN16.CHPSLP.I.11.KA.MI                              25

                                                                                        Exhibit 2, Page 222
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 223 of 482 Page ID
                                   #:341


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                  Apply to the        Must You Meet
                                          (The Amount We           Out-of-Pocket       Annual
                                          Pay, based on            Maximum?            Deductible?
                                          Eligible Expenses)
                                          Benefits.

 37. Pediatric Dental Anesthesia

                                   Prior Authorization Requirement
 For Non-Network Benefits you must notify us five business days before scheduled service are received
 or, for non-scheduled services, within one business day or as soon as is reasonably possible. If you fail
               to notify us as required, Benefits will be reduced to 50% of Eligible Expenses.

                                          Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.
                                          Non-Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.


 Eligible Expenses
 Eligible Expenses are the amount we determine that we will pay for Benefits. For Network Benefits for
 Covered Health Services provided by a Network provider, you are not responsible for any difference
 between Eligible Expenses and the amount the provider bills. For Covered Health Services provided by a
 non-Network provider (other than services otherwise arranged by us), you will be responsible to the non-
 Network provider for any amount billed that is greater than the amount we determine to be an Eligible
 Expense as described below. For Non-Network Benefits, you are responsible for paying, directly to the
 non-Network provider, any difference between the amount the provider bills you and the amount we will
 pay for Eligible Expenses. Eligible Expenses are determined solely in accordance with our reimbursement
 policy guidelines, as described in the Certificate.
 For Network Benefits, Eligible Expenses are based on the following:

 •     When Covered Health Services are received from a Network provider, Eligible Expenses are our
       contracted fee(s) with that provider.

 •     When Covered Health Services are received from a non-Network provider as arranged by us,
       Eligible Expenses are billed charges unless a lower amount is negotiated or authorized by law.
 For Non-Network Benefits, Eligible Expenses are based on either of the following:

 •     When Covered Health Services are received from a non-Network provider, Eligible Expenses are
       determined, based on:
       §      Negotiated rates agreed to by the non-Network provider and either us or one of our vendors,
              affiliates or subcontractors, at our discretion.


 SBN16.CHPSLP.I.11.KA.MI                              26

                                                                                      Exhibit 2, Page 223
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 224 of 482 Page ID
                                   #:342


       §      If rates have not been negotiated, then one of the following amounts:
              •      Eligible Expenses are determined based on 110% of the published rates allowed by
                     the Centers for Medicare and Medicaid Services (CMS) for Medicare for the same or
                     similar service within the geographic market, with the exception of the following:

                     ê      50% of CMS for the same or similar laboratory service.

                     ê      45% of CMS for the same or similar durable medical equipment, or CMS
                            competitive bid rates.
              •      When a rate is not published by CMS for the service, we use an available gap
                     methodology to determine a rate for the service as follows:

                     ê      For services other than Pharmaceutical Products, we use a gap methodology
                            established by OptumInsight and/or a third party vendor that uses a relative
                            value scale. The relative value scale is usually based on the difficulty, time,
                            work, risk and resources of the service. If the relative value scale(s) currently in
                            use become no longer available, we will use a comparable scale(s). We and
                            OptumInsight are related companies through common ownership by
                            UnitedHealth Group. Refer to our website at www.myuhc.com for information
                            regarding the vendor that provides the applicable gap fill relative value scale
                            information.

                     ê      For Pharmaceutical Products, we use gap methodologies that are similar to the
                            pricing methodology used by CMS, and produce fees based on published
                            acquisition costs or average wholesale price for the pharmaceuticals. These
                            methodologies are currently created by RJ Health Systems, Thomson Reuters
                            (published in its Red Book), or UnitedHealthcare based on an internally
                            developed pharmaceutical pricing resource.

                     ê      When a rate is not published by CMS for the service and a gap methodology
                            does not apply to the service, the Eligible Expense is based on 50% of the
                            provider's billed charge.
              •      For Mental Health Services and Substance Use Disorder Services the Eligible
                     Expense will be reduced by 25% for Covered Health Services provided by a
                     psychologist and by 35% for Covered Health Services provided by a masters level
                     counselor.
              We update the CMS published rate data on a regular basis when updated data from CMS
              becomes available. These updates are typically implemented within 30 to 90 days after CMS
              updates its data.
              IMPORTANT NOTICE: Non-Network providers may bill you for any difference between the
              provider's billed charges and the Eligible Expense described here.
 For Covered Health Services received at a Network facility on a non-Emergency basis from a non-
 Network facility based Physician, the Eligible Expense is based on 110% of the published rates
 allowed by the Centers for Medicare and Medicaid Services (CMS) for the same or similar service within
 the geographic market with the exception of the following:

 •     50% of CMS for the same or similar laboratory service.

 •     45% of CMS for the same or similar durable medical equipment, or CMS competitive bid rates.
 When a rate is not published by CMS for the service, we use a gap methodology established by
 OptumInsight and/or a third party vendor that uses a relative value scale. The relative value scale is
 usually based on the difficulty, time, work, risk and resources of the service. If the relative value scale


 SBN16.CHPSLP.I.11.KA.MI                               27

                                                                                          Exhibit 2, Page 224
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 225 of 482 Page ID
                                   #:343


 currently in use becomes no longer available, we will use a comparable scale(s). We and OptumInsight
 are related companies through common ownership by UnitedHealth Group. Refer to our website at
 www.myuhc.com for information regarding the vendor that provides the applicable gap fill relative value
 scale information.
 For Pharmaceutical Products, we use gap methodologies that are similar to the pricing methodology used
 by CMS, and produce fees based on published acquisition costs or average wholesale price for the
 pharmaceuticals. These methodologies are currently created by RJ Health Systems, Thomson Reuters
 (published in its Red Book), or UnitedHealthcare based on an internally developed pharmaceutical pricing
 resource.
 When a rate is not published by CMS for the service and a gap methodology does not apply to the
 service, the Eligible Expense is based on 50% of the provider's billed charge.
 For Mental Health Services and Substance Use Disorder Services the Eligible Expense will be reduced
 by 25% for Covered Health Services provided by a psychologist and by 35% for Covered Health Services
 provided by a masters level counselor.
 IMPORTANT NOTICE: Non-Network facility based Physicians may bill you for any difference between the
 Physician's billed charges and the Eligible Expense described here.
 For Emergency Health Services provided by a non-Network provider, the Eligible Expense is a rate
 agreed upon by the non-Network provider or determined based upon the higher of:

 •     The median amount negotiated with Network providers for the same service.

 •     110% of the published rates allowed by the Centers for Medicare and Medicaid Services (CMS) for
       the same or similar service within the geographic market.
 When a rate is not published by CMS for the service, we use a gap methodology established by
 OptumInsight and/or a third party vendor that uses a relative value scale. The relative value scale is
 usually based on the difficulty, time, work, risk and resources of the service. If the relative value scale
 currently in use becomes no longer available, we will use a comparable scale(s). We and OptumInsight
 are related companies through common ownership by UnitedHealth Group. Refer to our website at
 www.myuhc.com for information regarding the vendor that provides the applicable gap fill relative value
 scale information.
 For Pharmaceutical Products, we use gap methodologies that are similar to the pricing methodology used
 by CMS, and produce fees based on published acquisition costs or average wholesale price for the
 pharmaceuticals. These methodologies are currently created by RJ Health Systems, Thomson Reuters
 (published in its Red Book), or UnitedHealthcare based on an internally developed pharmaceutical pricing
 resource.
 When a rate is not published by CMS for the service and a gap methodology does not apply to the
 service, the Eligible Expense is based on 50% of the provider's billed charge.
 IMPORTANT NOTICE: Non-Network providers may bill you for any difference between the provider's
 billed charges and the Eligible Expense described here.

 •     When Covered Health Services are received from a Network provider, Eligible Expenses are our
       contracted fee(s) with that provider.


 Provider Network
 We arrange for health care providers to participate in a Network. Network providers are independent
 practitioners. They are not our employees. It is your responsibility to select your provider.
 Our credentialing process confirms public information about the providers' licenses and other credentials,
 but does not assure the quality of the services provided.


 SBN16.CHPSLP.I.11.KA.MI                              28

                                                                                        Exhibit 2, Page 225
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 226 of 482 Page ID
                                   #:344


 Before obtaining services you should always verify the Network status of a provider. A provider's status
 may change. You can verify the provider's status by calling Customer Care. A directory of providers is
 available online at www.myuhc.com or by calling Customer Care at the telephone number on your ID card
 to request a copy.
 It is possible that you might not be able to obtain services from a particular Network provider. The network
 of providers is subject to change. Or you might find that a particular Network provider may not be
 accepting new patients. If a provider leaves the Network or is otherwise not available to you, you must
 choose another Network provider to get Network Benefits.
 If you are currently undergoing a course of treatment utilizing a non-Network Physician or health care
 facility, you may be eligible to receive transition of care Benefits. This transition period is available for
 specific medical services and for limited periods of time. If you have questions regarding this transition of
 care reimbursement policy or would like help determining whether you are eligible for transition of care
 Benefits, please contact Customer Care at the telephone number on your ID card.
 Do not assume that a Network provider's agreement includes all Covered Health Services. Some Network
 providers contract with us to provide only certain Covered Health Services, but not all Covered Health
 Services. Some Network providers choose to be a Network provider for only some of our products. Refer
 to your provider directory or contact us for assistance.


 Information about the UnitedHealthcare Network
 Information about UnitedHealthcare Network providers can be found at www.myuhc.com or by calling
 Customer Care at the telephone number on the back of your ID card. This information includes, but is not
 limited to, a listing of names and locations by specialty or type of practice, statement of any limitations of
 accessibility, and listing of which providers may not accept new subscribers.


 Verify Michigan provider's license with Michigan Department of
 Community Health
 To verify a provider's license in Michigan or to check whether any disciplinary action has taken place on a
 license, you can go to http://www.dleg.state.mi.us/free/default.asp, or you may call (517)241-9427.


 Continuity of Care
 If you are under the care of a Network provider for one of the medical conditions below, and the Network
 provider caring for you is terminated from the Network by us for reasons other than cause, we can
 arrange, at your request and subject to the provider's agreement, for continuation of Covered Health
 Services rendered by the terminated provider for the services and time periods shown below.
 Copayments, Coinsurance, deductibles, or other cost sharing components will be the same as you would
 have paid for a provider currently contracting with us.
 Medical conditions and time periods for which ongoing treatment by such a terminated Network provider
 will be covered under the Policy are:

 •     An active course of treatment begun before the provider terminated. Treatment by the terminated
       provider may continue for up to 90 days.

 •     A Pregnancy that has reached the second or third trimester. Treatment by the terminated provider
       may continue until the postpartum services directly related to the pregnancy are completed.

 •     A specified course of treatment directly related to the treatment of a terminal illness or a related
       condition that began before the date of the provider's termination. Continuity of care may last for
       the remainder of the Covered Person's life or until coverage under the Policy terminates.



 SBN16.CHPSLP.I.11.KA.MI                               29

                                                                                         Exhibit 2, Page 226
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 227 of 482 Page ID
                                   #:345


 If you are informed that your provider is no longer part of the UnitedHealthcare network of providers, and
 you believe that you may qualify for continuity of care with that provider, contact Customer Care at the
 telephone number on the back of your ID card.


 Designated Facilities and Other Providers
 If you have a medical condition that we believe needs special services, we may direct you to a
 Designated Facility and/or a Designated Physician chosen by us. If you require certain complex Covered
 Health Services for which expertise is limited, we may direct you to a Network facility or provider that is
 outside your local geographic area. If you are required to travel to obtain such Covered Health Services
 from a Designated Facility or Designated Physician, we may reimburse certain travel expenses at our
 discretion.
 In both cases, Network Benefits will only be paid if your Covered Health Services for that condition are
 provided by or arranged by the Designated Facility, Designated Physician or other provider chosen by us.
 You or your Network Physician must notify us of special service needs (such as transplants or cancer
 treatment) that might warrant referral to a Designated Facility or Designated Physician. If you do not notify
 us in advance, and if you receive services from a non-Network facility (regardless of whether it is a
 Designated Facility) or other non-Network provider, Network Benefits will not be paid. Non-Network
 Benefits may be available if the special needs services you receive are Covered Health Services for
 which Benefits are provided under the Policy.


 Health Services from Non-Network Providers Paid as Network
 Benefits
 If specific Covered Health Services are not available from a Network provider, you may be eligible for
 Network Benefits when Covered Health Services are received from non-Network providers. In this
 situation, your Network Physician will notify us and, if we confirm that care is not available from a Network
 provider, we will work with you and your Network Physician to coordinate care through a non-Network
 provider.


 Limitations on Selection of Providers
 If we determine that you are using health care services in a harmful or abusive manner, or with harmful
 frequency, your selection of Network providers may be limited. If this happens, we may require you to
 select a single Network Physician to provide and coordinate all future Covered Health Services.
 If you don't make a selection within 31 days of the date we notify you, we will select a single Network
 Physician for you.
 If you fail to use the selected Network Physician, Covered Health Services will be paid as Non-Network
 Benefits.




 SBN16.CHPSLP.I.11.KA.MI                              30

                                                                                        Exhibit 2, Page 227
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 228 of 482 Page ID
                                   #:346




                                  Certificate of Coverage
                  UnitedHealthcare Insurance Company
 Certificate of Coverage is Part of Policy
 This Certificate of Coverage (Certificate) is part of the Policy that is a legal document between
 UnitedHealthcare Insurance Company and the Enrolling Group to provide Benefits to Covered Persons,
 subject to the terms, conditions, exclusions and limitations of the Policy. We issue the Policy based on the
 Enrolling Group's application and payment of the required Policy Charges.
 In addition to this Certificate the Policy includes:

 •      The Group Policy.

 •      The Schedule of Benefits.

 •      The Enrolling Group's application.

 •      Riders, including the Outpatient Prescription Drug Rider.

 •      Amendments.
 You can review the Policy at the office of the Enrolling Group during regular business hours.


 Changes to the Document
 We may from time to time modify this Certificate by attaching legal documents called Riders and/or
 Amendments that may change certain provisions of this Certificate. When that happens we will send you
 a new Certificate, Rider or Amendment pages.
 No one can make any changes to the Policy unless those changes are in writing.


 Other Information You Should Have
 We have the right to change, interpret, modify, withdraw or add Benefits, or to terminate the Policy, as
 permitted by law, without your approval.
 On its effective date, this Certificate replaces and overrules any Certificate that we may have previously
 issued to you. This Certificate will in turn be overruled by any Certificate we issue to you in the future.
 The Policy will take effect on the date specified in the Policy. Coverage under the Policy will begin at
 12:01 a.m. and end at 12:00 midnight in the time zone of the Enrolling Group's location. The Policy will
 remain in effect as long as the Policy Charges are paid when they are due, subject to termination of the
 Policy.
 We are delivering the Policy in the State of Michigan. The Policy is governed by ERISA unless the
 Enrolling Group is not an employee welfare benefit plan as defined by ERISA. To the extent that state law
 applies, the laws of the State of Michigan are the laws that govern the Policy.




 COC.ACA15.CER.I.11.KA.MI                               1

                                                                                        Exhibit 2, Page 228
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 229 of 482 Page ID
                                   #:347




                        Introduction to Your Certificate
 We are pleased to provide you with this Certificate. This Certificate and the other Policy documents
 describe your Benefits, as well as your rights and responsibilities, under the Policy.


 How to Use this Document
 We encourage you to read your Certificate and any attached Riders and/or Amendments carefully.
 We especially encourage you to review the Benefit limitations of this Certificate by reading the attached
 Schedule of Benefits along with Section 1: Covered Health Services and Section 2: Exclusions and
 Limitations. You should also carefully read Section 8: General Legal Provisions to better understand how
 this Certificate and your Benefits work. You should call us if you have questions about the limits of the
 coverage available to you.
 Many of the sections of this Certificate are related to other sections of the document. You may not have
 all of the information you need by reading just one section. We also encourage you to keep your
 Certificate and Schedule of Benefits and any attachments in a safe place for your future reference.
 If there is a conflict between this Certificate and any summaries provided to you by the Enrolling Group,
 this Certificate will control.
 Please be aware that your Physician is not responsible for knowing or communicating your Benefits.


 Information about Defined Terms
 Because this Certificate is part of a legal document, we want to give you information about the document
 that will help you understand it. Certain capitalized words have special meanings. We have defined these
 words in Section 9: Defined Terms. You can refer to Section 9: Defined Terms as you read this document
 to have a clearer understanding of your Certificate.
 When we use the words "we," "us," and "our" in this document, we are referring to UnitedHealthcare
 Insurance Company. When we use the words "you" and "your," we are referring to people who are
 Covered Persons, as that term is defined in Section 9: Defined Terms.


 Don't Hesitate to Contact Us
 Throughout the document you will find statements that encourage you to contact us for further
 information. Whenever you have a question or concern regarding your Benefits, please call us using the
 telephone number for Customer Care listed on your ID card. It will be our pleasure to assist you.




 COC.ACA15.CER.I.11.KA.MI                             2

                                                                                      Exhibit 2, Page 229
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 230 of 482 Page ID
                                   #:348




                                  Your Responsibilities
 Be Enrolled and Pay Required Contributions
 Benefits are available to you only if you are enrolled for coverage under the Policy. Your enrollment
 options, and the corresponding dates that coverage begins, are listed in Section 3: When Coverage
 Begins. To be enrolled with us and receive Benefits, both of the following apply:

 •     Your enrollment must be in accordance with the Policy issued to your Enrolling Group, including
       the eligibility requirements.

 •     You must qualify as a Subscriber or his or her Dependent as those terms are defined in Section 9:
       Defined Terms.
 Your Enrolling Group may require you to make certain payments to them, in order for you to remain
 enrolled under the Policy and receive Benefits. If you have questions about this, contact your Enrolling
 Group.


 Be Aware this Benefit Plan Does Not Pay for All Health Services
 Your right to Benefits is limited to Covered Health Services. The extent of this Benefit plan's payments for
 Covered Health Services and any obligation that you may have to pay for a portion of the cost of those
 Covered Health Services is set forth in the Schedule of Benefits.


 Decide What Services You Should Receive
 Care decisions are between you and your Physicians. We do not make decisions about the kind of care
 you should or should not receive.


 Choose Your Physician
 It is your responsibility to select the health care professionals who will deliver care to you. We arrange for
 Physicians and other health care professionals and facilities to participate in a Network. Our credentialing
 process confirms public information about the professionals' and facilities' licenses and other credentials,
 but does not assure the quality of their services. These professionals and facilities are independent
 practitioners and entities that are solely responsible for the care they deliver.


 Obtain Prior Authorization
 Some Covered Health Services require prior authorization. In general, Physicians and other health care
 professionals who participate in a Network are responsible for obtaining prior authorization. However, if
 you choose to receive Covered Health Services from a non-Network provider, you are responsible for
 obtaining prior authorization before you receive the services. For detailed information on the Covered
 Health Services that require prior authorization, please refer to the Schedule of Benefits.


 Pay Your Share
 You must meet any applicable deductible and pay a Copayment and/or Coinsurance for most Covered
 Health Services. These payments are due at the time of service or when billed by the Physician, provider
 or facility. Any applicable deductible, Copayment and Coinsurance amounts are listed in the Schedule of
 Benefits. You must also pay any amount that exceeds Eligible Expenses.




 COC.ACA15.CER.I.11.KA.MI                              3

                                                                                         Exhibit 2, Page 230
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 231 of 482 Page ID
                                   #:349



 Pay the Cost of Excluded Services
 You must pay the cost of all excluded services and items. Review Section 2: Exclusions and Limitations
 to become familiar with this Benefit plan's exclusions.


 Show Your ID Card
 You should show your identification (ID) card every time you request health services. If you do not show
 your ID card, the provider may fail to bill the correct entity for the services delivered, and any resulting
 delay may mean that you will be unable to collect any Benefits otherwise owed to you.


 File Claims with Complete and Accurate Information
 When you receive Covered Health Services from a non-Network provider, you are responsible for
 requesting payment from us. You must file the claim in a format that contains all of the information we
 require, as described in Section 5: How to File a Claim.


 Use Your Prior Health Care Coverage
 If you have prior coverage that, as required by state law, extends benefits for a particular condition or a
 disability, we will not pay Benefits for health services for that condition or disability until the prior coverage
 ends. We will pay Benefits as of the day your coverage begins under this Benefit plan for all other
 Covered Health Services that are not related to the condition or disability for which you have other
 coverage.




 COC.ACA15.CER.I.11.KA.MI                                4

                                                                                            Exhibit 2, Page 231
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 232 of 482 Page ID
                                   #:350




                                   Our Responsibilities
 Determine Benefits
 We make administrative decisions regarding whether this Benefit plan will pay for any portion of the cost
 of a health care service you intend to receive or have received. Our decisions are for payment purposes
 only. We do not make decisions about the kind of care you should or should not receive. You and your
 providers must make those treatment decisions.
 We have the ability to do the following:

 •     Interpret Benefits and the other terms, limitations and exclusions set out in this Certificate, the
       Schedule of Benefits and any Riders and/or Amendments.

 •     Make factual determinations relating to Benefits.
 We may delegate this authority to other persons or entities that may provide administrative services for
 this Benefit plan, such as claims processing. The identity of the service providers and the nature of their
 services may be changed from time to time. In order to receive Benefits, you must cooperate with those
 service providers.


 Pay for Our Portion of the Cost of Covered Health Services
 We pay Benefits for Covered Health Services as described in Section 1: Covered Health Services and in
 the Schedule of Benefits, unless the service is excluded in Section 2: Exclusions and Limitations. This
 means we only pay our portion of the cost of Covered Health Services. It also means that not all of the
 health care services you receive may be paid for (in full or in part) by this Benefit plan.


 Pay Network Providers
 It is the responsibility of Network Physicians and facilities to file for payment from us. When you receive
 Covered Health Services from Network providers, you do not have to submit a claim to us.


 Pay for Covered Health Services Provided by Non-Network Providers
 In accordance with any state prompt pay requirements, we will pay Benefits after we receive your request
 for payment that includes all required information. See Section 5: How to File a Claim.


 Review and Determine Benefits in Accordance with our
 Reimbursement Policies
 We develop our reimbursement policy guidelines in accordance with one or more of the following
 methodologies:

 •     As indicated in the most recent edition of the Current Procedural Terminology (CPT), a publication
       of the American Medical Association, and/or the Centers for Medicare and Medicaid Services
       (CMS).

 •     As reported by generally recognized professionals or publications.

 •     As used for Medicare.

 •     As determined by medical staff and outside medical consultants pursuant to other appropriate
       sources or determinations that we accept.


 COC.ACA15.CER.I.11.KA.MI                              5

                                                                                         Exhibit 2, Page 232
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 233 of 482 Page ID
                                   #:351


 Following evaluation and validation of certain provider billings (e.g., error, abuse and fraud reviews), our
 reimbursement policies are applied to provider billings. We share our reimbursement policies with
 Physicians and other providers in our Network through our provider website. Network Physicians and
 providers may not bill you for the difference between their contract rate (as may be modified by our
 reimbursement policies) and the billed charge. However, non-Network providers are not subject to this
 prohibition, and may bill you for any amounts we do not pay, including amounts that are denied because
 one of our reimbursement policies does not reimburse (in whole or in part) for the service billed. You may
 obtain copies of our reimbursement policies for yourself or to share with your non-Network Physician or
 provider by going to www.myuhc.com or by calling Customer Care at the telephone number on your ID
 card.


 Offer Health Education Services to You
 From time to time, we may provide you with access to information about additional services that are
 available to you, such as disease management programs, health education and patient advocacy. It is
 solely your decision whether to participate in the programs, but we recommend that you discuss them
 with your Physician.




 COC.ACA15.CER.I.11.KA.MI                             6

                                                                                       Exhibit 2, Page 233
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 234 of 482 Page ID
                                   #:352




            Certificate of Coverage Table of Contents

 Section 1: Covered Health Services ........................................................8
 Section 2: Exclusions and Limitations ..................................................27
 Section 3: When Coverage Begins ........................................................39
 Section 4: When Coverage Ends ...........................................................43
 Section 5: How to File a Claim ...............................................................46
 Section 6: Questions, Grievances and Appeals ...................................48
 Section 7: Coordination of Benefits ......................................................51
 Section 8: General Legal Provisions .....................................................57
 Section 9: Defined Terms .......................................................................64




 COC.ACA15.CER.I.11.KA.MI                        7

                                                                               Exhibit 2, Page 234
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 235 of 482 Page ID
                                   #:353




                     Section 1: Covered Health Services
 Benefits for Covered Health Services
 Benefits are available only if all of the following are true:

 •      The health care service, supply or Pharmaceutical Product is only a Covered Health Service if it is
        Medically Necessary. (See definitions of Medically Necessary and Covered Health Service in
        Section 9: Defined Terms.) The fact that a Physician or other provider has performed or prescribed
        a procedure or treatment, or the fact that it may be the only available treatment for a Sickness,
        Injury, Mental Illness, substance-related and addictive disorders, disease or its symptoms does not
        mean that the procedure or treatment is a Covered Health Service under the Policy.

 •      Covered Health Services are received while the Policy is in effect.

 •      Covered Health Services are received prior to the date that any of the individual termination
        conditions listed in Section 4: When Coverage Ends occurs.

 •      The person who receives Covered Health Services is a Covered Person and meets all eligibility
        requirements specified in the Policy.
 This section describes Covered Health Services for which Benefits are available. Please refer to the
 attached Schedule of Benefits for details about:

 •      The amount you must pay for these Covered Health Services (including any Annual Deductible,
        Copayment and/or Coinsurance).

 •      Any limit that applies to these Covered Health Services (including visit, day and dollar limits on
        services).

 •      Any limit that applies to the amount of Eligible Expenses you are required to pay in a year (Out-of-
        Pocket Maximum).

 •      Any responsibility you have for obtaining prior authorization or notifying us.
 Please note that in listing services or examples, when we say "this includes," it is not our intent to
 limit the description to that specific list. When we do intend to limit a list of services or examples,
 we state specifically that the list "is limited to."


 1. Ambulance Services
 Emergency ambulance transportation by a licensed ambulance service (either ground or air ambulance)
 to the nearest Hospital where Emergency Health Services can be performed.
 Non-Emergency ambulance transportation by a licensed ambulance service (either ground or air
 ambulance, as we determine appropriate) between facilities when the transport is any of the following:

 •      From a non-Network Hospital to a Network Hospital.

 •      To a Hospital that provides a higher level of care that was not available at the original Hospital.

 •      To a more cost-effective acute care facility.

 •      From an acute facility to a sub-acute setting.




 COC.ACA15.CER.I.11.KA.MI                                 8

                                                                                         Exhibit 2, Page 235
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 236 of 482 Page ID
                                   #:354


 2. Clinical Trials
 Routine patient care costs incurred during participation in a qualifying clinical trial for the treatment of:

 •      Cancer or other life-threatening disease or condition. For purposes of this benefit, a life-threatening
        disease or condition is one from which the likelihood of death is probable unless the course of the
        disease or condition is interrupted.

 •      Cardiovascular disease (cardiac/stroke) which is not life threatening, for which, as we determine, a
        clinical trial meets the qualifying clinical trial criteria stated below.

 •      Surgical musculoskeletal disorders of the spine, hip and knees, which are not life threatening, for
        which, as we determine, a clinical trial meets the qualifying clinical trial criteria stated below.

 •      Other diseases or disorders which are not life threatening for which, as we determine, a clinical trial
        meets the qualifying clinical trial criteria stated below.
 Benefits include the reasonable and necessary items and services used to prevent, diagnose and treat
 complications arising from participation in a qualifying clinical trial.
 Benefits are available only when the Covered Person is clinically eligible for participation in the qualifying
 clinical trial as defined by the researcher.
 Routine patient care costs for qualifying clinical trials include:

 •      Covered Health Services for which Benefits are typically provided absent a clinical trial.

 •      Covered Health Services required solely for the provision of the Experimental or Investigational
        Service(s) or item, the clinically appropriate monitoring of the effects of the service or item, or the
        prevention of complications.

 •      Covered Health Services needed for reasonable and necessary care arising from the provision of
        an Experimental or Investigational Service(s) or item.
 Routine costs for clinical trials do not include:

 •      The Experimental or Investigational Service(s) or item. The only exceptions to this are:
        §      Certain Category B devices.
        §      Certain promising interventions for patients with terminal illnesses.
        §      Other items and services that meet specified criteria in accordance with our medical and
               drug policies.

 •      Items and services provided solely to satisfy data collection and analysis needs and that are not
        used in the direct clinical management of the patient.

 •      A service that is clearly inconsistent with widely accepted and established standards of care for a
        particular diagnosis.

 •      Items and services provided by the research sponsors free of charge for any person enrolled in the
        trial.
 With respect to cancer or other life-threatening diseases or conditions, a qualifying clinical trial is a Phase
 I, Phase II, Phase III, or Phase IV clinical trial that is conducted in relation to the prevention, detection or
 treatment of cancer or other life-threatening disease or condition and which meets any of the following
 criteria in the bulleted list below.
 With respect to cardiovascular disease or musculoskeletal disorders of the spine, hip and knees and
 other diseases or disorders which are not life-threatening, a qualifying clinical trial is a Phase I, Phase II,



 COC.ACA15.CER.I.11.KA.MI                                9

                                                                                           Exhibit 2, Page 236
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 237 of 482 Page ID
                                   #:355


 or Phase III clinical trial that is conducted in relation to the detection or treatment of such non-life-
 threatening disease or disorder and which meets any of the following criteria in the bulleted list below.

 •     Federally funded trials. The study or investigation is approved or funded (which may include
       funding through in-kind contributions) by one or more of the following:
       §      National Institutes of Health (NIH). (Includes National Cancer Institute (NCI).)
       §      Centers for Disease Control and Prevention (CDC).
       §      Agency for Healthcare Research and Quality (AHRQ).
       §      Centers for Medicare and Medicaid Services (CMS).
       §      A cooperative group or center of any of the entities described above or the Department of
              Defense (DOD) or the Veterans Administration (VA).
       §      A qualified non-governmental research entity identified in the guidelines issued by the
              National Institutes of Health for center support grants.
       §      The Department of Veterans Affairs, the Department of Defense or the Department of
              Energy as long as the study or investigation has been reviewed and approved through a
              system of peer review that is determined by the Secretary of Health and Human Services to
              meet both of the following criteria:
              •      Comparable to the system of peer review of studies and investigations used by the
                     National Institutes of Health.
              •      Ensures unbiased review of the highest scientific standards by qualified individuals
                     who have no interest in the outcome of the review.

 •     The study or investigation is conducted under an investigational new drug application reviewed by
       the U.S. Food and Drug Administration.

 •     The study or investigation is a drug trial that is exempt from having such an investigational new
       drug application.

 •     The clinical trial must have a written protocol that describes a scientifically sound study and have
       been approved by all relevant institutional review boards (IRBs) before participants are enrolled in
       the trial. We may, at any time, request documentation about the trial.

 •     The subject or purpose of the trial must be the evaluation of an item or service that meets the
       definition of a Covered Health Service and is not otherwise excluded under the Policy.


 3. Congenital Heart Disease Surgeries
 Congenital heart disease (CHD) surgeries which are ordered by a Physician. CHD surgical procedures
 include surgeries to treat conditions such as coarctation of the aorta, aortic stenosis, tetralogy of fallot,
 transposition of the great vessels and hypoplastic left or right heart syndrome.
 Benefits under this section include the facility charge and the charge for supplies and equipment. Benefits
 for Physician services are described under Physician Fees for Surgical and Medical Services.
 Surgery may be performed as open or closed surgical procedures or may be performed through
 interventional cardiac catheterization.
 We have specific guidelines regarding Benefits for CHD services. Contact us at the telephone number on
 your ID card for information about these guidelines.




 COC.ACA15.CER.I.11.KA.MI                              10

                                                                                          Exhibit 2, Page 237
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 238 of 482 Page ID
                                   #:356


 4. Dental Services - Accident Only
 Dental services when all of the following are true:

 •     Treatment is necessary because of accidental damage.

 •     Dental services are received from a Doctor of Dental Surgery or Doctor of Medical Dentistry.

 •     The dental damage is severe enough that initial contact with a Physician or dentist occurred within
       72 hours of the accident. (You may request an extension of this time period provided that you do so
       within 60 days of the Injury and if extenuating circumstances exist due to the severity of the Injury.)
 Please note that dental damage that occurs as a result of normal activities of daily living or extraordinary
 use of the teeth is not considered having occurred as an accident. Benefits are not available for repairs to
 teeth that are damaged as a result of such activities.
 Dental services to repair damage caused by accidental Injury must conform to the following time-frames:

 •     Treatment is started within three months of the accident, unless extenuating circumstances exist
       (such as prolonged hospitalization or the presence of fixation wires from fracture care).

 •     Treatment must be completed within 12 months of the accident.
 Benefits for treatment of accidental Injury are limited to the following:

 •     Emergency examination.

 •     Necessary diagnostic X-rays.

 •     Endodontic (root canal) treatment.

 •     Temporary splinting of teeth.

 •     Prefabricated post and core.

 •     Simple minimal restorative procedures (fillings).

 •     Extractions.

 •     Post-traumatic crowns if such are the only clinically acceptable treatment.

 •     Replacement of lost teeth due to the Injury by implant, dentures or bridges.


 5. Diabetes Services
 Diabetes Self-Management and Training/Diabetic Eye Examinations/Foot Care
 Outpatient self-management training for the treatment of diabetes, education and medical nutrition
 therapy services. Diabetes outpatient self-management training, education and medical nutrition therapy
 services must be ordered by a Physician and provided by appropriately licensed or registered healthcare
 professionals.
 Benefits under this section also include medical eye examinations (dilated retinal examinations) and
 preventive foot care for Covered Persons with diabetes.
 Diabetic Self-Management Items
 Insulin pumps and supplies for the management and treatment of diabetes, based upon the medical
 needs of the Covered Person. An insulin pump is subject to all the conditions of coverage stated under
 Durable Medical Equipment. Benefits for blood glucose monitors (including blood glucose monitors for the
 legally blind), insulin syringes with needles, blood glucose and urine test strips, ketone test strips and
 tablets and lancets and lancet devices, insulin pump supplies (including infusion sets, reservoirs, glass

 COC.ACA15.CER.I.11.KA.MI                               11

                                                                                       Exhibit 2, Page 238
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 239 of 482 Page ID
                                   #:357


 cartridges, and insertion sets), control solutions and combo kits are described under the Outpatient
 Prescription Drug Rider.


 6. Durable Medical Equipment
 Durable Medical Equipment that meets each of the following criteria:

 •     Ordered or provided by a Physician for outpatient use primarily in a home setting.

 •     Used for medical purposes.

 •     Not consumable or disposable except as needed for the effective use of covered Durable Medical
       Equipment.

 •     Not of use to a person in the absence of a disease or disability.
 Benefits under this section include Durable Medical Equipment provided to you by a Physician.
 If more than one piece of Durable Medical Equipment can meet your functional needs, Benefits are
 available only for the equipment that meets the minimum specifications for your needs.
 Examples of Durable Medical Equipment include:

 •     Equipment to assist mobility, such as a standard wheelchair.

 •     A standard Hospital-type bed.

 •     Oxygen and the rental of equipment to administer oxygen (including tubing, connectors and
       masks).

 •     Delivery pumps for tube feedings (including tubing and connectors).

 •     Negative pressure wound therapy pumps (wound vacuums).

 •     Braces, including necessary adjustments to shoes to accommodate braces. Braces that stabilize
       an injured body part and braces to treat curvature of the spine are considered Durable Medical
       Equipment and are a Covered Health Service. Braces that straighten or change the shape of a
       body part are orthotic devices, and are excluded from coverage. Dental braces are also excluded
       from coverage.

 •     Mechanical equipment necessary for the treatment of chronic or acute respiratory failure (except
       that air-conditioners, humidifiers, dehumidifiers, air purifiers and filters and personal comfort items
       are excluded from coverage).

 •     Burn garments.

 •     Insulin pumps and all related necessary supplies as described under Diabetes Services.

 •     External cochlear devices and systems. Benefits for cochlear implantation are provided under the
       applicable medical/surgical Benefit categories in this Certificate.
 Benefits under this section do not include any device, appliance, pump, machine, stimulator, or monitor
 that is fully implanted into the body.
 We will decide if the equipment should be purchased or rented.
 Benefits are available for repairs and replacement, except that:

 •     Benefits for repair and replacement do not apply to damage due to misuse, malicious breakage or
       gross neglect.



 COC.ACA15.CER.I.11.KA.MI                             12

                                                                                         Exhibit 2, Page 239
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 240 of 482 Page ID
                                   #:358


 •     Benefits are not available to replace lost or stolen items.


 7. Emergency Health Services - Outpatient
 Services that are required to stabilize or initiate treatment in an Emergency. Emergency Health Services
 must be received on an outpatient basis at a Hospital or Alternate Facility.
 Benefits under this section include the facility charge, supplies and all professional services required to
 stabilize your condition and/or initiate treatment. This includes placement in an observation bed for the
 purpose of monitoring your condition (rather than being admitted to a Hospital for an Inpatient Stay).


 8. Hearing Aids
 Hearing aids required for the correction of a hearing impairment (a reduction in the ability to perceive
 sound which may range from slight to complete deafness). Hearing aids are electronic amplifying devices
 designed to bring sound more effectively into the ear. A hearing aid consists of a microphone, amplifier
 and receiver.
 Benefits are available for a hearing aid that is purchased as a result of a written recommendation by a
 Physician. Benefits are provided for the hearing aid and for charges for associated fitting and testing.
 If more than one type of hearing aid can meet your functional needs, Benefits are available only for the
 hearing aid that meets the minimum specifications for your needs.
 Benefits under this section do not include bone anchored hearing aids. Bone anchored hearing aids are a
 Covered Health Service for which Benefits are available under the applicable medical/surgical Covered
 Health Services categories in this Certificate, only for Covered Persons who have either of the following:

 •     Craniofacial anomalies whose abnormal or absent ear canals preclude the use of a wearable
       hearing aid.

 •     Hearing loss of sufficient severity that it would not be adequately remedied by a wearable hearing
       aid.


 9. Home Health Care
 Services received from a Home Health Agency that are both of the following:

 •     Ordered by a Physician.

 •     Provided in your home by a registered nurse, or provided by either a home health aide or licensed
       practical nurse and supervised by a registered nurse.
 Benefits are available only when the Home Health Agency services are provided on a part-time,
 Intermittent Care schedule and when skilled care is required.
 Skilled care is skilled nursing, skilled teaching and skilled rehabilitation services when all of the following
 are true:

 •     It must be delivered or supervised by licensed technical or professional medical personnel in order
       to obtain the specified medical outcome, and provide for the safety of the patient.

 •     It is ordered by a Physician.

 •     It is not delivered for the purpose of assisting with activities of daily living, including dressing,
       feeding, bathing or transferring from a bed to a chair.

 •     It requires clinical training in order to be delivered safely and effectively.



 COC.ACA15.CER.I.11.KA.MI                               13

                                                                                            Exhibit 2, Page 240
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 241 of 482 Page ID
                                   #:359


 •     It is not Custodial Care.
 We will determine if Benefits are available by reviewing both the skilled nature of the service and the need
 for Physician-directed medical management. A service will not be determined to be "skilled" simply
 because there is not an available caregiver.


 10. Hospice Care
 Hospice care that is recommended by a Physician. Hospice care is an integrated program that provides
 comfort and support services for the terminally ill. Hospice care includes physical, psychological, social,
 spiritual and respite care for the terminally ill person and short-term grief counseling for immediate family
 members while the Covered Person is receiving hospice care. Benefits are available when hospice care
 is received from a licensed hospice agency.
 Please contact us for more information regarding our guidelines for hospice care. You can contact us at
 the telephone number on your ID card.


 11. Hospital - Inpatient Stay
 Services and supplies provided during an Inpatient Stay in a Hospital. Benefits are available for:

 •     Supplies and non-Physician services received during the Inpatient Stay.

 •     Room and board in a Semi-private Room (a room with two or more beds).

 •     Physician services for radiologists, anesthesiologists, pathologists and Emergency room
       Physicians. (Benefits for other Physician services are described under Physician Fees for Surgical
       and Medical Services.)


 12. Lab, X-Ray and Diagnostics - Outpatient
 Services for Sickness and Injury-related diagnostic purposes, received on an outpatient basis at a
 Hospital or Alternate Facility or in a Physician's office include:

 •     Lab and radiology/X-ray.

 •     Mammography.
 Benefits under this section include:

 •     The facility charge and the charge for supplies and equipment.

 •     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.)
 Lab, X-ray and diagnostic services for preventive care are described under Preventive Care Services.
 CT scans, PET scans, MRI, MRA, nuclear medicine and major diagnostic services are described under
 Lab, X-Ray and Major Diagnostics - CT, PET Scans, MRI, MRA and Nuclear Medicine - Outpatient.


 13. Lab, X-Ray and Major Diagnostics - CT, PET Scans, MRI, MRA and Nuclear
 Medicine - Outpatient
 Services for CT scans, PET scans, MRI, MRA, nuclear medicine and major diagnostic services received
 on an outpatient basis at a Hospital or Alternate Facility.
 Benefits under this section include:

 •     The facility charge and the charge for supplies and equipment.

 COC.ACA15.CER.I.11.KA.MI                             14

                                                                                         Exhibit 2, Page 241
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 242 of 482 Page ID
                                   #:360


 •     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.)
 When these services are performed in a Physician's office, Benefits are described under Physician's
 Office Services - Sickness and Injury.


 14. Mental Health Services
 Mental Health Services include those received on an inpatient or outpatient basis in a Hospital, an
 Alternate Facility or in a provider's office.
 Benefits include the following services:

 •     Diagnostic evaluations and assessment.

 •     Treatment planning.

 •     Treatment and/or procedures.

 •     Referral services.

 •     Medication management.

 •     Individual, family, therapeutic group and provider-based case management services.

 •     Crisis intervention.

 •     Partial Hospitalization/Day Treatment.

 •     Services at a Residential Treatment Facility.

 •     Intensive Outpatient Treatment.
 The Mental Health/Substance Use Disorder Designee determines coverage for all levels of care. If an
 Inpatient Stay is required, it is covered on a Semi-private Room basis.
 We encourage you to contact the Mental Health/Substance Use Disorder Designee for referrals to
 providers and coordination of care.
 Special Mental Health Programs and Services
 Special programs and services that are contracted under the Mental Health/Substance Use Disorder
 Designee may become available to you as a part of your Mental Health Services Benefit. The Mental
 Health Services Benefits and financial requirements assigned to these programs or services are based on
 the designation of the program or service to inpatient, Partial Hospitalization/Day Treatment, Intensive
 Outpatient Treatment, outpatient or a Transitional Care category of Benefit use. Special programs or
 services provide access to services that are beneficial for the treatment of your Mental Illness which may
 not otherwise be covered under the Policy. You must be referred to such programs through the Mental
 Health/Substance Use Disorder Designee, who is responsible for coordinating your care or through other
 pathways as described in the program introductions. Any decision to participate in such a program or
 service is at the discretion of the Covered Person and is not mandatory.


 15. Neurobiological Disorders - Autism Spectrum Disorder Services
 Psychiatric services for Autism Spectrum Disorder (otherwise known as neurodevelopmental disorders)
 that are both of the following:

 •     Provided by or under the direction of an experienced psychiatrist and/or an experienced licensed
       psychiatric provider.



 COC.ACA15.CER.I.11.KA.MI                              15

                                                                                       Exhibit 2, Page 242
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 243 of 482 Page ID
                                   #:361


 •     Focused on treating maladaptive/stereotypic behaviors that are posing danger to self, others and
       property, and impairment in daily functioning.
 This section describes only the psychiatric component of treatment for Autism Spectrum Disorder for
 Enrolled Dependent children through 18 years of age. Medical treatment of Autism Spectrum Disorder for
 Enrolled Dependent children through 18 years of age is a Covered Health Service for which Benefits are
 available as described under Autism Spectrum Disorders in this Certificate. Medical treatment of Autism
 Spectrum Disorder for all other Covered Persons is a Covered Health Service for which Benefits are
 available under the applicable medical Covered Health Services categories in this Certificate.
 Benefits include the following services provided on either an inpatient or outpatient basis:

 •     Diagnosis of autism spectrum disorders.

 •     Treatment planning.

 •     Treatment and/or procedures.

 •     Referral services.

 •     Medication management.

 •     Individual, family, therapeutic group and provider-based case management services.

 •     Crisis intervention.

 •     Treatment for autism spectrum disorders.

 •     Partial Hospitalization/Day Treatment.

 •     Services at a Residential Treatment Facility.

 •     Intensive Outpatient Treatment.
 Enhanced Autism Spectrum Disorder services for Enrolled Dependent children through 18 years of age
 that are focused on educational/behavioral intervention that are habilitative in nature and that are backed
 by credible research demonstrating that the services or supplies have a measurable and beneficial effect
 on health outcomes. Benefits are provided for intensive behavioral therapies (educational/behavioral
 services that are focused on primarily building skills and capabilities in communication, social interaction
 and learning such as Applied Behavioral Analysis (ABA)).
 The Mental Health/Substance Use Disorder Designee determines coverage for all levels of care. If an
 Inpatient Stay is required, it is covered on a Semi-private Room basis.
 We encourage you to contact the Mental Health/Substance Use Disorder Designee for referrals to
 providers and coordination of care.
 For purposes of this benefit, the following definitions apply:
 "Applied behavior analysis" means the design, implementation and evaluation of environmental
 modifications, using behavioral stimuli and consequences, to produce significant improvement in human
 behavior, including the use of direct observation, measurement, and functional analysis of the relationship
 between environment and behavior.
 "Behavior health treatment" means evidence-based counseling and treatment programs, including applied
 behavior analysis, that meet both of the following requirements:

 •     Are necessary to develop, maintain, or restore, to the maximum extent practicable, the functioning
       of an individual;




 COC.ACA15.CER.I.11.KA.MI                              16

                                                                                        Exhibit 2, Page 243
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 244 of 482 Page ID
                                   #:362


 •     Are provided or supervised by a board certified behavior analyst or a licensed psychologist so long
       as the services performed are commensurate with the psychologist's formal university training and
       supervised experience.
 "Diagnosis of autism spectrum disorders" means assessments, evaluations, or tests including the autism
 diagnostic observation schedule, performed by a Physician to diagnose whether an individual has one of
 the autism spectrum disorders.
 "Pharmacy care" means medications prescribed by a Physician and related services performed by a
 licensed pharmacist and any health-related services considered medically necessary to determine the
 need or effectiveness of the medications.
 "Psychiatric care" means evidence-based direct or consultative services provided by a psychiatrist
 licensed in the state in which the psychiatrist practices.
 "Psychological care" means evidence-based direct or consultative services provided by a psychologist
 licensed in the state in which the psychologist practices.
 "Treatment for autism spectrum disorders" means evidence-based treatment that includes the following
 care prescribed or ordered for an individual diagnosed with one of the autism spectrum disorders by a
 Physician or licensed psychologist who determines the care to be medically necessary:

 •     Behavioral health treatment;

 •     Pharmacy care for which Benefits are provided under the Outpatient Prescription Drug Rider;

 •     Psychiatric care;

 •     Psychological care.


 16. Ostomy Supplies
 Benefits for ostomy supplies are limited to the following:

 •     Pouches, face plates and belts.

 •     Irrigation sleeves, bags and ostomy irrigation catheters.

 •     Skin barriers.
 Benefits are not available for deodorants, filters, lubricants, tape, appliance cleaners, adhesive, adhesive
 remover, or other items not listed above.


 17. Pharmaceutical Products - Outpatient
 Pharmaceutical Products that are administered on an outpatient basis in a Hospital, Alternate Facility,
 Physician's office, or in a Covered Person's home.
 Benefits under this section are provided only for Pharmaceutical Products which, due to their
 characteristics (as determined by us), must typically be administered or directly supervised by a qualified
 provider or licensed/certified health professional. Benefits under this section do not include medications
 that are typically available by prescription order or refill at a pharmacy.
 Certain Pharmaceutical Products are subject to step therapy requirements. This means that in order to
 receive Benefits for such Pharmaceutical Products, you are required to use a different Pharmaceutical
 Product and/or prescription drug product first. You may determine whether a particular Pharmaceutical
 Product is subject to step therapy requirements through the Internet at www.myuhc.com or by calling
 Customer Care at the telephone number on your ID card.




 COC.ACA15.CER.I.11.KA.MI                             17

                                                                                        Exhibit 2, Page 244
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 245 of 482 Page ID
                                   #:363


 We may have certain programs in which you may receive an enhanced or reduced Benefit based on your
 actions such as adherence/compliance to medication or treatment regimens and/or participation in health
 management programs. You may access information on these programs through the Internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.


 18. Physician Fees for Surgical and Medical Services
 Physician fees for surgical procedures and other medical care received on an outpatient or inpatient basis
 in a Hospital, Skilled Nursing Facility, Inpatient Rehabilitation Facility or Alternate Facility, via
 Telemedicine or for Physician house calls.
 Face-to-face contact is not required between a Physician and a Covered Person for services to be
 appropriately provided through Telemedicine. Services provided by Telemedicine are subject to the same
 terms and conditions of the Policy for any service provided via an in-person consultation.


 19. Physician's Office Services - Sickness and Injury
 Services provided in a Physician's office for the diagnosis and treatment of a Sickness or Injury. Benefits
 are provided under this section regardless of whether the Physician's office is free-standing, located in a
 clinic or located in a Hospital.
 Covered Health Services include medical education services that are provided in a Physician's office by
 appropriately licensed or registered healthcare professionals when both of the following are true:

 •     Education is required for a disease in which patient self-management is an important component of
       treatment.

 •     There exists a knowledge deficit regarding the disease which requires the intervention of a trained
       health professional.
 Covered Health Services include genetic counseling. Benefits are available for Genetic Testing which is
 ordered by the Physician and authorized in advance by us.
 Benefits under this section include allergy injections.
 Covered Health Services for preventive care provided in a Physician's office are described under
 Preventive Care Services.
 When a test is performed or a sample is drawn in the Physician's office and then sent outside the
 Physician's office for analysis or testing, Benefits for lab, radiology/X-rays and other diagnostic services
 that are performed outside the Physician's office are described in Lab, X-ray and Diagnostics - Outpatient.


 20. Pregnancy - Maternity Services
 Benefits for Pregnancy include all maternity-related medical services for prenatal care, postnatal care,
 delivery and any related complications.
 Both before and during a Pregnancy, Benefits include the services of a genetic counselor when provided
 or referred by a Physician. These Benefits are available to all Covered Persons in the immediate family.
 Covered Health Services include related tests and treatment.
 We also have special prenatal programs to help during Pregnancy. They are completely voluntary and
 there is no extra cost for participating in the program. To sign up, you should notify us during the first
 trimester, but no later than one month prior to the anticipated childbirth. It is important that you notify us
 regarding your Pregnancy. Your notification will open the opportunity to become enrolled in prenatal
 programs designed to achieve the best outcomes for you and your baby.
 We will pay Benefits for an Inpatient Stay of at least:


 COC.ACA15.CER.I.11.KA.MI                               18

                                                                                           Exhibit 2, Page 245
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 246 of 482 Page ID
                                   #:364


 •     48 hours for the mother and newborn child following a normal vaginal delivery.

 •     96 hours for the mother and newborn child following a cesarean section delivery.
 These time periods begin at the time of birth if born in the Hospital or at the time of admission if born
 outside of the Hospital.
 If the mother agrees, the attending provider may discharge the mother and/or the newborn child earlier
 than these minimum time frames.


 21. Preventive Care Services
 Preventive care services provided on an outpatient basis at a Physician's office, an Alternate Facility or a
 Hospital encompass medical services that have been demonstrated by clinical evidence to be safe and
 effective in either the early detection of disease or in the prevention of disease, have been proven to have
 a beneficial effect on health outcomes and include the following as required under applicable law:

 •     Evidence-based items or services that have in effect a rating of "A" or "B" in the current
       recommendations of the United States Preventive Services Task Force.

 •     Immunizations that have in effect a recommendation from the Advisory Committee on
       Immunization Practices of the Centers for Disease Control and Prevention.

 •     With respect to infants, children and adolescents, evidence-informed preventive care and
       screenings provided for in the comprehensive guidelines supported by the Health Resources and
       Services Administration.

 •     With respect to women, such additional preventive care and screenings as provided for in
       comprehensive guidelines supported by the Health Resources and Services Administration.
       Benefits defined under the Health Resources and Services Administration (HRSA) requirement
       include the cost of renting one breast pump per Pregnancy in conjunction with childbirth. You can
       obtain additional information on how to access Benefits for breast pumps by going to
       www.myuhc.com or by calling Customer Care at the telephone number on your ID card.
       If more than one breast pump can meet your needs, Benefits are available only for the most cost
       effective pump. We will determine the following:
       §      Which pump is the most cost effective.
       §      Whether the pump should be purchased or rented.
       §      Duration of a rental.
       §      Timing of an acquisition.
 As required under Michigan insurance law, Benefits include:

 •     Baseline breast cancer screening mammography for women over age 35 and under age 40.

 •     Annual breast cancer screening mammography for women age 40 and older.
 Breast cancer screening mammography is a standard 2-view per breast, low-dose radiographic
 examination of the breasts, using equipment designed and dedicated specifically for mammography, in
 order to detect unsuspected breast cancer.
 For further information regarding a preventive health services listing, please refer to the U.S. Preventive
 Services Task Force website at http://www.uspreventiveservicestaskforce.org/recommendations.htm.




 COC.ACA15.CER.I.11.KA.MI                              19

                                                                                         Exhibit 2, Page 246
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 247 of 482 Page ID
                                   #:365


 22. Prosthetic Devices
 External prosthetic devices that replace a limb or a body part, limited to:

 •     Artificial arms, legs, feet and hands.

 •     Artificial face, eyes, ears and nose.

 •     Breast prosthesis as required by the Women's Health and Cancer Rights Act of 1998. Benefits
       include mastectomy bras and lymphedema stockings for the arm.
 Benefits under this section are provided only for external prosthetic devices and do not include any device
 that is fully implanted into the body.
 If more than one prosthetic device can meet your functional needs, Benefits are available only for the
 prosthetic device that meets the minimum specifications for your needs. If you purchase a prosthetic
 device that exceeds these minimum specifications, we will pay only the amount that we would have paid
 for the prosthetic that meets the minimum specifications, and you will be responsible for paying any
 difference in cost.
 The prosthetic device must be ordered or provided by, or under the direction of a Physician.
 Benefits are available for repairs and replacement, except that:

 •     There are no Benefits for repairs due to misuse, malicious damage or gross neglect.

 •     There are no Benefits for replacement due to misuse, malicious damage, gross neglect or for lost
       or stolen prosthetic devices.


 23. Reconstructive Procedures
 Reconstructive procedures when the primary purpose of the procedure is either to treat a medical
 condition or to improve or restore physiologic function. Reconstructive procedures include surgery or
 other procedures which are associated with an Injury, Sickness or Congenital Anomaly. The primary
 result of the procedure is not a changed or improved physical appearance.
 Cosmetic Procedures are excluded from coverage. Procedures that correct an anatomical Congenital
 Anomaly without improving or restoring physiologic function are considered Cosmetic Procedures. The
 fact that a Covered Person may suffer psychological consequences or socially avoidant behavior as a
 result of an Injury, Sickness or Congenital Anomaly does not classify surgery (or other procedures done
 to relieve such consequences or behavior) as a reconstructive procedure.
 Please note that Benefits for reconstructive procedures include breast reconstruction following a
 mastectomy, and reconstruction of the non-affected breast to achieve symmetry. Other services required
 by the Women's Health and Cancer Rights Act of 1998, including breast prostheses, services to fit the
 prostheses and treatment of complications, are provided in the same manner and at the same level as
 those for any other Covered Health Service. You can contact us at the telephone number on your ID card
 for more information about Benefits for mastectomy-related services.


 24. Rehabilitation Services - Outpatient Therapy and Manipulative Treatment
 Short-term outpatient rehabilitation services (including habilitative services), limited to:

 •     Physical therapy.

 •     Occupational therapy.

 •     Manipulative Treatment.

 •     Speech therapy.


 COC.ACA15.CER.I.11.KA.MI                               20

                                                                                           Exhibit 2, Page 247
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 248 of 482 Page ID
                                   #:366


 •     Pulmonary rehabilitation therapy.

 •     Cardiac rehabilitation therapy.

 •     Post-cochlear implant aural therapy.

 •     Cognitive rehabilitation therapy.
 Rehabilitation services must be performed by a Physician or by a licensed therapy provider. Benefits
 under this section include rehabilitation services provided in a Physician's office or on an outpatient basis
 at a Hospital or Alternate Facility.
 Benefits can be denied or shortened for Covered Persons who are not progressing in goal-directed
 rehabilitation services or if rehabilitation goals have previously been met. Benefits can be denied or
 shortened for Covered Persons who are not progressing in goal-directed Manipulative Treatment or if
 treatment goals have previously been met. Benefits under this section are not available for
 maintenance/preventive Manipulative Treatment.
 Habilitative Services
 Benefits are provided for habilitative services provided on an outpatient basis for Covered Persons with a
 congenital, genetic, or early acquired disorder when both of the following conditions are met:

 •     The treatment is administered by a Physician or by a licensed therapy provider.

 •     The initial or continued treatment must be proven and not Experimental or Investigational.
 Benefits for habilitative services do not apply to those services that are solely educational in nature or
 otherwise paid under state or federal law for purely educational services. Custodial Care, respite care,
 day care, therapeutic recreation, vocational training and residential treatment are not habilitative services.
 A service that does not help the Covered Person to meet functional goals in a treatment plan within a
 prescribed time frame is not a habilitative service. When the Covered Person reaches his/her maximum
 level of improvement or does not demonstrate continued progress under a treatment plan, a service that
 was previously habilitative is no longer habilitative.
 We may require that a treatment plan be provided, request medical records, clinical notes, or other
 necessary data to allow us to substantiate that initial or continued medical treatment is needed and that
 the Covered Person's condition is clinically improving as a result of the habilitative service. When the
 treating provider anticipates that continued treatment is or will be required to permit the Covered Person
 to achieve demonstrable progress, we may request a treatment plan consisting of diagnosis, proposed
 treatment by type, frequency, anticipated duration of treatment, the anticipated goals of treatment, and
 how frequently the treatment plan will be updated.
 For purposes of this benefit, the following definitions apply:

 •     "Habilitative services" means occupational therapy, physical therapy, Manipulative Treatment and
       speech therapy prescribed by the Covered Person's treating Physician pursuant to a treatment
       plan to develop a function not currently present as a result of a congenital, genetic, or early
       acquired disorder. Applied behavioral analysis (ABA) for the treatment of autism spectrum
       disorders are also considered a habilitative service. Please refer to the Neurobiological Disorders -
       Autism Spectrum Disorder Services section for more information on this benefit.

 •     A "congenital or genetic disorder" includes, but is not limited to, hereditary disorders.

 •     An "early acquired disorder" refers to a disorder resulting from Sickness, Injury, trauma or some
       other event or condition suffered by a Covered Person prior to that Covered Person developing
       functional life skills such as, but not limited to, walking, talking, or self-help skills.
 Other than as described under Habilitative Services above, please note that we will pay Benefits for
 speech therapy for the treatment of disorders of speech, language, voice, communication and auditory


 COC.ACA15.CER.I.11.KA.MI                              21

                                                                                         Exhibit 2, Page 248
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 249 of 482 Page ID
                                   #:367


 processing only when the disorder results from Injury, stroke, cancer, Congenital Anomaly. For speech
 therapy in relation to Autism Spectrum Disorder, please refer to the services described under Autism
 Spectrum Disorders in this section. We will pay Benefits for cognitive rehabilitation therapy only when
 Medically Necessary following a post-traumatic brain Injury or cerebral vascular accident.


 25. Scopic Procedures - Outpatient Diagnostic and Therapeutic
 Diagnostic and therapeutic scopic procedures and related services received on an outpatient basis at a
 Hospital or Alternate Facility or in a Physician's office.
 Diagnostic scopic procedures are those for visualization, biopsy and polyp removal. Examples of
 diagnostic scopic procedures include colonoscopy, sigmoidoscopy and endoscopy.
 Please note that Benefits under this section do not include surgical scopic procedures, which are for the
 purpose of performing surgery. Benefits for surgical scopic procedures are described under Surgery -
 Outpatient. Examples of surgical scopic procedures include arthroscopy, laparoscopy, bronchoscopy and
 hysteroscopy.
 Benefits under this section include:

 •     The facility charge and the charge for supplies and equipment.

 •     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for all other
       Physician services are described under Physician Fees for Surgical and Medical Services.)
 When these services are performed for preventive screening purposes, Benefits are described under
 Preventive Care Services.


 26. Skilled Nursing Facility/Inpatient Rehabilitation Facility Services
 Services and supplies provided during an Inpatient Stay in a Skilled Nursing Facility or Inpatient
 Rehabilitation Facility. Benefits are available for:

 •     Supplies and non-Physician services received during the Inpatient Stay.

 •     Room and board in a Semi-private Room (a room with two or more beds).

 •     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.)
 Please note that Benefits are available only if both of the following are true:

 •     If the initial confinement in a Skilled Nursing Facility or Inpatient Rehabilitation Facility was or will
       be a cost effective alternative to an Inpatient Stay in a Hospital.

 •     You will receive skilled care services that are not primarily Custodial Care.
 Skilled care is skilled nursing, skilled teaching and skilled rehabilitation services when all of the following
 are true:

 •     It must be delivered or supervised by licensed technical or professional medical personnel in order
       to obtain the specified medical outcome, and provide for the safety of the patient.

 •     It is ordered by a Physician.

 •     It is not delivered for the purpose of assisting with activities of daily living, including dressing,
       feeding, bathing or transferring from a bed to a chair.

 •     It requires clinical training in order to be delivered safely and effectively.



 COC.ACA15.CER.I.11.KA.MI                               22

                                                                                            Exhibit 2, Page 249
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 250 of 482 Page ID
                                   #:368


 We will determine if Benefits are available by reviewing both the skilled nature of the service and the need
 for Physician-directed medical management. A service will not be determined to be "skilled" simply
 because there is not an available caregiver.
 Benefits can be denied or shortened for Covered Persons who are not progressing in goal-directed
 rehabilitation services or if discharge rehabilitation goals have previously been met.


 27. Substance Use Disorder Services
 Substance Use Disorder Services (also known as substance-related and addictive disorders services)
 include those received on an inpatient or outpatient basis in a Hospital, an Alternate Facility or in a
 provider's office.
 Benefits include the following services:

 •     Diagnostic evaluations and assessment.

 •     Treatment planning.

 •     Treatment and/or procedures.

 •     Referral services.

 •     Medication management.

 •     Individual, family, therapeutic group and provider-based case management services.

 •     Crisis intervention.

 •     Partial Hospitalization/Day Treatment.

 •     Services at a Residential Treatment Facility.

 •     Intensive Outpatient Treatment.
 The Mental Health/Substance Use Disorder Designee determines coverage for all levels of care. If an
 Inpatient Stay is required, it is covered on a Semi-private Room basis.
 We encourage you to contact the Mental Health/Substance Use Disorder Designee for referrals to
 providers and coordination of care.
 Special Substance Use Disorder Programs and Services
 Special programs and services that are contracted under the Mental Health/Substance Use Disorder
 Designee may become available to you as a part of your Substance Use Disorder Services Benefit. The
 Substance Use Disorder Services Benefits and financial requirements assigned to these programs or
 services are based on the designation of the program or service to inpatient, Partial Hospitalization/Day
 Treatment, Intensive Outpatient Treatment, outpatient or a Transitional Care category of Benefit use.
 Special programs or services provide access to services that are beneficial for the treatment of your
 substance use disorder which may not otherwise be covered under the Policy. You must be referred to
 such programs through the Mental Health/Substance Use Disorder Designee, who is responsible for
 coordinating your care or through other pathways as described in the program introductions. Any decision
 to participate in such a program or service is at the discretion of the Covered Person and is not
 mandatory.


 28. Surgery - Outpatient
 Surgery and related services received on an outpatient basis at a Hospital or Alternate Facility or in a
 Physician's office.



 COC.ACA15.CER.I.11.KA.MI                              23

                                                                                       Exhibit 2, Page 250
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 251 of 482 Page ID
                                   #:369


 Benefits under this section include certain scopic procedures. Examples of surgical scopic procedures
 include arthroscopy, laparoscopy, bronchoscopy and hysteroscopy.
 Examples of surgical procedures performed in a Physician's office are mole removal and ear wax
 removal.
 Benefits under this section include:

 •     The facility charge and the charge for supplies and equipment.

 •     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.)


 29. Therapeutic Treatments - Outpatient
 Therapeutic treatments received on an outpatient basis at a Hospital or Alternate Facility or in a
 Physician's office, including dialysis (both hemodialysis and peritoneal dialysis), intravenous
 chemotherapy or other intravenous infusion therapy and radiation oncology.
 Covered Health Services include medical education services that are provided on an outpatient basis at a
 Hospital or Alternate Facility by appropriately licensed or registered healthcare professionals when both
 of the following are true:

 •     Education is required for a disease in which patient self-management is an important component of
       treatment.

 •     There exists a knowledge deficit regarding the disease which requires the intervention of a trained
       health professional.
 Benefits under this section include:

 •     The facility charge and the charge for related supplies and equipment.

 •     Physician services for anesthesiologists, pathologists and radiologists. Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.


 30. Transplantation Services
 Organ and tissue transplants when ordered by a Physician. Benefits are available for transplants when
 the transplant meets the definition of a Covered Health Service, and is not an Experimental or
 Investigational or Unproven Service.
 Examples of transplants for which Benefits are available include bone marrow, heart, heart/lung, lung,
 kidney, kidney/pancreas, liver, liver/small bowel, pancreas, small bowel and cornea.
 Donor costs that are directly related to organ removal are Covered Health Services for which Benefits are
 payable through the organ recipient's coverage under the Policy.
 We have specific guidelines regarding Benefits for transplant services. Contact us at the telephone
 number on your ID card for information about these guidelines.


 31. Urgent Care Center Services
 Covered Health Services received at an Urgent Care Center. When services to treat urgent health care
 needs are provided in a Physician's office, Benefits are available as described under Physician's Office
 Services - Sickness and Injury.




 COC.ACA15.CER.I.11.KA.MI                             24

                                                                                       Exhibit 2, Page 251
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 252 of 482 Page ID
                                   #:370


 Additional Benefits Required By Michigan Law

 32. Antineoplastic Therapy
 Food and Drug Administration (FDA) approved drugs used in antineoplastic therapy and the reasonable
 cost of administration of the drug. Benefits are provided regardless of whether the specific neoplasm for
 which the drug is being used as treatment is the specific neoplasm for which the drug has received
 approval by the FDA, if all of the following are true:

 •     The drug is ordered by or under the direction of a Physician for the treatment of a specific type of
       neoplasm.

 •     The drug is approved by the FDA for use in antineoplastic therapy.

 •     The drug is used as part of an antineoplastic drug regimen.

 •     Current medical literature substantiates its efficacy and recognized oncology organizations
       generally accept the treatment.

 •     The Physician has obtained informed consent from the patient for the treatment regimen which
       includes FDA-approved drugs for off-label indications.


 33. Autism Spectrum Disorders
 Benefits are provided for Covered Health Services for Enrolled Dependent children through 18 years of
 age for the diagnosis of autism spectrum disorders and treatment of autism spectrum disorders.
 This section describes only the medical component of treatment for Autism Spectrum Disorders for
 Enrolled Dependent children through 18 years of age. Psychiatric services for the treatment of Autism
 Spectrum Disorders (including diagnostic evaluation and treatment services, applied behavior analysis
 and behavior training and behavior management) are Covered Health Services for which Benefits are
 available as described above under Neurobiological Disorders - Autism Spectrum Disorder Services.
 For purposes of this benefit, the following definitions apply:
 "Diagnosis of autism spectrum disorders" means assessments, evaluations, or tests including the autism
 diagnostic observation schedule, performed by a Physician to diagnose whether an individual has one of
 the autism spectrum disorders.
 "Treatment for autism spectrum disorders" means evidence-based treatment that includes the following
 care prescribed or ordered for an individual diagnosed with one of the autism spectrum disorders by a
 Physician or licensed psychologist who determines the care to be medically necessary:

 •     Pharmacy care for which Benefits are provided under the Outpatient Prescription Drug Rider.
       Pharmacy care means medications prescribed by a Physician and related services performed by a
       licensed pharmacist and any health-related services considered medically necessary to determine
       the need or effectiveness of the medications; and

 •     Therapeutic care which means evidence-based services provided by a licensed or certified:
       §      Speech therapist,
       §      Occupational therapist,
       §      Physical therapist, or
       §      Social worker.




 COC.ACA15.CER.I.11.KA.MI                              25

                                                                                       Exhibit 2, Page 252
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 253 of 482 Page ID
                                   #:371


 Please note that medical treatment of Autism Spectrum Disorders for all other Covered Persons is a
 Covered Health Service for which Benefits are available under the applicable medical Covered Health
 Services categories in the Certificate.


 34. Breast Cancer Diagnostic, Treatment and Rehabilitative Services
 Covered Health Services for breast cancer diagnostic tests, outpatient treatment and breast cancer
 rehabilitation. Benefits are provided for "breast cancer outpatient treatment services" and "breast cancer
 rehabilitative services" as defined below. (Benefits for mammography screening are provided as
 described under Preventive Care Services above.)
 "Breast cancer diagnostic services" means procedures intended to aid in the diagnosis of breast cancer,
 delivered on an inpatient or outpatient basis, including mammography, surgical breast biopsy and
 pathologic examination and interpretation.
 "Breast cancer outpatient treatment services" means procedures intended to treat cancer of the human
 breast, delivered on an outpatient basis, including surgery, radiation therapy, chemotherapy, hormonal
 therapy, and related medical follow-up services.
 "Breast cancer rehabilitative services" means procedures intended to improve the result of, or ameliorate
 the debilitating consequences of, treatment of breast cancer, delivered on an inpatient or outpatient basis,
 including reconstructive plastic surgery, physical therapy, and psychological and social support services.


 35. Pain - Evaluation and Treatment
 Covered Health Services for the evaluation and treatment of pain. Benefits are available for Covered
 Health Services provided in a Physician's office, in a Covered Person's home, and on an inpatient or
 outpatient basis at a Hospital or Alternate Facility. Benefits under this section are not available for multi-
 disciplinary pain management programs provided on an inpatient basis.


 36. Pediatric Dental Anesthesia
 Dental anesthesia and associated Hospital and facility charges provided to an Enrolled Dependent child
 when, in the opinion of the treating dentist, any of the following criteria apply:

 •     A total of six or more teeth are extracted in various quadrants.

 •     Dental treatment needs for which local anesthesia is ineffective because of acute infection,
       anatomic variation, or allergy.

 •     Multiple extractions or multiple restorations for children under the age of seven.

 •     The Enrolled Dependent child has a concurrent hazardous medical condition.

 •     Extensive oral-facial and/or dental trauma for which treatment under local anesthesia would be
       ineffective or compromised.
 Benefits under this section are provided only for the anesthesia and related Hospital and facility charge.
 Benefits are not available for any other related dental procedure.




 COC.ACA15.CER.I.11.KA.MI                              26

                                                                                          Exhibit 2, Page 253
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 254 of 482 Page ID
                                   #:372




                  Section 2: Exclusions and Limitations
 How We Use Headings in this Section
 To help you find specific exclusions more easily, we use headings (for example A. Alternative Treatments
 below). The headings group services, treatments, items, or supplies that fall into a similar category. Actual
 exclusions appear underneath headings. A heading does not create, define, modify, limit or expand an
 exclusion. All exclusions in this section apply to you.


 We do not Pay Benefits for Exclusions
 We will not pay Benefits for any of the services, treatments, items or supplies described in this section,
 even if either of the following is true:

 •     It is recommended or prescribed by a Physician.

 •     It is the only available treatment for your condition.
 The services, treatments, items or supplies listed in this section are not Covered Health Services, except
 as may be specifically provided for in Section 1: Covered Health Services or through a Rider to the Policy.


 Benefit Limitations
 When Benefits are limited within any of the Covered Health Service categories described in Section 1:
 Covered Health Services, those limits are stated in the corresponding Covered Health Service category in
 the Schedule of Benefits. Limits may also apply to some Covered Health Services that fall under more
 than one Covered Health Service category. When this occurs, those limits are also stated in the Schedule
 of Benefits under the heading Benefit Limits. Please review all limits carefully, as we will not pay Benefits
 for any of the services, treatments, items or supplies that exceed these Benefit limits.
 Please note that in listing services or examples, when we say "this includes," it is not our intent to
 limit the description to that specific list. When we do intend to limit a list of services or examples,
 we state specifically that the list "is limited to."


 A. Alternative Treatments
 1.    Acupressure and acupuncture.
 2.    Aromatherapy.
 3.    Hypnotism.
 4.    Massage therapy.
 5.    Rolfing.
 6.    Art therapy, music therapy, dance therapy, horseback therapy and other forms of alternative
       treatment as defined by the National Center for Complementary and Alternative Medicine
       (NCCAM) of the National Institutes of Health. This exclusion does not apply to Manipulative
       Treatment and non-manipulative osteopathic care for which Benefits are provided as described in
       Section 1: Covered Health Services.


 B. Dental
 1.    Dental care (which includes dental X-rays, supplies and appliances and all associated expenses,
       including hospitalizations and anesthesia).


 COC.ACA15.CER.I.11.KA.MI                              27

                                                                                        Exhibit 2, Page 254
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 255 of 482 Page ID
                                   #:373


      This exclusion does not apply to accident-related dental services for which Benefits are provided as
      described under Dental Services - Accident Only in Section 1: Covered Health Services.
      This exclusion does not apply to dental care (oral examination, X-rays, extractions and non-surgical
      elimination of oral infection) required for the direct treatment of a medical condition for which
      Benefits are available under the Policy, limited to:
      §     Transplant preparation.
      §     Prior to the initiation of immunosuppressive drugs.
      §     The direct treatment of acute traumatic Injury, cancer or cleft palate.
      §     Pediatric dental anesthesia and Hospital facility charges for which Benefits are provided as
            described under Pediatric Dental Anesthesia in Section 1: Covered Health Services.
      Dental care that is required to treat the effects of a medical condition, but that is not necessary to
      directly treat the medical condition, is excluded. Examples include treatment of dental caries
      resulting from dry mouth after radiation treatment or as a result of medication.
      Endodontics, periodontal surgery and restorative treatment are excluded.
 2.   Preventive care, diagnosis, treatment of or related to the teeth, jawbones or gums. Examples
      include:
      §     Extraction, restoration and replacement of teeth.
      §     Medical or surgical treatments of dental conditions.
      §     Services to improve dental clinical outcomes.
      This exclusion does not apply to accident-related dental services for which Benefits are provided as
      described under Dental Services - Accident Only in Section 1: Covered Health Services.
 3.   Dental implants, bone grafts and other implant-related procedures. This exclusion does not apply to
      accident-related dental services for which Benefits are provided as described under Dental
      Services - Accident Only in Section 1: Covered Health Services.
 4.   Dental braces (orthodontics).
 5.   Treatment of congenitally missing, malpositioned or supernumerary teeth, even if part of a
      Congenital Anomaly.


 C. Devices, Appliances and Prosthetics
 1.   Devices used specifically as safety items or to affect performance in sports-related activities.
 2.   Orthotic appliances that straighten or re-shape a body part. Examples include foot orthotics and
      some types of braces, including over-the-counter orthotic braces.
 3.   Cranial banding.
 4.   The following items are excluded, even if prescribed by a Physician:
      §     Blood pressure cuff/monitor.
      §     Enuresis alarm.
      §     Non-wearable external defibrillator.
      §     Trusses.
      §     Ultrasonic nebulizers.

 COC.ACA15.CER.I.11.KA.MI                            28

                                                                                        Exhibit 2, Page 255
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 256 of 482 Page ID
                                   #:374


 5.    Devices and computers to assist in communication and speech.
 6.    Oral appliances for snoring.
 7.    Repairs to prosthetic devices due to misuse, malicious damage or gross neglect.
 8.    Replacement of prosthetic devices due to misuse, malicious damage or gross neglect or to replace
       lost or stolen items.


 D. Drugs
 Except as covered under the Outpatient Prescription Drug Rider associated with this Policy:
 1.    Prescription drug products for outpatient use that are filled by a prescription order or refill.
 2.    Self-injectable medications. This exclusion does not apply to medications which, due to their
       characteristics (as determined by us), must typically be administered or directly supervised by a
       qualified provider or licensed/certified health professional in an outpatient setting.
 3.    Non-injectable medications given in a Physician's office. This exclusion does not apply to non-
       injectable medications that are required in an Emergency and consumed in the Physician's office.
 4.    Over-the-counter drugs and treatments.
 5.    Growth hormone therapy.


 E. Experimental or Investigational or Unproven Services
       Experimental or Investigational and Unproven Services and all services related to Experimental or
       Investigational and Unproven Services are excluded. The fact that an Experimental or
       Investigational or Unproven Service, treatment, device or pharmacological regimen is the only
       available treatment for a particular condition will not result in Benefits if the procedure is considered
       to be Experimental or Investigational or Unproven in the treatment of that particular condition.
       This exclusion does not apply to:
       §      Covered Health Services provided during a clinical trial for which Benefits are provided as
              described under Clinical Trials in Section 1: Covered Health Services.
       §      FDA-approved antineoplastic drugs for which Benefits are available as described under
              Additional Benefits Required By Michigan Law, Antineoplastic Therapy.


 F. Foot Care
 1.    Routine foot care. Examples include the cutting or removal of corns and calluses. This exclusion
       does not apply to preventive foot care for Covered Persons with diabetes for which Benefits are
       provided as described under Diabetes Services in Section 1: Covered Health Services.
 2.    Nail trimming, cutting, or debriding.
 3.    Hygienic and preventive maintenance foot care. Examples include:
       §      Cleaning and soaking the feet.
       §      Applying skin creams in order to maintain skin tone.
       This exclusion does not apply to preventive foot care for Covered Persons who are at risk of
       neurological or vascular disease arising from diseases such as diabetes.
 4.    Treatment of flat feet.


 COC.ACA15.CER.I.11.KA.MI                              29

                                                                                          Exhibit 2, Page 256
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 257 of 482 Page ID
                                   #:375


 5.    Treatment of subluxation of the foot.
 6.    Shoes.
 7.    Shoe orthotics.
 8.    Shoe inserts.
 9.    Arch supports.


 G. Medical Supplies
 1.    Prescribed or non-prescribed medical supplies and disposable supplies. Examples include:
       §      Compression stockings.
       §      Ace bandages.
       §      Gauze and dressings.
       §      Urinary catheters.
       This exclusion does not apply to:
       §      Disposable supplies necessary for the effective use of Durable Medical Equipment for which
              Benefits are provided as described under Durable Medical Equipment in Section 1: Covered
              Health Services.
       §      Diabetic supplies for which Benefits are provided as described under Diabetes Services in
              Section 1: Covered Health Services.
       §      Ostomy supplies for which Benefits are provided as described under Ostomy Supplies in
              Section 1: Covered Health Services.
 2.    Tubings and masks except when used with Durable Medical Equipment as described under
       Durable Medical Equipment in Section 1: Covered Health Services.


 H. Mental Health
 In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
 directly below apply to services described under Mental Health Services in Section 1: Covered Health
 Services.
 1.    Services performed in connection with conditions not classified in the current edition of the
       Diagnostic and Statistical Manual of the American Psychiatric Association.
 2.    Mental Health Services as treatments for R and T code conditions as listed within the current
       edition of the Diagnostic and Statistical Manual of the American Psychiatric Association.
 3.    Mental Health Services as treatment for a primary diagnosis of insomnia and other sleep-wake
       disorders, feeding disorders, binge eating disorders, neurological disorders and other disorders
       with a known physical basis.
 4.    Treatments for the primary diagnoses of learning disabilities, conduct and impulse control
       disorders, personality disorders and paraphilic disorder.
 5.    Educational/behavioral services that are focused on primarily building skills and capabilities in
       communication, social interaction and learning.
 6.    Tuition for or services that are school-based for children and adolescents under the Individuals with
       Disabilities Education Act.


 COC.ACA15.CER.I.11.KA.MI                              30

                                                                                          Exhibit 2, Page 257
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 258 of 482 Page ID
                                   #:376


 7.    Learning, motor disorders and primary communication disorders as defined in the current edition of
       the Diagnostic and Statistical Manual of the American Psychiatric Association.
 8.    Intellectual disabilities and Autism Spectrum Disorder as a primary diagnosis defined in the current
       edition of the Diagnostic and Statistical Manual of the American Psychiatric Association. Benefits
       for Autism Spectrum Disorder as a primary diagnosis are described under Neurobiological
       Disorders - Autism Spectrum Disorder Services and Autism Spectrum Disorders in Section 1:
       Covered Health Services.
 9.    Mental Health Services as a treatment for other conditions that may be a focus of clinical attention
       as listed in the current edition of the Diagnostic and Statistical Manual of the American Psychiatric
       Association.
 10.   All unspecified disorders in the current edition of the Diagnostic and Statistical Manual of the
       American Psychiatric Association.
 11.   Health services and supplies that do not meet the definition of a Covered Health Service - see the
       definition in Section 9: Defined Terms. Covered Health Services are those health services,
       including services, supplies, or Pharmaceutical Products, which we determine to be all of the
       following:
       §      Medically Necessary.
       §      Described as a Covered Health Service in this Policy under Section 1: Covered Health
              Services and in the Schedule of Benefits.
       §      Not otherwise excluded in this Policy under Section 2: Exclusions and Limitations.


 I. Neurobiological Disorders - Autism Spectrum Disorder
 In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
 directly below apply to services described under Neurobiological Disorders - Autism Spectrum Disorder
 Services and Autism Spectrum Disorders in Section 1: Covered Health Services.
 1.    Services as treatments of sexual dysfunction and feeding disorders as listed in the current edition
       of the Diagnostic and Statistical Manual of the American Psychiatric Association.
 2.    Any treatments or other specialized services designed for Autism Spectrum Disorder that are not
       backed by credible research demonstrating that the services or supplies have a measurable and
       beneficial health outcome and therefore considered Experimental or Investigational or Unproven
       Services.
 3.    Intellectual disability as the primary diagnosis defined in the current edition of the Diagnostic and
       Statistical Manual of the American Psychiatric Association.
 4.    Tuition for or services that are school-based for children and adolescents under the Individuals with
       Disabilities Education Act.
 5.    Learning, motor disorders and communication disorders as defined in the current edition of the
       Diagnostic and Statistical Manual of the American Psychiatric Association and which are not a part
       of Autism Spectrum Disorder.
 6.    Treatments for the primary diagnoses of learning disabilities, conduct and impulse control
       disorders, personality disorders and paraphilic disorder.
 7.    All unspecified disorders in the current edition of the Diagnostic and Statistical Manual of the
       American Psychiatric Association.
 8.    Intensive behavioral therapies such as applied behavioral analysis for Autism Spectrum Disorder
       for Covered Persons over 18 years of age.


 COC.ACA15.CER.I.11.KA.MI                              31

                                                                                          Exhibit 2, Page 258
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 259 of 482 Page ID
                                   #:377


 9.   Health services and supplies that do not meet the definition of a Covered Health Service - see the
      definition in Section 9: Defined Terms. Covered Health Services are those health services,
      including services, supplies, or Pharmaceutical Products, which we determine to be all of the
      following:
      §     Medically Necessary.
      §     Described as a Covered Health Service in this Policy under Section 1: Covered Health
            Services and in the Schedule of Benefits.
      §     Not otherwise excluded in this Policy under Section 2: Exclusions and Limitations.


 J. Nutrition
 1.   Individual and group nutritional counseling. This exclusion does not apply to medical nutritional
      education services that are provided by appropriately licensed or registered health care
      professionals when both of the following are true:
      §     Nutritional education is required for a disease in which patient self-management is an
            important component of treatment.
      §     There exists a knowledge deficit regarding the disease which requires the intervention of a
            trained health professional.
 2.   Enteral feedings, even if the sole source of nutrition.
 3.   Infant formula and donor breast milk.
 4.   Nutritional or cosmetic therapy using high dose or mega quantities of vitamins, minerals or
      elements, and other nutrition-based therapy. Examples include supplements, electrolytes and
      foods of any kind (including high protein foods and low carbohydrate foods).


 K. Personal Care, Comfort or Convenience
 1.   Television.
 2.   Telephone.
 3.   Beauty/barber service.
 4.   Guest service.
 5.   Supplies, equipment and similar incidental services and supplies for personal comfort. Examples
      include:
      §     Air conditioners, air purifiers and filters and dehumidifiers.
      §     Batteries and battery chargers.
      §     Breast pumps. This exclusion does not apply to breast pumps for which Benefits are
            provided under the Health Resources and Services Administration (HRSA) requirement.
      §     Car seats.
      §     Chairs, bath chairs, feeding chairs, toddler chairs, chair lifts and recliners.
      §     Exercise equipment.
      §     Home modifications such as elevators, handrails and ramps.
      §     Hot tubs.


 COC.ACA15.CER.I.11.KA.MI                            32

                                                                                        Exhibit 2, Page 259
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 260 of 482 Page ID
                                   #:378


      §     Humidifiers.
      §     Jacuzzis.
      §     Mattresses.
      §     Medical alert systems.
      §     Motorized beds.
      §     Music devices.
      §     Personal computers.
      §     Pillows.
      §     Power-operated vehicles.
      §     Radios.
      §     Saunas.
      §     Stair lifts and stair glides.
      §     Strollers.
      §     Safety equipment.
      §     Treadmills.
      §     Vehicle modifications such as van lifts.
      §     Video players.
      §     Whirlpools.


 L. Physical Appearance
 1.   Cosmetic Procedures. See the definition in Section 9: Defined Terms. Examples include:
      §     Pharmacological regimens, nutritional procedures or treatments.
      §     Scar or tattoo removal or revision procedures (such as salabrasion, chemosurgery and other
            such skin abrasion procedures).
      §     Skin abrasion procedures performed as a treatment for acne.
      §     Liposuction or removal of fat deposits considered undesirable, including fat accumulation
            under the male breast and nipple.
      §     Treatment for skin wrinkles or any treatment to improve the appearance of the skin.
      §     Treatment for spider veins.
      §     Hair removal or replacement by any means.
 2.   Replacement of an existing breast implant if the earlier breast implant was performed as a
      Cosmetic Procedure. Note: Replacement of an existing breast implant is considered reconstructive
      if the initial breast implant followed mastectomy. See Reconstructive Procedures in Section 1:
      Covered Health Services.
 3.   Treatment of benign gynecomastia (abnormal breast enlargement in males).




 COC.ACA15.CER.I.11.KA.MI                              33

                                                                                   Exhibit 2, Page 260
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 261 of 482 Page ID
                                   #:379


 4.    Physical conditioning programs such as athletic training, body-building, exercise, fitness, flexibility
       and diversion or general motivation.
 5.    Weight loss programs whether or not they are under medical supervision. Weight loss programs for
       medical reasons are also excluded.
 6.    Wigs regardless of the reason for the hair loss.


 M. Procedures and Treatments
 1.    Excision or elimination of hanging skin on any part of the body. This exclusion does not apply
       Medically Necessary Covered Health Services or to reconstructive procedures for which Benefits
       are provided as described under Reconstructive Procedures in Section 1 - Covered Health
       Services.
 2.    Medical and surgical treatment of excessive sweating (hyperhidrosis).
 3.    Medical and surgical treatment for snoring, except when provided as a part of treatment for
       documented obstructive sleep apnea.
 4.    Rehabilitation services and Manipulative Treatment to improve general physical condition that are
       provided to reduce potential risk factors, where significant therapeutic improvement is not
       expected, including routine, long-term or maintenance/preventive treatment.
 5.    Speech therapy except as required for treatment of a speech impediment or speech dysfunction
       that results from Injury, stroke, cancer, Congenital Anomaly, or Autism Spectrum Disorder. This
       exclusion does not apply to speech therapy for the treatment of autism for which Benefits are
       provided as described under Autism Spectrum Disorders in Section 1: Covered Health Services.
 6.    Outpatient cognitive rehabilitation therapy except as Medically Necessary following a post-
       traumatic brain Injury or cerebral vascular accident.
 7.    Psychosurgery.
 8.    Sex transformation operations and related services.
 9.    Physiological modalities and procedures that result in similar or redundant therapeutic effects when
       performed on the same body region during the same visit or office encounter.
 10.   Biofeedback.
 11.   Services for the evaluation and treatment of temporomandibular joint syndrome (TMJ), whether the
       services are considered to be medical or dental in nature.
 12.   Upper and lower jawbone surgery, orthognathic surgery, and jaw alignment. This exclusion does
       not apply to reconstructive jaw surgery required for Covered Persons because of a Congenital
       Anomaly, acute traumatic Injury, dislocation, tumors, cancer or obstructive sleep apnea.
 13.   Surgical and non-surgical treatment of obesity.
 14.   Stand-alone multi-disciplinary smoking cessation programs. These are programs that usually
       include health care providers specializing in smoking cessation and may include a psychologist,
       social worker or other licensed or certified professional. The programs usually include intensive
       psychological support, behavior modification techniques and medications to control cravings.
 15.   Breast reduction surgery except as coverage is required by the Women's Health and Cancer
       Rights Act of 1998 for which Benefits are described under Reconstructive Procedures in Section 1:
       Covered Health Services.
 16.   In vitro fertilization regardless of the reason for treatment.



 COC.ACA15.CER.I.11.KA.MI                              34

                                                                                         Exhibit 2, Page 261
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 262 of 482 Page ID
                                   #:380


 N. Providers
 1.    Services performed by a provider who is a family member by birth or marriage. Examples include a
       spouse, brother, sister, parent or child. This includes any service the provider may perform on
       himself or herself.
 2.    Services performed by a provider with your same legal residence.
 3.    Services provided at a free-standing or Hospital-based diagnostic facility without an order written
       by a Physician or other provider. Services which are self-directed to a free-standing or Hospital-
       based diagnostic facility. Services ordered by a Physician or other provider who is an employee or
       representative of a free-standing or Hospital-based diagnostic facility, when that Physician or other
       provider:
       §      Has not been actively involved in your medical care prior to ordering the service, or
       §      Is not actively involved in your medical care after the service is received.
       This exclusion does not apply to mammography.


 O. Reproduction
 1.    Health services and associated expenses for infertility treatments, including assisted reproductive
       technology, regardless of the reason for the treatment. This exclusion does not apply to services
       required to treat or correct underlying causes of infertility.
 2.    Surrogate parenting, donor eggs, donor sperm and host uterus.
 3.    Storage and retrieval of all reproductive materials. Examples include eggs, sperm, testicular tissue
       and ovarian tissue.
 4.    The reversal of voluntary sterilization.


 P. Services Provided under another Plan
 1.    Health services for which other coverage is required by federal, state or local law to be purchased
       or provided through other arrangements. Examples include coverage required by workers'
       compensation or similar legislation. This exclusion does not apply to no-fault auto insurance.
       If coverage under workers' compensation or similar legislation is optional for you because you
       could elect it, or could have it elected for you, Benefits will not be paid for any Injury, Sickness or
       Mental Illness that would have been covered under workers' compensation or similar legislation
       had that coverage been elected.
 2.    Health services for treatment of military service-related disabilities, when you are legally entitled to
       other coverage and facilities are reasonably available to you.
 3.    Health services while on active military duty.


 Q. Substance Use Disorders
 In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
 directly below apply to services described under Substance Use Disorder Services in Section 1: Covered
 Health Services.
 1.    Services performed in connection with conditions not classified in the current edition of the
       Diagnostic and Statistical Manual of the American Psychiatric Association.
 2.    Methadone treatment as maintenance, L.A.A.M. (1-Alpha-Acetyl-Methadol), Cyclazocine, or their
       equivalents.

 COC.ACA15.CER.I.11.KA.MI                               35

                                                                                          Exhibit 2, Page 262
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 263 of 482 Page ID
                                   #:381


 3.   Educational/behavioral services that are focused on primarily building skills and capabilities in
      communication, social interaction and learning.
 4.   Substance-induced sexual dysfunction disorders and substance-induced sleep disorders.
 5.   Gambling disorders.
 6.   All unspecified disorders in the current edition of the Diagnostic and Statistical Manual of the
      American Psychiatric Association.
 7.   Health services and supplies that do not meet the definition of a Covered Health Service - see the
      definition in Section 9: Defined Terms. Covered Health Services are those health services,
      including services, supplies, or Pharmaceutical Products, which we determine to be all of the
      following:
      §      Medically Necessary.
      §      Described as a Covered Health Service in this Policy under Section 1: Covered Health
             Services and in the Schedule of Benefits.
      §      Not otherwise excluded in this Policy under Section 2: Exclusions and Limitations.


 R. Transplants
 1.   Health services for organ and tissue transplants, except those described under Transplantation
      Services in Section 1: Covered Health Services.
 2.   Health services connected with the removal of an organ or tissue from you for purposes of a
      transplant to another person. (Donor costs that are directly related to organ removal are payable for
      a transplant through the organ recipient's Benefits under the Policy.)
 3.   Health services for transplants involving permanent mechanical or animal organs.


 S. Travel
 1.   Health services provided in a foreign country, unless required as Emergency Health Services.
 2.   Travel or transportation expenses, even though prescribed by a Physician. Some travel expenses
      related to Covered Health Services received from a Designated Facility or Designated Physician
      may be reimbursed. This exclusion does not apply to ambulance transportation for which Benefits
      are provided as described under Ambulance Services in Section 1: Covered Health Services.


 T. Types of Care
 1.   Multi-disciplinary pain management programs provided on an inpatient basis for acute pain or for
      exacerbation of chronic pain.
 2.   Custodial Care or maintenance care.
 3.   Domiciliary care.
 4.   Private Duty Nursing.
 5.   Respite care. This exclusion does not apply to respite care that is part of an integrated hospice
      care program of services provided to a terminally ill person by a licensed hospice care agency for
      which Benefits are provided as described under Hospice Care in Section 1: Covered Health
      Services.
 6.   Rest cures.



 COC.ACA15.CER.I.11.KA.MI                            36

                                                                                       Exhibit 2, Page 263
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 264 of 482 Page ID
                                   #:382


 7.   Services of personal care attendants.
 8.   Work hardening (individualized treatment programs designed to return a person to work or to
      prepare a person for specific work).


 U. Vision and Hearing
 1.   Purchase cost and fitting charge for eyeglasses and contact lenses.
 2.   Routine vision examinations, including refractive examinations to determine the need for vision
      correction.
 3.   Implantable lenses used only to correct a refractive error (such as Intacs corneal implants).
 4.   Eye exercise or vision therapy.
 5.   Surgery that is intended to allow you to see better without glasses or other vision correction.
      Examples include radial keratotomy, laser and other refractive eye surgery.
 6.   Bone anchored hearing aids except when either of the following applies:
      §     For Covered Persons with craniofacial anomalies whose abnormal or absent ear canals
            preclude the use of a wearable hearing aid.
      §     For Covered Persons with hearing loss of sufficient severity that it would not be adequately
            remedied by a wearable hearing aid.
      More than one bone anchored hearing aid per Covered Person who meets the above coverage
      criteria during the entire period of time the Covered Person is enrolled under the Policy.
      Repairs and/or replacement for a bone anchored hearing aid for Covered Persons who meet the
      above coverage criteria, other than for malfunctions.


 V. All Other Exclusions
 1.   Health services and supplies that do not meet the definition of a Covered Health Service - see the
      definition in Section 9: Defined Terms. Covered Health Services are those health services,
      including services, supplies, or Pharmaceutical Products, which we determine to be all of the
      following:
      §     Medically Necessary.
      §     Described as a Covered Health Service in this Certificate under Section 1: Covered Health
            Services and in the Schedule of Benefits.
      §     Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.
 2.   Physical, psychiatric or psychological exams, testing, vaccinations, immunizations or treatments
      that are otherwise covered under the Policy when:
      §     Required solely for purposes of school, sports or camp, travel, career or employment,
            insurance, marriage or adoption.
      §     Related to judicial or administrative proceedings or orders.
      §     Conducted for purposes of medical research. This exclusion does not apply to Covered
            Health Services provided during a clinical trial for which Benefits are provided as described
            under Clinical Trials in Section 1: Covered Health Services.
      §     Required to obtain or maintain a license of any type.



 COC.ACA15.CER.I.11.KA.MI                           37

                                                                                      Exhibit 2, Page 264
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 265 of 482 Page ID
                                   #:383


 3.    Health services received as a result of war or any act of war, whether declared or undeclared or
       caused during service in the armed forces of any country. This exclusion does not apply to
       Covered Persons who are civilians Injured or otherwise affected by war, any act of war, or terrorism
       in non-war zones.
 4.    Health services received after the date your coverage under the Policy ends. This applies to all
       health services, even if the health service is required to treat a medical condition that arose before
       the date your coverage under the Policy ended.
 5.    Health services for which you have no legal responsibility to pay, or for which a charge would not
       ordinarily be made in the absence of coverage under the Policy.
 6.    In the event a non-Network provider waives Copayments, Coinsurance and/or any deductible for a
       particular health service, no Benefits are provided for the health service for which the Copayments,
       Coinsurance and/or deductible are waived.
 7.    Charges in excess of Eligible Expenses or in excess of any specified limitation.
 8.    Long term (more than 30 days) storage. Examples include cryopreservation of tissue, blood and
       blood products.
 9.    Autopsy.
 10.   Foreign language and sign language services.
 11.   Health services related to a non-Covered Health Service: When a service is not a Covered Health
       Service, all services related to that non-Covered Health Service are also excluded. This exclusion
       does not apply to services we would otherwise determine to be Covered Health Services if they are
       to treat complications that arise from the non-Covered Health Service.
       For the purpose of this exclusion, a "complication" is an unexpected or unanticipated condition that
       is superimposed on an existing disease and that affects or modifies the prognosis of the original
       disease or condition. Examples of a "complication" are bleeding or infections, following a Cosmetic
       Procedure, that require hospitalization.




 COC.ACA15.CER.I.11.KA.MI                             38

                                                                                        Exhibit 2, Page 265
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 266 of 482 Page ID
                                   #:384




                      Section 3: When Coverage Begins
 How to Enroll
 Eligible Persons must complete an enrollment form. The Enrolling Group will give the necessary forms to
 you. The Enrolling Group will then submit the completed forms to us, along with any required Premium.
 We will not provide Benefits for health services that you receive before your effective date of coverage.


 If You Are Hospitalized When Your Coverage Begins
 If you are an inpatient in a Hospital, Skilled Nursing Facility or Inpatient Rehabilitation Facility on the day
 your coverage begins, we will pay Benefits for Covered Health Services that you receive on or after your
 first day of coverage related to that Inpatient Stay as long as you receive Covered Health Services in
 accordance with the terms of the Policy. These Benefits are subject to any prior carrier's obligations under
 state law or contract.
 You should notify us of your hospitalization within 48 hours of the day your coverage begins, or as soon
 as is reasonably possible. For Benefit plans that have a Network Benefit level, Network Benefits are
 available only if you receive Covered Health Services from Network providers.


 If You Are Eligible for Medicare
 Your Benefits under the Policy may be reduced if you are eligible for Medicare but do not enroll in and
 maintain coverage under both Medicare Part A and Part B.
 Your Benefits under the Policy may also be reduced if you are enrolled in a Medicare Advantage
 (Medicare Part C) plan but fail to follow the rules of that plan. Please see Medicare Eligibility in Section 8:
 General Legal Provisions for more information about how Medicare may affect your Benefits.


 Who is Eligible for Coverage
 The Enrolling Group determines who is eligible to enroll under the Policy and who qualifies as a
 Dependent.
 We do not discriminate against an Eligible Person or Dependent solely because he or she is or has been
 a victim of domestic violence.
 Eligible Persons and Dependents are not required to undergo genetic testing, nor to disclose to us
 whether genetic testing has been conducted or to disclose the result of genetic testing or genetic
 information.


 Eligible Person
 Eligible Person usually refers to an employee or member of the Enrolling Group who meets the eligibility
 rules. When an Eligible Person actually enrolls, we refer to that person as a Subscriber. For a complete
 definition of Eligible Person, Enrolling Group and Subscriber, see Section 9: Defined Terms.
 Eligible Persons must reside within the United States.
 If both spouses are Eligible Persons of the Enrolling Group, each may enroll as a Subscriber or be
 covered as an Enrolled Dependent of the other, but not both.




 COC.ACA15.CER.I.11.KA.MI                              39

                                                                                          Exhibit 2, Page 266
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 267 of 482 Page ID
                                   #:385


 Dependent
 Dependent generally refers to the Subscriber's spouse and children. When a Dependent actually enrolls,
 we refer to that person as an Enrolled Dependent. For a complete definition of Dependent and Enrolled
 Dependent, see Section 9: Defined Terms.
 Dependents of an Eligible Person may not enroll unless the Eligible Person is also covered under the
 Policy.
 If both parents of a Dependent child are enrolled as a Subscriber, only one parent may enroll the child as
 a Dependent.


 When to Enroll and When Coverage Begins
 Except as described below, Eligible Persons may not enroll themselves or their Dependents.


 Initial Enrollment Period
 When the Enrolling Group purchases coverage under the Policy from us, the Initial Enrollment Period is
 the first period of time when Eligible Persons can enroll themselves and their Dependents.
 Coverage begins on the date identified in the Policy if we receive the completed enrollment form and any
 required Premium within 31 days of the date the Eligible Person becomes eligible to enroll.


 Open Enrollment Period
 The Enrolling Group determines the Open Enrollment Period. During the Open Enrollment Period, Eligible
 Persons can enroll themselves and their Dependents.
 Coverage begins on the date identified by the Enrolling Group if we receive the completed enrollment
 form and any required Premium within 31 days of the date the Eligible Person becomes eligible to enroll.


 New Eligible Persons
 Coverage for a new Eligible Person and his or her Dependents begins on the date agreed to by the
 Enrolling Group if we receive the completed enrollment form and any required Premium within 31 days of
 the date the new Eligible Person first becomes eligible.


 Adding New Dependents
 Subscribers may enroll Dependents who join their family because of any of the following events:

 •     Birth.

 •     Legal adoption.

 •     Placement for adoption.

 •     Marriage.

 •     Legal guardianship.

 •     Court or administrative order.
 Coverage for the Dependent begins on the date of the event if we receive the completed enrollment form
 and any required Premium within 31 days of the event that makes the new Dependent eligible.




 COC.ACA15.CER.I.11.KA.MI                            40

                                                                                      Exhibit 2, Page 267
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 268 of 482 Page ID
                                   #:386


 Coverage for newborn children begins from the moment of birth and includes coverage for injury and
 sickness, including necessary care and treatment of medically diagnosed congenital defects and birth
 abnormalities. Coverage also includes but is not limited to benefits for inpatient or outpatient expenses
 arising from medical and dental treatment involved in the management of birth defects known as cleft lip
 and cleft palate. We must receive notification and any required Premium within 31 days after the date of
 birth in order to have coverage continue beyond the 31-day period.


 Special Enrollment Period
 An Eligible Person and/or Dependent may also be able to enroll during a special enrollment period. A
 special enrollment period is not available to an Eligible Person and his or her Dependents if coverage
 under the prior plan was terminated for cause, or because premiums were not paid on a timely basis.
 An Eligible Person and/or Dependent does not need to elect COBRA continuation coverage to preserve
 special enrollment rights. Special enrollment is available to an Eligible Person and/or Dependent even if
 COBRA is not elected.
 A special enrollment period applies to an Eligible Person and any Dependents when one of the following
 events occurs:

 •     Birth.

 •     Legal adoption.

 •     Placement for adoption.

 •     Marriage.
 A special enrollment period also applies for an Eligible Person and/or Dependent who did not enroll
 during the Initial Enrollment Period or Open Enrollment Period if the following are true:

 •     The Eligible Person previously declined coverage under the Policy, but the Eligible Person and/or
       Dependent becomes eligible for a premium assistance subsidy under Medicaid or Children's Health
       Insurance Program (CHIP). Coverage will begin only if we receive the completed enrollment form
       and any required Premium within 60 days of the date of determination of subsidy eligibility.

 •     The Eligible Person and/or Dependent had existing health coverage under another plan at the time
       they had an opportunity to enroll during the Initial Enrollment Period or Open Enrollment Period;
       and

 •     Coverage under the prior plan ended because of any of the following:
       §        Loss of eligibility (including legal separation, divorce or death).
       §        The employer stopped paying the contributions. This is true even if the Eligible Person
                and/or Dependent continues to receive coverage under the prior plan and to pay the
                amounts previously paid by the employer.
       §        In the case of COBRA continuation coverage, the coverage ended.
       §        The Eligible Person and/or Dependent no longer lives or works in an HMO service area if no
                other benefit option is available.
       §        The plan no longer offers benefits to a class of individuals that include the Eligible Person
                and/or Dependent.
       §        An Eligible Person and/or Dependent incurs a claim that would exceed a lifetime limit on all
                benefits.




 COC.ACA15.CER.I.11.KA.MI                                41

                                                                                          Exhibit 2, Page 268
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 269 of 482 Page ID
                                   #:387


       §      The Eligible Person and/or Dependent loses eligibility under Medicaid or Children's Health
              Insurance Program (CHIP). Coverage will begin only if we receive the completed enrollment
              form and any required Premium within 60 days of the date coverage ended.
 When an event takes place (for example, a birth, marriage or determination of eligibility for state subsidy),
 coverage begins on the date of the event if we receive the completed enrollment form and any required
 Premium within 31 days of the event unless otherwise noted above.
 For an Eligible Person and/or Dependent who did not enroll during the Initial Enrollment Period or Open
 Enrollment Period because they had existing health coverage under another plan, coverage begins on
 the day immediately following the day coverage under the prior plan ends. Except as otherwise noted
 above, coverage will begin only if we receive the completed enrollment form and any required Premium
 within 31 days of the date coverage under the prior plan ended.




 COC.ACA15.CER.I.11.KA.MI                             42

                                                                                        Exhibit 2, Page 269
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 270 of 482 Page ID
                                   #:388




                       Section 4: When Coverage Ends
 General Information about When Coverage Ends
 We may discontinue this Benefit plan and/or all similar benefit plans at any time for the reasons explained
 in the Policy, as permitted by law.
 Your entitlement to Benefits automatically ends on the date that coverage ends, even if you are
 hospitalized or are otherwise receiving medical treatment on that date.
 When your coverage ends, we will still pay claims for Covered Health Services that you received before
 the date on which your coverage ended. However, once your coverage ends, we will not pay claims for
 any health services received after that date (even if the medical condition that is being treated occurred
 before the date your coverage ended).
 Unless otherwise stated, an Enrolled Dependent's coverage ends on the date the Subscriber's coverage
 ends.


 Events Ending Your Coverage
 Coverage ends on the earliest of the dates specified below. In no event will a Covered Person's coverage
 end because of his or her health status or requirements for health services.
 Covered Persons who are notified that coverage will end may utilize the complaint/grievance procedure
 described in Section 6: Questions, Grievances and Appeals.

 •     The Entire Policy Ends
       Your coverage ends on the date the Policy ends. In the event the entire Policy ends, the Enrolling
       Group is responsible for notifying you that your coverage has ended.

 •     You Are No Longer Eligible
       Your coverage ends on the last day of the calendar month in which you are no longer eligible to be
       a Subscriber or Enrolled Dependent. Please refer to Section 9: Defined Terms for complete
       definitions of the terms "Eligible Person," "Subscriber," "Dependent" and "Enrolled Dependent."

 •     We Receive Notice to End Coverage
       Your coverage ends on the last day of the calendar month in which we receive written notice from
       the Enrolling Group instructing us to end your coverage, or the date requested in the notice, if later.
       The Enrolling Group is responsible for providing written notice to us to end your coverage.

 •     Subscriber Retires or Is Pensioned
       Your coverage ends the last day of the calendar month in which the Subscriber is retired or
       receiving benefits under the Enrolling Group's pension or retirement plan. The Enrolling Group is
       responsible for providing written notice to us to end your coverage.
       This provision applies unless a specific coverage classification is designated for retired or
       pensioned persons in the Enrolling Group's application, and only if the Subscriber continues to
       meet any applicable eligibility requirements. The Enrolling Group can provide you with specific
       information about what coverage is available for retirees.




 COC.ACA15.CER.I.11.KA.MI                             43

                                                                                       Exhibit 2, Page 270
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 271 of 482 Page ID
                                   #:389



 Other Events Ending Your Coverage
 When the following happens, we will provide advance written notice to the Subscriber that coverage will
 end on the date we identify in the notice:

 •     Fraud or Intentional Misrepresentation of a Material Fact
       You committed an act, practice, or omission that constituted fraud, or an intentional
       misrepresentation of a material fact. Examples include knowingly providing incorrect information
       relating to another person's eligibility or status as a Dependent.
       If we find that you have performed an act, practice, or omission that constitutes fraud, or have
       made an intentional misrepresentation of material fact we have the right to demand that you pay
       back all Benefits we paid to you, or paid in your name, during the time you were incorrectly covered
       under the Policy.


 Coverage for a Disabled Dependent Child
 Coverage for an unmarried Enrolled Dependent child who is disabled will not end just because the child
 has reached a certain age. We will extend the coverage for that child beyond the limiting age if both of the
 following are true regarding the Enrolled Dependent child:

 •     Is not able to be self-supporting because of mental or physical handicap or disability.

 •     Depends mainly on the Subscriber for support.
 Coverage will continue as long as the Enrolled Dependent is medically certified as disabled and
 dependent unless coverage is otherwise terminated in accordance with the terms of the Policy.
 We will ask you to furnish us with proof of the medical certification of disability within 31 days of the date
 coverage would otherwise have ended because the child reached a certain age. Before we agree to this
 extension of coverage for the child, we may require that a Physician chosen by us examine the child. We
 will pay for that examination.
 We may continue to ask you for proof that the child continues to be disabled and dependent. Such proof
 might include medical examinations at our expense. However, we will not ask for this information more
 than once a year.
 If you do not provide proof of the child's disability and dependency within 31 days of our request as
 described above, coverage for that child will end.


 Continuation of Coverage
 If your coverage ends under the Policy, you may be entitled to elect continuation coverage (coverage that
 continues on in some form) in accordance with federal law.
 Continuation coverage under COBRA (the federal Consolidated Omnibus Budget Reconciliation Act) is
 available only to Enrolling Groups that are subject to the terms of COBRA. You can contact your plan
 administrator to determine if your Enrolling Group is subject to the provisions of COBRA.
 If you selected continuation coverage under a prior plan which was then replaced by coverage under the
 Policy, continuation coverage will end as scheduled under the prior plan or in accordance with federal or
 state law, whichever is earlier.
 We are not the Enrolling Group's designated "plan administrator" as that term is used in federal law, and
 we do not assume any responsibilities of a "plan administrator" according to federal law.




 COC.ACA15.CER.I.11.KA.MI                              44

                                                                                         Exhibit 2, Page 271
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 272 of 482 Page ID
                                   #:390


 We are not obligated to provide continuation coverage to you if the Enrolling Group or its plan
 administrator fails to perform its responsibilities under federal law. Examples of the responsibilities of the
 Enrolling Group or its plan administrator are:

 •     Notifying you in a timely manner of the right to elect continuation coverage.

 •     Notifying us in a timely manner of your election of continuation coverage.




 COC.ACA15.CER.I.11.KA.MI                              45

                                                                                         Exhibit 2, Page 272
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 273 of 482 Page ID
                                   #:391




                          Section 5: How to File a Claim
 If You Receive Covered Health Services from a Network Provider
 We pay Network providers directly for your Covered Health Services. If a Network provider bills you for
 any Covered Health Service, contact us. However, you are responsible for meeting any applicable
 deductible and for paying any required Copayments and Coinsurance to a Network provider at the time of
 service, or when you receive a bill from the provider.


 If You Receive Covered Health Services from a Non-Network Provider
 When you receive Covered Health Services from a non-Network provider, you are responsible for
 requesting payment from us. You must file the claim in a format that contains all of the information we
 require, as described below.
 You should submit a request for payment of Benefits (proof of loss) within 90 days after the date of
 service. If you don't provide this information to us within one year of the date of service, Benefits for that
 health service will be denied or reduced. This time limit does not apply if you are legally incapacitated. If
 your claim relates to an Inpatient Stay, the date of service is the date your Inpatient Stay ends.


 Required Information
 When you request payment of Benefits from us, you must provide us with all of the information below. We
 do not issue claim forms.

 •     The Subscriber's name and address.

 •     The patient's name and age.

 •     The number stated on your ID card.

 •     The name and address of the provider of the service(s).

 •     The name and address of any ordering Physician.

 •     A diagnosis from the Physician.

 •     An itemized bill from your provider that includes the Current Procedural Terminology (CPT) codes
       or a description of each charge.

 •     The date the Injury or Sickness began.

 •     A statement indicating either that you are, or you are not, enrolled for coverage under any other
       health insurance plan or program. If you are enrolled for other coverage you must include the name
       of the other carrier(s).
 The above information should be filed with us at the address on your ID card.


 Payment of Benefits
 We will pay claims immediately upon receipt of written proof of loss as described above.
 You may not assign your Benefits under the Policy to a non-Network provider without our consent. When
 an assignment is not obtained, we will send the reimbursement directly to you (the Subscriber) for you to
 reimburse them upon receipt of their bill. Upon your death, Benefits will be paid to your estate. We may,
 however pay a non-Network provider directly for services rendered to you. In the case of any such


 COC.ACA15.CER.I.11.KA.MI                              46

                                                                                          Exhibit 2, Page 273
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 274 of 482 Page ID
                                   #:392


 assignment of Benefits or payment to a non-Network provider, we reserve the right to offset Benefits to be
 paid to the provider by any amounts that the provider owes us.
 When you assign your Benefits under the Policy to a non-Network provider with our consent, and the non-
 Network provider submits a claim for payment, you and the non-Network provider represent and warrant
 the following:

 •     The Covered Health Services were actually provided.

 •     The Covered Health Services were medically appropriate.




 COC.ACA15.CER.I.11.KA.MI                           47

                                                                                     Exhibit 2, Page 274
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 275 of 482 Page ID
                                   #:393




         Section 6: Questions, Grievances and Appeals
 We have a grievance procedure to resolve your problem as rapidly and efficiently as possible. This
 procedure is required under MCL Section 500.2213.


 Terms Used
 The terms used in this section have the meanings given below:
 "Adverse determination" - a determination by us (or our designee) that an admission, availability of care,
 continued stay or other health care service has been reviewed and denied, reduced or terminated. Our
 failure to respond in a timely manner to a request for a determination is also considered an adverse
 determination.
 "Grievance" - a verbal or written expression of dissatisfaction by a Covered Person or authorized
 representative concerning any of the following:

 •     Availability, delivery or quality of health services, including a grievance regarding an adverse
       determination made pursuant to utilization review.

 •     Benefits or claims payment, handling or reimbursement for Covered Health Services.

 •     Matters pertaining to contractual relationships between the Covered Person and us, including a
       rescission of coverage determination.
 "Expedited grievance" - a grievance, for which a Physician has substantiated, verbally or in writing, that
 the timeframe for the normal grievance procedure would seriously jeopardize the life or health of the
 Covered Person or would jeopardize the Covered Person's ability to regain maximum function.
 "Authorized representative"

 •     A person (including but not limited to a Physician) whom a Covered Person has authorized in
       writing to act on his or her behalf at any stage in the grievance process.

 •     A person authorized by law to provide substituted consent for a Covered Person.

 •     A family member of the Covered Person or the Covered Person's treating health care professional,
       if the Covered Person is unable to provide consent.


 What to Do if You Have a Question
 Contact Customer Care at the telephone number shown on your ID card. Customer Care representatives
 are available to take your call during regular business hours, Monday through Friday.


 What to Do if You Have a Grievance
 Contact Customer Care at the telephone number shown on your ID card. Customer Care representatives
 are available to take your call during regular business hours, Monday through Friday.
 If you would rather send your grievance to us in writing, the Customer Care representative can provide
 you with the appropriate address.
 If the Customer Care representative cannot resolve the issue to your satisfaction over the phone, he/she
 can help you prepare and submit a written grievance.




 COC.ACA15.CER.I.11.KA.MI                             48

                                                                                       Exhibit 2, Page 275
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 276 of 482 Page ID
                                   #:394



 What to Do Next
 If you are not satisfied with the resolution of your grievance through informal procedures, you have the
 right to request a formal review of your grievance. The Customer Care representative can provide you
 with information needed to initiate the internal grievance process. You may authorize, in writing, an
 authorized representative to act on your behalf at any stage of the grievance proceeding.
 We will let you know we have received your written grievance and will provide our determination in
 writing. If you are not satisfied with the first level resolution, you may submit a request for a second level
 review. The request must be submitted to us within 60 calendar days of receipt of our determination.
 You or your authorized representative has the right to appear before a grievance committee to present
 your second level grievance. You may provide additional information at the meeting. We will notify you in
 writing of the date and time of the meeting.
 Following review of your second level grievance, you will receive a written notification of our decision
 along with the titles of the people on the grievance committee.
 Unless you have provided a written request for delay, we will send you our final determination, in writing,
 within 35 calendar days from the date we received your grievance. It will tell you the reasons for the
 determination. The 35-calendar-day period may also be delayed for a period not to exceed 10 calendar
 days, if we have not received requested information from a health care facility or professional provider.
 We will notify you if we intend to make this delay.


 What to Do if You Disagree with Our Decision
 If you are not satisfied with our final determination, you have the right to seek external review with the
 Michigan Insurance Director (Director) pursuant to MCL 500.2213. You must submit your request for
 external review within 60 days from the date you receive our final determination. We will provide a copy of
 the Department of Insurance and Financial Services (DIFS) Request for External Review Form. For
 additional information you should contact the Director at the address provided at the end of this section.
 Our decision is based on whether or not Benefits are available under the Policy for the proposed
 treatment or procedure.


 Exceptions for Urgent Situations
 The above grievance procedures do not apply if you have a dispute with us over an upcoming health
 service which, in the opinion of a Physician, needs to be treated as an urgent situation (or, expedited
 grievance) due to a risk to your life or health. In urgent situations:

 •     The Physician must substantiate to us, verbally or in writing, that the usual time frame for a
       grievance would seriously jeopardize your life, health or ability to regain maximum function.

 •     We will inform both you and your Physician of our decision within 72 hours after the Physician
       notifies us of the urgent situation. If our determination is provided verbally, we will put it in writing
       no later than two business days after notification.

 •     You may ask for review with the Michigan Insurance Director at the same time that you go through
       our internal expedited grievance process if you have a condition where the time frame for an
       expedited grievance would seriously jeopardize your life, health or ability to regain maximum
       function as confirmed by your Physician. You also have the right to seek external review with the
       Director if you disagree with our decision on the expedited grievance within 10 days from the date
       you receive our final determination. For information about requesting review of an urgent situation
       by the Insurance Director or to seek external review with the Director, contact:
                                DIFS Health Plans Division - Appeals Section



 COC.ACA15.CER.I.11.KA.MI                               49

                                                                                           Exhibit 2, Page 276
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 277 of 482 Page ID
                                   #:395


                                       611 W. Ottawa Street, 3rd Floor
                                               P.O. Box 30220
                                           Lansing, MI 48909-7720
                                           Phone: 1-877-999-6442
                                             Fax: 1-517-241-4168
                                            www.michigan.gov/difs


 Records
 We will provide for copies of all complaints and responses to be available at our principal office for
 inspection by the Director for 2 years following the year the complaint was filed.




 COC.ACA15.CER.I.11.KA.MI                             50

                                                                                        Exhibit 2, Page 277
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 278 of 482 Page ID
                                   #:396




                    Section 7: Coordination of Benefits
 Benefits When You Have Coverage under More than One Plan
 This section describes how Benefits under the Policy will be coordinated with those of any other plan that
 provides benefits to you. The language in this section is from model laws drafted by the National
 Association of Insurance Commissioners (NAIC) and represents standard industry practice for
 coordinating benefits.


 When Coordination of Benefits Applies
 This coordination of benefits (COB) provision applies when a person has health care coverage under
 more than one Plan. Plan is defined below.
 The order of benefit determination rules below govern the order in which each Plan will pay a claim for
 benefits. The Plan that pays first is called the Primary Plan. The Primary Plan must pay benefits in
 accordance with its policy terms without regard to the possibility that another Plan may cover some
 expenses. The Plan that pays after the Primary Plan is the Secondary Plan. The Secondary Plan may
 reduce the benefits it pays so that payments from all Plans do not exceed 100% of the total Allowable
 Expense.


 Definitions
 For purposes of this section, terms are defined as follows:
 A.    A Plan is any of the following that provides benefits or services for medical, pharmacy or dental
       care or treatment. If separate contracts are used to provide coordinated coverage for members of a
       group, the separate contracts are considered parts of the same plan and there is no COB among
       those separate contracts.
       1.     Plan includes: group and non-group insurance contracts, health maintenance organization
              (HMO) contracts, closed panel plans or other forms of group or group-type coverage
              (whether insured or uninsured); medical care components of long-term care contracts, such
              as skilled nursing care; and Medicare or any other federal governmental plan, as permitted
              by law.
       2.     Plan does not include: non-group coverage or contracts issued as hospital indemnity
              coverage insurance or other fixed indemnity coverage; accident only coverage; specified
              disease or specified accident coverage; limited benefit health coverage, as defined by state
              law; school accident type coverage; benefits for non-medical components of long-term care
              policies; Medicare supplement policies; Medicaid policies; or coverage under other federal
              governmental plans, unless permitted by law.
       Each contract for coverage under 1. or 2. above is a separate Plan. If a Plan has two parts and
       COB rules apply only to one of the two, each of the parts is treated as a separate Plan.
 B.    This Plan means, in a COB provision, the part of the contract providing the health care benefits to
       which the COB provision applies and which may be reduced because of the benefits of other plans.
       Any other part of the contract providing health care benefits is separate from This Plan. A contract
       may apply one COB provision to certain benefits, such as dental benefits, coordinating only with
       similar benefits, and may apply another COB provision to coordinate other benefits.
 C.    The order of benefit determination rules determine whether This Plan is a Primary Plan or
       Secondary Plan when the person has health care coverage under more than one Plan. When This
       Plan is primary, it determines payment for its benefits first before those of any other Plan without


 COC.ACA15.CER.I.11.KA.MI                            51

                                                                                      Exhibit 2, Page 278
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 279 of 482 Page ID
                                   #:397


       considering any other Plan's benefits. When This Plan is secondary, it determines its benefits after
       those of another Plan and may reduce the benefits it pays so that all Plan benefits do not exceed
       100% of the total Allowable Expense.
 D.    Allowable Expense is a health care expense, including deductibles, coinsurance and copayments,
       that is covered at least in part by any Plan covering the person. An expense that is not covered by
       any Plan covering the person is not an Allowable Expense. In addition, any expense that a provider
       by law or in accordance with a contractual agreement is prohibited from charging a Covered
       Person is not an Allowable Expense.
       The following are examples of expenses or services that are not Allowable Expenses:
       1.    The difference between the cost of a semi-private hospital room and a private room is not an
             Allowable Expense unless one of the Plans provides coverage for private hospital room
             expenses.
       2.    If a person is covered by two or more Plans that compute their benefit payments on the
             basis of usual and customary fees or relative value schedule reimbursement methodology or
             other similar reimbursement methodology, any amount in excess of the highest
             reimbursement amount for a specific benefit is not an Allowable Expense.
       3.    If a person is covered by two or more Plans that provide benefits or services on the basis of
             negotiated fees, an amount in excess of the highest of the negotiated fees is not an
             Allowable Expense.
       4.    If a person is covered by one Plan that calculates its benefits or services on the basis of
             usual and customary fees or relative value schedule reimbursement methodology or other
             similar reimbursement methodology and another Plan that provides its benefits or services
             on the basis of negotiated fees, the Primary Plan's payment arrangement shall be the
             Allowable Expense for all Plans. However, if the provider has contracted with the Secondary
             Plan to provide the benefit or service for a specific negotiated fee or payment amount that is
             different than the Primary Plan's payment arrangement and if the provider's contract permits,
             the negotiated fee or payment shall be the Allowable Expense used by the Secondary Plan
             to determine its benefits.
       5.    The amount of any benefit reduction by the Primary Plan because a Covered Person has
             failed to comply with the Plan provisions is not an Allowable Expense. Examples of these
             types of plan provisions include second surgical opinions, precertification of admissions and
             preferred provider arrangements.
 E.    Closed Panel Plan is a Plan that provides health care benefits to Covered Persons primarily in the
       form of services through a panel of providers that have contracted with or are employed by the
       Plan, and that excludes benefits for services provided by other providers, except in cases of
       emergency or referral by a panel member.
 F.    Custodial Parent is the parent awarded custody by a court decree or, in the absence of a court
       decree, is the parent with whom the child resides more than one half of the calendar year excluding
       any temporary visitation.


 Order of Benefit Determination Rules
 When a person is covered by two or more Plans, the rules for determining the order of benefit payments
 are as follows:
 A.    The Primary Plan pays or provides its benefits according to its terms of coverage and without
       regard to the benefits under any other Plan.
 B.    A Plan may consider the benefits paid or provided by another Plan in determining its benefits only
       when it is secondary to that other Plan.


 COC.ACA15.CER.I.11.KA.MI                           52

                                                                                      Exhibit 2, Page 279
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 280 of 482 Page ID
                                   #:398


 C.   Each Plan determines its order of benefits using the first of the following rules that apply:
      1.    Non-Dependent or Dependent. The Plan that covers the person other than as a dependent,
            for example as an employee, member, policyholder, subscriber or retiree is the Primary Plan
            and the Plan that covers the person as a dependent is the Secondary Plan. However, if the
            person is a Medicare beneficiary and, as a result of federal law, Medicare is secondary to
            the Plan covering the person as a dependent; and primary to the Plan covering the person
            as other than a dependent (e.g. a retired employee); then the order of benefits between the
            two Plans is reversed so that the Plan covering the person as an employee, member,
            policyholder, subscriber or retiree is the Secondary Plan and the other Plan is the Primary
            Plan.
      2.    Dependent Child Covered Under More Than One Coverage Plan. Unless there is a court
            decree stating otherwise, plans covering a dependent child shall determine the order of
            benefits as follows:
            a)     For a dependent child whose parents are married or are living together, whether or
                   not they have ever been married:
                   (1)    The Plan of the parent whose birthday falls earlier in the calendar year is the
                          Primary Plan; or
                   (2)    If both parents have the same birthday, the Plan that covered the parent
                          longest is the Primary Plan.
            b)     For a dependent child whose parents are divorced or separated or are not living
                   together, whether or not they have ever been married:
                   (1)    If a court decree states that one of the parents is responsible for the dependent
                          child's health care expenses or health care coverage and the Plan of that
                          parent has actual knowledge of those terms, that Plan is primary. If the parent
                          with responsibility has no health care coverage for the dependent child's health
                          care expenses, but that parent's spouse does, that parent's spouse's plan is the
                          Primary Plan. This shall not apply with respect to any plan year during which
                          benefits are paid or provided before the entity has actual knowledge of the
                          court decree provision.
                   (2)    If a court decree states that both parents are responsible for the dependent
                          child's health care expenses or health care coverage, the provisions of
                          subparagraph a) above shall determine the order of benefits.
                   (3)    If a court decree states that the parents have joint custody without specifying
                          that one parent has responsibility for the health care expenses or health care
                          coverage of the dependent child, the provisions of subparagraph a) above shall
                          determine the order of benefits.
                   (4)    If there is no court decree allocating responsibility for the child's health care
                          expenses or health care coverage, the order of benefits for the child are as
                          follows:
                          (a)    The Plan covering the Custodial Parent.
                          (b)    The Plan covering the Custodial Parent's spouse.
                          (c)    The Plan covering the non-Custodial Parent.
                          (d)    The Plan covering the non-Custodial Parent's spouse.




 COC.ACA15.CER.I.11.KA.MI                            53

                                                                                        Exhibit 2, Page 280
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 281 of 482 Page ID
                                   #:399


            c)     For a dependent child covered under more than one plan of individuals who are not
                   the parents of the child, the order of benefits shall be determined, as applicable, under
                   subparagraph a) or b) above as if those individuals were parents of the child.
      3.    Active Employee or Retired or Laid-off Employee. The Plan that covers a person as an
            active employee, that is, an employee who is neither laid off nor retired is the Primary Plan.
            The same would hold true if a person is a dependent of an active employee and that same
            person is a dependent of a retired or laid-off employee. If the other Plan does not have this
            rule, and, as a result, the Plans do not agree on the order of benefits, this rule is ignored.
            This rule does not apply if the rule labeled D.1. can determine the order of benefits.
      4.    COBRA or State Continuation Coverage. If a person whose coverage is provided pursuant
            to COBRA or under a right of continuation provided by state or other federal law is covered
            under another Plan, the Plan covering the person as an employee, member, subscriber or
            retiree or covering the person as a dependent of an employee, member, subscriber or retiree
            is the Primary Plan, and the COBRA or state or other federal continuation coverage is the
            Secondary Plan. If the other Plan does not have this rule, and as a result, the Plans do not
            agree on the order of benefits, this rule is ignored. This rule does not apply if the rule labeled
            D.1. can determine the order of benefits.
      5.    Longer or Shorter Length of Coverage. The Plan that covered the person as an employee,
            member, policyholder, subscriber or retiree longer is the Primary Plan and the Plan that
            covered the person the shorter period of time is the Secondary Plan.
      6.    If the preceding rules do not determine the order of benefits, the Allowable Expenses shall
            be shared equally between the Plans meeting the definition of Plan. In addition, This Plan
            will not pay more than it would have paid had it been the Primary Plan.


 Effect on the Benefits of This Plan
 A.   When This Plan is secondary, it may reduce its benefits so that the total benefits paid or provided
      by all Plans are not more than the total Allowable Expenses. In determining the amount to be paid
      for any claim, the Secondary Plan will calculate the benefits it would have paid in the absence of
      other health care coverage and apply that calculated amount to any Allowable Expense under its
      Plan that is unpaid by the Primary Plan. The Secondary Plan may then reduce its payment by the
      amount so that, when combined with the amount paid by the Primary Plan, the total benefits paid or
      provided by all Plans for the claim do not exceed the total Allowable Expense for that claim. In
      addition, the Secondary Plan shall credit to its plan deductible any amounts it would have credited
      to its deductible in the absence of other health care coverage.
 B.   If a Covered Person is enrolled in two or more Closed Panel Plans and if, for any reason, including
      the provision of service by a non-panel provider, benefits are not payable by one Closed Panel
      Plan, COB shall not apply between that Plan and other Closed Panel Plans.
 C.   This Coverage Plan reduces its benefits as described below for Covered Persons who are eligible
      for Medicare when Medicare would be the Primary Coverage Plan.
      Medicare benefits are determined as if the full amount that would have been payable under
      Medicare was actually paid under Medicare, even if:
      §     The person is entitled but not enrolled in Medicare. Medicare benefits are determined as if
            the person were covered under Medicare Parts A and B.
      §     The person is enrolled in a Medicare Advantage (Medicare Part C) plan and receives non-
            covered services because the person did not follow all rules of that plan. Medicare benefits
            are determined as if the services were covered under Medicare Parts A and B.




 COC.ACA15.CER.I.11.KA.MI                           54

                                                                                       Exhibit 2, Page 281
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 282 of 482 Page ID
                                   #:400


       §      The person receives services from a provider who has elected to opt-out of Medicare.
              Medicare benefits are determined as if the services were covered under Medicare Parts A
              and B and the provider had agreed to limit charges to the amount of charges allowed under
              Medicare rules.
       §      The services are provided in any facility that is not eligible for Medicare reimbursements,
              including a Veterans Administration facility, facility of the Uniformed Services, or other facility
              of the federal government. Medicare benefits are determined as if the services were
              provided by a facility that is eligible for reimbursement under Medicare.
       §      The person is enrolled under a plan with a Medicare Medical Savings Account. Medicare
              benefits are determined as if the person were covered under Medicare Parts A and B.
       Important: If you are eligible for Medicare on a primary basis (Medicare pays before Benefits
       under this Coverage Plan), you should enroll for and maintain coverage under both Medicare Part
       A and Part B. If you don't enroll and maintain that coverage, and if we are secondary to Medicare,
       we will pay Benefits under this Coverage Plan as if you were covered under both Medicare Part A
       and Part B. As a result, your out-of-pocket costs will be higher.
       If you have not enrolled in Medicare, Benefits will be determined as if you timely enrolled in
       Medicare and obtained services from a Medicare participating provider if either of the following
       applies:
       §      You are eligible for, but not enrolled in, Medicare and this Coverage Plan is secondary to
              Medicare.
       §      You have enrolled in Medicare but choose to obtain services from a doctor that opts-out of
              the Medicare program.
       When calculating this Coverage Plan's Benefits in these situations for administrative convenience,
       we may, in our sole discretion, treat the provider's billed charges, rather than the Medicare
       approved amount or Medicare limiting charge, as the Allowable Expense for both this Coverage
       Plan and Medicare.


 Right to Receive and Release Needed Information
 Certain facts about health care coverage and services are needed to apply these COB rules and to
 determine benefits payable under This Plan and other Plans. We may get the facts we need from, or give
 them to, other organizations or persons for the purpose of applying these rules and determining benefits
 payable under This Plan and other Plans covering the person claiming benefits.
 We need not tell, or get the consent of, any person to do this. Each person claiming benefits under This
 Plan must give us any facts we need to apply those rules and determine benefits payable. If you do not
 provide us the information we need to apply these rules and determine the Benefits payable, your claim
 for Benefits will be denied.


 Payments Made
 A payment made under another Plan may include an amount that should have been paid under This
 Plan. If it does, we may pay that amount to the organization that made the payment. That amount will
 then be treated as though it were a benefit paid under This Plan. We will not have to pay that amount
 again. The term "payment made" includes providing benefits in the form of services, in which case
 "payment made" means reasonable cash value of the benefits provided in the form of services.




 COC.ACA15.CER.I.11.KA.MI                              55

                                                                                          Exhibit 2, Page 282
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 283 of 482 Page ID
                                   #:401



 Right of Recovery
 If the amount of the payments we made is more than we should have paid under this COB provision, we
 may recover the excess from one or more of the persons we have paid or for whom we have paid; or any
 other person or organization that may be responsible for the benefits or services provided for you. The
 "amount of the payments made" includes the reasonable cash value of any benefits provided in the form
 of services.


 When Medicare is Secondary
 If you have other health insurance which is determined to be primary to Medicare, then Benefits payable
 under This Plan will be based on Medicare's reduced benefits. In no event will the combined benefits paid
 under these coverages exceed the total Medicare Eligible Expense for the service or item.




 COC.ACA15.CER.I.11.KA.MI                           56

                                                                                    Exhibit 2, Page 283
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 284 of 482 Page ID
                                   #:402




                    Section 8: General Legal Provisions
 Your Relationship with Us
 In order to make choices about your health care coverage and treatment, we believe that it is important
 for you to understand how we interact with your Enrolling Group's Benefit plan and how it may affect you.
 We help finance or administer the Enrolling Group's Benefit plan in which you are enrolled. We do not
 provide medical services or make treatment decisions. This means:

 •     We communicate to you decisions about whether the Enrolling Group's Benefit plan will cover or
       pay for the health care that you may receive. The plan pays for Covered Health Services, which are
       more fully described in this Certificate.

 •     The plan may not pay for all treatments you or your Physician may believe are necessary. If the
       plan does not pay, you will be responsible for the cost.
 We may use individually identifiable information about you to identify for you (and you alone) procedures,
 products or services that you may find valuable. We will use individually identifiable information about you
 as permitted or required by law, including in our operations and in our research. We will use de-identified
 data for commercial purposes including research.
 Please refer to our Notice of Privacy Practices for details.


 Our Relationship with Providers and Enrolling Groups
 The relationships between us and Network providers and Enrolling Groups are solely contractual
 relationships between independent contractors. Network providers and Enrolling Groups are not our
 agents or employees. Neither we nor any of our employees are agents or employees of Network
 providers or the Enrolling Groups.
 We do not provide health care services or supplies, nor do we practice medicine. Instead, we arrange for
 health care providers to participate in a Network and we pay Benefits. Network providers are independent
 practitioners who run their own offices and facilities. Our credentialing process confirms public information
 about the providers' licenses and other credentials, but does not assure the quality of the services
 provided. They are not our employees nor do we have any other relationship with Network providers such
 as principal-agent or joint venture. We are not liable for any act or omission of any provider.
 We are not considered to be an employer for any purpose with respect to the administration or provision
 of benefits under the Enrolling Group's Benefit plan. We are not responsible for fulfilling any duties or
 obligations of an employer with respect to the Enrolling Group's Benefit plan.
 The Enrolling Group is solely responsible for all of the following:

 •     Enrollment and classification changes (including classification changes resulting in your enrollment
       or the termination of your coverage).

 •     The timely payment of the Policy Charge to us.

 •     Notifying you of the termination of the Policy.
 When the Enrolling Group purchases the Policy to provide coverage under a benefit plan governed by the
 Employee Retirement Income Security Act ("ERISA"), 29 U.S.C. §1001 et seq., we are not the plan
 administrator or named fiduciary of the benefit plan, as those terms are used in ERISA. If you have
 questions about your welfare benefit plan, you should contact the Enrolling Group. If you have any
 questions about this statement or about your rights under ERISA, contact the nearest area office of the
 Employee Benefits Security Administration, U. S. Department of Labor.


 COC.ACA15.CER.I.11.KA.MI                                57

                                                                                        Exhibit 2, Page 284
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 285 of 482 Page ID
                                   #:403



 Your Relationship with Providers and Enrolling Groups
 The relationship between you and any provider is that of provider and patient.

 •     You are responsible for choosing your own provider.

 •     You are responsible for paying, directly to your provider, any amount identified as a member
       responsibility, including Copayments, Coinsurance, any deductible and any amount that exceeds
       Eligible Expenses.

 •     You are responsible for paying, directly to your provider, the cost of any non-Covered Health
       Service.

 •     You must decide if any provider treating you is right for you. This includes Network providers you
       choose and providers to whom you have been referred.

 •     You must decide with your provider what care you should receive.

 •     Your provider is solely responsible for the quality of the services provided to you.
 The relationship between you and the Enrolling Group is that of employer and employee, Dependent or
 other classification as defined in the Policy.


 Notice
 When we provide written notice regarding administration of the Policy to an authorized representative of
 the Enrolling Group, that notice is deemed notice to all affected Subscribers and their Enrolled
 Dependents. The Enrolling Group is responsible for giving notice to you.


 Statements by Enrolling Group or Subscriber
 All statements made by the Enrolling Group or by a Subscriber shall, in the absence of fraud, be deemed
 representations and not warranties. Except for fraudulent statements, we will not use any statement made
 by the Enrolling Group to void the Policy after it has been in force for a period of two years.


 Incentives to Providers
 We pay Network providers through various types of contractual arrangements, some of which may
 include financial incentives to promote the delivery of health care in a cost efficient and effective manner.
 These financial incentives are not intended to affect your access to health care.
 Examples of financial incentives for Network providers are:

 •     Bonuses for performance based on factors that may include quality, member satisfaction and/or
       cost-effectiveness.

 •     Capitation - a group of Network providers receives a monthly payment from us for each Covered
       Person who selects a Network provider within the group to perform or coordinate certain health
       services. The Network providers receive this monthly payment regardless of whether the cost of
       providing or arranging to provide the Covered Person's health care is less than or more than the
       payment.
 We use various payment methods to pay specific Network providers. From time to time, the payment
 method may change. If you have questions about whether your Network provider's contract with us
 includes any financial incentives, we encourage you to discuss those questions with your provider. You
 may also contact us at the telephone number on your ID card. We can advise whether your Network
 provider is paid by any financial incentive, including those listed above; however, the specific terms of the
 contract, including rates of payment, are confidential and cannot be disclosed.

 COC.ACA15.CER.I.11.KA.MI                             58

                                                                                        Exhibit 2, Page 285
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 286 of 482 Page ID
                                   #:404



 Incentives to You
 Sometimes we may offer coupons or other incentives to encourage you to participate in various wellness
 programs or certain disease management programs. The decision about whether or not to participate is
 yours alone but we recommend that you discuss participating in such programs with your Physician.
 These incentives are not Benefits and do not alter or affect your Benefits. Contact us if you have any
 questions.


 Rebates and Other Payments
 We may receive rebates for certain drugs that are administered to you in your home or in a Physician's
 office, or at a Hospital or Alternate Facility. This includes rebates for those drugs that are administered to
 you before you meet any applicable deductible. We do not pass these rebates on to you, nor are they
 applied to any deductible or taken into account in determining your Copayments or Coinsurance.


 Interpretation of Benefits
 We will do all of the following:

 •      Interpret Benefits under the Policy.

 •      Interpret the other terms, conditions, limitations and exclusions set out in the Policy, including this
        Certificate, the Schedule of Benefits and any Riders and/or Amendments.

 •      Make factual determinations related to the Policy and its Benefits.
 We may delegate this authority to other persons or entities that provide services in regard to the
 administration of the Policy.
 In certain circumstances, for purposes of overall cost savings or efficiency, we may offer Benefits for
 services that would otherwise not be Covered Health Services. The fact that we do so in any particular
 case shall not in any way be deemed to require us to do so in other similar cases.


 Administrative Services
 We may arrange for various persons or entities to provide administrative services in regard to the Policy,
 such as claims processing. The identity of the service providers and the nature of the services they
 provide may be changed from time to time. We are not required to give you prior notice of any such
 change, nor are we required to obtain your approval. You must cooperate with those persons or entities in
 the performance of their responsibilities.


 Amendments to the Policy
 To the extent permitted by law, we reserve the right, without your approval, to change, interpret, modify,
 withdraw or add Benefits or terminate the Policy.
 Any provision of the Policy which, on its effective date, is in conflict with the requirements of state or
 federal statutes or regulations (of the jurisdiction in which the Policy is delivered) is hereby amended to
 conform to the minimum requirements of such statutes and regulations.
 No other change may be made to the Policy unless it is made by an Amendment or Rider which has been
 signed by one of our officers. All of the following conditions apply:

 •      Amendments to the Policy are effective 31 days after we send written notice to the Enrolling Group.

 •      Riders are effective on the date we specify.



 COC.ACA15.CER.I.11.KA.MI                              59

                                                                                          Exhibit 2, Page 286
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 287 of 482 Page ID
                                   #:405


 •     No agent has the authority to change the Policy or to waive any of its provisions.

 •     No one has authority to make any oral changes or amendments to the Policy.


 Information and Records
 We may use your individually identifiable health information to administer the Policy and pay claims, to
 identify procedures, products, or services that you may find valuable, and as otherwise permitted or
 required by law. We may request additional information from you to decide your claim for Benefits. We will
 keep this information confidential. We may also use your de-identified data for commercial purposes,
 including research, as permitted by law. More detail about how we may use or disclose your information is
 found in our Notice of Privacy Practices.
 By accepting Benefits under the Policy, you authorize and direct any person or institution that has
 provided services to you to furnish us with all information or copies of records relating to the services
 provided to you. We have the right to request this information at any reasonable time. This applies to all
 Covered Persons, including Enrolled Dependents whether or not they have signed the Subscriber's
 enrollment form. We agree that such information and records will be considered confidential.
 We have the right to release any and all records concerning health care services which are necessary to
 implement and administer the terms of the Policy, for appropriate medical review or quality assessment,
 or as we are required to do by law or regulation. During and after the term of the Policy, we and our
 related entities may use and transfer the information gathered under the Policy in a de-identified format
 for commercial purposes, including research and analytic purposes. Please refer to our Notice of Privacy
 Practices.
 For complete listings of your medical records or billing statements we recommend that you contact your
 health care provider. Providers may charge you reasonable fees to cover their costs for providing records
 or completing requested forms.
 If you request medical forms or records from us, we also may charge you reasonable fees to cover costs
 for completing the forms or providing the records.
 In some cases, as permitted by law, we will designate other persons or entities to request records or
 information from or related to you, and to release those records as necessary. Our designees have the
 same rights to this information as we have.


 Examination of Covered Persons
 In the event of a question or dispute regarding your right to Benefits, we may require that a Network
 Physician of our choice examine you at our expense, when and as often as we may reasonably require.
 We also have the right to require an autopsy in case of death where it is not forbidden by law.


 Workers' Compensation not Affected
 Benefits provided under the Policy do not substitute for and do not affect any requirements for coverage
 by workers' compensation insurance.


 Medicare Eligibility
 Benefits under the Policy are not intended to supplement any coverage provided by Medicare.
 Nevertheless, in some circumstances Covered Persons who are eligible for or enrolled in Medicare may
 also be enrolled under the Policy.
 If you are eligible for or enrolled in Medicare, please read the following information carefully.



 COC.ACA15.CER.I.11.KA.MI                              60

                                                                                          Exhibit 2, Page 287
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 288 of 482 Page ID
                                   #:406


 If you are eligible for Medicare on a primary basis (Medicare pays before Benefits under the Policy), you
 should enroll in and maintain coverage under both Medicare Part A and Part B. If you don't enroll and
 maintain that coverage, and if we are the secondary payer as described in Section 7: Coordination of
 Benefits, we will pay Benefits under the Policy as if you were covered under both Medicare Part A and
 Part B. As a result, you will be responsible for the costs that Medicare would have paid and you will incur
 a larger out-of-pocket cost.
 If you are enrolled in a Medicare Advantage (Medicare Part C) plan on a primary basis (Medicare pays
 before Benefits under the Policy), you should follow all rules of that plan that require you to seek services
 from that plan's participating providers. When we are the secondary payer, we will pay any Benefits
 available to you under the Policy as if you had followed all rules of the Medicare Advantage plan. You will
 be responsible for any additional costs or reduced Benefits that result from your failure to follow these
 rules, and you will incur a larger out-of-pocket cost.


 Subrogation and Reimbursement
 Subrogation is the substitution of one person or entity in the place of another with reference to a lawful
 claim, demand or right. Immediately upon paying or providing any Benefit, we shall be subrogated to and
 shall succeed to all rights of recovery, under any legal theory of any type for the reasonable value of any
 services and Benefits we provided to you, from any or all of the following listed below.
 In addition to any subrogation rights and in consideration of the coverage provided by this Certificate, we
 shall also have an independent right to be reimbursed by you for the reasonable value of any services
 and Benefits we provide to you, from any or all of the following listed below.

 •     Third parties, including any person alleged to have caused you to suffer injuries or damages.

 •     Your employer.

 •     Any person or entity who is or may be obligated to provide benefits or payments to you, including
       benefits or payments for underinsured or uninsured motorist protection, no-fault or traditional auto
       insurance, medical payment coverage (auto, homeowners or otherwise), workers' compensation
       coverage, other insurance carriers or third party administrators.

 •     Any person or entity who is liable for payment to you on any equitable or legal liability theory.
 These third parties and persons or entities are collectively referred to as "Third Parties."
 You agree as follows:

 •     That you will cooperate with us in protecting our legal and equitable rights to subrogation and
       reimbursement, including:
       §      Providing any relevant information requested by us.
       §      Signing and/or delivering such documents as we or our agents reasonably request to secure
              the subrogation and reimbursement claim.
       §      Responding to requests for information about any accident or injuries.
       §      Making court appearances.
       §      Obtaining our consent or our agents' consent before releasing any party from liability or
              payment of medical expenses.

 •     That failure to cooperate in this manner shall be deemed a breach of contract, and may result in
       the termination of health benefits or the instigation of legal action against you.

 •     That we have the authority to resolve all disputes regarding the interpretation of the language
       stated herein.


 COC.ACA15.CER.I.11.KA.MI                              61

                                                                                         Exhibit 2, Page 288
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 289 of 482 Page ID
                                   #:407


 •     That no court costs or attorneys' fees may be deducted from our recovery without our express
       written consent; any so-called "Fund Doctrine" or "Common Fund Doctrine" or "Attorney's Fund
       Doctrine" shall not defeat this right, and we are not required to participate in or pay court costs or
       attorneys' fees to the attorney hired by you to pursue your damage/personal injury claim.

 •     That regardless of whether you have been fully compensated or made whole, we may collect from
       you the proceeds of any full or partial recovery that you or your legal representative obtain, whether
       in the form of a settlement (either before or after any determination of liability) or judgment, with
       such proceeds available for collection to include any and all amounts earmarked as non-economic
       damage settlement or judgment.

 •     That benefits paid by us may also be considered to be benefits advanced.

 •     That you agree that if you receive any payment from any potentially responsible party as a result of
       an injury or illness, whether by settlement (either before or after any determination of liability), or
       judgment, you will serve as a constructive trustee over the funds, and failure to hold such funds in
       trust will be deemed as a breach of your duties hereunder.

 •     That you or an authorized agent, such as your attorney, must hold any funds due and owing us, as
       stated herein, separately and alone, and failure to hold funds as such will be deemed as a breach
       of contract, and may result in the termination of health benefits or the instigation of legal action
       against you.

 •     That we may set off from any future benefits otherwise provided by us the value of benefits paid or
       advanced under this section to the extent not recovered by us.

 •     That you will not accept any settlement that does not fully compensate or reimburse us without our
       written approval, nor will you do anything to prejudice our rights under this provision.

 •     That you will assign to us all rights of recovery against Third Parties, to the extent of the reasonable
       value of services and Benefits we provided, plus reasonable costs of collection.

 •     That our rights will be considered as the first priority claim against Third Parties, including
       tortfeasors from whom you are seeking recovery, to be paid before any other of your claims are
       paid.

 •     That we may, at our option, take necessary and appropriate action to preserve our rights under
       these subrogation provisions, including filing suit in your name, which does not obligate us in any
       way to pay you part of any recovery we might obtain.

 •     That we shall not be obligated in any way to pursue this right independently or on your behalf.

 •     That in the case of your wrongful death, the provisions of this section will apply to your estate, the
       personal representative of your estate and your heirs or beneficiaries.

 •     That the provisions of this section apply to the parents, guardian, or other representative of a
       Dependent child who incurs a Sickness or Injury caused by a Third Party. If a parent or guardian
       may bring a claim for damages arising out of a minor's Injury, the terms of this subrogation and
       reimbursement clause shall apply to that claim.


 Refund of Overpayments
 If we pay Benefits for expenses incurred on account of a Covered Person, that Covered Person, or any
 other person or organization that was paid, must make a refund to us if any of the following apply:

 •     All or some of the expenses were not paid by the Covered Person or did not legally have to be paid
       by the Covered Person.

 •     All or some of the payment we made exceeded the Benefits under the Policy.


 COC.ACA15.CER.I.11.KA.MI                             62

                                                                                         Exhibit 2, Page 289
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 290 of 482 Page ID
                                   #:408


 •     All or some of the payment was made in error.
 The refund equals the amount we paid in excess of the amount we should have paid under the Policy. If
 the refund is due from another person or organization, the Covered Person agrees to help us get the
 refund when requested.
 If the Covered Person, or any other person or organization that was paid, does not promptly refund the
 full amount, we may reduce the amount of any future Benefits for the Covered Person that are payable
 under the Policy. The reductions will equal the amount of the required refund. We may have other rights
 in addition to the right to reduce future benefits.


 Limitation of Action
 You cannot bring any legal action against us to recover reimbursement until you have completed all the
 steps in the appeal process described in Section 6: Questions, Grievances and Appeals. After completing
 that process, if you want to bring a legal action against us you must do so within three years of the date
 we notified you of our final decision on your appeal or you lose any rights to bring such an action against
 us.


 Entire Policy
 The Policy issued to the Enrolling Group, including this Certificate, the Schedule of Benefits, the Enrolling
 Group's application and any Riders and/or Amendments, constitutes the entire Policy.




 COC.ACA15.CER.I.11.KA.MI                             63

                                                                                        Exhibit 2, Page 290
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 291 of 482 Page ID
                                   #:409




                               Section 9: Defined Terms
 Alternate Facility - a health care facility that is not a Hospital and that provides one or more of the
 following services on an outpatient basis, as permitted by law:

 •     Surgical services.

 •     Emergency Health Services.

 •     Rehabilitative, laboratory, diagnostic or therapeutic services.
 An Alternate Facility may also provide Mental Health Services or Substance Use Disorder Services on an
 outpatient or inpatient basis.
 Amendment - any attached written description of additional or alternative provisions to the Policy.
 Amendments are effective only when signed by us. Amendments are subject to all conditions, limitations
 and exclusions of the Policy, except for those that are specifically amended.
 Annual Deductible - for Benefit plans that have an Annual Deductible, this is the amount of Eligible
 Expenses you must pay for Covered Health Services per year before we will begin paying for Benefits.
 The amount that is applied to the Annual Deductible is calculated on the basis of Eligible Expenses. The
 Annual Deductible does not include any amount that exceeds Eligible Expenses. Refer to the Schedule of
 Benefits to determine whether or not your Benefit plan is subject to payment of an Annual Deductible and
 for details about how the Annual Deductible applies.
 Autism Spectrum Disorder - a condition marked by enduring problems communicating and interacting
 with others, along with restricted and repetitive behavior, interests or activities.
 Benefits - your right to payment for Covered Health Services that are available under the Policy. Your
 right to Benefits is subject to the terms, conditions, limitations and exclusions of the Policy, including this
 Certificate, the Schedule of Benefits and any attached Riders and/or Amendments.
 Coinsurance - the charge, stated as a percentage of Eligible Expenses, that you are required to pay for
 certain Covered Health Services.
 Congenital Anomaly - a physical developmental defect that is present at the time of birth, and that is
 identified within the first twelve months of birth.
 Copayment - the charge, stated as a set dollar amount, that you are required to pay for certain Covered
 Health Services.
 Please note that for Covered Health Services, you are responsible for paying the lesser of the following:

 •     The applicable Copayment.

 •     The Eligible Expense.
 Cosmetic Procedures - procedures or services that change or improve appearance without significantly
 improving physiological function, as determined by us.
 Covered Health Service(s) - those health services, including services, supplies, or Pharmaceutical
 Products, which we determine to be all of the following:

 •     Medically Necessary.

 •     Described as a Covered Health Service in this Certificate under Section 1: Covered Health
       Services and in the Schedule of Benefits.

 •     Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.



 COC.ACA15.CER.I.11.KA.MI                               64

                                                                                          Exhibit 2, Page 291
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 292 of 482 Page ID
                                   #:410


 Covered Person - either the Subscriber or an Enrolled Dependent, but this term applies only while the
 person is enrolled under the Policy. References to "you" and "your" throughout this Certificate are
 references to a Covered Person.
 Custodial Care - services that are any of the following:

 •     Non-health-related services, such as assistance in activities of daily living (examples include
       feeding, dressing, bathing, transferring and ambulating).

 •     Health-related services that are provided for the primary purpose of meeting the personal needs of
       the patient or maintaining a level of function (even if the specific services are considered to be
       skilled services), as opposed to improving that function to an extent that might allow for a more
       independent existence.

 •     Services that do not require continued administration by trained medical personnel in order to be
       delivered safely and effectively.
 Dependent - the Subscriber's legal spouse or a child of the Subscriber or the Subscriber's spouse. The
 term child includes any of the following:

 •     A natural child.

 •     A stepchild.

 •     A legally adopted child.

 •     A child placed for adoption.

 •     A child for whom legal guardianship has been awarded to the Subscriber or the Subscriber's
       spouse.
 To be eligible for coverage under the Policy, a Dependent must reside within the United States.
 The definition of Dependent is subject to the following conditions and limitations:

 •     A Dependent includes any child listed above under 26 years of age.

 •     A Dependent includes an unmarried dependent child age 26 or older who is or becomes disabled
       and dependent upon the Subscriber.
 A child who meets the requirements set forth above ceases to be eligible as a Dependent on the last day
 of the year following the date the child reaches age 26.
 The Subscriber must reimburse us for any Benefits that we pay for a child at a time when the child did not
 satisfy these conditions.
 A Dependent also includes a child for whom health care coverage is required through a Qualified Medical
 Child Support Order or other court or administrative order. The Enrolling Group is responsible for
 determining if an order meets the criteria of a Qualified Medical Child Support Order.
 A Dependent does not include anyone who is also enrolled as a Subscriber. No one can be a Dependent
 of more than one Subscriber.
 Designated Facility - a facility that has entered into an agreement with us, or with an organization
 contracting on our behalf, to render Covered Health Services for the treatment of specified diseases or
 conditions. A Designated Facility may or may not be located within your geographic area. The fact that a
 Hospital is a Network Hospital does not mean that it is a Designated Facility.
 Designated Network Benefits - for Benefit plans that have a Designated Network Benefit level, this is
 the description of how Benefits are paid for Covered Health Services provided by a Physician or other
 provider that we have identified as Designated Network providers. Refer to the Schedule of Benefits to


 COC.ACA15.CER.I.11.KA.MI                             65

                                                                                       Exhibit 2, Page 292
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 293 of 482 Page ID
                                   #:411


 determine whether or not your Benefit plan offers Designated Network Benefits and for details about how
 Designated Network Benefits apply.
 Designated Physician - a Physician that we've identified through our designation programs as a
 Designated provider. A Designated Physician may or may not be located within your geographic area.
 The fact that a Physician is a Network Physician does not mean that he or she is a Designated Physician.
 Durable Medical Equipment - medical equipment that is all of the following:

 •     Can withstand repeated use.

 •     Is not disposable.

 •     Is used to serve a medical purpose with respect to treatment of a Sickness, Injury or their
       symptoms.

 •     Is generally not useful to a person in the absence of a Sickness, Injury or their symptoms.

 •     Is appropriate for use, and is primarily used, within the home.

 •     Is not implantable within the body.
 Eligible Expenses - for Covered Health Services, incurred while the Policy is in effect, Eligible Expenses
 are determined by us as stated below and as detailed in the Schedule of Benefits.
 Eligible Expenses are determined solely in accordance with our reimbursement policy guidelines. We
 develop our reimbursement policy guidelines following evaluation and validation of all provider billings in
 accordance with one or more of the following methodologies:

 •     As indicated in the most recent edition of the Current Procedural Terminology (CPT), a publication
       of the American Medical Association, and/or the Centers for Medicare and Medicaid Services
       (CMS).

 •     As reported by generally recognized professionals or publications.

 •     As used for Medicare.

 •     As determined by medical staff and outside medical consultants pursuant to other appropriate
       source or determination that we accept.
 Eligible Person - an employee of the Enrolling Group or other person whose connection with the
 Enrolling Group meets the eligibility requirements specified in both the application and the Policy. An
 Eligible Person must reside within the United States.
 Emergency - the sudden onset of a medical condition that manifests itself by signs and symptoms of
 sufficient severity, including severe pain, such that the absence of immediate medical attention could
 reasonably be expected to result in serious jeopardy to the individual's health, or to a Pregnancy in the
 case of a pregnant woman, serious impairment to bodily functions, or serious dysfunction of any bodily
 organ or part.
 Emergency Health Services - health care services and supplies necessary for the treatment of an
 Emergency.
 Enrolled Dependent - a Dependent who is properly enrolled under the Policy.
 Enrolling Group - the employer, or other defined or otherwise legally established group, to whom the
 Policy is issued.
 Experimental or Investigational Service(s) - medical, surgical, diagnostic, psychiatric, mental health,
 substance-related and addictive disorders or other health care services, technologies, supplies,



 COC.ACA15.CER.I.11.KA.MI                             66

                                                                                       Exhibit 2, Page 293
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 294 of 482 Page ID
                                   #:412


 treatments, procedures, drug therapies, medications or devices that, at the time we make a determination
 regarding coverage in a particular case, are determined to be any of the following:

 •     Not approved by the U.S. Food and Drug Administration (FDA) to be lawfully marketed for the
       proposed use and not identified in the American Hospital Formulary Service or the United States
       Pharmacopoeia Dispensing Information as appropriate for the proposed use.

 •     Subject to review and approval by any institutional review board for the proposed use. (Devices
       which are FDA approved under the Humanitarian Use Device exemption are not considered to be
       Experimental or Investigational.)

 •     The subject of an ongoing clinical trial that meets the definition of a Phase I, II or III clinical trial set
       forth in the FDA regulations, regardless of whether the trial is actually subject to FDA oversight.
 Exceptions:

 •     Clinical trials for which Benefits are available as described under Clinical Trials in Section 1:
       Covered Health Services.

 •     If you are not a participant in a qualifying clinical trial, as described under Clinical Trials in Section
       1: Covered Health Services, and have a Sickness or condition that is likely to cause death within
       one year of the request for treatment we may, in our discretion, consider an otherwise
       Experimental or Investigational Service to be a Covered Health Service for that Sickness or
       condition. Prior to such a consideration, we must first establish that there is sufficient evidence to
       conclude that, albeit unproven, the service has significant potential as an effective treatment for
       that Sickness or condition.
 Genetic Testing - examination of blood or other tissue for chromosomal and DNA abnormalities and
 alterations, or other expressions of gene abnormalities that may indicate an increased risk for developing
 a specific disease or disorder.
 Home Health Agency - a program or organization authorized by law to provide health care services in
 the home.
 Hospital - an institution that is operated as required by law and that meets both of the following:

 •     It is primarily engaged in providing health services, on an inpatient basis, for the acute care and
       treatment of injured or sick individuals. Care is provided through medical, diagnostic and surgical
       facilities, by or under the supervision of a staff of Physicians.

 •     It has 24-hour nursing services.
 A Hospital is not primarily a place for rest, Custodial Care or care of the aged and is not a nursing home,
 convalescent home or similar institution.
 Initial Enrollment Period - the initial period of time during which Eligible Persons may enroll themselves
 and their Dependents under the Policy.
 Injury - bodily damage other than Sickness, including all related conditions and recurrent symptoms.
 Inpatient Rehabilitation Facility - a long term acute rehabilitation center, a Hospital (or a special unit of
 a Hospital designated as an Inpatient Rehabilitation Facility) that provides rehabilitation health services
 (including physical therapy, occupational therapy and/or speech therapy) on an inpatient basis, as
 authorized by law.
 Inpatient Stay - an uninterrupted confinement that follows formal admission to a Hospital, Skilled Nursing
 Facility or Inpatient Rehabilitation Facility.
 Intensive Outpatient Treatment - a structured outpatient mental health or substance-related and
 addictive disorders treatment program that may be free-standing or Hospital-based and provides services
 for at least three hours per day, two or more days per week.

 COC.ACA15.CER.I.11.KA.MI                                67

                                                                                             Exhibit 2, Page 294
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 295 of 482 Page ID
                                   #:413


 Intermittent Care - skilled nursing care that is provided or needed either:

 •     Fewer than seven days each week.

 •     Fewer than eight hours each day for periods of 21 days or less.
 Exceptions may be made in exceptional circumstances when the need for additional care is finite and
 predictable.
 Manipulative Treatment - the therapeutic application of chiropractic and/or osteopathic manipulative
 treatment with or without ancillary physiologic treatment and/or rehabilitative methods rendered to
 restore/improve motion, reduce pain and improve function in the management of an identifiable
 neuromusculoskeletal condition.
 Medically Necessary - health care services provided for the purpose of preventing, evaluating,
 diagnosing or treating a Sickness, Injury, Mental Illness, substance-related and addictive disorders,
 condition, disease or its symptoms, that are all of the following as determined by us or our designee.

 •     In accordance with Generally Accepted Standards of Medical Practice.

 •     Clinically appropriate, in terms of type, frequency, extent, site and duration, and considered
       effective for your Sickness, Injury, Mental Illness, substance-related and addictive disorders,
       disease or its symptoms.

 •     Not mainly for your convenience or that of your doctor or other health care provider.

 •     Not more costly than an alternative drug, service(s) or supply that is at least as likely to produce
       equivalent therapeutic or diagnostic results as to the diagnosis or treatment of your Sickness,
       Injury, disease or symptoms.
 Generally Accepted Standards of Medical Practice are standards that are based on credible scientific
 evidence published in peer-reviewed medical literature generally recognized by the relevant medical
 community, relying primarily on controlled clinical trials, or, if not available, observational studies from
 more than one institution that suggest a causal relationship between the service or treatment and health
 outcomes.
 If no credible scientific evidence is available, then standards that are based on Physician specialty society
 recommendations or professional standards of care may be considered. We reserve the right to consult
 expert opinion in determining whether health care services are Medically Necessary. The decision to
 apply Physician specialty society recommendations, the choice of expert and the determination of when
 to use any such expert opinion, shall be determined by us.
 We develop and maintain clinical policies that describe the Generally Accepted Standards of Medical
 Practice scientific evidence, prevailing medical standards and clinical guidelines supporting our
 determinations regarding specific services. These clinical policies (as developed by us and revised from
 time to time), are available to Covered Persons on www.myuhc.com or by calling Customer Care at the
 telephone number on your ID card, and to Physicians and other health care professionals on
 UnitedHealthcareOnline.
 Medicare - Parts A, B, C and D of the insurance program established by Title XVIII, United States Social
 Security Act, as amended by 42 U.S.C. Sections 1394, et seq. and as later amended.
 Mental Health Services - Covered Health Services for the diagnosis and treatment of Mental Illnesses.
 The fact that a condition is listed in the current Diagnostic and Statistical Manual of the American
 Psychiatric Association does not mean that treatment for the condition is a Covered Health Service.
 Mental Health/Substance Use Disorder Designee - the organization or individual, designated by us,
 that provides or arranges Mental Health Services and Substance Use Disorder Services for which
 Benefits are available under the Policy.



 COC.ACA15.CER.I.11.KA.MI                             68

                                                                                        Exhibit 2, Page 295
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 296 of 482 Page ID
                                   #:414


 Mental Illness - those mental health or psychiatric diagnostic categories that are listed in the current
 Diagnostic and Statistical Manual of the American Psychiatric Association, unless those services are
 specifically excluded under the Policy.
 Network - when used to describe a provider of health care services, this means a provider that has a
 participation agreement in effect (either directly or indirectly) with us or with our affiliate to participate in
 our Network; however, this does not include those providers who have agreed to discount their charges
 for Covered Health Services by way of their participation in the Shared Savings Program. Our affiliates
 are those entities affiliated with us through common ownership or control with us or with our ultimate
 corporate parent, including direct and indirect subsidiaries.
 A provider may enter into an agreement to provide only certain Covered Health Services, but not all
 Covered Health Services, or to be a Network provider for only some of our products. In this case, the
 provider will be a Network provider for the Covered Health Services and products included in the
 participation agreement, and a non-Network provider for other Covered Health Services and products.
 The participation status of providers will change from time to time.
 Network Benefits - for Benefit plans that have a Network Benefit level, this is the description of how
 Benefits are paid for Covered Health Services provided by Network providers. Refer to the Schedule of
 Benefits to determine whether or not your Benefit plan offers Network Benefits and for details about how
 Network Benefits apply.
 Non-Network Benefits - for Benefit plans that have a Non-Network Benefit level, this is the description of
 how Benefits are paid for Covered Health Services provided by non-Network providers. Refer to the
 Schedule of Benefits to determine whether or not your Benefit plan offers Non-Network Benefits and for
 details about how Non-Network Benefits apply.
 Open Enrollment Period - a period of time that follows the Initial Enrollment Period during which Eligible
 Persons may enroll themselves and Dependents under the Policy. The Enrolling Group determines the
 period of time that is the Open Enrollment Period.
 Out-of-Pocket Maximum - for Benefit plans that have an Out-of-Pocket Maximum, this is the maximum
 amount you pay every year. Refer to the Schedule of Benefits to determine whether or not your Benefit
 plan is subject to an Out-of-Pocket Maximum and for details about how the Out-of-Pocket Maximum
 applies.
 Partial Hospitalization/Day Treatment - a structured ambulatory program that may be a free-standing or
 Hospital-based program and that provides services for at least 20 hours per week.
 Pharmaceutical Product(s) - U.S. Food and Drug Administration (FDA)-approved prescription
 pharmaceutical products administered in connection with a Covered Health Service by a Physician or
 other health care provider within the scope of the provider's license, and not otherwise excluded under
 the Policy.
 Pharmaceutical Product List - a list that categorizes into tiers medications, products or devices that
 have been approved by the U.S. Food and Drug Administration (FDA). This list is subject to our periodic
 review and modification (generally quarterly, but no more than six times per calendar year). You may
 determine to which tier a particular Pharmaceutical Product has been assigned through the Internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.
 Pharmaceutical Product List Management Committee - the committee that we designate for, among
 other responsibilities, classifying Pharmaceutical Products into specific tiers.
 Physician - any Doctor of Medicine or Doctor of Osteopathy who is properly licensed and qualified by
 law.
 Please Note: Any podiatrist, dentist, psychologist, chiropractor, optometrist, nurse practitioner, physician
 assistant, nurse midwife or other provider who acts within the scope of his or her license will be
 considered on the same basis as a Physician. The fact that we describe a provider as a Physician does
 not mean that Benefits for services from that provider are available to you under the Policy.

 COC.ACA15.CER.I.11.KA.MI                                69

                                                                                             Exhibit 2, Page 296
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 297 of 482 Page ID
                                   #:415


 Policy - the entire agreement issued to the Enrolling Group that includes all of the following:

 •     The Group Policy.

 •     This Certificate.

 •     The Schedule of Benefits.

 •     The Enrolling Group's application.

 •     Riders.

 •     Amendments.
 These documents make up the entire agreement that is issued to the Enrolling Group.
 Policy Charge - the sum of the Premiums for all Subscribers and Enrolled Dependents enrolled under
 the Policy.
 Pregnancy - includes all of the following:

 •     Prenatal care.

 •     Postnatal care.

 •     Childbirth.

 •     Any complications associated with Pregnancy.
 Premium - the periodic fee required for each Subscriber and each Enrolled Dependent, in accordance
 with the terms of the Policy.
 Primary Physician - a Physician who has a majority of his or her practice in general pediatrics, internal
 medicine, obstetrics/gynecology, family practice or general medicine.
 Private Duty Nursing - nursing care that is provided to a patient on a one-to-one basis by licensed
 nurses in an inpatient or home setting when any of the following are true:

 •     No skilled services are identified.

 •     Skilled nursing resources are available in the facility.

 •     The skilled care can be provided by a Home Health Agency on a per visit basis for a specific
       purpose.

 •     The service is provided to a Covered Person by an independent nurse who is hired directly by the
       Covered Person or his/her family. This includes nursing services provided on an inpatient or home-
       care basis, whether the service is skilled or non-skilled independent nursing.
 Residential Treatment Facility - a facility which provides a program of effective Mental Health Services
 or Substance Use Disorder Services treatment and which meets all of the following requirements:

 •     It is established and operated in accordance with applicable state law for residential treatment
       programs.

 •     It provides a program of treatment under the active participation and direction of a Physician and
       approved by the Mental Health/Substance Use Disorder Designee.

 •     It has or maintains a written, specific and detailed treatment program requiring full-time residence
       and full-time participation by the patient.

 •     It provides at least the following basic services in a 24-hour per day, structured milieu:


 COC.ACA15.CER.I.11.KA.MI                              70

                                                                                        Exhibit 2, Page 297
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 298 of 482 Page ID
                                   #:416


       §      Room and board.
       §      Evaluation and diagnosis.
       §      Counseling.
       §      Referral and orientation to specialized community resources.
 A Residential Treatment Facility that qualifies as a Hospital is considered a Hospital.
 Rider - any attached written description of additional Covered Health Services not described in this
 Certificate. Covered Health Services provided by a Rider may be subject to payment of additional
 Premiums. (Note that Benefits for Outpatient Prescription Drugs, while presented in Rider format, are not
 subject to payment of additional Premiums and are included in the overall Premium for Benefits under the
 Policy. Riders are effective only when signed by us and are subject to all conditions, limitations and
 exclusions of the Policy except for those that are specifically amended in the Rider.
 Semi-private Room - a room with two or more beds. When an Inpatient Stay in a Semi-private Room is a
 Covered Health Service, the difference in cost between a Semi-private Room and a private room is a
 Benefit only when a private room is necessary in terms of generally accepted medical practice, or when a
 Semi-private Room is not available.
 Shared Savings Program - the Shared Savings Program provides access to discounts from the
 provider's charges when services are rendered by those non-Network providers that participate in that
 program. We will use the Shared Savings Program to pay claims when doing so will lower Eligible
 Expenses. We do not credential the Shared Savings Program providers and the Shared Savings Program
 providers are not Network providers. Accordingly, in Benefit plans that have both Network and Non-
 Network levels of Benefits, Benefits for Covered Health Services provided by Shared Savings Program
 providers will be paid at the Non-Network Benefit level (except in situations when Benefits for Covered
 Health Services provided by non-Network providers are payable at Network Benefit levels, as in the case
 of Emergency Health Services). When we use the Shared Savings Program to pay a claim, patient
 responsibility is limited to Coinsurance calculated on the contracted rate paid to the provider, in addition
 to any required deductible.
 Sickness - physical illness, disease or Pregnancy. The term Sickness as used in this Certificate includes
 Mental Illness or substance-related and addictive disorders, regardless of the cause or origin of the
 Mental Illness or substance-related and addictive disorder.
 Skilled Nursing Facility - a Hospital or nursing facility that is licensed and operated as required by law.
 Specialist Physician - a Physician who has a majority of his or her practice in areas other than general
 pediatrics, internal medicine, obstetrics/gynecology, family practice or general medicine.
 Subscriber - an Eligible Person who is properly enrolled under the Policy. The Subscriber is the person
 (who is not a Dependent) on whose behalf the Policy is issued to the Enrolling Group.
 Substance Use Disorder Services - Covered Health Services for the diagnosis and treatment of
 alcoholism and substance-related and addictive disorders that are listed in the current Diagnostic and
 Statistical Manual of the American Psychiatric Association, unless those services are specifically
 excluded. The fact that a disorder is listed in the Diagnostic and Statistical Manual of the American
 Psychiatric Association does not mean that treatment of the disorder is a Covered Health Service.
 Substance Use Disorder Services include services for prevention, treatment and rehabilitation of Covered
 Persons who take alcohol or other drugs at dosages that place the individual's social, economic,
 psychological, and physical welfare in potential hazard, or to the extent that an individual loses the power
 of self-control as a result of the use of alcohol or drugs, or while habitually under the influence of alcohol
 or drugs, endangers public health, morals, safety, or welfare, or a combination thereof.
 Outpatient care for substance use disorder treatment means the use, on both a scheduled and a
 nonscheduled basis, of any or all of the therapeutic techniques listed below, as identified in a treatment
 plan for individuals physiologically or psychologically dependent upon abusing alcohol or drugs.


 COC.ACA15.CER.I.11.KA.MI                             71

                                                                                           Exhibit 2, Page 298
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 299 of 482 Page ID
                                   #:417


 Intermediate care for substance use disorder treatment means the use, in a full 24-hour residential
 therapy setting, or in a partial (less than 24-hour) residential therapy setting, of any or all of the
 therapeutic techniques listed below, as identified in a treatment plan for individuals who are
 physiologically or psychologically dependent upon or abusing alcohol or drugs:

 •     Chemotherapy.

 •     Counseling.

 •     Detoxification services.

 •     Other ancillary services, such as medical testing, diagnostic evaluation, and referral to other
       services identified in a treatment plan.
 Telemedicine - the use of an electronic media to link the Covered Person to the Physician in different
 locations. To be considered telemedicine, the Physician must be able to examine the Covered Person via
 a real-time, interactive audio and/or video telecommunications system and the Covered Person must be
 able to interact with the off-site Physician at the time the services are provided.
 Transitional Care - Mental Health Services and Substance Use Disorder Services that are provided
 through transitional living facilities, group homes and supervised apartments that provide 24-hour
 supervision that are either:

 •     Sober living arrangements such as drug-free housing or alcohol/drug halfway houses. These are
       transitional, supervised living arrangements that provide stable and safe housing, an alcohol/drug-
       free environment and support for recovery. A sober living arrangement may be utilized as an
       adjunct to ambulatory treatment when treatment doesn't offer the intensity and structure needed to
       assist the Covered Person with recovery.

 •     Supervised living arrangements which are residences such as transitional living facilities, group
       homes and supervised apartments that provide members with stable and safe housing and the
       opportunity to learn how to manage their activities of daily living. Supervised living arrangements
       may be utilized as an adjunct to treatment when treatment doesn't offer the intensity and structure
       needed to assist the Covered Person with recovery.
 Unproven Service(s) - services, including medications, that are determined not to be effective for
 treatment of the medical condition and/or not to have a beneficial effect on health outcomes due to
 insufficient and inadequate clinical evidence from well-conducted randomized controlled trials or cohort
 studies in the prevailing published peer-reviewed medical literature.

 •     Well-conducted randomized controlled trials. (Two or more treatments are compared to each other,
       and the patient is not allowed to choose which treatment is received.)

 •     Well-conducted cohort studies from more than one institution. (Patients who receive study
       treatment are compared to a group of patients who receive standard therapy. The comparison
       group must be nearly identical to the study treatment group.)
 We have a process by which we compile and review clinical evidence with respect to certain health
 services. From time to time, we issue medical and drug policies that describe the clinical evidence
 available with respect to specific health care services. These medical and drug policies are subject to
 change without prior notice. You can view these policies at www.myuhc.com.
 Please note:

 •     If you have a life-threatening Sickness or condition (one that is likely to cause death within one year
       of the request for treatment) we may, in our discretion, consider an otherwise Unproven Service to
       be a Covered Health Service for that Sickness or condition. Prior to such a consideration, we must
       first establish that there is sufficient evidence to conclude that, albeit unproven, the service has
       significant potential as an effective treatment for that Sickness or condition.


 COC.ACA15.CER.I.11.KA.MI                             72

                                                                                        Exhibit 2, Page 299
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 300 of 482 Page ID
                                   #:418


 •     We may consider an otherwise Unproven Service to be a Covered Health Service for a Covered
       Person with a Sickness or Injury that is not life-threatening. For that to occur, all of the following
       conditions must be met:
       §      If the service is one that requires review by the U.S. Food and Drug Administration (FDA), it
              must be FDA-approved.
       §      It must be performed by a Physician and in a facility with demonstrated experience and
              expertise.
       §      The Covered Person must consent to the procedure acknowledging that we do not believe
              that sufficient clinical evidence has been published in peer-reviewed medical literature to
              conclude that the service is safe and/or effective.
       §      At least two studies from more than one institution must be available in published peer-
              reviewed medical literature that would allow us to conclude that the service is promising but
              unproven.
       §      The service must be available from a Network Physician and/or a Network facility.
 We will determine whether such a service can be deemed a Covered Health Service. Other apparently
 similar promising but unproven services may not qualify.
 Urgent Care Center - a facility that provides Covered Health Services that are required to prevent
 serious deterioration of your health, and that are required as a result of an unforeseen Sickness, Injury, or
 the onset of acute or severe symptoms.




 COC.ACA15.CER.I.11.KA.MI                              73

                                                                                         Exhibit 2, Page 300
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 301 of 482 Page ID
                                   #:419




                    Certificate of Coverage Amendment
                  UnitedHealthcare Insurance Company
 As described in this Amendment, the Policy is modified as stated below, through the following changes to
 the Certificate of Coverage (Certificate).


 Section 1: Covered Health Services is modified by replacing Rehabilitation
 Services - Outpatient Therapy and Manipulative Treatment with the following:

 Rehabilitation Services - Outpatient Therapy and Manipulative Treatment
 Short-term outpatient rehabilitation services (including habilitative services), limited to:

 •     Physical therapy.

 •     Occupational therapy.

 •     Manipulative Treatment.

 •     Speech therapy.

 •     Pulmonary rehabilitation therapy.

 •     Cardiac rehabilitation therapy.

 •     Post-cochlear implant aural therapy.

 •     Cognitive rehabilitation therapy.
 Rehabilitation services must be performed by a Physician or by a licensed therapy provider. Benefits
 under this section include rehabilitation services provided in a Physician's office or on an outpatient basis
 at a Hospital or Alternate Facility.
 Benefits can be denied or shortened for Covered Persons who are not progressing in goal-directed
 rehabilitation services or if rehabilitation goals have previously been met. Benefits can be denied or
 shortened for Covered Persons who are not progressing in goal-directed Manipulative Treatment or if
 treatment goals have previously been met. Benefits under this section are not available for
 maintenance/preventive Manipulative Treatment.
 Habilitative Services
 Benefits are provided for habilitative services provided for Covered Persons with a disabling condition
 when both of the following conditions are met:

 •     The treatment is administered by Physician or by a licensed therapy provider.

 •     The initial or continued treatment must be proven and not Experimental or Investigational.
 Benefits for habilitative services do not apply to those services that are solely educational in nature or
 otherwise paid under state or federal law for purely educational services. Custodial Care, respite care,
 day care, therapeutic recreation, vocational training and residential treatment are not habilitative services.
 A service that does not help the Covered Person to meet functional goals in a treatment plan within a
 prescribed time frame is not a habilitative service.
 We may require that a treatment plan be provided, request medical records, clinical notes, or other
 necessary data to allow us to substantiate that initial or continued medical treatment is needed. When the


 COC.AMD16.I.11.KA.MI                                    1

                                                                                           Exhibit 2, Page 301
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 302 of 482 Page ID
                                   #:420


 treating provider anticipates that continued treatment is or will be required to permit the Covered Person
 to achieve demonstrable progress, we may request a treatment plan consisting of diagnosis, proposed
 treatment by type, frequency, anticipated duration of treatment, the anticipated goals of treatment, and
 how frequently the treatment plan will be updated.
 For purposes of this Benefit, "habilitative services" means health care services that help a person keep,
 learn or improve skills and functioning for daily living.
 Benefits for Durable Medical Equipment and prosthetic devices, when used as a component of habilitative
 services, are described under Durable Medical Equipment and Prosthetic Devices.
 Other than as described under Habilitative Services above, please note that we will pay Benefits for
 speech therapy for the treatment of disorders of speech, language, voice, communication and auditory
 processing only when the disorder results from Injury, stroke, cancer, Congenital Anomaly. For speech
 therapy in relation to Autism Spectrum Disorder, please refer to the services described under Autism
 Spectrum Disorders in the Certificate. We will pay Benefits for cognitive rehabilitation therapy only when
 Medically Necessary following a post-traumatic brain Injury or cerebral vascular accident.


 The following Benefit for Virtual Visits is added to Section 1: Covered Health
 Services:

 Virtual Visits
 Virtual visits for Covered Health Services that include the diagnosis and treatment of low acuity medical
 conditions for Covered Persons through the use of interactive audio and video telecommunication and
 transmissions, and audio-visual communication technology. Virtual visits provide communication of
 medical information in real-time between the patient and a distant Physician or health specialist, through
 use of interactive audio and video communications equipment outside of a medical facility (for example,
 from home or from work).
 Network Benefits are available only when services are delivered through a Designated Virtual Network
 Provider. You can find a Designated Virtual Network Provider by going to www.myuhc.com or by calling
 Customer Care at the telephone number on your ID card.
 Please Note: Not all medical conditions can be appropriately treated through virtual visits. The
 Designated Virtual Network Provider will identify any condition for which treatment by in-person Physician
 contact is necessary.
 Benefits under this section do not include email, fax and standard telephone calls, or for
 telehealth/telemedicine visits that occur within medical facilities (CMS defined originating facilities).
 For purposes of this Benefit, the following definition applies:
 Designated Virtual Network Provider - a provider or facility that has entered into an agreement with us,
 or with an organization contracting on our behalf, to deliver Covered Health Services via interactive audio
 and video modalities.


 Section 2: Exclusions and Limitations is modified by replacing the exclusions for
 Drugs, Mental Health, Neurobiological Disorders - Autism Spectrum Disorder and
 Substance Use Disorders with the following exclusions:

 Drugs
 1.    Prescription drug products for outpatient use that are filled by a prescription order or refill.




 COC.AMD16.I.11.KA.MI                                   2

                                                                                          Exhibit 2, Page 302
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 303 of 482 Page ID
                                   #:421


 2.    Self-injectable medications. This exclusion does not apply to medications which, due to their
       characteristics (as determined by us), must typically be administered or directly supervised by a
       qualified provider or licensed/certified health professional in an outpatient setting.
 3.    Non-injectable medications given in a Physician's office. This exclusion does not apply to non-
       injectable medications that are required in an Emergency and consumed in the Physician's office.
 4.    Over-the-counter drugs and treatments.
 5.    Growth hormone therapy.
 6.    New Pharmaceutical Products and/or new dosage forms until the date they are reviewed.
 7.    A Pharmaceutical Product that contains (an) active ingredient(s) available in and therapeutically
       equivalent (having essentially the same efficacy and adverse effect profile) to another covered
       Pharmaceutical Product. Such determinations may be made up to six times during a calendar year.
 8.    A Pharmaceutical Product that contains (an) active ingredient(s) which is (are) a modified version
       of and therapeutically equivalent (having essentially the same efficacy and adverse effect profile) to
       another covered Pharmaceutical Product. Such determinations may be made up to six times during
       a calendar year.


 Mental Health
 In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
 directly below apply to services described under Mental Health Services in Section 1: Covered Health
 Services.
 1.    Services performed in connection with conditions not classified in the current edition of the
       Diagnostic and Statistical Manual of the American Psychiatric Association.
 2.    Mental Health Services as treatments for R and T code conditions as listed within the current
       edition of the Diagnostic and Statistical Manual of the American Psychiatric Association.
 3.    Mental Health Services as treatment for a primary diagnosis of insomnia and other sleep-wake
       disorders, feeding disorders, binge eating disorders, sexual dysfunction, communication disorders,
       motor disorders, neurological disorders and other disorders with a known physical basis.
 4.    Treatments for the primary diagnoses of learning disabilities, conduct and impulse control
       disorders, personality disorders and paraphilic disorder.
 5.    Educational services that are focused on primarily building skills and capabilities in communication,
       social interaction and learning.
 6.    Tuition for or services that are school-based for children and adolescents under the Individuals with
       Disabilities Education Act.
 7.    Motor disorders and primary communication disorders as defined in the current edition of the
       Diagnostic and Statistical Manual of the American Psychiatric Association.
 8.    Intellectual disabilities as a primary diagnosis defined in the current edition of the Diagnostic and
       Statistical Manual of the American Psychiatric Association.
 9.    Autism spectrum disorder as a primary diagnosis defined in the current edition of the Diagnostic
       and Statistical Manual of the American Psychiatric Association. Benefits for autism spectrum
       disorder as a primary diagnosis are described under Neurobiological Disorders - Autism Spectrum
       Disorder Services and Autism Spectrum Disorders in Section 1: Covered Health Services.
 10.   Mental Health Services as a treatment for other conditions that may be a focus of clinical attention
       as listed in the current edition of the Diagnostic and Statistical Manual of the American Psychiatric
       Association.

 COC.AMD16.I.11.KA.MI                                   3

                                                                                          Exhibit 2, Page 303
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 304 of 482 Page ID
                                   #:422


 11.   All unspecified disorders in the current edition of the Diagnostic and Statistical Manual of the
       American Psychiatric Association.
 12.   Health services and supplies that do not meet the definition of a Covered Health Service - see the
       definition in Section 9: Defined Terms. Covered Health Services are those health services,
       including services, supplies, or Pharmaceutical Products, which we determine to be all of the
       following:
       §      Medically Necessary.
       §      Described as a Covered Health Service in this Certificate under Section 1: Covered Health
              Services and in the Schedule of Benefits.
       §      Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.


 Neurobiological Disorders - Autism Spectrum Disorder
 In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
 directly below apply to services described under Neurobiological Disorders - Autism Spectrum Disorder
 Services and Autism Spectrum Disorders in Section 1: Covered Health Services.
 1.    Any treatments or other specialized services designed for Autism Spectrum Disorder that are not
       backed by credible research demonstrating that the services or supplies have a measurable and
       beneficial health outcome and therefore considered Experimental or Investigational or Unproven
       Services.
 2.    Intellectual disability as the primary diagnosis defined in the current edition of the Diagnostic and
       Statistical Manual of the American Psychiatric Association.
 3.    Tuition for or services that are school-based for children and adolescents under the Individuals with
       Disabilities Education Act.
 4.    Learning, motor disorders and communication disorders as defined in the current edition of the
       Diagnostic and Statistical Manual of the American Psychiatric Association and which are not a part
       of Autism Spectrum Disorder.
 5.    Treatments for the primary diagnoses of learning disabilities, conduct and impulse control
       disorders, personality disorders and paraphilic disorder.
 6.    All unspecified disorders in the current edition of the Diagnostic and Statistical Manual of the
       American Psychiatric Association.
 7.    Intensive behavioral therapies such as applied behavioral analysis for Autism Spectrum Disorder
       for Covered Persons over 18 years of age.
 8.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
       definition in Section 9: Defined Terms. Covered Health Services are those health services,
       including services, supplies, or Pharmaceutical Products, which we determine to be all of the
       following:
       §      Medically Necessary.
       §      Described as a Covered Health Service in this Certificate under Section 1: Covered Health
              Services and in the Schedule of Benefits.
       §      Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.




 COC.AMD16.I.11.KA.MI                                   4

                                                                                          Exhibit 2, Page 304
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 305 of 482 Page ID
                                   #:423


 Substance Use Disorders
 In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
 directly below apply to services described under Substance Use Disorder Services in Section 1: Covered
 Health Services.
 1.    Services performed in connection with conditions not classified in the current edition of the
       Diagnostic and Statistical Manual of the American Psychiatric Association.
 2.    Methadone treatment as maintenance, L.A.A.M. (1-Alpha-Acetyl-Methadol), Cyclazocine, or their
       equivalents.
 3.    Educational services that are focused on primarily building skills and capabilities in communication,
       social interaction and learning.
 4.    Substance-induced sexual dysfunction disorders and substance-induced sleep disorders.
 5.    Gambling disorders.
 6.    All unspecified disorders in the current edition of the Diagnostic and Statistical Manual of the
       American Psychiatric Association.
 7.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
       definition in Section 9: Defined Terms. Covered Health Services are those health services,
       including services, supplies, or Pharmaceutical Products, which we determine to be all of the
       following:
       §      Medically Necessary.
       §      Described as a Covered Health Service in this Certificate under Section 1: Covered Health
              Services and in the Schedule of Benefits.
       §      Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.


 Section 6: Questions, Complaints and Appeals is modified by replacing
 Exceptions for Urgent Situations with the following:

 Exceptions for Urgent Situations
 The above grievance procedures do not apply if you have a dispute with us over an upcoming health
 service which, in the opinion of a Physician, needs to be treated as an urgent situation (or, expedited
 grievance) due to a risk to your life or health. In urgent situations:

 •     The Physician must substantiate to us, verbally or in writing, that the usual time frame for a
       grievance would seriously jeopardize your life, health or ability to regain maximum function.

 •     We will inform both you and your Physician of our decision within 72 hours after the Physician
       notifies us of the urgent situation. If our determination is provided verbally, we will put it in writing
       no later than two business days after notification.

 •     You may ask for review with the Michigan Insurance Director at the same time that you go through
       our internal expedited grievance process if you have a condition where the time frame for an
       expedited grievance would seriously jeopardize your life, health or ability to regain maximum
       function as confirmed by your Physician. You also have the right to seek external review with the
       Director if you disagree with our decision on the expedited grievance within 10 days from the date
       you receive our final determination. For information about requesting review of an urgent situation
       by the Insurance Director or to seek external review with the Director, contact:
                                                       Mail:


 COC.AMD16.I.11.KA.MI                                   5

                                                                                           Exhibit 2, Page 305
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 306 of 482 Page ID
                                   #:424


                         Office of General Counsel - Health Care Appeals Section
                               Department of Insurance and Financial Services
                                              P.O. Box 30220
                                          Lansing, MI 48909-7720


                                              Delivery service:
                         Office of General Counsel - Health Care Appeals Section
                               Department of Insurance and Financial Services
                                        530 W. Allegan St., 7th Floor
                                          Lansing, MI 48933-1521


                                    Toll Free Telephone: 1-877-999-6442
                                           Fax: 1-517-284-8838
                                           www.michigan.gov/difs




    UNITEDHEALTHCARE INSURANCE COMPANY




    Jeffrey Alter, President




 COC.AMD16.I.11.KA.MI                                6

                                                                                   Exhibit 2, Page 306
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 307 of 482 Page ID
                                   #:425




      Questions, Grievances and Appeals Amendment
                 UnitedHealthcare Insurance Company
 As described in this Amendment, the Policy is modified to revise the Questions, Grievances and Appeals
 section.
 Because this Amendment is part of a legal document (the group Policy), we want to give you information
 about the document that will help you understand it. Certain capitalized words have special meanings.
 We have defined these words in the Certificate of Coverage (Certificate) in Section 9: Defined Terms.
 Section 6: Questions, Grievances and Appeals is replaced with the following:


        Section 6: Questions, Grievances and Appeals
 We have a grievance procedure to resolve your problem as rapidly and efficiently as possible. This
 procedure is required under MCL Section 500.2213.


 Terms Used
 The terms used in this section have the meanings given below:
 "Adverse determination" means the following:

 •     A determination by us (or our designee utilization review organization) that a request for a Benefit,
       on application of any utilization review technique, does not meet our requirements for Medical
       Necessity, appropriateness, health care setting, level of care, or effectiveness or it is determined to
       be an Experimental or Investigational Service, and the requested Benefit is therefore denied,
       reduced or terminated or payment is not provided or made, in whole or in part, for the Benefit.

 •     The denial, reduction, termination or failure to provide or make payment, in whole or in part, for a
       Benefit based on a determination by us (or our designee utilization review organization) of a
       Covered Person's eligibility for coverage from us.

 •     A prospective review or retrospective review determination that denies, reduces or terminates or
       fails to provide or make payment, in whole or in part, for a Benefit.

 •     A rescission of coverage determination.

 •     Failure to respond in a timely manner to a request for a determination.
 "Grievance" means a formal complaint on behalf of a Covered Person or authorized representative
 concerning any of the following:

 •     Availability, delivery or quality of health services, including a complaint regarding an adverse
       determination made pursuant to utilization review.

 •     Benefits or claims payment, handling or reimbursement for Covered Health Services.

 •     Matters pertaining to contractual relationships between the Covered Person and us.
 "Postservice grievance" means a grievance relating to services that have already been received by the
 Covered Person.
 "Preservice grievance" means a grievance relating to services for which we condition receipt of the
 services, in whole or in part, on approval of the services in advance of receiving the services.


 QGA.AMD.I.LG.MI                                      1

                                                                                        Exhibit 2, Page 307
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 308 of 482 Page ID
                                   #:426


 "Expedited grievance" - a grievance, for which a Physician has substantiated, verbally or in writing, that
 the timeframe for the normal grievance procedure would seriously jeopardize the life or health of the
 Covered Person or would jeopardize the Covered Person's ability to regain maximum function.
 "Authorized representative" -

 •     A person (including but not limited to a Physician) whom a Covered Person has authorized in
       writing to act on his or her behalf at any stage in the grievance process.

 •     A person authorized by law to provide substituted consent for a Covered Person.

 •     A family member of the Covered Person or the Covered Person's treating health care professional,
       if the Covered Person is unable to provide consent.
 If we adjust Eligible Expenses for identified Covered Health Services based on defined clinical protocols
 and standard cost-effectiveness analysis, you may appeal that decision pursuant to this process.


 What to Do if You Have a Question
 Contact Customer Care at the telephone number shown on your ID card. Customer Care representatives
 are available to take your call during regular business hours, Monday through Friday.


 What to Do if You Have a Grievance
 Contact Customer Care at the telephone number shown on your ID card. Customer Care representatives
 are available to take your call during regular business hours, Monday through Friday.
 If you would rather send your grievance to us in writing, the Customer Care representative can provide
 you with the appropriate address.
 If the Customer Care representative cannot resolve the issue to your satisfaction over the phone, he/she
 can help you prepare and submit a written grievance.


 What to Do Next
 If you are not satisfied with the resolution of your grievance through informal procedures, you have the
 right to request a formal review of your grievance. The Customer Care representative can provide you
 with information needed to initiate the internal grievance process. You may authorize, in writing, an
 authorized representative to act on your behalf at any stage of the grievance proceeding.
 We will let you know we have received your written grievance and will provide our determination in
 writing. If you are not satisfied with the first level resolution, you may submit a request for a second level
 review. The request must be submitted to us within 60 calendar days of receipt of our determination.
 You or your authorized representative has the right to appear before a grievance committee to present
 your second level grievance. You may provide additional information at the meeting. We will notify you in
 writing of the date and time of the meeting.
 Following review of your second level grievance, you will receive a written notification of our decision
 along with the titles of the people on the grievance committee.
 Unless you have provided a written request for delay, we will send you our final determination, in writing,
 within 30 calendar days from the date we received your preservice grievance or 60 calendar days from
 the date we received your postservice grievance. It will tell you the reasons for the determination. The 30
 or 60 calendar-day period may also be delayed for a period not to exceed 10 calendar days, if we have
 not received requested information from a health care facility or professional provider. We will notify you if
 we intend to make this delay.



 QGA.AMD.I.LG.MI                                        2

                                                                                          Exhibit 2, Page 308
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 309 of 482 Page ID
                                   #:427



 What to Do if You Disagree with Our Decision
 If you are not satisfied with our final determination, you have the right to seek external review with the
 Michigan Insurance Director (Director) pursuant to MCL 500.2213. You must submit your request for
 external review within 120 days from the date you receive our final determination. We will provide a copy
 of the Department of Insurance and Financial Services (DIFS) Request for External Review Form. For
 additional information you should contact the Director at the address provided at the end of this section.
 Our decision is based on whether or not Benefits are available under the Policy for the proposed
 treatment or procedure.


 Exceptions for Urgent Situations
 The above grievance procedures do not apply if you have a dispute with us over an upcoming health
 service which, in the opinion of a Physician, needs to be treated as an urgent situation (or, expedited
 grievance) due to a risk to your life or health. In urgent situations:

 •     The Physician must substantiate to us, verbally or in writing, that the usual time frame for a
       grievance would seriously jeopardize your life, health or ability to regain maximum function.

 •     We will inform both you and your Physician of our decision within 72 hours after the Physician
       notifies us of the urgent situation. If our determination is provided verbally, we will put it in writing
       no later than two business days after notification.

 •     You may ask for review with the Michigan Insurance Director at the same time that you go through
       our internal expedited grievance process if you have a condition where the time frame for an
       expedited grievance would seriously jeopardize your life, health or ability to regain maximum
       function as confirmed by your Physician. You also have the right to seek external review with the
       Director if you disagree with our decision on the expedited grievance within 10 days from the date
       you receive our final determination. For information about requesting review of an urgent situation
       by the Insurance Director or to seek external review with the Director, contact:
                                                       Mail:
                          Office of General Counsel - Health Care Appeals Section
                               Department of Insurance and Financial Services
                                                P.O. Box 30220
                                            Lansing, MI 48909-7720


                                                Delivery service:
                          Office of General Counsel - Health Care Appeals Section
                               Department of Insurance and Financial Services
                                         530 W. Allegan St., 7th Floor
                                            Lansing, MI 48933-1521


                                     Toll Free Telephone: 1-877-999-6442
                                              Fax: 1-517-284-8838
                                             www.michigan.gov/difs


 QGA.AMD.I.LG.MI                                        3

                                                                                           Exhibit 2, Page 309
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 310 of 482 Page ID
                                   #:428



 Records
 We will provide for copies of all complaints and responses to be available at our principal office for
 inspection by the Director for 2 years following the year the complaint was filed.




     UNITEDHEALTHCARE INSURANCE COMPANY




     Jeffrey Alter, President




 QGA.AMD.I.LG.MI                                       4

                                                                                        Exhibit 2, Page 310
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 311 of 482 Page ID
                                   #:429




                          Outpatient Prescription Drug
                 UnitedHealthcare Insurance Company
                                  Schedule of Benefits
 Benefits for Prescription Drug Products
 Benefits are available for Prescription Drug Products at either a Network Pharmacy or a non-Network
 Pharmacy and are subject to Copayments and/or Coinsurance or other payments that vary depending on
 which of the tiers of the Prescription Drug List the Prescription Drug Product is listed.
 Benefits for Prescription Drug Products are available when the Prescription Drug Product meets the
 definition of a Covered Health Service or is prescribed to prevent conception.


 If a Brand-name Drug Becomes Available as a Generic
 If a Generic becomes available for a Brand-name Prescription Drug Product, the tier placement of the
 Brand-name Prescription Drug Product may change, and therefore your Copayment and/or Coinsurance
 may change. You will pay the Copayment and/or Coinsurance applicable for the tier to which the
 Prescription Drug Product is assigned.


 Supply Limits
 Benefits for Prescription Drug Products are subject to the supply limits that are stated in the "Description
 and Supply Limits" column of the Benefit Information table. For a single Copayment and/or Coinsurance,
 you may receive a Prescription Drug Product up to the stated supply limit.
 Note: Some products are subject to additional supply limits based on criteria that we have developed,
 subject to our periodic review and modification. The limit may restrict the amount dispensed per
 Prescription Order or Refill and/or the amount dispensed per month's supply, or may require that a
 minimum amount be dispensed.
 You may determine whether a Prescription Drug Product has been assigned a supply limit for dispensing
 through the Internet at www.myuhc.com or by calling Customer Care at the telephone number on your ID
 card.


 Prior Authorization Requirements
 Before certain Prescription Drug Products are dispensed to you, either your Physician, your pharmacist or
 you are required to obtain prior authorization from us or our designee. The reason for obtaining prior
 authorization from us is to determine whether the Prescription Drug Product, in accordance with our
 approved guidelines, is each of the following:

 •     It meets the definition of a Covered Health Service.

 •     It is not an Experimental or Investigational or Unproven Service.
 We may also require you to obtain prior authorization from us or our designee so we can determine
 whether the Prescription Drug Product, in accordance with our approved guidelines, was prescribed by a
 Specialist Physician.



 RDR.RXSBN.PLS.ACA15.I.11.MI                           1

                                                                                        Exhibit 2, Page 311
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 312 of 482 Page ID
                                   #:430


       Network Pharmacy Prior Authorization
       When Prescription Drug Products are dispensed at a Network Pharmacy, the prescribing provider,
       the pharmacist, or you are responsible for obtaining prior authorization from us.
       Non-Network Pharmacy Prior Authorization
       When Prescription Drug Products are dispensed at a non-Network Pharmacy, you or your
       Physician are responsible for obtaining prior authorization from us as required.
 If you do not obtain prior authorization from us before the Prescription Drug Product is dispensed, you
 may pay more for that Prescription Order or Refill. The Prescription Drug Products requiring prior
 authorization are subject to our periodic review and modification. You may determine whether a particular
 Prescription Drug Product requires prior authorization through the Internet at www.myuhc.com or by
 calling Customer Care at the telephone number on your ID card.
 If you do not obtain prior authorization from us before the Prescription Drug Product is dispensed, you
 can ask us to consider reimbursement after you receive the Prescription Drug Product. You will be
 required to pay for the Prescription Drug Product at the pharmacy. Our contracted pharmacy
 reimbursement rates (our Prescription Drug Charge) will not be available to you at a non-Network
 Pharmacy. You may seek reimbursement from us as described in the Certificate of Coverage (Certificate)
 in Section 5: How to File a Claim.
 When you submit a claim on this basis, you may pay more because you did not obtain prior authorization
 from us before the Prescription Drug Product was dispensed. The amount you are reimbursed will be
 based on the Prescription Drug Charge (for Prescription Drug Products from a Network Pharmacy) or the
 Predominant Reimbursement Rate (for Prescription Drug Products from a non-Network Pharmacy), less
 the required Copayment and/or Coinsurance, and any deductible that applies.
 Benefits may not be available for the Prescription Drug Product after we review the documentation
 provided and we determine that the Prescription Drug Product is not a Covered Health Service or it is an
 Experimental or Investigational or Unproven Service.
 We may also require prior authorization for certain programs which may have specific requirements for
 participation and/or activation of an enhanced level of Benefits associated with such programs. You may
 access information on available programs and any applicable prior authorization, participation or
 activation requirements associated with such programs through the Internet at www.myuhc.com or by
 calling Customer Care at the telephone number on your ID card.


 Step Therapy
 Certain Prescription Drug Products for which Benefits are described under this Prescription Drug Rider or
 Pharmaceutical Products for which Benefits are described in your Certificate are subject to step therapy
 requirements. This means that in order to receive Benefits for such Prescription Drug Products and/or
 Pharmaceutical Products you are required to use a different Prescription Drug Product(s) or
 Pharmaceutical Product(s) first.
 You may determine whether a particular Prescription Drug Product or Pharmaceutical Product is subject
 to step therapy requirements through the Internet at www.myuhc.com or by calling Customer Care at the
 telephone number on your ID card.


 What You Must Pay
 You are responsible for paying the applicable Copayment and/or Coinsurance described in the Benefit
 Information table. You are not responsible for paying a Copayment and/or Coinsurance for Preventive
 Care Medications.




 RDR.RXSBN.PLS.ACA15.I.11.MI                         2

                                                                                     Exhibit 2, Page 312
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 313 of 482 Page ID
                                   #:431


 The amount you pay for any of the following under this Rider will not be included in calculating any Out-
 of-Pocket Maximum stated in your Certificate:

 •     The difference between the Predominant Reimbursement Rate and a non-Network Pharmacy's
       Usual and Customary Charge for a Prescription Drug Product.

 •     Any non-covered drug product. You are responsible for paying 100% of the cost (the amount the
       pharmacy charges you) for any non-covered drug product and our contracted rates (our
       Prescription Drug Charge) will not be available to you.




 RDR.RXSBN.PLS.ACA15.I.11.MI                          3

                                                                                      Exhibit 2, Page 313
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 314 of 482 Page ID
                                   #:432




 Payment Information

 Payment Term And Description               Amounts
 Copayment and Coinsurance

 Copayment                                  For Prescription Drug Products at a retail Network
                                            Pharmacy, you are responsible for paying the lower of the
 Copayment for a Prescription Drug          following:
 Product at a Network or non-Network
 Pharmacy is a specific dollar amount.      •     The applicable Copayment and/or Coinsurance.
 Coinsurance                                •     The Network Pharmacy's Usual and Customary
                                                  Charge for the Prescription Drug Product.
 Coinsurance for a Prescription Drug
 Product at a Network Pharmacy is a         For Prescription Drug Products from a mail order Network
 percentage of the Prescription Drug        Pharmacy, you are responsible for paying the lower of the
 Charge.                                    following:
 Coinsurance for a Prescription Drug        •     The applicable Copayment and/or Coinsurance.
 Product at a non-Network Pharmacy is
 a percentage of the Predominant            •     The Prescription Drug Charge for that Prescription
 Reimbursement Rate.                              Drug Product.

 Copayment and Coinsurance                  See the Copayments and/or Coinsurance stated in the
                                            Benefit Information table for amounts.
 Your Copayment and/or Coinsurance is
 determined by the tier to which the        You are not responsible for paying a Copayment and/or
 Prescription Drug List (PDL)               Coinsurance for Preventive Care Medications.
 Management Committee has assigned
 a Prescription Drug Product.
 Special Programs: We may have
 certain programs in which you may
 receive a reduced or increased
 Copayment and/or Coinsurance based
 on your actions such as
 adherence/compliance to medication or
 treatment regimens, and/or participation
 in health management programs. You
 may access information on these
 programs through the Internet at
 www.myuhc.com or by calling Customer
 Care at the telephone number on your
 ID card.
 Prescription Drug Products
 Prescribed by a Specialist Physician:
 You may receive a reduced or
 increased Copayment and/or
 Coinsurance based on whether the
 Prescription Drug Product was
 prescribed by a Specialist Physician.
 You may access information on which
 Prescription Drug Products are subject
 to a reduced or increased Copayment
 and/or Coinsurance through the Internet


 RDR.RXSBN.PLS.ACA15.I.11.MI                         4

                                                                                    Exhibit 2, Page 314
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 315 of 482 Page ID
                                   #:433



 Payment Term And Description               Amounts
 at www.myuhc.com or by calling
 Customer Care at the telephone number
 on your ID card.
 NOTE: The tier status of a Prescription
 Drug Product can change periodically,
 generally quarterly but no more than six
 times per calendar year, based on the
 Prescription Drug List (PDL)
 Management Committee's periodic
 tiering decisions. When that occurs, you
 may pay more or less for a Prescription
 Drug Product, depending on its tier
 assignment. Please access
 www.myuhc.com through the Internet or
 call Customer Care at the telephone
 number on your ID card for the most up-
 to-date tier status.




 RDR.RXSBN.PLS.ACA15.I.11.MI                     5

                                                             Exhibit 2, Page 315
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 316 of 482 Page ID
                                   #:434




 Benefit Information

 Description and Supply Limits               Benefit (The Amount We Pay)
 Specialty Prescription Drug Products

 The following supply limits apply.          Your Copayment and/or Coinsurance is determined by the
                                             tier to which the Prescription Drug List (PDL) Management
 •     As written by the provider, up to a   Committee has assigned the Specialty Prescription Drug
       consecutive 31-day supply of a        Product. All Specialty Prescription Drug Products on the
       Specialty Prescription Drug           Prescription Drug List are assigned to Tier-1, Tier-2 or Tier-
       Product, unless adjusted based        3. Please access www.myuhc.com through the Internet or
       on the drug manufacturer's            call Customer Care at the telephone number on your ID
       packaging size, or based on           card to determine tier status.
       supply limits.
                                             Network Pharmacy
 When a Specialty Prescription Drug
 Product is packaged or designed to          For a Tier-1 Specialty Prescription Drug Product: 100% of
 deliver in a manner that provides more      the Prescription Drug Charge after you pay a Copayment of
 than a consecutive 31-day supply, the       $10.00 per Prescription Order or Refill.
 Copayment and/or Coinsurance that
 applies will reflect the number of days     For a Tier-2 Specialty Prescription Drug Product: 100% of
 dispensed.                                  the Prescription Drug Charge after you pay a Copayment of
                                             $35.00 per Prescription Order or Refill.
 Supply limits apply to Specialty
 Prescription Drug Products obtained at      For a Tier-3 Specialty Prescription Drug Product: 100% of
 a Network Pharmacy, a non-Network           the Prescription Drug Charge after you pay a Copayment of
 Pharmacy, a mail order Network              $60.00 per Prescription Order or Refill.
 Pharmacy or a Designated Pharmacy.          Non-Network Pharmacy
                                             For a Tier-1 Specialty Prescription Drug Product: 100% of
                                             the Predominant Reimbursement Rate after you pay a
                                             Copayment of $10.00 per Prescription Order or Refill.
                                             For a Tier-2 Specialty Prescription Drug Product: 100% of
                                             the Predominant Reimbursement Rate after you pay a
                                             Copayment of $35.00 per Prescription Order or Refill.
                                             For a Tier-3 Specialty Prescription Drug Product: 100% of
                                             the Predominant Reimbursement Rate after you pay a
                                             Copayment of $60.00 per Prescription Order or Refill.



 Prescription Drugs from a Retail
 Network Pharmacy

 The following supply limits apply:          Your Copayment and/or Coinsurance is determined by the
                                             tier to which the Prescription Drug List (PDL) Management
 •     As written by the provider, up to a   Committee has assigned the Prescription Drug Product. All
       consecutive 31-day supply of a        Prescription Drug Products on the Prescription Drug List are
       Prescription Drug Product, unless     assigned to Tier-1, Tier-2 or Tier-3. Please access
       adjusted based on the drug            www.myuhc.com through the Internet or call Customer Care
       manufacturer's packaging size, or     at the telephone number on your ID card to determine tier
       based on supply limits.               status.
 •     A one-cycle supply of a               For a Tier-1 Prescription Drug Product: 100% of the


 RDR.RXSBN.PLS.ACA15.I.11.MI                          6

                                                                                       Exhibit 2, Page 316
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 317 of 482 Page ID
                                   #:435



 Description and Supply Limits               Benefit (The Amount We Pay)
       contraceptive. You may obtain up      Prescription Drug Charge after you pay a Copayment of
       to three cycles at one time if you    $10.00 per Prescription Order or Refill.
       pay a Copayment and/or
       Coinsurance for each cycle            For a Tier-2 Prescription Drug Product: 100% of the
       supplied.                             Prescription Drug Charge after you pay a Copayment of
                                             $35.00 per Prescription Order or Refill.
 When a Prescription Drug Product is
 packaged or designed to deliver in a        For a Tier-3 Prescription Drug Product: 100% of the
 manner that provides more than a            Prescription Drug Charge after you pay a Copayment of
 consecutive 31-day supply, the              $60.00 per Prescription Order or Refill.
 Copayment and/or Coinsurance that
 applies will reflect the number of days
 dispensed.

 Prescription Drugs from a Retail Non-
 Network Pharmacy

 The following supply limits apply:          Your Copayment and/or Coinsurance is determined by the
                                             tier to which the Prescription Drug List (PDL) Management
 •     As written by the provider, up to a   Committee has assigned the Prescription Drug Product. All
       consecutive 31-day supply of a        Prescription Drug Products on the Prescription Drug List are
       Prescription Drug Product, unless     assigned to Tier-1, Tier-2 or Tier-3. Please access
       adjusted based on the drug            www.myuhc.com through the Internet or call Customer Care
       manufacturer's packaging size, or     at the telephone number on your ID card to determine tier
       based on supply limits.               status.
 •     A one-cycle supply of a               For a Tier-1 Prescription Drug Product: 100% of the
       contraceptive. You may obtain up      Predominant Reimbursement Rate after you pay a
       to three cycles at one time if you    Copayment of $10.00 per Prescription Order or Refill.
       pay a Copayment and/or
       Coinsurance for each cycle            For a Tier-2 Prescription Drug Product: 100% of the
       supplied.                             Predominant Reimbursement Rate after you pay a
                                             Copayment of $35.00 per Prescription Order or Refill.
 When a Prescription Drug Product is
 packaged or designed to deliver in a        For a Tier-3 Prescription Drug Product: 100% of the
 manner that provides more than a            Predominant Reimbursement Rate after you pay a
 consecutive 31-day supply, the              Copayment of $60.00 per Prescription Order or Refill.
 Copayment and/or Coinsurance that
 applies will reflect the number of days
 dispensed.

 Prescription Drug Products from a
 Mail Order Network Pharmacy

 The following supply limits apply:          Your Copayment and/or Coinsurance is determined by the
                                             tier to which the Prescription Drug List (PDL) Management
 •     As written by the provider, up to a   Committee has assigned the Prescription Drug Product. All
       consecutive 90-day supply of a        Prescription Drug Products on the Prescription Drug List are
       Prescription Drug Product, unless     assigned to Tier-1, Tier-2 or Tier-3. Please access
       adjusted based on the drug            www.myuhc.com through the Internet or call Customer Care
       manufacturer's packaging size, or     at the telephone number on your ID card to determine tier
       based on supply limits. These         status.
       supply limits do not apply to
       Specialty Prescription Drug           For up to a 90-day supply, we pay:
       Products. Specialty Prescription
                                             For a Tier-1 Prescription Drug Product: 100% of the

 RDR.RXSBN.PLS.ACA15.I.11.MI                          7

                                                                                      Exhibit 2, Page 317
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 318 of 482 Page ID
                                   #:436



 Description and Supply Limits               Benefit (The Amount We Pay)
       Drug Products from a mail order       Prescription Drug Charge after you pay a Copayment of
       Network Pharmacy are subject to       $25.00 per Prescription Order or Refill.
       the supply limits stated above
       under the heading Specialty           For a Tier-2 Prescription Drug Product: 100% of the
       Prescription Drug Products.           Prescription Drug Charge after you pay a Copayment of
                                             $87.50 per Prescription Order or Refill.
 To maximize your Benefit, ask your
 Physician to write your Prescription        For a Tier-3 Prescription Drug Product: 100% of the
 Order or Refill for a 90-day supply, with   Prescription Drug Charge after you pay a Copayment of
 refills when appropriate. You will be       $150.00 per Prescription Order or Refill.
 charged a mail order Copayment and/or
 Coinsurance for any Prescription Orders
 or Refills sent to the mail order
 pharmacy regardless of the number-of-
 days' supply written on the Prescription
 Order or Refill. Be sure your Physician
 writes your Prescription Order or Refill
 for a 90-day supply, not a 30-day supply
 with three refills.




 RDR.RXSBN.PLS.ACA15.I.11.MI                         8

                                                                                    Exhibit 2, Page 318
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 319 of 482 Page ID
                                   #:437




                    Outpatient Prescription Drug Rider
                 UnitedHealthcare Insurance Company
 This Rider to the Policy is issued to the Enrolling Group and provides Benefits for Prescription Drug
 Products.
 Because this Rider is part of a legal document, we want to give you information about the document that
 will help you understand it. Certain capitalized words have special meanings. We have defined these
 words in either the Certificate of Coverage (Certificate) in Section 9: Defined Terms or in this Rider in
 Section 3: Defined Terms.
 When we use the words "we," "us," and "our" in this document, we are referring to UnitedHealthcare
 Insurance Company. When we use the words "you" and "your" we are referring to people who are
 Covered Persons, as the term is defined in the Certificate in Section 9: Defined Terms.
 NOTE: The Coordination of Benefits provision in the Certificate in Section 7: Coordination of Benefits
 applies to Prescription Drug Products covered through this Rider. Benefits for Prescription Drug Products
 will be coordinated with those of any other health plan in the same manner as Benefits for Covered
 Health Services described in the Certificate.




     UNITEDHEALTHCARE INSURANCE COMPANY




     Jeffrey Alter, President




 RDR.RX.PLS.16.I.11.KA.MI                             9

                                                                                      Exhibit 2, Page 319
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 320 of 482 Page ID
                                   #:438




                                           Introduction
 Coverage Policies and Guidelines
 Our Prescription Drug List (PDL) Management Committee is authorized to make tier placement changes
 on our behalf. The PDL Management Committee makes the final classification of an FDA-approved
 Prescription Drug Product to a certain tier by considering a number of factors including, but not limited to,
 clinical and economic factors. Clinical factors may include, but are not limited to, evaluations of the place
 in therapy, relative safety or relative efficacy of the Prescription Drug Product, as well as whether certain
 supply limits or prior authorization requirements should apply. Economic factors may include, but are not
 limited to, the Prescription Drug Product's acquisition cost including, but not limited to, available rebates
 and assessments on the cost effectiveness of the Prescription Drug Product.
 Some Prescription Drug Products are more cost effective for specific indications as compared to others;
 therefore, a Prescription Drug Product may be listed on multiple tiers according to the indication for which
 the Prescription Drug Product was prescribed, or according to whether it was prescribed by a Specialist
 Physician.
 We may periodically change the placement of a Prescription Drug Product among the tiers. These
 changes generally will occur quarterly, but no more than six times per calendar year. These changes may
 occur without prior notice to you.
 When considering a Prescription Drug Product for tier placement, the PDL Management Committee
 reviews clinical and economic factors regarding Covered Persons as a general population. Whether a
 particular Prescription Drug Product is appropriate for an individual Covered Person is a determination
 that is made by the Covered Person and the prescribing Physician.
 NOTE: The tier status of a Prescription Drug Product may change periodically based on the process
 described above. As a result of such changes, you may be required to pay more or less for that
 Prescription Drug Product. Please access www.myuhc.com through the Internet or call Customer Care at
 the telephone number on your ID card for the most up-to-date tier status.


 Identification Card (ID Card) - Network Pharmacy
 You must either show your ID card at the time you obtain your Prescription Drug Product at a Network
 Pharmacy or you must provide the Network Pharmacy with identifying information that can be verified by
 us during regular business hours.
 If you don't show your ID card or provide verifiable information at a Network Pharmacy, you will be
 required to pay the Usual and Customary Charge for the Prescription Drug Product at the pharmacy.
 You may seek reimbursement from us as described in the Certificate in Section 5: How to File a Claim.
 When you submit a claim on this basis, you may pay more because you failed to verify your eligibility
 when the Prescription Drug Product was dispensed. The amount you are reimbursed will be based on the
 Prescription Drug Charge, less the required Copayment and/or Coinsurance and any deductible that
 applies.
 Submit your claim to the Pharmacy Benefit Manager claims address noted on your ID card.


 Designated Pharmacies
 If you require certain Prescription Drug Products, including, but not limited to, Specialty Prescription Drug
 Products, we may direct you to a Designated Pharmacy with whom we have an arrangement to provide
 those Prescription Drug Products.



 RDR.RX.PLS.16.I.11.KA.MI                             10

                                                                                        Exhibit 2, Page 320
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 321 of 482 Page ID
                                   #:439


 If you are directed to a Designated Pharmacy and you choose not to obtain your Prescription Drug
 Product from a Designated Pharmacy, you will be subject to the non-Network Benefit for that Prescription
 Drug Product.


 Limitation on Selection of Pharmacies
 If we determine that you may be using Prescription Drug Products in a harmful or abusive manner, or with
 harmful frequency, your selection of Network Pharmacies may be limited. If this happens, we may require
 you to select a single Network Pharmacy that will provide and coordinate all future pharmacy services.
 Benefits will be paid only if you use the designated single Network Pharmacy. If you don't make a
 selection within 31 days of the date we notify you, we will select a single Network Pharmacy for you.


 Rebates and Other Payments
 We may receive rebates for certain drugs included on the Prescription Drug List. We do not pass these
 rebates on to you, nor are they taken into account in determining your Copayments and/or Coinsurance.
 We, and a number of our affiliated entities, conduct business with various pharmaceutical manufacturers
 separate and apart from this Outpatient Prescription Drug Rider. Such business may include, but is not
 limited to, data collection, consulting, educational grants and research. Amounts received from
 pharmaceutical manufacturers pursuant to such arrangements are not related to this Outpatient
 Prescription Drug Rider. We are not required to pass on to you, and do not pass on to you, such
 amounts.


 Coupons, Incentives and Other Communications
 At various times, we may send mailings or provide other communications to you, your Physician, or your
 pharmacy that communicate a variety of messages, including information about Prescription and non-
 prescription Drug Products. These communications may include offers that enable you, at your discretion,
 to purchase the described product at a discount. Pharmaceutical manufacturers or other non-
 UnitedHealthcare entities may pay for and/or provide content for these communications and offers. Only
 you and your Physician can determine whether a change in your Prescription and/or non-prescription
 Drug regimen is appropriate for your medical condition.


 Special Programs
 We may have certain programs in which you may receive an enhanced or reduced Benefit based on your
 actions such as adherence/compliance to medication or treatment regimens, and/or participation in health
 management programs. You may access information on these programs through the Internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.


 Maintenance Medication Program
 If you require certain Maintenance Medications, we may direct you to the Mail Order Network Pharmacy
 to obtain those Maintenance Medications. If you choose not to obtain your Maintenance Medications from
 the Mail Order Network Pharmacy, you may opt-out of the Maintenance Medication Program each year
 through the Internet at www.myuhc.com or by calling Customer Care at the telephone number on your ID
 card.


 Prescription Drug Products Prescribed by a Specialist Physician
 You may receive an enhanced or reduced Benefit, or no Benefit, based on whether the Prescription Drug
 Product was prescribed by a Specialist Physician. You may access information on which Prescription



 RDR.RX.PLS.16.I.11.KA.MI                           11

                                                                                    Exhibit 2, Page 321
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 322 of 482 Page ID
                                   #:440


 Drug Products are subject to Benefit enhancement, reduction or no Benefit through the Internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.




 RDR.RX.PLS.16.I.11.KA.MI                           12

                                                                                    Exhibit 2, Page 322
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 323 of 482 Page ID
                                   #:441




  Outpatient Prescription Drug Rider Table of Contents
 Section 1: Benefits for Prescription Drug Products .............................14
 Section 2: Exclusions .............................................................................16
 Section 3: Defined Terms .......................................................................19




 RDR.RX.PLS.16.I.11.KA.MI                         13

                                                                                 Exhibit 2, Page 323
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 324 of 482 Page ID
                                   #:442




     Section 1: Benefits for Prescription Drug Products
 Benefits are available for Prescription Drug Products at either a Network Pharmacy or a non-Network
 Pharmacy and are subject to Copayments and/or Coinsurance or other payments that vary depending on
 which of the tiers of the Prescription Drug List the Prescription Drug Product is listed. Refer to the
 Outpatient Prescription Drug Schedule of Benefits for applicable Copayments and/or Coinsurance
 requirements.
 Benefits for Prescription Drug Products are available when the Prescription Drug Product meets the
 definition of a Covered Health Service or is prescribed to prevent conception.
 Benefits are available for refills of Prescription Drug Products only when dispensed as ordered by a duly
 licensed health care provider and only after 3/4 of the original Prescription Drug Product has been used.
 Specialty Prescription Drug Products
 Benefits are provided for Specialty Prescription Drug Products.
 If you require Specialty Prescription Drug Products, we may direct you to a Designated Pharmacy with
 whom we have an arrangement to provide those Specialty Prescription Drug Products.
 If you are directed to a Designated Pharmacy and you choose not to obtain your Specialty Prescription
 Drug Product from a Designated Pharmacy, you will be subject to the non-Network Benefit for that
 Specialty Prescription Drug Product.
 Please see Section 3: Defined Terms for a full description of Specialty Prescription Drug Product and
 Designated Pharmacy.
 Refer to the Outpatient Prescription Drug Schedule of Benefits for details on Specialty Prescription Drug
 Product supply limits.
 Prescription Drugs from a Retail Network Pharmacy
 Benefits are provided for Prescription Drug Products dispensed by a retail Network Pharmacy.
 Refer to the Outpatient Prescription Drug Schedule of Benefits for details on retail Network Pharmacy
 supply limits.
 Prescription Drugs from a Retail Non-Network Pharmacy
 Benefits are provided for Prescription Drug Products dispensed by a retail non-Network Pharmacy.
 If the Prescription Drug Product is dispensed by a retail non-Network Pharmacy, you must pay for the
 Prescription Drug Product at the time it is dispensed and then file a claim for reimbursement with us, as
 described in your Certificate, Section 5: How to File a Claim. We will not reimburse you for the difference
 between the Predominant Reimbursement Rate and the non-Network Pharmacy's Usual and Customary
 Charge for that Prescription Drug Product. We will not reimburse you for any non-covered drug product.
 In most cases, you will pay more if you obtain Prescription Drug Products from a non-Network Pharmacy.
 Refer to the Outpatient Prescription Drug Schedule of Benefits for details on retail non-Network Pharmacy
 supply limits.
 Prescription Drug Products from a Mail Order Network Pharmacy
 Benefits are provided for certain Prescription Drug Products dispensed by a mail order Network
 Pharmacy.
 Refer to the Outpatient Prescription Drug Schedule of Benefits for details on mail order Network
 Pharmacy supply limits.


 RDR.RX.PLS.16.I.11.KA.MI                            14

                                                                                       Exhibit 2, Page 324
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 325 of 482 Page ID
                                   #:443


 Please access www.myuhc.com through the Internet or call Customer Care at the telephone number on
 your ID card to determine if Benefits are provided for your Prescription Drug Product and for information
 on how to obtain your Prescription Drug Product through a mail order Network Pharmacy.




 RDR.RX.PLS.16.I.11.KA.MI                            15

                                                                                      Exhibit 2, Page 325
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 326 of 482 Page ID
                                   #:444




                                  Section 2: Exclusions
 Exclusions from coverage listed in the Certificate also apply to this Rider. In addition, the exclusions listed
 below apply.
 When an exclusion applies to only certain Prescription Drug Products, you can access www.myuhc.com
 through the Internet or call Customer Care at the telephone number on your ID card for information on
 which Prescription Drug Products are excluded.
 1.    Coverage for Prescription Drug Products for the amount dispensed (days' supply or quantity limit)
       which exceeds the supply limit.
 2.    Coverage for Prescription Drug Products for the amount dispensed (days' supply or quantity limit)
       which is less than the minimum supply limit.
 3.    Prescription Drug Products dispensed outside the United States, except as required for Emergency
       treatment.
 4.    Drugs which are prescribed, dispensed or intended for use during an Inpatient Stay.
 5.    Experimental or Investigational or Unproven Services and medications; medications used for
       experimental indications and/or dosage regimens determined by us to be experimental,
       investigational or unproven. This exclusion does not apply to any off-label usage of a Prescription
       Drug Product, if all of the following conditions are met:
       §      The drug is approved by the U.S. Food and Drug Administration (FDA).
       §      The drug is prescribed by an allopathic or osteopathic Physician for the treatment of either of
              the following:
              •      A life-threatening condition, so long as the drug is Medically Necessary to treat that
                     condition and the drug is on the Prescription Drug List or accessible through our
                     Prescription Drug List procedures.
              •      A chronic and seriously debilitating condition, so long as the drug is Medically
                     Necessary to treat that condition and the drug is on the Prescription Drug List or
                     accessible through our Prescription Drug List procedures.
       §      The drug has been recognized for treatment for the condition for which it is prescribed by
              one of the following:
              •      The American Medical Association Drug Evaluations.
              •      The American Hospital Formulary Service Drug Information.
              •      The United States Pharmacopoeia Dispensing Information, Volume 1, Drug
                     Information for the Health Care Professional.
              •      Two articles from major peer-reviewed medical journals that present data supporting
                     the proposed off-label use or uses as generally safe and effective, unless there is
                     clear and convincing contradictory evidence presented in a major peer-reviewed
                     medical journal.
       As used in this exclusion:
       §      "Chronic and seriously debilitating" means a disease or condition that requires ongoing
              treatment to maintain remission or prevent deterioration and that causes significant long-
              term morbidity.




 RDR.RX.PLS.16.I.11.KA.MI                              16

                                                                                         Exhibit 2, Page 326
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 327 of 482 Page ID
                                   #:445


       §     "Life-threatening" means a disease or condition where the likelihood of death is high unless
             the course of the disease is interrupted or that has a potentially fatal outcome where the
             end-point of clinical intervention is survival.
       §     "Off-label" means the use of a drug for clinical indications other than those stated in the
             labeling approved by the U.S. Food and Drug Administration (FDA).
 6.    Prescription Drug Products furnished by the local, state or federal government. Any Prescription
       Drug Product to the extent payment or benefits are provided or available from the local, state or
       federal government (for example, Medicare) whether or not payment or benefits are received,
       except as otherwise provided by law.
 7.    Prescription Drug Products for any condition, Injury, Sickness or Mental Illness arising out of, or in
       the course of, employment for which benefits are available under any workers' compensation law
       or other similar laws, whether or not a claim for such benefits is made or payment or benefits are
       received.
 8.    Any product dispensed for the purpose of appetite suppression or weight loss.
 9.    A Pharmaceutical Product for which Benefits are provided in your Certificate. This exclusion does
       not apply to Depo Provera and other injectable drugs used for contraception.
 10.   Durable Medical Equipment. Prescribed and non-prescribed outpatient supplies, other than the
       diabetic supplies and inhaler spacers specifically stated as covered.
 11.   General vitamins, except the following which require a Prescription Order or Refill: prenatal
       vitamins, vitamins with fluoride, and single entity vitamins.
 12.   Unit dose packaging or repackagers of Prescription Drug Products.
 13.   Medications used for cosmetic purposes.
 14.   Prescription Drug Products, including New Prescription Drug Products or new dosage forms, that
       we determine do not meet the definition of a Covered Health Service.
 15.   Prescription Drug Products as a replacement for a previously dispensed Prescription Drug Product
       that was lost, stolen, broken or destroyed.
 16.   Prescription Drug Products when prescribed to treat infertility.
 17.   Certain Prescription Drug Products for smoking cessation.
 18.   Compounded drugs that do not contain at least one ingredient that has been approved by the U.S.
       Food and Drug Administration (FDA) and requires a Prescription Order or Refill. Compounded
       drugs that contain a non-FDA approved bulk chemical. Compounded drugs that are available as a
       similar commercially available Prescription Drug Product. (Compounded drugs that contain at least
       one ingredient that requires a Prescription Order or Refill are assigned to Tier 3.)
 19.   Drugs available over-the-counter that do not require a Prescription Order or Refill by federal or
       state law before being dispensed, unless we have designated the over-the-counter medication as
       eligible for coverage as if it were a Prescription Drug Product and it is obtained with a Prescription
       Order or Refill from a Physician. Prescription Drug Products that are available in over-the-counter
       form or comprised of components that are available in over-the-counter form or equivalent. Certain
       Prescription Drug Products that we have determined are Therapeutically Equivalent to an over-the-
       counter drug or supplement. Such determinations may be made up to six times during a calendar
       year, and we may decide at any time to reinstate Benefits for a Prescription Drug Product that was
       previously excluded under this provision. This exclusion does not apply to over-the-counter drugs
       used for smoking cessation.
 20.   Certain New Prescription Drug Products and/or new dosage forms until the date they are reviewed
       and assigned to a tier by our PDL Management Committee.

 RDR.RX.PLS.16.I.11.KA.MI                             17

                                                                                        Exhibit 2, Page 327
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 328 of 482 Page ID
                                   #:446


 21.   Growth hormone for children with familial short stature (short stature based upon heredity and not
       caused by a diagnosed medical condition).
 22.   Any product for which the primary use is a source of nutrition, nutritional supplements, or dietary
       management of disease, and prescription medical food products even when used for the treatment
       of Sickness or Injury.
 23.   A Prescription Drug Product that contains (an) active ingredient(s) available in and Therapeutically
       Equivalent to another covered Prescription Drug Product. Such determinations may be made up to
       six times during a calendar year, and we may decide at any time to reinstate Benefits for a
       Prescription Drug Product that was previously excluded under this provision.
 24.   A Prescription Drug Product that contains (an) active ingredient(s) which is (are) a modified version
       of and Therapeutically Equivalent to another covered Prescription Drug Product. Such
       determinations may be made up to six times during a calendar year, and we may decide at any
       time to reinstate Benefits for a Prescription Drug Product that was previously excluded under this
       provision.
 25.   Certain Prescription Drug Products that have not been prescribed by a Specialist Physician.
 26.   A Prescription Drug Product that contains marijuana, including medical marijuana.
 27.   Dental products, including but not limited to prescription fluoride topicals.




 RDR.RX.PLS.16.I.11.KA.MI                             18

                                                                                       Exhibit 2, Page 328
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 329 of 482 Page ID
                                   #:447




                             Section 3: Defined Terms
 Brand-name - a Prescription Drug Product: (1) which is manufactured and marketed under a trademark
 or name by a specific drug manufacturer; or (2) that we identify as a Brand-name product, based on
 available data resources including, but not limited to, data sources such as medi-span or First DataBank,
 that classify drugs as either brand or generic based on a number of factors. You should know that all
 products identified as a "brand name" by the manufacturer, pharmacy, or your Physician may not be
 classified as Brand-name by us.
 Chemically Equivalent - when Prescription Drug Products contain the same active ingredient.
 Designated Pharmacy - a pharmacy that has entered into an agreement with us or with an organization
 contracting on our behalf, to provide specific Prescription Drug Products, including, but not limited to,
 Specialty Prescription Drug Products. The fact that a pharmacy is a Network Pharmacy does not mean
 that it is a Designated Pharmacy.
 Generic - a Prescription Drug Product: (1) that is Chemically Equivalent to a Brand-name drug; or (2) that
 we identify as a Generic product based on available data resources including, but not limited to, data
 sources such as medi-span or First DataBank, that classify drugs as either brand or generic based on a
 number of factors. You should know that all products identified as a "generic" by the manufacturer,
 pharmacy or your Physician may not be classified as a Generic by us.
 Maintenance Medication - a Prescription Drug Product anticipated to be used for six months or more to
 treat or prevent a chronic condition. You may determine whether a Prescription Drug Product is a
 Maintenance Medication through the Internet at www.myuhc.com or by calling Customer Care at the
 telephone number on your ID card.
 Network Pharmacy - a pharmacy that has:

 •     Entered into an agreement with us or an organization contracting on our behalf to provide
       Prescription Drug Products to Covered Persons.

 •     Agreed to accept specified reimbursement rates for dispensing Prescription Drug Products.

 •     Been designated by us as a Network Pharmacy.
 New Prescription Drug Product - a Prescription Drug Product or new dosage form of a previously
 approved Prescription Drug Product, for the period of time starting on the date the Prescription Drug
 Product or new dosage form is approved by the U.S. Food and Drug Administration (FDA) and ending on
 the earlier of the following dates:

 •     The date it is assigned to a tier by our PDL Management Committee.

 •     December 31st of the following calendar year.
 Predominant Reimbursement Rate - the amount we will pay to reimburse you for a Prescription Drug
 Product that is dispensed at a non-Network Pharmacy. The Predominant Reimbursement Rate for a
 particular Prescription Drug Product dispensed at a non-Network Pharmacy includes a dispensing fee
 and any applicable sales tax. We calculate the Predominant Reimbursement Rate using our Prescription
 Drug Charge that applies for that particular Prescription Drug Product at most Network Pharmacies.
 Prescription Drug Charge - the rate we have agreed to pay our Network Pharmacies, including the
 applicable dispensing fee and any applicable sales tax, for a Prescription Drug Product dispensed at a
 Network Pharmacy.
 Prescription Drug List - a list that categorizes into tiers medications, products or devices that have been
 approved by the U.S. Food and Drug Administration (FDA). This list is subject to our periodic review and
 modification (generally quarterly, but no more than six times per calendar year). You may determine to


 RDR.RX.PLS.16.I.11.KA.MI                            19

                                                                                      Exhibit 2, Page 329
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 330 of 482 Page ID
                                   #:448


 which tier a particular Prescription Drug Product has been assigned through the Internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.
 Prescription Drug List (PDL) Management Committee - the committee that we designate for, among
 other responsibilities, classifying Prescription Drug Products into specific tiers.
 Prescription Drug Product - a medication, product or device that has been approved by the U.S. Food
 and Drug Administration (FDA) and that can, under federal or state law, be dispensed only pursuant to a
 Prescription Order or Refill. A Prescription Drug Product includes a medication that, due to its
 characteristics, is appropriate for self-administration or administration by a non-skilled caregiver. For the
 purpose of Benefits under the Policy, this definition includes:

 •     Inhalers (with spacers).

 •     Insulin.

 •     The following diabetic supplies:
       §      standard insulin syringes with needles;
       §      blood-testing strips - glucose;
       §      urine-testing strips - glucose;
       §      ketone-testing strips and tablets;
       §      lancets and lancet devices;
       §      glucose monitors (including blood glucose monitors for the legally blind);
       §      insulin pump supplies, including infusion sets, reservoirs, glass cartridges, and insertion
              sets; and
       §      control solutions and combo kits.
 Prescription Order or Refill - the directive to dispense a Prescription Drug Product issued by a duly
 licensed health care provider whose scope of practice permits issuing such a directive.
 Specialty Prescription Drug Product - Prescription Drug Products that are generally high cost, self-
 administered biotechnology drugs used to treat patients with certain illnesses. You may access a
 complete list of Specialty Prescription Drug Products through the Internet at www.myuhc.com or by calling
 Customer Care at the telephone number on your ID card.
 Therapeutically Equivalent - when Prescription Drug Products have essentially the same efficacy and
 adverse effect profile.
 Usual and Customary Charge - the usual fee that a pharmacy charges individuals for a Prescription
 Drug Product without reference to reimbursement to the pharmacy by third parties. The Usual and
 Customary Charge includes a dispensing fee and any applicable sales tax.




 RDR.RX.PLS.16.I.11.KA.MI                              20

                                                                                         Exhibit 2, Page 330
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 331 of 482 Page ID
                                   #:449




                                Gender Dysphoria Rider
                 UnitedHealthcare Insurance Company
 This Rider to the Policy is issued to the Enrolling Group and provides Benefits for the treatment of Gender
 Dysphoria.
 Because this Rider is part of a legal document (the group Policy), we want to give you information about
 the document that will help you understand it. Certain capitalized words have special meanings. We have
 defined these words in the Certificate of Coverage (Certificate) in Section 9: Defined Terms and in this
 Rider below.
 When we use the words "we," "us," and "our" in this document, we are referring to UnitedHealthcare
 Insurance Company. When we use the words "you" and "your" we are referring to people who are
 Covered Persons, as the term is defined in the Certificate in Section 9: Defined Terms.


                    Section 1: Covered Health Services
 The following provision is added to the Certificate, Section 1: Covered Health Services:


 Gender Dysphoria
 Benefits for the treatment of Gender Dysphoria are limited to the following services:

 •     Psychotherapy for Gender Dysphoria and associated co-morbid psychiatric diagnoses are provided
       as described under Mental Health Services in your Certificate.

 •     Cross-sex hormone therapy:
       §      Cross-sex hormone therapy administered by a medical provider (for example during an
              office visit) is described under Pharmaceutical Products - Outpatient in your Certificate.
       §      Cross-sex hormone therapy dispensed from a pharmacy is provided as described in the
              Outpatient Prescription Drug Rider.
       §      Puberty suppressing medication is not cross-sex hormone therapy.

 •     Laboratory testing to monitor the safety of continuous cross-sex hormone therapy.

 •     Surgery for the treatment of Gender Dysphoria, including the surgeries listed below.
       Male to Female:
       §      Clitoroplasty (creation of clitoris)
       §      Labiaplasty (creation of labia)
       §      Orchiectomy (removal of testicles)
       §      Penectomy (removal of penis)
       §      Urethroplasty (reconstruction of female urethra)
       §      Vaginoplasty (creation of vagina)
       Female to Male:
       §      Bilateral mastectomy or breast reduction

 RID17.GD.I.11.LG.MI                                  1

                                                                                         Exhibit 2, Page 331
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 332 of 482 Page ID
                                   #:450


       §     Hysterectomy (removal of uterus)
       §     Metoidioplasty (creation of penis, using clitoris)
       §     Penile prosthesis
       §     Phalloplasty (creation of penis)
       §     Salpingo-oophorectomy (removal of fallopian tubes and ovaries)
       §     Scrotoplasty (creation of scrotum)
       §     Testicular prosthesis
       §     Urethroplasty (reconstruction of male urethra)
       §     Vaginectomy (removal of vagina)
       §     Vulvectomy (removal of vulva)
 Genital Surgery and Bilateral Mastectomy or Breast Reduction Surgery Documentation
 Requirements:
 The Covered Person must provide documentation of the following for breast surgery:

 •     A written psychological assessment from at least one qualified behavioral health provider
       experienced in treating Gender Dysphoria. The assessment must document that the Covered
       Person meets all of the following criteria:
       §     Persistent, well-documented Gender Dysphoria.
       §     Capacity to make a fully informed decision and to consent for treatment.
       §     Must be 18 years or older.
       §     If significant medical or mental health concerns are present, they must be reasonably well
             controlled.
 The Covered Person must provide documentation of the following for genital surgery:

 •     A written psychological assessment from at least two qualified behavioral health providers
       experienced in treating Gender Dysphoria, who have independently assessed the Covered Person.
       The assessment must document that the Covered Person meets all of the following criteria.
       §     Persistent, well-documented Gender Dysphoria.
       §     Capacity to make a fully informed decision and to consent for treatment.
       §     Must 18 years or older.
       §     If significant medical or mental health concerns are present, they must be reasonably well
             controlled.
       §     Complete at least 12 months of successful continuous full-time real-life experience in the
             desired gender.
       §     Complete 12 months of continuous cross-sex hormone therapy appropriate for the desired
             gender (unless medically contraindicated).




 RID17.GD.I.11.LG.MI                                  2

                                                                                     Exhibit 2, Page 332
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 333 of 482 Page ID
                                   #:451




                                    Schedule of Benefits
 The provision below for Gender Dysphoria is added to the Schedule of Benefits and the following bulleted
 item is added to the Schedule of Benefits as a Covered Health Service which requires prior authorization
 under Covered Health Services which Require Prior Authorization:
          §     Gender Dysphoria treatment.

 Covered Health Service                     Benefit                   Apply to the        Must You Meet
                                            (The Amount We Pay,       Out-of-Pocket       Annual
                                            based on Eligible         Maximum?            Deductible?
                                            Expenses)

 Gender Dysphoria

                                     Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization as soon as the possibility for any of the
  services listed above for Gender Dysphoria treatment arises. If you fail to obtain prior authorization as
                      required, Benefits will be reduced to 50% of Eligible Expenses.
     In addition, for Non-Network Benefits you must contact us 24 hours before admission for an Inpatient
                                                    Stay.

                                            Network
                                            Depending upon where the Covered Health Service is
                                            provided, Benefits will be the same as those stated under
                                            each Covered Health Service category in the Schedule of
                                            Benefits and in the Outpatient Prescription Drug Rider.
                                            Non-Network
                                            Depending upon where the Covered Health Service is
                                            provided, Benefits will be the same as those stated under
                                            each Covered Health Service category in the Schedule of
                                            Benefits and in the Outpatient Prescription Drug Rider.


                   Section 2: Exclusions and Limitations
 The exclusion for sex transformation operations and related services in the Certificate under Section 2:
 Exclusions and Limitations, Procedures and Treatments is deleted. In addition, the following exclusions
 apply:

 •        Cosmetic Procedures, including the following:
          §     Abdominoplasty
          §     Blepharoplasty
          §     Breast enlargement, including augmentation mammoplasty and breast implants
          §     Body contouring, such as lipoplasty
          §     Brow lift
          §     Calf implants
          §     Cheek, chin, and nose implants

 RID17.GD.I.11.LG.MI                                      3

                                                                                        Exhibit 2, Page 333
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 334 of 482 Page ID
                                   #:452


       §      Injection of fillers or neurotoxins
       §      Face lift, forehead lift, or neck tightening
       §      Facial bone remodeling for facial feminizations
       §      Hair removal
       §      Hair transplantation
       §      Lip augmentation
       §      Lip reduction
       §      Liposuction
       §      Mastopexy
       §      Pectoral implants for chest masculinization
       §      Rhinoplasty
       §      Skin resurfacing
       §      Thyroid cartilage reduction; reduction thyroid chondroplasty; trachea shave (removal or
              reduction of the Adam's Apple)
       §      Voice modification surgery
       §      Voice lessons and voice therapy


                               Section 9: Defined Terms
 The following definition of Gender Dysphoria is added to the Certificate under Section 9: Defined Terms:
 Gender Dysphoria - a disorder characterized by the following diagnostic criteria classified in the current
 edition of the Diagnostic and Statistical Manual of the American Psychiatric Association:

 •     Diagnostic criteria for adults and adolescents:
       §      A marked incongruence between one's experienced/expressed gender and assigned
              gender, of at least six months' duration, as manifested by at least two of the following:
              •      A marked incongruence between one's experienced/expressed gender and primary
                     and/or secondary sex characteristics (or in young adolescents, the anticipated
                     secondary sex characteristics).
              •      A strong desire to be rid of one's primary and/or secondary sex characteristics
                     because of a marked incongruence with one's experienced/expressed gender or in
                     young adolescents, a desire to prevent the development of the anticipated secondary
                     sex characteristics).
              •      A strong desire for the primary and/or secondary sex characteristics of the other
                     gender.
              •      A strong desire to be of the other gender (or some alternative gender different from
                     one's assigned gender).
              •      A strong desire to be treated as the other gender (or some alternative gender different
                     from one's assigned gender).




 RID17.GD.I.11.LG.MI                                     4

                                                                                        Exhibit 2, Page 334
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 335 of 482 Page ID
                                   #:453


              •      A strong conviction that one has the typical feelings and reactions of the other gender
                     (or some alternative gender different from one's assigned gender).
       §      The condition is associated with clinically significant distress or impairment in social,
              occupational or other important areas of functioning.

 •     Diagnostic criteria for children:
       §      A marked incongruence between one's experienced/expressed gender and assigned
              gender, of at least six months' duration, as manifested by at least six of the following (one of
              which must be criterion as shown in the first bullet below):
              •      A strong desire to be of the other gender or an insistence that one is the other gender
                     (or some alternative gender different from one's assigned gender).
              •      In boys (assigned gender), a strong preference for cross-dressing or simulating
                     female attire; or in girls (assigned gender), a strong preference for wearing only typical
                     masculine clothing and a strong resistance to the wearing of typical feminine clothing.
              •      A strong preference for cross-gender roles in make-believe play or fantasy play.
              •      A strong preference for the toys, games or activities stereotypically used or engaged
                     in by the other gender.
              •      A strong preference for playmates of the other gender.
              •      In boys (assigned gender), a strong rejection of typically masculine toys, games and
                     activities and a strong avoidance of rough-and-tumble play; or in girls (assigned
                     gender), a strong rejection of typically feminine toys, games and activities.
              •      A strong dislike of ones' sexual anatomy.
              •      A strong desire for the primary and/or secondary sex characteristics that match one's
                     experienced gender.
       §      The condition is associated with clinically significant distress or impairment in social, school
              or other important areas of functioning.




     UNITEDHEALTHCARE INSURANCE COMPANY




     Jeffrey Alter, President




 RID17.GD.I.11.LG.MI                                   5

                                                                                         Exhibit 2, Page 335
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 336 of 482 Page ID
                                   #:454




                                     Real Appeal Rider
                 UnitedHealthcare Insurance Company
 This Rider to the Policy provides Benefits for virtual obesity counseling services for eligible Covered
 Persons through Real Appeal. There are no deductibles, Copayments or Coinsurance you must meet or
 pay for when receiving these services.


 Real Appeal
 Benefits are provided for Real Appeal, which provides a virtual lifestyle intervention for weight-related
 conditions to eligible Covered Persons. The goal is to help those at risk from obesity-related diseases.
 Real Appeal is designed to support Covered Persons 18 years of age or older.
 This intensive, multi-component behavioral intervention provides 52 weeks of support. This support
 includes one-on-one coaching and online group participation with supporting video content, delivered by a
 live virtual coach. The experience will be personalized for each individual through an introductory online
 session.
 These Covered Health Services will be individualized and may include, but are not limited to, the
 following:

 •     Virtual support and self-help tools: Personal one-on-one coaching, group support sessions,
       educational videos, tailored kits, integrated web platform and mobile applications.

 •     Education and training materials focused on goal setting, problem-solving skills, barriers and
       strategies to maintain changes.

 •     Behavioral change counseling by a specially trained coach for clinical weight loss.
 If you would like additional information regarding these Covered Health Services, you may contact us
 through www.realappeal.com, https://member.realappeal.com or Customer Care at the number shown on
 your ID card.




     UNITEDHEALTHCARE INSURANCE COMPANY




     Jeffrey Alter, President




 REALAP17.I.11.LG.MI                                  1

                                                                                       Exhibit 2, Page 336
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 337 of 482 Page ID
                                   #:455




                         Language Assistance Services
    1
 We provide free language services. We provide free services to help you communicate with us. Such as,
 letters in others languages or large print. Or, you can ask for an interpreter. To ask for help, please call 1-
 866-633-2446, or the toll-free member phone number listed on your health plan ID card TTY 711, Monday
 through Friday, 8 a.m. to 8 p.m. ET.




                                                        I

                                                                                         Exhibit 2, Page 337
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 338 of 482 Page ID
                                   #:456




                                      II

                                                             Exhibit 2, Page 338
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 339 of 482 Page ID
                                   #:457




                           Notice of Non-Discrimination
     1
 We do not treat members differently because of sex, age, race, color, disability or national origin.
 If you think you were treated unfairly because of your sex, age, race, color, disability or national origin,
 you can send a complaint to:
                                            Civil Rights Coordinator
                                   United HealthCare Civil Rights Grievance
                                                P.O. Box 30608
                                          Salt Lake City, UTAH 84130
                                         UHC_Civil_Rights@uhc.com
 You must send the complaint within 60 days of when you found out about it. A decision will be sent to you
 within 30 days. If you disagree with the decision, you have 15 days to ask us to look at it again.
 If you need help with your complaint, please call 1-866-633-2446 or the toll-free member phone number
 listed on your health plan ID card, TTY 711, Monday through Friday, 8 a.m. to 8 p.m.
 You can also file a complaint with the U.S. Dept. of Health and Human services.
 Online https://ocrportal.hhs.gov/ocr/portal/lobby.jsf
 Complaint forms are available at http://www.hhs.gov/ocr/office/file/index.html.
 Phone: Toll-free 1-800-368-1019, 800-537-7697 (TDD)
 Mail: U.S. Dept. of Health and Human Services. 200 Independence Avenue, SW Room 509F, HHH
 Building Washington, D.C. 20201
 1
  For purposes of the Language Assistance Services and this Non-Discrimination Notice ("Notice"), "we"
 refers to the entities listed in Footnote 2 of the Notice of Privacy Practices and Footnote 3 of the Financial
 Information Privacy Notice. Please note that not all entities listed are covered by this Notice.




                                                         III

                                                                                          Exhibit 2, Page 339
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 340 of 482 Page ID
                                   #:458




     Important Notices under the Patient Protection and
               Affordable Care Act (PPACA)
 Changes in Federal Law that Impact Benefits
 There are changes in Federal law which may impact coverage and Benefits stated in the Certificate of
 Coverage (Certificate) and Schedule of Benefits. A summary of those changes and the dates the changes
 are effective appear below. These changes will apply to any "non-grandfathered" plan. Contact your Plan
 Administrator to determine whether or not your plan is a "grandfathered" or a "non-grandfathered plan".
 Under the Patient Protection and Affordable Care Act (PPACA) a plan generally is "grandfathered" if it
 was in effect on March 23, 2010 and there are no substantial changes in the benefit design as described
 in the Interim Final Rule on Grandfathered Health Plans at that time.


 Patient Protection and Affordable Care Act (PPACA)
 Effective for policies that are new or renewing on or after September 23, 2010, the requirements listed
 below apply.

 •     Lifetime limits on the dollar amount of essential benefits available to you under the terms of your
       plan are no longer permitted. Essential benefits include the following:
       Ambulatory patient services; emergency services, hospitalization; laboratory services; maternity
       and newborn care, mental health and substance use disorder services (including behavioral health
       treatment); prescription drugs; rehabilitative and habilitative services and devices; preventive and
       wellness services and chronic disease management; and pediatric services, including oral and
       vision care.

 •     On or before the first day of the first plan year beginning on or after September 23, 2010, the
       enrolling group will provide a 30 day enrollment period for those individuals who are still eligible
       under the plan's eligibility terms but whose coverage ended by reason of reaching a lifetime limit on
       the dollar value of all benefits.

 •     Essential benefits for plan years beginning prior to January 1, 2014 can only be subject to
       restricted annual limits. Restricted annual limits for each person covered under the plan may be no
       less than the following:
       §      For plan or policy years beginning on or after September 23, 2010 but before September 23,
              2011, $750,000.
       §      For plan or policy years beginning on or after September 23, 2011 but before September 23,
              2012, $1,250,000.
       §      For plan or policy years beginning on or after September 23, 2012 but before January 1,
              2014, $2,000,000.
       Please note that for plan years beginning on or after January 1, 2014, essential health benefits
       cannot be subject to annual or lifetime dollar limits.

 •     Coverage for enrolled dependent children is no longer conditioned upon full-time student status or
       other dependency requirements and will remain in place until the child's 26th birthday. If you have
       a grandfathered plan, the enrolling group is not required to extend coverage to age 26 if the child is
       eligible to enroll in an eligible employer-sponsored health plan (as defined by law).
       On or before the first day of the first plan year beginning on or after September 23, 2010, the
       enrolling group will provide a 30 day dependent child special open enrollment period for dependent
       children who are not currently enrolled under the policy and who have not yet reached age 26.

                                                     IV

                                                                                       Exhibit 2, Page 340
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 341 of 482 Page ID
                                   #:459


      During this dependent child special open enrollment period, subscribers who are adding a
      dependent child and who have a choice of coverage options will be allowed to change options.

 •    If your plan includes coverage for enrolled dependent children beyond the age of 26, which is
      conditioned upon full-time student status, the following applies:
      Coverage for enrolled dependent children who are required to maintain full-time student status in
      order to continue eligibility under the policy is subject to the statute known as Michelle's Law. This
      law amends ERISA, the Public Health Service Act, and the Internal Revenue Code and requires
      group health plans, which provide coverage for dependent children who are post-secondary school
      students, to continue such coverage if the student loses the required student status because he or
      she must take a medically necessary leave of absence from studies due to a serious illness or
      Injury.

 •    If you do not have a grandfathered plan, in-network benefits for preventive care services described
      below will be paid at 100%, and not subject to any deductible, coinsurance or copayment. If you
      have pharmacy benefit coverage, your plan may also be required to cover preventive care
      medications that are obtained at a network pharmacy at 100%, and not subject to any deductible,
      coinsurance or copayment, as required by applicable law under any of the following:
      §     Evidence-based items or services that have in effect a rating of "A" or "B" in the current
            recommendations of the United States Preventive Services Task Force.
      §     Immunizations that have in effect a recommendation from the Advisory Committee on
            Immunization Practices of the Centers for Disease Control and Prevention.
      §     With respect to infants, children and adolescents, evidence-informed preventive care and
            screenings provided for in the comprehensive guidelines supported by the Health Resources
            and Services Administration.
      §     With respect to women, such additional preventive care and screenings as provided for in
            comprehensive guidelines supported by the Health Resources and Services Administration.

 •    Retroactive rescission of coverage under the policy is permitted, with 30 days advance written
      notice, only in the following two circumstances:
      §     The individual performs an act, practice or omission that constitutes fraud.
      §     The individual makes an intentional misrepresentation of a material fact.

 •    Other changes provided for under the PPACA do not impact your plan because your plan already
      contains these benefits. These include:
      §     Direct access to OB/GYN care without a referral or authorization requirement.
      §     The ability to designate a pediatrician as a primary care physician (PCP) if your plan requires
            a PCP designation.
      §     Prior authorization is not required before you receive services in the emergency department
            of a hospital.
            If you seek emergency care from out-of-network providers in the emergency department of a
            hospital your cost sharing obligations (copayments/coinsurance) will be the same as would
            be applied to care received from in-network providers.




                                                     V

                                                                                      Exhibit 2, Page 341
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 342 of 482 Page ID
                                   #:460


 Effective for policies that are new or renewing on or after January 1, 2014, the
 requirements listed below apply:

 If your plan includes coverage for Clinical Trials, the following applies:
 The clinical trial benefit has been modified to distinguish between clinical trials for cancer and other life
 threatening conditions and those for non-life threatening conditions. For trials for cancer/other life
 threatening conditions, routine patient costs now include those for covered individuals participating in a
 preventive clinical trial and Phase IV trials. This modification is optional for certain grandfathered health
 plans. Refer to your plan documents to determine if this modification has been made to your plan.


 Pre-Existing Conditions:
 Any pre-existing condition exclusions (including denial of benefit or coverage) will not apply to covered
 persons regardless of age.


 Some Important Information about Appeal and External Review Rights under
 PPACA
 If you are enrolled in a non-grandfathered plan with an effective date or plan year anniversary on or after
 September 23, 2010, the Patient Protection and Affordable Care Act of 2010 (PPACA), as amended, sets
 forth new and additional internal appeal and external review rights beyond those that some plans may
 have previously offered. Also, certain grandfathered plans are complying with the additional internal
 appeal and external review rights provisions on a voluntary basis. Please refer to your benefit plan
 documents, including amendments and notices, or speak with your employer or UnitedHealthcare for
 more information on the appeal rights available to you. (Also, please refer to the Claims and Appeal
 Notice section of this document.)
 What if I receive a denial, and need help understanding it? Please call UnitedHealthcare at the
 number listed on your health plan ID card.
 What if I don't agree with the denial? You have a right to appeal any decision to not pay for an item or
 service.
 How do I file an appeal? The initial denial letter or Explanation of Benefits that you receive from
 UnitedHealthcare will give you the information and the timeframe to file an appeal.
 What if my situation is urgent? If your situation is urgent, your review will be conducted as quickly as
 possible. If you believe your situation is urgent, you may request an expedited review, and, if applicable,
 file an external review at the same time. For help call UnitedHealthcare at the number listed on your
 health plan ID card.
 Generally, an urgent situation is when your health may be in serious jeopardy. Or when, in the opinion of
 your doctor, you may be experiencing severe pain that cannot be adequately controlled while you wait for
 a decision on your appeal.
 Who may file an appeal? Any member or someone that member names to act as an authorized
 representative may file an appeal. For help call UnitedHealthcare at the number listed on your health plan
 ID card.
 Can I provide additional information about my claim? Yes, you may give us additional information
 supporting your claim. Send the information to the address provided in the initial denial letter or
 Explanation of Benefits.
 Can I request copies of information relating to my claim? Yes. There is no cost to you for these
 copies. Send your request to the address provided in the initial denial letter or Explanation of Benefits.



                                                       VI

                                                                                          Exhibit 2, Page 342
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 343 of 482 Page ID
                                   #:461


 What happens if I don't agree with the outcome of my appeal? If you appeal, we will review our
 decision. We will also send you our written decision within the time allowed. If you do not agree with the
 decision, you may be able to request an external review of your claim by an independent third party. If so,
 they will review the denial and issue a final decision.
 If I need additional help, what should I do? For questions on your appeal rights, you may call
 UnitedHealthcare at the number listed on your health plan ID card for assistance. You may also contact
 the support groups listed below.
 Are verbal translation services available to me during an appeal? Yes. Contact UnitedHealthcare at
 the number listed on your health plan ID card. Ask for verbal translation services for your questions.
 Is there other help available to me? For questions about appeal rights, an unfavorable benefit decision,
 or for help, you may also contact the Employee Benefits Security Administration at 1-866-444-EBSA
 (3272). Your state consumer assistance program may also be able to help you.
 (http://www.dol.gov.ebsa/healthreform/ - click link for Consumer Assistance Programs).
 For information on appeals and other PPACA regulations, visit www.healthcare.gov.


 If your plan includes coverage for Mental Health or Substance Use,
 the following applies:

 Mental Health/Substance Use Disorder Parity
 Effective for non-grandfathered small group Policies that are new or renewing on or after January 1,
 2014, Benefits are subject to final regulations supporting the Mental Health Parity and Addiction Equity
 Act of 2008 (MHPAEA). Benefits for mental health conditions and substance use disorder conditions that
 are Covered Health Services under the Policy must be treated in the same manner and provided at the
 same level as Covered Health Services for the treatment of other Sickness or Injury. Benefits for Mental
 Health Services and Substance Use Disorder Services are not subject to any annual maximum benefit
 limit (including any day, visit or dollar limit).
 MHPAEA requires that the financial requirements for coinsurance and copayments for mental health and
 substance use disorder conditions must be no more restrictive than those coinsurance and copayment
 requirements for substantially all medical/surgical benefits. MHPAEA requires specific testing to be
 applied to classifications of benefits to determine the impact of these financial requirements on mental
 health and substance use disorder benefits. Based upon the results of that testing, it is possible that
 coinsurance or copayments that apply to mental health conditions and substance use disorder conditions
 in your benefit plan may be reduced.
 Effective for grandfathered small group Policies that are new or renewing on or after July 1, 2010,
 Benefits for mental health conditions and substance use conditions that are Covered Health Services
 under the Policy will be revised to align prior authorization requirements and excluded services listed in
 your Certificate with Benefits for other medical conditions.
 Effective for grandfathered and non-grandfathered large group Policies that are new or renewing on or
 after July 1, 2010, Benefits are subject to final regulations supporting the Mental Health Parity and
 Addiction Equity Act of 2008 (MHPAEA). Benefits for mental health conditions and substance use
 disorder conditions that are Covered Health Services under the Policy must be treated in the same
 manner and provided at the same level as Covered Health Services for the treatment of other Sickness or
 Injury. Benefits for Mental Health Services and Substance Use Disorder Services are not subject to any
 annual maximum benefit limit (including any day, visit or dollar limit).
 MHPAEA requires that the financial requirements for coinsurance and copayments for mental health and
 substance use disorder conditions must be no more restrictive than those coinsurance and copayment
 requirements for substantially all medical/surgical benefits. MHPAEA requires specific testing to be
 applied to classifications of benefits to determine the impact of these financial requirements on mental


                                                      VII

                                                                                       Exhibit 2, Page 343
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 344 of 482 Page ID
                                   #:462


 health and substance use disorder benefits. Based upon the results of that testing, it is possible that
 coinsurance or copayments that apply to mental health conditions and substance use disorder conditions
 in your benefit plan may be reduced.




                                                   VIII

                                                                                   Exhibit 2, Page 344
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 345 of 482 Page ID
                                   #:463




 Women's Health and Cancer Rights Act of 1998
 As required by the Women's Health and Cancer Rights Act of 1998, Benefits under the Policy are
 provided for mastectomy, including reconstruction and surgery to achieve symmetry between the breasts,
 prostheses, and complications resulting from a mastectomy (including lymphedema).
 If you are receiving Benefits in connection with a mastectomy, Benefits are also provided for the following
 Covered Health Services, as you determine appropriate with your attending Physician:

 •     All stages of reconstruction of the breast on which the mastectomy was performed;

 •     Surgery and reconstruction of the other breast to produce a symmetrical appearance; and

 •     Prostheses and treatment of physical complications of the mastectomy, including lymphedema.
 The amount you must pay for such Covered Health Services (including Copayments, Coinsurance and
 any deductible) are the same as are required for any other Covered Health Service. Limitations on
 Benefits are the same as for any other Covered Health Service.


 Statement of Rights under the Newborns' and Mothers' Health
 Protection Act
 Under Federal law, group health plans and health insurance issuers offering group health insurance
 coverage generally may not restrict Benefits for any Hospital length of stay in connection with childbirth
 for the mother or newborn child to less than 48 hours following a vaginal delivery, or less than 96 hours
 following a delivery by cesarean section. However, the plan or issuer may pay for a shorter stay if the
 attending provider (e.g. your Physician, nurse midwife, or physician assistant), after consultation with the
 mother, discharges the mother or newborn earlier.
 Also, under Federal law, plans and issuers may not set the level of Benefits or out-of-pocket costs so that
 any later portion of the 48-hour (or 96-hour) stay is treated in a manner less favorable to the mother or
 newborn than any earlier portion of the stay.
 In addition, a plan or issuer may not, under Federal law, require that a Physician or other health care
 provider obtain authorization for prescribing a length of stay of up to 48 hours (or 96 hours). However, to
 use certain providers or facilities, or to reduce your out-of- pocket costs, you may be required to obtain
 precertification. For information on precertification, contact your issuer.




                                                      IX

                                                                                        Exhibit 2, Page 345
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 346 of 482 Page ID
                                   #:464




 Claims and Appeal Notice
 This Notice is provided to you in order to describe our responsibilities under Federal law for
 making benefit determinations and your right to appeal adverse benefit determinations. To the
 extent that state law provides you with more generous timelines or opportunities for appeal, those
 rights also apply to you. Please refer to your benefit documents for information about your rights
 under state law.


 Benefit Determinations
 Post-service Claims
 Post-service claims are those claims that are filed for payment of Benefits after medical care has been
 received. If your post-service claim is denied, you will receive a written notice from us within 30 days of
 receipt of the claim, as long as all needed information was provided with the claim. We will notify you
 within this 30 day period if additional information is needed to process the claim, and may request a one
 time extension not longer than 15 days and pend your claim until all information is received.
 Once notified of the extension, you then have 45 days to provide this information. If all of the needed
 information is received within the 45-day time frame, and the claim is denied, we will notify you of the
 denial within 15 days after the information is received. If you don't provide the needed information within
 the 45-day period, your claim will be denied.
 A denial notice will explain the reason for denial, refer to the part of the plan on which the denial is based,
 and provide the claim appeal procedures.
 If you have prescription drug Benefits and are asked to pay the full cost of a prescription when you fill it at
 a retail or mail-order pharmacy, and if you believe that it should have been paid under the Policy, you
 may submit a claim for reimbursement in accordance with the applicable claim filing procedures. If you
 pay a Copayment and believe that the amount of the Copayment was incorrect, you also may submit a
 claim for reimbursement in accordance with the applicable claim filing procedures. When you have filed a
 claim, your claim will be treated under the same procedures for post-service group health plan claims as
 described in this section.
 Pre-service Requests for Benefits
 Pre-service requests for Benefits are those requests that require notification or approval prior to receiving
 medical care. If you have a pre-service request for Benefits, and it was submitted properly with all needed
 information, we will send you written notice of the decision from us within 15 days of receipt of the
 request. If you filed a pre-service request for Benefits improperly, we will notify you of the improper filing
 and how to correct it within five days after the pre-service request for Benefits was received. If additional
 information is needed to process the pre-service request, we will notify you of the information needed
 within 15 days after it was received, and may request a one time extension not longer than 15 days and
 pend your request until all information is received. Once notified of the extension you then have 45 days
 to provide this information. If all of the needed information is received within the 45-day time frame, we
 will notify you of the determination within 15 days after the information is received. If you don't provide the
 needed information within the 45-day period, your request for Benefits will be denied. A denial notice will
 explain the reason for denial, refer to the part of the plan on which the denial is based, and provide the
 appeal procedures.
 If you have prescription drug Benefits and a retail or mail order pharmacy fails to fill a prescription that
 you have presented, you may file a pre-service health request for Benefits in accordance with the
 applicable claim filing procedure. When you have filed a request for Benefits, your request will be treated
 under the same procedures for pre-service group health plan requests for Benefits as described in this
 section.




                                                        X

                                                                                         Exhibit 2, Page 346
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 347 of 482 Page ID
                                   #:465


 Urgent Requests for Benefits that Require Immediate Attention
 Urgent requests for Benefits are those that require notification or a benefit determination prior to receiving
 medical care, where a delay in treatment could seriously jeopardize your life or health, or the ability to
 regain maximum function or, in the opinion of a Physician with knowledge of your medical condition, could
 cause severe pain. In these situations, you will receive notice of the benefit determination in writing or
 electronically within 72 hours after we receive all necessary information, taking into account the
 seriousness of your condition.
 If you filed an urgent request for Benefits improperly, we will notify you of the improper filing and how to
 correct it within 24 hours after the urgent request was received. If additional information is needed to
 process the request, we will notify you of the information needed within 24 hours after the request was
 received. You then have 48 hours to provide the requested information.
 You will be notified of a benefit determination no later than 48 hours after:

 •     Our receipt of the requested information; or

 •     The end of the 48-hour period within which you were to provide the additional information, if the
       information is not received within that time.
 A denial notice will explain the reason for denial, refer to the part of the plan on which the denial is based,
 and provide the claim appeal procedures.


 Concurrent Care Claims
 If an on-going course of treatment was previously approved for a specific period of time or number of
 treatments, and your request to extend the treatment is an urgent request for Benefits as defined above,
 your request will be decided within 24 hours, provided your request is made at least 24 hours prior to the
 end of the approved treatment. We will make a determination on your request for the extended treatment
 within 24 hours from receipt of your request.
 If your request for extended treatment is not made at least 24 hours prior to the end of the approved
 treatment, the request will be treated as an urgent request for Benefits and decided according to the
 timeframes described above. If an on-going course of treatment was previously approved for a specific
 period of time or number of treatments, and you request to extend treatment in a non-urgent
 circumstance, your request will be considered a new request and decided according to post-service or
 pre-service timeframes, whichever applies.


 Questions or Concerns about Benefit Determinations
 If you have a question or concern about a benefit determination, you may informally contact our Customer
 Care department before requesting a formal appeal. If the Customer Care representative cannot resolve
 the issue to your satisfaction over the phone, you may submit your question in writing. However, if you
 are not satisfied with a benefit determination as described above, you may appeal it as described below,
 without first informally contacting a Customer Care representative. If you first informally contact our
 Customer Care department and later wish to request a formal appeal in writing, you should again contact
 Customer Care and request an appeal. If you request a formal appeal, a Customer Care representative
 will provide you with the appropriate address.
 If you are appealing an urgent claim denial, please refer to Urgent Appeals that Require Immediate Action
 below and contact our Customer Care department immediately.


 How to Appeal a Claim Decision
 If you disagree with a pre-service request for Benefits determination or post-service claim determination
 or a rescission of coverage determination after following the above steps, you can contact us in writing to
 formally request an appeal.

                                                       XI

                                                                                         Exhibit 2, Page 347
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 348 of 482 Page ID
                                   #:466


 Your request should include:

 •     The patient's name and the identification number from the ID card.

 •     The date(s) of medical service(s).

 •     The provider's name.

 •     The reason you believe the claim should be paid.

 •     Any documentation or other written information to support your request for claim payment.
 Your first appeal request must be submitted to us within 180 days after you receive the claim denial.


 Appeal Process
 A qualified individual who was not involved in the decision being appealed will be appointed to decide the
 appeal. If your appeal is related to clinical matters, the review will be done in consultation with a health
 care professional with appropriate expertise in the field, who was not involved in the prior determination.
 We may consult with, or seek the participation of, medical experts as part of the appeal resolution
 process. You consent to this referral and the sharing of pertinent medical claim information through the
 submission of your appeal. Upon request and free of charge, you have the right to reasonable access to
 and copies of all documents, records, and other information relevant to your claim for Benefits. In
 addition, if any new or additional evidence is relied upon or generated by us during the determination of
 the appeal, we will provide it to you free of charge and sufficiently in advance of the due date of the
 response to the adverse benefit determination.


 Appeals Determinations
 Pre-service Requests for Benefits and Post-service Claim Appeals
 You will be provided written or electronic notification of the decision on your appeal as follows:

 •     For appeals of pre-service requests for Benefits as identified above, the first level appeal will be
       conducted and you will be notified of the decision within 15 days from receipt of a request for
       appeal of a denied request for Benefits. The second level appeal will be conducted and you will be
       notified of the decision within 15 days from receipt of a request for review of the first level appeal
       decision.

 •     For appeals of post-service claims as identified above, the first level appeal will be conducted and
       you will be notified of the decision within 30 days from receipt of a request for appeal of a denied
       claim. The second level appeal will be conducted and you will be notified of the decision within 30
       days from receipt of a request for review of the first level appeal decision.
 For procedures associated with urgent requests for Benefits, see Urgent Appeals that Require Immediate
 Action below.
 If you are not satisfied with the first level appeal decision, you have the right to request a second level
 appeal. Your second level appeal request must be submitted to us within 60 days from receipt of the first
 level appeal decision.
 Please note that our decision is based only on whether or not Benefits are available under the Policy for
 the proposed treatment or procedure. The decision to obtain the proposed treatment or procedure
 regardless of our decision is between you and your Physician.




                                                      XII

                                                                                         Exhibit 2, Page 348
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 349 of 482 Page ID
                                   #:467


 Urgent Appeals that Require Immediate Action
 Your appeal may require immediate action if a delay in treatment could significantly increase the risk to
 your health, or the ability to regain maximum function, or cause severe pain. In these urgent situations:

 •     The appeal does not need to be submitted in writing. You or your Physician should call us as soon
       as possible.

 •     We will provide you with a written or electronic determination within 72 hours following receipt of
       your request for review of the determination, taking into account the seriousness of your condition.




                                                     XIII

                                                                                       Exhibit 2, Page 349
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 350 of 482 Page ID
                                   #:468




 HEALTH PLAN NOTICES OF PRIVACY PRACTICES

 MEDICAL INFORMATION PRIVACY NOTICE
 THIS NOTICE DESCRIBES HOW MEDICAL INFORMATION ABOUT YOU MAY BE USED AND
 DISCLOSED AND HOW YOU CAN GET ACCESS TO THIS INFORMATION.
 PLEASE REVIEW IT CAREFULLY.
 Effective January 1, 2017:
     2
 We are required by law to protect the privacy of your health information. We are also required to send
 you this notice, which explains how we may use information about you and when we can give out or
 "disclose" that information to others. You also have rights regarding your health information that are
 described in this notice. We are required by law to abide by the terms of this notice.
 The terms "information" or "health information" in this notice include any information we maintain that
 reasonably can be used to identify you and that relates to your physical or mental health condition, the
 provision of health care to you, or the payment for such health care. We will comply with the requirements
 of applicable privacy laws related to notifying you in the event of a breach of your health information.
 We have the right to change our privacy practices and the terms of this notice. If we make a material
 change to our privacy practices, we will provide to you, in our next annual distribution, either a revised
 notice or information about the material change and how to obtain a revised notice. We will provide you
 with this information either by direct mail or electronically, in accordance with applicable law. In all cases,
 if we maintain a website for your particular health plan, we will post the revised notice on your health plan
 website, such as www.myuhc.com. We reserve the right to make any revised or changed notice effective
 for information we already have and for information that we receive in the future.
 UnitedHealth Group collects and maintains oral, written and electronic information to administer our
 business and to provide products, services and information of importance to our enrollees. We maintain
 physical, electronic and procedural security safeguards in the handling and maintenance of our enrollees'
 information, in accordance with applicable state and federal standards, to protect against risks such as
 loss, destruction or misuse.


 How We Use or Disclose Information
 We must use and disclose your health information to provide that information:

 •       To you or someone who has the legal right to act for you (your personal representative) in order to
         administer your rights as described in this notice; and

 •       To the Secretary of the Department of Health and Human Services, if necessary, to make sure
         your privacy is protected.
 We have the right to use and disclose health information for your treatment, to pay for your health care
 and to operate our business. For example, we may use or disclose your health information:

 •       For Payment of premiums due us, to determine your coverage, and to process claims for health
         care services you receive, including for subrogation or coordination of other benefits you may have.
         For example, we may tell a doctor whether you are eligible for coverage and what percentage of
         the bill may be covered.

 •       For Treatment. We may use or disclose health information to aid in your treatment or the
         coordination of your care. For example, we may disclose information to your physicians or hospitals
         to help them provide medical care to you.



                                                       XIV

                                                                                          Exhibit 2, Page 350
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 351 of 482 Page ID
                                   #:469


 •     For Health Care Operations. We may use or disclose health information as necessary to operate
       and manage our business activities related to providing and managing your health care coverage.
       For example, we might talk to your physician to suggest a disease management or wellness
       program that could help improve your health or we may analyze data to determine how we can
       improve our services.

 •     To Provide You Information on Health Related Programs or Products such as alternative
       medical treatments and programs or about health-related products and services, subject to limits
       imposed by law.

 •     For Plan Sponsors. If your coverage is through an employer sponsored group health plan, we
       may share summary health information and enrollment and disenrollment information with the plan
       sponsor. In addition, we may share other health information with the plan sponsor for plan
       administration purposes if the plan sponsor agrees to special restrictions on its use and disclosure
       of the information in accordance with federal law.

 •     For Underwriting Purposes. We may use or disclose your health information for underwriting
       purposes; however, we will not use or disclose your genetic information for such purposes.

 •     For Reminders. We may use or disclose health information to send you reminders about your
       benefits or care, such as appointment reminders with providers who provide medical care to you.
 We may use or disclose your health information for the following purposes under limited circumstances:

 •     As Required by Law. We may disclose information when required to do so by law.

 •     To Persons Involved With Your Care. We may use or disclose your health information to a
       person involved in your care or who helps pay for your care, such as a family member, when you
       are incapacitated or in an emergency, or when you agree or fail to object when given the
       opportunity. If you are unavailable or unable to object, we will use our best judgment to decide if
       the disclosure is in your best interests. Special rules apply regarding when we may disclose health
       information to family members and others involved in a deceased individual's care. We may
       disclose health information to any persons involved, prior to the death, in the care or payment for
       care of a deceased individual, unless we are aware that doing so would be inconsistent with a
       preference previously expressed by the deceased.

 •     For Public Health Activities such as reporting or preventing disease outbreaks to a public health
       authority.

 •     For Reporting Victims of Abuse, Neglect or Domestic Violence to government authorities that
       are authorized by law to receive such information, including a social service or protective service
       agency.

 •     For Health Oversight Activities to a health oversight agency for activities authorized by law, such
       as licensure, governmental audits and fraud and abuse investigations.

 •     For Judicial or Administrative Proceedings such as in response to a court order, search warrant
       or subpoena.

 •     For Law Enforcement Purposes. We may disclose your health information to a law enforcement
       official for purposes such as providing limited information to locate a missing person or report a
       crime.

 •     To Avoid a Serious Threat to Health or Safety to you, another person, or the public, by, for
       example, disclosing information to public health agencies or law enforcement authorities, or in the
       event of an emergency or natural disaster.

 •     For Specialized Government Functions such as military and veteran activities, national security
       and intelligence activities, and the protective services for the President and others.


                                                    XV

                                                                                      Exhibit 2, Page 351
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 352 of 482 Page ID
                                   #:470


 •     For Workers' Compensation as authorized by, or to the extent necessary to comply with, state
       workers compensation laws that govern job-related injuries or illness.

 •     For Research Purposes such as research related to the evaluation of certain treatments or the
       prevention of disease or disability, if the research study meets federal privacy law requirements.

 •     To Provide Information Regarding Decedents. We may disclose information to a coroner or
       medical examiner to identify a deceased person, determine a cause of death, or as authorized by
       law. We may also disclose information to funeral directors as necessary to carry out their duties.

 •     For Organ Procurement Purposes. We may use or disclose information to entities that handle
       procurement, banking or transplantation of organs, eyes or tissue to facilitate donation and
       transplantation.

 •     To Correctional Institutions or Law Enforcement Officials if you are an inmate of a correctional
       institution or under the custody of a law enforcement official, but only if necessary (1) for the
       institution to provide you with health care; (2) to protect your health and safety or the health and
       safety of others; or (3) for the safety and security of the correctional institution.

 •     To Business Associates that perform functions on our behalf or provide us with services if the
       information is necessary for such functions or services. Our business associates are required,
       under contract with us, and pursuant to federal law, to protect the privacy of your information and
       are not allowed to use or disclose any information other than as specified in our contract and as
       permitted by federal law.

 •     Additional Restrictions on Use and Disclosure. Certain federal and state laws may require
       special privacy protections that restrict the use and disclosure of certain health information,
       including highly confidential information about you. "Highly confidential information" may include
       confidential information under Federal laws governing alcohol and drug abuse information and
       genetic information as well as state laws that often protect the following types of information:
       1. HIV/AIDS;
       2. Mental health;
       3. Genetic tests;
       4. Alcohol and drug abuse;
       5. Sexually transmitted diseases and reproductive health information; and
       6. Child or adult abuse or neglect, including sexual assault.
 If a use or disclosure of health information described above in this notice is prohibited or materially limited
 by other laws that apply to us, it is our intent to meet the requirements of the more stringent law. Attached
 to this notice is a "Federal and State Amendments" document.
 Except for uses and disclosures described and limited as set forth in this notice, we will use and disclose
 your health information only with a written authorization from you. This includes, except for limited
 circumstances allowed by federal privacy law, not using or disclosing psychotherapy notes about you,
 selling your health information to others, or using or disclosing your health information for certain
 promotional communications that are prohibited marketing communications under federal law, without
 your written authorization. Once you give us authorization to release your health information, we cannot
 guarantee that the recipient to whom the information is provided will not disclose the information. You
 may take back or "revoke" your written authorization at any time in writing, except if we have already
 acted based on your authorization. To find out where to mail your written authorization and how to revoke
 an authorization, contact the phone number listed on your health plan ID card.




                                                      XVI

                                                                                         Exhibit 2, Page 352
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 353 of 482 Page ID
                                   #:471


 What Are Your Rights
 The following are your rights with respect to your health information:

 •     You have the right to ask to restrict uses or disclosures of your information for treatment,
       payment, or health care operations. You also have the right to ask to restrict disclosures to family
       members or to others who are involved in your health care or payment for your health care. We
       may also have policies on dependent access that authorize your dependents to request certain
       restrictions. Please note that while we will try to honor your request and will permit requests
       consistent with our policies, we are not required to agree to any restriction.

 •     You have the right to ask to receive confidential communications of information in a different
       manner or at a different place (for example, by sending information to a P.O. Box instead of your
       home address). We will accommodate reasonable requests where a disclosure of all or part of your
       health information otherwise could endanger you. In certain circumstances, we will accept your
       verbal request to receive confidential communications, however; we may also require you confirm
       your request in writing. In addition, any requests to modify or cancel a previous confidential
       communication request must be made in writing. Mail your request to the address listed below.

 •     You have the right to see and obtain a copy of certain health information we maintain about you
       such as claims and case or medical management records. If we maintain your health information
       electronically, you will have the right to request that we send a copy of your health information in an
       electronic format to you. You can also request that we provide a copy of your information to a third
       party that you identify. In some cases, you may receive a summary of this health information. You
       must make a written request to inspect and copy your health information or have your information
       sent to a third party. Mail your request to the address listed below. In certain limited circumstances,
       we may deny your request to inspect and copy your health information. If we deny your request,
       you may have the right to have the denial reviewed. We may charge a reasonable fee for any
       copies.

 •     You have the right to ask to amend certain health information we maintain about you such as
       claims and case or medical management records, if you believe the health information about you is
       wrong or incomplete. Your request must be in writing and provide the reasons for the requested
       amendment. Mail your request to the address listed below. If we deny your request, you may have
       a statement of your disagreement added to your health information.

 •     You have the right to receive an accounting of certain disclosures of your information made by
       us during the six years prior to your request. This accounting will not include disclosures of
       information made: (i) for treatment, payment, and health care operations purposes; (ii) to you or
       pursuant to your authorization; and (iii) to correctional institutions or law enforcement officials; and
       (iv) other disclosures for which federal law does not require us to provide an accounting.

 •     You have the right to a paper copy of this notice. You may ask for a copy of this notice at any
       time. Even if you have agreed to receive this notice electronically, you are still entitled to a paper
       copy of this notice. You also may obtain a copy of this notice on your health plan website, such as
       www.myuhc.com.


 Exercising Your Rights
 •     Contacting your Health Plan. If you have any questions about this notice or want information
       about exercising your rights, please call the toll-free member phone number on your health plan ID
       card or you may contact the UnitedHealth Group Customer Call Center Representative at 1-866-
       633-2446 or TTY 711.

 •     Submitting a Written Request. You can mail your written requests to exercise any of your rights,
       including modifying or cancelling a confidential communication, for copies of your records, or
       requesting amendments to your record, to us at the following address:



                                                      XVII

                                                                                         Exhibit 2, Page 353
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 354 of 482 Page ID
                                   #:472


                                              UnitedHealthcare
                                      Customer Service - Privacy Unit
                                              PO Box 740815
                                          Atlanta, GA 30374-0815

 •     Filing a Complaint. If you believe your privacy rights have been violated, you may file a complaint
       with us at the address listed above.
 You may also notify the Secretary of the U.S. Department of Health and Human Services of your
 complaint. We will not take any action against you for filing a complaint.
 2
  This Medical Information Notice of Privacy Practices applies to the following health plans that are
 affiliated with UnitedHealth Group: ACN Group of California, Inc.; All Savers Insurance Company; All
 Savers Life Insurance Company of California; AmeriChoice of Connecticut, Inc.; AmeriChoice of New
 Jersey, Inc.; Arizona Physicians IPA, Inc.; Care Improvement Plus of Texas Insurance Company; Care
 Improvement Plus South Central Insurance Company; Care Improvement Plus Wisconsin Insurance
 Company; Dental Benefit Providers of California, Inc.; Dental Benefit Providers of Illinois, Inc.; Golden
 Rule Insurance Company; Health Plan of Nevada, Inc.; MAMSI Life and Health Insurance Company; MD
 - Individual Practice Association, Inc.; Medical Health Plans of Florida, Inc.; Medica HealthCare Plans,
 Inc.; National Pacific Dental, Inc.; Neighborhood Health Partnership, Inc.; Nevada Pacific Dental;
 Optimum Choice, Inc.; Optum Insurance Company of Ohio, Inc.; Oxford Health Insurance, Inc.; Oxford
 Health Plans (CT), Inc.; Oxford Health Plans (NJ), Inc.; Oxford Health Plans (NY), Inc.; PacifiCare Life
 and Health Insurance Company; PacifiCare Life Assurance Company; PacifiCare of Arizona, Inc.;
 PacifiCare of Colorado, Inc.; PacifiCare of Nevada, Inc.; Physicians Health Choice of Texas, LLC;
 Preferred Care Partners, Inc.; Sierra Health and Life Insurance Company, Inc.; UHC of California; U.S.
 Behavioral Health Plan, California; Unimerica Insurance Company; Unimerica Life Insurance Company of
 New York; Unison Health Plan of Delaware, Inc.; Unison Health Plan of the Capital Area, Inc.;
 UnitedHealthcare Benefits of Texas, Inc.; UnitedHealthcare Community Plan of Georgia, Inc.;
 UnitedHealthcare Community Plan of Ohio, Inc.; UnitedHealthcare Community Plan, Inc.;
 UnitedHealthcare Community Plan of Texas, L.L.C.; UnitedHealthcare Insurance Company;
 UnitedHealthcare Insurance Company of Illinois; UnitedHealthcare Insurance Company of New York;
 UnitedHealthcare Insurance Company of the River Valley; UnitedHealthcare Life Insurance Company;
 UnitedHealthcare of Alabama, Inc.; UnitedHealthcare of Arizona, Inc.; UnitedHealthcare of Arkansas, Inc.;
 UnitedHealthcare of Colorado, Inc.; UnitedHealthcare of Florida, Inc.; UnitedHealthcare of Georgia, Inc.;
 UnitedHealthcare of Illinois, Inc.; UnitedHealthcare of Kentucky, Ltd.; UnitedHealthcare of Louisiana, Inc.;
 UnitedHealthcare of the Mid-Atlantic, Inc.; UnitedHealthcare of the Midlands, Inc.; UnitedHealthcare of the
 Midwest, Inc.; United HealthCare of Mississippi, Inc.; UnitedHealthcare of New England, Inc.;
 UnitedHealthcare of New Mexico, Inc.; UnitedHealthcare of New York, Inc.; UnitedHealthcare of North
 Carolina, Inc.; UnitedHealthcare of Ohio, Inc.; UnitedHealthcare of Oklahoma, Inc.; UnitedHealthcare of
 Oregon, Inc.; UnitedHealthcare of Pennsylvania, Inc.; UnitedHealthcare of Texas, Inc.; UnitedHealthcare
 of Utah, Inc.; UnitedHealthcare of Washington, Inc.; UnitedHealthcare of Wisconsin, Inc.;
 UnitedHealthcare Plan of the River Valley, Inc.




                                                    XVIII

                                                                                       Exhibit 2, Page 354
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 355 of 482 Page ID
                                   #:473




 FINANCIAL INFORMATION PRIVACY NOTICE
 THIS NOTICE DESCRIBES HOW FINANCIAL INFORMATION ABOUT YOU MAY BE USED AND
 DISCLOSED.
 PLEASE REVIEW IT CAREFULLY.
 Effective January 1, 2017
     3
 We are committed to maintaining the confidentiality of your personal financial information. For the
 purposes of this notice, "personal financial information" means information, other than health information,
 about an enrollee or an applicant for health care coverage that identifies the individual, is not generally
 publicly available and is collected from the individual or is obtained in connection with providing health
 care coverage to the individual.
 Information We Collect
 Depending upon the product or service you have with us, we may collect personal financial information
 about you from the following sources:

 •       Information we receive from you on applications or other forms, such as name, address, age,
         medical information and Social Security number;

 •       Information about your transactions with us, our affiliates or others, such as premium payment and
         claims history; and

 •       Information from a consumer reporting agency.
 Disclosure of Information
 We do not disclose personal financial information about our enrollees or former enrollees to any third
 party, except as required or permitted by law. For example, in the course of our general business
 practices, we may, as permitted by law, disclose any of the personal financial information that we collect
 about you without your authorization, to the following types of institutions:
         §     To our corporate affiliates, which include financial service providers, such as other insurers,
               and non-financial companies, such as data processors:
         §     To nonaffiliated companies for our everyday business purposes, such as to process your
               transactions, maintain your account(s), or respond to court orders and legal investigations;
               and
         §     To nonaffiliated companies that perform services for us, including sending promotional
               communications on our behalf.
 Confidentiality and Security
 We maintain physical, electronic and procedural safeguards in accordance with applicable state and
 federal standards to protect your personal financial information against risks such as loss, destruction or
 misuse. These measures include computer safeguards, secured files and buildings, and restrictions on
 who may access your personal financial information.
 Questions about this Notice
 If you have any questions about this notice, please call the toll-free member phone number on your health
 plan ID card or contact the UnitedHealth Group Customer Call Center at 1-866-633-2446 or TTY 711.
 3
  For purposes of this Financial Information Privacy Notice, "we" or "us" refers to the entities listed in
 footnote 2, beginning on the first page of the Health Plan Notices of Privacy Practices, plus the following
 UnitedHealthcare affiliates: Alere Women's and Children's Health, LLC; AmeriChoice Health Services,


                                                      XIX

                                                                                         Exhibit 2, Page 355
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 356 of 482 Page ID
                                   #:474


 Inc.; Connextions HCI, LLC; LifePrint East, Inc.; Life Print Health, Inc.; Dental Benefit Providers, Inc.;
 gethealthinsurance.com Agency, Inc.; Golden Outlook, Inc.; HealthAllies, Inc.; MAMSI Insurance
 Resources, LLC; Managed Physical Network, Inc.; OneNet PPO, LLC; OptumHealth Care Solutions, Inc.;
 OrthoNet, LLC; OrthoNet of the Mid-Atlantic, Inc.; OrthoNet West, LLC; OrthoNet of the South, Inc.;
 Oxford Benefit Management, Inc.; Oxford Health Plans LLC; Spectera, Inc.; UMR, Inc.; Unison
 Administrative Services, LLC; United Behavioral Health; United Behavioral Health of New York I.P.A.,
 Inc.; United HealthCare Services, Inc.; UnitedHealth Advisors, LLC; UnitedHealthcare Service LLC;
 UnitedHealthcare Services Company of the River Valley, Inc. This Financial Information Privacy Notice
 only applies where required by law. Specifically, it does not apply to (1) health care insurance products
 offered in Nevada by Health Plan of Nevada, Inc. and Sierra Health and Life Insurance Company, Inc.; or
 (2) other UnitedHealth Group health plans in states that provide exceptions for HIPAA covered entities or
 health insurance products.




                                                    XX

                                                                                     Exhibit 2, Page 356
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 357 of 482 Page ID
                                   #:475




 UNITED HEALTH GROUP

 HEALTH PLAN NOTICE OF PRIVACY PRACTICES: FEDERAL AND
 STATE AMENDMENTS
 Revised: January 1, 2017
 The first part of this Notice, which provides our privacy practices for Medical Information, describes how
 we may use and disclose your health information under federal privacy rules. There are other laws that
 may limit our rights to use and disclose your health information beyond what we are allowed to do under
 the federal privacy rules. The purpose of the charts below is to:
       1.     show the categories of health information that are subject to these more restrictive laws; and
       2.     give you a general summary of when we can use and disclose your health information
              without your consent.
 If your written consent is required under the more restrictive laws, the consent must meet the particular
 rules of the applicable federal or state law.
                                         Summary of Federal Laws

  Alcohol & Drug Abuse Information

  We are allowed to use and disclose alcohol and drug abuse information that is protected by federal
  law only (1) in certain limited circumstances, and/or disclose only (2) to specific recipients.

  Genetic Information

  We are not allowed to use genetic information for underwriting purposes.

                                          Summary of State Laws

  General Health Information

  We are allowed to disclose general health              AR, CA, DE, NE, NY, PR, RI, VT, WA, WI
  information only (1) under certain limited
  circumstances, and /or (2) to specific recipients.

  HMOs must give enrollees an opportunity to             KY
  approve or refuse disclosures, subject to certain
  exceptions.

  You may be able to restrict certain electronic         NC, NV
  disclosures of such health information.

  We are not allowed to use health information for       CA, IA
  certain purposes.

  We will not use and/or disclose information            KY, MO, NJ, SD
  regarding certain public assistance programs
  except for certain purposes.

  We must comply with additional restrictions prior      KS
  to using or disclosing your health information for
  certain purposes.

  Prescriptions


                                                       XXI

                                                                                       Exhibit 2, Page 357
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 358 of 482 Page ID
                                   #:476


  We are allowed to disclose prescription-related         ID, NH, NV
  information only (1) under certain limited
  circumstances, and /or (2) to specific recipients.

  Communicable Diseases

  We are allowed to disclose communicable                 AZ, IN, KS, MI, NV, OK
  disease information only (1) under certain limited
  circumstances, and /or (2) to specific recipients.

  Sexually Transmitted Diseases and Reproductive Health

  We are allowed to disclose sexually transmitted         CA, FL, IN, KS, MI, MT, NJ, NV, PR, WA, WY
  disease and/or reproductive health information
  only (1) under certain limited circumstances
  and/or (2) to specific recipients.

  Alcohol and Drug Abuse

  We are allowed to use and disclose alcohol and          AR, CT, GA, KY, IL, IN, IA, LA, MN, NC, NH,
  drug abuse information (1) under certain limited        WA, WI
  circumstances, and/or disclose only (2) to specific
  recipients.

  Disclosures of alcohol and drug abuse information       WA
  may be restricted by the individual who is the
  subject of the information.

  Genetic Information

  We are not allowed to disclose genetic information      CA, CO, KS, KY, LA, NY, RI, TN, WY
  without your written consent.

  We are allowed to disclose genetic information          AK, AZ, FL, GA, IA, MD, ME, MA, MO, NJ, NV,
  only (1) under certain limited circumstances            NH, NM, OR, RI, TX, UT, VT
  and/or (2) to specific recipients.

  Restrictions apply to (1) the use, and/or (2) the       FL, GA, IA, LA, MD, NM, OH, UT, VA, VT
  retention of genetic information.

  HIV / AIDS

  We are allowed to disclose HIV/AIDS-related             AZ, AR, CA, CT, DE, FL, GA, IA, IL, IN, KS, KY,
  information only (1) under certain limited              ME, MI, MO, MT, NH, NM, NV, NY, NC, OR,
  circumstances and/or (2) to specific recipients.        PA, PR, RI, TX, VT, WA, WV, WI, WY

  Certain restrictions apply to oral disclosures of       CT, FL
  HIV/AIDS-related information.

  We will collect certain HIV/AIDS-related                OR
  information only with your written consent.

  Mental Health

  We are allowed to disclose mental health                CA, CT, DC, IA, IL, IN, KY, MA, MI, NC, NM,
  information only (1) under certain limited              PR, TN, WA, WI
  circumstances and/or (2) to specific recipients.

  Disclosures may be restricted by the individual         WA


                                                       XXII

                                                                                       Exhibit 2, Page 358
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 359 of 482 Page ID
                                   #:477


  who is the subject of the information.

  Certain restrictions apply to oral disclosures of       CT
  mental health information.

  Certain restrictions apply to the use of mental         ME
  health information.

  Child or Adult Abuse

  We are allowed to use and disclose child and/or         AL, CO, IL, LA, MD, NE, NJ, NM, NY, RI, TN,
  adult abuse information only (1) under certain          TX, UT, WI
  limited circumstances, and/or disclose only (2) to
  specific recipients.




                                                       XXIII

                                                                                      Exhibit 2, Page 359
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 360 of 482 Page ID
                                   #:478




    Statement of Employee Retirement Income Security
                Act of 1974 (ERISA) Rights
 As a participant in the plan, you are entitled to certain rights and protections under the Employee
 Retirement Income Security Act of 1974 (ERISA).


 Receive Information about Your Plan and Benefits
 You are entitled to examine, without charge, at the Plan Administrator's office and at other specified
 locations, such as worksites and union halls, all documents governing the plan, including insurance
 contracts and collective bargaining agreements, and a copy of the latest annual report (Form 5500
 Series) filed by the plan with the U.S. Department of Labor and available at the Public Disclosure Room
 of the Employee Benefits Security Administration.
 You are entitled to obtain, upon written request to the Plan Administrator, copies of documents governing
 the operation of the plan, including insurance contracts and collective bargaining agreements, and copies
 of the latest annual report (Form 5500 Series) and updated Summary Plan Description. The Plan
 Administrator may make a reasonable charge for the copies.


 Continue Group Health Plan Coverage
 You are entitled to continue health care coverage for yourself, spouse or Dependents if there is a loss of
 coverage under the plan as a result of a qualifying event. You or your Dependents may have to pay for
 such coverage. The Plan Sponsor is responsible for providing you notice of your Consolidated Omnibus
 Budget Reconciliation Act (COBRA) continuation rights. Review the Summary Plan Description and the
 documents governing the plan on the rules governing your COBRA continuation coverage rights.


 Prudent Actions by Plan Fiduciaries
 In addition to creating rights for plan participants, ERISA imposes duties upon the people who are
 responsible for the operation of the employee benefit plan. The people who operate your plan, called
 "fiduciaries" of the plan, have a duty to do so prudently and in the interest of you and other plan
 participants and beneficiaries. No one, including your employer, your union, or any other person may fire
 you or otherwise discriminate against you in any way to prevent you from obtaining a welfare benefit or
 exercising your rights under ERISA.


 Enforce Your Rights
 If your claim for a welfare benefit is denied or ignored, in whole or in part, you have a right to know why
 this was done, to obtain copies of documents relating to the decision without charge, and to appeal any
 denial, all within certain time schedules. Under ERISA, there are steps you can take to enforce the above
 rights. For instance, if you request a copy of plan documents or the latest annual report from the plan and
 do not receive them within 30 days, you may file suit in a Federal court. In such a case, the court may
 require the Plan Administrator to provide the materials and pay you up to $110 a day until you receive the
 materials, unless the materials were not sent because of reasons beyond the control of the Plan
 Administrator. If you have a claim for Benefits which is denied or ignored, in whole or in part, you may file
 suit in a state or Federal court. In addition, if you disagree with the plan's decision or lack thereof
 concerning the qualified status of a domestic relations order or a medical child support order, you may file
 suit in Federal court. If it should happen that plan fiduciaries misuse the plan's money, or if you are
 discriminated against for asserting your rights, you may seek assistance from the U.S. Department of
 Labor, or you may file suit in a Federal court. The court will decide who should pay court costs and legal
 fees. If you are successful, the court may order the person you have sued to pay these costs and fees. If



                                                     XXIV

                                                                                        Exhibit 2, Page 360
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 361 of 482 Page ID
                                   #:479


 you lose, the court may order you to pay these costs and fees, for example, if it finds your claim is
 frivolous.


 Assistance with Your Questions
 If you have any questions about your plan, you should contact the Plan Administrator. If you have any
 questions about this statement or about your rights under ERISA, or if you need assistance in obtaining
 documents from the Plan Administrator, you should contact the nearest office of the Employee Benefits
 Security Administration, U.S. Department of Labor listed in your telephone directory or the Division of
 Technical Assistance and Inquiries, Employee Benefits Security Administration, U.S. Department of
 Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain certain publications
 about your rights and responsibilities under ERISA by calling the publication hotline of the Employee
 Benefits Security Administration.




                                                     XXV

                                                                                        Exhibit 2, Page 361
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 362 of 482 Page ID
                                   #:480




 ERISA Statement
 If the Enrolling Group is subject to ERISA, the following information applies to you.


 Summary Plan Description
 Name of Plan: ROCO Management, LLC Welfare Benefit Plan
 Name, Address and Telephone Number of Plan Sponsor and Named Fiduciary:
                                          ROCO Management, LLC
                                        33 Bloomfield Hills Pky St 135
                                          Bloomfield Hills, MI 48304
                                               (248) 593-1919
 The Plan Sponsor retains all fiduciary responsibilities with respect to the Plan, except to the extent the
 Plan Sponsor has delegated or allocated to other persons or entities one or more fiduciary responsibilities
 with respect to the Plan.
 Claims Fiduciary: UnitedHealthcare Insurance Company ("UnitedHealthcare," refer to your Certificate of
 Coverage for details on the legal entity that provides your coverage) is your Plan's Claims Fiduciary and
 has been delegated this responsibility by your Plan Sponsor. Your Claims Fiduciary has the authority to
 require eligible individuals to furnish it with information necessary for the proper administration of your
 Plan.
 Employer Identification Number (EIN): XX-XXXXXXX
 Plan Number: 501
 Plan Year: March 1 through February 28
 Type of Plan: Health care coverage plan
 Name, Business Address, and Business Telephone Number of Plan Administrator:
                                          ROCO Management, LLC
                                        33 Bloomfield Hills Pky St 135
                                          Bloomfield Hills, MI 48304
                                               (248) 593-1919
 Type of Administration of the Plan: Your Plan is fully insured. Benefits are provided under a group
 insurance contract entered into between your Plan Sponsor and UnitedHealthcare. Claims for benefits
 are sent to UnitedHealthcare. Your employer and UnitedHealthcare share responsibility for administering
 the plan.
                                             UnitedHealthcare
                                             185 Asylum Street
                                          Hartford, CT 06103-0450
                                                860-702-5000
 Person designated as Agent for Service of Legal Process: Plan Administrator
 Discretionary Authority of Plan Administrator and Other Plan Fiduciaries: The Plan Administrator
 and other Plan fiduciaries shall have discretionary authority to interpret the terms of the Plan and to
 determine eligibility for benefits in accordance with the terms of the Plan. Any interpretation or
 determination made pursuant to such discretionary authority shall be given deference and be legally
 binding on all parties and subject to review by a legal authority only to the extent the decision was
 arbitrary and capricious.



                                                     XXVI

                                                                                         Exhibit 2, Page 362
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 363 of 482 Page ID
                                   #:481


 Source of Contributions and Funding under the Plan: There are no contributions to the Plan. Any
 required employee contributions are used to partially reimburse the Plan Sponsor for Premiums under the
 Plan. Benefits under the Plan are funded by the payment of Premium required by the group Policy.
 Method of Calculating the Amount of Contribution: Employee-required contributions to the Plan
 Sponsor are the employee's share of costs as determined by Plan Sponsor. From time to time, the Plan
 Sponsor will determine the required employee contributions for reimbursement to the Plan Sponsor and
 distribute a schedule of such required contributions to employees.
 Qualified Medical Child Support Orders: The Plan's procedures for handling qualified medical child
 support orders are available without charge upon request to the Plan Administrator.
 Amendment or Termination of the Plan: Your employer, as the Plan Sponsor, has the right to amend or
 terminate this Plan at any time. Note that the insurance contract, which is how benefits under the Plan are
 provided, is not necessarily the same as the Plan. As a result, termination of the insurance contract does
 not necessarily terminate the Plan.




                                                   XXVII

                                                                                      Exhibit 2, Page 363
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 364 of 482 Page ID
                                   #:482




                                    XXVIII

                                                             Exhibit 2, Page 364
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 365 of 482 Page ID
                                   #:483




                                     XXIX

                                                             Exhibit 2, Page 365
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 366 of 482 Page ID
                                   #:484




                                                             Exhibit 2, Page 366
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 367 of 482 Page ID
                                   #:485




                                                 1092929 - 02/17/2017

                                                                Exhibit 2, Page 367
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 368 of 482 Page ID
                                   #:486




                   EXHIBIT 3




                                                             Exhibit 3, Page 368
   Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 369 of 482 Page ID
                                      #:487




2017 Medical and Wellness Summary Plan Description

Table of contents
Introduction..................................................................................................................................................1
Your plan options..........................................................................................................................................3
Claims administrators ....................................................................................................................................4
Networks .....................................................................................................................................................4
Costs ..........................................................................................................................................................7
Deductibles, coinsurance and maximums .........................................................................................................9
What’s covered – medical ............................................................................................................................ 12
Coverage requirements, limitations and exclusions – medical............................................................................ 35
What’s covered – pharmacy ......................................................................................................................... 42
Coverage requirements, limitations and exclusions – pharmacy ......................................................................... 47
What’s covered – wellness ........................................................................................................................... 51
How benefits are paid.................................................................................................................................. 52
Who’s eligible............................................................................................................................................. 57
Enrolling.................................................................................................................................................... 58
Situations that could affect your coverage or participation ................................................................................. 60
When you can make changes during the year ................................................................................................. 62
When coverage ends .................................................................................................................................. 66
Continuing coverage under COBRA .............................................................................................................. 67
Appeals and disputes .................................................................................................................................. 71
Required legal information ........................................................................................................................... 78
Glossary.................................................................................................................................................... 85
Whom to contact ........................................................................................................................................ 91

Introduction
About this document
This is the summary plan description (SPD) for the Medical Program and Wellness Program, components of the U.S.
Bank Benefits Program. Please read the information carefully and file it with your benefits materials.

U.S. Bank has established the U.S. Bank Comprehensive Welfare Benefit Plan, which provides severance, medical,
wellness, dental, and retiree benefits. The U.S. Bank Comprehensive Welfare Benefit Plan consists of distinct programs,
each of which covers a specific category of benefits for a particular group of employees. For convenience, U.S. Bank
has created a separate summary for each program. This summary is applicable only to the Medical Program and the
Wellness Program. For a list of the separate summaries describing the other categories of benefits available to U.S.
Bank employees under the U.S. Bank Comprehensive Welfare Benefits Plan, please see “Required legal information.”

The information in this SPD pertains in full to the following medical plans:

       •    Lower Deductible/Higher Premium, and
       •    Higher Deductible/Lower Premium.

This document is intended only to provide a summary of the benefits that are available. The final administration of
claims is handled by the claims administrator. If there is any discrepancy between this document and the official
plan/program documents (for benefits where the SPD is not part of the plan document), the official plan/program
documents govern.

Kaiser plans
If you select a Kaiser plan, you will receive materials directly from Kaiser explaining the benefits provided and any
requirements or limitations for receiving benefits. When read with the following sections of this SPD, these materials are
the complete summary plan description for the Kaiser plans.




                                                                                                                        Exhibit 3, Page 369
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 370 of 482 Page ID
                                     #:488


     •   Introduction
     •   Your plan options
     •   Costs
     •   Who’s eligible
     •   Enrolling
     •   Situations that could affect your coverage or participation
     •   When you can make changes during the year
     •   When coverage ends
     •   Continuing coverage under COBRA
     •   Required legal information
     •   Whom to contact

The materials you receive from Kaiser will include important information regarding the doctors you may see, the medical
services you may receive, any copayments or other out-of-pocket expenses for which you may be responsible,
requirements you must satisfy before receiving services (e.g., preadmission notification and prior authorization) and the
services and expenses that are excluded under the benefit plan.

Hawaii Medical Service Association
Employees residing in Hawaii are offered coverage through Hawaii Medical Service Association (HMSA). If you choose
to enroll in this plan, you will receive separate materials explaining the benefits provided and any requirements or
limitations for receiving benefits. When read with the following sections of this SPD, these materials are the complete
summary plan description for the HMSA plan.

     •   Introduction
     •   Costs
     •   Who’s eligible
     •   Situations that could affect your coverage or participation
     •   When you can make changes during the year
     •   When coverage ends
     •   Continuing coverage under COBRA
     •   Required legal information
     •   Whom to contact

The materials you receive from HMSA will include important information regarding the doctors you may see, the medical
services you may receive, any copayments or other out-of-pocket expenses for which you may be responsible,
requirements you must satisfy before receiving services (e.g., preadmission notification and prior authorization) and the
services and expenses that are excluded under the benefit plan.

Your responsibilities
     • Carefully review this information and keep it for future reference.
     • Enroll or request qualifying changes by the deadlines described in this document. If you miss certain
        deadlines, processing may be delayed until the next annual enrollment, or your request may not be
        processed at all.
     • After enrolling or making a change, carefully review your confirmation statement and any other documents.
     • Provide documentation as requested to verify eligibility of any dependents you enroll.
     • Verify that the provider you or a covered family member uses is a participating pharmacy or network provider
        before you receive care to ensure eligible services are covered at the highest benefit level.
     • Call the U.S. Bank Employee Service Center if you have questions not answered by the information in this
        document.




                                                                                          Exhibit 3, Page 370
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 371 of 482 Page ID
                                     #:489

Your plan options
Core plans
You may choose from these two plans:

     •   Lower Deductible/Higher Premium
     •   Higher Deductible/Lower Premium

While deductibles, coinsurance, out-of-pocket maximums and premiums differ, these plans generally work the same.
Under both plans:

     •   There is a different claims administrator for medical services, prescription drugs and routine vision exams.
     •   You choose a provider each time you need care—either in or out of your claims administrator’s network. If
         you use a network provider, your expenses generally are covered at a higher level.
     •   If either your physician or your clinic leaves the network, you must select another physician or clinic affiliated
         with your network to receive network benefits—you may not change your medical plan before the next annual
         enrollment due to this circumstance.
     •   Both of these plans meet the Internal Revenue Service (IRS) requirements for high deductible health plans,
         which means you may pair your medical plan with a tax-advantaged Health Savings Account (HSA) to save
         and pay for qualified medical expenses. You may be eligible to receive an HSA contribution from U.S. Bank.
         See the HSA Summary Plan Description for more information.

Kaiser plans
If you live in one of the locations below, you also will be offered the Kaiser Lower Deductible/Higher Premium plan and
the Kaiser Higher Deductible/Lower Premium plan:

     •   Colorado – Denver/Boulder area, and Northern and Southern portions of the state
     •   California – San Francisco area
     •   California – Los Angeles area
     •   Washington – select counties
     •   Oregon – select counties

While deductibles, coinsurance, out-of-pocket maximums and premiums differ, these plans generally work the same.
Under the Kaiser plans:

     •   You generally need to receive covered services (including medical, prescription drugs and vision) from Kaiser
         providers. If you receive non-emergency services from a non-Kaiser provider, you will likely receive no
         benefits.
     •   If either your physician or your clinic leaves Kaiser, you must select another Kaiser physician or clinic to
         receive coverage—you may not change your medical plan before the next annual enrollment due to this
         circumstance.
     •   Both of these plans meet the Internal Revenue Service (IRS) requirements for high deductible health plans;
         which means you may pair your medical plan with a tax-advantaged Health Savings Account (HSA) to save
         and pay for qualified medical expenses. You may be eligible to receive an HSA contribution from U.S. Bank.
         See the HSA Summary Plan Description for more information.
     •   Kaiser plans are offered through insurance contracts with Kaiser Permanente. For each Kaiser plan, Kaiser
         has the sole authority, discretion and responsibility to interpret and construe the option; determine all factual
         and legal questions under such plan, including but not limited to eligibility, the entitlement of benefits and the
         amounts of benefits to be paid; and determine all questions arising in the administration of the plan.
     •   If you enroll in a Kaiser plan and Kaiser merges with another company and is no longer offered by U.S. Bank
         or if Kaiser terminates operations during the year, you will be enrolled for the remainder of the year in the
         most comparable plan based on the available network in your area.




                                                                                            Exhibit 3, Page 371
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 372 of 482 Page ID
                                     #:490

     •   Kaiser plans are subject to state regulations. Refer to Kaiser’s materials, website or member service
         department for details.

HMSA plan
If you live in Hawaii, you will be offered only the HMSA CompMED plan. CompMED is not a high deductible plan, and
you will not be able to make contributions to a Health Savings Account while enrolled in this plan.

     •   The CompMED plan is offered through insurance contracts with HMSA. HMSA has the sole authority,
         discretion and responsibility to interpret and construe the option; determine all factual and legal questions
         under such plan, including but not limited to eligibility, the entitlement of benefits and the amounts of benefits
         to be paid; and determine all questions arising in the administration of the plan.
     •   The CompMED plan subject to state regulations. Refer to HMSA’s materials, website or member service
         department for details.

Claims administrators
Medical claims administrator
United HealthCare Services, Inc. (UHC) is the claims administrator for medical services.

Pharmacy claims administrator
Express Scripts is the claims administrator for prescription drug coverage.

Vision claims administrator
EyeMed Vision Care is the claims administrator for routine vision exams.

Networks
Advantages of using network providers
When you receive services, you are encouraged to use network providers or participating pharmacies for the following
reasons:

     •   Higher level of coverage – You and your covered dependents (including dependents not living with you or
         attending school away from home) will receive a higher level of coverage for covered services and
         prescriptions when using network providers or participating pharmacies. If you or your covered dependents
         use a non-network provider or non-participating pharmacy, you will receive a lower level of coverage. See
         “What’s covered – medical”, “What’s covered – pharmacy” and “Routine vision exam coverage” to learn
         more.
     •   Filing claims – When you use network providers or participating pharmacies, your claims will be filed for you.
         When you use non-network providers or non-participating pharmacies, you may need to file your own claims.
         See “How benefits are paid” for more information on medical, pharmacy and routine vision exam claims.
     •   Allowed amounts – By using network providers, you generally will only pay the allowed amounts negotiated
         by UHC to ensure the fees charged by providers are not excessive. If you obtain care from a non-network
         provider, you may have to pay any excess over the allowed amount and it may not count toward your
         deductible or out-of-pocket maximum. See “Allowed amounts” for more information.

See the Glossary for definitions of network and non-network providers, participating and non-participating pharmacies.




                                                                                            Exhibit 3, Page 372
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 373 of 482 Page ID
                                     #:491

Determine your network
Your network is based on where you live; see the table below:

 Where you live*:                Your network
 Minnesota, North Dakota,        • Medica Choice (MCN) Network – for medical services
 South Dakota or Western         • EyeMed Vision Care Select Network** – for routine vision exams only
 Wisconsin (Ashland,
                                 • Express Scripts*** – for prescriptions only
 Barron, Bayfield, Burnett,
 Chippewa, Douglas, Dunn,
 Eau Claire, Pierce, Polk,  Additional provisions apply for bariatric surgery, infertility and transplants. See “Centers
 Sawyer, St. Croix and      of Excellence” later in this section.
 Washburn counties only)
 Dane County, Wisconsin          • Options PPO (PPO) Network – for medical services
                                 • EyeMed Vision Care Select Network** – for routine vision exams only
                                 • Express Scripts*** – for prescriptions only

                                 Additional provisions apply for bariatric surgery, infertility and transplants. See “Centers of
                                 Excellence” later in this section.
 All other locations                  • Choice Plus (CPN) Network – for medical services
                                      • EyeMed Vision Care Select Network** – for routine vision exams only
                                      • Express Scripts*** – for prescriptions only

                                Additional provisions apply for bariatric surgery, infertility and transplants. See “Centers
                                of Excellence” later in this section.
 * In limited circumstances, there may be a location without adequate network access. In this case, the Out-of-Area
 (OOA) network will apply for medical services. See “Special Out-of-Area network” later in this section for additional
 information.
 **The EyeMed Vision Care Select network provides a choice of retail and private practice optometrists and
 ophthalmologists in most locations. Retail providers include LensCrafters, most Pearle Vision locations, most Sears
 Optical locations, Target Optical, and US Vision, which includes JCPenney Optical locations.
 ***Most pharmacies and pharmacy chains in the United States are in Express Scripts’ participating retail pharmacy
 network . For prescriptions by mail; you need to use Express Scripts home delivery or Accredo, (Express Scripts’
 specialty pharmacy).

Find a network provider
To find a network provider or participating pharmacy, call UHC, Express Scripts or EyeMed or visit their website. Every
effort is made to ensure the list of providers on the website is up-to-date and accurate. However, networks are subject to
change throughout the year. It is your responsibility to verify a provider’s network or participation status with your claims
administrator before you or your covered dependents receive care.

Additional considerations for finding a medical provider
Centers of Excellence
UHC has clinical programs that provide access to designated providers who specialize in certain types of care in order
to provide the best possible care. You are required to use UHC’s clinical programs prior to receiving services for
bariatric surgery, infertility treatment (including prescription drugs) and transplants. Bariatric surgery, infertility treatment
(including prescription drugs) and transplants are not covered if you don’t use UHC’s clinical programs. You are
encouraged but not required to use UHC’s clinical programs for cancer, congenital heart disease and neonatal services.
Exceptions and additional provisions apply; see “Bariatric Resource Services,” “Cancer Resource Services,” “Congenital
Heart Disease Resource Services,” “Neonatal Resource Services,” “Optum Fertility Solutions” and “Transplant
Resource Services” for more information.

UnitedHealth Premium® Program
This program identifies UHC network physicians that meet standards for quality and cost efficiency. UHC uses
evidence-based medicine and national industry guidelines to evaluate quality. The cost efficiency standards rely on local
market benchmarks for the efficient use of resources in providing care. For details on the program including how to




                                                                                                Exhibit 3, Page 373
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 374 of 482 Page ID
                                     #:492

locate a UnitedHealth Premium Physician, call UHC or visit their website. You are not required to use providers in this
program to receive network benefits.

If a network provider is not available
If you’re unable to locate a network provider within a 30 mile radius of your home zip code call UHC. When necessary,
UHC will approve a network gap exception, allowing you to receive the network level of benefits for services received
from a non-network provider. Approval for the gap exception must be granted by UHC before you receive care. This
does not apply for those in the Out-of-Area network, as use of a network provider is optional.

Special Out-of-Area network
UHC has clinical programs that provide access to designated providers who specialize in certain types of care in order
to provide the best possible care. You and your covered dependents are required to use UHC’s clinical programs prior
to receiving services for bariatric surgery, infertility treatment (including prescription drugs) and transplants. Bariatric
surgery, infertility treatment (including prescription drugs) and transplants are not covered if you don’t use UHC’s clinical
programs. You are encouraged but not required to use UHC’s clinical programs for cancer, congenital heart disease and
neonatal services. Exceptions and additional provisions apply; see “Bariatric Resource Services,” “Cancer Resource
Services,” “Congenital Heart Disease Resource Services,” “Neonatal Resource Services,” “Optum Fertility Solutions”
and “Transplant Resource Services” for more information. For all other eligible medical services, the “network” level of
benefits will apply when using a non-network provider. Claim payments are based on the billed charge rather than the
allowed amount for non-network providers; see “How benefits are paid” for more information.

Identification cards
After you enroll, ID cards will be mailed to your home address. You will receive an ID card from your medical claims
administrator (UHC), another ID card from your pharmacy claims administrator (Express Scripts), and one from your
vision claims administrator (EyeMed Vision Care). You must present the appropriate ID card when receiving care, so
your claim will be handled properly and promptly. If you do not, you may need to pay for services yourself and file a
claim for reimbursement. You may request additional or replacement ID cards by contacting the applicable claims
administrator.

Transition of care
If you are planning to enroll in a U.S. Bank medical plan and you or a covered family member is currently being treated
by a provider who is not in the UHC network applicable to your location, and treatment is expected to continue after you
enroll, you or your covered family member may qualify for transition of care (TOC). TOC allows you to be treated by
your current non-network provider for a specified period of time (determined by the individual situation) and receive the
network level of benefits.

TOC is only available for the treatment of acute conditions and not for the convenience of the member being treated.
Examples of acute conditions are end-stage renal disease and dialysis, non-surgical cancer therapies (including
chemotherapy and radiation), transplants (solid organ and bone marrow), and conditions where transition of care is
required by federal law. If you or a covered family member is pregnant and expects to be in the second or third trimester
as of the effective date of coverage, you/she will automatically be eligible for TOC through the first postpartum visit.
However, you or your family member must still complete a form to request TOC. Mental health and substance-related
and addictive disorders treatment are reviewed on a case-by-case basis.

To request TOC, you and your physician will need to complete the form found on UHC’s website. You may also need to
submit supporting medical information related to your request. Upon receipt of the information, UHC will review your
request and notify you of approval or denial. If approved, the notification will indicate the duration of the TOC. During
this time, you are responsible for notifying UHC prior to receiving certain services or being admitted to the hospital (see
“Coverage requirements, limitations and exclusions – medical”) and you may need to file your own claims (see “How
benefits are paid”).

For additional information on TOC, call UHC.




                                                                                             Exhibit 3, Page 374
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 375 of 482 Page ID
                                     #:493

Costs
2017 Medical Plan costs per paycheck

                                 Lower Deductible/Higher Premium Plan
                                         administered by UHC
                                                                              Domestic       Domestic
                                                               Domestic       Partner        Partner and
                                                               Partner        Children       Children
 Coverage                       Benefit         Employee       Imputed        Imputed        Imputed
 Level          Total Cost      Subsidy         Premium        Income         Income         Income
 You Only          $201.85          $131.27         $70.58          n/a            n/a            n/a
 You +             $448.85          $261.81        $187.04        $247.00          n/a            n/a
 Spouse/
 Domestic
 Partner
 You +             $438.23          $273.92        $164.31           n/a         $236.38           n/a
 Child(ren)/
 Domestic
 Partner
 Child(ren)
 You + Family      $703.58          $426.12        $277.46         $247.00          n/a          $501.73
             Premiums are subject to change annually. These costs assume you do not use tobacco.

                                 Higher Deductible/Lower Premium Plan
                                         administered by UHC
                                                                              Domestic       Domestic
                                                               Domestic       Partner        Partner and
                                                               Partner        Children       Children
 Coverage                       Benefit         Employee       Imputed        Imputed        Imputed
 Level          Total Cost      Subsidy         Premium        Income         Income         Income
 You Only          $161.50          $131.27         $30.23          n/a            n/a            n/a
 You +             $355.38          $261.80         $93.58        $193.88          n/a            n/a
 Spouse/
 Domestic
 Partner
 You +             $347.31          $273.93         $73.38           n/a         $185.81           n/a
 Child(ren)/
 Domestic
 Partner
 Child(ren)
 You + Family      $557.27          $426.12        $131.15         $193.88          n/a          $395.77
             Premiums are subject to change annually. These costs assume you do not use tobacco.




                                                                               Exhibit 3, Page 375
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 376 of 482 Page ID
                                     #:494

                                    Lower Deductible/Higher Premium Plan
                                           administered by Kaiser
                                                                                         Domestic          Domestic
                                                                        Domestic         Partner           Partner and
                                                                        Partner          Children          Children
 Coverage                       Benefit         Employee                Imputed          Imputed           Imputed
 Level          Total Cost      Subsidy         Premium                 Income           Income            Income
 You Only          $192.57          $122.37         $70.20                   n/a              n/a               n/a
 You +             $423.74          $247.16        $176.58                 $231.17            n/a               n/a
 Spouse/
 Domestic
 Partner
 You +             $414.10          $258.85        $155.25           n/a         $221.53           n/a
 Child(ren)/
 Domestic
 Partner
 Child(ren)
 You + Family      $664.44          $387.16        $277.28         $231.17          n/a          $471.87
             Premiums are subject to change annually. These costs assume you do not use tobacco.

                                    Higher Deductible/Lower Premium Plan
                                           administered by Kaiser
                                                                                         Domestic          Domestic
                                                                        Domestic         Partner           Partner and
                                                                        Partner          Children          Children
 Coverage                       Benefit         Employee                Imputed          Imputed           Imputed
 Level          Total Cost      Subsidy         Premium                 Income           Income            Income
 You Only          $153.46          $124.19         $29.27                   n/a              n/a               n/a
 You +             $337.68          $248.75         $88.93                 $184.22            n/a               n/a
 Spouse/
 Domestic
 Partner
 You +             $330.00          $258.49         $71.51           n/a         $176.54           n/a
 Child(ren)/
 Domestic
 Partner
 Child(ren)
 You + Family      $529.50          $401.99        $127.51         $184.22          n/a          $376.04
             Premiums are subject to change annually. These costs assume you do not use tobacco.

                                    CompMED Plan administered by HMSA
                                 (rates effective 7/1/2016 through 6/30/2017)
 Coverage Level                Total Cost       Benefit Subsidy                Employee Premium
 You Only                         $209.53                 $174.91                           $34.62
 You + Spouse                     $419.06                 $264.65                          $154.41
 You + Child                      $419.06                 $264.65                          $154.41
 You + Family                     $628.59                 $411.65                          $216.94
 Premiums are subject to change annually on July 1. Employee Premium for You Only coverage will be the lower of the
                                    cost listed above or 1.5 percent of wages.

Non-tobacco users pay less for coverage than tobacco users
If you or your covered spouse or domestic partner used any tobacco product (including smokeless and e-cigarettes
containing nicotine) more than one time per week during the six months prior to your enrollment, you’ll pay an additional
$25 per pay/per tobacco user for medical plan coverage UNLESS you complete(d) the U.S. Bank Stop Smoking




                                                                                          Exhibit 3, Page 376
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 377 of 482 Page ID
                                     #:495

Program in the timeframe indicated below. This does not apply to employees residing in Hawaii.

 Your enrollment period                                           When you need to complete the U.S. Bank Stop
                                                                  Smoking Program
 Annual enrollment for 2017 benefits and you were             Jan. 1, 2015-Dec. 31, 2016
 enrolled in a U.S. Bank medical plan in 2016
 New hire enrollment or annual enrollment for 2017 benefits Within five months of your benefit eligibility date.*
 and you were not enrolled in a U.S. Bank medical plan in
 2016
 *If you do not complete the program within five months, $25 per pay/per tobacco user will be added to your cost in the
 sixth month. If you complete the program following this deadline, the additional cost will be dropped as soon as
 administratively possible following your completion.

Your tobacco status will default to whatever it was the previous year (or to “tobacco user” if you have not previously
enrolled). It is important to actively enroll in your benefits to ensure your status is correct, e.g., if you have quit smoking
since your previous enrollment.

For more information or to enroll in the Stop Smoking Program (which consists of five calls with a quit coach), visit
USBnet and follow this path: HRConnection tab > Well with US > Mind & Body > Stop smoking program.

Taxability of premiums
Premiums for the coverage you elect (except for your domestic partner or the dependents of your domestic partner) are
deducted from your paycheck each pay period on a before tax basis. This reduces your taxable income and, therefore,
reduces the taxes you pay. As such, the plan is governed by various Internal Revenue Service (IRS) regulations noted
throughout this document.

If you cover your domestic partner and/or your domestic partner’s dependents, the cost of coverage for your domestic
partner and/or your domestic partner’s dependent(s) (whether paid by you or by U.S. Bank) will be included in your
taxable income. Before enrolling your domestic partner and/or your domestic partner’s dependent(s), you are
encouraged to talk with your accountant or financial advisor about the tax implications. Marrying your domestic partner
during the plan year is a Qualified Status Change event and allows you to change from after tax to before tax
deductions.

To comply with the Patient Protection and Affordable Care Act to provide useful and comparable consumer information,
the cost of your medical coverage (both what you paid in premiums and your U.S. Bank-paid benefit subsidy) is reported
in box 12, Code DD on your U.S. Bank W-2 form. The amount is not taxable.

Benefit subsidy
If you elect this benefit, you will receive a benefit subsidy each pay period to cover a portion of your cost. The benefit
subsidy is shown in the preceding tables. Any benefit subsidy will be indicated on your pay advice.

Deductibles, coinsurance and maximums
The following tables provide a summary of key information about the U.S. Bank plans. See the information that follows
the tables for important information about how the deductibles, coinsurance and maximums work. Also see the Glossary
for definitions.




                                                                                                Exhibit 3, Page 377
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 378 of 482 Page ID
                                     #:496


                                     Network provider                     Non-network provider*
 Lower Deductible/Higher Premium Plan
 Deductible                         You pay:                              You pay:
 per plan year; combined            $1,500/person (applies only to        $2,600/person (applies only to
 pharmacy/medical; non-             You Only coverage level)              You Only coverage level)
 embedded
                                    $2,600/family                         $3,700/family
 Coinsurance                        You pay 25%                           You pay 45%
 medical only, see “What’s
 covered – pharmacy” for
 prescription drug coverage
 Out-of-pocket maximum              You pay:                              You pay:
 per plan year; combined            $5,000/person (applies only to        $11,200/person (applies only to
 pharmacy/medical; non-             You Only coverage level)              You Only coverage level)
 embedded
                                    $7,150/family                         $16,800/family
 Plan maximums                      Annual or lifetime maximums apply to certain services; see “What’s
                                    covered – medical” and “What’s covered – pharmacy”
 Higher Deductible/Lower Premium Plan
 Deductible                         You pay:                              You pay:
 per plan year; combined            $3,000/person                         $5,000/person
 pharmacy/medical; embedded
                                    $4,500/family                         $6,000/family
 Coinsurance                        You pay 30%                           You pay 50%
 medical only, see “What’s
 covered – pharmacy” for
 prescription drug coverage
 Out-of-pocket maximum              You pay:                              You pay:
 per plan year; combined            $5,500/person                         $11,200/person
 pharmacy/medical; embedded
                                    $11,000/family                        $22,400/family
 Plan maximums                      Annual or lifetime maximums apply to certain services; see “What’s
                                    covered – medical” and “What’s covered – pharmacy”
 Network provider and non-network provider deductibles, out-of-pocket maximums, annual maximums and
 lifetime maximums accumulate jointly; e.g., if you use a non-network provider, the amount applied to your
 non-network provider deductible also counts toward your network provider deductible, and vice versa.
 *For employees in the Out-of-Area network, see “Special Out-of-Area network” for additional information.


Deductibles and out-of-pocket maximums
A deductible is the amount you must pay each plan year toward eligible medical and prescription drug expenses before
you and the plan begin to share covered expenses. Amounts you pay toward your deductible—as well as copayments
and coinsurance—are applied toward your out-of-pocket maximum.

The out-of-pocket maximum is the most you will pay toward eligible expenses for medical and prescription drug
expenses each plan year. Once you reach the out-of-pocket maximum, the plan pays 100 percent of the allowed
amount for eligible expenses for the remainder of the year (as long as any applicable annual or lifetime maximums for
certain services have not been exceeded).

There are two types of deductibles and out-of-pocket maximums: non-embedded and embedded.

Non-embedded
The deductibles and out-of-pocket maximums for the Lower Deductible/Higher Premium plan are non-embedded. They
can be met by one covered family member or by a combination of covered family members. This means:




                                                                                         Exhibit 3, Page 378
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 379 of 482 Page ID
                                     #:497

     •   If you cover just yourself, you only need to meet the per person amount.
     •   If you elect any other coverage level, you need to meet the family amount. The family amount can be met by
         one covered member or any combination of covered members. The per-person amounts do not apply.

Example 1: Sally is covered under the Lower Deductible/Higher Premium plan at the You Only coverage level. She
must have eligible expenses of $1,500 before she and the plan begin to share covered expenses.

Example 2: Joe is covered under the Lower Deductible/Higher Premium plan at the You Plus Spouse coverage level.
He and his spouse must have combined eligible expenses of $2,600 before he and the plan begin to share covered
expenses.

Example 3: Tim is covered under the Lower Deductible/Higher Premium plan at the You Plus Family coverage level,
covering his spouse and two children. He and his family must have combined eligible expenses of $2,600 before he and
the plan begin to share covered expenses.

Embedded
The deductibles and out-of-pocket maximums for the Higher Deductible/Lower Premium plan are embedded. If you
elect any coverage level other than You Only, this allows each covered family member the opportunity to get his/her
eligible expenses covered prior to the entire family amount being met. This means:

     •   If you cover just yourself, you only need to meet the per person amount.
     •   If you cover two people (e.g. you and your spouse or you and one child), either one of you needs to meet the
         per person amount and the other needs to meet the difference between the per person amount and the family
         amount; or if neither of you meet the per person amount on your own, the two of you can jointly meet the
         family amount.
     •   If you cover three people (you plus two others) or more, any one of you needs to meet the per person
         deductible and the others meet the difference between the per person amount and the family amount; or if
         none of you meet the per person amount on your own, any combination of two or more of you may meet the
         family amount.

Example 1: Ron is covered under the Higher Deductible/Lower Premium plan at the You Only coverage level. He must
have eligible expenses of $3,000 before he and the plan begin to share covered expenses.

Example 2: Alice is covered under the Higher Deductible/Lower Premium plan at the You Plus Child coverage level, with
only her son enrolled. Either she or her son must have eligible expenses of $3,000 before she and the plan begin to
share covered expenses for her or her son (whoever met the per person deductible). If the other person has an
additional $1,500 of eligible expenses, she and the plan begin to share covered expenses for that person as well.

Example 3: Jean is covered under the Higher Deductible/Lower Premium plan at the You Plus Family coverage level,
with her spouse and three children enrolled. If any one of the covered individuals has $3,000 in eligible expenses, the
plan begins to share covered expenses for that person. If any other person has an additional $1,500 of eligible
expenses, she and the plan begin to share covered expenses for any of the covered family members.

Expenses that do not apply to your deductible and out-of-pocket maximum
    • Your medical plan premiums.
    • Any additional costs you’re assessed for using tobacco.
    • Any costs not covered by your plan.
    • Any amounts that exceed the allowed amounts when non-network providers are used for medical services.
    • Any penalty for failing to provide required notification (applies to those with the UHC Medica Choice network
       only).
    • Any penalty for failing to obtain prior authorization (applies to those with the UHC Choice Plus, Options PPO
       or Out-of-Area network).
    • Any amounts that exceed the plan's allowed amounts when a non-participating retail pharmacy is used for
       pharmacy services, when you do not present your pharmacy ID card, or for covered compound prescriptions




                                                                                           Exhibit 3, Page 379
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 380 of 482 Page ID
                                     #:498

         not submitted directly to Express Scripts by the pharmacy.
     •   Any cost difference between a brand-name drug and a generic equivalent when a brand-name drug is
         prescribed and a generic drug is available.
     •   Specialty drugs not filled by Accredo, (Express Scripts’ specialty pharmacy) when required.
     •   Any maintenance medications not filled by Express Scripts home delivery after the first two fills when
         required.
     •   Any discount amounts associated with a copay assistance program.
     •   Any amounts covered 100 percent by the plan.

The charges that do not apply to your deductible also do not apply to your out-of-pocket maximum. These charges are
also not eligible for any reimbursement once the out-of-pocket maximum has been met.

Copayments
Copayments (copays) are payments you make on a per service basis for eligible expenses after the deductible has
been satisfied. Copayments are applied to the out-of-pocket maximum.

Coinsurance
Coinsurance is the percentage of the cost of a service (the lesser of the allowed amount and the provider's actual billed
charge) you pay for eligible expenses once you have satisfied your deductible. The coinsurance you pay is applied to
the out-of-pocket maximum. Your coinsurance depends on your plan, the service received and if you use a network
provider or not. If you receive services from a non-network provider, you pay the applicable coinsurance plus any
amount in excess of the allowed amount. See “Networks” for more information. A change to the cost during a plan year
will not result in a recalculation of any coinsurance paid.

What’s covered – medical
The charts in this section show the coinsurance you pay after your deductible has been satisfied for various services
under the Lower Deductible/Higher Premium plan (LD/HP) and the Higher Deductible/Lower Premium plan (HD/LP).
Coinsurance is based on the allowed amount; you also pay any difference between the provider’s billed charge and the
allowed amount when using non-network providers; see “Networks.” If a service is not listed, it is likely not a covered
service. Refer to “Coverage requirements, limitations and exclusions – medical” to see if any action is recommended or
required on your part before receiving the service. Please call UHC if you have questions about coverage for a specific
procedure.

                     Network           Non-network
 Service             provider          provider           Special notes
 Acupuncture        You pay 25%        You pay 45%        Coverage is limited to pain management only and
                    for LD/HP; 30%     for LD/HP; 50%     services must be provided as part of a
                    for HD/LP          for HD/LP          comprehensive pain management program after all
                                                          other treatment options have failed. Coverage also
                                                          provided for prevention and treatment of nausea
                                                          associated with surgery, chemotherapy or pregnancy.

                                                          No coverage for therapeutic acupuncture, weight loss
                                                          management, smoking cessation or other non-listed
                                                          purposes.
 Allergy testing    You pay 25%        You pay 45%        Coverage provided for testing, serum and allergy
 and treatment      for LD/HP; 30%     for LD/HP; 50%     shots.
                    for HD/LP          for HD/LP
 Ambulance          You pay 25%        You pay 25%        Coverage is limited to air or ground transportation
                    for LD/HP; 30%     for LD/HP; 30%     from the place of departure to the nearest facility
                    for HD/LP          for HD/LP          equipped to treat the illness or injury, and to
                                                          prearranged medically necessary air or ground
                                                          ambulance transportation requested by an attending
                                                          physician or nurse. If UHC determines air ambulance




                                                                                           Exhibit 3, Page 380
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 381 of 482 Page ID
                                    #:499

                   Network          Non-network
Service            provider         provider         Special notes
                                                     was not medically necessary, but ground ambulance
                                                     would have been medically necessary, the plan pays
                                                     up to the allowed amount for ground ambulance.
Chiropractic       You pay 25%      You pay 45%      Limited to 25 visits processed by the plan per plan
services           for LD/HP; 30%   for LD/HP; 50%   year.
                   for HD/LP        for HD/LP
Cleft lip and      You pay 25%      You pay 45%      Coverage only provided for a dependent child under
palate             for LD/HP; 30%   for LD/HP; 50%   age 19. Dental implants and orthodontia services
                   for HD/LP        for HD/LP        provided as part of the treatment are eligible.
Clinical trials    You pay 25%      You pay 45%      See “Clinical trials” for important coverage
                   for LD/HP; 30%   for LD/HP; 50%   information.
                   for HD/LP        for HD/LP
Cosmetic,          You pay 25%      You pay 45%      Coverage only for reconstructive surgery that is
reconstructive     for LD/HP; 30%   for LD/HP; 50%   incidental to or follows surgery resulting from injury,
or plastic         for HD/LP        for HD/LP        sickness, or other diseases of the involved body part;
surgery                                              reconstructive surgery related to sex/gender
                                                     reassignment surgery (see “Gender dysphoria”);
                                                     reconstructive surgery performed on a dependent
                                                     child because of congenital disease or anomaly that
                                                     has resulted in a functional defect as determined by
                                                     the attending physician; or treatment of cleft lip and
                                                     palate for a dependent child under age 19. See “Cleft
                                                     lip and palate” in this chart.

                                                     Panniculectomy covered when both chronic, recurrent
                                                     infection is documented and interference with hygiene
                                                     and activities of daily living are documented.

                                                     No coverage for psychological or emotional reasons.
                                                     No coverage for repair of scars and blemishes on skin
                                                     surfaces or cosmetic, reconstructive or plastic surgery
                                                     for any other purpose. See “The Women’s Health and
                                                     Cancer Rights Act of 1998” for mastectomy with
                                                     reconstructive surgery.
Dental-related                                       No coverage for actual dental treatments that may be
services                                             performed as part of services (1), (2), or (3) shown to
covered under                                        the left. Such dental treatments include dental
the U.S. Bank                                        implants and prostheses, osteotomies and other
medical plan are                                     procedures associated with fitting of dentures or
limited to:                                          dental implants, root canals, removal of impacted
                                                     teeth or tooth root. Also see “TMJ services” in this
1. Treatment of    You pay 25%      You pay 45%      chart.
fractured jaw      for LD/HP; 30%   for LD/HP; 50%
                   for HD/LP        for HD/LP

2. Accident-       You pay 25%      You pay 45%      Accidents or injuries sustained prior to the effective
related dental     for LD/HP; 30%   for LD/HP; 50%   date of coverage are eligible as coverage is based on
services from a    for HD/LP        for HD/LP        actual date of treatment and not the date the accident
physician or                                         or injury occurred. Chewing injuries to teeth not
dentist for the                                      covered. Dental caries (cavities) not covered.
treatment of an
injury to sound
and healthy
natural teeth




                                                                                      Exhibit 3, Page 381
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 382 of 482 Page ID
                                    #:500

                  Network          Non-network
Service           provider         provider         Special notes

3. Inpatient or   You pay 25%      You pay 45%      See “Hospital inpatient services” in this chart.
outpatient        for LD/HP; 30%   for LD/HP; 50%   Covered only when related to a medical condition and
hospitalization   for HD/LP        for HD/LP        medically necessary to protect and safeguard the life
and anesthesia                                      of the patient who is a covered child under age five, is
charges                                             severely disabled, or has a medical condition that
                                                    requires hospitalization or general anesthesia for
                                                    dental treatment, as determined by UHC.
DNA analysis      You pay 25%      You pay 45%      Genetic testing covered for the following indications
                  for LD/HP; 30%   for LD/HP; 50%   only:
                  for HD/LP        for HD/LP        To enable those affected by inherited disorders to
                                                    make informed choices about future reproduction;
                                                    To detect breast, colon, or ovarian cancer in persons
                                                    who have two first-degree relatives with a history of
                                                    these cancers. Only one first-degree relative is
                                                    required for persons with a family history of pre-
                                                    menopausal breast or ovarian cancer or colon cancer
                                                    diagnosed before age 50; or
                                                    To verify a diagnosis when specific pre-clinical
                                                    evidence is present.

                                                    No other genetic testing or counseling is covered.
Durable           You pay 25%      You pay 45%      Must be prescribed by a physician and medically
medical           for LD/HP; 30%   for LD/HP; 50%   necessary for treatment of an illness or injury,
equipment         for HD/LP        for HD/LP        including disposable medical supplies.
(DME) and
medical                                             Coverage includes wheelchairs, ventilators, oxygen
supplies                                            and equipment, and side rails; stockings, and casts;
                                                    insulin pumps, glucometers and related equipment
                                                    and devices; cochlear implants and bone-anchored
                                                    hearing aids; prosthetics, including breast, artificial
                                                    limbs and eyes required as the result of a congenital
                                                    defect, injury or illness; liquid nutrition (including
                                                    amino acid-based elemental formula) when
                                                    recommended by a physician; SADD lights; implants;
                                                    scalp hair prosthesis (wigs) for the medical condition
                                                    of Alopecia Areata only; and custom foot orthoses.

                                                    No coverage for over-the-counter products and items.
                                                    Covered up to the UHC allowed amounts to rent or
                                                    buy the item.

                                                    Syringes, test strips, lancets and needles are covered
                                                    by Express Scripts, not UHC. See “Coverage
                                                    requirements, limitations and exclusions - pharmacy”
                                                    for more information.
Emergency         You pay 25%      You pay 25%      Copay will be waived if an inpatient admission occurs
room (ER) care    after $150 ER    after $150 ER    for the same condition within 24 hours.
                  copay for        copay for
                  LD/HP; 30%       LD/HP; 30%       See “Emergency care” for more information.
                  after $150 ER    after $150 ER
                  copay for        copay for        Pharmaceuticals given while in the ER will be covered
                  HD/LP            HD/LP            by UHC, not Express Scripts. Written prescriptions to
                                                    be filled when you leave the ER will be covered by




                                                                                     Exhibit 3, Page 382
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 383 of 482 Page ID
                                   #:501

                  Network          Non-network
Service           provider         provider         Special notes
                                                    Express Scripts, not UHC. See “What’s covered -
                                                    pharmacy” for more information.
Enteral           You pay 25%      You pay 45%      Covered when sole source of nutrition or inborn error
nutrition (tube   for LD/HP; 30%   for LD/HP; 50%   of metabolism.
feeding)          for HD/LP        for HD/LP
Eyeglasses or     You pay 25%      You pay 45%      Covered only for the medical conditions keratoconus
contact lenses    for LD/HP; 30%   for LD/HP; 50%   and ulcerative keratitis and post-cataract surgery
                  for HD/LP        for HD/LP        (aphakia), accidental injury, or as a therapeutic
                                                    bandage. Limited to one pair of eyeglasses or contact
                                                    lenses after surgery paid by the plan. Thereafter,
                                                    coverage applies only to lens replacement if
                                                    prescription changes.

                                                    Coverage for eyeglasses and contact lenses for any
                                                    other reason may be covered under the separate
                                                    Vision Plan; see the Vision SPD.
Gender            You pay 25%      You pay 45%      See “Cosmetic, reconstructive or plastic surgery” in
dysphoria         for LD/HP; 30%   for LD/HP; 50%   this chart and “Gender dysphoria” for important
services          for HD/LP        for HD/LP        coverage information.
Hearing aids      You pay 25%      You pay 45%      Hearing aids covered for dependent children under
and tests for     for LD/HP; 30%   for LD/HP; 50%   age 19 who have a hearing loss due to a congenital
hearing aids      for HD/LP        for HD/LP        loss of hearing that cannot be corrected by other
                                                    covered procedures. Coverage is limited to one
                                                    hearing aid paid by the plan every third plan year and
                                                    includes the hearing aid, dispensing fee, molds,
                                                    impressions, batteries and repairs. No coverage for
                                                    replacement of lost hearing aids or tests for hearing
                                                    aids.

                                                    Coverage for services beyond those covered by the
                                                    medical plan as listed above may be available under
                                                    the separate Hearing Plan; see the Hearing SPD.
Home health       You pay 25%      You pay 45%      To be covered, skilled care must be prescribed by a
care              for LD/HP; 30%   for LD/HP; 50%   physician and provided by a Medicare-approved or
                  for HD/LP        for HD/LP        other pre-approved licensed home health agency.

                                                    See “Durable medical equipment (DME) and medical
                                                    supplies” in this chart. Services for custodial care,
                                                    non-skilled care, services of a non-medical nature,
                                                    private duty nursing, rest cures and mental health are
                                                    not covered.
Home infusion     You pay 25%      You pay 45%      To be covered, care must be ordered by a physician
therapy           for LD/HP; 30%   for LD/HP; 50%   and provided by a Medicare-approved or other pre-
                  for HD/LP        for HD/LP        approved licensed home health agency. Covered
                                                    services include solutions and pharmaceutical
                                                    additives, pharmacy compounding and dispensing
                                                    services, durable medical equipment and supplies,
                                                    nursing services to train you or your caregiver to
                                                    monitor your therapy, and collection, analysis and
                                                    reporting of lab tests.
Hospice care      You pay 25%      You pay 45%      Hospice care for terminally ill patients provided by a
                  for LD/HP; 30%   for LD/HP; 50%   Medicare-certified hospice provider or other pre-
                  for HD/LP        for HD/LP        approved hospice.




                                                                                    Exhibit 3, Page 383
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 384 of 482 Page ID
                                    #:502

                   Network          Non-network
Service            provider         provider         Special notes
                                                     Coverage for inpatient and outpatient hospital care,
                                                     routine and continuous home nursing care, home
                                                     health aide visits, physical therapy, speech therapy,
                                                     language therapy, occupational therapy, social worker
                                                     visits, dietary/nutritional counseling, durable medical
                                                     equipment, routine medical supplies and other
                                                     supportive services provided to meet the physical,
                                                     psychological, spiritual, and social needs of the dying
                                                     patient.

                                                     Coverage includes patient care instructions, respite
                                                     care and other supportive services for the family, both
                                                     before and after the death of the patient.

                                                     Coverage for respite care is limited to 10 days
                                                     processed by the plan during the episode of hospice
                                                     care. To be eligible for hospice care, a physician must
                                                     document that according to best medical judgment,
                                                     the patient has six months or less to live, and the
                                                     patient/family must agree not to pursue curative
                                                     treatment. Inpatient care in a hospice or hospital is
                                                     covered under hospital inpatient services. Take-home
                                                     drugs will process under this benefit level. Medical
                                                     care services unrelated to the terminal illness may be
                                                     covered according to other Plan benefits and
                                                     requirements. Eligible services provided by a skilled
                                                     nursing facility are covered, but are separate from the
                                                     hospice benefit. (See Skilled nursing under “Hospital
                                                     inpatient services” in this chart.)
Hospital                                             For mental health and substance-related and
inpatient                                            addictive disorders coverage, see that section. See
services                                             “Centers of Excellence” for hospital services that may
                                                     have additional requirements.


1. Hospital        You pay 25%      You pay 45%      Coverage is provided for up to 365 hospital days per
services           for LD/HP; 30%   for LD/HP; 50%   plan year, including a semiprivate room, meals,
                   for HD/LP        for HD/LP        general nursing care, intensive and other special care
                                                     units, ancillary services and supplies such as
                                                     operating, recovery, and treatment rooms, supplies,
                                                     in-hospital and take-home drugs. Private room is
                                                     covered only when medically necessary or at the
                                                     allowable charges for an average semiprivate room.
                                                     Patient convenience items and private duty nursing
                                                     are not covered.

2. Acute           You pay 25%      You pay 45%      Acute rehabilitation covered when services are
rehabilitation     for LD/HP; 30%   for LD/HP; 50%   expected to make measurable or sustainable
(not nursing       for HD/LP        for HD/LP        improvement within a reasonable amount of time.
home)

3. Skilled         You pay 25%      You pay 45%      Skilled nursing must be ordered by a physician and
nursing facility   for LD/HP; 30%   for LD/HP; 50%   be medically necessary. Limited to 100 days
(not nursing       for HD/LP        for HD/LP        processed by the plan per plan year. Semiprivate




                                                                                     Exhibit 3, Page 384
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 385 of 482 Page ID
                                    #:503

                  Network           Non-network
Service           provider          provider         Special notes
home)                                                room, meals, general nursing care, ancillary services
                                                     and supplies, and in-facility drugs are covered.
                                                     Private room is covered only when medically
                                                     necessary or at the allowable charges for an average
                                                     semiprivate room. Patient convenience items,
                                                     custodial care and private duty nursing are not
                                                     covered.
Hospital                                             Coverage for scheduled surgery, radiation,
outpatient                                           chemotherapy, kidney dialysis, respiratory therapy,
services                                             diabetes outpatient self-management training and
                                                     education which includes medical nutrition therapy,
1. Hospital       You pay 25%       You pay 45%      and all other eligible outpatient hospital care.
services          for LD/HP; 30%    for LD/HP; 50%
                  for HD/LP         for HD/LP        For mental health and substance-related and
                                                     addictive disorders coverage, see that section. See
2. Ambulatory     You pay 25%       You pay 45%      “Centers of Excellence” for hospital services that may
surgery centers   for LD/HP; 30%    for LD/HP; 50%   have additional requirements.
                  for HD/LP         for HD/LP
Infertility       You pay 25%       Not covered by   See “Optum Fertility Solutions” for important coverage
treatment         for LD/HP; 30%    the plan for     information and requirements.
                  for HD/LP         LD/HP and
                                    HD/LP

Lab, X-ray, CT                                       See “Maternity” in this chart for prenatal lab and X-ray
scans, MRI and                                       services.
nuclear
imaging                                              Services are paid based on the billing codes used by
                                                     your provider on the claim submitted to UHC for
                                                     payment. If a non-network provider performs the
                                                     procedure and then sends it out to be read, the
                                                     charges for the reading only will be paid at the
                                                     network benefit level.


1. Illness-related You pay 25%      You pay 45%      When submitted with an illness diagnosis code.
                   for LD/HP; 30%   for LD/HP; 50%
                   for HD/LP        for HD/LP

2. Preventive     The plan pays     Not covered by   See “Preventive care.”
care              100% (no          the plan for
                  deductible) for   LD/HP and
                  LD/HP and         HD/LP
                  HD/LP
Mastectomy        You pay 25%       You pay 45%      See “The Women’s Health and Cancer Rights Act of
and               for LD/HP; 30%    for LD/HP; 50%   1998.”
reconstructive    for HD/LP         for HD/LP
surgery
Maternity                                            See the “Maternity Support Program” for additional
                                                     resources available to you.

                                                     Pregnancy coverage ends when your coverage under
                                                     your plan otherwise ends for any reason. New
                                                     dependents must be added within 60 days of birth to
                                                     be covered, see “When you can make changes




                                                                                      Exhibit 3, Page 385
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 386 of 482 Page ID
                                    #:504

                   Network           Non-network
Service            provider          provider         Special notes
                                                      during the year.”

1. Hospital        You pay 25%       You pay 45%      Inpatient benefits will not be restricted to less than 48
services           for LD/HP; 30%    for LD/HP; 50%   hours from the time of vaginal delivery or 96 hours
(inpatient or      for HD/LP         for HD/LP        from the time of Cesarean section delivery. See
outpatient) and                                       “Inpatient maternity care” for details. One home
postpartum                                            health visit upon discharge is allowed; see “Home
office visits                                         health care” in this chart.

2. Prenatal office The plan pays     You pay 45%      Prenatal lab and x-ray services are paid based on
visits             100% (no          for LD/HP; 50%   where the services are performed. If in a facility, they
                   deductible) for   for HD/LP        pay under the hospital services benefit. If in an office,
                   LD/HP and                          they pay under the prenatal office visits benefit.
                   HD/LP
                                                      No coverage for adoption or adoption-related
                                                      expenses, surrogate pregnancy or related expenses,
                                                      childbirth classes or delivery at home.
Mental health      You pay 25%       You pay 45%      See “Mental health and substance-related and
                   for LD/HP; 30%    for LD/HP; 50%   addictive disorders coverage” for details.
                   for HD/LP         for HD/LP
Nutritional        You pay 25%       You pay 45%      Covered when provided by a registered dietician to
counseling         for LD/HP; 30%    for LD/HP; 50%   develop a dietary treatment plan to treat and/or
                   for HD/LP         for HD/LP        manage medical conditions that require a special diet
                                                      (e.g., anorexia, diabetes, gout, etc.).

                                                      No coverage for non-disease specific counseling,
                                                      nutritional education such as general good eating
                                                      habits, calorie control or dietary preferences.
Orthoptic          You pay 25%       You pay 45%      Training must be provided by a licensed optometrist
training           for LD/HP; 30%    for LD/HP; 50%   or an orthoptic technician.
(eye muscle        for HD/LP         for HD/LP
exercise)
Orthoses —         You pay 25%       You pay 45%      No coverage for over-the-counter products.
custom only        for LD/HP; 30%    for LD/HP; 50%
(custom-made       for HD/LP         for HD/LP
orthopedic
shoes, arch
supports and
foot orthoses)
Osteopaths         You pay 25%       You pay 45%      If receiving physical therapy or chiropractic services,
                   for LD/HP; 30%    for LD/HP; 50%   refer to those specific services in this chart for
                   for HD/LP         for HD/LP        benefits.
Physical,          You pay 25%       You pay 45%      Limited to 50 visits (in outpatient or office setting)
occupational       for LD/HP; 30%    for LD/HP; 50%   processed by the plan per plan year for physical and
and speech         for HD/LP         for HD/LP        occupational therapy combined unless additional
therapy                                               visits are deemed medically necessary by UHC.

                                                      Limited to 25 visits (in outpatient or office setting)
                                                      processed by the plan per plan year for speech
                                                      therapy unless additional visits are deemed medically
                                                      necessary by UHC.

                                                      No coverage for:
                                                          • Services primarily educational in nature,




                                                                                        Exhibit 3, Page 386
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 387 of 482 Page ID
                                    #:505

                     Network           Non-network
Service              provider          provider         Special notes
                                                                except as specified in this chart
                                                             • Services for or related to vocational
                                                                rehabilitation (defined as services provided
                                                                to an injured employee to assist the
                                                                employee to return to either their former
                                                                employment or a new position, or services
                                                                to prepare a person with disabilities for
                                                                employment), except when medically
                                                                necessary and provided by an eligible
                                                                healthcare provider
                                                             • Physical, occupational and speech therapy
                                                                services for learning disabilities and
                                                                disorders, except when medically
                                                                necessary and provided by an eligible
                                                                healthcare provider
                                                             • Services for or related to recreational
                                                                therapy (defined as the prescribed use of
                                                                recreational or other activities as treatment
                                                                interventions to improve the functional living
                                                                competence of persons with physical,
                                                                mental, emotional and/or social
                                                                disadvantages); educational therapy
                                                                (defined as special education classes,
                                                                tutoring, and other non-medical services
                                                                normally provided in an educational
                                                                setting); or forms of non-medical self-care
                                                                or self-help training; including, but not
                                                                limited to: health club memberships; aerobic
                                                                conditioning; therapeutic exercises; work-
                                                                hardening programs; etc., and all related
                                                                material and products for these programs
                                                             • Services for or related to therapeutic
                                                                massage
                                                             • Services for or related to rehabilitation
                                                                services that are not expected to make
                                                                measurable or sustainable improvement
                                                                within a reasonable period of time, unless
                                                                they are medically necessary and part of
                                                                specialized maintenance therapy for the
                                                                person's condition
                                                             • Custodial care
Physician/                                              Any prescription written by your provider to be filled at
professional                                            a pharmacy will be covered by Express Scripts, not
services                                                UHC. See “What’s covered - pharmacy.”

1. Primary care      The plan pays     You pay 45%      Eligible primary care providers include a physician
office visit (non-   100% for office   for LD/HP; 50%   who has a majority of his or her practice in general
preventive care      visit charge      for HD/LP        pediatrics, internal medicine, obstetrics/gynecology,
services)            billed; you pay                    family practice or general practice. Convenience
                     25% for LD/HP;                     clinics and virtual visits are also eligible, but not
                     30% for HD/LP                      urgent care visits. Claims will be paid based on the




                                                                                          Exhibit 3, Page 387
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 388 of 482 Page ID
                                    #:506

                    Network           Non-network
Service             provider          provider         Special notes
                    for remaining                      status of the deductible when the claim is processed,
                    covered                            not by the date of service or submission date (in
                    services billed                    cases where there may be a lag).

2. Specialist       You pay 25%       You pay 45%
office visit        for LD/HP; 30%    for LD/HP; 50%
                    for HD/LP         for HD/LP

3. Surgical         You pay 25%       You pay 45%
services            for LD/HP; 30%    for LD/HP; 50%
                    for HD/LP         for HD/LP
Pregnancy and                                          See “Maternity” in this chart.
prenatal care
Prescription                                           See “What’s covered - pharmacy.”
drugs
Preventive care The plan pays         Not covered by   See “Preventive care” and “What’s covered -
                100% (no              the plan for     pharmacy.”
                deductible) for       LD/HP and
                LD/HP and             HD/LP
                HD/LP
Second          You pay 25%           You pay 45%      Coverage provided for confirmation of a diagnosis
opinions        for LD/HP; 30%        for LD/HP; 50%   and/or review of a treatment plan.
                for HD/LP             for HD/LP
Sleep studies   You pay 25%           Not covered by   No coverage for unattended sleep studies, medically
                for LD/HP; 30%        the plan for     appropriate sleep studies if done at patient’s home,
                for HD/LP             LD/HP and        SNAP studies or for overnight pulse oximetry to
                                      HD/LP            screen patients for sleep apnea.
Sterilization

1. Tubal ligation   The plan pays     Not covered by
                    100% (no          the plan for
                    deductible) for   LD/HP and
                    LD/HP and         HD/LP
                    HD/LP

2. Vasectomy        You pay 25%       Not covered by
                    for LD/HP; 30%    the plan for
                    for HD/LP         LD/HP and
                                      HD/LP
Substance-          You pay 25%       You pay 45%      See “Mental health and substance-related and
Related and         for LD/HP; 30%    for LD/HP; 50%   addictive disorders coverage” for details.
Addictive           for HD/LP         for HD/LP
Disorders
Supplies                                               See “Durable medical equipment (DME) and medical
                                                       supplies” in this chart. Syringes, test strips, lancets
                                                       and needles are covered by Express Scripts, not
                                                       UHC; see “Coverage requirements, limitations and
                                                       exclusions - pharmacy.”
TMJ services,       You pay 25%       You pay 45%      Related physical therapy services are paid under the
including           for LD/HP; 30%    for LD/HP; 50%   physical therapy benefit.
orthognathic        for HD/LP         for HD/LP
surgery
Transplants         You pay 25%       Not covered by   See “Transplant Resource Services” for important
                    for LD/HP; 30%    the plan for     coverage information and requirements.




                                                                                        Exhibit 3, Page 388
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 389 of 482 Page ID
                                     #:507

                     Network            Non-network
 Service             provider           provider           Special notes
                     for HD/LP          LD/HP and
                                        HD/LP
 Urgent care         You pay 25%        You pay 45%
                     for LD/HP; 30%     for LD/HP; 50%
                     for HD/LP          for HD/LP
 Weight loss         You pay 25%        Not covered by     Coverage is limited to bariatric surgery for severe and
 treatment           for LD/HP; 30%     the plan for       morbid obesity. Coverage limited for Panniculectomy.
                     for HD/LP          LD/HP and          See “Cosmetic, reconstructive or plastic surgery” in
                                        HD/LP              this chart and “Bariatric Resource Services” for
                                                           important coverage information and requirements.

                                                           No coverage for weight loss and diet programs of any
                                                           type.

Bariatric Resource Services
Use of Bariatric Resource Services (BRS) is required for coverage under the plan. This program provides specialized
clinical consulting services to educate on obesity treatment options and access to specialized network facilities and
physicians for obesity surgery services. BRS must authorize your care in advance. Call 888.936.7246 to initiate
authorization and enrollment as soon as the possibility of a bariatric surgery arises and before a pre-surgical evaluation
is performed.

Coverage is limited to bariatric surgery for severe or morbid obesity. To be eligible, certain requirements must be met
and prior approval from BRS must be received. For severe obesity, the body mass index (BMI) must be 35-40 and will
only be considered when there is documentation of a co-morbid condition such as hypertension refractory to standard
drug regimens, cardiovascular disease, degenerative joint disease or diabetes. For morbid obesity, the BMI must be 40
or greater.

All bariatric surgeries must be performed at a designated BRS facility. Services not performed at a designated BRS
facility are not covered even if the services are medically necessary and/or referred. Other benefit limits and restrictions
apply.

If the patient resides more than 50 miles from the designated facility, expenses for travel and lodging may be
reimbursed. There is a combined lifetime maximum of $1,500 paid by the plan per covered person for all transportation
and lodging expenses incurred by the patient and companion(s) and reimbursed under this plan in connection with the
surgery. See “Travel and lodging” for more information.

Cancer Resource Services
Use of Cancer Resource Services (CRS) is recommended, but not required for coverage under the plan. This program
provides specialized consulting services, on a limited basis, access to cancer centers with expertise in treating the most
rare or complex cancers and education to help patients understand their cancer and make informed decisions about
their care and course of treatment.

To access designated cancer centers in the CRS program, call CRS at 866.936.6002 prior to receiving services. Eligible
oncology services rendered for the treatment of a condition that has a primary or suspected diagnosis related to cancer
will be covered.

If the patient resides more than 50 miles from the designated cancer center, expenses for travel and lodging may be
reimbursed. There is a combined lifetime maximum of $10,000 paid by the plan per covered person for all transportation
and lodging expenses incurred by the patient and companion(s) and reimbursed under this plan in connection with all
cancer-related services. See “Travel and lodging” for more information.

See “Cancer Support Program” for additional resources available for all types of cancer.




                                                                                             Exhibit 3, Page 389
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 390 of 482 Page ID
                                     #:508

Clinical trials
As required by law, coverage is available for routine patient care costs provided in connection with your participation in
an approved clinical trial for the treatment of cancer or other life-threatening disease or condition. A qualifying clinical
trial is a Phase I, Phase II, Phase III, or Phase IV clinical trial that is conducted in relation to the prevention, detection or
treatment of cancer or other life-threatening disease or condition and is approved or funded by one or more of the
following:

     •    The National Institutes of Health (NIH) or NIH-designated non-governmental research entity;
     •    The Centers for Disease Control and Prevention (CDC);
     •    The Agency for Health Care Research and Delivery;
     •    The Centers for Medicare and Medicaid Services (CMS);
     •    Department of Defense (DOD), Department of Veterans’ Affairs or Department of Energy as long as the study
          or investigation has been reviewed and approved through a system of peer review that is determined by the
          Secretary of Health and Human Services to meet both of the following criteria:
               - comparable to the system of peer review of studies and investigations used by the National Institutes
                  of Health; and
               - ensures unbiased review of the highest scientific standards by qualified individuals who have no
                  interest in the outcome of the review.
     •    Investigational new drug application reviewed by the U.S. Food and Drug Administration (FDA); or
     •    A drug trial that is exempt from having such an investigational new drug application.

Routine patient care costs for qualifying clinical trials include services:

     •    That would otherwise be covered absent a clinical trial;
     •    Required solely for the provision of the investigational item or service, the clinically appropriate monitoring of
          the effects of the item or service, or the prevention of complications; and
     •    Needed for reasonable and necessary care arising from the provision of an investigational item or service.

To be eligible, certain services require approval from UHC before they are received. See “Coverage requirements,
limitations and exclusions – medical” for more information about the notification process.

See “Cancer Support Program” for additional resources available for all types of cancer.

Congenital Heart Disease Resource Services
Use of Congenital Heart Disease (CHD) Resource Services is recommended, but not required for coverage under the
plan. This program is a specialized network proficient in CHD surgeries to treat conditions such as coarctation of the
aorta, aortic stenosis, tetralogy of fallot, transposition of the great vessels and hypoplastic left or right heart syndrome.
To access designated providers in the CHD Resource Services program, services need to be ordered by a physician. In
this case, call CHD Resource Services at 888.936.7246 prior to receiving services.

Travel and lodging benefits are not available for CHD Resource Services.

Emergency care
In an emergency, go to the nearest emergency facility, even if it is a non-network facility. If hospitalized due to an
emergency, you must call UHC within 48 hours of hospitalization. Follow-up care for emergency services (for example,
suture removal) is a non-emergency service and must be provided by a network provider to be covered at the highest
benefit level.

Gender dysphoria
To be eligible for coverage, certain services require approval from UHC before they are received. See “Coverage
requirements, limitations and exclusions – medical” for more information about the notification process.

Benefits for the treatment of gender dysphoria limited to the following services:




                                                                                                 Exhibit 3, Page 390
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 391 of 482 Page ID
                                     #:509

     •   Mental health services, including psychotherapy for gender dysphoria and associated co-morbid psychiatric
         diagnoses.
     •   Puberty suppressing medication injected or implanted by a medical provider in a clinical setting.
     •   Cross-sex hormone therapy. Coverage is provided by UHC if they are injected by a medical provider. Oral
         and self-injected hormones will be covered by Express Scripts. See “What’s covered - pharmacy” for more
         information.
     •   Laboratory testing to monitor the safety of continuous cross-sex hormone therapy.
     •   Surgery for the treatment for gender dysphoria, including the surgeries listed below:
         Male to female:
              − Clitoroplasty
              − Labiaplasty
              − Orchiectomy
              − Penectomy
              − Urethroplasty
              − Vaginoplasty

         Female to male:
            − Bilateral mastectomy or breast reduction
            − Hysterectomy
            − Metoidioplasty
            − Penile prosthesis
            − Phalloplasty
            − Salpingo-oophorectomy
            − Scrotoplasty
            − Testicular prosthesis
            − Urethroplasty
            − Vaginectomy
            − Vulvectomy

For breast surgery, you must provide a written psychological assessment from at least one qualified behavioral health
provider experienced in treating gender dysphoria. The assessment must document that you meet all of the following
criteria:

     •   Persistent, well-documented gender dysphoria.
     •   Capacity to make a fully informed decision and to consent for treatment.
     •   18 years or older.
     •   If significant medical or mental health concerns are present, they must be reasonably well controlled.

For genital surgery, you must provide a written psychological assessment from at least two qualified behavioral health
providers experienced in treating gender dysphoria, who have independently assessed you. The assessment must
document that you meet all of the following criteria:
    • Persistent, well-documented gender dysphoria.
    • Capacity to make a fully informed decision and to consent for treatment.
    • 18 years or older.
    • If significant medical or mental health concerns are present, they must be reasonably well controlled.
    • Complete at least 12 months of successful continuous full-time real-life experience in the desired gender.
    • Complete 12 months of continuous cross-sex hormone therapy appropriate for the desired gender (unless
        medically contraindicated).

The treatment plan is based on identifiable external sources including the World Professional Association for




                                                                                          Exhibit 3, Page 391
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 392 of 482 Page ID
                                     #:510

Transgender Health (WPATH) standards, and/or evidence-based professional society guidance.

Inpatient maternity care
Under the Newborns’ and Mothers’ Health Protection Act of 1996, benefits may not be restricted for a hospital stay in
connection with childbirth to less than 48 hours following a vaginal delivery or less than 96 hours following Cesarean
section delivery.

You cannot be required to obtain preauthorization from your plan for your 48-hour or 96-hour stay to be covered.
However, authorization is required from your plan beyond the applicable 48-hour or 96-hour stay. See “Coverage
requirements, limitations and exclusions – medical” for more information about the notification process.

The law allows you and your baby to be released earlier than these time periods only if the attending provider decides,
after consulting with you, that you and your baby can be discharged earlier. In any case, the attending provider cannot
receive incentives or disincentives to discharge you or your baby earlier than 48 hours (or 96 hours).

Mental health and substance-related and addictive disorders coverage
See “Coverage requirements, limitations and exclusions – medical” to see if any action is recommended or required on
your part before receiving services.

The plan also pays for behavioral services for Autism Spectrum Disorder including intensive behavioral therapies such
as Applied Behavior Analysis (ABA) at the same level of benefits as other mental health services that are the following:

     •   Focused on the treatment of core deficits of Autism Spectrum Disorder.
     •   Provided by a Board Certified Applied Behavior Analyst (BCBA) or other qualified provider under the
         appropriate supervision.
     •   Focused on treating maladaptive/stereotypic behaviors that are posing danger to self, others and property
         and impairment in daily functioning.

Physical, occupational and speech therapy services for Autism Spectrum Disorders will process under the physical,
occupational and speech therapy benefit as shown in the charts in the “What’s covered-medical” section.

What’s Covered
Benefits include the following levels of care for mental health, substance-related and addictive disorders and Autism
Spectrum Disorders:

     •   Inpatient treatment.
     •   Residential treatment.
     •   Partial hospitalization/day treatment.
     •   Intensive outpatient treatment.
     •   Outpatient treatment.

Covered services include:

     •   Diagnostic evaluations, assessment and treatment planning.
     •   Treatment and/or procedures.
     •   Medication management and other associated treatments.
     •   Individual, family, and group therapy.
     •   Provider-based case management services.
     •   Crisis intervention.

What’s not covered
The following services are generally not covered for mental health, substance-related and addictive disorders and
Autism Spectrum Disorders:




                                                                                          Exhibit 3, Page 392
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 393 of 482 Page ID
                                     #:511

     •    Services performed in connection with conditions not classified in the current edition of the Diagnostic and
          Statistical Manual of the American Psychiatric Association.
     •    Outside of an initial assessment, services as treatments for a primary diagnosis of conditions and problems
          that may be a focus of clinical attention, but are specifically noted not to be mental disorders within the
          current edition of the Diagnostic and Statistical Manual of the American Psychiatric Association.
     •    Outside of initial assessment, services as treatments for the primary diagnoses of learning disabilities,
          conduct and impulse control disorders, pyromania, kleptomania, gambling disorder and paraphilic disorder.
     •    Educational/behavioral services that are focused on primarily building skills and capabilities in
          communication, social interaction and learning.
     •    Tuition for or services that are school-based for children and adolescents required to be provided by, or paid
          for by the school under the Individuals with Disabilities Education Act.
     •    Outside of initial assessment, unspecified disorders for which the provider is not obligated to provide clinical
          rationale as defined in the current edition of the Diagnostic and Statistical Manual of the American Psychiatric
          Association.
     •    Methadone treatment as maintenance, L.A.A.M. (1-Alpha-Acetyl-Methadol), Cyclazocine, or their equivalents
          for drug addiction.

Eligible providers and facilities
Services for mental health must be provided by a licensed medical doctor, psychologist, social worker or other master
prepared therapist who is licensed or certified as a mental health provider by the state in which he or she provides
services. An eligible mental health facility must meet all credentialing criteria, including licensure/certification in the state
in which it is operating, and must be approved by the medical plan. Services for substance-related and addictive
disorders must be provided by a physician, hospital or outpatient substance-related and addictive disorders treatment
program approved by the medical plan. See “Eligible healthcare professionals” and “Eligible facilities” for more
information.

Neonatal Resource Services
Use of Neonatal Resource Services (NRS) is recommended, but not required for coverage under the plan. This program
provides guided access to a network of credentialed neonatal intensive care unit (NICU) providers and specialized
nurse consulting services to manage NICU admissions. NRS works in conjunction with the Maternity Support Program
to identify pregnancies that may be high risk and to encourage delivery at a Centers of Excellence facility. In addition,
NRS has experienced NICU nurses available to answer questions about your baby's care in the NICU and transition to
home.

To access designated facilities in the NRS program, you or the network provider must notify NRS or Personal Health
Support if the newborn's NICU stay is longer than the mother's hospital stay. Call NRS at 866.534.7209 or Personal
Health Support at the number on your medical ID card.

Travel and lodging benefits are not available for NRS.

Optum Fertility Solutions
Enrollment in the Optum Fertility Solutions program is required in order for employees and their covered
spouse/domestic partner to receive coverage for eligible infertility treatment, including prescription drugs. Coverage is
not available for dependent children. This program provides education, counseling, infertility management and access to
a national network of premier infertility treatment clinics. Optum Fertility Solutions must authorize your care in advance.
Call 866.774.4626 to initiate authorization and enrollment before receiving infertility services and supplies.

All infertility services must be performed at a designated Optum Fertility Solutions facility. Services not performed at a
designated Optum Fertility Solutions facility are not covered even if the services are medically necessary and/or
referred. If the patient resides more than 60 miles from the designated facility, contact an Optum Fertility Solutions case
manager to determine an eligible network facility in your location prior to starting treatment. Other benefit limits and
restrictions apply.

Coverage for infertility services are limited to the following procedures:




                                                                                                Exhibit 3, Page 393
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 394 of 482 Page ID
                                     #:512

        •   Ovulation induction and controlled ovarian stimulation.
        •   Insemination procedures: Artificial Insemination (AI) and Intrauterine Insemination (IUI).
        •   Assisted Reproductive Technologies (ART): in-vitro fertilization (IVF), gamete intrafallopian transfer
            (GIFT), zygote intrafallopian transfer (ZIFT), Intra Cytoplasmic Sperm Injection (ICSI).
        •   Testicular Sperm Aspiration/Microsurgical Epididymal Sperm Aspiration (TESA/MESA) - male factor
            associated surgical procedures for retrieval of sperm.
        •   Cryopreservation - embryo's (storage is limited to 12 months). Long-term storage costs (anything longer
            than 12 months) are not covered.
        •   Pre-implantation Genetic Diagnosis (PGD) for diagnosis of genetic disorders only.
        •   Embryo transportation related network disruption.
        •   Donor coverage: associated donor medical expenses, including collection and preparation of oocyte (egg)
            and/or sperm.
        •   Fertility Preservation: when planned cancer or other medical treatment is likely to produce
            infertility/sterility, the plan covers the collection of sperm, cryopreservation of sperm, ovulation induction
            and retrieval of oocyte (egg), oocyte cryopreservation, ovarian tissue cryopreservation, in vitro fertilization,
            and embryo cryopreservation. Long-term storage costs (anything longer than 12 months) are not covered.

In addition, you must meet the following criteria:

        •   Have failed to achieve a Pregnancy after a year of regular, unprotected intercourse if the woman is under
            age 35, or after six months, if the woman is over age 35;
        •   Have failed to achieve Pregnancy following twelve cycles (under age 35) or six cycles (age 35 or over) of
            donor insemination;
        •   Have failed to achieve Pregnancy due to impotence/sexual dysfunction;
        •   Have diagnosis of a male factor causing infertility (e.g., treatment of sperm abnormalities including the
            surgical recovery of sperm); or
        •   Have infertility that is not related to voluntary sterilization; and
        •   Be under age 44 if female and using own oocytes (eggs), or be under age 50 if female and using donor
            oocytes (eggs). For treatment initiated prior to pertinent birthday, services will be covered to completion of
            initiated cycle.

The waiting period may be waived if you have a known infertility factor, including but not limited to: congenital
malformations, known male factor, known ovulatory disorders, diminished ovarian reserve, impotence/sexual
dysfunction, moderate or severe endometriosis, or documented compromise of the fallopian tubes.

A $25,000 lifetime maximum paid by the plan per person will apply to all eligible infertility services, including medical
and surgical treatment. A separate $10,000 lifetime maximum paid by the plan per person will apply to all eligible
infertility prescription drugs. See “Coverage requirements, limitations and exclusions – pharmacy.”

Pre-existing conditions
The U.S. Bank medical plans do not impose pre-existing condition limitations. This means that if you or your dependents
have a pre-existing condition when enrolling in a U.S. Bank medical plan, all eligible services related to the pre-existing
condition will be covered without restriction, assuming the condition itself is covered.

Preventive care
As required by law, eligible preventive care services received from a network provider are not subject to a deductible
and are paid 100 percent by the plan with no cost to you. Services received from a non-network provider are not
covered.

See the tables that follow for specific services and coverage criteria based on recommendations for men, women and
children and call UHC if you have questions. See “What’s covered - pharmacy” for the list of preventive care drugs.

 Covered preventive care for men
 Service                           Criteria
 Abdominal aortic aneurysm         One-time screening by ultrasonography; men age 65 to 75 who have ever smoked
 screening




                                                                                             Exhibit 3, Page 394
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 395 of 482 Page ID
                                    #:513

Covered preventive care for men
Service                       Criteria
Alcohol misuse screening      Screening for age 18 and older; brief behavioral counseling interventions for those
and counseling                engaged in risky or hazardous drinking
Cholesterol screening         Age 20 to 35 if at increased risk for coronary heart disease, and all men age 35 and
                              older
Colorectal cancer screening   Beginning at age 50 and continuing until age 75
(using fecal occult blood
testing, sigmoidoscopy,
proctoscopy or colonoscopy)
Depression screening          All adults when staff-assisted depression care supports are in place to assure accurate
                              diagnosis, effective treatment, and follow-up
Diabetes screening            Screening for abnormal blood glucose as part of cardiovascular risk assessment in
                              adults age 40 to 70 years who are overweight or obese. Clinicians should offer or refer
                              patients with abnormal blood glucose to intensive behavioral counseling interventions
                              to promote a healthful diet and physical activity.
Falls prevention              Exercise or physical therapy to prevent falls in community-dwelling adults age 65 years
                              and older who are at increased risk for falls
Healthy diet and physical     Offer or refer adults who are overweight or obese and have additional cardiovascular
activity counseling           disease (CVD) risk factors to intensive behavioral counseling interventions to promote
                              a healthful diet and physical activity for CVD prevention.
Hearing screening             Routine screening for all men
Hepatitis B screening         Those at high risk for infection
Hepatitis C screening         Those at high risk for infection; one-time screening for adults born between 1945 and
                              1965
High blood pressure           Age 18 and older; recommend obtaining measurements outside of the clinical setting
screening                     for diagnostic confirmation before starting treatment.
Human Immunodeficiency        Age 15 to 65; older adults who are at increased risk for HIV infection
Virus (HIV) screening
Immunization vaccines         The ACIP recommendations for doses, recommended ages, and recommended
(standard)                    populations vary. See cdc.gov/vaccines/schedules/index.html for detailed information,
                              including for:
                                    • Hepatitis A
                                    • Hepatitis B
                                    • Herpes Zoster (Shingles)
                                    • Human Papillomavirus
                                    • Influenza
                                    • Measles, Mumps, Rubella
                                    • Meningococcal
                                    • Pneumococcal
                                    • Tetanus, Diphtheria, Pertussis
                                    • Varicella (Chickenpox)
                              Coverage also provided for travel vaccines, Vaccinia (Smallpox) and Rabies.
Lung cancer screening         Annual screening with low-dose computed tomography in adults age 55 to 80 years
                              who have a 30 pack-year smoking history and currently smoke or have quit within the
                              past 15 years. Screening should be discontinued once a person has not smoked for 15
                              years or develops a health problem that substantially limits life expectancy or the ability
                              or willingness to have curative lung surgery
Obesity screening and         Screening for all adults; clinicians should offer or refer those with a body mass index of
counseling                    30 kg/m2 or higher to intensive, multicomponent behavioral interventions
Physical examination          Routine exam for all men; however, no coverage for: physicals for research; obtaining
                              licensure, employment or insurance; or participation in sports or camp
Prostate cancer screening –   Men 40 years or over who are symptomatic or in a high-risk category; all men 50 years




                                                                                        Exhibit 3, Page 395
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 396 of 482 Page ID
                                    #:514

Covered preventive care for men
Service                        Criteria
Prostate Specific Antigen      or older
(PSA) blood test and Digital
Rectal Examination (DRE)
Sexually Transmitted           Intensive behavioral counseling for sexually active adults at increased risk for STIs
Infection (STI) counseling
Skin cancer behavioral         Age 10 to 24 who have fair skin about minimizing their exposure to ultraviolet radiation
counseling                     to reduce their risk for skin cancer
Syphilis screening             Those at increased risk for syphilis infection
Tobacco use counseling and     All adults
interventions
Vision exam, including         See “Routine vision exam coverage” for important coverage information; coverage is
refraction                     provided by EyeMed, not UHC

Covered preventive care for women
Service                        Criteria
Alcohol misuse screening       Screening for age 18 and older; brief behavioral counseling interventions for those
and counseling                 engaged in risky or hazardous drinking
Anemia screening               Asymptomatic pregnant women for iron deficiency anemia
Bacteriuria screening          Pregnant women at 12 to 16 weeks' gestation or at the first prenatal visit, if later for
                               asymptomatic bacteriuria with urine culture
BRCA risk assessment and       Those who have family members with breast, ovarian, tubal or peritoneal cancer with
genetic counseling/testing     one of several screening tools designed to identify a family history that may be
                               associated with an increased risk for potentially harmful mutations in breast cancer
                               susceptibility genes (BRCA1 or BRCA2). Women with positive screening results should
                               receive genetic counseling and, if indicated after counseling, BRCA testing
Breast cancer preventive       Clinicians engage in shared, informed decision-making with those at increased risk
medication counseling          about medications to reduce their risk
Breast cancer                  Every 1 to 2 years for age 40 and older, with or without clinical breast examination
mammography screening
Breast feeding support,        Comprehensive lactation support and counseling by a trained provider during
supplies and counseling        pregnancy and/or in the postpartum period, and costs for breastfeeding equipment
                               which include manual or standard breast pumps when purchased from an eligible
                               provider in conjunction with each birth. Check with your claims administrator for details.
Cervical cancer screening      Women age 21 to 65 years with cytology (Pap smear) every 3 years or, for women age
                               30 to 65 years who want to lengthen the screening interval, screening with a
                               combination of cytology and human papillomavirus (HPV) testing every 5 years
Chlamydia infection            All sexually active women age 24 and younger and older women at increased risk for
screening                      infection
Cholesterol screening          Age 20 and older if at increased risk for coronary heart disease
Colorectal cancer screening    Beginning at age 50 and continuing until age 75
(using fecal occult blood
testing, sigmoidoscopy,
proctoscopy or colonoscopy)
Contraceptive methods and      FDA approved contraceptive methods, sterilization procedures, and patient education
counseling                     and counseling, as prescribed for all women with reproductive capacity.
Depression screening           All adults when staff-assisted depression care supports are in place to assure accurate
                               diagnosis, effective treatment, and follow-up
Diabetes screening             Screening for abnormal blood glucose as part of cardiovascular risk assessment in
                               adults age 40 to 70 years who are overweight or obese. Clinicians should offer or refer
                               patients with abnormal blood glucose to intensive behavioral counseling interventions
                               to promote a healthful diet and physical activity.
Domestic and interpersonal     All women annually
violence screening and




                                                                                        Exhibit 3, Page 396
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 397 of 482 Page ID
                                    #:515

Covered preventive care for women
Service                     Criteria
counseling
Falls prevention            Exercise or physical therapy to prevent falls in community-dwelling adults age 65 years
                            and older who are at increased risk for falls
Gestational Diabetes        Asymptomatic pregnant women after 24 weeks of gestation and at the first prenatal
screening                   visit for women identified to be at high risk for diabetes
Gonorrhea screening         All sexually active women age 24 and younger and older women at increased risk for
                            infection
Healthy diet and physical   Offer or refer adults who are overweight or obese and have additional cardiovascular
activity counseling         disease (CVD) risk factors to intensive behavioral counseling interventions to promote
                            a healthful diet and physical activity for CVD prevention.
Hearing screening           Routine screening for all women
Hepatitis B screening       Those at high risk for infection; pregnant women at their first prenatal visit
Hepatitis C screening       Those at high risk for infection; one-time screening for adults born between 1945 and
                            1965
High blood pressure         Age 18 and older; recommend obtaining measurements outside of the clinical setting
screening                   for diagnostic confirmation before starting treatment.
Human Immunodeficiency      All sexually active women annually; all pregnant women, including those who present
Virus (HIV) screening and   in labor who are untested and whose HIV status is unknown
counseling
Human Papillomavirus        Beginning at age 30 and occurring no more frequently than every 3 years
(HPV) testing
Immunization vaccines       The ACIP recommendations for doses, recommended ages, and recommended
(standard)                  populations vary. See cdc.gov/vaccines/schedules/index.html for detailed information,
                            including:
                                  • Hepatitis A
                                  • Hepatitis B
                                  • Herpes Zoster (Shingles)
                                  • Human Papillomavirus
                                  • Influenza
                                  • Measles, Mumps, Rubella
                                  • Meningococcal
                                  • Pneumococcal
                                  • Tetanus, Diphtheria, Pertussis
                                  • Varicella (Chickenpox)
                            Coverage also provided for travel vaccines, Vaccinia (Smallpox) and Rabies.
Intimate partner violence   Women of childbearing age (who do not have signs or symptoms of abuse) for intimate
screening                   partner violence, such as domestic violence, and provide or refer women who screen
                            positive to intervention services
Lung cancer screening       Annual screening with low-dose computed tomography in adults ages 55 to 80 years
                            who have a 30 pack-year smoking history and currently smoke or have quit within the
                            past 15 years. Screening should be discontinued once a person has not smoked for 15
                            years or develops a health problem that substantially limits life expectancy or the ability
                            or willingness to have curative lung surgery
Obesity screening and       Screening for all adults; clinicians should offer or refer those with a body mass index of
counseling                  30 kg/m2 or higher to intensive, multicomponent behavioral interventions
Osteoporosis screening      Women age 65 and older; younger women whose fracture risk is equal to or greater
                            than that of a 65-year-old white woman who has no additional risk factors
Ovarian cancer screening    Cancer Antigen-125 (CA-125) blood test and transvaginal ultrasound screenings when
                            ordered or provided by a physician in accordance with the standard practice of
                            medicine
Physical examination        Routine exam for all women; however, no coverage for: physicals for research;




                                                                                      Exhibit 3, Page 397
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 398 of 482 Page ID
                                   #:516

Covered preventive care for women
Service                        Criteria
                               obtaining licensure, employment or insurance; or participation in sports or camp
Rh incompatibility screening   Rh (D) blood typing and antibody testing for all pregnant women during their first visit
and follow-up testing          for pregnancy-related care; repeated Rh (D) antibody testing for all unsensitized Rh
                               (D)-negative women at 24 to 28 weeks' gestation, unless the biological father is known
                               to be Rh (D)-negative
Sexually Transmitted           Intensive behavioral counseling for sexually active women annually
Infection (STI) counseling
Skin cancer behavioral         Age 10 to 24 who have fair skin about minimizing their exposure to ultraviolet radiation
counseling                     to reduce their risk for skin cancer
Syphilis screening             Those at increased risk for syphilis infection; all pregnant women
Tobacco use counseling and     All adults; all pregnant women
interventions
Well woman visits              Adult women under age 65 that are age and developmentally appropriate, including
                               preconception and prenatal care
Vision exam, including         See “Routine vision exam coverage” for important coverage information; coverage is
refraction                     provided by EyeMed, not UHC

Covered preventive care for children
Service                        Criteria
Alcohol and drug use           All adolescents
assessments
Autism Spectrum Disorders      At 18 and 24 months
screening
Behavioral assessments         Children of all ages
Cervical dysplasia screening   Females who have been sexually active and have a cervix
Dental caries prevention       Application of fluoride varnish to the primary teeth of all infants and children up to age 5
                               starting at the age of primary tooth eruption when administered by the physician.
                               Prescribed oral fluoride supplementation starting at age 6 months for children whose
                               water supply is fluoride deficient when administered by the physician
Depression screening           12-18 years of age for major depressive disorder when systems are in place to ensure
                               accurate diagnosis, psychotherapy (cognitive-behavioral or interpersonal), and follow-
                               up
Developmental screening        Under age 3, and surveillance throughout childhood
Dyslipidemia screening         Children at higher risk of lipid disorders
Gonorrhea prophylactic         All newborns for the prevention of gonococcal ophthalmia neonatorum when ocular
medication                     topical medication is administered by the physician
Hearing screening              All newborn infants for hearing loss; routine hearing screenings for children of all ages
Height, weight and body        All children
mass index measurements
Hematocrit or hemoglobin       All children
screening
Hemoglobinopathies             Newborns
screening for sickle cell
disease
Hepatitis B screening          Those at high risk for infection
Hepatitis C screening          Those at high risk for infection
Human Immunodeficiency         Age 15 and older; younger adolescents who are at increased risk for HIV infection
Virus (HIV) screening
Hypothyroidism screening       All newborns
Immunization vaccines          The ACIP recommendations for doses, recommended ages, and recommended
(standard)                     populations vary. See cdc.gov/vaccines/schedules/index.html for detailed information,
                               including:
                                     • Haemophilus Influenzae type b




                                                                                         Exhibit 3, Page 398
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 399 of 482 Page ID
                                     #:517

 Covered preventive care for children
 Service                          Criteria
                                        • Hepatitis A
                                        • Hepatitis B
                                        • Human Papillomavirus
                                        • Influenza
                                        • Measles, Mumps, Rubella
                                        • Meningococcal
                                        • Pneumococcal
                                        • Polio
                                        • Rotavirus
                                        • Tetanus, Diphtheria, Pertussis
                                        • Varicella (Chickenpox)
                                  Coverage also provided for travel vaccines, Vaccinia (Smallpox) and Rabies.
 Lead screening                   Children at risk of exposure
 Medical history                  All children throughout development
 Obesity screening and            Clinicians screen children ages 6 and older for obesity and offer or refer them to
 counseling                       comprehensive, intensive, behavioral interventions to promote improvement in weight
                                  status
 Oral health risk assessment      Young children
 Phenylketonuria (PKU)            Newborns
 screening
 Physical examination (well       Routine exams for all children; however, no coverage for: physicals for research;
 child care)                      obtaining licensure, employment or insurance; or participation in sports or camp
 Sexually Transmitted             Intensive behavioral counseling for sexually active adolescents at increased risk for
 Infection (STI) counseling       STIs
 Skin cancer behavioral           Age 10 to 24 who have fair skin about minimizing their exposure to ultraviolet radiation
 counseling                       to reduce their risk for skin cancer
 Tobacco use interventions        Provide interventions, including education or brief counseling, to prevent initiation of
                                  tobacco use in school-aged children and adolescents
 Tuberculosis testing             Children at higher risk of tuberculosis
 Visual acuity screening          All children at least once between the ages of 3 and 5 years to detect presence of
                                  amblyopia or its risk factors
 Vision exam, including           For children under age 7, coverage provided by UHC. For children age 7 and older,
 refraction                       see “Routine vision exam coverage” for important coverage information; coverage is
                                  provided by EyeMed, not UHC.

How covered services are determined
Covered services generally include:

     •   Evidence-based recommended items or services that have a rating of “A” or “B” from the U.S. Preventive
         Services Task Force (USPSTF);
     •   Immunizations recommended from the Advisory Committee on Immunization Practices (ACIP) of the Centers
         for Disease Control (CDC); and
     •   Evidence-informed preventive care and screenings for infants, children, adolescents and women provided for
         in the comprehensive guidelines supported by the Health Resources and Services Administration (HRSA).

How preventive care is billed
Coverage for a service is driven by the code(s) billed by your provider. This is because your provider determines the
nature of your visit and whether there is a current medical issue prompting your visit. Even though preventive care is
covered at 100 percent, you may be responsible for a portion of the preventive care visit cost when:




                                                                                           Exhibit 3, Page 399
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 400 of 482 Page ID
                                     #:518

     •   The service is not billed as preventive care, even if you received the service during your preventive care visit;
     •   You do not meet the criteria (based on age or population) for the recommendation or guideline for the
         preventive care service; or
     •   The preventive care service was received from a non-network provider.

Example: Linda visits the doctor for an annual checkup. She receives diabetes lipid profiles. These services are
considered preventive care because she has not been diagnosed with diabetes. At the same visit, she also talks with
her doctor about and receives care for her ongoing back pain. This part of the visit is not considered preventive care so
Linda is responsible for paying for that part of the visit if she has not yet met her deductible.

Routine vision exam coverage
This section applies only to routine vision exams for you and your covered dependents age seven and older. It does not
apply to routine vision exams for dependents under the age of seven, medical or surgical treatment of eye disease or
injury. For treatment of eye disease or injury, see physician/professional or other services as shown in the charts in the
“What’s covered – medical.” You need to use a provider within the UHC network associated with your location (not
EyeMed) when receiving treatment of eye disease or injury or for dependents under age seven receiving a vision
screening or exam as part of a well-child examination.

What’s covered
Routine vision exams are covered as preventive care. To receive the highest level of benefit, you must use an EyeMed
Vision Care Select network provider.

See the table below for exam coverage details plus additional discounts on frames, lenses and contact lenses through
EyeMed network providers. If you are enrolled in the U.S. Bank Vision Plan, these additional discounts on eyeglasses
and contacts do not apply as you have a higher level of coverage through the Vision Plan. See the Vision SPD for
details.

                                            Your cost – in-network                   Your cost – out-of-network
 Annual routine vision exam
 Spectacle exam and/or standard                           $0                  You pay full cost and may request $30
 contact lens exam, including                                                   reimbursement for eye exam; no
 standard fit and follow-up                                                   coverage or reimbursement for contact
                                                                                       lens fit or follow-up
 Premium contact lens fit and         90% of retail price minus $40 allowance    No coverage or reimbursement
 follow-up
 Frames
 All frames                                   65% of retail price                               No discount
 Lenses (uncoated plastic)
 Single vision                                        $50                                       No discount
 Bifocal/progressive                                  $70
 Trifocal                                            $105
 Lens options (add to base lens prices above)
 Standard progressive                                $135                                       No discount
 Polycarbonate                                        $40
 Scratch resistant coating                            $15
 Ultraviolet coating                                  $15
 Tints (solids and gradients)                         $15
 Glass lenses (only for non-minors)           80% of retail price
 Photochromic                                 80% of retail price
 Anti-reflective coating                              $45
 Contact lenses
 Conventional contact lenses                  85% of retail price                               No discount
 Disposable contact lenses                        No discount
 Other
 Other vision related accessories   80% of regular retail prices on items not                   No discount
                                    listed above, excluding warranties and




                                                                                           Exhibit 3, Page 400
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 401 of 482 Page ID
                                     #:519

                                            Your cost – in-network                   Your cost – out-of-network
                                      EyeMed Provider Professional Services
 Lasik laser vision correction         85% of regular retail price or 95% of                    No discount
                                      promotional price when using US Laser
                                      Network, owned and operated by LCA
                                            Vision. Call 877.5LASER6
                                      (877.552.7376) or log on to EyeMed’s
                                                     website.

Mail order contact lens replacement program
After initial purchase, you may obtain replacement contact lenses via the Internet at substantial savings and they will be
mailed directly to you. Details are available on EyeMed’s website. The contact lens benefit allowance does not apply
when using this service.

The Women's Health and Cancer Rights Act of 1998
In accordance with this act—which requires group health plans that cover mastectomies to also cover certain
mastectomy-related benefits or services, this plan covers the following with the same deductibles and coinsurance as
any other illness:

     •   Reconstruction of the breast on which the mastectomy was performed;
     •   Surgery and reconstruction on the other breast to produce a symmetrical appearance; and
     •   Prostheses and approved treatment of physical complications (including lymphedemas) at all stages of the
         mastectomy.

See “Cancer Support Program” for additional resources available for all types of cancer.

Transplant Resource Services
Use of Transplant Resources Services (TRS) is required for coverage under the plan. This program provides access to
specialized network facilities. TRS must authorize your care in advance. Call 888.936.7246 to initiate authorization and
enrollment as soon as the possibility of a transplant arises and before a pre-surgical evaluation is performed.

Coverage for transplants is limited to human organ or tissue transplants that are not experimental, investigative or
unproven, including bone marrow, kidney, cornea, heart, lung(s), or heart and lung(s), liver, and pancreas if in
conjunction with a kidney transplant. There is no coverage for artificial organs (except total artificial hearts),
transplantation of animal organs and/or tissue, and all services and supplies related to artificial or non-human organ
implants. Contact UHC for information about living donor transplant coverage.

All transplants (except cornea and kidney transplants) must be performed at a designated TRS facility. Cornea and
kidney transplants must be performed at a network facility. Services not performed at a designated TRS facility (or
network facility for cornea and kidney transplants) are not covered even if the services are medically necessary and/or
referred. Other benefit limits and restrictions apply.

Except for cornea transplants and kidney transplants, expenses for travel and lodging may be reimbursed if the
transplant recipient resides more than 50 miles from the designated TRS facility. There is a combined lifetime maximum
of $10,000 paid by the plan per covered person for all transportation and lodging expenses incurred by the patient and
companion(s) and reimbursed under this plan in connection with the transplant. See “Travel and lodging” for more
information.

Travel and lodging
Travel and lodging expenses may be reimbursed for bariatric, cancer and transplant services, as noted in this SPD.
However, the deductible must be met before these expenses can be reimbursed by the plan. The following provisions
apply:

     •   Transportation of the patient and one companion who is traveling on the same day(s) to and/or from the site
         of the surgery for the purposes of an evaluation, the surgical procedure or necessary post-discharge follow-
         up.




                                                                                           Exhibit 3, Page 401
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 402 of 482 Page ID
                                     #:520

     •   Reasonable and necessary expenses for lodging for the patient (while not hospitalized) and lodging only for
         one companion. Expenses are reimbursed up to $50 per day for one person or up to $100 per day for two
         people.
     •   If the patient is a covered dependent minor child, the transportation expenses of two companions will be
         covered and lodging expenses will be reimbursed up to $100 per day.
     •   Applicable maximums vary based on the underlying medical procedure. Additional provisions may also apply.
         Refer to the specific procedure in this section for more information.

Personal Health Support will assist the patient and family with travel and lodging arrangements. Contact Personal
Health Support at 800.358.0114 for more information.

Additional services – UHC
Cancer Support Program
This program identifies, assesses, and supports members who have any type of cancer. The program is designed to
support you. This means that you may be called by a registered nurse who is a specialist in cancer and receive free
educational information through the mail. You may also call the program and speak with a nurse whenever you need to.
This nurse will be a resource and advocate to advise you and to help you manage your condition. This program will
work with you and your physicians, as appropriate, to offer education on cancer, and self-care strategies and support in
choosing treatment options.

If you think you may be eligible to participate or would like additional information regarding the program, please call the
number on your medical ID card.

Disease Management Services
Those who have been diagnosed with or are at risk for developing certain chronic medical conditions may be eligible to
participate in a disease management program. These programs are designed to support members suffering from
asthma, chronic obstructive pulmonary disease (COPD), coronary artery disease, diabetes and heart failure. You will
receive free educational information through the mail, and may even be called by a registered nurse who is a specialist
in your specific medical condition. This nurse will be a resource to advise and help you manage your condition.

If you think you may be eligible to participate or have questions regarding the program, please contact the number on
your medical ID card.

HealtheNotes
UHC’s HealtheNotesSM service provides patients and their physicians with education and suggestions regarding
preventive care, testing or medications, potential medication interactions, and certain treatments, as well as health tips
and other wellness information. UHC makes these suggestions through software that provides retrospective, claims-
based identification of medical care. Through this process, patients whose care may benefit from suggestions using the
established standards of Evidence Based Medicine (EBM) are identified.

Your physician may contact you after reviewing the HealtheNotes report; and you may use the information you receive
in the mail or online to talk your physician regarding your health and the identified suggestions. Any decisions regarding
your care, though, are always between you and your physician.

If you have any questions or would like additional information about this service, please call the number on your medical
ID card.

Maternity Support Program
Participation in this program is available to those who are pregnant or thinking about becoming pregnant. The program
includes valuable educational information, advice and comprehensive case management.

Your enrollment in the program will be handled by an OB nurse who is assigned to you. To take full advantage of the
program, you are encouraged to enroll within the first trimester of pregnancy. You can enroll any time, up to your 34th
week. To enroll, call the number on your medical ID card.




                                                                                             Exhibit 3, Page 402
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 403 of 482 Page ID
                                     #:521

NurseLine SM
NurseLineSM is a telephone service that puts you in immediate contact with an experienced registered nurse any time,
24 hours a day, seven days a week. Nurses can provide health information for routine or urgent health concerns. When
you call, a registered nurse may refer you to any additional resources that U.S. Bank has available to help you improve
your health and well-being or manage a chronic condition. Call any time when you want to learn more about:

     •   A recent diagnosis.
     •   A minor sickness or injury.
     •   Men’s, women's, and children's wellness.
     •   How to take prescription drug products safely.
     •   Self-care tips and treatment options.
     •   Healthy living habits.
     •   Any other health related topic.

NurseLineSM gives you another convenient way to access health information. By calling the same number, you can
listen to one of the Health Information Library's more than 1,100 recorded messages, with more than half in Spanish.

NurseLineSM is available to you at no cost. To use this convenient service, simply call the number on your ID card. If you
have a medical emergency, call 911 instead of calling NurseLineSM.

With NurseLineSM, you also have access to nurses online. To use this service, log on to myuhc.com and click "Live
Nurse Chat" in the top menu bar. You'll instantly be connected with a registered nurse who can answer your general
health questions any time, 24 hours a day, seven days a week. You can also request an emailed transcript of the
conversation to use as a reference. If you have a medical emergency, call 911 instead of logging on to myuhc.com.

Personal Health Support nurse
Personal Health Support nurses provide a variety of services to help patients receive the most appropriate and cost-
effective medical care by focusing on prevention, education and closing any gaps in your care. Program components
are subject to change without notice and currently include:

     •   Admission counseling – Nurse Advocates are available to help you prepare for a successful surgical
         admission and recovery. Call the number on your medical ID card for support.
     •   Inpatient care management – If you are hospitalized, a nurse will work with your physician to make sure you
         are getting the care you need and that your physician’s treatment plan is being carried out effectively.
     •   Readmission management – This program serves as a bridge between the hospital and your home if you
         are at high risk of being readmitted. After leaving the hospital, if you have a certain chronic or complex
         condition, you may receive a phone call from a Personal Health Support nurse to confirm that medications,
         needed equipment, or follow-up services are in place. The Personal Health Support nurse will also share
         important health care information, reiterate and reinforce discharge instructions, and support a safe transition
         home.
     •   Risk management – Designed for participants with certain chronic or complex conditions, this program
         addresses such healthcare needs as access to medical specialists, medication information, and coordination
         of equipment and supplies. Participants may receive a phone call from a Personal Health Support nurse to
         discuss and share important healthcare information related to the participant's specific chronic or complex
         condition.

If you do not receive a call from a Personal Health Support nurse, but feel you could benefit from any of these programs,
call the number on your medical ID card.

Coverage requirements, limitations and exclusions – medical
Prior authorization/notification
“Prior authorization” applies if you are in the Choice Plus, Options PPO or Out-of-Area networks. UHC’s prior
authorization consists of a review process of healthcare services, procedures or settings to determine medical
necessity. Medical necessity is based on the clinical evidence, effectiveness, appropriateness and cost-effectiveness.




                                                                                           Exhibit 3, Page 403
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 404 of 482 Page ID
                                     #:522


“Notification” applies if you are in the Medica Choice network. UHC’s notification process consists of a review process
for healthcare services, procedures or settings. It does not determine medical necessity.

Prior authorization/notification is required before receiving the following services:

     •   Ambulance – non-emergent air.
     •   Clinical trials.
     •   Congenital heart disease surgery.
     •   Dental treatment requiring hospitalization or general anesthesia for a covered person who is under age
         five, is severely disabled or has a medical condition.
     •   Durable medical equipment for items that will cost more than $1,000 to purchase or rent, including diabetes
         equipment for the management and treatment of diabetes.
     •   Gender dysphoria treatment - surgical services.
     •   Genetic testing – BRCA.
     •   Growth hormone therapy.
     •   Home health care for nutritional foods and skilled nursing.
     •   Hospice care – inpatient.
     •   Hospital inpatient stay. Prior authorization/notification required for scheduled admissions and maternity
         stays exceeding 48 hours for normal vaginal delivery or 96 hours for a Cesarean section delivery. You must
         provide notification following emergency care hospitalization and you must call Personal Health Support
         before any additional services that require prior authorization/notification are received.
     •   Mental health (including Autism Spectrum Disorders)/substance-related and addictive disorders
         services including: inpatient services (including partial hospitalization/day treatment and services at a
         residential treatment facility); intensive outpatient program treatment; outpatient electro-convulsive treatment;
         psychological testing; transcranial magnetic stimulation, extended outpatient treatment visits beyond 45-50
         minutes in duration, with or without medication management and medication assisted treatment programs for
         substance-related and addictive disorders. Pre-service notification is required for intensive behavioral
         therapy, including Applied Behavior Analysis (ABA) treatment. You must obtain prior authorization/provide
         notification with Optum Behavioral Solutions by calling the customer service number on your medical ID card
         before receiving any treatment or supply for mental health (including Autism Spectrum Disorders) or
         substance-related and addictive disorders. Optum Behavioral Health takes calls seven days a week, 24 hours
         a day. For emergency mental health (including Autism Spectrum Disorders) or substance-related and
         addictive disorders care, you (or your representative or physician) must call Optum Behavioral Solutions
         within one day (or as soon as reasonably possible) after the emergency care is given. When the emergency
         care has ended, Optum Behavioral Solutions must be called before any additional services are received.
     •   Occupational, physical and speech therapy – If additional visits will be needed beyond the plan’s annual
         visit maximum, contact Personal Health Support to make sure the services are considered necessary prior to
         the 41st visit for occupational or physical therapy and prior to the 21st visit for speech therapy. If the services
         are considered necessary, additional visits will be covered until either the condition resolves or the end of the
         plan year – whichever comes first. If the services are determined to not be necessary, the services would not
         be covered once the plan’s annual visit maximum has been reached and would be your responsibility.
     •   Prosthetic devices for items that will cost more than $1,000 to purchase or rent.
     •   Reconstructive procedures, including breast reconstruction surgery following mastectomy and breast
         reduction surgery.
     •   Skilled nursing facility/inpatient rehabilitation facility services.
     •   Sleep studies – outpatient lab, x-ray and diagnostics.
     •   Surgery – sleep apnea, cochlear implant, bone-anchored hearing aid and orthognathic surgeries.
     •   Therapeutics – dialysis, IV infusion, radiation oncology, intensity modulated radiation therapy and MR-
         guided focused ultrasound.
     •   Transplants – for kidney only and cornea transplants, you must obtain prior authorization/provide notification




                                                                                            Exhibit 3, Page 404
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 405 of 482 Page ID
                                     #:523

         with Personal Health Support as soon as the possibility of a transplant arises (and before the time a pre-
         transplantation evaluation is performed).

This list is not exhaustive and is subject to change. Prior authorization/notification does not apply if Medicare is the
primary payer for you or a covered dependent, except for bariatric surgery and transplants. To verify if your service
requires prior authorization/notification, contact UHC at the number on your medical ID card.

Unless stated otherwise in the list above, please remember for:

     •   A scheduled admission or scheduled services, you must obtain prior authorization/provide notification five
         business days before admission or services are received;
     •   Non-scheduled services, you must obtain prior authorization/provide notification one business day before
         services are received (or as soon as reasonably possible); or
     •   Non-elective admissions (or admissions resulting from an Emergency), you must provide notification within
         48 hours (or as soon as reasonably possible).

Physicians and other healthcare professionals who participate in the Choice Plus, Medica Choice and Optum
Behavioral Solutions network will generally obtain prior authorization/provide notification on your behalf. However,
before receiving services, you may want to call UHC at the number on your medical ID card to verify that the hospital,
physician and other provider are Choice Plus, Medica Choice or Optum Behavioral Solutions network providers and that
they have obtained the required prior authorization or provided the required notification. This also allows you to check if
the service is subject to limitations or exclusions.

You must contact UHC to provide notification if you are in the Medica Choice network and you receive services from a
non-network provider. You must contact UHC to obtain prior authorization if you are in the Choice Plus network and you
receive services from a non-network provider. If you are in the Out-of-Area or Options PPO network, you must contact
UHC to obtain prior authorization regardless if you are using a network or non-network provider. When calling UHC for
prior authorization/notification, also check to see if the service is subject to limitations or exclusions. Call Personal
Health Support at the number on your medical ID card. Once you have received authorization, review it carefully so you
understand what services and providers have been authorized.

When prior authorization/notification is required but not obtained/provided, a non-authorization/notification penalty of
$300 per hospitalization, surgical procedure, or treatment plan (or the amount of the covered expense, if less than
$300), will apply. This penalty does not apply to your deductible or out-of-pocket limit.

Once Personal Health Support is contacted to request prior authorization/provide notification, you may be contacted by
a Personal Health Support nurse for additional services.

If you disagree with Personal Health Support’s prior authorization determination/notification decision, you may seek
additional review of that claim; see “Appeals and disputes.”

Eligible healthcare professionals
You need use an eligible practitioner in order for healthcare services to be considered for coverage. (Although a
practitioner may be considered eligible, not all services provided by the practitioner may be eligible; see “What’s
covered – medical” and “General exclusions.”) An eligible practitioner must practice within the scope of their license or
certification (as required by law) and must not be a member of your immediate family. Eligible practitioners include:

     •   Doctors of medicine (MD) and their supervised employees
     •   Doctors of chiropractic (DC) and their supervised employees
     •   Doctors of podiatry (DP or DPM)
     •   Doctors of optometry (OD)
     •   Doctors of osteopathy (DO)
     •   Optometrists
     •   Licensed acupuncture practitioner




                                                                                              Exhibit 3, Page 405
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 406 of 482 Page ID
                                     #:524

     •    Licensed psychologists
     •    Licensed consulting psychologists (LCP)
     •    Doctors of dental surgery (DDS)
     •    Certified nurse midwives
     •    Nurse anesthetists
     •    Nurse practitioners
     •    Audiologists
     •    Physical therapists (PT)
     •    Certified speech and language pathologists
     •    Occupational therapists (OT)
     •    Master level clinical social workers (MLCSW)
     •    Licensed professional counselors
     •    Mental health professionals
     •    Registered dieticians

Eligible practitioners for home health care services include:

     •    Nurse
     •    Physical therapist (PT)
     •    Certified speech and language pathologist
     •    Medical technologist
     •    Dietitian
     •    Master level clinical social worker (MLCSW)
     •    Occupational therapist (OT)
     •    Home health aide

These lists may not be exhaustive; call UHC to verify eligibility of a provider.

Eligible facilities
You need to use an eligible facility in order for healthcare services to be considered for coverage. (Although a facility
may be considered eligible, not all services provided by the facility may be eligible; see “What’s covered – medical” and
“General exclusions.”) Eligible facilities include:

     •    Hospitals (must generally be licensed, under the direction of physicians, have 24-hour registered nursing
          services, and be privately owned, or owned or operated by state or local government)
     •    Skilled nursing facilities
     •    Residential treatment for substance-related and addictive disorders and mental health
     •    Hospices
     •    Ambulatory surgery centers
     •    Outpatient mental health facilities
     •    Outpatient substance-related and addictive disorders facilities

Ineligible facilities include:

     •    Retirement homes
     •    Nursing homes
     •    Spas
     •    Health clubs




                                                                                           Exhibit 3, Page 406
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 407 of 482 Page ID
                                     #:525

These lists may not be exhaustive; call UHC to verify eligibility of a facility.

General exclusions
Although the U.S. Bank medical plans cover most medically necessary services, some expenses are not covered. In
addition to the list below, see “Mental health and substance-related and addictive disorders coverage.” UHC has the
discretion to determine whether a service/procedure is medically necessary; call UHC if you have questions.

The following services/items are not covered:

Elective, experimental or precautionary treatments and services
     • Any treatment, service or supply that is not medically necessary. (See “Medically necessary” in the
        Glossary.)
     • Any treatment, service or supply that is not generally accepted and usual for the treatment of an illness, in
        accordance with the terms of the U.S. Bank plan document and the UHC medical staff.
     • Preventive care or any treatment, service or supply that is educational, developmental, experimental,
        investigative or unproven in nature. This includes health services that are considered experimental or
        investigative, performed for the purpose of research, or unproven procedures, in accordance with the terms
        of the U.S. Bank plan document and the UHC medical staff. (See “Experimental or investigational services”
        and “Unproven services” in the Glossary.)
     • Services or supplies that are primarily and customarily used for a non-medical purpose, or used for
        environmental control or enhancement (whether or not prescribed by a physician), including, but not limited
        to: exercise equipment, air purifiers, air conditioners, hot tubs, whirlpools, dehumidifiers, heat/cold
        appliances, water purifiers, hypoallergenic mattresses, waterbeds, vehicle lifts, computers and related
        equipment, car seats, feeding chairs, pillows, food or weight scales and incontinence pads or pants.
     • Modifications to home, vehicle and/or workplace, including home, work or vehicle lifts and ramps.
     • Personal comfort or convenience items, including, but not limited to telephone, television, barber and
        beauty supplies and guest services.
     • Blood pressure monitoring devices.
     • Communication devices, except when exclusively used for the communication of daily medical needs and
        without such communication, the patient’s medical condition would deteriorate.
     • Services for or related to rehabilitation that is not expected to make measurable or sustainable improvement
        within a reasonable period of time, unless medically necessary and part of a specialized maintenance therapy
        for the patient’s condition.
     • Services for or related to recreational therapy (the prescribed use of recreational or other activities as
        treatment interventions to improve the functional living competence of persons with physical, mental,
        emotional, and/or social disadvantages); educational therapy (special education classes, tutoring, and other
        non-medical services normally provided in an educational setting); or forms of non-medical self-care or self-
        help training including, but not limited to: health club memberships, aerobic conditioning, therapeutic
        exercises, work hardening programs, etc.; and all related materials and products for these programs.
     • Treatment, equipment, drug and/or device that the medical claims administrator determines does not meet
        generally accepted standards of practice in the medical community for cancer and/or allergy testing and/or
        treatment.
     • Services for or related to chelation therapy that the medical claims administrator determines is not medically
        necessary.
     • Services for or related to systemic candidiasis, homeopathy and/or immunoaugmentative therapy.
     • Services for or related to growth hormone, except that replacement therapy is eligible for conditions that
        meet medical necessity criteria as determined by UHC prior to receiving services.
     • Services for or related to gene therapy as a treatment for inherited or acquired disorders, except as specified
        in the charts in the “What’s covered-medical” section.
     • Services for or related to therapeutic acupuncture, except for the treatment of chronic pain when treatment
        is provided through a comprehensive pain management program or for the prevention and treatment of
        nausea associated with surgery, chemotherapy or pregnancy as specified in the charts in the “What’s




                                                                                        Exhibit 3, Page 407
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 408 of 482 Page ID
                                     #:526

         covered-medical” section.
     •   Hospital-grade breast pumps.
     •   Services for or related to hearing aids or devices, whether internal, external or implantable, and related
         fitting or adjustments, except as specified in the charts in the “What’s covered-medical” section.
     •   Biofeedback.
     •   Autopsies.
     •   Routine patient costs for clinical trials do not include the actual device, equipment or drug that is being
         studied, items and services provided solely to satisfy data collection and analysis needs and that are not
         used in the direct clinical management of the patient, or a service that is clearly inconsistent with widely
         accepted and established standards of care for a particular disease or condition.

Service for which other primary coverage applies
    • Health services eligible for payment under any workers' compensation or employer's liability law or similar
        law or act, or covered under any no-fault insurance policy to the extent that the no-fault policy covers
        services eligible under this program, or any expenses that would otherwise be the responsibility of a third
        party. (See “When you have other coverage.”)
    • The portion of eligible services and supplies paid or payable under Medicare. (See “When you have other
        coverage.”)
    • Charges that are eligible, paid or payable under any medical payment, personal injury protection,
        automobile or other coverage that is payable without regard to fault, including charges that are applied
        toward any deductible, copayment or coinsurance requirement of such a policy.
    • Services recognized by the Veteran's Administration as service-connected injuries for or related to treatment
        of illness or injury that occurs while on military duty.
    • Services received by your dependent if your dependent is a U.S. Bank employee with his/her own
        coverage.
    • Health services needed because the patient committed or attempted to commit a felony, or engaged in an
        illegal occupation.
    • Services that are prohibited by law or regulation.
    • Examinations or treatment ordered by a court in connection with legal proceedings unless such
        examinations or treatment is otherwise covered under the terms of this program.
    • Services or confinements ordered by a court or law enforcement officer that are not medically necessary
        including but not limited to: custody evaluation, parenting assessment, education classes for DUI offenses,
        competency evaluations, adoption home status, parental competency and domestic violence programs.
    • Services and supplies that the participant is not legally required to pay.

Services received outside of coverage period
    • Services received before plan coverage begins.
    • Services received after plan coverage ends.
    • Expenses incurred after the program or plan terminates, except when the patient was confined in a hospital
        on the date of termination in which case, the program would be responsible for eligible charges until the
        patient is discharged.

Services provided by ineligible providers
    • Services, supplies, medical care or treatment given by you or by your or your spouse's immediate family,
        spouse, child, brother, sister, parent or grandparent.
    • Services given by volunteers or persons who do not normally charge for their services.
    • Services given by a pastoral counselor.
    • Services that are not within the scope, licensure, or certification of a provider.




                                                                                           Exhibit 3, Page 408
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 409 of 482 Page ID
                                     #:527

Provider administrative costs
    • Charges for failure to keep scheduled visits.
    • Charges for furnishing medical records or reports.
    • Charges for the completion of claim forms.
    • Charges in excess of the allowed amount.
    • Charges for non-notification/authorization penalties.
    • Charges made by a healthcare professional for email, fax and standard telephone calls, or for
        telehealth/telemedicine visits that occur within medical facilities.
    • Services that do not involve direct patient contact, such as delivery charges and record-keeping.

Nursing and in-home care services
    • Nursing services to administer home infusion therapy when the patient or caregiver can be successfully
        trained to administer therapy.
    • Charges for or related to care that is custodial or not normally provided as preventive care or treatment of an
        illness.
    • Charges for or related to private-duty nursing.

Services or examinations not primarily related to medical treatment
    • Services for or related to functional capacity evaluations for vocational purposes and/or determination of
        disability or pension benefits.
    • Services for or related to routine physical exams for purposes of medical research, obtaining employment or
        insurance, or obtaining or maintaining a license of any type, unless such physical examination would normally
        have been provided in the absence of the third party request.
    • Admission for diagnostic tests that can be performed on an outpatient basis unless medically necessary.
    • Inpatient hospital room and board expenses that exceed the semi-private room rate, unless a private room is
        approved by UHC as medically necessary.
    • Services for or related to cosmetic health services or reconstructive surgery and related services and
        treatment for conditions or problems related to cosmetic surgery or services, except as specified in the charts
        in the “What’s covered-medical” section.
    • Membership costs for health clubs, weight loss clinics and similar programs.
    • Services for or related to commercial weight loss programs, fees or dues, nutritional supplements, food,
        vitamins and exercise therapy, and all associated labs, physician visits, and services related to such
        programs.
    • Nutritional counseling, except as specified in the charts in the “What’s covered-medical” section.
    • Travel, transportation or living expenses—whether or not recommended by a physician—unless they are
        deemed eligible as part of the bariatric surgery, cancer or transplant benefit.
    • Services for or related to transportation other than local ambulance service to the nearest medical facility
        equipped to treat the illness or injury, except as specified in the charts in the “What’s covered-medical”
        section.

Vision correction services
     • Charges for or relating to refractive eye surgery when the only goal is to minimize or eliminate dependence
        on glasses or contact lenses in otherwise non-diseased corneas, including laser surgery to correct myopia
        (nearsightedness), myopic astigmatism and/or hyperopia (farsightedness).
     • Services for or related to lenses, frames, contact lenses and other fabricated optical devices or professional
        services for the fitting and/or supply thereof, including the treatment of refractive errors such as radial
        keratotomy, except as specified in the charts in the “What’s covered-medical” section.

Dental services
    • Dentures and dental implants regardless of the cause or condition and any associated services and/or
        charges including bone grafts, except as specified in the charts in the “What’s covered-medical” section.




                                                                                         Exhibit 3, Page 409
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 410 of 482 Page ID
                                     #:528

     •   Bone grafts for the sole purpose of supporting a dental implant, except as specified in the “What’s covered-
         medical” section.
     •   Services for or related to dental or oral care, implants, treatment, orthodontia, surgery and any related
         supplies, anesthesia and facility charges, except as specified in the charts in the “What’s covered-medical”
         section.

Reproduction services
    • The following infertility treatment-related services:
           − Long-term storage (greater than 12 months) of reproductive materials such as sperm, eggs, embryos,
                ovarian tissue, and testicular tissue.
           − Donor services and non-medical costs of oocyte or sperm donation (e.g., donor agency fees).
           − Embryo or oocyte accumulation defined as a fresh oocyte retrieval prior to the depletion of previously
                banked frozen embryos or oocytes.
           − Natural cycle insemination in the absence of sexual dysfunction or documented cervical trauma.
           − All costs associated with surrogate motherhood; non-medical costs associated with a gestational
                carrier.
           − Ovulation predictor kits.
    • Surrogate parenting, and host uterus.
    • Artificial reproductive treatments done for genetic or eugenic (selective breeding) purposes.
    • Services for or related to reversal of sterilization.

Other
    •    Services, chemotherapy, radiation therapy (or any therapy that results in marked or complete suppression of
         blood producing organs), supplies, drugs and aftercare for or related to bone marrow and peripheral stem cell
         support procedures, except as specified in the charts in the “What’s covered-medical” section.
     •   Services for or related to fetal tissue transplantation.
     •   Services for or related to the preservation and storage of human tissue including, but not limited to, stem
         cells, cord blood and any other human tissue, except as specified in the charts in the “What’s covered-
         medical” section.
     •   Services, supplies, drugs and aftercare for or related to artificial or non-human organ implants.
     •   Any facility or physician providing services through Cancer Treatment Centers of America including, but not
         limited to: Southwestern Regional Medical Center; Western Regional Medical Center; Midwestern Regional
         Medical CT; Eastern Regional Medical; and Southeastern Regional Medical Center
     •   Services for or related to reversal of sex/gender reassignment surgery or reversal of any other surgery
         performed in relation to the original sex/gender reassignment surgery.
     •   Charges for giving injections that can be self-administered.
     •   Medical treatment or services identified as not covered in the charts in the “What’s covered-medical” section.
     •   All services, treatments, devices or supplies identifiable as being provided in conjunction with a benefit or
         service that is not covered.
     •   Certain drugs; see “Drugs not covered.”

This is not intended to be an exhaustive list. Call UHC or Express Scripts with any coverage questions. Some services
not covered under the medical plans may be eligible under the U.S. Bank Wellness Program.

What’s covered – pharmacy
Preventive care drugs
As required by law, eligible preventive care drugs received with a prescription from a participating pharmacy are not
subject to a deductible and are paid 100 percent by the plan with no cost to you. Drugs received from a non-participating
pharmacy or without a prescription are not covered. See the table that follows for specific coverage criteria based on
recommendations and call Express Scripts if you have questions. The home delivery maintenance drug provision may
apply.




                                                                                          Exhibit 3, Page 410
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 411 of 482 Page ID
                                     #:529


  Drug or drug Category           Criteria
 Aspirin                      Generic prescriptions and over-the-counter (OTC) products when obtained by
                              prescription are covered for adults younger than 60 years of age to prevent
                              cardiovascular events and to help prevent illness and death from preeclampsia
 Bowel prep agents            Generic prescriptions and OTC products when obtained by prescription are covered for
                              adults ages 50 through 75; 2 covered per 365 days
 Breast Cancer risk- reducing Risk-reducing medications (such as tamoxifen or raloxifene) for adults who are at
 medications                  increased risk for breast cancer and at low risk for adverse medication effects; age 35
                              years or older
 Contraceptive medication/    Certain brand-name and generic prescriptions and OTC products when obtained by
 supplies (hormonal, barrier, prescription are covered for adults of reproductive capacity (through age 50); must use
 emergency, and implanted     home delivery for non-OTC supplies
 devices)
 Folic acid                   Generic prescriptions and OTC products when obtained by prescription are covered for
                              adults through age 50
 Immunization vaccines        The ACIP recommendations for doses, recommended ages, and recommended
 (standard)                   populations vary; see cdc.gov/vaccines/schedules/index.html for details. Includes non-
                              standard vaccines Yellow fever, Typhoid, Anthrax, Japanese encephalitis and Rabies
 Oral fluoride                Generic prescriptions are covered for children through five years
 Smoking cessation            Generic prescriptions and OTC products (with the exception of brand Chantix) when
 medications                  obtained by prescription are covered for adults age 18 or older who use tobacco
                              products; (180-day annual limit)
 Vitamin D                    Generic prescriptions and OTC products when obtained by prescription are covered for
                              adults age 65 and over who are at risk of falls

These covered drugs generally meet one or more of these criteria:

     •     Evidence-based recommended items or services that have a rating of “A” or “B” from the United States
           Preventive Services Task Force (USPSTF);
     •     Immunizations recommended from the Advisory Committee on Immunization Practices (ACIP) of the Centers
           for Disease Control (CDC); and
     •     Evidence-informed preventive care and screenings for infants, children, adolescents and women provided for
           in the comprehensive guidelines supported by the Health Resources and Services Administration (HRSA).

Non-preventive care drugs (short-term and long-term)
See the table below for non-preventive prescription drug coverage details. Coverage is determined by several factors,
including:

     •     Dispensing method: Retail pharmacy or Express Scripts home delivery. You are encouraged to use a
           participating retail pharmacy when you need a prescription on a short-term basis only – for example, an
           antibiotic to treat strep throat. Use the Smart90 program for long-term prescriptions; choose to receive your
           90-day supply through Express Scripts home delivery or pick up an 84- to 90-day supply at a local CVS
           pharmacy (where available). Use Accredo (Express Scripts’ specialty pharmacy) for all specialty medications.
     •     Formulary status: see “Preferred vs. non-preferred drugs” for more information
     •     Additional requirements, limitations and exceptions that may apply, including dosage or quantity
           limitations, prior authorization, etc.




                                                                                          Exhibit 3, Page 411
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 412 of 482 Page ID
                                    #:530

                                   Lower Deductible/Higher Premium plan
                                Preferred Drugs                              Non-Preferred Drugs
Smart90: Use Express Scripts home delivery (up to a 90-day supply) or local CVS pharmacy (84- to 90-day supply)
for maintenance medications.
Use Accredo (Express Scripts’ specialty pharmacy) for specialty drugs (30-day supply).
Generic                         You pay $25 copay
Brand-name when generic
                                You pay $25 copay plus the difference between the brand-name and generic
is available**
Brand-name when generic         You pay 30% coinsurance                      You pay 45% coinsurance
is not available                ($50 minimum, $175 maximum)                  ($125 minimum, $250 maximum)
Participating Retail Pharmacy (up to a 30-day supply)
Generic                         You pay 20% coinsurance ($10 minimum*, $35 maximum)
Brand-name when generic         You pay 20% coinsurance ($10 minimum*, $35 maximum) plus the difference between
is available**                  the brand-name and generic
Brand-name when generic         You pay 30% coinsurance                      You pay 45% coinsurance
is not available                ($20 minimum*, $175 maximum)                 ($50 minimum*, $250 maximum)
Non-Participating Retail Pharmacy (up to a 30-day supply)
Generic                         You pay 50% coinsurance ($50 minimum*, no maximum) of the allowed amount
Brand-name when generic         You pay 50% coinsurance ($50 minimum*, no maximum) of the allowed amount plus the
is available                    difference between the brand-name and generic
Brand-name when generic         You pay 50% coinsurance ($50 minimum*, no maximum) of the allowed amount per
is not available                covered prescription
                                       *Or the full cost if less than the minimum.
All copay/coinsurance amounts above are per covered prescription and apply after your combined medical/pharmacy
deductible has been satisfied. Where applicable, sales tax will be added to copay/coinsurance amounts. Prescription
drug prices can fluctuate, which may affect your medication cost. Specialty drugs are limited to a one month (up to a 30-
            day) supply and you will pay the applicable retail copay (although received via home delivery).
               **Except brand PPIs/compounds which will tak e the higher brand coinsurance amount.

                                   Higher Deductible/Lower Premium plan
                              Preferred Drugs                            Non-Preferred Drugs
Smart90: Use Express Scripts home delivery (up to a 90-day supply) or local CVS pharmacy (84- to 90-day supply)
for maintenance medications. Use Accredo, (Express Scripts’ specialty pharmacy) for specialty drugs (30-day
supply).
Generic                       You pay $25 copay
Brand-name when generic       You pay $25 copay plus the difference between the brand-name and generic
is available**
Brand-name when generic       You pay 30% coinsurance                    You pay 45% coinsurance
is not available              ($50 minimum, $175 maximum)                ($125 minimum, $250 maximum)
Participating Retail Pharmacy (up to a 30-day supply)
Generic                       You pay 20% coinsurance ($10 minimum*, $35 maximum)
Brand-name when generic       You pay 20% coinsurance ($10 minimum*, $35 maximum) plus the difference between
is available**                the brand-name and generic
Brand-name when generic       You pay 30% coinsurance                    You pay 45% coinsurance
is not available              ($20 minimum*, $175 maximum)               ($50 minimum*, $250 maximum)
Non-Participating Retail Pharmacy (up to a 30-day supply)
Generic                       You pay 50% coinsurance ($50 minimum*, no maximum) of the allowed amount
Brand-name when generic       You pay 50% coinsurance ($50 minimum*, no maximum) of the allowed amount plus the
is available                  difference between the brand-name and generic

Brand-name when generic        You pay 50% coinsurance ($50 minimum*, no maximum) of the allowed amount per
is not available               covered prescription
                                     *Or the full cost if less than the minimum.
All copay/coinsurance amounts above are per covered prescription and apply after your combined medical/pharmacy
deductible has been satisfied. Where applicable, sales tax will be added to copay/coinsurance amounts. Prescription




                                                                                         Exhibit 3, Page 412
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 413 of 482 Page ID
                                     #:531

 drug prices can fluctuate, which may affect your medication cost. Specialty drugs are limited to a one month (up to a 30-
            day) supply and you will pay the applicable retail copay (although received via home delivery).
               **Except brand PPIs/compounds which will tak e the higher brand coinsurance amount.

Preferred vs. non-preferred drugs
The coverage level of non-preventive care drugs under this plan depends in part on whether they are considered
“preferred” or “non-preferred.” You also may see preferred drugs referred to as “formulary.” Under this plan, the
formulary (or list of preferred drugs) includes commonly prescribed generics and one or more brand-name drugs in a
therapeutic category.

Preferred status is designated by Express Scripts and is based first on the clinical effectiveness of the drug or in some
cases, the clinical effectiveness of the entire drug class. Drugs typically fall into one of these categories:

     •   Generic: lowest cost drugs to you and U.S. Bank.
     •   Preferred: brand-name drugs on the formulary list with moderate cost to you and U.S. Bank, a high level of
         clinical effectiveness based on medical evidence literature, and a lower or competitive cost.
     •   Non-preferred: brand-name drugs not on the formulary list with the highest cost to you and U.S. Bank. This
         includes some drugs that may reflect “preferred” status on the Express Scripts formulary, such as all covered
         compounded medications and brand-name Proton Pump Inhibitors (PPI), for which non-preferred pricing
         applies.

You generally will receive the highest level of coverage when you use generic or preferred drugs. When using non-
preferred drugs, you’ll pay at the highest copayment/coinsurance level for your plan. Drugs can be added to or excluded
from the formulary at any time throughout the year. If removed, drugs may be excluded from coverage entirely or moved
to the non-preferred status. View the formulary status of a medication once you are enrolled and coverage is effective at
express-scripts.com. Prior to enrolling, visit express-scripts.com/usbank to view the formulary status.

Express Scripts will automatically dispense a generic, unless your doctor indicates “DAW” or “dispense as written” on
the prescription. Other substitutions may be made by the pharmacist after consulting with your doctor. Regardless of
what your doctor prescribes, you are responsible for the applicable copay/coinsurance based on the drug you receive.
When applicable, if a brand-name drug is dispensed and a generic drug is available, you will pay the generic
copay/coinsurance plus the cost difference between the brand-name and the generic (except for brand
PPIs/compounds which will take the higher brand amount).

If your doctor prescribes a non-preferred medication for which a preferred brand-name or generic alternative is available
and specifies “dispense as written” or “DAW,” the pharmacist may ask your doctor whether a generic or preferred brand-
name drug might be appropriate for you. Only if your doctor agrees, your prescription will be filled with the substituted or
alternative drug and a confirmation will be sent to you and your doctor explaining the change. Consult your doctor if you
have questions or a preference as your doctor always makes the final decision on your medication.

Using Express Scripts home delivery
New prescriptions
For non-specialty medications, ask your doctor to prescribe up to a 90-day supply of your medication, plus refills, if
necessary, up to one year (or six months for most controlled substances). If you need to start your medication right
away, also ask your doctor for a prescription for a 30-day supply that you can fill immediately at a retail pharmacy while
your home delivery order is processed. You may mail your prescription and required copay/coinsurance along with a
home delivery order form to:

Express Scripts
PO Box 66567
St. Louis, MO 63166-6567

To obtain an order form and pre-addressed envelope, call Express Scripts or visit their website. Or, your doctor can
submit your prescription on your behalf by calling, faxing or using E-prescribe. The doctor can initiate the process by
calling Express Scripts at 888.EASYRX1 (888.327.9791).




                                                                                            Exhibit 3, Page 413
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 414 of 482 Page ID
                                     #:532

For specialty medications, your doctor can prescribe up to a 30-day supply plus refills if necessary, up to one year (or
six months for most controlled substances). Specialty medications require a prior authorization or approval before fill.

You or your doctor can initiate the process by calling Express Scripts Specialty Customer Care at 800.803.2523.

Refills
You may order non-specialty medication refills on or after the refill date indicated on the refill slip or on your
medication container in one of three ways:

     •    Go to express-scripts.com. Once registered, log in and select your prescriptions available for ordering.
     •    Call 800.864.1404. Be prepared to provide your member ID number from your pharmacy ID card, your refill
          slip with the prescription number and your credit card information.
     •    Mail the refill and order forms provided with your medication with your copay/coinsurance to Express Scripts
          at the same address shown above for new prescriptions.

If authorized, prescriptions generally may be refilled up to one year after the date it was written, or for most controlled
substances to the lesser of six months or five refills. If you request a refill before the allowed refill date, the pharmacy will
hold your prescription and fill it on the date the refill is allowed.

For specialty medication refills (up to a 30-day supply), use one of the following methods:

     •    Go to express-scripts.com. Once registered, log in and select your prescriptions available for ordering.
     •    Call 800.803.2523. Be prepared to provide your member ID number from your pharmacy ID card, your refill
          slip with the prescription number and your credit card information.
     •    Mail the refill and order forms provided with your medication with your copay/coinsurance to Express Scripts
          or have your doctor e-Prescribe to Accredo (Express Scripts’ specialty pharmacy).
     •    Fax to 800.391.9707.

Payment
You may pay by check, eCheck, money order, VISA, MasterCard, Discover/NOVUS, American Express, Diner’s Club or
debit card. If your account balance is more than $150 and you do not have a credit or debit card on file, you will be
contacted for payment arrangements. If your account balance is more than $500 and you do have a credit or debit card
on file, Express Scripts will contact you for authorization to bill the credit or debit card.

For credit card payments, an authorization will be put on your card at the time of order and the actual charge to the
credit card will occur when the order is shipped. For orders placed using home delivery, the system will charge the credit
card that is noted as the preferred card, unless the order contains updated billing information. For phone orders, you will
be given an option to charge the preferred card, select a different card for one-time use, change your preferred billing
information, or enroll or cancel participation in the Auto Charge Program (which you may do at any time). When refilling
online, you may add or update credit card information online, and enroll or cancel participation in the Auto Charge
Program.

If your account is past due, Express Scripts will make several attempts to collect payment directly from you. If you still
do not pay your overdue balance, you’ll be contacted by Express Scripts Collections and/or from an outside collection
agency. Unpaid balances may result in order delays requiring you to “pay as you go” for future orders. See “Recovery of
excess payments and correction of errors” for more information. Call Express Scripts if you have questions about your
account.

Delivery
U.S. Bank provides your address to Express Scripts when you enroll in the medical plan; that address is used for
shipments unless you change it or indicate a different address on your home delivery order form. You may verify or
update this address by calling Express Scripts or updating your profile on their website.

Prescription refill orders usually are sent to you by U.S. mail in about a week; allow two to three weeks for initial orders.
Overnight delivery is available for an additional charge. In addition to your medication, you may receive instructions for




                                                                                                Exhibit 3, Page 414
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 415 of 482 Page ID
                                     #:533

refills, if applicable, and information about the purpose of the medication, correct dosages and other important details.
The pharmacist's judgment and dispensing restrictions, such as allowable quantities, govern certain controlled
substances and other prescribed drugs. You may not return any dispensed drugs. Prescription orders will not be filled
more than 12 months (or six months for controlled substances) after the prescription was issued if prohibited by law or
regulation.

If multiple prescriptions are submitted together, Express Scripts may need to split your order if:

     •    Additional information is needed from the doctor or member on one or more medication(s).
     •    One or more medication(s) is a controlled substance that needs to be dispensed from a different location due
          to state mandate or regulation.
     •    One or more medication(s) is on backorder.
     •    One or more medication(s) needs additional review.

If your order is split, notice will be included with the part of the order that is shipped. Split orders may impact the refill
dates; check the refill/renewal dates on each prescription.

Education and safety
You will receive information about critical topics like drug interactions and possible side effects with every new
prescription mailed to you. You also may access other health-related information on the Express Scripts website. Any
written or online health information is not intended to replace the expertise and advice of your healthcare providers; it is
designed to help you communicate more effectively with your doctor and, as a result, better understand your situation
and choices.

Using a retail pharmacy
Most pharmacies and pharmacy chains in the United States are in Express Scripts’ participating pharmacy network. To
find a participating provider, call Express Scripts or visit their website. When you use a participating retail pharmacy and
show your Express Scripts ID card, your claims will be filed for you (up to a 30-day supply) and you will be responsible
for paying any applicable deductible, copay or coinsurance. If you do not use a participating pharmacy or do not present
your Express Scripts ID card, you may have to file your own claims and you may not receive the highest level of benefit.
See “Pharmacy claims” for more information.

Additional services – Express Scripts
Health Management Program
Health Management Program participants generally receive educational mailings and free phone access to registered
pharmacists. In some programs, participants also may receive follow-up calls from Express Scripts’ pharmacists.
Express Scripts develops these voluntary programs to support your doctor's care and may contact your doctor regarding
your eligibility for, or participation in, these programs.

Coverage requirements, limitations and exclusions – pharmacy
Review this section carefully for information about pharmacy coverage. Call Express Scripts or visit their website if you
have questions about coverage and/or limits for a specific prescription drug.

Annual and lifetime maximums
Certain drugs are limited to a set lifetime or annual maximum—regardless of what your doctor prescribes. The annual or
lifetime maximum may be reached by intermittent or continuous drug therapy. Once satisfied, no further benefits will be
payable. Such maximums under this plan include:

     •    Infertility lifetime maximum: You are required to enroll in the Optum Fertility Solutions program by calling
          866.774.4626 before receiving medical services or prescription drugs to treat infertility. Once you enroll, a
          $10,000 lifetime maximum per person applies to all eligible infertility prescription drugs. A separate $25,000
          lifetime maximum per person applies to all eligible infertility services, including medical and surgical
          treatment; see “Optum Fertility Solutions” for additional information about the program.
     •    Smoking cessation annual maximum: Certain prescription and over-the-counter smoking cessation
          products are covered by Express Scripts for adults when prescribed by a physician. Most approved smoking




                                                                                                 Exhibit 3, Page 415
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 416 of 482 Page ID
                                     #:534

         cessation products are limited to a 180-day annual maximum under preventative coverage. After
         approximately six months of either intermittent or continuous smoking cessation drug therapy, further benefits
         may be paid (once the annual deductible has been satisfied).

Brand-name and generic drugs
To receive the highest level of coverage, you must use generic drugs if they are available for your condition. If a brand-
name drug is dispensed when a generic equivalent is available (whether requested by you or your doctor), you will pay
the cost difference between the brand-name and generic medications, plus your generic copay/coinsurance (except for
brand PPIs/compounds which will take the higher brand amount).

The brand-name of a drug is the product name under which the drug is advertised and sold. Generic medications are
sold under generic, often unfamiliar names. The U.S. Food and Drug Administration (FDA) require FDA-approved
generics to have the same active ingredients and are subject to the same rigid FDA standards for quality, strength and
purity as their brand-name counterparts.

Compounded medications
Covered compounded medications are paid at the highest coinsurance level of 45 percent subject to applicable
coinsurance minimum and maximums and must satisfy certain requirements. They must be medically necessary and
not experimental or investigative, must not contain any ingredient on a list of excluded ingredients, and the cost of the
compound must be determined by Express Scripts to be reasonable to be considered for coverage.

Diabetic supplies
Once your combined pharmacy/medical deductible has been met, diabetic supplies such as syringes, test strips, and
lancets are covered at 100 percent when received at a participating retail pharmacy (first two fills only) or through
Express Scripts home delivery (required after first two fills, see “ Home delivery maintenance drug provision”). This does
not apply to diabetic medications (oral or injectable) such as insulin.

Drugs not covered
Certain drugs including the following products/supplies are not covered under the pharmacy benefit administered by
Express Scripts, although some may be covered when submitted to your medical claims administrator (UHC).

     •   Allergy serums
     •   Blood or blood plasma products
     •   Blood glucose monitors
     •   Bulk chemicals/powders
     •   Dental fluoride products
     •   Experimental, investigative or unproven drugs/agents
     •   Glucowatch products
     •   Infant formulas
     •   Insulin pumps
     •   Medical foods
     •   Medications for cosmetic purposes, such as Renova, Propecia, Vaniqa and Botox Cosmetic, except when
         Prior Authorization is established (see “Prior authorization for pharmacy coverage”)
     •   Medications not approved by the FDA
     •   Medications not covered on the Express Scripts Formulary
     •   Medications processed or purchased outside of the United States
     •   Mifeprex
     •   Non-sedating antihistamines such as Zyrtec, Zyrtec-D, Allegra, Allegra-D, Clarinex, Clarinex-D and
         Fexofenadine
     •   Ostomy supplies
     •   Peak Flow Meters
     •   Over-the-counter medications or over-the-counter equivalents (unless as specified in this SPD)




                                                                                            Exhibit 3, Page 416
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 417 of 482 Page ID
                                     #:535

     •   Therapeutic devices or appliances
     •   Yocon
     •   Yohimbine

This is not intended to be an exhaustive list. Call Express Scripts or UHC with any coverage questions. Some services
not covered under the medical plans may be eligible under the U.S. Bank Wellness Program.

Home delivery maintenance drug provision
After your first two fills (your initial fill for a one-month supply plus one refill) of a maintenance medication, you are
generally required to use Express Scripts’ home delivery for that medication. Maintenance medications are prescription
drugs (including injectable and specialty injectable drugs) taken on a long-term basis (to treat allergies, diabetes, high
cholesterol or high blood pressure for example) or continual basis such as oral contraceptives. If you fill your
maintenance medication at a retail pharmacy after your first two fills, it will not be covered and you will need to pay the
full cost of the prescription.

The two-fill limit does not reset per plan year. At times, counting two fills can be challenging if you have multiple
medications or changing dosages or strengths and intermittent use or fills of a maintenance medication may impact the
fill-counting logic.

Use Smart90 for long-term prescriptions; if available in your area, you may choose to pick up your 84- to 90-day supply
and pay your applicable mail order copay/coinsurance at a local CVS pharmacy.

Prior authorization for pharmacy coverage
Some drugs are only covered when prescribed for certain uses and as such are subject to prior authorization, including:

     •   Acthar Gel
     •   Androgens and anabolic steroids (such as Androderm, testosterones, etc.)
     •   Anti-interleukins (such as Arcalyst and Ilaris)
     •   Anti-narcoleptic agents (such as Provigil)
     •   Anti-obesity (weight loss) agents
     •   Antibiotic – Solodyn
     •   Asthma medications
     •   Avita, Differin, Retin-A and Tazorac (for patients older than 29 years)
     •   Botulinum Toxin (Botox, Myobloc)
     •   Cancer medications
     •   Cardiovascular medications
     •   Chenodal
     •   CNS stimilants/Strattera
     •   Compounded prescriptions
     •   Cystic Fibrosis medications (e.g., TOBI, Cayston, Kalydeco, Pulmozyme)
     •   Epogen, Procrit, Aranesp
     •   Goucher Disease agents (such as Vpiv and Zavesca)
     •   Gout medications (such as Krystexxa and Uloric)
     •   Growth stimulating agents and receptor antagonists
     •   Hepatitis medications (e.g., Incivek, Victrelis, Ribavirin, Intron, Pegasys)
     •   Infertility drugs – injectable (e.g., Fertinex, Pergonal, Metrodin, Factrel, Repronex, Gonal-f, Profasi,
         Gonadorelin acetate (Lutrepulse)) when enrolled in the “Optum Fertility Solutions” program
     •   Inflammatory conditions/Rheumatoid Arthritis/Psoriasis (e.g. Humira, Enbrel, Remicade, Cosentyx)
     •   Multiple Sclerosis medications
     •   Myeloid Stimulants (e.g., Neumega, Leukine, Neulasta)




                                                                                            Exhibit 3, Page 417
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 418 of 482 Page ID
                                     #:536

     •   Neurological agents (such as Xenazine)
     •   Osteoporosis therapy drugs
     •   Parkinson’s therapy drugs
     •   Psoriasis agents (such as Amevive)
     •   PKU agents (such as Kuvan)
     •   PNH agents (such as Soliris)
     •   Pulmonary/Pulmonary Arterial Hypertension agents (such as Berinert, Cinryze, Kalbitor, Xolair, Tracleer,
         Adcirca, Letairis, Tyvasco)
     •   Regranex
     •   Relistor
     •   Rheumatoid Arthritis medications (e.g., Humira, Enbrel, Remicade)
     •   Second-line step therapy drugs
     •   Specialty medications
     •   Topical pain agents (e.g., Voltaren Gel, Flector Patch)
     •   Vaginal fertility agents (Crinone 8% gel)
     •   Xenazine
     •   Xgevea

This list is not an exhaustive list and is subject to change without notice.

When prior authorization is required, your retail pharmacist or an Express Scripts representative should inform you. You
will need to ask your doctor or pharmacist to call the Express Scripts Prior Authorization Line at 800.417.1764; members
may not call. Prior authorization can generally be completed during the call; however, in some cases, additional
information may be needed and can typically take two business days. The patient and doctor will be notified when the
review process is complete. If your medication is not approved for coverage, you will receive no coverage and you will
be responsible for the full cost of the drug.

Proton Pump Inhibitors (PPI)
Brand-name PPI medications (heartburn/acid reflux medications such as Nexium) are covered at the highest brand-
name drug coinsurance level of 45 percent subject to applicable coinsurance minimum and maximums.

Quantity limits
In most cases, when you fill a prescription, you will receive the prescribed amount, up to a 30-day supply through a retail
pharmacy or up to a 90-day supply through Express Scripts home delivery (or a local CVS pharmacy where available).
Certain drugs are limited, however, to a set quantity (regardless of what your doctor prescribes) based on FDA-
approved dosing guidelines, medical literature or state regulations. Examples include medications for high blood
pressure, cholesterol, diabetes, asthma, osteoporosis, depression, pain, ulcers, allergies, gout, psoriasis, Alzheimers,
Multiple Sclerosis, Parkinson’s, Rheumatoid Arthritis, migraine products (e.g., Imitrex), hypnotic sleep medications,
antifungal agents, TOBI, Acthar Gel, erectile dysfunction agents (e.g., Viagra), pulmonary arterial hypertension agents,
cancer medications, antivirals, interferons, anti-emetics, estrogens, transplant medications and RSV agents. These are
only examples and not an exhaustive list.

Specialty drug provision
Specialty drugs are high cost, genetically engineered injectables, selected biologics, and selected orals designed to
target and treat small patient populations with chronic, often complex diseases which require challenging regimens and
a high level of expertise. Examples of such conditions include but are not limited to: Multiple Sclerosis, Rheumatoid
Arthritis, HIV/AIDS, cancer, hepatitis B and C, hemophilia, infertility and growth hormone deficiency. (Insulin is not
considered a specialty drug.) Any prescription drug excluded from coverage also is excluded under this provision.

To be covered, you must obtain all fills of certain specialty drug prescriptions (including your first fill) through Accredo
(Express Scripts’ specialty pharmacy). You will be charged your regular retail coinsurance for each 30-day increment.




                                                                                              Exhibit 3, Page 418
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 419 of 482 Page ID
                                     #:537

Accredo offers an enhanced level of service over your retail pharmacy, including:

     •   Fast, easy service from a pharmacy dedicated solely to filling high-cost injectables, compounds and select
         oral drugs. The pharmacy calls your doctor directly to get your prescription and to get you started in this
         program. Refills can be ordered by phone.
     •   Your medication is sent to your home or your doctor free of charge, usually within two days, once your
         prescription order is received. This eliminates repeated trips to your pharmacy as well as concerns about
         whether the drug is in stock or delayed.
     •   All supplies, such as needles and syringes, are free and sent along with your medication.
     •   You receive one-on-one care through toll-free customer service available 24 hours a day, 365 days a year.
         You and your doctor can talk with specially trained staff to answer questions and receive consultation from
         experienced and knowledgeable pharmacists and nurses.
     •   Automatic reminders if you forget to refill ensure your medication gets to you on time.

If any coupons, discounts, or copay cards are applied to your specialty medication order, only the amount you are billed
by Express Scripts’ specialty pharmacy for that medication will apply to your deductible and out-of-pocket maximum.
Copays for certain specialty medications may be set to the max of the current plan design or any available
manufacturer-funded copay assistance.

Step therapy
The step therapy program evaluates opportunities where certain first-line drugs should be tried before other, often more
expensive medications are covered. Through this program, pharmacists are informed via online messaging when a
medication qualifies for step therapy. Sometimes a medication may be automatically covered if your history shows you
have tried a first-line medication in the past. If not automatically covered, you or your pharmacist may call the toll-free
number provided in the online messaging to initiate the review process necessary to allow coverage for your medication.
In some situations, your doctor may decide to change your prescription to the less costly medication after discussing
options with Express Scripts.

Some conditions/medications that require step therapy include pain/arthritis, high blood pressure, osteoporosis, hypnotic
sleep medications, depression, cholesterol lowering agents, rheumatoid arthritis, psoriasis, cancer specialty
medications, narcotic pain medications, intranasal steroids, headache or migraine medications, Sensipar, pulmonary
arterial hypertension agents, gastrointestinal acid-peptic disorders, Gaucher’s agents and Gout medications. This is not
intended to be an exhaustive list and is subject to change without notice.

What’s covered – wellness
The U.S. Bank Wellness Program can help improve the health and wellbeing of you and your family and reduce
healthcare expenses for you and U.S. Bank. Participation is free (paid for by U.S. Bank) or discounted, voluntary and
completely confidential.

Life Time Health
The Life Time Health program can be accessed using your personal computer/laptop or mobile device. All active U.S.
Bank employees are eligible for this program and have access to all its features, including on-demand workout videos,
personal health coaches and other wellness tools. Dependents of U.S. Bank employees are not eligible for this program.
Learn more by visiting the Well with Us page on HRConnection online.

Weight Watchers
U.S. Bank provides a 50 percent reimbursement of the monthly cost for Weight Watchers to U.S. Bank employees and
their dependents enrolled in a U.S. Bank medical plan. Learn more by visiting the Well with Us page on HRConnection
online.

Stop smoking program
U.S. Bank is committed to providing the help you need to quit smoking by offering the Stop smoking program to
individuals age 18 and older who are enrolled in a U.S. Bank medical plan (including employees and dependents).
Learn more by visiting the Well with Us page on HRConnection online.




                                                                                            Exhibit 3, Page 419
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 420 of 482 Page ID
                                     #:538

Filing claims
If you do not receive materials or services to which you believe you are entitled, call the U.S. Bank Employee Service
Center. If this does not resolve the issue, you may file a claim and seek review of that claim by submitting it in writing to:

U.S. Bank Benefit Claim Subcommittee
EP-MN-R2BN
4000 W. Broadway
Robbinsdale, MN 55422-2299
Fax: 763.971.1285

Within 60 days after your claim is received, you will receive a written notice of the decision. If your claim is denied, in
whole or in part, the claim reviewer will notify you further of your right to additional review of your denied claim.
If your request for review is denied in whole or in part and you still disagree with the decision, within 60 days of the date
you receive written notice, you must deliver to the U.S. Bank Benefit Claim Subcommittee a written request for a final
claims determination at the above address. Your request for a final claims determination should include any
documentation supporting your claim.

Termination of participation
For components of this program requiring participation in a U.S. Bank medical plan, eligibility for the program ends the
day you cease to be enrolled in the U.S. Bank medical plan. You also may decline or terminate participation from
various components of the program at any time, since participation is voluntary.

How benefits are paid
Medical claims
If you use a network provider, your provider files claims for you and the plan pays the provider directly for the covered
expense. However, you are responsible for paying the provider any applicable deductibles, copayments or coinsurance
directly either at the time of your visit or upon receipt of a bill.

If you use a non-network provider, you may need to pay that provider in full and then file a claim with UHC for
reimbursement. Visit UHC’s website to obtain the claim form. Claims must be submitted to UHC within 12 months from
the date of service.

Using medical services when traveling
When you receive care from a network provider within the United States, your claims automatically will be submitted to
UHC for you and you will not be responsible for any charges in excess of the allowed amounts.

When you travel outside the United States, you will need to submit the claim to UHC yourself using a special
international claim form available from UHC. Be sure to retrieve copies of all your medical records from the provider
before you leave the country, ensure copies are clear and legible and ask the provider to write the bill in English if
possible. The bill needs to include the patient’s name, date of service, description of the services provided and the
charge for each service provided. Proof of payment in the form of a cancelled check, cash receipt, charge receipt or
handwritten receipt from the provider is also required.

Claims within or outside the United States will be processed based on the plan you have, the provider you use and the
service received; you may call UHC for additional information before you travel.

Routine vision exam claims
When you use an EyeMed Vision Select Network provider, simply present your EyeMed ID card at the time of service
and you will pay only for services and materials not covered by the plan. You do not file claims when using a network
provider.

Benefits paid by EyeMed are based on a reimbursement fee schedule. The fee schedules are based on the rates the
provider has agreed to for providing such services through the Select network.

If you use an out-of-network provider (not in EyeMed Vision Care’s Select network), you must pay the provider in full at
the time services are received. For reimbursement where applicable, obtain an out-of-network claim form by




                                                                                              Exhibit 3, Page 420
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 421 of 482 Page ID
                                     #:539

calling EyeMed or visiting their website. Submit the completed claim form and a copy of your itemized receipt according
to the instructions on the form.

Claims are processed within 15 days of receipt. You must file your claim within 90 days of the date of service or as soon
as reasonably possible. Unless you lacked legal capacity, claims will not be accepted later than one year from the date
the claim was otherwise required to be filed.

Pharmacy claims
Your claims will be filed for you when:

     •   You use Express Scripts home delivery, or
     •   You use a participating retail pharmacy and show your pharmacy ID card.

In both situations, you are responsible for paying any applicable deductibles, copayments or coinsurance. When you
present your ID at a participating retail pharmacy, the pharmacist will confirm eligibility of coverage, collect the
applicable deductible, copay or coinsurance, and file the claim with Express Scripts.

You need to pay for prescriptions in full at the time of purchase and then file claims with Express Scripts when:
    • You use a participating retail pharmacy, but don’t show your pharmacy ID card;
    • You use a participating retail pharmacy, but the pharmacist is unable to apply your coverage due to
        ineligibility or denial of prior authorization, or if you disagree with the coinsurance amount or the manner in
        which your prescription was filled;
    • You use a non-participating retail pharmacy; or
    • You receive a covered compounded prescription drug (one or more prescription drugs mixed together into a
        final product by the pharmacist) that the pharmacy was not able to submit electronically using a Universal
        Claim Form.

Call Express Scripts or visit their website for claim forms. Your reimbursement (up to a 30-day supply) will be
significantly less than what a participating pharmacy would charge. To be eligible for payment, claims must be received
within 12 months of the date of service. Include your name, the patient’s name and the member ID from your pharmacy
ID card, your original receipt (making a copy for your records) and your completed Express Scripts claim form to the
address on the claim form.

Upon receipt, Express Scripts will process your claim. Your reimbursement by check will equal the allowed amount had
you presented your pharmacy ID card at a participating retail pharmacy minus your coinsurance plus any amounts that
exceed the allowed amount. All other plan criteria and provisions as noted in this SPD apply. You will receive an
Explanation of Benefits (EOB) within 30 days of receiving your claim.

Allowed amounts
Allowed amounts when using network providers
UHC pays plan payments based on “allowed amounts” to ensure the fees charged by providers are not excessive. The
allowed amount is the negotiated amount of payment that a network provider has agreed to accept as payment in full
(less deductibles, coinsurance and copayments) for a covered service at the time a claim is processed. The allowed
amount may vary from one provider to another for the same service and UHC may periodically adjust the allowed
amount.

If network providers charge more than the allowed amount, the difference will appear in the provider reduction column
on your Explanation of Benefits (see the Glossary). Except for non-covered services, you shouldn’t be billed for any
amounts exceeding allowed amounts when you use network providers. If you are, do not pay the invoice and check with
your provider or UHC.

Allowed amounts when using non-network providers
Regardless of the plan you are enrolled in, if you obtain care from a non-network provider, you are responsible for
paying the difference between the billed charge and the allowed amount if your provider charges more than the allowed
amount (except for employees in the Out-of-Area network). The additional cost would depend on what your physician




                                                                                          Exhibit 3, Page 421
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 422 of 482 Page ID
                                     #:540

charges. For expensive procedures, this amount could be significant. Also, this excess amount will not apply to the
deductible or out-of-pocket maximum.

When using a non-network provider, the allowed amount (or reasonable charge) is determined by either:

     •   Negotiated rates agreed to by the non-network provider and either UHC or one of its vendors, affiliates or
         subcontractors at UHC’s discretion; or
     •   If rates have not been negotiated, then one of the following:
               - for covered services other than pharmaceutical products, eligible expenses are determined based on
                  available data resources of competitive fees in that geographic area;
               - for Mental Health Services and Substance-Related and Addictive Disorders Services, the eligible
                  expense will be reduced by 25 percent for covered services provided by a psychologist and by 35
                  percent for covered services provided by a masters level counselor; or
               - when covered services are pharmaceutical products, eligible expenses are determined based on 110
                  percent of the published rates allowed by the Centers for Medicare and Medicaid Services (CMS) for
                  Medicare for the same or similar service within the geographic market or when a rate is not published
                  by CMS for the service, UHC uses a gap methodology established by OptumInsight and/or a third
                  party vendor that uses a relative value scale. The relative value scale is usually based on the
                  difficulty, time, work, risk and resources of the service. If the relative value scale currently in use
                  becomes no longer available, UHC will use a comparable scale(s).

In limited circumstances when you receive care from a non-network professional and you didn’t have the opportunity to
select the provider (such as a radiologist, pathologist, or anesthesiologist), the reimbursement to the non-network
professional may include some of the costs that you would otherwise be required to pay (e.g., the difference between
the allowed amount and the provider's billed charge) and the services may be paid at the highest level of benefits.

Non-network vs. network example
The following example shows how coverage is calculated under the Lower Deductible/Higher Premium plan when you
use a non-network or network provider, assuming your annual deductible has already been satisfied. In the example,
the physician's charges exceed the allowed amount.

               Non-network provider                                       Network provider
 Billed charge for covered service:           $100       Billed charge for covered service:        $100
 Allowed amount:                              $85        Allowed amount:                           $85
 Non-network provider coverage (plan pays     $46.75     Network provider coverage (plan pays      $63.75
 55% of $85):                                            75% of $85):
 You pay $100 minus $46.75:                   $53.25     You pay $85 minus $63.75:                 $21.25

When you have other coverage
Medical
If you or your dependents are covered by both the U.S. Bank medical plan and another employer’s plan, the U.S. Bank
plan will integrate its payments for medical related services with those of the other group plan. The U.S. Bank plan does
not integrate payments with non-group health plans or individual policies, except where required by law. In these
instances, normal rules as noted below are followed for determining which plan is primary.

Integration means that benefits from both plans are coordinated. In most cases, you will not receive 100 percent
reimbursement for medical expenses when you have coverage in two group plans. If plans are structured identically, the
secondary plan might not pay any benefits. As a result, it might not be economically advantageous to be covered by two
group plans.

In order for integration to occur, one of the plans is determined to be primary and the other secondary. The primary plan
pays first and the secondary plan pays second. The following rules apply in determining which plan is primary:

     •   Plans providing benefits or services under workers’ compensation, personal injury protection (PIP) or no-fault
         insurance are always considered primary.




                                                                                          Exhibit 3, Page 422
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 423 of 482 Page ID
                                     #:541

     •   An employee’s plan is considered primary for the employee. The plan that covers the employee as a
         dependent is secondary.
     •   A plan that covers a person as an employee or as a dependent of an employee is primary over a plan that
         covers a person under COBRA or other continuation coverage required by statute.
     •   For dependent children covered by the plans of both parents, the “birthday rule” applies, which means that
         the plan of the parent whose birthday falls earlier in the year pays first.
     •   For children of legally separated or divorced parents, the plan of the parent who has child custody pays first
         (unless the divorce decree indicates otherwise).
     •   If you remarry or enter into a domestic partnership and you have custody, your plan is primary followed by
         your new spouse’s/domestic partner’s plan and then your former spouse’s/domestic partner's plan.
     •   Medicare is primary and the U.S. Bank medical plan is secondary, unless one of the following applies in
         which case the U.S. Bank plan is primary and Medicare is secondary:
              - you or your spouse/domestic partner are covered under this program by reason of your current
                  employment, or
              - you or your dependent is eligible for Medicare solely because of end-stage renal disease (for the first
                  30 months only), or
              - you are on Long-Term Disability and under the age of 65 or less than two years have passed since
                  the date you were awarded social security benefits). However, once you reach age 65 or two years
                  have passed since being awarded social security benefits (whichever occur first), claims will be
                  processed assuming you are enrolled in Medicare Part A and B, whether or not that is the case. If
                  you do not enroll in Medicare Part A and B, you’ll be responsible to pay the portion that Medicare
                  would have paid. You will receive additional information from U.S. Bank if this pertains to you.

When the U.S. Bank medical plan is the secondary plan, the medical bill must first be submitted to the primary plan for
payment. The bill should then be sent, along with the Explanation of Benefits form from the primary plan, to the address
shown below.

 UHC network                                                           Address
 Choice Plus (CPN)                                                     UHC
 Options PPO (PPO)                                                     P.O. Box 740809
 Out-of-Area (OOA)                                                     Atlanta, GA 30374
 Medica Choice (MCN)                                                   Medica
                                                                       P.O. Box 30992
                                                                       Salt Lake City, UT 84130

The U.S. Bank plan will pay the difference between what it would have paid if the plan were primary, and what the
primary plan paid. The following examples assume enrollment in the Higher Deductible/Lower Premium plan and use of
network providers.

                               Example 1                               Example 2
 Total charge                  $5,000                                  $5,000
 What U.S. Bank would          $1,400 ($5,000 minus $3,000             $1,400 ($5,000 minus $3,000
 pay if it were primary plan          deductible = $2,000 X                   deductible = $2,000 X
                                      70 percent)                              70 percent)
 What primary plan pays        $2,700                                  $1,200
 What U.S. Bank plan           $0   Difference between what            $200 Difference between what
 pays                               primary plan pays and what              primary plan pays and what
                                    U.S. Bank plan would have               U.S. Bank plan would
                                    paid if it were primary                 have paid if it were primary
 What you pay                  $2,300 ($5,000 - $2,700)                $3,600 ($5,000 - $1,200 - $200)

In determining how to integrate benefits, UHC will need to receive and release medical (and possibly other) information.




                                                                                          Exhibit 3, Page 423
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 424 of 482 Page ID
                                     #:542

Unless required by law, UHC will not notify you or obtain your consent to exchange necessary information with other
organizations to apply the integration-of-benefits rules.

Pharmacy
If you or your dependents are covered by a U.S. Bank plan and by another group health plan, the U.S. Bank plan will
not coordinate its payment for pharmacy related expenses with those of the other group plan or other plans/programs
such as Medical Assistance program, State Agency program, Medicaid, etc. (except for prescription drugs covered by
Medicare part B). Therefore, at the time a prescription order is placed (retail or home delivery) and you use the U.S.
Bank pharmacy ID card, the U.S. Bank plan will pay as primary. If you use the pharmacy ID card from the other group
plan, no further benefits will be considered for payment from the U.S. Bank plan. See “Medicare Part B prescription
drugs.”

Medicare Part B prescription drugs – For Medicare Part B program consideration, Medicare coverage must be noted
as primary. (This applies if you are receiving benefits from the U.S. Bank Long-Term Disability plan.) See the U.S. Bank
LTD Summary Plan Description for additional information.

Medicare covered drugs – Certain drugs and supplies are covered by Medicare Part B including diabetic supplies,
nebulizer solutions, certain immunosuppressant drugs used for post-transplants and certain oral anti-cancer drugs. If
you are currently eligible for Medicare Part B coverage the U.S. Bank plan will coordinate with Medicare Part B. If you
wish to submit prescriptions for Medicare Part B-eligible drugs to Medicare, you will need to go to a network retail
pharmacy that is a licensed Medicare Part B retail pharmacy and present your red, white and blue Medicare card along
with your Express Scripts ID card. The retail pharmacy will need to submit these claims to Medicare on your behalf as
noted below:

     •   Retail: When using a retail pharmacy, you will be asked to present your red, white and blue Medicare card.
         The retail pharmacy will work with you to bill Medicare on your behalf. The retail pharmacy will also submit
         any other claims that may be eligible for additional coverage. Most independent pharmacies and national
         chains are licensed Medicare Part B retail pharmacies.
     •   Mail: Express Scripts home delivery cannot coordinate payment with Medicare Part B. Therefore, you will
         need to fill your Medicare Part B drugs at a network retail pharmacy that is a Medicare supplier.

Cost of your medication – You will be required to pay your copayment/coinsurance. If you go to a licensed Medicare
Part B retail pharmacy and Medicare pays primary, you could be responsible for additional costs not paid by Medicare.
To determine if your plan will pay any additional costs not paid by Medicare, ask your pharmacist to electronically submit
the additional costs to Express Scripts for processing under your U.S. Bank plan. If using a retail pharmacy, you must
use a participating retail pharmacy that will submit your secondary claim electronically to determine if you are eligible for
additional benefits. Paper claims sent to Express Scripts will not be eligible for any additional reimbursement.

If it is determined the medication or product is not eligible for coverage under Medicare Part B, medications covered
under the prescription drug benefit are billed under your U.S Bank plan.

Any prescription excluded from coverage in the U.S. Bank plan is also excluded for additional benefits after the claim is
processed under Medicare Part B.

Most independent pharmacies and national chain pharmacies are Medicare providers. To find a Medicare Part B–
participating provider, visit the Medicare website at www.medicare.gov/supplier/home.asp or call Medicare at
1.800.MEDICARE (1.800.633.4227). TTY users should call 1.877.486.2048.

This program is subject to change. If you have any questions, please contact Express Scripts at 800.864.1404.

When another person is responsible for your covered expenses
As a condition of receiving benefits under the U.S. Bank medical plan, you agree to assign and subrogate any and all of
your rights of recovery from any other liable party. This means that if you or a covered dependent becomes ill or is
injured by another party, and U.S. Bank's medical plan pays expenses for which another party is liable, you are required
to reimburse the plan from what you receive from the legally responsible party or from any settlement or judgment. You
also agree not to do anything to interfere with the plan's right to recovery. Failure to comply with these requirements will




                                                                                             Exhibit 3, Page 424
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 425 of 482 Page ID
                                     #:543

result in loss of benefits. You may be required to sign an agreement to this effect. (There are other important
requirements concerning the plan's reimbursement and subrogation rights; see “Reimbursement and subrogation.”)

Who’s eligible
The U.S. Bank Medical Program offers coverage to benefit-eligible employees and their eligible dependents, as defined
below. Special rules may apply to employees of companies acquired by U.S. Bank.

Employees
Eligible employees
If you are classified by U.S. Bank as a full-time employee (regularly scheduled to work 30 or more hours per week) on
both payroll and personnel records, you are eligible to participate in the program. The coverage you elect takes effect
the first of the month following your date of hire.

Ineligible employees
If you are classified as follows, you are not eligible to participate in the program:

     •   Regular part-time, i.e. working 20-29 hours per week;
     •   Part-time, i.e., working fewer than 20 hours per week;
     •   Temporary employee;
     •   United States citizen performing services outside the United States, unless approved by U.S. Bank;
     •   Non-resident alien who is not receiving earned income from U.S. Bank from sources within the United States,
         unless approved by U.S. Bank; or
     •   On active duty in the uniformed services or armed forces of any country (except continuation coverage as
         provided under the terms of the Uniformed Services Employment and Reemployment Rights Act; see
         “USERRA”).

People not classified by U.S. Bank as employees on both payroll and personnel records (such as leased employees,
independent contractors, and other persons who are not classified as employees) are not eligible to participate in the
program.

The classification of an individual by U.S. Bank is conclusive and binding for purposes of determining benefit eligibility.
No reclassification of a person's status, for any reason, by a third party, whether by a court, governmental agency or
otherwise, without regard to whether or not U.S. Bank agrees to such reclassification, shall make the person
retroactively or prospectively eligible for benefits. However, U.S. Bank, in its sole discretion, may reclassify a person as
benefit-eligible on a prospective basis. Any uncertainty regarding an individual's classification will be resolved by
excluding the person from eligibility.

Dependents
Eligible dependents
The following types of dependents are eligible as long as adequate documentation is provided upon request:

     •   Your opposite-sex or same-sex spouse/domestic partner. A common-law spouse may be covered only if you
         reside in a state that recognizes common-law marriage and you meet the common-law requirements at the
         time you enroll the dependent in coverage. See the definition of domestic partnership in the Glossary.
     •   Your or your spouse/domestic partner’s children/grandchildren under age 26 who are:
             - your or your domestic partner’s biological children;
             - your stepchildren;
             - your or your spouse/domestic partner’s foster children;
             - children/grandchildren for whom you or your spouse/domestic partner have legal guardianship;
             - children/grandchildren legally adopted by you or your spouse/domestic partner or placed with you or
                  your spouse/domestic partner for adoption; or
             - grandchildren who are eligible to be claimed as an exemption on your or your spouse/domestic
                  partner’s federal income tax return.




                                                                                             Exhibit 3, Page 425
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 426 of 482 Page ID
                                     #:544

     •   Disabled children age 26 and older who otherwise meet the dependent children definition as long as ALL the
         following requirements are met:
              - The child is severely disabled by prolonged physical or mental incapacity;
              - The child became disabled prior to reaching age 26;
              - The child was covered by the plan prior to reaching age 26, or, if older than age 26, loses coverage
                 under a parent’s/guardian’s plan. In the event of loss of coverage, proof of prior coverage must be
                 provided;
              - The child is unmarried and you or your spouse/domestic partner provide more than 50 percent of his
                 or her support because he or she is unable to earn a living; and
              - Disabled dependent status is approved by a medical claims administrator for U.S. Bank.

Ineligible dependents
Ineligible dependents include, but are not limited to:

     •   Dependents on active military duty in the uniformed services or armed forces of any country.
     •   Parents of an employee or an employee's spouse/domestic partner.
     •   A spouse from whom you are legally separated or divorced (even if the divorce decree stipulates you will
         continue coverage for your ex-spouse), or a domestic partner or domestic partner’s dependents if your
         domestic partnership has ended.
     •   Spouses or domestic partners of your dependent adult children or grandchildren.
     •   Children who become disabled after age 26.

Verification of dependent eligibility
If you elect coverage for dependents not previously enrolled or for whom current or valid documentation has not yet
been submitted, you will need to provide documentation to verify the dependent’s eligibility. You will receive a written
request including a list of acceptable forms of documentation and the date by which the documentation must be
received. In some cases, you may need to submit documentation on an annual basis. At the time your dependent
eligibility verification is requested, you will have access to submit documents, monitor verification processing, or reprint
request notices on HRConnection: Your Total Rewards.

If you do not provide documentation or the documents you provide do not verify your dependent’s eligibility, that
dependent will be removed from your coverage, and you may be responsible for any claims paid for that dependent.
Additionally, enrolling ineligible dependents is a violation of company policy and will be treated accordingly. If U.S. Bank
determines you have knowingly enrolled an ineligible dependent, you may be subject to disciplinary action up to and
including termination of your employment.

U.S. Bank reserves the right to recover any and all benefit payments made for services received by ineligible
dependents. You have the right to appeal decisions to remove a dependent(s) from coverage for failure to provide
acceptable documentation; see “Appeals and disputes.” The definition of “dependent” as described in the “Who's
eligible” section applies to the medical plan, subject to any additional eligibility criteria as required by applicable state
laws or regulations.

Enrolling
Enrollment period, deadlines and effective dates
Annual enrollment
Annual enrollment is your yearly opportunity to elect and change your benefits. It is typically in November; the
enrollment period and deadline are communicated in the fall. Annual enrollment elections generally take effect the
following Jan. 1 and remain in effect for the entire plan year unless you qualify for and complete a Qualified Status
Change or Health Care Special Enrollment.

Initial enrollment
If you are a new, newly eligible, or rehired (rehired 31 days or more after termination) full-time employee, your
enrollment period begins on your date of hire/eligibility/rehire and continues through the last day of the following month.
Once you complete your enrollment, your coverage takes effect the first day of the month following your date of




                                                                                                Exhibit 3, Page 426
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 427 of 482 Page ID
                                     #:545

hire/eligibility/rehire. For example:

     •    If your hire date is Jan. 10, you must enroll between Jan. 10 (or as soon as you have an Intranet ID and
          password) and Feb. 28. Your coverage takes effect Feb. 1.
     •    If your hire date is June 1, you must enroll between June 1 and July 31, and your coverage takes effect
          July 1.

Enrollment materials
Information about U.S. Bank benefits is posted for all employees on HRConnection online, and annual enrollment
information is shared via Inside USB each fall. Additionally, if you are a new hire, newly eligible or rehire (rehired 31
days or more after termination), an enrollment worksheet containing your personalized benefit options and costs as well
as your enrollment deadline and coverage effective date will be sent to your Secure Mailbox on HRConnection: Your
Total Rewards (usually within a week of your date of hire). If you don’t have a work email, an enrollment worksheet will
be mailed to your home address. (Enrollment worksheets are not sent at annual enrollment.) You also may see your
options and costs on the enrollment site.

How to enroll
You must complete your enrollment for yourself and any eligible dependents you wish to cover on HRConnection: Your
Total Rewards on or before the required deadline for both your initial enrollment and each annual enrollment thereafter.
Print and carefully review your confirmation statement to ensure it accurately reflects your elections. The confirmation
statement is not a guarantee of coverage; all eligibility requirements must be met and all appropriate rules/procedures
must be followed to receive coverage.

Making changes during the enrollment period
If you need to change your enrollment, you may do so before the enrollment deadline passes. For annual enrollment,
make changes online via HRConnection: Your Total Rewards. For your initial enrollment, you will need to call the U.S.
Bank Employee Service Center. Once the deadline has passed, you may not make changes before the next annual
enrollment unless you qualify for and complete a Qualified Status Change or Health Care Special Enrollment.

If you don’t enroll
If you do not complete your enrollment by the deadline, you will receive and be required to pay premiums for the same
medical plan and coverage level you had the previous year. If your previous plan is no longer available, you
automatically will be placed in a comparable plan administered by UHC at the same coverage level you had the
previous year. If your previous Kaiser plan is no longer available, you will in most cases be enrolled in the comparable
plan administered by UHC as well. This election will be in effect for the rest of the plan year unless you qualify for and
complete a Qualified Status Change or Health Care Special Enrollment.

If you did not have medical coverage the previous year, or if you are a new hire, rehire (31 days or more after
termination) or newly eligible employee, you will receive no coverage. This election will be in effect for the rest of the
plan year unless you qualify for and complete a Qualified Status Change or Health Care Special Enrollment.

Special enrollment circumstances
U.S. Bank employees related to each other
If you and your spouse/domestic partner are both employed by U.S. Bank, or if you and your dependent child under age
26 are both employed by U.S. Bank, you must choose a coverage level that will cover you and any eligible dependents
only once. For example, you may each elect the You Only coverage level if you do not have other eligible dependents.
Since the plan integrates coverage for medical services and does not coordinate coverage for pharmacy, there is no
benefit to being covered twice under the U.S. Bank plan.

Enrolling a disabled child
To have a disabled child considered for coverage, you and the child’s doctor must complete an application form which
you can obtain from the applicable medical claims administrator. The medical claims administrator must receive the
completed form no later than 30 days after the child’s 26th birthday or your application will not be reviewed and your
child will not be eligible for coverage. If the child is approved and the child is not considered permanently disabled, you
will be asked periodically to submit proof to the medical claims administrator that the child continues to meet eligibility
requirements. If the child is approved as permanently disabled, U.S. Bank will require you to certify annually that the




                                                                                              Exhibit 3, Page 427
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 428 of 482 Page ID
                                     #:546

child continues to meet eligibility requirements. Failure to provide requested information may result in loss of coverage
for the dependent.

If your child was disabled before age 26, but loses coverage under another medical plan after age 26, call the U.S.
Bank Employee Service Center for information about applying for coverage under the U.S. Bank plan.

Enrolling a dependent previously removed from coverage
If you want to re-enroll a dependent who was removed from coverage for failure to provide documentation of eligibility,
you will have to speak with a U.S. Bank Employee Service Center representative.

If you are rehired within 30 days after termination
You do not enroll in this circumstance; the benefits you elected previously are reinstated as of your rehire date.

Following your enrollment
You may need to take additional steps following your online enrollment, including but not limited to:

     •   Providing your dependent’s social security number if you did not do so during enrollment (see below).
     •   Providing verification of your dependent’s eligibility.
     •   Other steps as indicated on your confirmation statement.

Dependent SSN requirement
Note: This is a separate process from verifying your dependent’s eligibility.

As a result of Section 111 of the Medicare, Medicaid and SCHIP Extension Act of 2007 (MMSEA) which took effect Jan.
1, 2009, U.S. Bank is required to report social security numbers (SSNs) of covered dependents whom are U.S. citizens
age three months and older. The Centers for Medicare and Medicaid Services (CMS) and health plans use this
information to properly coordinate payment of benefits.

To cover your dependent(s) in a U.S. Bank medical plan, you must provide your dependent’s SSN(s) via HRConnection:
Your Total Rewards during or after enrollment or take one of the following actions:

     •   Complete a form indicating your dependent is not a Medicare beneficiary or that you refuse to comply with
         this request. You must complete this form annually until the SSN is provided or the dependent is no longer
         covered. Obtain this form at usbankhr.com/hr/docs/benefits/ssnform.pdf or request it by calling the U.S. Bank
         Employee Service Center; or
     •   Notify U.S Bank if your covered dependent doesn’t have an SSN because he/she is not a U.S. citizen by
         calling the U.S. Bank Employee Service Center. Tax Identification number is not a valid substitute for SSN.

If your dependent is a newborn, please apply for and enter his/her SSN before he/she is three months old. You may
receive monthly reminders until the SSN is entered.

Enrollment questions
If you have questions about enrollment, call the U.S. Bank Employee Service Center, use the online chat or submit a
question online; see “Whom to Contact” for more information.

Situations that could affect your coverage or participation
This section outlines how your coverage is affected by certain life events. It is intended to be an overview. Be sure to
read the additional information as noted. You also may wish to refer to the life event guides on HRConnection online.

 Event             How your coverage could change
 Address           Your coverage and benefit subsidy continue and your premiums continue to be deducted from
 change            your pay. You’ll need to update your address using HR Self Service or by calling the U.S. Bank
                   Employee Service Center. If you move to an area with a different network or medical claims
                   administrator, you automatically will be placed in a comparable plan for your new area and
                   receive a confirmation statement and new ID card.




                                                                                            Exhibit 3, Page 428
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 429 of 482 Page ID
                                   #:547

Event           How your coverage could change

                If you are enrolled in a UHC plan and the network changed based on your move, your current
                year deductible and out-of-pocket maximum balances automatically transfer too.

                If you are enrolled in a Kaiser plan and you move out of the service area for that plan, you
                automatically will be placed in a comparable plan for your new area as follows:

                     •   If you move between Southern California and Northern California, you will be enrolled
                         in the comparable plan administered by Kaiser if it’s available and your current year
                         deductible and out-of-pocket maximum balances will be transferred to your new
                         claims administrator. If it’s not available, you will be enrolled in the comparable plan
                         administered by UHC and your current year deductible and out-of-pocket maximum
                         balances will not transfer.
                     •   If you move from Colorado or Oregon, you will be enrolled in the comparable plan
                         administered by UHC, regardless if a Kaiser plan is available is your new location.
                         Your current year deductible and out-of-pocket maximum balances will not transfer.

                At any time, you may use the modeling tool via HRConnection: Your Total Rewards to see if
                your address change will affect your medical plan.

                If you move from Hawaii to another state, you will have the opportunity to enroll in any available
                plan. If you move from another state to Hawaii, your coverage will end the first of the month
                following the date of your address change. You will have the opportunity to enroll in the HMSA
                plan immediately. In either case, your deductible and out-of-pocket maximum balances will not
                transfer.
Family and      Special rules apply to FMLA leaves; if you take an FMLA leave, you may revoke your election.
Medical Leave   You may reactivate your prior election when you return to work within the same plan year. If you
Act (FMLA)      do not revoke your elections, the provisions listed under “Leave of absence,” below apply.
leave of
absence         While you are on FMLA leave, you will have the same right as any other participant to change
                your benefit elections consistent with the change in status provisions described in this
                document.
Leave of        Paid leave: Unless you are on Long Term Disability (LTD), your coverage and benefit subsidy
absence         continue and your premiums continue to be deducted from your pay. For LTD, your coverage
                and deductions end, but you may be eligible for continued coverage.

                Unpaid leave: Your coverage continues. Upon your return, the normal per pay deduction will be
                doubled until the amount you owe is paid in full. If premiums cannot be fully paid in one calendar
                year, any remaining amount will be collected in the following year on an after tax basis until full
                payment is received. If your leave continues beyond 60 days, you will be billed for coverage,
                including the previous 60-day period. If you are eligible to receive a benefit subsidy immediately
                prior to your unpaid leave, it will continue for the first 60 days. After 60 days, the benefit subsidy
                generally is discontinued.

                If you do not pay unpaid premiums, your coverage will end retroactive to the last date you paid
                for coverage, and you will not be eligible for COBRA. If premiums are paid, you and your eligible
                dependents may qualify to continue coverage under COBRA.
Employment      Your coverage and benefit subsidy end at the end of the month in which your employment
ends or         terminates, but you and your eligible dependents may qualify to continue coverage under
retirement      COBRA. (Additional rules apply if you are receiving LTD benefits when your employment ends;
                see the LTD SPD for details.)
Begin           You and your covered dependents automatically will receive continuation coverage under
severance       COBRA at active employee rates through continued before tax payroll deductions, unless you
                waive coverage by calling the U.S. Bank Employee Service Center. Your COBRA coverage




                                                                                           Exhibit 3, Page 429
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 430 of 482 Page ID
                                     #:548

 Event             How your coverage could change
                   commences at the time your severance period begins and continues while you are receiving
                   payments under the U.S. Bank Severance Pay and Excess Pay Programs (excluding any
                   payments resulting from bridge severance). After severance ends, you may continue coverage
                   for any of the remaining 18 months of your COBRA period, if applicable, by paying the higher
                   COBRA rates.
 Rehire            If you are rehired as a full-time employee within 30 days of leaving, the plan and coverage level
                   you had at the time you left will be reinstated. Your benefit subsidy is reinstated. If you are
                   rehired 31 or more days after your termination date, you are treated as a new hire and need to
                   complete your enrollment by your deadline, as explained in the “Enrolling” section.
 Employment        From part-time or regular part-time to full-time: This is a Qualified Status Change and you
 status change     may enroll by calling the U.S. Bank Employee Service Center within 60 days.

                   From full-time to regular part-time or part-time: Your coverage and benefit subsidy end at
                   the end of the month in which you become ineligible, but you and your eligible dependents may
                   qualify to continue coverage under COBRA. If you subsequently become eligible within 30 days
                   of your ineligibility date, the option and coverage level you had before becoming ineligible will be
                   reinstated and your benefit subsidy is reinstated.
 You reach age     Coverage and premiums continue through payroll deduction. Because you become eligible for
 65 and            Medicare, this is a Qualified Status Change and may decrease coverage by calling the U.S.
 continue          Bank Employee Service Center within 60 days after you are enrolled in Medicare. If you remain
 working           enrolled in the U.S. Bank plan and also enroll in Medicare, Medicare is generally the secondary
                   payer. See “If you become eligible for Medicare Part D” below, and “When you have other
                   coverage” for UHC, or your Kaiser or HMSA plan information.
 Death             Your coverage and benefit subsidy end at the end of the month in which you die, but your
                   eligible dependents may qualify to continue coverage under COBRA.

If you become eligible for Medicare Part D
If you or your dependent is or will become eligible for Medicare, you may want to compare prescription drug coverage
under the U.S. Bank plan and Medicare Part D. For the current plan year, U.S. Bank has determined that prescription
drug coverage is:

     •    Creditable under the following plans (meaning on average for all plan participants is expected to pay out as
          much as the standard Medicare prescription drug coverage):
              - Lower Deductible/Higher Premium
              - Kaiser Lower Deductible/Higher Premium
              - Kaiser Higher Deductible/Lower Premium
     •    Non-creditable under the following plans (meaning on average for all plan participants is not expected to pay
          out as much as the standard Medicare prescription drug coverage):
              − Higher Deductible/Lower Premium
              − HMSA CompMED
              − Waived Coverage

If your current U.S. Bank plan is non-creditable, or if you drop or lose your creditable U.S. Bank coverage and don’t
enroll in Medicare Part D when your current coverage ends, you may pay a higher premium (a penalty) if you enroll in
Medicare Part D later. You generally will not incur a penalty if you are enrolled in creditable coverage at the time you
become eligible for Medicare, so long as you remain enrolled in creditable coverage until you enroll in Medicare Part D.

A creditable coverage notice will be mailed to you annually once you or a covered dependent reach retirement age. You
may be required to provide a copy of this notice when you enroll in a Medicare plan. For more information regarding
your options, or to get help in making decisions about your coverage, visit medicare.gov.

When you can make changes during the year
The benefit elections you make during enrollment generally remain in effect for the entire plan year unless you




                                                                                             Exhibit 3, Page 430
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 431 of 482 Page ID
                                     #:549

experience a change in your employment status or family status that is considered a Qualifying Status Change event.
Because you pay for this benefit with before tax deductions, IRS rules determine which "events" qualify and what
changes you may make based on a specific event. This section explains those rules and provides examples for
clarification. Some events may also qualify as a Health Care Special Enrollment as described later.

Situations in which changes are permitted
The following events may be considered Qualified Status Change events. (‘Dependent’ as used in this section is defined
in the “Who’s eligible” section and includes eligible dependents of domestic partners.) Bolded events below can be
changed online; for all other qualifying events you must speak with a service center representative.

     •   A change in your legal marital status, including marriage, divorce, legal separation or annulment.
     •   Death of a spouse.
     •   Termination or commencement of a domestic partnership.
     •   A change in your number of dependents, including birth, adoption, placement for adoption, death of a
         dependent, loss of custody of a dependent, or commencement or termination of legal guardianship.
     •   A change in the employment status of you or your dependent that affects eligibility for benefits, including:
             - termination or commencement of employment;
             - commencement of or return from a strike or lockout;
             - commencement of or return from an unpaid leave;
             - a change in worksite;
             - a change from part-time or regular part-time to full-time; or
             - any other change in employment status that affects benefit eligibility.
     •   Your dependent changes from full-time to part-time status.
     •   Your dependent satisfies or ceases to satisfy the eligibility requirements under the U.S. Bank Benefits
         Program.
     •   Your dependent is entitled to make a change in his or her elections under his or her employer's plan due to a
         permitted election change recognized by that plan.
     •   Your dependent’s employer's plan has a plan year that is different from U.S. Bank’s.
     •   You or your dependent gains or loses eligibility for Medicare or Medicaid (this event does not apply to other
         state benefit programs).
     •   You receive or obtain a Qualified Medical Child Support Order that requires you or your former spouse to
         provide coverage for a dependent child.
     •   You change residence*;
     •   You or your eligible dependent loses coverage under a group health plan sponsored by a governmental or
         educational institution; or
     •   Your child was disabled before age 26, but loses coverage under another medical plan after age 26.

* Changes to your coverage due to a change in residence are generally automatic and are subject to the limitations
described in "Situations that could affect your coverage or participation.”

Consistency rules
If you experience a Qualified Status Change event, you can change only specific benefit elections that are on account of
and correspond with your event. This is called a Consistency Rule.

Generally, to make a change to this program, the Qualified Status Change must have affected your or your family
member's eligibility for coverage for this program.

If you are enrolled in this program when you experience a Qualified Status Change, you can change only your coverage
level; you may not change your coverage option. For example, if you are enrolled in the Lower Deductible/Higher
Premium plan, you may not later elect the Higher Deductible/Lower Premium plan due to a Qualified Status Change
unless your status change also qualifies as a Health Care Special Enrollment. (You may, however, change your
coverage option at annual enrollment.)




                                                                                         Exhibit 3, Page 431
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 432 of 482 Page ID
                                     #:550


In addition, special Consistency Rules apply to certain Qualified Status Changes:

     •   Loss of dependent eligibility: If the Qualified Status Change is divorce, annulment, death of a dependent,
         or a dependent ceasing to satisfy the eligibility requirements and you are enrolled in the program, the only
         election change permitted is cancellation of coverage for that particular dependent. Coverage may not be
         cancelled for you or any other covered family member unless some other Qualified Status Change applies.
     •   Eligibility for Medicare, Medicaid or CHIP: If you or your dependent become(s) eligible for Medicare,
         Medicaid or CHIP, you may elect to cancel or decrease your coverage level. If you or your dependent loses
         eligibility for Medicare, Medicaid or CHIP, you may elect to enroll in or increase your coverage level.
     •   Court-mandated coverage: If you are required by a Qualified Medical Child Support Order to provide
         coverage for a child, coverage automatically will be added for the child and you will be enrolled if necessary.
         If your spouse is required to provide coverage for a child covered by you under this program, you may cancel
         coverage for that child, but you may not cancel coverage for yourself or any other covered dependents.
     •   Change in coverage of your dependent: If your dependent is entitled to make a change to his or her
         coverage under his or her employer's plan due to a permitted election change or during his or her plan's
         annual enrollment period (if his or her employer's plan has a plan year that is different than U.S. Bank’s plan
         year), you may make an enrollment election change that corresponds with the change made by your
         dependent.

Here are some examples of how these Consistency Rules apply:

Example 1: Pat is enrolled in medical coverage for herself, her spouse and her two children. Pat’s oldest child enrolls in
medical coverage under his employer’s plan. Although his gain of other coverage is considered a Qualified Status
Change event allowing Pat to remove that child from coverage, it does not allow Pat to remove herself, her spouse or
her younger child from coverage since only the oldest child experienced a qualifying event.

Example 2: Facts are the same as example 1, except Pat has only one child. The child gains other medical coverage.
Pat can remove her child from coverage, but must keep coverage for herself and her spouse, because only the child
experiences a qualifying event.

Example 3: Chris, a U.S. Bank employee, and Lisa are engaged and each have medical coverage for only themselves
through their respective employers. They get married during the plan year. After they are married, Chris may enroll Lisa
based on her gain of eligibility under the U.S. Bank plan, or Chris may cancel his coverage when Lisa covers him under
her employer’s plan.

Special enrollment rights under CHIPRA
The Children’s Health Insurance Program Reauthorization Act of 2009 (CHIPRA) was signed into law on Feb. 9, 2009,
and extends and expands the Children’s Health Insurance Program (CHIP, formerly known as the State Children’s
Health Insurance Program or SCHIP). CHIPRA provides for the following:

     •   If you or your dependent’s Medicaid or CHIP coverage is terminated because you are no longer eligible, you
         qualify for a Health Care Special Enrollment which will allow you to enroll in U.S. Bank coverage.
     •   If you or your dependent becomes eligible for a premium assistance subsidy under Medicaid or CHIP, you
         qualify for a Health Care Special Enrollment which will allow you to enroll in U.S. Bank coverage.

Health Care Special Enrollment
You may qualify for a Health Care Special Enrollment if you have new dependents or you or a dependent loses medical
coverage through another source. Events that may qualify for a Health Care Special Enrollment during the plan year
include the situations listed below. Bolded events below can be changed online; for all other qualifying events you must
speak with a service center representative.

     •   Loss of other coverage for reasons such as:
                 - divorce, legal separation, annulment or termination of domestic partnership;




                                                                                            Exhibit 3, Page 432
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 433 of 482 Page ID
                                     #:551

                - death;
                - termination of employment;
                - reduction in hours;
                - ineligibility for Medicare, Medicaid or CHIP;
                - exhaustion of your COBRA coverage (if you were enrolled in COBRA through another source); or
                - termination of another employer's contribution toward the cost of coverage.
     •   Gaining a dependent due to:
                – marriage;
                – birth, adoption, placement for adoption/legal guardianship; or
                – establishment of a qualified domestic partnership.

Loss of coverage due to non-payment of premiums or termination for cause, such as making fraudulent claims or
intentional misrepresentation, is not a qualifying event.

What you may change
If you qualify for a Health Care Special Enrollment, you may enroll in or make election changes to your medical
coverage only. If you previously waived coverage, you may elect coverage for yourself and your eligible dependents. If
you currently have coverage, you may add dependents and change your medical plan. You can change your other U.S.
Bank benefit elections if your event also is considered a Qualified Status Change. For information on the changes
allowed for your event, call the U.S. Bank Employee Service Center.

How to request a change
You must request a Qualified Status Change or Health Care Special Enrollment no later than 60 days from the date of
your qualifying event. Your request cannot be accepted prior to the occurrence of the qualifying event. If you have
experienced a change in the status of your marriage or domestic partnership, or you have acquired a newly eligible
dependent due to birth or adoption, please visit HRConnection: Your Total Rewards to make the appropriate changes to
your benefits. If you need additional assistance, or if your qualifying event is due to loss or gain of coverage, loss or gain
of eligibility other than marriage or divorce, commencement or termination of a domestic partnership, or any of the other
listed Qualified Status Changes, please call the U.S. Bank Employee Service Center to speak to a representative who
can explain the process and the changes you are permitted to make.

If your Qualified Status Change or Health Care Special Enrollment allows you to enroll your dependent(s) in medical
coverage, you will be required to provide proof of each dependent’s eligibility. Failure to provide such proof may result in
your dependent being removed from coverage. All requests for Qualified Status Changes and Health Care Special
Enrollments are subject to approval by U.S. Bank or its designated administrator.

When changes take effect
Your benefit changes will be effective on the first day of the month following the date you experience a Qualified Status
Change or Health Care Special Enrollment and contact the U.S. Bank Employee Service Center to make your election.
There are two exceptions: (1) If your Qualified Status Change or Health Care Special Enrollment occurs on the first day
of the month and you initiate your election change request on that day, your coverage becomes effective on that day;
and (2) If you are adding a newborn or newly adopted child (or a child placed with you for adoption), coverage for that
dependent, and for any other dependent you add due to that event, will be retroactive to the date of the event.

How your pay is affected
Deductions reflecting your new election will begin with the first pay period following the date your election is effective.
For example, changes made between March 2 and April 1 would be effective April 1, and deduction changes would
begin with the first pay period in April. Because the date your election change is entered into the system may occur after
the first pay is prepared, you may have a retroactive adjustment either to collect any additional premiums due or to
refund excess premiums.

If you enroll a newborn or newly adopted child and coverage is retroactive to the date of birth or adoption, you also will
have an adjustment to collect any additional premiums due from the date of birth or adoption. Premiums are not
prorated, but collected for the full pay period in which coverage becomes effective. For example, if your child is born on
Oct. 12 and you call the service center on Oct. 28 and elect to change from You Plus Spouse coverage to You Plus




                                                                                              Exhibit 3, Page 433
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 434 of 482 Page ID
                                     #:552

Family coverage, you will be charged for You Plus Family coverage beginning with the pay period that Oct. 12 falls
within, which will require an additional amount to be collected from your next pay(s).

Special Qualified Status Change circumstances
If you marry your domestic partner
Your marriage is a Qualified Status Change event that would allow you to elect or waive coverage as described
previously. However, even if your domestic partner was enrolled in coverage prior to your marriage, you must contact
the U.S. Bank Employee Service Center to change your premiums to before tax deduction without imputed income. This
change will take place the first of the month following the date you notify the service center.

Qualified Medical Child Support Orders
A Qualified Medical Child Support Order (QMCSO) is any judgment, decree or order (including approval of a settlement
agreement) for one parent to provide a child or children with reimbursement for medical and/or dental expenses. If U.S.
Bank receives a QMCSO for your child or children, we will contact you concerning the procedures for such an order.
You also may request a free copy of the QMCSO procedures at any time by submitting a written request to:

U.S. Bank HR-Benefits
EP-MN-R2BN
4000 W. Broadway
Robbinsdale, MN 55422-2299
Fax: 763.971.1285

Generally, coverage for the child who is the subject of an eligible QMCSO will become effective on the date specified in
the QMCSO, or at a later date as specified in U.S. Bank's QMCSO procedures. In addition, U.S. Bank will deduct the
appropriate premiums from your paycheck beginning on the date the QMCSO becomes effective. If the request for
coverage is not made within 31 days of the date of the QMCSO, coverage for the child will be subject to all of the terms
of the medical plan, as applicable.

For more information on QMCSOs and National Medical Support Notices (NMSNs) visit the Qualified Order website at
QOCenter.com or link to it from HRConnection: Your Total Rewards.

When coverage ends
Your coverage will end when one of the following events first occurs:

     •   Your employment with U.S. Bank ends;
     •   You commence severance (coverage ends in the active employee plan; however it continues under COBRA
         at active rates for the severance period and at full cost thereafter);
     •   You retire;
     •   You die;
     •   You no longer satisfy the eligibility requirements, i.e., your scheduled hours on the payroll system decrease to
         less than 30 hours per week;
     •   You fail to pay any required premiums in full by the required due date;
     •   You request that coverage be terminated, as a result of, and consistent with, annual enrollment or a Qualified
         Status Change or Health Care Special Enrollment;
     •   You are on active duty military leave deployment for more than six weeks or other military training leave
         lasting more than 90 days; see “USERRA;”
     •   You are on an unpaid leave of absence that is longer than 90 days (although certain exceptions may be
         made based on applicable state laws); or
     •   The plan or program is discontinued or amended so that you lose eligibility.

In addition to the events listed above, coverage for your dependents will end due to:

     •   Divorce, legal separation or termination of domestic partnership (if you terminate your domestic partnership,
         coverage for your partner and any covered dependent(s) of your partner will end);




                                                                                          Exhibit 3, Page 434
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 435 of 482 Page ID
                                     #:553

     •   The dependent child reaching his/her 26th birthday;
     •   The dependent no longer satisfying the dependent criteria for participation in a plan or program;
     •   A decision by you to terminate coverage, as a result of, and consistent with, annual enrollment, a Qualified
         Status Change or a Health Care Special Enrollment; or
     •   Required documentation that proves your dependent’s eligibility for coverage is not received. In this case,
         coverage for the ineligible dependent will end the first day of the month following the “verification required by
         date” plus 30 days.

If one of the events listed earlier occurs, coverage will end on the last day of the month in which the event occurs unless
noted otherwise.

If you commit an act, practice or omission that constitutes fraud, or an intentional or unintentional misrepresentation of a
material fact, U.S. Bank reserves the right to terminate coverage retroactively with proper notice.

If you don’t notify U.S. Bank of dependent ineligibility
If you do not call the U.S. Bank Employee Service Center within 60 days of the date your dependent became ineligible,
coverage will be cancelled retroactively from the date you do contact the service center to the end of the month in which
your dependent became ineligible. In this event, if your coverage level changed, premiums for coverage will be refunded
for the period between the date coverage for the dependent was cancelled and the date your new premiums became
effective. You will be responsible for any claims incurred after the coverage end date. Your dependent will be eligible for
COBRA coverage.

USERRA
If you lose coverage for this benefit because of duty in the uniformed services, you and your covered dependents will be
entitled to elect certain continuing coverage. This extended coverage will last no more than 24 months and cannot be
extended regardless of the occurrence of any other subsequent event. This complies with the benefit provisions of the
Uniformed Services Employment and Reemployment Rights Act (USERRA). The uniformed services are:

     •   The Armed Forces, the Army National Guard and the Air National Guard (when engaged in active duty for
         training, inactive duty training, or full-time National Guard duty);
     •   The Commissioned Corps of the Public Health Service; and
     •   Any other category of persons designated by the President of the United States in time of war or emergency.

Continuing coverage under COBRA
In some cases, you and/or your dependents may have the option of continuing coverage when coverage would
otherwise end. Except for domestic partners and domestic partner’s dependents, this continuation right is provided in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1986 (COBRA). For domestic partners and
domestic partner’s dependents, COBRA-like continuation coverage is offered.

How COBRA works
    • You may continue only the coverage you were enrolled in prior to becoming eligible for COBRA. The same
      plan and level of coverage will be offered. Or, if you move to a different state, in some cases the claims
      administrator for your plan may change based on your new address.
    • You do not have to enroll in COBRA coverage in order for your dependents to be covered. For example, if
      you had family coverage as an employee, you or your spouse may elect single coverage under COBRA.
    • Although you may decrease coverage when enrolling in COBRA, you are not allowed to increase coverage
      until the next annual enrollment unless you have newly eligible dependents, or if you experience a Qualified
      Status Change or Health Care Special Enrollment.
    • Once you are enrolled in COBRA, you have the same rights and responsibilities as active employees to
      change your coverage at annual enrollment or due to a Qualified Status Change or Health Care Special
      Enrollment. For example, you must request a Qualified Status Change or Health Care Special Enrollment
      within 60 days of the qualifying event. The effective days of Qualified Status Changes or Health Care Special
      Enrollments are the same under COBRA as for active employees.




                                                                                             Exhibit 3, Page 435
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 436 of 482 Page ID
                                     #:554

     •   You must provide documentation of your dependent’s eligibility for newly enrolled dependents either due to a
         qualifying event or those added at annual enrollment. Failure to provide such proof may result in your
         dependent being removed from coverage.

When you may elect COBRA and how long you may keep it
You and/or your eligible dependents may choose to continue coverage if it would otherwise end because of any of the
events in the table below.

 Qualifying event                        Who’s eligible for               Maximum continuation
                                         continuation                     coverage period
 Your employment ends                    You and your dependents          18 months
 (for reasons other than gross
 misconduct), including retirement
 You become benefit-ineligible due to    You and your dependents          18 months
 a reduction in hours or change in
 employment status
 Divorce/legal separation                Your spouse and dependent        36 months
                                         children
 Termination of domestic                 Your domestic partner and        36 months
 partnership                             your domestic partner’s
                                         dependents
 Your death                              Your dependents                  36 months
 Loss of dependent status such as        Ineligible dependent(s)          36 months
 your dependent reaching age 26
 (unless the loss is a result of an
 ineligible dependent being
 enrolled in your coverage)
 Your termination of employment or       Your dependents                  36 months from the date of eligibility for
 reduction in hours after you become                                      Medicare or, if later, 18 months (29
 eligible for Medicare                                                    months if there is a disability extension)
                                                                          from the date of the termination of
                                                                          employment or reduction in hours
 Disability, as defined by Social        You and your dependents          11 months in addition to original 18
 Security, of you or your dependent                                       months, for a total of 29 months
 Second qualifying event after a         Your dependents                  18 months in addition to original 18
 termination or reduction in hours                                        months, for a total of 36 months from
 (e.g., death, divorce, legal separation                                  the date of the initial qualifying event
 or loss of dependent status)
 Any alternative medical coverage provided by U.S. Bank after the date of your termination will run concurrently
                     with the maximum coverage period for COBRA continuation coverage.

In addition to the Qualifying Events listed above, you and your dependents may have the right to continue coverage if
U.S. Bank commences bankruptcy, under Title 11, United States Code.

Multiple events
If a second qualifying event affecting the same person occurs during COBRA coverage, the total months of coverage
will include the months already received. For example:
John terminates employment on May 4, 2017, making his family eligible for 18 months of COBRA coverage effective
June 1, 2017. On Sept. 10, 2017, John's daughter turns age 26. John's daughter is eligible for 36 months of COBRA
coverage. Since this is a second event for John's daughter, she is eligible for only 32 additional months of coverage
because she had already been on COBRA for four months at the time she turned 26. She does not get 36 months from
the date she turned 26.

Frank ’s daughter turns age 26 on May 4, 2017, making her eligible for 36 months of COBRA coverage effective June 1,
2017. On Sept. 10, 2018, Frank’s son turns age 26. Now he is eligible for 36 months of COBRA coverage from Oct. 1,
2018, to Sept. 30, 2021. Because Frank’s daughter's existing COBRA event does not involve Frank’s son, he is eligible




                                                                                          Exhibit 3, Page 436
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 437 of 482 Page ID
                                     #:555

for the full 36 months of coverage.

Extension of continuation coverage due to disability
An additional 11 months of continuation coverage may be purchased if any qualified beneficiary (e.g., you, your
spouse/domestic partner or dependent children/domestic partner’s dependent(s)) who elected COBRA continuation
coverage is determined to be disabled at the time of or within 60 days of your termination of employment or reduction in
hours of employment.

To purchase the additional 11 months of continuation coverage, you, or your dependent must call the U.S. Bank
Employee Service Center within 60 days of the date such a determination was made by the Social Security
Administration and within the first 18 months of continuation coverage. At that time, you must provide proof of the Social
Security Administration's determination of disability.

If the Social Security Administration determines that the person determined to have been disabled is no longer disabled,
you or your dependent must contact the U.S. Bank Employee Service Center within 30 days of the date of such
determination.

Costs
During the COBRA continuation period you or your dependents will pay the full cost of coverage plus an additional two
percent for administrative expenses each month as indicated in the table below. U.S. Bank reserves the right to change
premiums at any time and as permitted by law. (There is one exception: disabled participants eligible for a total of 29
months will pay the full cost of coverage plus two percent for the first 18 months, and the full cost plus 50 percent for the
additional 11 months.)

                                  2017 COBRA monthly Medical Plan premiums
                                          You Plus Spouse/       You Plus Child(ren)/ Domestic    You Plus
                          You Only        Domestic Partner       Partner Child(ren)               Family
 Higher Deductible/ Lower   $356.92             $785.40                       $767.55              $1,231.57
 Premium – UHC
 Lower Deductible/ Higher   $419.22             $938.23                       $914.77              $1,501.19
 Premium – UHC
 Higher Deductible/ Lower   $339.15             $746.27                       $729.30              $1,170.19
 Premium – Kaiser
 Lower Deductible/ Higher   $398.72             $882.74                       $861.44              $1,414.69
 Premium – Kaiser
   Premiums are subject to change annually. Costs exclude any U.S. Bank -paid Health Savings Account (HSA)
                            contributions because HSAs are not subject to COBRA.

You and/or your dependents have 45 days from the date continuation coverage is elected to make the first premium
payment. Subsequent premium payments are due in full by the first day of each month. Information regarding payment
deadlines will be included with the information you receive regarding continuation. If the first payment is not made in full
within the 45-day period (checks returned for insufficient funds do not qualify as payment and special rules for partial
payments may apply), no COBRA coverage will be provided. If any subsequent payment is not made in full within 30
days of the first day of the month (checks returned for insufficient funds do not qualify as payment and special rules for
partial payments may apply), coverage will be cancelled retroactive to the end of the last month for which full payment
was made. You will not receive a reminder notice. Once coverage is cancelled, it will not be reinstated.

How to enroll
If you or your dependents become eligible for continued coverage because of your death, retirement, termination of
employment, layoff, reduction in hours or change in employment status, you and/or your dependents will receive
notification of your COBRA options to your home address within 44 days from the date your coverage ends. The notice
will indicate the cost for continued coverage. However, you may enroll prior to receiving the materials. Once your
termination has been reported, you may call the U.S. Bank Employee Service Center or visit the HRConnection: Your
Total Rewards site to make your elections.

If continuation is a result of divorce, legal separation, termination of domestic partnership or change in dependent




                                                                                             Exhibit 3, Page 437
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 438 of 482 Page ID
                                     #:556

status, you or your dependents must call the U.S. Bank Employee Service Center within 60 days from the date of the
event to qualify for continued coverage. The COBRA administrator will then send your dependent(s) information about
electing continued coverage. If you do not call the U.S. Bank Employee Service Center within this time frame, any active
coverage will be terminated retroactively to the date of ineligibility. Any COBRA coverage your dependent elects will be
effective the first of the month following the date coverage ends.

For coverage to continue, the U.S. Bank Employee Service Center must receive completed election forms within 65
days after whichever is later:

     •   The date the coverage would otherwise end; or
     •   The date you and/or your dependents are provided notice of your/their right to continue coverage.

Although you and/or your dependents have 65 days in which to make your decision, COBRA coverage is not reinstated
back to the date active coverage ended until you and/or your dependents return the election forms and make payment
for coverage. Once your election form and payment are received, reactivation of coverage generally takes about three
weeks. Until coverage is reactivated, you and/or your dependents must pay for services. When your coverage is
reactivated, you then may submit the bills for reimbursement.

If you begin severance, your active coverage ends at the end of the month in which your employment terminates.
However, you and your covered dependents will automatically receive continuation coverage under COBRA at active
employee rates through continued before-tax payroll deductions, unless you waive coverage by calling the U.S. Bank
Employee Service Center. Your COBRA coverage commences at the time your severance period begins. This coverage
will continue while you are receiving payments under the U.S. Bank Severance Pay and Excess Pay Programs
(excluding any payments resulting from bridge severance). After severance ends, you can continue coverage for any of
the remaining 18 months of your COBRA period, if applicable, by paying the full cost of coverage.

When continued coverage ends
Continued coverage will end before the 36-month, 29-month or 18-month limit and will not be reinstated if:

     •   You or your dependent(s) fail to pay the required premiums in full by the specified deadlines. It is your or your
         dependent's responsibility to make payment in full by the required due date each month; you will not receive
         a reminder notice. Checks returned for insufficient funds do not qualify as payment; special rules for partial
         payment may apply.
     •   You or your dependent(s) become covered under another group plan after the date COBRA is elected,
         unless the plan includes pre-existing condition limitations that apply to you or your dependent(s).
     •   U.S. Bank no longer offers group medical coverage to its employees.
     •   You or your dependent(s) no longer qualify as "disabled" as defined by Social Security, and you have
         exhausted the 18-month maximum continuation period.
     •   You or your dependent(s) become entitled to Medicare benefits after the date COBRA is elected.
     •   It is determined that your dependent does not meet eligibility requirements or you fail to provide
         documentation verifying your dependent’s eligibility.

Continued coverage will terminate for you and/or your dependent(s) at the end of the month in which you or your
dependent is deemed ineligible for continued coverage or as of the day on which U.S. Bank is notified that you or your
dependent has gained other medical coverage.

Cancellation due to nonpayment of premiums will be effective the first day following the period of coverage for which
you have paid premiums by the specified deadlines. If your medical coverage is cancelled due to nonpayment of
premiums, coverage also will be cancelled for any other COBRA plans you have elected.

If coverage for you or your dependent(s) is cancelled based on ineligibility or due to nonpayment of premiums, any
additional premiums you may have paid for coverage under other plans will be refunded to you, and you will be
responsible for any claims incurred after the date your or your dependent’s coverage was cancelled.




                                                                                           Exhibit 3, Page 438
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 439 of 482 Page ID
                                     #:557

Appeals and disputes
This section describes the claim-and-review procedures for the medical plans, except for plans or services administered
by Kaiser, HMSA and EyeMed.

If you are enrolled in a Kaiser or HMSA plan, you will receive separate materials from that claims administrator
explaining the claim-and-review procedures for your plan. You must follow the claim-and-review procedures contained
in the separate materials in order to ensure the highest level of benefits. Each Kaiser or HMSA plan is fully insured.
Each insurer has the sole authority, discretion and responsibility to interpret and construe the terms of the benefit plan it
insures, determine all factual and legal questions under such benefit plan, including but not limited to eligibility to
participate, the entitlement of benefits and the amount of benefits to be paid, if any. U.S. Bank has no authority to make
determinations with respect to any Kaiser or HMSA plan. Your only source of recovery is from the applicable insurer.

Certain provisions in these claims and appeals procedures required by federal healthcare reform, including external
reviews, do not apply to claims or appeals relating to routine vision exams that are administered by EyeMed, because
the EyeMed benefit is a fully insured, limited scope benefit.

These claims and appeals procedures are effective Jan. 1, 2017. These procedures include provisions provided by
federal health reform law, regulation and subregulatory guidance. Some of the provisions may be eliminated or changed
in subsequent guidance, and to the extent this occurs, the plan will be administered in accordance with such
eliminations or changes. The plan reserves the right to delay compliance to the latest date permitted under current or
future regulations. U.S. Bank has delegated authority and discretion to decide internal claims and appeals relating to
ERISA claims for benefits to the claims administrators responsible for the benefit in question.

Eligibility and enrollment claims for all plans
All claims or disputes regarding eligibility and enrollment, including disputes relating to dependents removed from
coverage due to failure to provide documentation verifying their eligibility, must be submitted in writing to:

U.S. Bank Benefit Claim Subcommittee
EP-MN-R2BN
4000 W. Broadway
Robbinsdale, MN 55422-2299
Fax: 763.971.1285

Within 60 days after your claim is received, you will receive a written notice of the decision. If your claim is denied, in
whole or in part, the Claim Reviewer will further notify you of your right to additional review of your denied claim.

If your request for review is denied in whole or in part and you still disagree with the decision, within 60 days of the date
you receive written notice, you must deliver to the U.S. Bank Benefit Claim Subcommittee a written request for a final
claims determination at the above address. Your request for a final claims determination should include any
documentation supporting your claim.

If your claim dispute relates to dependents removed from coverage due to failure to provide documentation verifying
their eligibility, include the documentation that will prove the dependent is eligible along with your letter. If your request is
approved, and your dependent was removed from coverage less than 60 days prior to the submission of your appeal,
coverage will be reinstated without lapse. If your request is approved, and your dependent was removed from coverage
more than 60 days prior to the submission of your appeal, coverage will be reinstated retroactively to the first day of the
month preceding the date you submit your appeal. You will be responsible for any claims incurred between the time
coverage ended and the date it was reinstated.

Release of medical records and medical reviews
Generally, your medical or pharmacy information may be used without obtaining your authorization or consent for
purposes of claims payment and other medical or pharmacy operations required by the Program. However, in some
circumstances, an authorization for the release of medical records may be required and you may be asked to sign an
authorization permitting the disclosure of your medical records for this purpose.

Internal ERISA claims procedures
Initial claim determination




                                                                                                Exhibit 3, Page 439
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 440 of 482 Page ID
                                     #:558

Under ERISA’s claims procedures, there are three types of claims:

     •   Post-service claims: any claim for payment filed after medical services or supplies have been received and
         any other claim that is neither a pre-service nor an urgent claim.
     •   Pre-service claims: any claim for a benefit that, under the terms of the program, requires notification or
         approval prior to receiving medical treatment or supplies (e.g., prior authorization or preadmission
         notification).
     •   Urgent claims: a pre-service claim (as defined above), where, in the opinion of the claimant's healthcare
         provider, a delay in providing medical treatment or supplies might jeopardize the life or health of the claimant,
         or jeopardize the ability to regain maximum function or subject the claimant to severe pain that cannot be
         managed adequately without the care or treatment that is the subject of the claim.

The time period for deciding each type of claim and notifying you of such decision differs based upon the nature of
claim. The chart in this section provides the time periods for notifying you of the initial claims decision, any possible
extensions and the time periods for you to provide additional information, if needed.

Within the timeframes indicated in the chart below, you will receive either:

     •   Written notice of the decision; or
     •   One of the following based on the type of claim:
             - for post-service claims, notice describing the need for additional time to reach a decision due to
                 reasons beyond the control of the claims administrator;
             - for pre-service claims, notice that your claim was filed incorrectly and information about how to
                 correctly file a claim or notice describing the need for additional time to reach a decision due to
                 reasons beyond the control of the claims administrator; or
             - for urgent claims, notice that the claim is incomplete.

If additional time is needed, the notice will describe the reason(s) for the extension and the date by which you can
expect a decision.

If the claim is incomplete or additional information is needed, the notice will specifically describe the additional
information needed to complete the claim. You will then have the time period indicated in the fourth column of the chart
to provide the specified additional information. The time between the date the notice is sent and the date the requested
information is received from you shall not count against the time period for deciding your claim.

If you fail to follow the procedures for submitting a pre-service claim, you will be notified of the correct process for
submitting a pre-service claim within five days after the incorrect claim is received. This notice may be provided orally,
unless you request written notification.




                                                                                              Exhibit 3, Page 440
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 441 of 482 Page ID
                                     #:559

                                                                   Extensions to
                           Deadline for notifying                  deadline for notifying       Time period, if any, for
                           claimant of initial claim               claimant of initial          claimant to provide
 Type of claim             determination                           claim determination          additional information
 Post-service claims       30 days after receipt of the initial    15-day extension available 60 days after claimant
                           claim                                                              receives notice of need for
                                                                                              additional information
 Pre-service claims        15 days after receipt of the initial    15-day extension available 60 days after claimant
                           claim                                                              receives notice of need for
                                                                                              additional information
                           Incorrectly filed claims: 5 days
                           from the date the incorrect claim
                           was received by a person
                           regularly responsible for handling
                           claims
 Urgent claims             No later than 72 hours after            Complete claims: n/a         48 hours from the time
                           receipt of the initial claim, taking                                 claimant receives notice of
                           into account the medical urgency        Incomplete claims: 48        an incomplete claim
                                                                   hours after earlier of:
                                                                       • the date claimant
                                                                            provides
                                                                            requested
                                                                            information; or
                                                                       • the end of 48
                                                                            hour period for
                                                                            claimant to
                                                                            provide
                                                                            requested
                                                                            information

For pre-service and urgent claims only, you will receive notice for approved claims as well as denied claims.

If your claim is denied, in whole or in part, you will receive a written notice, including:

     •    Information about your claim and the reason(s) for the denial;
     •    The plan or program provisions on which the denial is based;
     •    A description of additional material (if any) needed to perfect the claim;
     •    An explanation of your right to request a review;
     •    A statement of your right to file a civil action under section 502(a) of ERISA if your claim is denied upon a
          request for review;
     •    A statement indicating whether an internal rule, guideline, protocol or other similar criterion was relied on in
          deciding your claim and information explaining your right to request such information, free of charge;
     •    If an adverse benefit determination is based on medical necessity or experimental treatment or a similar
          exclusion or limitation, an explanation of the scientific or clinical judgment for the determination applied to
          your medical circumstances;
     •    For urgent claims only, a description of the expedited review process applicable to such claims;
     •    Description of the plan’s standard, if any, used in denying the claim (e.g., if a medical necessity standard is
          used to deny the claim, the notice must describe the medical necessity standard);
     •    Description of available internal appeals and external review processes; and
     •    Disclosure of availability of and contact information for any applicable office or health insurance consumer
          assistance or ombudsman, if any, established by the Department of Health and Human Services to assist in
          internal claims, appeals and external review process.




                                                                                              Exhibit 3, Page 441
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 442 of 482 Page ID
                                     #:560


If a claim for benefits is denied in whole or in part, you may call the claims administrator at the number on your ID card
before requesting a formal appeal. If the claims administrator cannot resolve the issue to your satisfaction over the
phone, you have the right to file a formal appeal as described below. Calling the claims administrator will not start the
formal appeal process.

Request for review of adverse benefit determinations
If your initial claim is denied in whole or in part and you disagree with the decision, you may request review of the
decision or adverse benefit determination. An adverse benefit determination is defined as a) a denial, reduction, or
termination of benefits, or b) a failure to provide or make payment (in whole or in part) for a benefit. (A rescission of
coverage is also an adverse benefit determination; see “Special rules for claims related to rescission” for information on
how to appeal a rescission.) Within 180 days of the date you receive an adverse benefit determination with which you
disagree, submit a request for review to your claims administrator. With the exception of urgent claims which may also
be submitted orally, submit all requests for review in writing.

Your request for review may (but is not required to) include issues, comments, documents, records and other
information relating to your claim that you want considered in reviewing your claim. You may request reasonable access
to and copies of all documents, records and other information relevant to your adverse benefit determination without
charge.

In reviewing your claim, your claims administrator will ensure your claim is reviewed by individuals who were not
involved in the initial adverse benefit determination. The claims administrator will not defer to the initial claim reviewer's
decision and will look at your claim anew. If your adverse benefit determination was based upon medical judgment, a
healthcare professional with the appropriate training and experience in the field of medicine involved in the medical
judgment will be consulted during the review of your claim. The healthcare professional will not have been involved in
the initial adverse benefit determination and will not be a subordinate of any person previously consulted. You may
request information regarding the identity of any healthcare professional whose advice was obtained during the review
of your claim.

If the claims administrator considers, relies on or generates new or additional evidence in connection with its review of
your claim, you’ll be provided the new or additional evidence free of charge as soon as possible and with enough time
before a final determination is required to be provided to you (see the chart under “Determination upon request for
review” below) so that you will have an opportunity to respond. If the claims administrator relies on a new or additional
rationale in denying your claim on review, you’ll be provided with the new or additional rationale as soon as possible and
with enough time before a final determination is required to be provided to you (see the chart under “Determination upon
request for review” below) so that you will have an opportunity to respond. You also may review the claim file and
present evidence and testimony.

Determination upon request for review
The time period for deciding a request for review of an adverse benefit determination and notifying you of such a
decision depends upon the type of claim (e.g., pre-service claims vs. post-service claims). The chart below provides the
time periods in which your claims administrator will notify you of its decision on your request for review for each type of
claim. These time periods will not be extended for any reason.

 Type of claim             Deadline for notifying claimant of request for review determination

 Post-service claims       60 days after receipt of the request for review
 Pre-service claims        30 days after receipt of the request for review
 Urgent claims             No later than 72 hours after receipt of request for review, taking into account the
                           medical urgency

For pre-service and urgent claims only, you will receive notice for approved claims as well as denied claims.

If upon review, the denial of your claim is upheld in whole or in part, you’ll receive a notice from your claims
administrator (by phone, fax or other similarly prompt method for urgent claims) including:




                                                                                               Exhibit 3, Page 442
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 443 of 482 Page ID
                                     #:561

     •   Information about your claim and the reason(s) the denial was upheld;
     •   The plan or program provisions on which the denial is based;
     •   An explanation of your right to request reasonable access to and copies of the relevant documents, records,
         and information used in the claims process without charge;
     •   A description of any voluntary appeal procedures offered by the plan (although currently the plan does not
         have such voluntary appeal procedures);
     •   A statement of your right to file a civil action under section 502(a) of ERISA if your claim is denied upon a
         request for review;
     •   A statement indicating whether an internal rule, guideline, protocol or other similar criterion was relied on in
         deciding your claim and information explaining your right to request such information, free of charge;
     •   If an adverse benefit determination is based on medical necessity or experimental treatment or a similar
         exclusion or limitation, an explanation of the scientific or clinical judgment for the determination applied to
         your medical circumstances;
     •   Description of the plan’s standard, if any, used in denying the claim (e.g., if a medical necessity standard is
         used to deny the claim, the notice must describe the medical necessity standard);
     •   Discussion of the decision;
     •   Description of any available external review processes; and
     •   Disclosure of availability of and contact information for any applicable office or health insurance consumer
         assistance or ombudsman, if any, established by the Department of Health and Human Services to assist in
         internal claims, appeals and external review process.

Special rules for concurrent claims (medical)
Concurrent claims are claims that relate to a previously approved period of time or number of treatments for an ongoing
course of medical treatment.

If you request an extension of a previously approved period of time or number of treatments and your claim involves
urgent care, the claims administrator will decide your claim and notify you of its decision within 24 hours after receipt of
your request; provided your claim is filed at least 24 hours prior to the end of the approved time period or number of
treatments. If you did not file the claim at least 24 hours prior to the end of the approved treatment, the claim will be
treated as and decided within the timeframes for an urgent claim as described under “Initial claim determination.” If your
claim does not involve urgent care, then the time periods for deciding pre-service claims and post-service claims, as
applicable, will govern.

If there is a reduction in or termination of the ongoing course of treatment for which you have received prior approval (for
reasons other than amendment or termination of the plan), the claims administrator will notify you. This reduction or
termination of an ongoing course of treatment will be considered an adverse benefit determination. You will receive
notice in advance of the date the reduction or termination will occur so that you have a sufficient opportunity to appeal
the decision before the reduction or termination occurs. If you appeal the reduction or termination of your ongoing
course of treatment, the reduction or termination won’t occur before a final decision is made on your appeal. If you
disagree with the reduction or termination, follow the procedures described previously for requesting a review of an
adverse benefit determination. The time periods that will apply to your request will depend on the nature of your
concurrent claim (e.g., urgent vs. pre-service vs. post-service).

Special rules for claims related to rescission
A rescission is a discontinuation of coverage with retroactive effect. Coverage may be rescinded because the individual
or the person seeking coverage on behalf of the individual commits fraud or makes an intentional misrepresentation of
material fact, as prohibited by the terms of the plan. However, some retroactive cancellations of coverage are not
rescissions. Rescissions do not include retroactive cancellations of coverage for failure to pay required premiums or
contributions toward the cost of coverage on time. A prospective cancellation of coverage isn’t a rescission. If your
coverage is going to be rescinded, you’ll receive written notice 30 days before the coverage will be cancelled. A
rescission will be considered an adverse benefit determination. You may then appeal the rescission as described under
“Request for review of adverse benefit determinations.” Internal request for review of rescission denials should be
submitted to and will be decided by the U.S. Bank Benefit Claim Subcommittee. For purposes of rescissions, the U.S.
Bank Benefit Claim Subcommittee will be the claims administrator.




                                                                                             Exhibit 3, Page 443
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 444 of 482 Page ID
                                     #:562

External appeal process
If upon review, your claim still is denied and you disagree with the claims administrator’s decision, you may submit your
claim to the external appeal process described below if your claim denial involves either medical judgment or a
rescission. Other types of claim denials are not eligible for external appeal. This step is not mandatory.

In most circumstances, before you may submit your claim to the external appeal process, first you must follow the
claims procedures outlined above by filing an initial claim and a request for review of an adverse benefit determination
with your claims administrator. However, in certain circumstances described below, you may receive an expedited
external review. In this case, you may not have to exhaust the internal claims process before filing a request for external
review.

Within four months of the date you receive notice that, upon review, your claim continues to be denied, you may submit
your claim to the external process by writing to your claims administrator.

Your written external appeal may (but is not required to) include issues, comments, documents, records and other
information relating to your claim that you want considered in reviewing your claim.

Under the following circumstances, you may request an expedited external review:

     •   If you have received an initial claim determination that denied your claim, you may request expedited external
         review if: (1) you filed a request for an urgent appeal, AND (2) the time for completing the internal review
         process would seriously jeopardize life, health or ability to regain maximum function.
     •   If you appealed your initial claim denial and received a final internal claim denial and: (1) the time for
         completing the external review process would seriously jeopardize life, health or ability to regain maximum
         function; OR (2) the denial of the internal appeal concerned the admission, availability of care, continued stay
         or healthcare item or service for which you received emergency services, but you haven’t been discharged
         from a facility.

Preliminary review of standard (not-expedited) external claims
Within five days of receipt of the external review request, your claims administrator will complete a preliminary review of
your request to determine if your claim is initially eligible for external review. Your claim is initially eligible for external
review if:

     •   You are or were covered under the plan when the item or service was requested or provided;
     •   The claim or appeal denial does not relate to your failure to meet the plan’s eligibility requirements;
     •   You have exhausted the internal appeal process (unless you are not required to exhaust the internal claims
         procedures); and
     •   You have provided all information and forms required to process external review.

Within one business day after completion of the preliminary review, your claims administrator will notify you in writing
regarding whether your claim is initially eligible for external review. If your request was not complete, the notice will
describe information or materials needed to complete request. You will have until the end of the four month period you
had to file a request for an external review or 48 hours (whichever is later) to complete your request. If your request is
complete but not initially eligible for external review, the notice will include the reasons your request was ineligible and
contact information for the Employee Benefits Security Administration.

External review process
If your claims administrator determines your claim is initially eligible for external review, your claim will be assigned to an
independent review organization. This organization will notify you that your claim is initially eligible for external review
and that the review process is beginning. The notice will also inform you that you have 10 business days following
receipt of the notice to provide additional information to the independent review organization for it to consider. However,
if the independent review organization determines that your claim does not involve either medical judgment or a
rescission, it will notify you that the claim is not eligible for external review.

If your claim is eligible, the independent review organization will not defer to the decisions made during the internal




                                                                                                Exhibit 3, Page 444
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 445 of 482 Page ID
                                     #:563

review process and will look at your claim anew. The independent review organization will consider all the information
and documents that it receives in a timely manner when making its decision.

The independent review organization and/or your claims administrator will provide written notice of the final external
review decision within 45 days after it receives the request for external review.

If the independent review organization reverses the claims administrator’s denial of your claim, the decision will be
binding on the plan, and the plan must immediately provide coverage or payment, regardless of whether it intends to
seek judicial review of the external review decision and unless or until there is a judicial decision otherwise.

Expedited external review process
Generally, the same rules that apply to standard external review apply to expedited external review, except the
timeframe for decisions and notifications is shorter.

Expedited Preliminary Review – Your claims administrator immediately will conduct a preliminary review to determine if
your claim is initially eligible for external review. After the preliminary review is completed, your claims administrator will
notify you immediately of its determination. If your request was not complete, the notice will describe information or
materials needed to complete the request. You’ll have until the end of the four month period you had to file a request for
an external review or 48 hours (whichever is later) to complete your request.

Expedited External Review – If your claim is initially eligible for expedited external review, your claim will be assigned to
an independent review organization. This organization will provide you its final decision as expeditiously as your medical
condition or circumstances require, but in no event will the notification be provided later than 72 hours after the
independent review organization receives the request for expedited external review. If the notice of the decision is not
provided in writing, then the independent review organization must provide you with written confirmation of the decision
within 48 hours after the notice of decision was first provided to you by other means.

The period during which your external appeal is brought and decided will not count against the time period permitted for
you to bring a lawsuit (e.g., any applicable statute of limitations will be tolled). Submitting your claim to the external
appeal process is not a prerequisite and does not prevent you from filing a civil action under section 502(a) of ERISA
once the claim-and-review procedure has been completed.

Failure to strictly adhere to internal claims and appeals process
If the claims administrator fails to strictly adhere to the internal ERISA claims procedures described above and claims
and appeals guidance issued by the Department of Labor, you will be deemed to have exhausted the internal claims
and appeals process and you may initiate an external review or bring suit under section 502 of ERISA. However, this
strict adherence rule does not apply if the violation is:

     •   Very minor,
     •   Non-prejudicial,
     •   Attributable to a good cause or matters beyond the plan’s control,
     •   Made in the context of an ongoing good faith exchange of information, and
     •   Not reflective of a pattern or practice of noncompliance.

If the claims procedures have not been strictly adhered to, you have the right to request a written explanation of the
violation from the claims administrator. Within 10 days after receipt of your request, the claims administrator will provide
you an explanation of the basis, if any, for asserting the violation should not cause the internal claims and appeals
process to be deemed to be exhausted. If an external reviewer or court rejects your request for immediate review, you’ll
be able to resubmit your claim and pursue the internal claims process.

General rules for internal and external claims
    • Your initial claim, any request for review of an adverse benefit determination, and any request for external
         appeal must be made in writing, except for requests for review of adverse benefit determinations relating to
         urgent claims, which also may be made orally.
    • You must follow the claim-and-review procedure contained in this SPD carefully and completely and you




                                                                                               Exhibit 3, Page 445
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 446 of 482 Page ID
                                     #:564

         must file your claim before any applicable deadlines. If you do not do so, you may give up important legal
         rights.
     •   Your casual inquiries and questions will not be treated as claims or requests for a review or submissions to
         the external appeal process.
     •   You may have a lawyer or other representative help you with your claim at your own expense (the claims
         administrator or U.S. Bank may require written authorization to verify that an individual has been authorized
         to act on your behalf, except that for urgent claims a healthcare professional with knowledge of the claimant's
         medical condition will be permitted to act as an authorized representative).
     •   You are entitled to receive, upon request and free of charge, reasonable access to and copies of all
         documents, records and other information relevant to any adverse benefit determination. You also will be
         allowed to review the claim file and present evidence and testimony as part of the internal claims and appeal
         process.
     •   You must comply with any additional requirements for filing a claim (e.g., using a specific claim form)
         imposed by the claims administrator.

Exhaustion of administrative remedies
The exhaustion of the claim-and-review procedure (with the exception of the external claim review process) is
mandatory for resolving every claim and dispute arising under this program prior to initiating legal action (except if the
internal claim and appeal process is deemed exhausted under the rules in the section “Failure to strictly adhere to
internal claims and appeals process”). In any legal action brought after you have exhausted the administrative remedies,
all determinations made by the claims administrator, U.S. Bank or other fiduciary, shall be afforded the maximum
deference permitted by law.

Time limitations for commencing a claim
You must submit your claim for benefits within one year after whichever is earliest – the date on which you were denied
benefits or received benefits at a different level than you believed the program provides, or the date you knew or
reasonably should have known of the principal facts on which your claim is based. After you file your claim, you must
complete the entire claim-and-review procedure (with the exception of the external claim process) before you can sue
over your claim. It is important that you include all the facts and arguments that you want considered during the claim-
and-review procedure.

Time limitations for commencing a legal action
If you file your claim within the required time and complete the entire claim-and-review procedure (including completion
of external review if your pursue it), any lawsuit must be commenced within six months after the claim-and-review
procedure is complete. In any event, you must commence the suit within two years after whichever is earliest – the date
on which you were denied benefits or received benefits at a different level than you believed the program provides; or
the date you knew or reasonably should have known of the principal facts on which your claim is based.

Venue for legal action
Any legal action filed with respect to the Plan must be filed in the federal court for Minnesota located in Hennepin
County.

Applicable law for legal action
If federal law is not controlling, the Plan shall be construed and enforced in accordance with the laws of the State of
Minnesota (except that the state law will be applied without regard to any choice of law provisions).

Required legal information
This section includes some facts about your U.S. Bank benefits and other benefit plans and programs, collectively
referred to hereafter as "plans." The plans are identified as follows:

 Official plan name                                         Plan type                Plan number
 U.S. Bank Comprehensive Welfare Benefits Plan              Welfare Plan             518

The plan administrator has chosen to prepare more than one SPD for the U.S. Bank Comprehensive Welfare Benefits




                                                                                            Exhibit 3, Page 446
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 447 of 482 Page ID
                                     #:565

Plan pursuant to 29 CFR §2520.102-4. The list of the separate SPDs required pursuant to 29 CFR §2520.104a-3
follows.

     1. The summary of the Severance Pay Program for certain full- or part-time employees of U.S. Bank who are
        not classified as temporary employees, and for certain former employees of businesses acquired by
        U.S. Bank who are specifically declared to be covered under the program.
     2. The summary of the Medical and Wellness Program for certain persons classified by U.S. Bank as
        employees.
     3. The summary of the Dental Plan for certain persons classified by U.S. Bank as employees.
     4. The summary of the Retiree Health Care Program for certain retirees of U.S. Bank or U.S. Bancorp who are
        currently enrolled in the U.S. Bank Retiree Health Care Program.
     5. The summary of the Retiree Health Care Program for Comprehensive option participants for certain retirees
        of U.S. Bank or U.S. Bancorp who are currently enrolled in the U.S. Bank Retiree Health Care Program
        Comprehensive option.

Reports on the plans are identified and filed with the federal government using an Employer Identification Number (EIN)
assigned by the Internal Revenue Service. The EIN for U.S. Bank is XX-XXXXXXX. The address is:

U.S. Bancorp Center
800 Nicollet Mall
Minneapolis, MN 55402

Amendment or termination of the plans
U.S. Bank has reserved the right to amend the Plans, including any program or option offered under the Plans, by
written action of the Benefits Administration Committee of U.S. Bank (and the Severance Administration Committee for
severance plans or programs) at any time, for any reason and in any respect at its sole discretion. U.S. Bank's right to
amend or terminate the plans includes, but is not limited to, changes in the eligibility requirements, premiums or other
employee payments charged, benefits provided and termination of all or a portion of the coverage provided under the
Plans, programs or options offered under the Plans. If a Plan is amended or terminated, you will be subject to all the
changes effective as a result of such amendment or termination and your rights will be reduced, terminated, altered or
increased accordingly, as of the effective date of the amendment or termination. You do not have ongoing rights to any
plan benefit, other than payment of any eligible expenses you incurred or benefits to which you become otherwise
entitled prior to the plan amendment or termination.

If the welfare plans are terminated and replaced by new plans, you can enroll in the new plans if you meet eligibility
requirements. If new plans are not established, you may be eligible to continue your medical coverage or, under certain
circumstances to convert your coverage to individual policies. These individual policies will not duplicate your benefits
from U.S. Bank exactly.

Recovery of excess payments and correction of errors
As a condition of the Plans, U.S. Bank has a right to recover any excess benefit payments. Excess payments can occur
if benefits from U.S. Bank, or from U.S. Bank and other sources combined, exceed those due to you under a U.S. Bank
plan. Excess payments may also occur if benefits were paid because of a mistake or incorrect information regarding you
or your dependent’s entitlement to benefits.

U.S. Bank will recover any excess amount paid to you by:

     •   Reducing or suspending future benefit payments;
     •   Requesting direct payment from you, or withholding U.S. Bank wages; and/or
     •   Any other method allowed by law.

The company also may correct any errors that may occur in administering the Plans. Erroneous contributions and/or
benefit payments can be returned to the company as permitted by law. Contributions may also be returned if they do not
meet the requirements for deductibility under applicable tax laws.




                                                                                           Exhibit 3, Page 447
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 448 of 482 Page ID
                                     #:566

Reimbursement and subrogation
This Plan maintains both a right of reimbursement and a separate right of subrogation. As an express condition of your
participation in this Plan, you agree that the Plan has the subrogation rights and reimbursement rights explained below.

The Plan’s right of subrogation
If you or your dependents receive benefits under this Plan arising out of an illness or injury for which a responsible party
is or may be liable, this Plan shall be subrogated to your claims and/or your dependents’ claims against the responsible
party.

Obligation to reimburse the plan
You are obligated to reimburse the Plan in accordance with this provision if the Plan pays any benefits and you, or your
dependent(s), heirs, guardians, executors, trustees, or other representatives recover compensation or receive payment
related in any manner to an illness, accident or condition, regardless of how characterized, from a responsible party, a
responsible party’s insurer or your own (first party) insurer. You must reimburse the Plan to the full extent of benefits
paid by the Plan, not to exceed the amount of recovery, before you or your dependents, including minors, are entitled to
keep or benefit by any payment, regardless of whether you or your dependent has been fully compensated and
regardless of whether medical or dental expenses are itemized in a settlement agreement, award or verdict.

You are also obligated to reimburse the Plan from amounts you receive as compensation or other payments as a result
of settlements or judgments, including amounts designated as compensation for pain and suffering, non-economic
damages and/or general damages. The Plan is entitled to recover from any plan, person, entity, insurer (first party or
third party), and/or insurance policy (including no-fault automobile insurance, an uninsured motorist's plan, a
homeowner's plan, a renter's plan, or a liability plan) that is or may be liable for (1) the accident, injury, sickness or
condition that resulted in benefits being paid under the Plan; and/or (2) the medical, dental and other expenses incurred
by you or your dependents for which benefits are paid or will be paid under the Plan.

Until the Plan has been fully reimbursed, all payments received by you, your dependents, heirs, guardians, executors,
trustees, attorneys or other representatives in relation to a judgment or settlement of any claim of yours or of your
dependent(s) that arises from the same event as to which payment by the Plan is related shall be held by the recipient
in constructive trust for the satisfaction of the Plan’s subrogation and/or reimbursement claims. Complying with these
obligations to reimburse the Plan is a condition of your continued coverage and the continued coverage of your
dependents.

Duty to cooperate
You, your dependents, your attorneys or other representatives must cooperate to secure enforcement of these
subrogation and reimbursement rights. This means you must take no action – including, but not limited to, settlement of
any claim – that prejudices or may prejudice these subrogation or reimbursement rights. As soon as you become aware
of any claims for which the Plan is or may be entitled to assert subrogation and reimbursement rights, you must inform
the Plan by providing written notification to the claims administrator of:

     •   The potential or actual claims that you and your dependents have or may have;
     •   The identity of any and all parties who are or may be liable; and
     •   The date and nature of the accident, injury, sickness or condition for which the Plan has or will pay benefits
         and for which it may be entitled to subrogate or be reimbursed.

You and your dependents must provide this information as soon as possible and in any event, before the earlier of the
date on which you, your dependents, your attorneys or other representatives (i) agree to any settlement or compromise
of such claims; or (ii) bring a legal action against any other party.

You have a continuing obligation to notify the claims administrator of information about your efforts or your dependents’
efforts to recover compensation. In addition, as part of your duty to cooperate, you and your dependents must complete
and sign all forms and papers, as required by the Plan and provide any other information required by the Plan. A
violation of the reimbursement agreement is considered a violation of the terms of the Plan.

The Plan may take such action as may be necessary and appropriate to preserve its rights, including bringing suit in
your name or intervening in any lawsuit involving you or your dependent(s) following injury. The Plan may require you to




                                                                                             Exhibit 3, Page 448
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 449 of 482 Page ID
                                     #:567

assign your rights of recovery to the extent of benefits provided under the Plan. The Plan may initiate any suit against
you or your dependent(s) or your legal representatives to enforce the terms of this Plan. The Plan may commence a
court proceeding with respect to this provision in any court of competent jurisdiction that the Plan may elect. The Plan
has no obligation to notify you or your beneficiaries of the intent to exercise one or more of these rights. The failure of
the Plan to provide such a notice shall not constitute a waiver of these rights.

Attorneys’ fees and other expenses you incur
The Plan will not be responsible for any attorneys' fees or costs incurred by you or your dependents in connection with
any claim or lawsuit against any party, unless, prior to incurring such fees or costs, the Plan in the exercise of its sole
and complete discretion has agreed in writing to pay all or some portion of fees or costs. The common fund doctrine or
attorneys’ fund doctrine shall not govern the allocation of attorney's fees incurred by you or your dependents in
connection with any claim or lawsuit against any other party and no portion of such fees or costs shall be an offset
against the Plan’s right to reimbursement without the express written consent of the claims administrator. The Plan
Administrator may delegate any or all functions or decisions it may have under this Reimbursement and Subrogation
section to the claims administrator.

What may happen to your future benefits
If you or your dependent(s) obtain a settlement, judgment, or other recovery from any person or entity, including your
own automobile or liability carrier, without first reimbursing the Plan, the Plan, in the exercise of its sole and complete
discretion, may determine that you, your dependents, your attorneys or other representatives have failed to cooperate
with the Plan’s subrogation and reimbursement efforts. If the Plan determines that you have failed to cooperate the Plan
may decline to pay for any additional care or treatment for you or your dependent(s) until the Plan is reimbursed in
accordance with the Plan terms or until the additional care or treatment exceeds any amounts that you or your
dependent(s) recover. This right to offset will not be limited to benefits for the insured person or to treatment related to
the injury, but will apply to all benefits otherwise payable under the Plan for you and your dependents.

Interpretation
In the event that any claim is made that any part of this subrogation and right of recovery provision is ambiguous or
questions arise concerning the meaning or intent of any of its terms, the claims administrator shall have the sole
authority and discretion to resolve all disputes regarding the interpretation of this provision.

Plan Administrator and Plan Sponsor
U.S. Bancorp is the Plan Administrator and Plan Sponsor of the plans and will make determinations that may be
required from time to time in the administration of the plans. U.S. Bancorp (or the claims administrator, to the extent the
claims procedure for a benefit option indicates authority has been delegated to the claims administrator) will have the
sole authority, discretion and responsibility to interpret and apply the terms of the plans and to determine all factual and
legal questions under the plans, including eligibility and entitlement to benefits. Benefits under any plan, program or
option will be paid only if the Plan Administrator (or the person or entity to whom it has delegated authority) decides in
its discretion that the claimant is entitled to them. Except as noted below for insured benefits, U.S. Bancorp is also
responsible for answering questions about the plans. The address is:

U.S. Bank – EP-MN-R2BN
Benefits Administration
4000 W. Broadway
Robbinsdale, MN 55422-2299

Although U.S. Bank is ultimately accountable for the plans, a third party provides administration and customer service.
For general benefits assistance and information (such as eligibility and change of address), call the U.S. Bank
Employee Service Center. Specific coverage and claim-related questions may be better addressed by calling your
claims administrator; see “Whom to contact.”

Insured plans, programs or options
For each insured plan, program or option, the insurance company will have the sole authority, discretion and
responsibility to interpret and apply the terms of the plan, program or option insured by the company and to determine
all factual and legal questions under the plan, program or option insured by the company, including entitlement to
benefits and the amount of benefit to be paid under the insurance contract, if any.




                                                                                              Exhibit 3, Page 449
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 450 of 482 Page ID
                                     #:568

Each insurance company is responsible for the payment of all benefits offered under the plan that it insures. The liability
of U.S. Bank is limited to the payment of premiums from its general assets or, if applicable, from a separate trust fund,
called a Voluntary Employees' Beneficiary Association (VEBA), to the applicable insurance company. No covered
employee, dependent or other person shall have any claim or cause of action against U.S. Bank as to the payment of
benefits under any insurance policy or contract. Each covered person or other claimant entitled to the payment of
benefits under an insured plan shall look solely to the applicable insurance policy or contract, and not to U.S. Bank or a
VEBA for payment of such insured benefits.

Claims administrator information
The plans and programs listed below are administered through contracts with insurance companies or third-party
administrators:

 Plan, program or option
 name(s)                                  Administration                           Funding
 Lower Deductible/Higher Premium          United HealthCare Services, Inc.         These are self-funded plans, funded by
 and Higher Deductible/Lower              185 Asylum Street                        employer contributions and employee
 Premium plans                            Hartford, CT 06103-3408                  contributions through salary reduction.
                                                                                   U.S. Bank has committed to paying all
                                                                                   eligible medical claims incurred under
                                                                                   the terms of the plans. United
                                                                                   HealthCare Services, Inc. is the medical
                                                                                   claims administrator.
 Routine vision exam claims under the EyeMed Vision Care                           This is an insured plan, funded by
 Lower Deductible/Higher Premium      4000 Luxottica Place                         employer contributions. U.S. Bank has
 and Higher Deductible/Lower          Mason, OH 45040                              a contract with EyeMed Vision Care to
 Premium plans                                                                     administer and pay all eligible routine
                                                                                   vision exam claims incurred under the
                                                                                   terms of the plan. EyeMed Vision Care
                                                                                   is insured by Combined Insurance
                                                                                   Company of America (5050 Broadway,
                                                                                   Chicago, IL 60640).
 Pharmacy claims under the Lower          Express Scripts                          These are self-funded plans, funded by
 Deductible/Higher Premium and            One Express Way                          employer contributions and employee
 Higher Deductible/Lower Premium          St. Louis, MO 63121                      contributions through salary reduction.
 plans                                                                             U.S. Bank has committed to paying all
                                                                                   eligible prescription drug claims
                                                                                   incurred under the terms of the plans.
                                                                                   Express Scripts is the pharmacy claims
                                                                                   administrator.
 Kaiser Colorado plans                    Kaiser Foundation Health Plan of         This is an insured plan, funded by
                                          Colorado                                 employer contributions and employee
                                          Denver/Boulder                           contributions through salary reduction.
                                          Regional Administrative Office           U.S. Bank has a contract with Kaiser
                                          10350 E. Dakota Avenue                   Permanente Colorado to administer and
                                          Denver, CO 80247                         pay all eligible medical claims incurred
                                                                                   under the terms of the plan.
 Kaiser Northern California plans         Kaiser Foundation Health Plan, Inc.      This is an insured plan, funded by
                                          Northern California Region               employer contributions and employee
                                          1950 Franklin Street                     contributions through salary reduction.
                                          Oakland, CA 94612                        U.S. Bank has a contract with Kaiser
                                                                                   Permanente Northern California to
                                                                                   administer and pay all eligible medical
                                                                                   claims incurred under the terms of the
                                                                                   plan.
 Kaiser Southern California plans         Kaiser Foundation Health Plan, Inc.      This is an insured plan, funded by
                                          Southern California Region               employer contributions and employee




                                                                                            Exhibit 3, Page 450
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 451 of 482 Page ID
                                     #:569

 Plan, program or option
 name(s)                                   Administration                         Funding
                                           393 East Walnut Street             contributions through salary reduction.
                                           Pasadena, CA 91188                 U.S. Bank has a contract with Kaiser
                                                                              Permanente Southern California to
                                                                              administer and pay all eligible medical
                                                                              claims incurred under the terms of the
                                                                              plan.
 Kaiser Northwest plans                    Kaiser Foundation Health Plan of   This is an insured plan, funded by
                                           the Northwest                      employer contributions and employee
                                           Kaiser Permanente                  contributions through salary reduction.
                                           Regional Administrative Office     U.S. Bank has a contract with Kaiser
                                           500 NE Multnomah St. Suite 100     Northwest to administer and pay all
                                           Portland, OR 97232                 eligible medical claims incurred under
                                                                              the terms of the plan.
 HMSA CompMED                              Hawaii Medical Service Association This is an insured plan, funded by
                                            P.O. Box 860                      employer contributions and employee
                                            Honolulu, HI 96808                contributions through salary reduction.
                                                                              U.S. Bank has a contract with Hawaii
                                                                              Medical Service Association to
                                                                              administer and pay all eligible medical
                                                                              claims incurred under the terms of the
                                                                              plan.
 General benefit administration and        U.S. Bank Employee Service Center U.S. Bank has a contract with Aon
 customer service                                                             Hewitt to provide these services.

 COBRA                                     U.S. Bank Employee Service Center U.S. Bank has a contract with Aon
                                                                             Hewitt to administer COBRA.
 Wellness Program                          U.S. Bank – EP-MN-R2BN            U.S. Bank administers the U.S. Bank
                                           4000 W. Broadway                  Wellness Program.
                                           Robbinsdale, MN 55422-2299

Agent for service of legal process
If for any reason you want to seek legal action against a plan, you can serve legal process on the administrator of the
plan, the trustees of the plan and/or the agent for this process. The agent for legal process is:

General Counsel of U.S. Bank
U.S. Bancorp Center
800 Nicollet Mall
Minneapolis, MN 55402

Plan year
The plan year for all plans is the calendar year (Jan. 1 – Dec. 31).

Questions about plans
If you have questions regarding specific coverage or claims status, contact your claims administrator. If you have
general questions about your benefit plans (such as eligibility or deadlines), contact the U.S. Bank Employee Service
Center. You may also submit a question or chat with a representative online via HRConnection: Your Total Rewards.
See “Whom to contact” for details.

VEBAs and plan trustee
U.S. Bank has established a separate trust fund, called a Voluntary Employees' Beneficiary Association (VEBA), to fund
the Medical Program, unless otherwise insured. To the extent any such benefits are not funded through a VEBA or other
trust, U.S. Bank will pay such benefits directly from its general assets.




                                                                                           Exhibit 3, Page 451
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 452 of 482 Page ID
                                     #:570

U.S. Bank National Association is the trustee for the VEBAs and may be contacted at:

U.S. Bank, N.A.
West Side Flats
60 Livingston Ave.
St. Paul, MN 55107

Employment rights not implied
Participating in the benefit plans does not assure you continued employment or rights to benefits except as outlined by
each plan.

Assignment of benefits
To protect you and your dependents, your plan benefits cannot be assigned to anyone else except as authorized by
law. This includes any garnishment or attachment.

ERISA – Your rights as a member of the plans
As a participant in the Medical Program or Wellness Program offered through U.S. Bank and described in this
document, you are entitled to certain rights and protections under the Employee Retirement Income Security Act of
1974 (ERISA). This section summarizes the rights you have as a participant in the Medical Program or Wellness
Program – rights that ERISA guarantees.

Plan documents
You can examine, without charge, any of the plan documents – which are in the Plan Administrator's office in
Robbinsdale, Minn. – during normal work hours. You may also make a written request to examine, without charge, any
of the plan documents at your worksite. The documents will be sent to your worksite within 10 business days after the
date of your request. If you want to examine a document at your worksite, send your written request to:

U.S. Bank – EP-MN-R2BN
4000 W. Broadway
Robbinsdale, MN 55422-2299
Fax: 763.971.1285

These documents include insurance contracts, annual financial reports and the plan documents descriptions. You may
get copies of these by sending a written request to the address noted above.

The Plan Administrator may make a reasonable charge for the copies ($5 per document as of the printing of this
document).

Summary Annual Report
You’ll receive a summary of each plan's annual financial report once a year.

Request for information
If you make a written request for material that U.S. Bank is required to provide to you, you should receive the material
within 30 days of your request. However, because of matters beyond the Plan Administrator's control (for example, if
your request is lost in the mail), the requested material may reach you more than 30 days after your request. If you do
not receive the material you requested within 30 days, please call the U.S. Bank Employee Service Center and it will be
sent to you again.

COBRA
The law provides that you and your dependents are entitled to continue medical coverage if there is a loss of coverage
under the plan as a result of a qualifying event. You or your dependents will have to pay for such coverage. Review this
SPD and the documents governing the plan about the rules that apply to you and your dependents COBRA continuation
rights. While not covered under the provisions of COBRA, your domestic partner and/or your domestic partner’s
dependents may be eligible to continue coverage if there is a loss of coverage under the plan as a result of a qualifying
event.




                                                                                          Exhibit 3, Page 452
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 453 of 482 Page ID
                                     #:571

Creditable Coverage
For Medicare Part D creditable coverage information, see “If you become eligible for Medicare Part D.”

Plan fiduciaries
The plan fiduciaries are responsible for the proper operation of the plan. They have a duty to act prudently and in the
sole interest of plan participants and beneficiaries.

Benefits claims and legal actions
If you have any questions or problems concerning any of your plan benefits or about applying for benefits, please call
the U.S. Bank Employee Service Center. If you have a claim for benefits that is denied in whole or in part, you should
receive a written explanation of the reason for denial. You have the right to have the Plan Administrator review and
reconsider your claim.

If you have completed the appeals process, your claim for benefits is denied (as described in this SPD) and you believe
you are entitled to the benefits you claimed, you can take your case to federal or state court. If you discover that a plan
fiduciary is misusing the plan's money or if you are discriminated against for exercising your rights under ERISA, you
can file suit in a federal court or ask the U.S. Department of Labor for help. If you make a written request for material
and do not receive the material within 30 days after your request, you can bring suit if there is no valid reason for the
delay. In this situation, the court can require the Plan Administrator to provide the material and pay you up to $110 a day
until you receive the materials.

If you bring suit in federal or state court to protect any of the ERISA rights discussed in this section, the court will decide
who will pay court costs and legal fees. If you win your case, the court may ask that the losing party pay these costs and
fees. If you lose your case – for example, if the court finds your claim is frivolous, the court may ask you to pay these
costs and fees.

Exercising your ERISA rights
The law provides that you will not be fired or discriminated against in any way for the sole purpose of preventing you
from getting plan benefits or from exercising the rights you have as a plan member under ERISA. If you have any
questions about your rights under ERISA or if you need assistance in obtaining documents from the Plan Administrator,
you should contact the nearest office of the Employee Benefits Security Administration (formerly known as Pension and
Welfare Benefits Administration), U.S. Department of Labor, listed in your telephone directory, or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Ave. N.W., Washington, DC 20210. You may also obtain certain publications about your rights and
responsibilities under ERISA by calling the publications hotline of the Employee Benefits Security Administration.

HIPAA privacy notice
It is the Plan’s policy to protect your medical information to the extent required by any applicable law, including Health
Insurance Portability and Accountability Act (HIPAA).

However, the Plan may share your medical information with U.S. Bank, other U.S. Bank Group Health Plans; and with
others for the purposes of treatment, payment and healthcare operations and for certain other legally permitted
purposes. To the extent required by law, U.S. Bank will not use any medical information about you to make
employment-related decisions.

The Plan will make reasonable efforts to use, share or request only the minimum amount of information necessary to
accomplish the intended purpose. You also have certain privacy-related rights, including the right to access, request
restrictions on and request amendments to your health records. Details about the Plans’ privacy policies, including your
privacy rights, are found in the HIPAA Privacy Notice available through the Your Total Rewards site.

Glossary
Admission: a period of one or more days and nights while you occupy a bed and receive inpatient care in a facility

Allergy services: medical services related to the evaluation and management of abnormal reactions of the immune
system that occur in response to otherwise harmless substances




                                                                                               Exhibit 3, Page 453
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 454 of 482 Page ID
                                     #:572

Allowed amount: the negotiated amount of payment that a participating provider has agreed to accept as payment in
full (less deductibles, coinsurance and copayments) for a covered service at the time a claim is processed; the allowed
amount is the basis for payment for covered services and may vary from one provider to another for the same service;
claims administrators may periodically adjust the allowed amount

Annual enrollment: yearly opportunity to elect and change U.S. Bank benefits; the elections you make during annual
enrollment generally take effect the following Jan. 1 and remain in effect for the entire plan year unless you qualify for
and complete a Qualified Status Change or Health Care Special Enrollment

Annual maximum: the cumulative highest amount that the program will pay for a particular covered medical service or
prescription drug each plan year; maximums are per covered individual for services/drugs received under all U.S. Bank
medical plans in that plan year

Autism Spectrum Disorder: a condition marked by enduring problems communicating and interacting with others,
along with restricted and repetitive behavior, interests or activities.

Average semiprivate room rate: the average rate charged for a room with more than one bed; if a semiprivate room is
not available, the average semiprivate room rate is used to calculate for payment of the claim

Before tax: prior to federal income and social security taxes—and commonly state and local income taxes—being
deducted

Benefit subsidy: the U.S. Bank contribution to the total cost if you elect medical coverage

Claims administrator: a third party to which U.S. Bank has delegated authority to interpret and construe the terms of
the self-funded medical plans and to determine all factual and legal questions under the plans with respect to all initial
claims for benefits and requests for review of adverse benefit determinations. This delegated authority includes, but is
not limited to, determinations of entitlement to benefits and the amounts of the benefits to be paid. The plan you are
enrolled in and the service being received will determine your specific claims administrator, see “Claims administrators”
and “Claims administrator information.”

COBRA: the Consolidated Omnibus Budget Reconciliation Act, under which employers have an obligation to make
available to covered employees and their covered dependents the continuation of certain benefits for a period following
the termination of the employment relationship or the occurrence of certain other qualifying events, if they result in loss
of coverage

Coinsurance: a percentage of the cost of the service that you pay for eligible expenses once the deductible has been
met; coinsurance generally depends on your plan, the service being received and if you use a network provider or not

Copay/copayment: a payment you make on a per service basis for eligible expenses after the deductible has been
satisfied.

Covered service: a service that is eligible for benefits when performed and billed by an eligible provider; you incur a
charge on the date you receive a service, order a supply or purchase a drug

Custodial care: services for the primary purpose of meeting personal needs including giving medicine that can usually
be taken without help, preparing special foods, or helping someone walk, get in and out of bed, dress, eat, bathe or use
the toilet; does not include skilled care; can be provided by people without professional skills or training; custodial care
is not covered by the U.S. Bank medical plans

Deductible: the per plan year amount you must pay toward eligible expenses before you and the medical plan begin to
share covered expenses; can be embedded or non-embedded

Domestic partnership: an ongoing and committed spouse-like relationship between adults of the same or opposite
gender. If you are in a qualified domestic partnership, your domestic partner is eligible for this benefit.

A domestic partnership is qualified if all of the criteria below are met:




                                                                                             Exhibit 3, Page 454
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 455 of 482 Page ID
                                     #:573


     •   The partners have an ongoing and committed spouse-like relationship.
     •   The partners intend to continue their relationship indefinitely.
     •   The partners are:
             − both 18 years of age or older and competent to enter into a contract;
             − not legally married to each other;
             − not legally married to, nor the domestic partner of, anyone else; and
             − not related by blood closer than permitted by marriage law in their state of residence.
     •   The partners share a principal residence and intend to do so indefinitely.
     •   The partners are responsible for the direction and financial management of their household and are jointly
         responsible for each other's financial obligations.

Durable medical equipment (DME): equipment that is medically necessary, able to withstand repeated use, used
primarily for a medical purpose, useful only to a person who is ill, appropriate for use in the patient's home and
prescribed by a physician; does not include such things as hot tubs, whirlpool baths, vehicle lifts, waterbeds, air
conditioners or purifiers, heat appliances, dehumidifiers, computers or exercise equipment

Emergency: a critical condition that starts suddenly and requires immediate treatment to preserve or stabilize your life,
limb(s), eye(s) or health

Enrollment period: time during which benefit elections can be made or changed, including annual enrollment and initial
enrollment for new benefit-eligible employees; see “Enrolling”

Experimental or investigational services: medical, surgical, diagnostic, psychiatric, mental health, substance-related
and addictive disorders or other health care services, technologies, supplies, treatments, procedures, drug therapies,
medications or devices that, at the time UHC makes a determination regarding coverage in a particular case, are
determined to be any of the following:

     •   Not approved by the U.S. Food and Drug Administration (FDA) to be lawfully marketed for the proposed use
         and not identified in the American Hospital Formulary Service or the United States Pharmacopoeia
         Dispensing Information as appropriate for the proposed use.
     •   Subject to review and approval by any institutional review board for the proposed use. (Devices which are
         FDA approved under the Humanitarian Use Device exemption are not considered to be experimental or
         investigational.)
     •   The subject of an ongoing clinical trial that meets the definition of a Phase I, II or III clinical trial set forth in the
         FDA regulations, regardless of whether the trial is actually subject to FDA oversight (unless otherwise
         deemed eligible as noted under “Clinical trials”). However, if you are not a participant in a qualifying clinical
         trial as described under “Clinical trials”, and have a sickness or condition that is likely to cause death within
         one year of the request for treatment, UHC may, at its discretion, consider an otherwise experimental or
         investigational service to be covered for that sickness or condition. Prior to such consideration, UHC must
         determine that, although unproven, the service has significant potential as an effective treatment for that
         sickness or condition.

Explanation of Benefits (EOB): The statement sent from the claims administrator following your receipt of a service
and a subsequent claim being filed showing information about the service and the associated charges, any provider
reduction, the amount paid by the plan (if any), and the amount that you are responsible to pay (if any). For UHC, a
monthly Health Statement is issued in place of an EOB when at least one claim has been processed for you or a
covered family member. For pharmacy, the statement sent by Express Scripts upon completion of processing a
submitted paper claim or information included with the home delivery (mail order) prescription.

Formulary: a list of commonly prescribed brand-name and generic drugs that Express Scripts has designated as
“preferred” based on the drug’s clinical effectiveness and opportunities to help contain costs; you receive the highest
level of coverage when you use formulary (preferred) drugs




                                                                                                 Exhibit 3, Page 455
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 456 of 482 Page ID
                                     #:574

Full-time employee: person classified by U.S. Bank on both payroll and personnel records as a full-time employee and
regularly scheduled to work 30 or more hours per week

Health Care Special Enrollment: an event — such as loss of other coverage or gaining a new dependent — which
allows you to change your medical plan or coverage level; see "When you can make changes during the year”

HIPAA: the Health Insurance Portability and Accountability Act, a federal law passed in 1996 that provides for portability
of health care in certain situations—such as by limiting pre-existing condition exclusions and providing for special
enrollment rights in group health plans—and protection of the privacy of patient medical records

Home health care agency: a provider licensed or certified as a home health care agency that sends health
professionals and home health aides to a home to provide health services

Home infusion therapy: treatment provided in the home by a home health care agency involving the administration of
nutrients, antibiotics and other drugs and fluids intravenously

Hospice care: care for terminally ill patients that are no longer receiving treatment to cure their disease, with the
purpose of keeping them comfortable; an interdisciplinary team of professionals directs care with family members or
friends acting as primary caregivers

Hospital: a facility licensed or regulated as an acute care facility and staffed by physicians that provides inpatient and
outpatient care 24 hours a day

HRConnection online: U.S. Bank’s online portal for HR (benefits; pay perks and incentives; career development;
policies; and more) information; see “Whom to contact” for details

Lifetime maximum: the cumulative highest amount that the program will pay for a particular non-essential covered
medical service or prescription drug during the covered person’s lifetime

Long-Term Disability (LTD) Plan: a benefit that replaces a portion of pay if an eligible, covered employee is disabled
due to illness or injury for a period longer than 26 weeks (or 90 days for 100 percent commission employees)

Maintenance medication: prescription drug (including injectable and specialty injectable drugs) taken on a long-term
basis (e.g., to treat allergies, diabetes, high cholesterol or high blood pressure) or continual basis (e.g., oral
contraceptives)

Medical supply: items that are not reusable and usually last less than one year (such as casts, splints, trusses, braces
or crutches, blood or blood plasma and prosthetics) prescribed by a physician as medically necessary for treatment of
an illness or injury

Medically necessary: health care services provided for the purpose of preventing, evaluating, diagnosing or treating a
sickness, injury, mental illness, substance-related and addictive disorders, condition, disease or its symptoms, that are
all of the following as determined by UHC or its designee, within UHC's sole discretion. The services must be:

     •   In accordance with Generally Accepted Standards of Medical Practice.
     •   Clinically appropriate, in terms of type, frequency, extent, site and duration, and considered effective for your
         sickness, injury, mental illness, substance-related and addictive disorders, disease or its symptoms.
     •   Not mainly for your convenience or that of your doctor or other health care provider.
     •   Not more costly than an alternative drug, service(s) or supply that is at least as likely to produce equivalent
         therapeutic or diagnostic results as to the diagnosis or treatment of your sickness, injury, disease or
         symptoms.

Generally Accepted Standards of Medical Practice are standards that are based on credible scientific evidence
published in peer-reviewed medical literature generally recognized by the relevant medical community, relying primarily
on controlled clinical trials, or, if not available, observational studies from more than one institution that suggest a causal
relationship between the service or treatment and health outcomes.




                                                                                               Exhibit 3, Page 456
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 457 of 482 Page ID
                                     #:575

If no credible scientific evidence is available, then standards that are based on physician specialty society
recommendations or professional standards of care may be considered. UHC reserves the right to consult expert
opinion in determining whether health care services are medically necessary. The decision to apply physician specialty
society recommendations, the choice of expert and the determination of when to use any such expert opinion, shall be
within UHC's sole discretion.

UHC develops and maintains clinical policies that describe the Generally Accepted Standards of Medical Practice
scientific evidence, prevailing medical standards and clinical guidelines supporting its determinations regarding specific
services. These clinical policies (as developed by UHC and revised from time to time), are available to you on
www.myuhc.com or by calling the number on your medical ID card, and to physicians and other health care
professionals on www.UnitedHealthcareOnline.com.

Member: a covered individual; can be the employee or a covered dependent

Network provider: a provider who has entered into a service agreement with the medical claims administrator for the
network associated with a specific location and medical plan; you generally receive a higher level of benefit when using
a network provider. Network providers are independent practitioners and are not employees of U.S. Bank or the claims
administrator. The claims administrator's credentialing process confirms public information about the providers' licenses
and other credentials, but does not assure the quality of the services provided.

Non-network provider: a provider who has not entered into a service agreement with the medical claims administrator
for the network associated with a specific location and medical plan; you generally receive a lower level of benefits when
using a non-network provider plus you will be responsible for paying the difference between the billed charge and the
allowed amount

Non-participating pharmacy: a pharmacy who has not entered into a service agreement with the pharmacy claims
administrator; you generally receive a lower level of benefits when using a non-participating pharmacy plus you will be
responsible for paying the difference between the billed charge and the allowed amount

Non-preventive service/non-routine care: a service that is performed to monitor health as a result of your medical or
family history or is associated with an injury or illness

Out-of-pocket maximum: the highest amount you would have to pay per plan year for eligible expenses before any
additional eligible services you incur are paid 100 percent (of the allowed amount) by the plan (as long as any applicable
annual or lifetime maximums have not been exceeded); can be embedded or non-embedded

Part-time employee: person classified by U.S. Bank on both payroll and personnel records as a part-time employee
and regularly scheduled to work fewer than 20 hours per week

Participating pharmacy: a pharmacy who has entered into a service agreement with the pharmacy claims
administrator; you generally receive a higher level of benefits when using a participating pharmacy

Plan year: Jan. 1 through Dec. 31

Premium: the fixed cost you pay each pay period through payroll deduction for participating; you pay this amount
whether you use receive services under the plan or not

Prescription drugs: medications, including insulin, that are required by state or federal law to be dispensed only by
prescription of a health professional who is authorized by law to prescribe it

Preventive service: in general, a routine service that promotes good health, is performed on a regular basis, is not a
result of your medical or family history, and is not associated with an injury or illness.

Provider: an individual, institution or agency that provides health services to healthcare consumers

Qualified Status Changes: certain events, defined by the Internal Revenue Service, that may enable an employee to
enroll or change benefit elections outside of annual enrollment; see "When you can make changes during the year”




                                                                                            Exhibit 3, Page 457
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 458 of 482 Page ID
                                     #:576


Regular part-time employee: person classified by U.S. Bank on both payroll and personnel records as a regular part-
time employee and regularly scheduled to work at least 20 but fewer than 30 hours per week

Regularly scheduled hours: hours listed on the U.S. Bank payroll system, regardless of hours actually worked; used
to determine benefit eligibility and some benefits

Short-Term Disability (STD) Plan: a benefit that may replace a percentage of pay if an eligible, covered employee is
disabled due to illness or injury for up to 26 weeks

Skilled care: services that are medically necessary and must be provided by licensed nurses or other providers eligible
to develop, provide and evaluate care; does not include custodial care and services of a non-medical nature, even if
provided by or under the direct supervision of a licensed nurse

Specialist: a doctor with a concentration of training in a specific branch of medicine

Specialty drugs: high cost, genetically engineered injectables, selected compounds and selected orals designed to
target and treat small patient populations with chronic, often complex diseases which require challenging regimens and
a high level of expertise

Subscriber: The individual who elected coverage in the plan. For active coverage, the subscriber is the U.S. Bank
employee. For COBRA coverage, the subscriber is the person on whose account the coverage and dependent
information is maintained.

Summary plan description (SPD): a document that provides comprehensive information about a given plan or
program, including eligibility provisions, coverage options and details, and claims procedures

Temporomandibular Joint (TMJ): the connecting hinge between the lower jaw (mandible) and the base of the skull
(temporal bone)

Tobacco user: you have used any tobacco product—including smokeless and e-cigarettes containing nicotine—more
than one time per week over the past six months.

Unproven services: health services, including medications that are determined not to be effective for treatment of the
medical condition and/or not to have a beneficial effect on health outcomes due to insufficient and inadequate clinical
evidence from well-conducted randomized controlled trials or cohort studies in the prevailing published peer-reviewed
medical literature.

Well-conducted randomized controlled trials are two or more treatments compared to each other, with the patient not
being allowed to choose which treatment is received. Well-conducted cohort studies from more than one institution are
studies in which patients who receive study treatment are compared to a group of patients who receive standard
therapy. The comparison group must be nearly identical to the study treatment group.

UHC has a process by which it compiles and reviews clinical evidence with respect to certain health services. From
time to time, UHC issues medical and drug policies that describe the clinical evidence available with respect to specific
health care services. These medical and drug policies are subject to change without prior notice. You can view these
policies at www.myuhc.com.

Please note: if you have a life threatening sickness or condition (one that is likely to cause death within one year of the
request for treatment), UHC may, at its discretion, consider an otherwise unproven service to be covered for that
sickness or condition. Prior to such a consideration, UHC must first establish that there is sufficient evidence to
conclude that, albeit unproven, the service has significant potential as an effective treatment for that sickness or
condition.

The decision about whether such a service can be deemed covered is solely at UHC's discretion. Other apparently
similar promising but unproven services may not qualify.




                                                                                            Exhibit 3, Page 458
  Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 459 of 482 Page ID
                                     #:577

U.S. Bank Benefits Program: the health and welfare benefits program generally offered to eligible full-time and regular
part-time U.S. Bank employees; only full-time U.S. Bank employees are eligible for the medical plans

U.S. Bank Employee Service Center: U.S. Bank’s contact center for benefits and HR questions and transactions; see
“Whom to contact” for details

Virtual visits: include the diagnosis and treatment of low acuity medical conditions through the use of interactive audio
and video telecommunication and transmissions, and audio-visual communication technology. Virtual visits provide
communication of medical information in real-time between the patient and a distant physician or health care specialist,
through use of interactive audio and video communications equipment outside of a medical facility (for example, from
home).

Your Total Rewards (YTR): website that contains personalized data about your total rewards at the bank and links to
enroll in and manage your benefits; see “Whom to contact” for details

Whom to contact
 Resource                                     Why to contact                          Contact information
 U.S. Bank Employee Service Center            Questions about benefit eligibility     800.806.7009
 24/7 personalized information on your        and enrollment, dependent
 benefits via phone; representatives          verification, general assistance
 available Monday through Friday (except
 holidays), 8 a.m. to 7 p.m. CT
 HRConnection online                          High level benefit information, links   usbnetportal.us.bank-dns.com/hr
 U.S. Bank’s online portal for HR             to SPDs and related sites including     (Intranet) or usbankhr.com (Internet)
 information                                  YTR; click on Well with US for
                                              Wellbeing Program information
 HRConnection: Your Total Rewards             Detailed information about benefits,    Link from HRConnection online or
 (YTR)                                        enroll in your benefits, view your      log in directly at
                                              current elections                       usbank.com/benefitsandrewards
                                                                                      using your Intranet ID and password

                                                                                      After logging in, click View Your
                                                                                      Benefits or Enroll Now. Select
                                                                                      Contact Us from the upper right side
                                                                                      of the screen to chat with a
                                                                                      representative or submit a question
                                                                                      online.
 Express Scripts                              For questions about pharmacy            800.864.1404
 Group number: USBANK2                        coverage or claims, order               TDD 800.759.1089
 RxBin: 003858                                replacement ID cards and home
                                              delivery service if you already are     express-scripts.com
                                              enrolled and coverage is effective

                                              To access pharmacy modeling             express-scripts.com/usbank
                                              tools, participating pharmacies and
                                              the formulary/preferred drug list
                                              prior to enrolling or during annual
                                              enrollment
 EyeMed Vision Care                           Find a provider or specific questions   866.723.0514
 Group number: 9677352                        about vision coverage or claims,        eyemedvisioncare.com/usbank
 Network: Select                              order replacement ID cards

                                              For information prior to enrolling or   866.299.1358
                                              during annual enrollment

                                              Order replacement contact lenses        eyemedvisioncare.com/usbank




                                                                                           Exhibit 3, Page 459
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 460 of 482 Page ID
                                   #:578

Resource                             Why to contact                        Contact information
Hawaii Medical Service Association   To find a provider or for specific    808.948.6079 (Oahu)
                                     questions about coverage or claims    800.776.4672 (Neighbor Islands)
                                                                           hmsa.com/
Kaiser – Colorado                    To find a provider or for specific    303.338.3800 or 800.632.9700
Group number: 0596                   questions about coverage or claims    kaiserpermanente.org
                                                                           my.kp.org/usbank
Kaiser – Northern California         To find a provider or for specific    800.464.4000
Group number: 29094                  questions about coverage or claims    kaiserpermanente.org
                                                                           my.kp.org/usbank
Kaiser – Southern California         To find a provider or for specific    800.464.4000
Group number: 118831                 questions about coverage or claims    kaiserpermanente.org
                                                                           my.kp.org/usbank
Kaiser – Northwest                   To find a provider or for specific    800.813.2000
Group number: 12039                  questions about coverage or claims    kaiserpermanente.org
                                                                           my.kp.org/usbank
United HealthCare Services, Inc.     To find a provider or for specific    800.358.0114
Group number: 186359                 questions about medical coverage      myuhc.com
                                     or claims, order replacement ID
                                     cards

                                     For information prior to enrolling,   welcometouhc.com/usb
                                     including online provider directory
                                     and forms




                                                                                Exhibit 3, Page 460
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 461 of 482 Page ID
                                   #:579




                   EXHIBIT 4




                                                             Exhibit 4, Page 461
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 462 of 482 Page ID
                                    #:580


                           TEDI_DOS 2017.07.24 ‐ 25‐v1.txt
1 FLN/DCC 1721473094976     ID#: 923791314          SOURCE INDICATOR 6      VENDOR ID
EN    EXP HOSPITAL BILLING          DATE 08/02/17
       PROCESS DATE:     08 02 17 PAYER ID: 87726              RTE IND:      ATTCH:
    KEYER: 111111999 DT: 08 02 17

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐                   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     |PROVIDER NM: SOBERTEC (OUTPATIENT)
       |                  |EMC OFFICE NO: 0000|
     |PROVIDER ADDR: 125 COLUMBIA               PROVIDER SUB ID:
       |                  ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     |PROVIDER CITY: ALISO VIEJO     ST: CA ZIP CODE: 926569998    PROVIDER TEL:
9494984321|CLRNG HOUSE CLAIM ID: H82OAU0LB601GC
     |FAX NUM:                       COUNTRY CD:          NPI: 1871936856
       |   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐    |HEALTH PLAN ID:                   |
     |PAY‐TO‐ADDR‐1: PO BOX 511544
           |MEDICARE PROVIDER NO:             |
     |PAY‐TO ADDR‐2:
           |MEDICAID PROVIDER NO:             |
     |CITY: LOS ANGELES                    ST: CA ZIP CODE: 900519998 COUNTRY:
           |BLUE CROSS NO:                    |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐   |FEDERAL TAX ID:                    |
     TAXONOMY:            CLINICAL TRIAL#:
          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐
     PATIENTS NAME:




    PAT ADDR1:                                                            ADDR2:

    PATIENT CITY:                                  ST:     ZIP CODE:

    ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |PATIENT CNTRL NO:                       PATIENT SEX: M PATIENT DOB:
                                       Page 1



                                                                 Exhibit 4, Page 462
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 463 of 482 Page ID
                                    #:581


                          TEDI_DOS 2017.07.24 ‐ 25‐v1.txt
PAT MARITAL STAT:                  |
    |MEDICAL REC NO:                                        PAT EMPL STAT:
                                  |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |1PAYER NAME: UNITED BEHAVIORAL HEALTH UBH
          PRIOR PAY AMT:         0.00           |
    |PAYER ADD1:PO BOX 30755                                            ADD2:
                                                |
    |CITY:                                 ST:        ZIPCODE:
COUNTRY:        COUNTRY SUB DIV:                          |
    |INSURED LAST NM:
FIRST NM:                                         |
    |ID#:                                   INSURED SEX: M                    PAT
REL: SELF                                           |
    |GROUP NAME:                            POLICY NO: 910525
                         ASSIGN BEN: Y          |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |2PAYER NAME:
           PRIOR PAY AMT:         0.00          |
    |PAYER ADD1:                                                        ADD2:
                                                |
    |CITY:                                 ST:        ZIPCODE:
COUNTRY:         COUNTRY SUB DIV:                         |
     |INSURED LAST NM:
FIRST NM:                                         |
     |ID#:                                  INSURED SEX:                      PAT
REL:                                                |
     |GROUP NAME:                           POLICY NO:
                          ASSIGN BEN:           |
     |CLAIM FILING INDICATOR:                  ICN/DCN NUMBER:
                                                |
     |ORIG CLAIM FILING INDICATOR:     CLAIM FILING DESC:
                   PAYER ID:                    |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |3PAYER NAME:
          PRIOR PAY AMT:        0.00            |
                                      Page 2



                                                                  Exhibit 4, Page 463
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 464 of 482 Page ID
                                    #:582


                          TEDI_DOS 2017.07.24 ‐ 25‐v1.txt
    |PAYER ADD1:                                                          ADD2:
                                                 |
    |CITY:                                 ST:       ZIPCODE:
COUNTRY:         COUNTRY SUB DIV:                        |
    |INSURED LAST NM:
FIRST NM:                                        |
     |ID#:                                  INSURED SEX:                          PAT
REL:                                               |
     |GROUP NAME:                           POLICY NO:
                         ASSIGN BEN:            |
     |CLAIM FILING INDICATOR:                  ICN/DCN NUMBER:
                                                |
    |ORIG CLAIM FILING INDICATOR:      CLAIM FILING DESC:
                  PAYER ID:                     |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |TYPE BILL: HOSPITAL/OUTPATIENT/ADM‐DSCH CL   CD: 131 MOST COMM SEMIPVT RATE:
          PROC CD METHOD:     |
    |ORIG CLM REF NUMBER:
                              |
    |
                              |
    |LINE REV   RATE/   DESCRIPTION                        DAYS/      CHARGE     HIC
PIC        MOD1    MOD2       |
    | #   CODE DATE                                        UNITS
                              |
    |001 0906 07/24     INTENSIVE OP SERVICES ‐ CHEM DEP      1.0      2195.00
H0015                             |
    |002 0906 07/25     INTENSIVE OP SERVICES ‐ CHEM DEP      1.0      2195.00
H0015                             |
    | MOD         DESCRIPTION
                              |
    | CODE
                              |
    |               AMT PAT PAID:             EST AMT DUE:                     TOT
CHARGE:            AMOUNT DUE: |
    |
                              |
    |                        0.00                          0.00
4390.00             4,390.00      |
    |TREATMENT AUTH NOS:TY6BRB
                              |
    |
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐                             |
                                       Page 3



                                                                 Exhibit 4, Page 464
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 465 of 482 Page ID
                                    #:583


                             TEDI_DOS 2017.07.24 ‐ 25‐v1.txt

    |                               |STATMNT COV PER FROM: 07/24/17        THRU:
07/25/17|                             |
    |
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐                                     |

    |
                             |
    |                      ADMISSION DATE:               ADMISSION HOUR:
         DRG CD: 00000       |
    |PAT STATUS CD: 01 PAT STATUS: DISCHARGE/TRANS HOME OR SELF CARE               DSCHG
HR:               COV DAYS:    0 NON COV DAYS:  0|

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |LINE # | LINE ITEM CNTL NO:           |

    |001      |42502262L14954669                |

    |002      |42502262L14954670                |


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     COINS DAYS:   0      LIFETIME RESERVE DAYS:   0     NO GRACE DAYS:       EST
AMT DUE:
     OCCUR SPAN CODE1:                             OCCUR SPAN CODE2:

        DATE FROM:          THRU:            DATE FROM:           THRU:

        OCCUR SPAN CODE1:                             OCCUR SPAN CODE2:

        DATE FROM:          THRU:            DATE FROM:           THRU:

        OCCUR CODE     OCCUR CODE DESCRIPTION                  DATE

     TYPE ADMISSION CD: 9 TYPE ADMISSION: NOT AVAIL       SOURCE ADMIS CD: 9         SOURCE
ADMISSION: INFORMATION NOT AVAILABLE

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |SERVICE LINE REMARKS
                                                |
    |      |
                                                |
                                         Page 4



                                                                      Exhibit 4, Page 465
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 466 of 482 Page ID
                                    #:584


                          TEDI_DOS 2017.07.24 ‐ 25‐v1.txt
   | LINE |
                                               |
   | #     |   REMARKS
                                               |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    | 001 |IOP
                                                |
    | 002 |IOP
                                                |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     ADDITIONAL INFORMATION:

     INSURED NAME:

     INSURED ADDR:

     INSURED CITY:                                 ST:      ZIP CODE:

     INSURED EMPLOYER NAME:

     INSURED EMPLOYER ADDRESS:                      CITY:                     ST:
ZIP CODE:
     INSURED EMPLOYMENT STAT:                       RELEASE OF INFORMATION: Y


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    ‐‐‐ ICD VERSION: 10
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |ADMIT DIAG CODE: F1020    ADMT DIAG DESC: ALCOHOL DEPENDENCE UNCOMPLICATED
                                         |
    |PAT REASON CODE: F1020    PAT REASON DESC: ALCOHOL DEPENDENCE UNCOMPLICATED
                                         |
    |PRIN DIAG CODE: F1020     PRIN DIAG DESC: ALCOHOL DEPENDENCE UNCOMPLICATED
                                   POA: |
    |OTHER DIAG CODE: F1520    OTHR DIAG DESC: OTHER STIMULANT DEPENDENCE
UNCOMPLICATED                                POA: |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |PRIN PROC CODE:          DATE:
|ENC PAID DT: CLM          LINE          |

                                      Page 5



                                                                  Exhibit 4, Page 466
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 467 of 482 Page ID
                                    #:585


                          TEDI_DOS 2017.07.24 ‐ 25‐v1.txt
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     ATT PHYS NO:                  NAME: WARREN TAFF                NPI: 1861613481
QUALIFIER:
     REN PHYS NO:                  NAME:                            NPI:
QUALIFIER:
     OTH PHYS NO:                                                   NPI:
QUALIFIER:
     OTH PHYS NAME:

     OTH PHYS NO:

     OTH PHYS NAME:

     PAY‐TO PROVIDER NPI:                SERVICE FACILITY NPI:
OPERATING PHYS NPI:

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐




                                      Page 6



                                                                 Exhibit 4, Page 467
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 468 of 482 Page ID
                                   #:586




                   EXHIBIT 5




                                                             Exhibit 5, Page 468
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 469 of 482 Page ID
                                    #:587


                             TEDI_DOS 2017.05.02‐v1.txt
1 FLN/DCC 1713122203977    ID#: 965166769           SOURCE INDICATOR 6      VENDOR ID
EN    EXP HOSPITAL BILLING         DATE 05/11/17
       PROCESS DATE:     05 11 17 PAYER ID: 87726              RTE IND:      ATTCH:
    KEYER: 111111999 DT: 05 11 17

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐                   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     |PROVIDER NM: BEACHSIDE RECOVERY, LLC (OUTPA
       |                  |EMC OFFICE NO: 0000|
     |PROVIDER ADDR: PO BOX 511330              PROVIDER SUB ID:
       |                  ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     |PROVIDER CITY: LOS ANGELES     ST: CA ZIP CODE: 900519998    PROVIDER TEL:
9494307824|CLRNG HOUSE CLAIM ID: H5BOAU0JOS0156
     |FAX NUM:                       COUNTRY CD:          NPI: 1710365598
       |   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐   |HEALTH PLAN ID:                    |
     TAXONOMY:            CLINICAL TRIAL#:
          |MEDICARE PROVIDER NO:              |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐    |MEDICAID PROVIDER NO:             |
     PATIENTS NAME:
           |BLUE CROSS NO:                    |

          |FEDERAL TAX ID:                      |

          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    PAT ADDR1:                                                            ADDR2:

    PATIENT CITY:                                   ST:

    ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |PATIENT CNTRL NO:                       PATIENT SEX: M PATIENT
PAT MARITAL STAT:                  |
    |MEDICAL REC NO:                                      PAT EMPL STAT:
                                   |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |1PAYER NAME: UNITED BEHAVIORAL HEALTH UBH
          PRIOR PAY AMT:        0.00            |
    |PAYER ADD1:PO BOX 30755                                            ADD2:
                                       Page 1



                                                                 Exhibit 5, Page 469
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 470 of 482 Page ID
                                    #:588


                             TEDI_DOS 2017.05.02‐v1.txt
                                                |
    |CITY:                                 ST:        ZIPCODE:
COUNTRY:        COUNTRY SUB DIV:                          |
    |INSURED LAST NM:
FIRST NM:                                         |
    |ID#:                                   INSURED SEX: M                       PAT
REL: SELF                                           |
    |GROUP NAME:                            POLICY NO: 906948
                        ASSIGN BEN: Y            |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |2PAYER NAME:
           PRIOR PAY AMT:         0.00          |
    |PAYER ADD1:                                                        ADD2:
                                                |
    |CITY:                                 ST:        ZIPCODE:
COUNTRY:         COUNTRY SUB DIV:                         |
     |INSURED LAST NM:
FIRST NM:                                         |
     |ID#:                                  INSURED SEX:                      PAT
REL:                                                |
     |GROUP NAME:                           POLICY NO:
                          ASSIGN BEN:           |
     |CLAIM FILING INDICATOR:                  ICN/DCN NUMBER:
                                                |
     |ORIG CLAIM FILING INDICATOR:     CLAIM FILING DESC:
                   PAYER ID:                    |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |3PAYER NAME:
           PRIOR PAY AMT:        0.00           |
    |PAYER ADD1:                                                        ADD2:
                                                |
    |CITY:                                 ST:        ZIPCODE:
COUNTRY:         COUNTRY SUB DIV:                         |
     |INSURED LAST NM:
FIRST NM:                                         |
     |ID#:                                  INSURED SEX:                      PAT
REL:                                                |
     |GROUP NAME:                           POLICY NO:
                                       Page 2



                                                                 Exhibit 5, Page 470
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 471 of 482 Page ID
                                    #:589


                             TEDI_DOS 2017.05.02‐v1.txt
                        ASSIGN BEN:             |
    |CLAIM FILING INDICATOR:                   ICN/DCN NUMBER:
                                                |
    |ORIG CLAIM FILING INDICATOR:      CLAIM FILING DESC:
                  PAYER ID:                     |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |TYPE BILL: HOSPITAL/OUTPATIENT/ADM‐DSCH CL   CD: 131 MOST COMM SEMIPVT RATE:
          PROC CD METHOD:     |
    |ORIG CLM REF NUMBER:
                              |
    |
                              |
    |LINE REV   RATE/   DESCRIPTION                        DAYS/      CHARGE     HIC
PIC        MOD1    MOD2       |
    | #   CODE DATE                                        UNITS
                              |
    |001 0914 05/02     PSYCH/INDIV RX                        1.0       700.00
H0001                             |
    |002 0914 05/02     PSYCH/INDIV RX                        1.0       895.00
H0002                             |
    | MOD         DESCRIPTION
                              |
    | CODE
                              |
    |               AMT PAT PAID:             EST AMT DUE:                     TOT
CHARGE:            AMOUNT DUE: |
    |
                              |
    |                        0.00                          0.00
1595.00             1,595.00      |
    |TREATMENT AUTH NOS:
                              |
    |
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐                             |

    |                               |STATMNT COV PER FROM: 05/02/17   THRU:
05/02/17|                             |
    |
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐                                |

    |
                             |
    |                      ADMISSION DATE:                ADMISSION HOUR:
                                       Page 3



                                                                 Exhibit 5, Page 471
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 472 of 482 Page ID
                                    #:590


                            TEDI_DOS 2017.05.02‐v1.txt
         DRG CD: 00000      |
    |PAT STATUS CD: 01 PAT STATUS: DISCHARGE/TRANS HOME OR SELF CARE            DSCHG
HR:               COV DAYS:   0 NON COV DAYS:    0|

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |LINE # | LINE ITEM CNTL NO:           |

    |001    |42412422L14405223               |

    |002    |42412422L14405224               |


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     COINS DAYS:   0      LIFETIME RESERVE DAYS:   0     NO GRACE DAYS:       EST
AMT DUE:
     OCCUR SPAN CODE1:                             OCCUR SPAN CODE2:

     DATE FROM:           THRU:           DATE FROM:           THRU:

     OCCUR SPAN CODE1:                             OCCUR SPAN CODE2:

     DATE FROM:           THRU:           DATE FROM:           THRU:

     OCCUR CODE     OCCUR CODE DESCRIPTION                  DATE

     TYPE ADMISSION CD: 9 TYPE ADMISSION: NOT AVAIL    SOURCE ADMIS CD: 9         SOURCE
ADMISSION: INFORMATION NOT AVAILABLE

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |SERVICE LINE REMARKS
                                                |
    |      |
                                                |
    | LINE |
                                                |
    | #    | REMARKS
                                                |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    | 001 |ASSESSMENT
                                                |
                                      Page 4



                                                                   Exhibit 5, Page 472
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 473 of 482 Page ID
                                    #:591


                              TEDI_DOS 2017.05.02‐v1.txt
   | 002   |BH SCREENING
                                                 |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     ADDITIONAL INFORMATION:

     INSURED NAME:

     INSURED ADDR:

     INSURED CITY:                                   ST:      ZIP CODE:

     INSURED EMPLOYER NAME:

     INSURED EMPLOYER ADDRESS:                        CITY:                     ST:
ZIP CODE:
     INSURED EMPLOYMENT STAT:                         RELEASE OF INFORMATION: Y


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    ‐‐‐ ICD VERSION: 10
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |ADMIT DIAG CODE: F1620    ADMT DIAG DESC: HALLUCINOGEN DEPENDENCE
UNCOMPLICATED                                         |
    |PAT REASON CODE: F1620    PAT REASON DESC: HALLUCINOGEN DEPENDENCE
UNCOMPLICATED                                        |
    |PRIN DIAG CODE: F1620     PRIN DIAG DESC: HALLUCINOGEN DEPENDENCE
UNCOMPLICATED                                   POA: |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |PRIN PROC CODE:          DATE:
|ENC PAID DT: CLM          LINE          |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     ATT PHYS NO:                  NAME: DAVID ASHER                NPI: 1275578304
QUALIFIER:
     REN PHYS NO:                  NAME:                            NPI:
QUALIFIER:
     OTH PHYS NO:                                                   NPI:
QUALIFIER:
     OTH PHYS NAME:

     OTH PHYS NO:
                                        Page 5



                                                                    Exhibit 5, Page 473
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 474 of 482 Page ID
                                    #:592


                            TEDI_DOS 2017.05.02‐v1.txt

    OTH PHYS NAME:

     PAY‐TO PROVIDER NPI:               SERVICE FACILITY NPI: 1710365598
OPERATING PHYS NPI:

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |SERVICE FAC     : BEACHSIDE RECOVERY, LLC (OP)
                                                |
    |SERVICE FAC ADDR: 16812 REDHILL AVENUE SUITE A
                                                |
    |SERVICE FAC ADDR:
                                                |
    |SERVICE FAC CITY: IRVINE                          ST: CA ZIP CODE: 926069998
     COUNTRY CD:         COUNTRY SUBDIV:        |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐




                                      Page 6



                                                                Exhibit 5, Page 474
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 475 of 482 Page ID
                                   #:593




                   EXHIBIT 6




                                                             Exhibit 6, Page 475
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 476 of 482 Page ID
                                    #:594


                           TEDI_DOS 2017.05.01 ‐ 04‐v1.txt
1 FLN/DCC 1712973324977     ID#: 000515962          SOURCE INDICATOR 6      VENDOR ID
EN    EXP HOSPITAL BILLING          DATE 05/09/17
       PROCESS DATE:     05 09 17 PAYER ID: 87726              RTE IND:      ATTCH:
    KEYER: 111111999 DT: 05 09 17

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐                   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     |PROVIDER NM: BEACHSIDE RECOVERY, LLC (OUTPA
       |                  |EMC OFFICE NO: 0000|
     |PROVIDER ADDR: PO BOX 511330              PROVIDER SUB ID:
       |                  ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     |PROVIDER CITY: LOS ANGELES     ST: CA ZIP CODE: 900519998    PROVIDER TEL:
9494307824|CLRNG HOUSE CLAIM ID: H59OAU0LRP0168
     |FAX NUM:                       COUNTRY CD:          NPI: 1710365598
       |   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐   |HEALTH PLAN ID:                    |
     TAXONOMY:            CLINICAL TRIAL#:
          |MEDICARE PROVIDER NO:              |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐    |MEDICAID PROVIDER NO:             |
     PATIENTS NAME:
           |BLUE CROSS NO:                    |

          |FEDERAL TAX ID:                      |

          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    PAT                                                                   ADDR2:

    PATIENT CITY:                                   ST:

    ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |PATIENT CNTRL NO:                       PATIENT SEX: F PATIENT DOB:
PAT MARITAL STAT:                  |
    |MEDICAL REC NO:                                      PAT EMPL STAT:
                                   |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |1PAYER NAME: OPTUM
          PRIOR PAY AMT:        0.00            |
    |PAYER ADD1:P.O. BOX 30755                                          ADD2:
                                       Page 1



                                                                 Exhibit 6, Page 476
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 477 of 482 Page ID
                                    #:595


                          TEDI_DOS 2017.05.01 ‐ 04‐v1.txt
                                                |
    |CITY:                                 ST:        ZIPCODE:
COUNTRY:        COUNTRY SUB DIV:                          |
    |INSURED LAST NM:
FIRST NM:                                         |
    |ID#:                                   INSURED SEX: F                       PAT
REL: SELF                                           |
    |GROUP NAME:                            POLICY NO: 186359
                        ASSIGN BEN: Y           |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |2PAYER NAME:
           PRIOR PAY AMT:         0.00          |
    |PAYER ADD1:                                                        ADD2:
                                                |
    |CITY:                                 ST:        ZIPCODE:
COUNTRY:         COUNTRY SUB DIV:                         |
     |INSURED LAST NM:
FIRST NM:                                         |
     |ID#:                                  INSURED SEX:                      PAT
REL:                                                |
     |GROUP NAME:                           POLICY NO:
                          ASSIGN BEN:           |
     |CLAIM FILING INDICATOR:                  ICN/DCN NUMBER:
                                                |
     |ORIG CLAIM FILING INDICATOR:     CLAIM FILING DESC:
                   PAYER ID:                    |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |3PAYER NAME:
           PRIOR PAY AMT:        0.00           |
    |PAYER ADD1:                                                        ADD2:
                                                |
    |CITY:                                 ST:        ZIPCODE:
COUNTRY:         COUNTRY SUB DIV:                         |
     |INSURED LAST NM:
FIRST NM:                                         |
     |ID#:                                  INSURED SEX:                      PAT
REL:                                                |
     |GROUP NAME:                           POLICY NO:
                                       Page 2



                                                                 Exhibit 6, Page 477
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 478 of 482 Page ID
                                    #:596


                          TEDI_DOS 2017.05.01 ‐ 04‐v1.txt
                        ASSIGN BEN:             |
    |CLAIM FILING INDICATOR:                   ICN/DCN NUMBER:
                                                |
    |ORIG CLAIM FILING INDICATOR:      CLAIM FILING DESC:
                  PAYER ID:                     |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |TYPE BILL: HOSPITAL/OUTPATIENT/ADM‐DSCH CL   CD: 131 MOST COMM SEMIPVT RATE:
          PROC CD METHOD:     |
    |ORIG CLM REF NUMBER:
                              |
    |
                              |
    |LINE REV   RATE/   DESCRIPTION                        DAYS/      CHARGE     HIC
PIC        MOD1    MOD2       |
    | #   CODE DATE                                        UNITS
                              |
    |001 0906 05/01     INTENSIVE OP SERVICES ‐ CHEM DEP      1.0      2195.00
H0015                             |
    |002 0906 05/02     INTENSIVE OP SERVICES ‐ CHEM DEP      1.0      2195.00
H0015                             |
    |003 0906 05/03     INTENSIVE OP SERVICES ‐ CHEM DEP      1.0      2195.00
H0015                             |
    |004 0906 05/04     INTENSIVE OP SERVICES ‐ CHEM DEP      1.0      2195.00
H0015                             |
    | MOD         DESCRIPTION
                              |
    | CODE
                              |
    |               AMT PAT PAID:             EST AMT DUE:                     TOT
CHARGE:            AMOUNT DUE: |
    |
                              |
    |                        0.00                          0.00
8780.00             8,780.00      |
    |TREATMENT AUTH NOS:
                              |
    |
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐                             |

    |                               |STATMNT COV PER FROM: 05/01/17   THRU:
05/04/17|                             |
    |
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐                                |
                                       Page 3



                                                                 Exhibit 6, Page 478
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 479 of 482 Page ID
                                    #:597


                            TEDI_DOS 2017.05.01 ‐ 04‐v1.txt

   |
                             |
   |                       ADMISSION DATE:               ADMISSION HOUR:
         DRG CD: 00000       |
    |PAT STATUS CD: 01 PAT STATUS: DISCHARGE/TRANS HOME OR SELF CARE              DSCHG
HR:               COV DAYS:    0 NON COV DAYS:  0|

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |LINE # | LINE ITEM CNTL NO:           |

    |001     |42408961L14384783                |

    |002     |42408961L14384784                |

    |003     |42408961L14384785                |

    |004     |42408961L14384786                |


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     COINS DAYS:   0      LIFETIME RESERVE DAYS:   0     NO GRACE DAYS:       EST
AMT DUE:
     OCCUR SPAN CODE1:                             OCCUR SPAN CODE2:

       DATE FROM:          THRU:            DATE FROM:           THRU:

       OCCUR SPAN CODE1:                             OCCUR SPAN CODE2:

       DATE FROM:          THRU:            DATE FROM:           THRU:

       OCCUR CODE     OCCUR CODE DESCRIPTION                  DATE

     TYPE ADMISSION CD: 9 TYPE ADMISSION: NOT AVAIL      SOURCE ADMIS CD: 9         SOURCE
ADMISSION: INFORMATION NOT AVAILABLE

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |SERVICE LINE REMARKS
                                                |
    |      |
                                                |
    | LINE |
                                        Page 4



                                                                     Exhibit 6, Page 479
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 480 of 482 Page ID
                                    #:598


                          TEDI_DOS 2017.05.01 ‐ 04‐v1.txt
                                                |
   | #     |   REMARKS
                                               |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    | 001 |IOP
                                                |
    | 002 |IOP
                                                |
    | 003 |IOP
                                                |
    | 004 |IOP
                                                |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     ADDITIONAL INFORMATION:

     INSURED NAME:

     INSURED ADDR:

     INSURED CITY:                                 ST:

     INSURED EMPLOYER NAME:

     INSURED EMPLOYER ADDRESS:                      CITY:                   ST:
ZIP CODE:
     INSURED EMPLOYMENT STAT:                       RELEASE OF INFORMATION: Y


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    ‐‐‐ ICD VERSION: 10
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |ADMIT DIAG CODE: F1120    ADMT DIAG DESC: OPIOID DEPENDENCE UNCOMPLICATED
                                         |
    |PAT REASON CODE: F1120    PAT REASON DESC: OPIOID DEPENDENCE UNCOMPLICATED
                                         |
    |PRIN DIAG CODE: F1120     PRIN DIAG DESC: OPIOID DEPENDENCE UNCOMPLICATED
                                   POA: |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |PRIN PROC CODE:          DATE:
|ENC PAID DT: CLM          LINE          |
                                      Page 5



                                                                Exhibit 6, Page 480
 Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 481 of 482 Page ID
                                    #:599


                            TEDI_DOS 2017.05.01 ‐ 04‐v1.txt

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
     ATT PHYS NO:                  NAME: DAVID ASHER                NPI: 1275578304
QUALIFIER:
     REN PHYS NO:                  NAME:                            NPI:
QUALIFIER:
     OTH PHYS NO:                                                   NPI:
QUALIFIER:
     OTH PHYS NAME:

     OTH PHYS NO:

     OTH PHYS NAME:

     PAY‐TO PROVIDER NPI:                 SERVICE FACILITY NPI: 1710365598
OPERATING PHYS NPI:

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
    |SERVICE FAC     : BEACHSIDE RECOVERY, LLC (OP)
                                                |
    |SERVICE FAC ADDR: 16812 REDHILL AVENUE SUITE A
                                                |
    |SERVICE FAC ADDR:
                                                |
    |SERVICE FAC CITY: IRVINE                          ST: CA ZIP CODE: 926069998
     COUNTRY CD:         COUNTRY SUBDIV:        |

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐




                                        Page 6



                                                                 Exhibit 6, Page 481
Case 8:19-cv-01206-JVS-MRW Document 1-1 Filed 06/17/19 Page 482 of 482 Page ID
                                   #:600


     1                                 PROOF OF SERVICE
     2                     STATE OF CALIFORNIA, COUNTY OF ORANGE
             I am employed in the City of Costa Mesa, County of Orange State of
     3 California. I am over the age of 18 years and not a part_y to the within action. M_y
       business address is 600 Anton Boulevard, Suite 2000, Costa Mesa, CA 92626. On
     4 June 17, 2019, I served the documents named below on the parties in this action as
       follows:
     5
        DOCUMENT(S) SERVED: DECLARATION OF NGOC HAN NGUYEN IN
     6                                 SUPPORT OF NOTICE OF REMOVAL
     7 SERVED UPON:
     8 Zachary Rothenberg
       Salvatore J. Zimmitti
     9 NELSON HARDIMAN LLP
       1100 Glendon Avenue, 14th Floor
    10 Los Angeles, CA 90024
       Tel: (310) 203-2800; Fax: (310) 203-2727
    11 D         (BY MAIL) I caused each such envelope, with postage thereon fully
    12          prepaid, to be placed in the United States mail at Costa Mesa, California.
                 I am readily familiar with the practice of Dorsey & Whitney LLP for
    13
                 collection and processing of correspondence for mailing, said practice
    14          being that in the ordinary course of business, mail is deposited in the
    15           United States Postal Service the same day as it is placed for collection.
       D         (BY ELECTRONIC MAIL) The above-referenced document was
    16          transmitted in "pdf' format by electronic mail ("e-mail") to each of thee-
    17          mail addresses listed, and no errors were reported.
       D         (BY PERSONAL SERVICE) I delivered to an authorized courier or
    18           driver authorized by Legal Solution to receive documents to be delivered
    19           on the same date. A proof of service signed by the courier will be filed
                with the court upon request.
    20 ~         (BY FEDERAL EXPRESS) I am readily familiar with the practice of
    21          Dorsey & Whitney LLP for collection and processing of correspondence
                 for overnight delivery and know that the document(s) described herein
    22          will be deposited in a box or other facility regularly maintained by Federal
    23          Express for overnight delivery.

    24 ~
                 (FEDERAL) I declare that I am employed in the office of a member of the
                bar of this court, at whose direction this service was made.
    25
              Executed on June 17, 2019, at Costa ~sa, ,California.
    26
                                                 (~LftfM ~
                                                     Carmen urashko -<:...:...::......
    27
    28

                                                         DECLARATION OF NGOC HAN NGUYEN
